                                   Case 21-10374-JTD                 Doc 1        Filed 02/04/21           Page 1 of 82


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Holland Acquisitions, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Holland Services
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  309 West 7th Street
                                  Suite 200
                                  Fort Worth, TX 76102
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Tarrant                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                                       Case 21-10374-JTD                 Doc 1         Filed 02/04/21              Page 2 of 82
Debtor    Holland Acquisitions, Inc.                                                                    Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                  5413

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?                        Chapter 7
                                           Chapter 9
     A debtor who is a “small              Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12

9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                                District                                When                                  Case number
                                                   District                                When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor     See Attachment                                                 Relationship
                                                   District                                When                              Case number, if known


Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 21-10374-JTD                      Doc 1        Filed 02/04/21              Page 3 of 82
Debtor   Holland Acquisitions, Inc.                                                                Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                  Case 21-10374-JTD                   Doc 1        Filed 02/04/21             Page 4 of 82
Debtor    Holland Acquisitions, Inc.                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 4, 2021
                                                  MM / DD / YYYY


                             X                                                                            James P. Carroll
                                 Signature of authorized representative of debtor                         Printed name

                                         Sole Member of Carroll Services, LLC,
                                 Title   CRO and Auth. Officer




18. Signature of attorney    X                                                                             Date February 4, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Mark L. Desgrosseilliers 4083
                                 Printed name

                                 Chipman Brown Cicero & Cole, LLP
                                 Firm name

                                 Hercules Plaza
                                 1313 North Market Street, Suite 5400
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (302) 295-0192                Email address      desgross@chipmanbrown.com

                                 4083 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                   Case 21-10374-JTD               Doc 1      Filed 02/04/21             Page 5 of 82
Debtor     Holland Acquisitions, Inc.                                                       Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                   Chapter      7
                                                                                                                         Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Holland Acquisition Corp.                                               Relationship to you               Affiliate
District   Delaware                                   When     2/04/21             Case number, if known
Debtor     Holland Intermediate Acquisition Corp.                                  Relationship to you               Affiliate
District   Delaware                                   When     2/04/21             Case number, if known
Debtor     Holland Services, Inc.                                                  Relationship to you               Affiliate
District   Delaware                                   When     2/04/21             Case number, if known
Debtor     Legal Title Associates, LLc                                             Relationship to you               Affiliate
District   Delaware                                   When     2/04/21             Case number, if known
Debtor     Strata Land Services, LLC                                               Relationship to you               Affiliate
District   Delaware                                   When     2/04/21             Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 5
Case 21-10374-JTD   Doc 1   Filed 02/04/21   Page 6 of 82
Case 21-10374-JTD   Doc 1   Filed 02/04/21   Page 7 of 82
Case 21-10374-JTD   Doc 1   Filed 02/04/21   Page 8 of 82
                 Case 21-10374-JTD        Doc 1     Filed 02/04/21     Page 9 of 82




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


 In re:                                           Chapter 7

 HOLLAND ACQUISITIONS, INC.,                      Case No. 21-XXXXX (XXX)

                  Debtor.


                            LIST OF EQUITY SECURITY HOLDERS

          Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, Holland

Acquisitions, Inc., hereby provides the following list of holders of equity interests:



  NAME AND ADDRESS OF INTEREST                  KIND/CLASS OF                PERCENTAGE OF
            HOLDER                                INTEREST                   INTERESTS HELD
          Holland Acquisition Corp.
            309 West 7th Street
                  Suite 200
           Fort Worth, TX 76102                      Stock                         100%
                Case 21-10374-JTD        Doc 1    Filed 02/04/21    Page 10 of 82




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                          Chapter 7

 HOLLAND ACQUISITIONS, INC.,                     Case No. 21-XXXXX (XXX)

                  Debtor.


                            CORPORATE OWNERSHIP STATEMENT

          Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

the authorized officer of Holland Acquisitions, Inc. (“Holland Inc.”), certifies that the following

corporate entity directly owns 10% or more of Holland Inc.’s equity interest.



                 EQUITY HOLDER                           PERCENTAGE OF TOTAL EQUITY


             Holland Acquisition Corp.                                 100%
                                    Case 21-10374-JTD                          Doc 1        Filed 02/04/21            Page 11 of 82




 Fill in this information to identify the case:

 Debtor name         Holland Acquisitions, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration    List of Equity Security Holders and Corporate Ownership Statement

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 4, 2021                        X
                                                                         Signature of individual signing on behalf of debtor

                                                                         James P. Carroll
                                                                         Printed name

                                                                         Sole Member of Carroll Services, LLC, CRO and Auth. Officer
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                    Case 21-10374-JTD                 Doc 1     Filed 02/04/21           Page 12 of 82
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      District of Delaware
 In re       Holland Acquisitions, Inc.                                                                       Case No.
                                                                              Debtor(s)                       Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                100,000.00
             Prior to the filing of this statement I have received                                        $                100,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 4, 2021
     Date                                                                     Mark L. Desgrosseilliers 4083
                                                                              Signature of Attorney
                                                                              Chipman Brown Cicero & Cole, LLP
                                                                              Hercules Plaza
                                                                              1313 North Market Street, Suite 5400
                                                                              Wilmington, DE 19801
                                                                              (302) 295-0192 Fax: (302) 295-0199
                                                                              desgross@chipmanbrown.com
                                                                              Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                    Case 21-10374-JTD                 Doc 1         Filed 02/04/21   Page 13 of 82




                                                               United States Bankruptcy Court
                                                                      District of Delaware
 In re      Holland Acquisitions, Inc.                                                                 Case No.
                                                                                Debtor(s)              Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Sole Member of Carroll Services, LLC, CRO and Auth. Officer of the corporation named as the debtor in this case, hereby

verify that the attached list of creditors is true and correct to the best of my knowledge.




 Date:       February 4, 2021
                                                                     James P. Carroll/Sole Member of Carroll Services, LLC, CRO and
                                                                     Auth. Officer
                                                                     Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                                                             Case 21-10374-JTD                                         Doc 1             Filed 02/04/21                   Page 14 of 82


Vendor ID                         Vendor Name                        Attention             Address 1                     Address 2            City       State/Pro Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
2110211     211 Photography                                                      3275 W 32nd Ave                                        Denver           CO       80211                        ( ) ‐           ( ) ‐
21S0000     21st Mortgage                                                                                                                                                                      ( ) ‐           ( ) ‐
42I9044     42 Interests, LLC                                                    2825 Bledsoe Street                                     Fort Worth      TX       76107                        ( ) ‐           ( ) ‐
63G3154     63+GRAND L.L.C.                                                      c/o Pro Realty                     PO Box 544469        Oklahoma City   OK       73154                        ( ) ‐           ( ) ‐
90W5222     90 W Chestnut Property, LLC                                          Accounts Receivable                210 Sixth Ave, Suite Pittsburgh      PA       15222                        ( ) ‐           ( ) ‐
A1C6010     A‐1 Custom Crating, Inc.                                             3208 Pinewood Dr.                                       Arlington       TX       76010                        (817)649‐9996   ( ) ‐
A1O9701     A‐1 Office Furniture                                                 401 W. Industrial Ave                                   Midland         TX       79701                        (432)570‐9599   ( ) ‐
A2M5025     A2M, Inc.                                                            2501 Trophy Drive                                       Plano           TX       75025                        ( ) ‐           ( ) ‐
AAP1026     AAPL ‐ American Association of Professional Landmen                                                                                                                                ( ) ‐           ( ) ‐
AAR1354     AARON'S CORPORATE FURNISHINGS                                        2125 E DIVISION SUITE B                                ARLINGTON        TX       76011‐6675                   (817)275‐7886   ( ) ‐
ABA1000     BETTY ABADI                                                          2319 NEWBURY DR                                        ARLINGTON        TX       76014                        (817)784‐1094   ( ) ‐
ABB0001     Rob Abbadini                                                         1119 Arkansas Avenue               Apartment 4         Pittsburgh       PA       15216                        ( ) ‐           ( ) ‐
ABB1265     ABBOTT, JOHN                                                                                                                                                                       ( ) ‐           ( ) ‐
ABE5761     ABERNATHY, TAMI R                                                    7031 BEATY STREET                                      FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
ABR6145     Richard Abrams                                                       6145 Wedgewood Drive                                   Fort Worth       TX       76133                        ( ) ‐           ( ) ‐
ABS5235     Absolute Entertainment, Inc.                                         1517 Prudential Drive                                  Dallas           TX       75235                        ( ) ‐           ( ) ‐
ACA0922     Acadia Parish Clerk of Court                             Attn:       PO Box 922                                             Crowley          LA       70527‐0922                   (337)788‐8881   ( ) ‐
ACC1359     ACCEL IMAGING SYSTEMS                                                5316 WOODWAY DRIVE                                     FORT WORTH       TX       76133                        (888)704‐2421   ( ) ‐
ACC1512     ACCOUNTEMPS                                                          PO BOX 60000                                           SAN FRANCISCO    CA       94160‐3484                   ( ) ‐           ( ) ‐
ACC3624     Access Information Protected                                         630 N Freeway, Suite 300                               Ft Worth         TX       76102                        (817)870‐2310   ( ) ‐
ACC3856     ACCOUNTING PRINCIPALS                                                PO BOX 1023540                                         ATLANTA          GA       30368‐3540                   ( ) ‐           ( ) ‐
ACE1000     ACEVEDO, ANTONIO & VERONICA                                          2736 AVE H                                             FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
ACE5792     ACE CLEANERS INC                                                     3716 EAST LANCASTER AVENUE                             FORT WORTH       TX       76103                        ( ) ‐           ( ) ‐
ACK2802     Akerman LLP                                                          PO Box 4906                                            Orlando          FL       32802                        ( ) ‐           ( ) ‐
ACK4626     Ackerman, Christopher                                                2 Spring Drive                                         Cranberry        PA       16066                        ( ) ‐           ( ) ‐
ACO9104     ACOSTA, JOSE A                                                       5133 VIRGIL STREET                                     FORT WORTH       TX       76119                        ( ) ‐           ( ) ‐
ACO9968     ACOSTA, MARIBEL                                                      1520 LINDSEY                                           FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
ACV1000     ACEVEDO, REDOLFO AND TERESA                                          PO BOX 1706                                            HURST            TX       76053                        ( ) ‐           ( ) ‐
ADA0000     ADAM Energy Forum                                                                                                                                                                  ( ) ‐           ( ) ‐
ADA0200     Ada County Court Clerk                                               Attn: Civil Copy Desk              200 W. Front Street Boise            ID       83702                        ( ) ‐           ( ) ‐
ADA0319     Myrtle Mae Stephens Adams                                            P.O. Box 319                                           Ivanhoe          TX       75447         US             (903)583‐2230   ( ) ‐
ADA0901     K. Marvin Adams                                                      c/o The Fillmore Law Firm LLP      901 Lake Street     Fort Worth       TX       76102                        ( ) ‐           ( ) ‐
ADA1000     ADAMSON, LARRY & SANDRA                                              7400 LOCKWOOD COURT                                    FT. WORTH        TX       76179‐3134                   ( ) ‐           ( ) ‐
ADA1002     ADAMS, JAMES & DONNA                                                 5817 CHADSFORD COURT                                   WATAUGA          TX       76148‐1923                   ( ) ‐           ( ) ‐
ADA1907     ADAMS, JOHN R                                                        4049 FM 2415                                           CLEBURNE         TX       76031                        ( ) ‐           ( ) ‐
ADA3000     ADAMS, JOAN                                                          4069 HAMPSHIRE BLVD                                    FORT WORTH       TX       76103                        ( ) ‐           ( ) ‐
ADA3268     ADAMS, MILDRED                                                       2405 COUNTY ROAD 1550                                  WARREN           TX       77664                        ( ) ‐           ( ) ‐
ADA3693     ADAMS, GUY & EMOGENE                                                 905 BRADBURY COURT                                     ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
ADA3790     ADAMS, AMY                                                                                                                                                                         ( ) ‐           ( ) ‐
ADA5203     Adams, Darren                                                        1520 North Beckley Ave, Apt 1634                       Dallas           TX       75203                        ( ) ‐           ( ) ‐
ADA5808     Dr. Donald Fayron Adams                                              10 Campden Court                                       San Antonio      TX       78218                        (210)316‐3880   ( ) ‐
ADA6209     Mary F. Adams                                                        16645 N. Farm Road 38 N                                Honey Grove      TX       75446                        ( ) ‐           ( ) ‐
ADA6945     Adams Abstract Company                                               P.O. Box 69                                            Robert Lee       TX       76945                        (325)453‐2049   ( ) ‐
ADD6063     Barbara Addison                                                      7131 Silver Lake Blvd. #110                            Alexandria       VA       22315                        (703)675‐1316   ( ) ‐
ADD7842     ADDIS, MARIA C                                                       1605 SHELMAR COURT                                     ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
ADE0319     Idris Adeniseun                                                      319 Creek Point Lane                                   Arlington        TX       76002                        (817)829‐9483   ( ) ‐
ADE1234     ADECCO EMPLOYMENT SERVICES                                           175 BROADHOLLOW ROAD                                   MELVILLE         NY       11747                        (724)284‐9555   ( ) ‐
ADE2515     Adebayo, Adekunie & Nicole                                           909 Marist Drive                                       Ft. Worth        TX       76120                        ( ) ‐           ( ) ‐
ADI0147     ADIRONDACK LIFE                                                      PO BOX 410                                             JAY              NY       12941                        (800)877‐5530   ( ) ‐
ADP0366     ADP, INC (L99‐Employees)                                             71 HANOVER ROAD                                        FLORHAM PARK     NJ       07932                        (800)543‐5776   ( ) ‐
ADP9056     ADP, Inc (L9A‐Contractors)                                           504 Clinton Center Dr. Ste 4400                        Clinton          MS       39056                        ( ) ‐           ( ) ‐
ADR3721     ADRIANO, JUAN A AND ELVIRA                                           3530 AVENUE J                                          FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
ADU1086     Dr. Ngesian Chukwuka Aduba & Azuka V. Aduba                          10866 Haversham Drive                                  Frisco           TX       75035                        (765)543‐7376   ( ) ‐
ADV9999     Advantage Bank                                                                                                                                                                     ( ) ‐           ( ) ‐
AET0132     Aetna Health Inc                                                     PO Box 0854                                            Carol Stream     IL       60132‐0854                   ( ) ‐           ( ) ‐
AFF1160     Affiliated Oral and Maxillofacial Surgeons P.A. 401(k)               11601 Minnetonka Mills Road                            Minnetonka       MN       55305         US             ( ) ‐           ( ) ‐
AFI0000     A FINE SHINE                                                                                                                                                                       ( ) ‐           ( ) ‐
AFL1999     AFLAC                                                                                                                                                                              ( ) ‐           ( ) ‐
AFS6507     AFS/IBEX A division of MetaBank                                      PO Box 650786                                          Dallas           TX       75265‐0786                   (877)237‐4239   (214)954‐0537
AGC9999     AgChoice Farm Credit                                                                                                                                                               ( ) ‐           ( ) ‐
AGU0040     AGUIRRE, ISIDRA                                                      1112 GRIGGS                                            FT WORTH         TX       76105                        ( ) ‐           ( ) ‐
AGU0271     AGUIRRE, TERESA                                                      2729 HANGER AVENUE                                     FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
AGU1000     AGUILAR, FERNANDO                                                    1005 S. SARGENT ST.                                    FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
AGU1100     AGUILERA, PATRICIA                                                   5016 GLEN PARK DR                                      FORT WORTH       TX       76119                        ( ) ‐           ( ) ‐
AGU1111     Luis Antonio Aguilar‐Rodriguez                                       5713 Kaltenbrun Rd.                                    Fort Worth       TX       76119                        (817)344‐0611   ( ) ‐
AGU1974     AGUIRRE, MARIA ROSARIO                                               3424 AVENUE G                                          FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
AGU2278     AGUILAR, RAMIRO                                                      5532 FITZHUGH AVE                                      FT WORTH         TX       76119                        ( ) ‐           ( ) ‐
AGU2645     AGUADO, JOSE JUAN                                                    5820 HIETT COURT                                       FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
AGU3307     AGUILERA, PATRICIA                                                   5016 GLEN PARK DRIVE                                   FT WORTH         TX       76119                        ( ) ‐           ( ) ‐
AGU3616     AGUAYO, PEDRO AND ELIVIRA A                                          3612 PANOLA AVENUE                                     FORT WORTH       TX       76123                        ( ) ‐           ( ) ‐
AGU3922     AGUILAR, ANTONIO                                                     3100 AVENUE L                                          FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
AGU3981     AGUILERA, JOSE J                                                     5016 GLEN PARK DRIVE                                   FT WORTH         TX       76119                        ( ) ‐           ( ) ‐
AGU5210     AGUERO, JOSE AND SONIA                                               1412 MONTOYA LANE                                      FORT WORTH       TX       76119                        (817)714‐5125   ( ) ‐
AGU5555     AGUILAR, ANTONIO                                                     2021 S. EDGEWOOD TERRACE                               FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
AGU6489     AGUINA, JOSE R                                                       2633 BOMAR AVENUE                                      FORT WORTH       TX       76103                        ( ) ‐           ( ) ‐
AGU6505     AGUIRRE, MARIA INES                                                  3429 WAYSIDE AVENUE                                    FORT WORTH       TX       76110                        ( ) ‐           ( ) ‐
AGU8032     AGUILAR, ESTEBAN & ANISA                                             2600 CRAVENS RD                                        ARLINGTON        TX       76112                        ( ) ‐           ( ) ‐
AHE3254     Anthony Jay & Jessica A. Ahern                                       71757 648 Ave.                                         Shubert          NE       68437                        ( ) ‐           ( ) ‐
AHE7937     Anthony J. & Janet A. Ahern                                          107 W 1st Street                   PO Box 55           Shubert          NE       68437                        ( ) ‐           ( ) ‐
AHL1000     AHLERICH, DUANE AND JUDY                                                                                                                                                           ( ) ‐           ( ) ‐
AHU8005     AHUMADA, HIGINIO AND VERONICA                                        1001 SOUTH NEWARK                                      FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
AIL0801     Jeannie Aileru                                                       801 E. 4th Street                                      Fort Worth       TX       76102                        (817)680‐8484   ( ) ‐
AIR7836     Airplexus, Inc.                                                      127 S. Main                                            Caldwell         TX       77836                        ( ) ‐           ( ) ‐
AJD1610     AJ DESIGNS                                                           3817 WHITE SETTLEMENT ROAD                             FORT WORTH       TX       76107                        (817)713‐0834   (817)377‐9420
AJI0055     Ajilon Professional Staffing                                         Dept CH 14031                                          Palatine         IL       60055                        ( ) ‐           ( ) ‐
AKE3865     June D. Akers Corporation                                            PO Box 397                                             Wheatland        WY       82201                        (307)359‐0032   ( ) ‐
AKR3192     Dale Ray Akridge                                                     14 Garden Rain Drive                                   Las Vegas        NV       89135                        ( ) ‐           ( ) ‐
ALA1320     ALAN PLUMMER ASSOCIATES, INC.                                        1320 South University Drive        Suite 300           Fort Worth       TX       76107                        ( ) ‐           ( ) ‐
ALA1578     ALAVI, REZA                                                          2106 BAY CLUB DR                                       ARLINGTON        TX       76013                        ( ) ‐           ( ) ‐
ALA1718     Aladdin Heating & Air                                                1718 Park Hill Dr.                                     Arlington        TX       76012                        (800)585‐3755   ( ) ‐
ALA3548     Alanis, Maribel & Cruz                                               3214 Ave H                                             Fort Worth       TX       76105                        ( ) ‐           ( ) ‐
ALA3771     ALAMAN, WELDA                                                        PO BOX 210081                                          BEDFORD          TX       76095                        ( ) ‐           ( ) ‐
ALB0016     Albany County Surrogate's Court                                      Albany County Courthouse           16 Eagle Street,    Albany           NY       12207                        (518)285‐8585   ( ) ‐
ALB1450     ALBERTS, JO                                                                                                                                                                        ( ) ‐           ( ) ‐
ALC0000     ALCALA, FIDEL                                                                                                                                                                      ( ) ‐           ( ) ‐
ALC0646     ALCALA, ENRIQUE                                                      3500 EASTOVER AVENUE                                   FORT WORTH       TX       76119                        ( ) ‐           ( ) ‐
ALC1000     ALCALA, LUIS                                                         7429 DAREAN                                            FORT WORTH       TX       76110                        ( ) ‐           ( ) ‐
ALC3669     ALCALA, ELISEO AND IRMA                                              2819 CAMPBELL STREET                                   FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
ALC4634     ALCALA, FRANCISCO G AND MARTHA                                       2919 CAMPBELL STREET                                   FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
ALC8564     ALCALA, FIDEL                                                        2610 DILLARD STREET                                    FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
ALD1924     ALDRIDIGE, HENRY                                                     5504 TURNER ST                                         FT WORTH         TX       76119                        ( ) ‐           ( ) ‐
ALD1925     ALDRIDGE, EDDIE                                                      5504 TURNER STREET                                     FORT WORTH       TX       76119                        ( ) ‐           ( ) ‐
ALD3135     ALDRIDGE, JAMES                                                      5504 TURNER STREET                                     FORT WORTH       TX       76119                        ( ) ‐           ( ) ‐
ALD7559     ALDRIDGE JR, WILLIAM                                                 4017 AVE M                                             FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
ALD7823     ALDRIDGE, IDA                                                        3736 RADFORD ROAD                                      FT WORTH         TX       76119                        ( ) ‐           ( ) ‐
ALE0100     Alexander County Clerk                                               PO Box 100                                             Taylorsville     NC       28681                        (828)635‐3113   ( ) ‐
ALE1000     ALEXANDER, JIM                                                       2119 COLD SPRING DRIVE                                 ARLINGTON        TX       76017                        ( ) ‐           ( ) ‐
ALE1100     ALEXANDER, PAUL L.                                                   7229 NOSILLA STREET                                    FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
ALE1208     Zane Alexander                                                       1208 Carol Dr.                                         Shawnee          OK       74804                        ( ) ‐           ( ) ‐
ALE1523     ALEXANDER, JOHN AND MELISSA                                          4711 MORRIS AVENUE                                     FORT WORTH       TX       76103                        ( ) ‐           ( ) ‐
ALE1702     Creston H Alexander Trust, Sara A Marvin Trustee                     PO Box 250969                                          Plano            TX       75025                        ( ) ‐           ( ) ‐
ALE4206     Lucy M Alexander Trust, Clyde H ALexander Trustee                    PO Box 250969                                          Plano            TX       75025                        ( ) ‐           ( ) ‐
ALE4207     Clyde H Alexander II Trust, Clyde H Alexander Trustee                PO Box 250969                                          Plano            TX       75025                        ( ) ‐           ( ) ‐
                                                                           Case 21-10374-JTD                                       Doc 1             Filed 02/04/21                   Page 15 of 82

Vendor ID                          Vendor Name                      Attention               Address 1                Address 2             City      State/Pro Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
ALE5213     Kutchins, Alexandra P.                                              128 N. Craig St                 Apt 2               Pittsburgh       PA       15213                        ( ) ‐           ( ) ‐
ALE5689     C HILTON ALEXANDER                                                                                                                                                             ( ) ‐           ( ) ‐
ALE8024     Brenda Jean Alexander                                               151 Idlewood Circle                                 Wilson           OK       73463                        ( ) ‐           ( ) ‐
ALE9052     ALEMAN, EVELYN                                                      7013 NORMA STREET                                   FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
ALF3354     ALFARO, VINCENTE AND MACRINA                                        124 ORIOLE DRIVE                                    ARLINGTON        TX       76010                        ( ) ‐           ( ) ‐
ALF3728     Alfalfa County Clerk (OK)                                           300 S. Grand Street                                 Cherokee         OK       73728                        ( ) ‐           ( ) ‐
ALI2644     Mary C. Simmons Alia                                                1312 Ruthven St.                                    Houston          TX       77019                        ( ) ‐           ( ) ‐
ALI3941     Alice Oliver‐Parrott, P.C.                                          5009 Caroline, Suite 100                            Houston          TX       77004                        ( ) ‐           ( ) ‐
ALK0519     ALKHALIL, NOUR                                                      7004 CADILLAC BLVD                                  ARLINGTON        TX       76016                        ( ) ‐           ( ) ‐
ALK8282     JAMES ALKIRE                                                        5562 SWARTZ ROAD                                    MAUERTOWN        VA       22644                        ( ) ‐           ( ) ‐
ALL0007     Allegany County Surrogate Court                                     7 Court Street                                      Belmont          NY       14813                        (585)449‐3416   ( ) ‐
ALL0103     Stephanie Allen                                                     103 N Macomb Ave.                                   El Reno          OK       73036                        ( ) ‐           ( ) ‐
ALL0301     Allen County Probate Court                                          PO Box 1243                                         Lima             OH       45802                        (419)223‐8502   ( ) ‐
ALL0567     Allegheny Coach Inc.                                    Lynn        567 Woodvue Drive                                   Pittsburgh       PA       15227                        ( ) ‐           ( ) ‐
ALL1181     KATHY ALLMAN                                                                                                                                                                   ( ) ‐           ( ) ‐
ALL1925     Jeffery Allen West Trust                                                                                                                                                       ( ) ‐           ( ) ‐
ALL2100     AllDale Minerals, LP                                                2100 Ross Avenue                Suite 1870, LB‐9   Dallas            TX       75201         US             ( ) ‐           ( ) ‐
ALL3706     INVESTMENT, ALLENTECH                                               808 SHADY BEND DR                                  KENNEDALE         TX       76060                        ( ) ‐           ( ) ‐
ALL3725     Allegra Print & Imaging                                             1224 Southgate Parkway                             Cambridge         OH       43725                        ( ) ‐           ( ) ‐
ALL3965     MIKE ALLEN                                                          2501 Trophy Drive                                  Plano             TX       75025                        (972)202‐0289   ( ) ‐
ALL4129     ALLEN, A.J. & JEANNE                                                2222 SHARPSHIRE LANE                               ARLINGTON         TX       76014                        ( ) ‐           ( ) ‐
ALL5012     ALLEN, VERONICA                                                     5736 LION FISH WAY                                 FT WORTH          TX       76131                        ( ) ‐           ( ) ‐
ALL5219     Allegheny County, Dept of Real Estate                               County Office Building          542 Forbes Ave, Rm Pittsburgh        PA       15219                        ( ) ‐           ( ) ‐
ALL5220     Allegheny County Treasurer                                          436 Grant Street #108                              Pittsburgh        PA       15219                        ( ) ‐           ( ) ‐
ALL5221     Allegheny County Recorder of Deeds                                  542 Forbes Avenue                                  Pittsburgh        PA       15219                        (412)350‐4226   ( ) ‐
ALL5606     Allegheny Power                                                     800 Cabin Hill Drive                               Greensburg        PA       15606‐2222                   ( ) ‐           ( ) ‐
ALL5626     Allegheny Records Destruction                                       P.O. Box 80                     Old William Penn   Delmont           PA       15626                        (800)245‐2497   ( ) ‐
ALL5710     Allen, Bob W.                                                       14717 Buttes Street                                Corpus Christi    TX       78410                        ( ) ‐           ( ) ‐
ALL6046     Allen, Emory                                                        20746 E 1760 Road, Lot 11                          Lone Wolf         OK       73655                        ( ) ‐           ( ) ‐
ALL6412     Allison, Angel                                                      P.O. Box 52                                        Orlando           WV       26412                        ( ) ‐           ( ) ‐
ALL6786     ALLEN, LORENZO AND MARGIE N                                         4900 VIRGIL STREET                                 FORT WORTH        TX       76119                        ( ) ‐           ( ) ‐
ALL7346     ALLEN, ARMATHA I                                                    4009 PATE                                          FORT WORTH        TX       76119                        ( ) ‐           ( ) ‐
ALL7964     Allied Title Company                                                109 N. Main                                        Hallettsville     TX       77964                        (361)798‐3221   (361)798‐3222
ALL9181     ALLISON, ORIA D                                                     4321 WILHELM STREET                                FORT WORTH        TX       76119                        ( ) ‐           ( ) ‐
ALL9999     Will Allison                                                                                                                                                                   ( ) ‐           ( ) ‐
ALO5684     ALONSO, JOSE                                                        1715 E TIMBERVIEW                                   ARLINGTON        TX                                    ( ) ‐           ( ) ‐
ALP4296     Alphagraphics                                                       4296 Western Center Blvd.                           Fort Worth       TX       76137                        (817)306‐9204   (817)306‐9664
ALT1025     ALTA/ASSOCIATION OF LEASE AND TITLE ANALYSTS                                                                                                                                   ( ) ‐           ( ) ‐
ALT2315     Alta Corene Rives, Trustee of Leo Thomas Turner Trust               2315 Little Road                Apt. 206            Arlington        TX       76016                        ( ) ‐           ( ) ‐
ALV1000     ALVAREZ, JOHANNA                                                    4824 HAMPSHIRE BLVD                                 FORT WORTH       TX       76103                        ( ) ‐           ( ) ‐
ALV2570     ALVARADO, EVERARDO                                                  1404 MARLEE LANE                                    ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
ALV3166     ALVARENGA, FREDERICK AND ANA                                        2110 SOUTHEAST 14TH STREET                          GRAND PRAIRIE    TX       75051                        ( ) ‐           ( ) ‐
ALV4490     ALVAREZ, CARMEN                                                     5121 SOUTH HAMPSHIRE BLVD                           FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
ALV5444     ALVAREZ AND MARIA HERNANDEZ, HUGO                                   4070 HAWLET STREET                                  FORT WORTH       TX       76103                        ( ) ‐           ( ) ‐
ALV5561     ALVAREZ, PABLO                                                      1901 BLUE QUAIL DRIVE                               FRIENDSWOOD      TX       77546                        ( ) ‐           ( ) ‐
ALV5716     ALVARADO, JUAN & ALICIA                                             3327 AVENUE N                                       FT WORTH         TX       76105                        ( ) ‐           ( ) ‐
ALV5945     ALVAREZ, RAMON VASQUEZ & BERNABE                                    2601 CRAVENS RD                                     FT WORTH         TX       76112                        ( ) ‐           ( ) ‐
ALV6398     ALVARADO, ARTEMIO & CELIA                                           3425 MILLET AVE                                     FT WORTH         TX       76105                        ( ) ‐           ( ) ‐
ALV8118     Alva Jonas‐County Clerk                                             101 N. Panna Maria Ave. Ste 9   Karnes County       Karnes City      TX       78118                        ( ) ‐           ( ) ‐
ALV9999     Alvarado, Juan                                                                                                                                                                 ( ) ‐           ( ) ‐
ALZ5585     Alzafar Temple Hospital Fund of San Antonio                                                                                                                                    ( ) ‐           ( ) ‐
AMA1000     AMAYA, ANACLETO                                                   836 ROOSEVELT ST.                                     ARLINGTON        TX       76011                        ( ) ‐           ( ) ‐
AMB7089     AMBRISTER JR, EDMUND                                              436 NW CHARLYNE DRIVE                                 BURLESON         TX       76028                        ( ) ‐           ( ) ‐
AME0301     American Premier Underwriters, Inc.                     c/o       Cushman & Wakefield               221 East Fourth     Cincinnati       OH       45202                        ( ) ‐           ( ) ‐
AME0812     American National Services                                        812 E Northside Drive #C                              Forth Worth      TX       76102                        (817)881‐4757   ( ) ‐
AME1234     AMERICAN ASSOCIATION OF NOTARIES                                  PO BOX 630601                                         HOUSTON          TX       77263                        ( ) ‐           ( ) ‐
AME1350     AMERICAN CANCER SOCIETY                                 ATTN: RFL 3301 West Freeway                                     Fort Worth       TX       76107                        (800)227‐2345   ( ) ‐
AME1456     AMERICAN AIRLINES FEDERAL CREDIT UNION                            4151 AMON CARTER BLVD ‐ MD                            FORT WORTH       TX       76155                        ( ) ‐           ( ) ‐
AME1484     AMERICA'S SERVICING CO                                                                                                                                                         ( ) ‐           ( ) ‐
AME1793     American Express (9‐02008)                                          PO Box 650448                                       Dallas           TX       75265‐0448                   ( ) ‐           ( ) ‐
AME1794     American Express (9‐81003)                                          PO Box 650448                                       Dallas           TX       75265‐0448                   ( ) ‐           ( ) ‐
AME1795     AMERICAN EXPRESS                                                    PO BOX 650448                                       DALLAS           TX       75265‐0448                   (800)528‐2122   ( ) ‐
AME1796     Plaza, Americare                                                    901 W. Dardin Road #700                             Arlington        TX       76017                        ( ) ‐           ( ) ‐
AME1797     AMERICAN OIL & GAS REPORTER, THE                                    PO BOX 343                                          DERBY            KS       67037‐0343                   (316)788‐6271   (316)788‐7568
AME4010     American Funds Investment (EP)                                                                                                                                                 ( ) ‐           ( ) ‐
AME4100     American Association of Professional Landmen                      4100 Fossil Creek Blvd.                               Fort Worth       TX       76137‐2791    US             (817)847‐7700   ( ) ‐
AME5243     America's 401K, Inc.                                              9696 Skillman Street, Suite 380                       Dallas           TX       75243                        (214)393‐1600   ( ) ‐
AME6155     American Airlines AAirpass Program                                4255 Amon Carter Blvd. MD 4106                        Fort Worth       TX       76155                        ( ) ‐           ( ) ‐
AME6352     AMEZCUA, LUIS                                                     1108 ROYAL HILL LANE                                  ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
AME6532     AMEZCUA, LUIS                                                     1108 ROYAL HILL LANE                                  ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
AME8188     AMERITAS LIFE INSURANCE VISION                                    PO BOX 81889                                          LINCOLN          NE       68501‐1889                   ( ) ‐           ( ) ‐
AMI0051     SHIRLEY AMICK                                                     P O BOX 51                                            LEIVASY          WV       26676                        ( ) ‐           ( ) ‐
AMI2171     LEON AMICK                                                        2171 LEIVASY                                          LEIVASY          WV       26676                        ( ) ‐           ( ) ‐
AMI2504     Ron Amini                                                         100 NE Loop 410, Suite 1300                           San Antonio      TX       78216‐4700                   ( ) ‐           ( ) ‐
AMI3092     AMICK, MARY                                                       402 BETHEL LANE                                       QUINWOOD         WV       25981                        ( ) ‐           ( ) ‐
AMI4080     AMIE, MYRTLE M                                                    3959 PATE DRIVE                                       FORT WORTH       TX       76119                        ( ) ‐           ( ) ‐
AMP9675     AMPARAN, JULIO                                                    1012 SOUTH CHICAGO AVENUE                             FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
AMS0507     AMS Minerals, LLC                                                 507 Harrison Street                                   Corpus Christi   TX       78404                        ( ) ‐           ( ) ‐
AMS0560     Scott Henry Amsden                                      c/o Russo PO Box 1047                                           Montpelier       VT       05601                        (802)839‐8868   ( ) ‐
AMS1047     Kent Robert Amsden                                      c/o Russo PO Box 1047                                           Montpelier       VT       05601                        (802)839‐8868   ( ) ‐
AMS5601     David Nelson Amsden                                     c/o Russo PO Box 1047                                           Montpelier       VT       05601                        (802)839‐8868   ( ) ‐
AMT1664     AM TRUST BANK                                                                                                                                                                  ( ) ‐           ( ) ‐
ANC8696     Anchor Energy, LLC                                                  3324 French Park Drive          Suite D             Edmond           OK       73034                        (405)285‐1139   ( ) ‐
AND0099     Andrews County Appraisal District                                   Susan Alexander                 600 N. Main         Andrews          TX       79714                        ( ) ‐           ( ) ‐
AND0100     Anderson County Clerk                                               100 South Main Street                               Lawrenceburg     KY       40342                        ( ) ‐           ( ) ‐
AND0151     Anderson District Court                                             151 South Main Street                               Lawerenceburg    KY       40342                        ( ) ‐           ( ) ‐
AND0507     ANDRICK, MABLE KUHL GROVES                                          175 MONTEREY DRIVE                                  ST ALBANS        WV       25177                        ( ) ‐           ( ) ‐
AND0727     Andrews County Clerk                                                P O BOX 727                                         ANDREWS          TX       79714                        (432)524‐1426   ( ) ‐
AND0898     ANDERSON, EDWARD LEE                                                6362 SADDLEHORSE LANE                               FT WORTH         TX       76119                        ( ) ‐           ( ) ‐
AND1000     ANDERSON, CLAUDETTE                                                 3815 COLLIN ST.                                     FORT WORTH       TX       76119                        ( ) ‐           ( ) ‐
AND1033     ANDERSON DBA ANDERSON LEGAL INFO, GWYNNE                                                                                                                                       ( ) ‐           ( ) ‐
AND1100     ANDREWS, BILLIE JEAN                                                2729 WARREN LANE                                    FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
AND1153     Latrica Anderson                                                    115 Pontiac Drive                                   Lake Kiowa       TX       76240                        ( ) ‐           ( ) ‐
AND1234     Lillian F. Anderson                                                 3010 Beaver Street                                  Vernon           TX       76384                        ( ) ‐           ( ) ‐
AND1396     ANDERSON, ROBERT J                                                  4208 JUDITH WAY                                     FORT WORTH       TX       76137                        ( ) ‐           ( ) ‐
AND1659     George Andrews                                                      2016 Denfield                                       Childress        TX       79201                        ( ) ‐           ( ) ‐
AND1938     Anderson, Lee                                                       426 Price Lane                                      Mattoon          IL       61938                        ( ) ‐           ( ) ‐
AND1992     ANDERSON‐MCNEALY, MARION L                                          2108 MARION L ANDERSON                              ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
AND3005     L.C. Anderson                                                       3005 Lake Como Dr.                                  Fort Worth       TX       76112                        ( ) ‐           ( ) ‐
AND3301     Anderson Land Services                                              1701 Westwind Dr, Ste 129                           Bakersfield      CA       93301                        ( ) ‐           ( ) ‐
AND3324     Joyce Anderson                                                      3324 Darvany Road                                   Dallas           TX       75225                        ( ) ‐           ( ) ‐
AND3673     ANDRADE, JOSE AND LAURA                                             100 BIRD DRIVE                                      ARLINGTON        TX       76010                        ( ) ‐           ( ) ‐
AND3881     ANDERSON, JAMES A                                                   228 CHANDLER DRIVE                                  ALEDO            TX       76008                        (817)341‐0434   ( ) ‐
AND4435     Dennis L. Andress                                                   7933 E. Soaring Eagle Way                           Scottsdale       AZ       85266                        (266)251‐2454   ( ) ‐
AND4606     ANDERSON, CAROLYN                                                   7529 MONTERREY DRIVE                                FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
AND5346     Kenneth D. Anderson                                                 24035 Palmer Gulch Rd                               Hill City        SD       57745‐6525                   ( ) ‐           ( ) ‐
AND5347     Karen Sue Anderson                                                  PO Box 1557                                         Wimberley        TX       78676                        ( ) ‐           ( ) ‐
AND5609     ANDRADE, VERONICA                                                   3200 MEADOWBROOK DRIVE                              FT WORTH         TX       76103                        ( ) ‐           ( ) ‐
AND6262     Teresa Larrine Anderson                                             6262 Truman Drive                                   Fort Worth       TX       76112                        ( ) ‐           ( ) ‐
AND6320     Tony Andrews                                                        2600 SirTurquin Lane                                Lewisville       TX       75056                        ( ) ‐           ( ) ‐
AND6521     ANDRADE, ERNESTO AND JULIA                                          2727 AVENUE G                                       FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
AND7306     ANDERSON, ROBERT AND DEBRA                                          3615 MOUNT VERNON AVENUE                            FORT WORTH       TX       76103                        ( ) ‐           ( ) ‐
AND7971     ANDREWS ABSTRACT CO                                                 127 NW AVENUE A                 P O BOX 905         ANDREWS          TX       79714                        (432)523‐2295   (432)523‐3929
AND8835     ANDERSON, ANGELA E                                                  1908 CANTERBURY CIRCLE                              FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
AND9860     Anderson, Christopher                                               796 West 2nd Street                                 Weston           WV       26452                        ( ) ‐           ( ) ‐
                                                                Case 21-10374-JTD                                            Doc 1                Filed 02/04/21                       Page 16 of 82

Vendor ID                         Vendor Name               Attention               Address 1                    Address 2             City       State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
AND9999     Anderson, Rusty                                                                                                                                                                 ( ) ‐           ( ) ‐
ANF1317     Anfield, LLC (Jason Carpenter)                              1317 Smiling Hill Blvd                                   Edmond           OK          73013                         ( ) ‐           ( ) ‐
ANG0063     The Anguish Partnership                                     PO Box 63                                                Midland          TX          79702                         ( ) ‐           ( ) ‐
ANG0439     ANGEL, MARTIN AND MARIA                                     3924 AVENUE M                                            FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
ANG1000     ANGEL, GUADALUPE                                            3809 VAUGHN BLVD                                         FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
ANG1365     ANGEL, SANDRA                                               2824 WHITEHURST DRIVE                                    FORT WORTH       TX          76133                         ( ) ‐           ( ) ‐
ANG1735     Anguish Interests, LLC                                      c/o Texas Bank & Trust Co.          PO Box 2749          Longview         TX          75606‐2749                    ( ) ‐           ( ) ‐
ANG2141     Angeline Copeland Eddleman, LLC                             4761 West Bay Blvd                  Unit 2003            Estro            FL          33928                         ( ) ‐           ( ) ‐
ANG3006     ANGEL, IRENE DEL                                            1310 JANANN AVE                                          ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
ANG4665     Dana Anguish (D. Wynn Ent.,LLC)                             c/o Texas Bank & Trust Co.          PO Box 2749          Longview         TX          75606‐2749                    ( ) ‐           ( ) ‐
ANG5880     ANGEL, ANTONIO                                              3201 LITTLEJOHN AVE                                      FT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ANG8829     ANGEL, IRENE AND RAUL                                       1008 SOUTH NEWARK AVENUE                                 FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
ANG9252     ANGEL, JORGE R                                              908 MOSIAC STREET                                        FORT WORTH       TX          76179                         ( ) ‐           ( ) ‐
ANH6145     A NEW HOME 4U                                                                                   6145 Wedgewood       Fort Worth       TX          76133                         ( ) ‐           ( ) ‐
ANK5020     Donald R. Ankrom and Robin J. Ankrom                        502 N. 2nd Street                                        Salem            NE          68433          US             ( ) ‐           ( ) ‐
ANN1234     ANNIE BUNCH, TRUSTEE ANNIE BUNCH LIVING TRUST               14420 FM 924, WEST                                       VERNON           TX          76384                         ( ) ‐           ( ) ‐
ANN2515     Annakin, Jane                                               10386 Regent Court                                       Newburgh         IN          47630                         ( ) ‐           ( ) ‐
ANN3516     Ann Rilcoff Trust                                           PO Box 856                                               Sun Valley       ID          83353                         (805)448‐1929   ( ) ‐
ANS4733     ANSON, RICHARD                                              4612 BAYONNE CT                                          ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
ANT8308     ANTHONY, CLAUDIA AND ALFRED                                 7705 AUBREY LANE                                         N RICHLAND       TX          76180                         ( ) ‐           ( ) ‐
ANT8603     Antero Royalties LLC                                        PO Box 660082                                            Dallas           TX          75266‐0082                    (972)720‐1888   ( ) ‐
AOC0057     Mary Dalton Holt‐Lang Revocable Living Trust                1330 Lake Pointe Parkway                                 Sugar Land       TX          77478                         ( ) ‐           ( ) ‐
AOG9856     AOG Mineral Partners, Ltd.                                  PO Box 1015                                              Midland          TX          79702                         ( ) ‐           ( ) ‐
AON1943     Aon Risk Services, Inc                                      Aon Risk Services Companies, Inc.   75 Remittance        Chicago          IL          60675                         ( ) ‐           ( ) ‐
APA8629     Apache Title Company, Inc.                                  320 St. Louis                                            Gonzales         TX          78629                         (830)672‐1201   ( ) ‐
APG1621     Cheryl Apgar                                                1262 N. Fairway Dr.                                      Cedar City       UT          84721                         (435)590‐2411   ( ) ‐
APP3725     Appalachain Springs                                         P.O. Box 91                                              Cambridge        OH          43725                         ( ) ‐           ( ) ‐
AQU0001     Aqua Filter Fresh, Inc.                                     Tyler Mountain Water Co.            1 Commerce Drive     Pittsburgh       PA          15239                         (412)795‐3100   ( ) ‐
ARA0115     ARAMARK Catering                                            115 Federal Street                                       Pittsburgh       PA          15202                         (412)325‐4454   (412)325‐4443
ARA0317     Aransas County Clerk                                        317 N. Pearl                                             Rockport         TX          78382                         ( ) ‐           ( ) ‐
ARA4671     ARAIZA, ZAIRA                                               5404 DALLAS AVEQ                                         FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ARA7325     Arapahoe Combined Courts                                    7325 South Potomac St.                                   Centennial       CO          80112                         (303)649‐6355   ( ) ‐
ARA9075     ARAMBULA, DAVID R                                           2117 FOXCROFT LANE                                       ARLINGTON        TX          76104                         ( ) ‐           ( ) ‐
ARB0000     ARBORLAWN UNITED METHODIST CHURCH                           5001 BRIARHAVEN ROAD                                     FORT WORTH       TX          76109‐4406                    (817)731‐0701   (817)738‐2732
ARB3858     ARBOR ESTATES HOA                                           5600 POPLAR CRT                                          COLLEYVILLE      TX          76034                         ( ) ‐           ( ) ‐
ARC0427     Archer County Clerk                                         PO Box 427                                               Archer City      TX          76351                         (940)574‐4302   ( ) ‐
ARC4614     Archbishopric of New York                                   c/o William B. Watson Agent Inc.    PO Box 470425        Fort Worth       TX          76147                         ( ) ‐           ( ) ‐
ARD0505     ARDENT CREATIVE                                             7370 DOGWOOD PARK DRIVE                                  FORT WORTH       TX          76118                         (817)348‐9049   (817)887‐5926
ARE3765     ARELLANO & MARTHA ARELLANO, AURELIO                         3800 AVE N                                               FT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ARE4078     ARELLANO, JORGE                                             3804 BURTON AVE                                          FT. WORTH        TX          76105                         ( ) ‐           ( ) ‐
ARE4330     ARELLANO & MARIA, ENRIQUE                                   3430 E ROSEDALE ST                                       FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
ARE4708     ARELLANO, JORGE                                             3804 BURTON AVE                                          FT. WORTH        TX          76105                         ( ) ‐           ( ) ‐
ARE6504     AREVALO, EDUWIGES                                           4035 AVENUE G                                            FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
ARE6683     ARELLANES & JULIE A AUSTIN, JOSEPH                          2404 OZARK DR                                            ARLINGTON        TX          76104                         ( ) ‐           ( ) ‐
ARE7340     ARELLANO & LILIANA A MORALES, JOSE J                        2663 QUINN STREET                                        FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
ARE7849     ARELLANO, FRANCISCO AND MARTINA                             3430 ADA AVENUE                                          FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
ARG0203     Argonaut Wine & Liquors                                     760 East Colfax Ave.                                     Denver           CO          80203                         ( ) ‐           ( ) ‐
ARI4807     ARIZMENDI, CORINA                                           3004 FARRELL                                             FT WORTH         TX          76119                         ( ) ‐           ( ) ‐
ARI8202     ARITA, EDWIN ALBERTO                                        4707 FORD STREET                                         FT WORTH         TX          76119                         ( ) ‐           ( ) ‐
ARL2888     ARLIN, SUSAN M WRIGHT                                       2417 HANDLEY DRIVE                                       FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
ARM0510     Gregory Armstrong                                           13014 Windmill Drive                                     Richmond         TX          77407                         (281)701‐4670   ( ) ‐
ARM1234     ARMSTRONG COUNTY TAX CLAIM BUREAU               JEANNE      450 EAST MARKET STREET                                   KITTANNING       PA          16201                         (724)548‐3289   ( ) ‐
ARM1597     ARMORSTAR RELOCATION                                        3357 HALIFAX STREET                                      DALLAS           TX          75247                         ( ) ‐           ( ) ‐
ARM4695     ARMSTRONG, JUDY M                                           706 FOXFORD TR                                           ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
ARM5192     ARMSTEAD, ROYLAND AND MARY C                                5116 MALINDA LANE SOUTH                                  FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
ARM5402     Margaret V. Armao Family Trust                              PO Box 3499                                              Tulsa            OK          74101          US             ( ) ‐           ( ) ‐
ARM6201     Armstrong County Recorder                                   Armstrong County Courthouse                              Kitanning        PA          16201                         ( ) ‐           ( ) ‐
ARM6202     Armstrong County IT Dept                                    c/o GIS Coordinator                 450 E. Market St.,   Kittanning       PA          16201                         ( ) ‐           ( ) ‐
ARM6362     Armstrong ‐WV                                               600 East North St.                                       Harrisville      WV          26362                         (304)643‐2921   ( ) ‐
ARM9101     Armstrong‐Butler Internet                                   P.O. Box 37749                                           Philadelphia     PA          19101‐5049                    ( ) ‐           ( ) ‐
ARN1000     ARNOLD, JR., M.C.                                           6009 GREENLEE STREET                                     FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
ARN2698     ARNOLD, PAMELA J                                            2012 GREEN APPLE LANE                                    ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
ARN2817     Margaret J. Arnold                                                                                                                                                              ( ) ‐           ( ) ‐
ARN3257     Charles Jay & Bonnie L. Arnold                              3421 Watercress Ln                                       Lincoln          NE          68504                         ( ) ‐           ( ) ‐
ARN4220     Brian Arnold, Jr.                                           PO Box 50820                                             Midland          TX          79710                         (432)684‐9696   ( ) ‐
ARN6072     Marvin H. Arnold                                            903 East 9th Street                                      Falls City       NE          68355‐3106                    ( ) ‐           ( ) ‐
ARN8201     Josh Arnold                                                 8201 Dorado Dr. Apt 623                                  Odessa           TX          79765                         ( ) ‐           ( ) ‐
ARO3230     ARON, LARRY                                                 3409 ADA AVENUE                                          FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
ARR0423     Patricia Gayle Arrington                                    306 Lantana Lane                                         Pleasanton       TX          78064                         ( ) ‐           ( ) ‐
ARR0506     ARRGVILLAGA, VICTOR                                         1102 CEDAR HILL LANE                                     ARLINGTON        TX          76104                         ( ) ‐           ( ) ‐
ARR1959     ARREDONDO, TELMA                                            1411 HEREFORD DR                                         ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
ARR3241     ARRIAGA, JESSE AND LETICIA                                  4809 SLEEPY RIDGE CIRCLE                                 FORT WORTH       TX          76133                         ( ) ‐           ( ) ‐
ARR3813     ARRIAGA, RUBEN                                              3016 CRENSHAW AVENUE                                     FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
ARR4938     ARREDONDO, MANUEL P                                         514 GRANTS PARKWAY                                       ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
ARR5116     ARREGUIN, ALEJANDRA                                         1303 JANANN AVE                                          ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
ARR5119     ARREGUIN, JUAN MANUEL AND ANABEL                            4704 MORRIS AVENUE                                       FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
ARR5639     ARREGUIN, JOSE                                              1303 JANANN AVE                                          ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
ARR6752     ARRIAGA, LUCIO AND GRACIELA                                 3000 AVENUE N                                            FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
ARR7656     ARREDONDO, PEDRO GARZA                                      2405 WILSON RD                                           FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ARR8097     ARRIAGA, JOSE AND ERICA                                     6308 NORMA STREET                                        FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
ART1652     ART OF THIS WORLD                                                                                                                                                               ( ) ‐           ( ) ‐
ART4171     ARTHUR, JERALD                                              37 EAGLE LANE                                            DIANA            WV          26217                         ( ) ‐           ( ) ‐
ART7159     ARTEESE, JOYCE                                              1907 BAYWOOD LN                                          ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
ARU4990     ARUN, JOHN T AND DORIA                                      116 ORIOLE DRIVE                                         ARLINGTON        TX          76010                         ( ) ‐           ( ) ‐
ASA5713     ASAMOAH, BENJAMIN F                                         PO BOX 180354                                            ARLINGTON        TX          76096                         ( ) ‐           ( ) ‐
ASG5803     ASG Communications, Inc.                                                                                                                                                        ( ) ‐           ( ) ‐
ASH0150     Ashe County Clerk of Court                                  150 Government Circle                                    3100 Jefferson   NC          28640                         (336)219‐1400   ( ) ‐
ASH0630     Ashwood Homes                                               630 E Southlake Blvd, Ste 21                             Southlake        TX          76092                         ( ) ‐           ( ) ‐
ASH1000     ASHCRAFT, JAMES                                             1816 E. SUBLETT ROAD                                     ARLINGTON        TX          76018                         ( ) ‐           ( ) ‐
ASH1031     The Ashton Depot                                                                                                                                                                ( ) ‐           ( ) ‐
ASH4740     Ashley, Billie Beryl                                        2215 40th                           Snyder               TX               TX          79549                         ( ) ‐           ( ) ‐
ASH4781     ASHCRAFT, ANGELINA H                                        4004 HAMPSHIRE BLVD                                      FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
ASH5771     Ashlin Minerals, Ltd.                                       PO Box 10703                                             Midland          TX          79702                         (432)203‐8470   ( ) ‐
ASH5793     ASHER SR, JIMMIE LEE AND RUTH W                             1029 EAST LOWDEN                                         FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
ASH5800     Ashen Investment Inc.                                       5800 E. Berry St. Unit A                                 Fort Worth       TX          76119                         (817)451‐0841   ( ) ‐
ASH6092     Ashley Taylor Agency                                        P.O. Box 93447                                           Southlake        TX          76092                         (817)424‐8455   ( ) ‐
ASH7053     Ashleigh's Cleaning Services                                1776 Yorktown, Suite 300                                 Houston          TX          77056                         ( ) ‐           ( ) ‐
AST3849     NANCY M ASTON                                                                                                                                                                   ( ) ‐           ( ) ‐
ATA1234     ATASCOSA COUNTY CLERK                                       1 COURTHOUSE CIRCLE DRIVE                                JOURDANTON       TX          78026                         (830)767‐2511   ( ) ‐
ATC1230     Atchley Resources, Inc.                                                                                                                                                         ( ) ‐           ( ) ‐
ATC1234     EDWIN L. ATCHLEY                                            2000                                                                                                                ( ) ‐           ( ) ‐
ATC3672     George F. Atchison                                          415 VZCR 1707                                            Grand Saline     TX          75140                         (316)641‐4036   ( ) ‐
ATC4205     Wieland Dwight Atchison                                     113191 Highway 87 N                                      Jay              FL          32565                         (850)450‐2607   ( ) ‐
ATC7212     Charles Raymond Atchison                                    5726 67th Street                                         Lubbock          TX          79424                         ( ) ‐           ( ) ‐
ATC7500     SUZANNE M. ATCHLEY                                          2000 AVENUE A SE                                         CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
ATC7828     Tommy E. Atchison                                           308 N. Midland Dr.                                       Midland          TX          79703                         ( ) ‐           ( ) ‐
ATC9043     Patricia D. Atchison                                        29121 Driftwood Lane                                     Shenandoah       TX          77381                         (325)721‐8284   ( ) ‐
ATC9059     Iris L. Atchison                                            8 Tiffany Ln                                             Canyon           TX          79015                         (806)367‐1318   ( ) ‐
ATE4636     ATEN, DARREL G                                              3711 SHADYCREEK DRIVE SOUTH                              ARLINGTON        TX          76013                         ( ) ‐           ( ) ‐
ATH0001     Athens County Probate Court                                 1 South Court Street                Court House, 2nd     Athens           OH          45701                         ( ) ‐           ( ) ‐
ATH5901     AT HOME PROPERTIES INC                                      PO BOX 185472                                            FORT WORTH       TX          76181                         ( ) ‐           ( ) ‐
ATK5271     Gracie E. Atkinson                                          527 HCR 1414                                             Covington        TX          76636          US             ( ) ‐           ( ) ‐
ATL1098     Atlantic Relocation Systems                                 10980 E. 56th Ave.                                       Denver           CO          80239                         (800)525‐1359   ( ) ‐
ATL1201     Atlantic County Surrogate's Court                           Civil Courthouse                    1201 Bacharach       Atlantic City    NJ          08401                         ( ) ‐           ( ) ‐
ATO0200     Atoka County Clerk (OK)                                     200 E. Court St. #203W                                   Atoka            OK          74525                         ( ) ‐           ( ) ‐
                                                                       Case 21-10374-JTD                                   Doc 1               Filed 02/04/21                       Page 17 of 82

Vendor ID                         Vendor Name                      Attention               Address 1           Address 2              City     State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
ATT0139     ATT‐1390                                                           P.O. BOX 5001                                  CAROL STREAM     IL          60197                         (800)924‐1743   ( ) ‐
ATT0197     AT&T Mobility (287255556428)                                       PO Box 6463                                    Carol Stream     IL          60197‐6463                    ( ) ‐           ( ) ‐
ATT0348     AT&T (HSI‐LD)                                                      PO Box 105068                                  Atlanta          GA          30348‐5068                    ( ) ‐           ( ) ‐
ATT0442     ATTAWAY, MAJOR                                                     1704 ROCK VIEW COURT                           FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
ATT1037     AT&T GAUDIN BUSINESS LINE                                          PO BOX 6474                                    CAROL STREAM     IL          60197‐6474                    ( ) ‐           ( ) ‐
ATT1346     AT&T (U‐Verse‐Bedford 134697022)                                   PO Box 5014                                    Carol Stream     IL          60197‐5014                    ( ) ‐           ( ) ‐
ATT1390     AT&T CAMPBOWIE OFFICE 560‐0028                                     PO BOX 5001                                    CAROL STREAM     IL          60197‐5001                    ( ) ‐           ( ) ‐
ATT2872     AT&T Mobility (Grandin‐287269370482)                   Grandin     PO Box 6463                                    Carol Stream     IL          60197‐6463                    ( ) ‐           ( ) ‐
ATT5414     AT&T ( 135503812‐Pleasanton)                                       PO Box 105414                                  Atlanta          GA          30348‐5414                    ( ) ‐           ( ) ‐
ATT7126     AT&T (284707126 ‐ OK Office)                                       PO Box 5014                                    Carol Stream     IL          60197‐5014                    ( ) ‐           ( ) ‐
ATT7663     Attaway, Jr., A.L.                                                 4915 Abbott Ave                                Dallas           TX          75205                         ( ) ‐           ( ) ‐
ATT8565     AT&T (083 223‐1648)                                                PO Box 5080                                    Carol Stream     IL          60197‐5080                    ( ) ‐           ( ) ‐
AUB3761     AUBERT & MARY S AUBERT, ROGER J M                                  3402 WOODSIDE DRIVE                            ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
AUG0201     Auglaize County Probate Court                                      201 South Willipie Street   Suite 119          Wapakeoneta      OH                                        ( ) ‐           ( ) ‐
AUS0237     AUSTIN, DARWIN                                                     3328 RALEIGH DRIVE                             FORT WORTH       TX          76123                         ( ) ‐           ( ) ‐
AUS0973     AUSTIN, CLINT A AND SYLVIA R                                       1729 SHEFFIELD PLACE                           FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
AUS1000     AUSTIN, PATRICIA                                                   3213 SOUTH CAMP COURT                          FT. WORTH        TX          76179                         ( ) ‐           ( ) ‐
AUS3898     AUSTIN, JULIE A & BILL                                             2404 OZARK DR                                  ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
AUS4953     Austin Trust Company                                               336 S Congress Avenue       Suite 100          Austin           TX          78704                         (512)478‐2171   ( ) ‐
AUS7418     Austin County Appriasal District                                   906 E. Amelia                                  Bellville        TX          77418                         ( ) ‐           ( ) ‐
AUS9999     Austin County Clerk                                                                                                                                                          ( ) ‐           ( ) ‐
AUX0436     William E and Evelyn R Auxier Trust                            406 South 25th Street                               Beatrice        NE          68310                         ( ) ‐           ( ) ‐
AUX0936     Buckley A. Auxier                                              71265 642 Avenue                                    Dawson          NE          68337                         ( ) ‐           ( ) ‐
AUX2313     Mary J. Auxier                                                 64223 712 Road                                      Dawson          NE          68337                         ( ) ‐           ( ) ‐
AUX8118     David E Auxier & Mary J Auxier                                 64223 712 Road                                      Dawson          NE          68337                         ( ) ‐           ( ) ‐
AVA2938     AVALOS, ROBERTO & MIRIAM                                       5609 GALLOWAY LANE                                  NORTH           TX          76180                         (817)514‐9672   ( ) ‐
AVA5560     AVANGER, ARNOLD                                                501 BRYNMAWER CT                                    ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
AVE0789     AVELAR AND TERESA RODRIGUEZ, JOSE                              609 SOUTH HAYNES                                    FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
AVE1032     AvePoint, Inc.                                                 Harborside Financial Center     Plaza Ten, 3 Second Jersey City     NJ          07311                         ( ) ‐           ( ) ‐
AVE1638     AVELO MORTGAGE, LLC                                    SUBORDI 250 E JOHN CARPENTER                                IRVING          TX          75062                         ( ) ‐           ( ) ‐
AVI0402     AVILA, MARIA                                                   2820 SYDNEY STREET                                  FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
AVI1000     AVILA & LAURA MADRID, JOSE                                     2421 POLLARD ST.                                    FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
AVI1111     Ana Odilia Avila‐Hinojosa                                      5713 Kaltenbrun Rd.                                 Fort Worth      TX          76119                         (817)344‐0611   ( ) ‐
AVI2067     AVILA, NOE                                                     705 SOUTH AYERS AVENUE                              FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
AVI3464     AVINA, LUCIANO                                                 4305 AVE N                                          FT WORTH        TX          76015                         ( ) ‐           ( ) ‐
AVI4070     AVILA, RODOLFO AND MARIA                                       3123 AVENUE K                                       FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
AVI4669     AVILES, MIGUEL                                                 917 CLAIREMONT AVENUE                               FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
AVI5567     Jaime de Jesus Avila‐Perez and wife, Enriqueta Avila           5567 Turner St.                                     Fort Worth      TX          76119                         (682)582‐4427   ( ) ‐
AVI9534     Avis K. Miller Revocable Trust                                 420 Throckmorton, Suite 900                         Fort Worth      TX          76102                         (817)212‐2297   ( ) ‐
AVS2511     AVSD Productions                                               2511 Delmac Drive                                   Dallas          TX          75223                         ( ) ‐           ( ) ‐
AWS5373     Allen, Williford & Seale, Inc.                                 11999 Katy Freeway, Suite 400                       Houston         TX          77079                         (281)493‐4444   (281)493‐6845
AXX5028     Axxis Advertising                                              11811 N. Tatum Blvd #3031                           Phoenix         AZ          85028‐1621                    ( ) ‐           ( ) ‐
AYA1000     AYALA, SONIA                                                   1975 DOWNEY DR                                      FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
AYC6015     Aycock Mineral Partners Ltd.                                   PO Box 1188                                         Vernon          BC          V1T 6N4        CA             (250)558‐8113   ( ) ‐
AYE1577     AYERS & CHRIS AYERS, AMANDA                                    1904 BAY OAKS CT                                    FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
AYE4763     Ayers, Elizabeth A                                             17598 Winterset Ln                                  Lore City       OH                                        (740)489‐5712   ( ) ‐
AYE9458     Patricia Ann Boyle Ayers                                       305 E. Twilight Drive                               Longview        TX          75064                         (903)918‐4550   ( ) ‐
BAB0603     Babst Calland                                                  Two Gateway Center              603 Stanwix Street, Pittsburgh      PA          15222                         (412)394‐5400   (412)394‐6576
BAD1000     BADGLEY, ERICA L.                                              1824 CANCUN DR.                                     MANSFIELD       TX          76063                         ( ) ‐           ( ) ‐
BAD1100     BAGLEY, SHIRLEY                                                                                                                                                              ( ) ‐           ( ) ‐
BAD1215     BADILLO, JOSE AND ALICIA                                           302 PARK VIEW DRIVE                            ARLINGTON        TX          76010                         ( ) ‐           ( ) ‐
BAD8878     Doris A. Glathar Badberg                                           63707 715 Trail                                Humboldt         NE          68376                         ( ) ‐           ( ) ‐
BAG1100     BAGLEY, SHIRLEY                                                    7608 BRIAR COVE CT.                            FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
BAI0300     Bailey County Clerk                                                300 S 1st Street            Suite 200          Muleshoe         TX          79347                         (806)727‐3044   ( ) ‐
BAI0507     BAILEY, KATHERINE ANNE                                             3614 AVENUE H                                  FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
BAI1032     BAINTER, STEPHEN                                                   2712 SHENANDOAH DR                             ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
BAI1599     Lee W. Baird                                                       2256 CR 512                                    Hamilton         TX          76531                         (325)646‐0637   ( ) ‐
BAI1611     Dorothy Baird                                                      1611 Glen Hollow Lane                          Belton           TX          76513                         ( ) ‐           ( ) ‐
BAI2467     Nancy Grissom Bailey                                               8318 Reymere Drive                             Little Rock      AR          72227                         ( ) ‐           ( ) ‐
BAI2941     Bobby E. Baird                                                     10 CR132                                       Mullin           TX          76864                         (325)966‐3320   ( ) ‐
BAI3933     BAILEY, DOYLE & BESSIE                                             3511 DANIEL DRIVE                              ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
BAI5951     Albert C. Bailey, Jr.                                              735 Tranquility Lane                           Lansdale         PA          19446                         (215)699‐9036   ( ) ‐
BAI6065     Robert Bain                                                        3200 Houston                                   Vernon           TX          76384                         ( ) ‐           ( ) ‐
BAI6331     BAILEY, DAVID AND VERNA                                            425 NORTH CIRCLE DRIVE                         ARLINGTON        TX          76010                         ( ) ‐           ( ) ‐
BAI7914     BAILEY, BARBARA                                                    2304 NEWBURY DR                                ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
BAI8851     Bailey Minerals, LP                                                PO Box 10926                                   Midland          TX          79702                         ( ) ‐           ( ) ‐
BAJ0449     B AND J JOINT VENTURE                                              5281 UPPER DENTON ROAD                         WEATHERFORD      TX          76085                         ( ) ‐           ( ) ‐
BAK0185     BAKER, WILLIE & FLORINE                                            4109 COMANCHE STREET                           FT WORTH         TX          76119                         ( ) ‐           ( ) ‐
BAK1000     BAKER, ANNA & JOE                                                  3908 SHADY HOLLOW LANE                         DALLAS           TX          75233                         ( ) ‐           ( ) ‐
BAK1111     BAKER BROTHERS AMERCIAN DELI                                       501 CARROLL STREET                             FORT WORTH       TX          76102                         (817)332‐0500   ( ) ‐
BAK1120     Bakers' Signs                                                      11201 FM 1485                                  Conroe           TX          77306                         (936)446‐1239   ( ) ‐
BAK1373     BAKER, RICHARD W                                                   2720 HUNTER STREET                             FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
BAK2157     NIKKI BAKER                                                        2004 MANSARD                                   VERNON           TX          76384                         ( ) ‐           ( ) ‐
BAK2545     BAK, DR MOSES AKA                                                  1300 ASH CRESCENT                              FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
BAK3725     Baker, William L.                                                  550 Ridgewood Lane                             Cambridge        OH          43725                         ( ) ‐           ( ) ‐
BAK6822     BAKER, MYRTLE L                                                    1332 EAST MYRTLE STREET                        FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
BAK7892     BAKER, LEONARD                                                     3244 CENTENNIAL ROAD                           FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
BAK9777     BAKER, JOAN LANDIS                                                 4113 BURKE ROAD                                FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
BAL0099     Baltimore County Register of Wills                                                                                                                                           ( ) ‐           ( ) ‐
BAL0261     BALKENBUSH, EMILY                                                                                                                                                            ( ) ‐           ( ) ‐
BAL0630     BALDERRAMA, FRANCISCO J                                            2908 MIMS STREET                               FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
BAL1000     BALLARD, R.R. & DONNA                                              1816 CHRISTY COURT                             FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
BAL1235     TIM BALLARD                                                        2700 SUMMERWOOD COURT                          MCKINNEY         TX          75070                         (457)938‐905    ( ) ‐
BAL1761     BALDERAS, ENRIQUE                                                  3625 LANDERS LANE                              ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
BAL3424     Kathryn Ballard                                                    225 N. Avon St.                                Burbank          CA          91505                         (818)383‐4575   ( ) ‐
BAL3902     Bruce Ballard                                                      2610 Nearcliff St.                             Torrance         CA          90505                         ( ) ‐           ( ) ‐
BAL3943     BALDAZO, PORFIRIO                                                  4621 AVENUE M                                  FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
BAL4741     BALLARD, GILBERT AND JUANITA                                       928 SPRINGFIELD STREET                         FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
BAL7021     BALDWIN & DEBRA, BILL                                              2613 CONCORD DRIVE                             ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
BAL9952     Sharon Ballard                                                     448 N. 50th Ave.                               Longview         WA          98632                         (360)907‐9660   ( ) ‐
BAM9999     Bamrick, Monica                                                                                                                                                              ( ) ‐           ( ) ‐
BAN0215     Banner Signs and Decals                                            8560 West Colfax Ave.                          Lakewood         CO          80215                         ( ) ‐           ( ) ‐
BAN1023     BANK OF AMERICA 650‐10023558439                                    PO BOX 15220                                   WILMINGTON       DE          19886‐5220                    (800)215‐6195   ( ) ‐
BAN1234     Brian L.Bandes                                                     88 WIND RIDGE DRIVE                            UNIONTOWN        PA          15401                         (724)323‐7002   ( ) ‐
BAN1413     BANKER, GREG                                                       412 S BOWIE                                    WEATHERFORD      TX          76086                         ( ) ‐           ( ) ‐
BAN2380     Bank of America, N.A.                                              2380 PERFORMANCE DRIVE      BUILDING C, TX2‐   RICHARDSON       TX          75082                         ( ) ‐           ( ) ‐
BAN2601     BANKS, VERDUN                                                      6515 FORESTVIEW DRIVE                          ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
BAN2931     Bank of America ‐ HSA                                              Health Savings Account      PO Box 2931        Milwaukee        WI          53201‐2931                    ( ) ‐           ( ) ‐
BAN5536     BANKS, SAVANNAH M                                                  3200 KNOX STREET                               FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
BAN7134     Bandera Minerals LLC                                               7134 S Yale Ave             Ste 510            Tulsa            OK          74136                         ( ) ‐           ( ) ‐
BAN8956     BANKS, WILLIE B AND ELLA SUE                                       3505 PATE DRIVE                                FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
BAR0120     Barber County Register of Deeds                                    120 E. Washington Avenue                       Medicine Lodge   KS          67104                         (620)886‐3981   ( ) ‐
BAR0334     BARDWELL, RUFUS B                                                  5812 FOREST HAVEN TR                           DALLAS           TX          75232                         ( ) ‐           ( ) ‐
BAR0615     Roy George Barton III                                              1919 N. Turner Street                          Hobbs            NM          88240                         ( ) ‐           ( ) ‐
BAR0751     BARRON JR, EDGAR                                                   5529 PINSON STREET                             FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
BAR1000     BARBOZA, SILVESTRE                                                 2805 CANTON DR                                 FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
BAR1001     COUNTY CLERK (don't use), BARBER                                                                                                                                             ( ) ‐           ( ) ‐
BAR1002     Barbour County Commission (WV)                                     Macel L. Auvil              8 North Main Street Philippi        WV          26416‐1140                    ( ) ‐           ( ) ‐
BAR1005     Barbour County Clerk (WV)                                          8 North Main Street                             Philippi        WV          26416                         ( ) ‐           ( ) ‐
BAR1100     BARRAGAN, IGNACIO                                                  3600 SOUTH LITTLE JOHN                          FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
BAR1204     BARRON, ALMA                                                       4314 AVENUE J                                   FT WORTH        TX          76105                         (817)536‐1187   ( ) ‐
BAR1205     BARRON, DIANA                                                      308 GLENROSE RD                                 CLEBURNE        TX          76033                         (817)774‐8129   ( ) ‐
BAR1206     BARTLEY, CHERRY                                                                                                                                                              ( ) ‐           ( ) ‐
BAR1482     BARROW, DOROTHY J                                                  1125 N CHANDLER DR                             FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
BAR1543     BARNES, RANDALL                                                    7608 SPRINGCREEK CT                            FORT WORTH       TX          76112                         (682)472‐7177   ( ) ‐
                                                              Case 21-10374-JTD                                    Doc 1                 Filed 02/04/21                       Page 18 of 82

Vendor ID                         Vendor Name             Attention               Address 1            Address 2             City        State/Pro     Zip/Postal   Country/Regi    Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
BAR1629     Glenice Barnett                                           1629 Midwestern Parkway                          Wichita Falls     TX          76302          US           ( ) ‐           ( ) ‐
BAR1741     BARAJAS, AQUSTIN AND YESENIA                              5200 MEADOWBROOK DRIVE                           FORT WORTH        TX          76112                       ( ) ‐           ( ) ‐
BAR2016     BARNIEH, KOJO & ANGELIA                                   1415 CHEASAPEAKE DRIVE                           ARLINGTON         TX          76014                       ( ) ‐           ( ) ‐
BAR2195     BARRIOS, JESUS M                                          4009 AVE H                                       FORT WORTH        TX          76105                       ( ) ‐           ( ) ‐
BAR2448     Brett C. Barton                                           1919 N. Turner St.                               Hobbs             NM          88240                       ( ) ‐           ( ) ‐
BAR2569     BAROLET, CHARLES H & ANGELA                               1515 JANANN AVE                                  ARLINGTON         TX          76014                       ( ) ‐           ( ) ‐
BAR2915     LOLA EVELYN WEIR BARRINGER                                5013 FOUNTAINWOOD CIRCLE                         GEORGETOWN        TX          78633                       ( ) ‐           ( ) ‐
BAR2991     BARRERA, SALOMON                                          1711 PRINCESS PL                                 ARLINGTON         TX          76014                       ( ) ‐           ( ) ‐
BAR3050     Julie Ellen Barnes                                        PO Box 505                                       Midland           TX          79702                       ( ) ‐           ( ) ‐
BAR3051     Steven C. Barnes                                          PO Box 505                                       Midland           TX          79702                       ( ) ‐           ( ) ‐
BAR3054     V. Elaine Barnes                                          PO Box 505                                       Midland           TX          79702                       ( ) ‐           ( ) ‐
BAR3712     Valentin Barraza and wife, Sofia                          3712 Baylor St.                                  Fort Worth        TX          76119                       (817)535‐2483   ( ) ‐
BAR4459     James R. Barlow                                           PO Box 688                                       Stevensville      MT          59870                       (406)369‐1188   ( ) ‐
BAR4524     BARBA, PATRICK J AND CYNTHIA                              509 ROCK RIDGE WAY                               MCKINNEY          TX          75070                       ( ) ‐           ( ) ‐
BAR5201     Barry, Jillian                                                                                                                                                       ( ) ‐           ( ) ‐
BAR5238     Karlene Barber                                          HC 3 Box 12                                        Childress         TX          79201                       ( ) ‐           ( ) ‐
BAR5891     BARNETT, KATHLEEN                                       1959 COBBLESTONE COURT                             FT. WORTH         TX          76112                       ( ) ‐           ( ) ‐
BAR6416     Barbour County Circuit Court                            8 North Main St,                                   Phillippi         WV                                      ( ) ‐           ( ) ‐
BAR6533     Gary Barker                                             PO Box 9731                                        Midland           TX          79708                       ( ) ‐           ( ) ‐
BAR6895     BARRIOS, LUIS E                                         5540 EAST ROSEDALE STREET                          FORT WORTH        TX          76112                       ( ) ‐           ( ) ‐
BAR7433     Helen Jane Christmas Barby                              PO Box 425                                         Okarche           OK          73762                       (405)373‐3580   ( ) ‐
BAR7449     Baresh, Brent                                           3030 Silver Spring Trail                           Katy              TX          77449                       ( ) ‐           ( ) ‐
BAR7628     Eleanor Close Barzin Revocable Trust                    921 Austin Street                                  Levelland         TX          79336                       ( ) ‐           ( ) ‐
BAR7779     BARNES, RANDALL & CAROL                                 7608 SPRING CREEK COURT                            FT WORTH          TX          761112                      ( ) ‐           ( ) ‐
BAR8303     Roy G. Barton, Jr.                                      1919 N. Turner Street                              Hobbs             NM          88240                       ( ) ‐           ( ) ‐
BAR8451     BAYLESS, LILLIAN M                                      2528 MALVERN TRAIL                                 FT WORTH          TX          76105                       ( ) ‐           ( ) ‐
BAR8634     Barton, Barbara Jean                                    4538 Beverly                                       Dallas            TX          75205                       ( ) ‐           ( ) ‐
BAR8916     Robert & Valarie Barker                                 8106 West Univerity                                Denton            TX          76207                       (940)395‐0084   ( ) ‐
BAR9219     BARTOLO, EFRAIN AND MARIA                               3629 AVENUE J                                      FORT WORTH        TX          76105                       ( ) ‐           ( ) ‐
BAR9347     BARBOZA, ELISA                                          621 HAYNES AVENUE                                  FT. WORTH         TX          76103                       ( ) ‐           ( ) ‐
BAR9628     Jimmy Don Barnhill                                      P O Box 1710                                       Stanton           TX          79782                       (432)270‐5899   ( ) ‐
BAR9967     Heidi Barton                                            2008 N. Vega Ct.                                   Hobbs             NM          88240                       ( ) ‐           ( ) ‐
BAS0577     Bastrop County Clerk                                    PO Box 577                                         Bastrop           TX          78602                       (512)332‐7234   ( ) ‐
BAS1234     Bashour, Ryan                                           6100 National Pike                                 Grindstone        PA          15442                       ( ) ‐           ( ) ‐
BAS4526     Basin Abstract & Title                                  4526 E. University, #2‐A                           Odessa            TX          79762                       ( ) ‐           ( ) ‐
BAS7366     Lisa Bassett                                            511 Three Oaks                                     Houston           TX          77069                       ( ) ‐           ( ) ‐
BAS9556     Bass, Regan                                             1100 Josephine Street                              Sweetwater        TX          79556                       (817)944‐6104   ( ) ‐
BAS9571     Mary Moran Basden                             BOKF, NA, PO Box 3499                                        Tulsa             OK          74101‐3499                  ( ) ‐           ( ) ‐
BAT0821     BATES, BETTY W                                          2208 HOOKS LANE                                    FORT WORTH        TX          76112                       ( ) ‐           ( ) ‐
BAT1000     BATTS, MARSHALL                                         1800 HIGH VISTA                                    FORT WORTH        TX          76112                       ( ) ‐           ( ) ‐
BAT1100     BATES, JR., DONNA & ROBERT J.                           1801 MORRISON DR.                                  FORT WORTH        TX          76112                       ( ) ‐           ( ) ‐
BAT1101     BATTS, MARY G. AND MARSHALL L.                          1800 HIGH VISTA COURT                              FORT WORTH        TX          76112                       ( ) ‐           ( ) ‐
BAT1589     BATEMAN, JACK & EMILY LATRELL                           405 WATERFORD CIRCLE                               ARLINGTON         TX          76014                       ( ) ‐           ( ) ‐
BAT3716     BATES, THERESA                                          4104 MENZER RD                                     FT WORTH          TX          76103                       ( ) ‐           ( ) ‐
BAT3859     BATTLES AND BRANDON J HILL, SHIRLEY                     3701 GRADY STREET                                  FORT WORTH        TX          76119                       ( ) ‐           ( ) ‐
BAU0338     BAUTISTA, RAMON & RAQUEL                                1117 E. PULASKI                                    FT WORTH          TX          76104                       ( ) ‐           ( ) ‐
BAU2286     BAUER, GLORIA                                           6709 GREENFIELD DR                                 ARLINGTON         TX          76016                       ( ) ‐           ( ) ‐
BAU5120     Bauman Family Limited Partnership                       71273 654 Avenue                                   Falls City        NE          68355                       ( ) ‐           ( ) ‐
BAU6214     Bauer, Doug                                             48 South 6th Ave 1B                                Clarion           PA          16214                       ( ) ‐           ( ) ‐
BAY6055     Bayer Heritage FCU                                      17612 Energy Road                                  Proctor           WV          26055                       ( ) ‐           ( ) ‐
BAY6380     Baylor County Clerk                                     101 S. Washington                                  Seymour           TX          76380                       ( ) ‐           ( ) ‐
BAY8451     BAYLESS, LILLIAN M.                                     2528 MALVERN TRAIL                                 FORT WORTH        TX          76105                       ( ) ‐           ( ) ‐
BBD2015     BBDasuka, LLC                                           PO Box 240367                                      Memphis           TN          38124‐0367                  (832)667‐4132   ( ) ‐
BCO4000     BC Operating, Inc.                                      4000 N. Big Spring, Ste 310                        Midland           TX          79705                       (432)684‐9696   ( ) ‐
BDO6779     BDO                                                     301 Commerce Street            Suite 2000          Fort Worth        TX          76102                       (817)738‐2400   ( ) ‐
BDS5492     BDSCommunications                                       3400 Wendell Dr.                                   Halton City       TX          76117                       ( ) ‐           ( ) ‐
BEA1083     Beaufort County Treasurer                               PO Box 1083                                        Beaufort          SC          29901                       (843)255‐5850   ( ) ‐
BEA1511     Tony Wayne Beal                                         63962 710 Rd                                       Dawson            NE          68337                       ( ) ‐           ( ) ‐
BEA3141     BEAVER COUNTY CLERK                           KAREN     PO BOX 338                                         BEAVER            OK          73932                       (580)625‐3141   (580)625‐3430
BEA3142     Beaver County Recorder of Deeds                         COMMISSIONERS OFFICE           810 THIRD STREET    BEAVER            PA          15009                       ( ) ‐           ( ) ‐
BEA3143     Beaver County Register of Wills                                                                                                                                      ( ) ‐           ( ) ‐
BEA4535     BEAVERS, CHARLES T                                        4604 EAST LANCASTER AVENUE                       FORT WORTH        TX          76103                       ( ) ‐           ( ) ‐
BEA5178     Beakon Oil & Gas, Inc.                                    68 Shiloh                                        Odessa            TX          79762                       ( ) ‐           ( ) ‐
BEA6252     BEASLEY, ZANE                                             6605 AVALON                                      FORT WORTH        TX          76148                       ( ) ‐           ( ) ‐
BEA6688     BEAL, MARIA                                               1101 ROYAL HILLS LANE                            ARLINGTON         TX          76014                       ( ) ‐           ( ) ‐
BEA9556     Bealle Abstract & Title Co                                P.O. Box 608                 219 Oak             Sweetwater        TX          79556                       ( ) ‐           ( ) ‐
BEA9999     Beaureguard Parish Clerk                                                                                                                                             ( ) ‐           ( ) ‐
BEB0365     John Russell Bebout                                       PO Box 365                                       Lake City         CO          81235                       ( ) ‐           ( ) ‐
BEC1029     USE BEC‐3896                                                                                                                                                         ( ) ‐           ( ) ‐
BEC3896     BECK, DEAN R.                                             711 WEST COLUMBIA AVENUE                         CHAMPAIGN         IL          61820                       (217)417‐2723   ( ) ‐
BEC3964     BECK, LAUREN                                                                                                                                                         ( ) ‐           ( ) ‐
BEC5927     Harry Carl Beck                                         6666 W. Amarillo Blvd.                            Amarillo           TX          79106                       ( ) ‐           ( ) ‐
BEC6959     Dixie Lee Beckner                                       1413 Barada Street                                Falls City         NE          68355                       ( ) ‐           ( ) ‐
BEC7087     Allen Lee Becken                                        1207 South Cedar                                  Owatonna           MN          55060                       ( ) ‐           ( ) ‐
BED0123     Bedford County Circuit Court Clerk's Office             123 E. Main St.                Ste. 201           Bedford            VA          24523                       ( ) ‐           ( ) ‐
BED0200     Bedford County Tax Claim Bureau (PA)                    200 South Juliana Street                          Bedford            PA          15522                       ( ) ‐           ( ) ‐
BED1233     MARILYN BEDNORZ                                         207 NORTH KARNES               PO BOX 434         KARNES CITY        TX          78118                       ( ) ‐           ( ) ‐
BED2808     BEDFORD, BETTY                                          6309 NORMA STREET                                 FORT WORTH         TX          76112                       ( ) ‐           ( ) ‐
BED5206     Bedford, Rachel                                         5137 Richard Ave               Apt 2110           Dallas             TX          75206                       ( ) ‐           ( ) ‐
BEE1000     BEESON, RICHARD                                         2309 STRATFORD CT.                                FORT WORTH         TX          76103                       ( ) ‐           ( ) ‐
BEE1047     Alexander Rabi Beels                          c/o Russo PO Box 1047                                       Montpelier         VT          05601                       (802)839‐8868   ( ) ‐
BEE1234     BEE COUNTY COURTHOUSE                         MIRELLA 105 WEST CORPUS CHRISTI                             BEEVILLE           TX          78102                       (361)362‐3245   ( ) ‐
BEE5601     Jessica Holmes Beels                          c/o Russo PO Box 1047                                       Montpelier         VT          05601                       (802)839‐8868   ( ) ‐
BEE8102     Bee County Appraisal District                           401 N. Washington                                 Beeville           TX          78102                       ( ) ‐           ( ) ‐
BEE8214     BEENE, LESTER J AND IDA L                               1601 MEADOW LANE TERRACE                          FORT WORTH         TX          76112                       ( ) ‐           ( ) ‐
BEH3153     Olajoe Behrens                                          133 Crepe Myrtle Ln.                              Georgetown         TX          78633                       (512)864‐3431   ( ) ‐
BEL0101     Belmont County Clerk of Courts                          David S. Trouten, Jr.          101 W. Main Street St. Clairsville    OH          43950                       (740)695‐5406   ( ) ‐
BEL0102     Belmont County District Library                         Attn: Reference                20 S. 5th Street   Martins Ferry      OH          43935                       ( ) ‐           ( ) ‐
BEL0141     BELMARES, EMILIA                                        200 LAUREL LAND                                   FT WORTH           TX          76112                       ( ) ‐           ( ) ‐
BEL1028     Bell County Clerk                                       Shelly Coston                                                                                                ( ) ‐           ( ) ‐
BEL1234     MATTHEW BELEW                                           c/o DAVID BELEW AIF            4603 KENNEDY        VERNON            TX          76384                       ( ) ‐           ( ) ‐
BEL1527     BELL & CLARA BELL, RODELL G                             8016 NATALIE DRIVE                                 FORT WORTH        TX          76134                       ( ) ‐           ( ) ‐
BEL1545     Bell, Monte R.                                          11649 Teton Road                                   Oklahoma City     OK          73162                       ( ) ‐           ( ) ‐
BEL1695     Susan Kay Bellew                                        7928 Red River Run                                 North Richland    TX          76180                       ( ) ‐           ( ) ‐
BEL2152     Wayne Bell                                              7863 Rancho Rd.                                    Show Low          AZ          85901                       ( ) ‐           ( ) ‐
BEL2602     Ned A. Bell                                             2018 C.S. Ranch Rd.                                Show Low          AZ          85901                       ( ) ‐           ( ) ‐
BEL2810     Steve A. Bell                                           PO Box 614                                         Roosevelt         AZ          85545                       ( ) ‐           ( ) ‐
BEL3405     BELMONTE & ALONDRA BELMONTE, EDMUNDO                    3022 AVE N                                         FT WORTH          TX          76105                       ( ) ‐           ( ) ‐
BEL3950     Belmont County Recorder                                 101 W. Main Street                                 St. Clairsville   OH          43950                       ( ) ‐           ( ) ‐
BEL3951     Belmont County Probate Court                                                                                                                                         ( ) ‐           ( ) ‐
BEL3952     Belmont County Auditor                                    101 West Main Street                             St. Clairsville   OH          43950                       (740)699‐2130   ( ) ‐
BEL4052     Susan Joy Bell                                            1150 N. Delaware Dr.         Space 118           Apache Junction   AZ          85120                       ( ) ‐           ( ) ‐
BEL4576     BELLOWS, H. L.                                            3155 MIMS ST                                     FT WORTH          TX          76112                       ( ) ‐           ( ) ‐
BEL5234     Bell, Megan                                               43 Gelnbury Street                               Pittsburgh        PA          15234                       ( ) ‐           ( ) ‐
BEL6357     BELLILE, DAVID                                            6609 CANALVIEW DR                                ARLINGTON         TX          76016                       ( ) ‐           ( ) ‐
BEL6393     Laverna Bellis                                            2207 W Wrangler Blvd.                            Seminole          OK          74868                       (405)584‐0902   ( ) ‐
BEL6850     Belmont County Health Department                          68501 Bannock Road                               St. Clairsville   OH          43950                       ( ) ‐           ( ) ‐
BEL7390     Marian Meaders Belew                                      2200 Andover Sq. #504                            Little Rock       AR          72227                       ( ) ‐           ( ) ‐
BEL7675     BELL, DENNIS AND FAYE                                     220 WATER STREET                                 BAY POINT         CA          94565                       ( ) ‐           ( ) ‐
BEL9865     Danny Bell                                                2012 C.S. Ranch Rd.                              Show Low          AZ          85901                       ( ) ‐           ( ) ‐
BEN0123     BRAD BENJAMIN                                             380 SOUTHPOINTE BLVD                             CANONSBURG        PA          15317                       (724)873‐3206   (724)743‐9915
BEN0151     Debbie Benjamin                                           151 Cotillion Rd.                                Fort Worth        TX          76134                       ( ) ‐           ( ) ‐
BEN0221     BENNETT, ROY JOE                                          5616 SOUTH HAMPSHIRE BLVD                        FORT WORTH        TX          76112                       ( ) ‐           ( ) ‐
BEN1000     BENNETT, CHARLES W.                                       7128 MARTHA LANE                                 FORT WORTH        TX          76112                       ( ) ‐           ( ) ‐
BEN1117     BENSON, ROBIN                                             601 S 9TH ST                                     CAMBRIDGE         OH          43725                       (740)421‐4949   ( ) ‐
                                                                  Case 21-10374-JTD                                       Doc 1             Filed 02/04/21                       Page 19 of 82

Vendor ID                         Vendor Name               Attention                Address 1               Address 2            City      State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
BEN1778     BENNETT, AMANDA                                                                                                                                                           ( ) ‐           ( ) ‐
BEN1819     Marilyn Benham                                              895 FM 3468                                           Childress     TX          79201                         ( ) ‐           ( ) ‐
BEN1981     Angelia Bender                                              1981 Reynolds Dr                                      Azle          TX          76020                         ( ) ‐           ( ) ‐
BEN2434     BENITEZ, SILVIA                                             7408 SUNRAY DRIVE                                     FORT WORTH    TX          76120                         ( ) ‐           ( ) ‐
BEN2900     Dorothy Benton                                              2900 Alton Road                                       Fort Worth    TX          76109                         ( ) ‐           ( ) ‐
BEN4962     J. E. BENHAM, JR                                            895 FM 3468                                           CHILDRESS     TX          79201                         ( ) ‐           ( ) ‐
BEN5210     Edward G. Benton                                            5210 Del Roy Drive                                    Dallas        TX          75229                         ( ) ‐           ( ) ‐
BEN5708     Benefit Corporation of America                              Benefit Corporation of America   12 Walnut St., Suite Natick        MA          01760                         (508)655‐3307   ( ) ‐
BEN6452     Hunter M. Bennett, Jr.                                                                       PO Box 166           Weston        WV          26452                         ( ) ‐           ( ) ‐
BEN7826     Hiram Moody Bennett                                         3054 Silver Cedar Trail                               Katy          TX          77449‐6264                    (281)647‐6804   ( ) ‐
BEN7857     BENTON, WILLIAM & MELLISA                                   7562 CARRIAGE LANE                                    FT. WORTH     TX          76112                         ( ) ‐           ( ) ‐
BER0000     BERKHOF, KEVIN                                              521 SUNLIGHT DRIVE                                    ARLINGTON     TX          76006                         ( ) ‐           ( ) ‐
BER0010     Bergen County Surrogate's Court                             10 Main Street, Room 211                              Hackensack    NJ          07601                         ( ) ‐           ( ) ‐
BER0542     Bernalillo County Clerk                                     PO Box 542                                            Albuquerque   NM          87103                         ( ) ‐           ( ) ‐
BER0543     Bernalillo County Probate Court                             1 Civic Plaza #6029                                   Albuquerque   NM          87102                         (505)468‐1290   ( ) ‐
BER1075     BERNAL, STACEY                                                                                                                                                            ( ) ‐           ( ) ‐
BER1647     Richard L. Von Bergen                                       63912 703 Trail                                     Dawson          NE          68337‐1750                    ( ) ‐           ( ) ‐
BER3148     Kristi L Bernhardt                                          200 Brook                                           Krum            TX          76249                         ( ) ‐           ( ) ‐
BER3320     BERRYMAN, GARY O                                            4621 REED STREET                                    FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
BER3722     BERRYMAN, WADE                                              4621 REED ST                                        FT WORTH        TX          76119                         ( ) ‐           ( ) ‐
BER3724     BERRYMAN, CONSTANCE                                         6304 RAMEY AVE                                      FT WORTH        TX          76112                         (817)690‐3912   ( ) ‐
BER4511     R. Jeffery & Annette R. Von Bergen                          73348 641 Ave.                                      Auburn          NE          68305                         ( ) ‐           ( ) ‐
BER5361     BERMEA, ARTURO & ANA                                        3703 PELICAN COURT                                  ARLINGTON       TX          76016                         ( ) ‐           ( ) ‐
BER5764     BERRY, DAVE                                                 PO BOX 209                                          WEBSTER         WV          26288                         ( ) ‐           ( ) ‐
BER6017     Berner, Roland                                              4905 Cross Creek Ct.                                Arlington       TX          76017                         ( ) ‐           ( ) ‐
BER6300     Jerry Berkowitz                                             6300 Ridglea Place, Suite 504                       Fort Worth      TX          76116                         (817)377‐4333   ( ) ‐
BER6330     BERKS COUNTY REGISTER OF WILLS                              633 COURT STREET                 FL 2C              READING         PA          19601          US             (610)478‐6600   ( ) ‐
BER7694     BEREVINATAS, MOHAMMAD                                       2710 ENGLISH CHASE COURT                            ARLINGTON       TX          76013                         ( ) ‐           ( ) ‐
BER8173     Bergfeld, Susan D.                                                                                                                                                        ( ) ‐           ( ) ‐
BER9410     BERRY, ANDREW LEE                                           4104 WILHELM STREET                                 FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
BER9540     BERHE, KALEAH F AND FREWEINI F                              17553 EAST WEALEY PLACE                             AURORA          CO          80013                         ( ) ‐           ( ) ‐
BES0443     Best Western Floresville Inn                                1720 10th Street                                    Floresville     TX          78114                         (830)393‐0443   (830)393‐1900
BES1000     BESSONETTE, JOSEPH F AND MICHELLE L                         5108 HIDDEN OAKS LANE                               ARLINGTON       TX          76017                         ( ) ‐           ( ) ‐
BES1234     Best Buy                                                                                                                                                                  ( ) ‐           ( ) ‐
BES9999     Best, Dustin                                                                                                                                                              ( ) ‐           ( ) ‐
BET0130     Bethesda Water Supply Corporation                           PO Box 130                                          Burleson        TX          76097                         (817)295‐2131   ( ) ‐
BET9843     Betsy Hadley Trust                                          PO Box 606                                          Santa Ynez      CA          93460‐0606                    (805)688‐7375   ( ) ‐
BET9999     Linda Betts                                                                                                                                                               ( ) ‐           ( ) ‐
BEV1728     Beverly A. Slama Revocable Trust                          71490 638 Avenue                                      Humboldt        NE          68376                         ( ) ‐           ( ) ‐
BEV5161     The Beveridge Company                                     PO Box 993                                            Midland         TX          79702                         (432)683‐5533   ( ) ‐
BEV5329     Beverly's Awnings, Inc.                                   4515 Prosperity Pike                                  Prosperity      PA          15329                         (724)222‐4738   ( ) ‐
BEX0100     Bexar County Clerk                                        100 Dolorosa, First Floor                             San Antonio     TX          78205                         ( ) ‐           ( ) ‐
BHK1061     BHK Partnership                                           1713 28th Street                                      Lubbock         TX          79411                         ( ) ‐           ( ) ‐
BIB4738     BIBLE, HOLLIE AND GENEVA                                  2401 ALLOWAY DRIVE                                    FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
BIC0124     Robert Bickham                                            PO Box 1311                                           Denton          TX          76202                         ( ) ‐           ( ) ‐
BIC5451     BICKEL, DANIEL & KELLYE                                   408 W WILLIAMSBURG MANOR                              ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
BIC9588     Laura Bickham                                             PO Box 1311                                           Denton          TX          76202                         ( ) ‐           ( ) ‐
BIE0799     BIESEL JR, WILLIAM H                            1986      2012 EAST RANDAL MILL ROAD         SUITE 208          ARLINGTON       TX          76011                         ( ) ‐           ( ) ‐
BIE1193     Gary L. Bierman Revocable Trust                           71420 656 Ave.                                        Falls City      NE          68355                         ( ) ‐           ( ) ‐
BIE1194     Gary L. Bierman Trust                                     71420 656 Avenue                                      Falls City      NE          68355                         ( ) ‐           ( ) ‐
BIE2809     CHARLES BIERWIRTH                                         3808 EDDY STREET                   APT 246            AMARILLO        TX          79109                         ( ) ‐           ( ) ‐
BIE3724     Michael L. & Jennifer S. Bierman                          71450 656 Avenue                                      Falls City      NE          68355                         ( ) ‐           ( ) ‐
BIE3972     Carol E. Bierman Rev Trust Dated Jan 14, 1994             71420 656 Ave.                                        Falls City      NE          68355                         ( ) ‐           ( ) ‐
BIE5552     BIESEL JR, WILLIAM H                            BIESEL    2012 EAST RANDAL MILL ROAD         SUITE 208          ARLINGTON       TX          76011                         ( ) ‐           ( ) ‐
BIE7383     BIESEL JR, WILLIAM H                            BIESEL    2012 EAST RANDAL MILL ROAD         SUITE 208          ARLINGTON       TX          76011                         ( ) ‐           ( ) ‐
BIE8299     BIESEL JR, WILLIAM H                            BSL INC   2012 EAST RANDAL MILL ROAD                            ARLINGTON       TX          76011                         ( ) ‐           ( ) ‐
BIE8471     Carla Bierwirth                                           3308 Eddy Street                   Apt 246            Amarillo        TX          79109                         ( ) ‐           ( ) ‐
BIG0031     Big Horn County Clerk                                     PO Box 31                                             Basin           WY          82410                         (307)568‐2357   ( ) ‐
BIG0208     Big Spring Abstract & Title Co., Inc.                     208 W 3rd Street                                      Big Spring      TX          79720                         ( ) ‐           ( ) ‐
BIG0381     Biggerfish                                                Billing Department                 381 Casa Linda     Dallas          TX          75218                         (214)295‐5946   ( ) ‐
BIG0804     Lillie Biggins                                            804 Scarlet Sage Ct.                                  Fort Worth      TX          76112                         (817)451‐1136   ( ) ‐
BIG1000     BIG D BRAKE AND CLUTCH, INC                               1150 MARTIN LUTHER KING FRWY                          FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
BIG3924     BIGGINS, SHALONE H                                        1733 PACIFIC PLACE                                    FT. WORTH       TX          76112                         ( ) ‐           ( ) ‐
BIG5060     Big D Audio Video                                         1936 Edgewood Dr.                                     Irving          TX          75060                         ( ) ‐           ( ) ‐
BIG7754     Big Sky Mineral Trust                           Serena B. PO Box 3788                                           Arlington       TX          76007‐3788                    (817)652‐8604   ( ) ‐
BIG9998     Big Brothers Big Sisters (Midland)                        714 W. Louisiana Ave.                                 Midland         TX          79701                         ( ) ‐           ( ) ‐
BIG9999     Big Brothers Sisters of Greater Pittsburgh                                                                                                                                ( ) ‐           ( ) ‐
BIL1756     BILLINGS COUNTY RECORDER                                    495 4TH STREET                   PO BOX 138         MEDORA          ND          58645                         ( ) ‐           ( ) ‐
BIL1933     Bill J. Markham Estate Trust                                                                                                                                              ( ) ‐           ( ) ‐
BIL4087     BILLMEIR, EDWIN L                                           101 W WILLIAMSBURG MANOR                            ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
BIL6201     Biller, Rodney                                              46 Locust Drive                                     Buckhannon      WV          26201                         ( ) ‐           ( ) ‐
BIN3000     Tyler S. & Valerie M. Binder                                71387 624 Blvd                                      Table Rock      NE          68447                         ( ) ‐           ( ) ‐
BIN3039     Todd L. & April L. Binder                                   62694 Hwy 4                                         Table Rock      NE          68447                         ( ) ‐           ( ) ‐
BIN3333     Lynn F. & Elaine D. Binder                                  62694 Hwy 4                                         Table Rock      NE          68447                         ( ) ‐           ( ) ‐
BIN3993     Richard & Karen S. Binder                                   62550 716 Rd.                                       Table Rock      NE          68447                         ( ) ‐           ( ) ‐
BIN7615     Dustin R & Jenny Binder                                     21743 Hwy 118                                       Craig           MO          64437                         ( ) ‐           ( ) ‐
BIN7622     Anita L. Binns                                              11536 Hudgens Road                                  Marion          IL          62959                         ( ) ‐           ( ) ‐
BIN8492     Darwin W & Jennifer Binder                                  31669 Highway T                                     Forest City     MO          64451                         ( ) ‐           ( ) ‐
BIN9090     The Binder Family GST Trust dated 12/30/2010                62694 Highway 4                                     Table Rock      NE          68447                         ( ) ‐           ( ) ‐
BIR0848     STEVEN R BIRD                                               PO BOX 1257                                         CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
BIR5313     A&E BIRD, LLC                                               3201 VALLEY FORGE                                   MCKINNEY        TX          75070                         ( ) ‐           ( ) ‐
BIR6256     RICHARD D BIRD                                              1509 TERRANCE LANE                                  CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
BIS1000     BISHOP, HAROLD S. & DONNA J.                                1716 DEAUVILLE COURT                                FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
BIS5369     BISHOP, MAUREEN                                             4606 SHOREWOOD DRIVE                                ARLINGTON       TX          76016                         ( ) ‐           ( ) ‐
BIS6435     Jeffrey Bishop                                              176 Lincoln St.                                     Springboro      PA          16435                         ( ) ‐           ( ) ‐
BJO9999     Lydia Bjork                                                                                                                                                               ( ) ‐           ( ) ‐
BKJ7590     VENTURE, B & K JOINT                                        342 WEDGEWOOD CT                                    MONTGOMERY      TX          77356                         ( ) ‐           ( ) ‐
BKM5267     BKM Total Office of Texas, LLC                              P.O. Box 671066                                     Dallas          TX          75267                         (214)902‐7200   (217)902‐7201
BLA0423     Blair County Register of Wills (PA)                         423 Allegheny Street                                Hollidaysburg   PA          16648                         (814)693‐3095   ( ) ‐
BLA1000     BLAKE AND LINDA DAWN GOLD, GRANT DOUGLAS                    5403 HIDDEN OAKS LANE                               ARLINGTON       TX          76017                         ( ) ‐           ( ) ‐
BLA1001     Blankenship, James C.                                       PO Box 56                                           Fayetteville    WV          25840                         (304)658‐3252   ( ) ‐
BLA1029     Steve Blauser                                                                                                                                                             ( ) ‐           ( ) ‐
BLA1234     JOSEPH L. BLACK                                             120 HARRISON STREET                                 VERNON          TX          76384                         ( ) ‐           ( ) ‐
BLA1563     BLAS, REY                                                   721 WHITE STREET                                    DALY CITY       CA          94015                         ( ) ‐           ( ) ‐
BLA2707     Christopher Blackburn                                       410 Avenue F NW                                     Childress       TX          79201                         ( ) ‐           ( ) ‐
BLA4314     BLANTON, JAMILYN LEIGH                                      5504 NORMA STREET                                   FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
BLA5783     Black Diamond Oil Co                                        PO Box 1722                                         Tulsa           OK          74101                         (918)583‐2144   ( ) ‐
BLA6454     BLACKWELL, JEREMY J                                         2011 E ROSEDALE ST                                  FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
BLA6678     Linda Blackburn                                             13806 E 94th Street N                               Owasso          OK          74055                         ( ) ‐           ( ) ‐
BLA6870     Black Stone Minerals Company. L.P.                          1001 Fannin Street               Suite 2020         Houston         TX          77002                         (713)929‐1645   ( ) ‐
BLA7283     BLAKELY, ROBERT O                                           2506 S CENTER ST                                    ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
BLA8221     BLACKWELL, VERNA MAE                                        205 CIRCLE DRIVE                                    ARLINGTON       TX          76010                         ( ) ‐           ( ) ‐
BLA8496     BLAKELY, KATHERINE E                                        905 GRANTS PKWY                                     ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
BLA8624     Blairbax Energy LLC                                         815‐A Brazos Street #491                            Austin          TX          78701                         (512)507‐0939   ( ) ‐
BLA8633     BLACKBURN, MICHAEL W AND MARIE E                            617 NORTH CIRCLE                                    ARLINGTON       TX          76010                         ( ) ‐           ( ) ‐
BLA9059     JOESEPH L. BLACK                                ANN         120 HARRISON STREET                                 VERNON          TX          76384                         ( ) ‐           ( ) ‐
BLA9793     Black Irrevocable Trust                                     266 Iron Eagle                                      Abilene         TX          79602                         (325)370‐6869   ( ) ‐
BLA9816     BLACKSTONE, ALFRED AND BETTIE                               7301 MARTHA LANE                                    FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
BLA9999     Blaine, Hannah                                              304 Eagle Mill Road                                 Butler          PA          16001                         ( ) ‐           ( ) ‐
BLE0871     BLEDSOE, JACKIE D                                           2506 SURREY CIRCLE                                  ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
BLE1590     BLECHER, KATHLEEN                                                                                                                                                         ( ) ‐           ( ) ‐
BLE7920     Brittney Bleeker                                                                                                                                                          ( ) ‐           ( ) ‐
BLO0229     Grady Spencer Blocker                                       616 Helen Greathouse Circle                         Midland         TX          79707                         ( ) ‐           ( ) ‐
BLO3554     Beverly Gail Blossom                                        PO Box 184                                          New Waverly     TX          77358                         (281)787‐5395   ( ) ‐
BLO3709     James C. Block                                              11601 Minnetonka Mills Road      Ste F40            Minnetonka      MN          55305                         ( ) ‐           ( ) ‐
                                                                        Case 21-10374-JTD                                      Doc 1              Filed 02/04/21                       Page 20 of 82

Vendor ID                         Vendor Name                      Attention             Address 1                 Address 2              City    State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
BLO4333     Charles T Blocker                                                PO Box 1067                                          Stanton         TX          79782                         ( ) ‐           ( ) ‐
BLO5340     Norman Keith Blocker                                             744 Tramway Lane NE                                  Albuquerque     NM          87122                         ( ) ‐           ( ) ‐
BLU0172     THE BLUM FIRM, P.C.                                    ATTORNE 420 THROCKMORTON                    SUITE 650          FORT WORTH      TX          75102‐3723                    (817)334‐0066   (817)334‐0078
BLU1001     Blue Cross Blue Shield of Texas (do not use)                     1001 E Lookout Drive                                 Richardson      TX          75082                         ( ) ‐           ( ) ‐
BLU1483     Blue Cross Blue Shield of Texas                                  PO BOX 660049                                        DALLAS          TX          75266‐0049                    (800)445‐2227   ( ) ‐
BLU2292     Blue Diamond, LLC                                                Stephen Morris                    P.O. Box 330       Havre           MT          59501                         ( ) ‐           ( ) ‐
BLU7156     Michael Blumenstein                                              7156 Harmonsburg Rd.                                 Linesville      PA          16424                         ( ) ‐           ( ) ‐
BLU8406     BLUE LOTUS INVESTMENT GROUP                                      2110 ARTESIA BLVD                                    REDONDO BEACH   CA          90278                         ( ) ‐           ( ) ‐
BMC8509     BMC Office Furniture                                             320 E. Gibson St.                                    Scranton        PA          18509                         ( ) ‐           ( ) ‐
BMK7158     BMK FAMILY PROPERTY TRUST                                        419 N. LARCHMONT BLVD. #27                           LOS ANGELES     CA          90004                         ( ) ‐           ( ) ‐
BMN1805     BMNW Resources, LLC                                              PO Box 180573                                        Dallas          TX          75218                         ( ) ‐           ( ) ‐
BNE5210     BN Electric & Comms                                              2308 Lucina Ave                                      Pittsburgh      PA          15210                         ( ) ‐           ( ) ‐
BOA0007     DAVID ROY BOATENHAMER                                            3919 GORDON STREET                                   VERNON          TX          76384                         ( ) ‐           ( ) ‐
BOA0163     JERRY DAN BOATENHAMER                                            10912 COTTONWOOD ROAD                                VERNON          TX          76384                         ( ) ‐           ( ) ‐
BOA0400     BOA Midland Aquisition. LP                             c/o ERP‐ 400 West Illinois Ave.             Suite 1630         Midland         TX          79701                         (432)687‐4414   ( ) ‐
BOA2332     DONALD LEE BOATENHAMER                                           PO BOX 586                                           LILLIAN         TX          76061                         ( ) ‐           ( ) ‐
BOA9587     LEE ROY BOATENHAMER                                              10912 COTTONWOOD ROAD                                VERNON          TX          76384                         ( ) ‐           ( ) ‐
BOB1992     Matthew Bob                                                      MB Exploration West Texas LLC     PO Box 801566      Dallas          TX          75380                         ( ) ‐           ( ) ‐
BOC6691     BOCANEGRA, LAURA                                                 6508 RAMEY ST                                        FT WORTH        TX          76112                         ( ) ‐           ( ) ‐
BOD8937     BODENSTAB, ALEASE                                                2600 HALBERT STREET                                  FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
BOE3123     BOEHM, JERRY & YVONNE D                                          1206 REBECCA LANE                                    ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
BOG1000     MILLER‐BOGAN, DAJUANA                                            4612 EDENWOOD DRIVE                                  FORT WORTH      TX          76123                         ( ) ‐           ( ) ‐
BOG1425     Boggs, Keith                                                     46 12th Street                                       Parkersburg     WV          26101‐4333                    ( ) ‐           ( ) ‐
BOG1831     CAROLYN BOGGS                                                    P O BOX 1831 BOONE HILL ROAD                         CRAIGSVILLE     WV          26205                         ( ) ‐           ( ) ‐
BOG9999     Bobbi Bogart                                                                                                                                                                    ( ) ‐           ( ) ‐
BOH7821     Karen L. Bohanon                                                 2019 Joan Drive                                      Dallas          TX          75217                         (469)855‐5896   ( ) ‐
BOK0382     BOKF, N.A.                                                       PO Box 2300                                          Tulsa           OK          74192                         ( ) ‐           ( ) ‐
BOL3269     ELEANOR BOLTON                                                   7040 CHIPPERTON                                      DALLAS          TX          75255                         ( ) ‐           ( ) ‐
BOL5589     L. Jack Bolton                                                   1151 N. Buckner Blvd, Suite 406                      Dallas          TX          75218                         (214)328‐6355   ( ) ‐
BOL5841     Jerilynn R. Bolton                                               5841 River Meadow Place                              Fort Worth      TX                                        ( ) ‐           ( ) ‐
BOL6048     Ginger Bolinger                                                  6048 Highcrest Drive                                 Watauga         TX          76148                         ( ) ‐           ( ) ‐
BOL6362     BOLDEN‐MORRISON, ALLINE                                          1248 HARVEY AVENUE                                   FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
BOL6499     Milo Mitchel Bolton                                              PO Box 130174                                        Tyler           TX          75713                         ( ) ‐           ( ) ‐
BOL7236     Sarah Bolen                                                      405 Elysian Avenue                                   Morgantown      WV          15017                         ( ) ‐           ( ) ‐
BOL7521     BOLUNOS, JESUS DEL RIO                                           1338 EAST MYRTLE STREET                              FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
BOM1000     BOMER, RICHARD                                                   2820 E RANDOL MILL ROAD                              ARLINGTON       TX          76011                         ( ) ‐           ( ) ‐
BOM1649     BOMAN, BARBARA C AND TRUMAN R                                    3423 WALTON WAY                                      SAN JOSE        CA          95117                         ( ) ‐           ( ) ‐
BON1000     BONNELL'S                                                                                                                                                                       ( ) ‐           ( ) ‐
BON1542     BONNER, GLADYS                                                   4313 BURKE ROAD                                      FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
BON3976     Bond, Marlene                                                    22954 Cadiz Road                                     Freeport        OH          43973                         ( ) ‐           ( ) ‐
BON5377     BONA AND DALE EVANS, JUDY                                        1713 RAYDON                                          ARLINGTON       TX          76013                         ( ) ‐           ( ) ‐
BOO0309     Tiffany Booher                                                                                                                                                                  ( ) ‐           ( ) ‐
BOO0506     Boone Archaeological Resource Consultants, LLC                   506 E Chapman Rd.                                    Carlsbad        NM          88220                         ( ) ‐           ( ) ‐
BOO4512     BOONE, DONALD D                                                  3804 CHILDRESS STREET                                FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
BOO6007     BOOZER, WILLIAM                                                  4503 LAKE PARK                                       ARLINGTON       TX          76016                         ( ) ‐           ( ) ‐
BOO7917     Marjory Sue Booker                                               PO Box 4247                                          Frisco          CO          80443                         ( ) ‐           ( ) ‐
BOO9275     Allen Walker Boone                                               1494 CR Hempstead 37                                 Ozan            AR          71855                         ( ) ‐           ( ) ‐
BOR0124     Borden County and District Clerk (TX)                            PO Box 124                        117 E. Wasson      Gail            TX          79738                         ( ) ‐           ( ) ‐
BOR1102     Bordwine Development, Inc.                             Haley     1102 Pikes Peak Road                                 Chickasha       OK          73018          US             (405)224‐6311   (405)224‐5544
BOR3004     BORJON, LAURO                                                    1604 LOGAN STREET                                    FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
BOR4037     Myron Borth                                                      PO Box 38                                            Krum            TX          76249                         ( ) ‐           ( ) ‐
BOR4369     Nancy Boring                                                     3100 Bellaire Ranch Drive         Apt. 327           Fort Worth      TX          76109                         (214)616‐0907   ( ) ‐
BOR5336     BORELLI, ROBERT                                                  1409 LOWE'S FARM PKWY                                MANSFIELD       TX          76063                         ( ) ‐           ( ) ‐
BOR7865     Leslie M. Boring, Jr.                                            12 Rue De Seine                                      78230 Le Pecq                              FR             ( ) ‐           ( ) ‐
BOR9880     BROOKFIELD, CHRISTIE                                             2426 SINFLOWER DRIVE                                 ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
BOS0007     Bossard Memorial Library                                         7 Spruce St.                                         Gallipolis      OH          45631                         ( ) ‐           ( ) ‐
BOS0110     Bosque County Clerk                                              110 S. Main #209                                     Meridian        TX          76665                         (254)435‐2334   ( ) ‐
BOS3894     BOSEK, MARGARET                                                  1601 REDWOOD DRIVE                                   CORINTH         TX          76210                         ( ) ‐           ( ) ‐
BOS8557     BOSILLO, DANIEL P                                                1604 CANTERBURY CIRCLE                               FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
BOT1520     BOTTINEAU COUNTY                                       COUNTY    314 W 5TH STREET                                     BOTTINEAU       ND          58318                         ( ) ‐           ( ) ‐
BOU1372     Bourdon Family Trust                                             13727 Franciscan Drive                               Sun City        AZ          85375                         ( ) ‐           ( ) ‐
BOU6136     Ann Bourdon Moran Trust                                          PO Box 69                                            Walker          MN          56484                         (218)547‐3001   ( ) ‐
BOU6318     Robert Henry Bourdon Trust                                       PO Box 69                                            Walker          MN          56484                         (218)547‐3001   ( ) ‐
BOU8541     George R. Bourdon                                                21535 155th Street NW                                Elk River       NM          55330                         (763)350‐0737   ( ) ‐
BOU9868     Bourland, Danny                                                  PO Box 292                                           Krum            TX          76249                         ( ) ‐           ( ) ‐
BOW0001     Bowles Rice McDavid Graff & Love LLP                             Attn: Seth Wilson                 700 Hampton        Morgantown      WV          26505                         ( ) ‐           ( ) ‐
BOW0584     Susan Elisabeth Bowen                                            PO Box 584                                           Verdugo City    CA          91046                         ( ) ‐           ( ) ‐
BOW0788     John Robert Bowmer, Jr.                                          2713 Austin Drive                                    Mesquite        TX          75181                         ( ) ‐           ( ) ‐
BOW1212     BARBARA BOWKER                                                   PO BOX 198                                           PANAMA          OK          74951                         ( ) ‐           ( ) ‐
BOW1234     SAMANTHA JO BOWER                                                2514 JOSEPHINE STREET (REAR)                         PITTSBURGH      PA          15203                         (304)559‐5176   ( ) ‐
BOW1549     BOWLES & KATHY L BOWLES, GEORGE                                  6912 MEADOWBROOK DR                                  FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
BOW3302     BOWSER, PHILLIP A                                                3025 MEADOWBROOK DRIVE                               FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
BOW6835     BOWMAN, GERRI A                                                  111 CIRCLE DRIVE                                     ARLINGTON       TX          76010                         ( ) ‐           ( ) ‐
BOW7235     Kay Diane Bowles, As Trustee of the Kay Diane Bowles             6209 Brookside Drive                                 Chevy Chase     MD          20815                         (301)951‐4455   ( ) ‐
BOY0372     BOYD, LOUIS AND CLARICE                                          4320 PATE DRIVE                                      FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
BOY0440     Leonard L. Boyer Trust                                           PO Box 840738                                        Dallas          TX          75284‐0738                    (214)209‐2417   ( ) ‐
BOY1000     BOYER, TENNEY J. & OLIVE A.                                      5019 HIDDEN OAKS LANE                                ARLINGTON       TX          76017                         ( ) ‐           ( ) ‐
BOY1050     BOYS & GIRLS CLUB                                                3218 E. BELKNAP STREET                               FORT WORTH      TX          76111                         (817)834‐4711   ( ) ‐
BOY2890     Eric D. Boyt                                                     PO Box 2602                                          Midland         TX          79702                         (432)203‐8470   ( ) ‐
BOY3016     John H. Boyle, Jr.                                               914 Rushwood Drive                                   Lufkin          TX          75904                         (936)631‐1799   ( ) ‐
BOY4570     TODD BOYKIN                                                      7906 NEW ENGLAND PARKWAY                             AMARILLO        TX          79119                         ( ) ‐           ( ) ‐
BOY5058     TROY BOYKIN, TRUSTEE OF PATRICIA                                 ANN BOYKI NREVOCABLE LIVING       15910 FM 2042      CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
BOY5469     TROY BOYKIN                                                      15910 FM 2042                                        CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
BOY5854     TROY BOYKIN, TRUSTEE OF TROY                                     WAYNE BOYKIN REVOCABLE            15910 FM 2042      CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
BOY6111     Boys & Girls Club of Greater Fort Worth                          3218 E. Bleknap Street                               Fort Worth      TX          76111                         (817)834‐4711   ( ) ‐
BOY8488     Robert Albert Boyle                                              16966 Pine Valley Drive                              Buhl            AL          35446                         ( ) ‐           ( ) ‐
BOY9058     BOYKIN LAND AND CATTLE, LLC                                      TODD W. BOYKIN                    7906 NEW           AMARILLO        TX          79119                         ( ) ‐           ( ) ‐
BOY9075     BOYD, J PENDLETNON & PATRICIA                                    7113 JEWEL AVE                                       FT WORTH        TX          76112                         ( ) ‐           ( ) ‐
BPK1000     BPK INVESTMENTS                                                  2654 RIVERWOOD TRAIL                                 FORT WORTH      TX          76109                         ( ) ‐           ( ) ‐
BRA0101     Braxton County Clerks Office                                                                                                                                                    ( ) ‐           ( ) ‐
BRA0161     BRANTLEY, VIRGINIA CLAIRE                                        1003 CHAMBLEE COURT                                  ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
BRA0300     Brazos County Clerk                                              300 E. 26th Street                                   Bryan           TX          77803                         ( ) ‐           ( ) ‐
BRA0735     Frank Dale Branum                                                2601 Fort Worth Dr.                                  Denton          TX          76205                         ( ) ‐           ( ) ‐
BRA1222     MEGAN BRADLEY                                                    PO BOX 464                                           CARROLLTOWN     PA          15722                         ( ) ‐           ( ) ‐
BRA1234     Bradford County Recorder of Deeds                                301 MAIN STREET                                      TOWANDA         PA          18848                         ( ) ‐           ( ) ‐
BRA1235     BRADFORD COUNTY PROTHONOTARY OFFICE                              301 MAIN STREET                                      TOWANDA         PA          18848                         ( ) ‐           ( ) ‐
BRA1236     BRADFORD COUNTY                                                  301 MAIN STREET                                      TOWANDA         PA          18848                         ( ) ‐           ( ) ‐
BRA1237     Bradford County Assessment                             Jessie    Bradford County Courthouse        301 Main Street    Towanda         PA          18848                         ( ) ‐           ( ) ‐
BRA1238     Bradford County Planning and Mapping                   Sue       North Towanda Annex No. 1         29 VanKuren Dr.,   Towanda         PA          18848                         ( ) ‐           ( ) ‐
BRA1239     Bradford County Historical Society                               109 Pine Street                                      Towanda         PA          18848                         ( ) ‐           ( ) ‐
BRA1636     Brady, George Mervyn                                             202 College Ave, Apt B                               Henderson       TX          75654                         ( ) ‐           ( ) ‐
BRA1694     Harriet Brandon                                                  613 Highland Drive                                   Marble Falls    TX          78654                         ( ) ‐           ( ) ‐
BRA1793     DESIGNER HOMES, BRAVO                                                                                                                                                           ( ) ‐           ( ) ‐
BRA1890     BRANCA, ROBERT J & PATRICIA E                                    1000 HOLLY HILL COURT                                ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
BRA2169     BRAZIEL, LARY & LINDA                                            7616 CARRIAGE LANE                                   FT. WORTH       TX          76112                         ( ) ‐           ( ) ‐
BRA2329     BRANDT, MARK J                                                   2501 NORTH EDGEWOOD                                  FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
BRA2757     BRANDON, BART J                                                  6841 CRAIG STREET                                    FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
BRA3001     Robert Bradford, Jr.                                             755 Highlands Place                                  San Dimas       CA          91773                         (909)270‐8020   ( ) ‐
BRA3360     BRADSHAW, PENNY D                                                1709 SPRING LAKE DRIVE                               ARLINGTON       TX          76012                         ( ) ‐           ( ) ‐
BRA3829     HEBER BRANTLEY                                                   1503 BUFFALO STREET                                  VERNON          TX          76384                         ( ) ‐           ( ) ‐
BRA4072     BRAND, JAMES                                                     7512 SUMMITVIEW DRIVE                                IRVING          TX          75063                         ( ) ‐           ( ) ‐
BRA4196     Brazos County Appraisal District                                 1673 Briarcrest Dr Suite A‐101                       Bryan           TX          77802‐2799     US             (979)774‐4100   (979)774‐4196
BRA4345     George M. Bradford                                               7923 Warner Avenue, Suite E                          Huntington      CA          92647                         (714)375‐0614   ( ) ‐
BRA5671     BRADLEY, JEFFREY                                                 7117 HIGHTOWER STREET                                FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
BRA6629     George L. Bradley                                                6629 Yosemite Drive                                  Fort Worth      TX          76113                         (817)705‐6225   ( ) ‐
                                                             Case 21-10374-JTD                                          Doc 1                Filed 02/04/21                       Page 21 of 82

Vendor ID                        Vendor Name             Attention               Address 1                 Address 2              City       State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
BRA6651     BRANDSETTER, MICHAEL                                     6908 MEADOWBROOK DRIVE                                 FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
BRA7057     BRANTLEY & BRILLA BRANTLEY, JOSEPH                       1011 CHAMBLER CT                                       ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
BRA8037     BRAGER, RICHARD LEE                                      7006 GREENSPRINGS DR                                   ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
BRA8186     Kathryn R. Brandenburg                                   4243 Terrace Street                                    Oakland          CA          94611                         (510)655‐9573   ( ) ‐
BRA8575     Mary Debora Brady                                        1804 Lake Crest Lane                                   Plano            TX          75023‐7442                    (972)985‐8280   ( ) ‐
BRA8840     Thomas Bradford Rentals                                  1766 Elmira Street #175                                Sayre            PA          18840                         ( ) ‐           ( ) ‐
BRA8848     Bradford County Treasurer                                29 Vankuren Dr., Ste 1                                 Towanda          PA          18848‐8335                    (570)268‐4103   ( ) ‐
BRA9029     BRACKEN, ROY AND CANDACE                                 10309 CR 1016                                          BURLESON         TX          76028                         ( ) ‐           ( ) ‐
BRA9813     BRADFORD, MARVIN & ANTOINET                              2005 PENNINGTON DR                                     ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
BRE0099     Kathy Bremer                                                                                                                                                               ( ) ‐           ( ) ‐
BRE0303     Garreth Brewer                                                                                                                                                             ( ) ‐           ( ) ‐
BRE0534     Carolyn S. Bredemeier Trust                              71883 645th Ave.                                    Stella              NE          68442                         ( ) ‐           ( ) ‐
BRE0998     Brewster County Clerk                                    201 W. Ave. E                                       Alpine              TX          79830                         (432)937‐3366   ( ) ‐
BRE0999     Brewster County Appraisal District                       Matt White                       107 W. Ave E #2    Alpine              TX          79830                         ( ) ‐           ( ) ‐
BRE3647     JAMES BREDON                                             4808 6th Avenue                                     HUNTINGTON          WV          25705                         ( ) ‐           ( ) ‐
BRE9214     BREWER, RONALD J                                         1717 MEADOWLANE TER                                 FT. WORTH           TX          76112                         ( ) ‐           ( ) ‐
BRE9592     Trucene Brengle                                          2119 E. Downing St.                                 Mesa                AZ          85213‐6729                    (480)835‐1755   ( ) ‐
BRE9701     Clark Breeding, LLC                                      415 W. Wall Street, Suite 1300                      Midland             TX          79701                         ( ) ‐           ( ) ‐
BRI0040     Bristol Probate and Family Court                         Probate Clerk                    40 Broadway, Suite Taunton             MA          02780                         (508)977‐6040   ( ) ‐
BRI0337     S and C Twenty‐Two Corp.                                 Sherry Brinlee                   337 Cimmaron Rd. Wilson                OK          73463                         ( ) ‐           ( ) ‐
BRI1006     Bridwell Oil Company                                     PO Box 1830                                         Wichita Falls       TX          76307                         (940)723‐4351   ( ) ‐
BRI1050     Becky Brittain                                           1050 East 2nd, Suite 259                            Edmond              OK          73034                         ( ) ‐           ( ) ‐
BRI1538     BRIGGS REVOCABLE LIVING TRUST, WALLACE                   2509 SAVANNAH CT                                    ARLINGTON           TX          76014                         ( ) ‐           ( ) ‐
BRI1845     BRI 1845 Yorktown, LLC                       BRI 1845    1021 Main Street                 Suite 1920         Houston             TX          77002                         ( ) ‐           ( ) ‐
BRI2004     PGA Tour, Inc/dba Bridgestone Invitational               PO Box 206                       Attn: Ticket       Ponte Vedra         FL          32004                         ( ) ‐           ( ) ‐
BRI2120     BRITTON ENGINEERING INC                                  PO BOX 127                                          SUMMERSVILLE        WV          26651                         (304)872‐6185   (304)872‐6219
BRI3400     BRIT                                         Regan       1700 Univeristy Dr.                                 Fort Worth          TX          76107‐3400                    ( ) ‐           ( ) ‐
BRI3709     BRIDGEWATER & SIDNEY THOMPSON, IDA                       919 BONG DR                                         FT WORTH            TX          76112                         ( ) ‐           ( ) ‐
BRI4257     BRISENO, RAUL & CHRISTINA                                3725 AVENUE M                                       FT WORTH            TX          76105                         ( ) ‐           ( ) ‐
BRI4719     John Britton                                             62300 Jig Road                                      Montrose            CO          81401                         (970)249‐3577   ( ) ‐
BRI5669     Jennifer Neilson Bridgham                                10679 Amesbury Way                                  Highlands Ranch     CO          80126                         (972)955‐4463   ( ) ‐
BRI6607     BRINSEN, RAUL GONZALES & JUANA VILLEGAS                  1012 E TERRELL AVE                                  FT WORTH            TX          76014                         ( ) ‐           ( ) ‐
BRI6808     BRITT, BRUCE SHERMAN                                     6 MICHAEL STREET                                    SCOTT DEPOT         WV          25560                         ( ) ‐           ( ) ‐
BRI8098     BRISENO, ERIKA                                           1050 E TERRELL AVE                                  FT WORTH            TX          76104                         ( ) ‐           ( ) ‐
BRI8624     JIMMY FRANK BRIDGES                                      905 AVENUE H NW                                     CHILDRESS           TX          79201                         ( ) ‐           ( ) ‐
BRI9999     Briceno, Jose                                                                                                                                                              ( ) ‐           ( ) ‐
BRO0151     BROWN, EXCELL                                            4305 TAHOE DRIVE                                       FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
BRO0201     Broward County Clerk of Courts               Betty       Archives Central ‐ Room 385      201 S.E. 6th Street   Ft. Lauderdale   FL          33301                         (954)831‐7851   ( ) ‐
BRO0246     Jon S. Brown                                             PO Box 246                                             Palestine        TX          75802                         ( ) ‐           ( ) ‐
BRO0498     BROOKS, CLAYTON AND BECKY                                2632 CARTER AVENUE                                     FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
BRO0546     Barbara B. Broeder                                       300 71 Street, Suite #303                              Miami Beach      FL          33141                         ( ) ‐           ( ) ‐
BRO0732     Cathy D. Broadway                                                                                                                                                          ( ) ‐           ( ) ‐
BRO0851     Bronx County Surrogate's Court                           851 Grand Concourse, Room 317                          Bronx            NY          10451                         ( ) ‐           ( ) ‐
BRO0999     Brown County Clerk                                                                                                                                                         ( ) ‐           ( ) ‐
BRO1000     BROOKINS, JUDY                                        1429 TERBET LANE                                          FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
BRO1001     COUNTY CLERK, BROOME                         JENNY OR 44 HAWLEY STREET                    3RD FLOOR             BINGHAMTON       NY          13902‐1766                    (607)778‐6432   (607)778‐2451
BRO1002     BROOME COUNTY FINANCE                                                                                           BINGHAMTON       NY          13901                         ( ) ‐           ( ) ‐
BRO1003     Broome County Surrogate's Court                          92 Court Street                  PO Box 1766           Binghamton       NY          13902                         (607)240‐5789   ( ) ‐
BRO1100     BROWN, JERRAIL                                           5612 COTSWOLD HILLS DR           #503                  FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
BRO1150     James R. Brown                                           11503 Three Oaks Trail                                 Austin           TX          78759                         ( ) ‐           ( ) ‐
BRO1164     BROWN, VALERIE                                           3503 LANDERS LANE                                      ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
BRO1182     BRODIE, WAYNE                                                                                                                                                              ( ) ‐           ( ) ‐
BRO1200     BROWN, MALVIN                                            937 EAST MULKEY STREET                                 FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
BRO1421     BROWN, HUNTER                                            519 CIRCLE DRIVE                                       ARLINGTON        TX          76010                         ( ) ‐           ( ) ‐
BRO1533     BROOKS, GERTHA M                                         1021 E CANNON STREET                                   FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
BRO1535     BROWN, CHARLIE M                                         4400 S HUGHES                                          FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
BRO1589     Joyce Ann Brown                                          PO Box 72                                              Watrous          NM          87753                         ( ) ‐           ( ) ‐
BRO1646     BROOME CTY PLANNING DEPT                                 PO BOX 1766                      GOVERNMENT            BINGHAMTON       NY          13902                         (607)778‐2114   ( ) ‐
BRO1657     BROWN, ANDREW                                            5517 EL CAPITAN COURT                                  ARLINGTON        TX          76017                         (817)465‐3033   ( ) ‐
BRO1725     Brooke Allen Campaign                                    PO Box 17257                                           Fort Worth       TX          76102                         (817)874‐0043   ( ) ‐
BRO1782     BROWN, WAYMOND AND CYNTHIA                               4328 SOUTH EDGEWOOD                                    FORT WORTH       TX          76119                         (817)800‐9610   ( ) ‐
BRO1869     Gordon Kevin Brown                                                                                                                                                         ( ) ‐           ( ) ‐
BRO2040     BROWN, CYNTHIA HICKS                                     4704 LEONARD STREET                                 FORT WORTH          TX          76119                         ( ) ‐           ( ) ‐
BRO2066     BROWN, MICHELLE                                          1310 LAKE BREEZE DR                                 GARLAND             TX          75043                         ( ) ‐           ( ) ‐
BRO2127     BROWN, LAWANDA                                           3812 AVE N                                          FT WORTH            TX          76105                         (817)655‐2047   ( ) ‐
BRO2237     Dr. James H. Brooks                                      23 Muirfield Street                                 Abilene             TX          79606                         (325)829‐0524   ( ) ‐
BRO2317     BROOKINS, SAMMIE L & SHERYL                              3848 RADFORD ROAD                                   FT WORTH            TX          76119                         ( ) ‐           ( ) ‐
BRO2450     Kevin C. Brooks                                          2176 Hilldale Avenue                                Simi Valley         CA          93063                         (805)551‐4209   ( ) ‐
BRO2543     BROOKS & BROOKS, P.C.                                    101 WEST 5TH AVENUE, SUITE                          AMARILLO            TX          79101                         (806)371‐3477   ( ) ‐
BRO2600     LaShea Broom                                             260 Diver Ct.                                       Fort Worth          TX          76119                         (940)704‐7808   ( ) ‐
BRO2616     Edward Valentine Browne                                  2616 Lena Street                                    Fort Worth          TX          76105                         (817)298‐7429   ( ) ‐
BRO2642     Betty J. Simmons Brooks                                  5910 Elizabeth Nicole Ln., Apt                      Fort Worth          TX          76119                         ( ) ‐           ( ) ‐
BRO2727     Brooks, Betty Jo                                         855 Walnut Street                                   Weston              WV          76452                         ( ) ‐           ( ) ‐
BRO3071     BROWN, RANDALL STACY                                     8517 SOUTH 47TH WEST AVE                            TULSA               OK          74132                         ( ) ‐           ( ) ‐
BRO3282     BROWN, ARTHUR                                            4712 FOREST HILL CIRCLE                             FORT WORTH          TX          76140                         ( ) ‐           ( ) ‐
BRO3419     PAMELA BROCATO                                           1515 W SANFORD STREET                               ARLINGTON           TX          76012                         ( ) ‐           ( ) ‐
BRO3667     Brooke County Assessor's Office                          202 Courthouse Square                               Wellsburg           WV          26070                         ( ) ‐           ( ) ‐
BRO3702     BROWN X.O., GENE                                         2308 MCKENZIE ST                                    FT WORTH            TX          76105                         ( ) ‐           ( ) ‐
BRO4069     BROOKS, CONNIE                                           PO BOX 171                                          ST. ALBANS          WV          25177                         ( ) ‐           ( ) ‐
BRO4356     Brownfield, Richard L.                                   PO Box 25665                                        Colorado Springs    CO          80936                         ( ) ‐           ( ) ‐
BRO4731     LARRY AND LESA BROWNING                                  15255 FM 94                                         CHILDRESS           TX          79201                         ( ) ‐           ( ) ‐
BRO4736     BROWN SR, ROBERT E                                       1212 EAST TERRELL AVENUE                            FORT WORTH          TX          76104                         ( ) ‐           ( ) ‐
BRO5101     BROWN, JOHN J                                            1805 DANIEL COURT                                   FT WORTH            TX          76104                         ( ) ‐           ( ) ‐
BRO5131     Viola R. Brown                                           PO Box 578573                                       Modesto             CA          95357                         (209)622‐6158   ( ) ‐
BRO5308     BROSCHAT & LYDIA E BROSCHAT, JOHN M                      PO BOX 399                                          WILLISTON           ND          58802‐0399                    ( ) ‐           ( ) ‐
BRO5756     David L. Brooks                                          9682 Follett Drive                                  Santee              CA          92071                         (619)449‐8615   ( ) ‐
BRO5959     BROWN, GLEN                                              3611 ZOELER COURT                                   ARLINGTON           TX          76014                         ( ) ‐           ( ) ‐
BRO6070     Brooke County Clerk                                      201 Courthouse Square                               Wellsburg           WV          26070                         ( ) ‐           ( ) ‐
BRO6301     Broadwater, Dale                                         The Main Street Cafe             331 W. Main Street Clarksburg          WV          26301                         ( ) ‐           ( ) ‐
BRO6430     Stella Brown                                             46 N Sharon                                         Krum                TX          76249                         ( ) ‐           ( ) ‐
BRO6626     Brooks, Charles C.                                       502 Main Street                                     Ropesville          TX          79358                         ( ) ‐           ( ) ‐
BRO6709     BROOKINS, JAMES W                                        5652 LESTER GRANGER                                 FT WORTH            TX          76112                         ( ) ‐           ( ) ‐
BRO6835     BROWN, JOYCE D                                           2937 HUNTER STREET                                  FORT WORTH          TX          76112                         ( ) ‐           ( ) ‐
BRO7112     BROWN, TANYA                                             7112 CHURCH STREET                                  FORT WORTH          TX          76112                         ( ) ‐           ( ) ‐
BRO7911     William Brown                                            17853 CR 128 East                                   Harrold             TX          76364                         ( ) ‐           ( ) ‐
BRO8214     BROOKS, WILL & TIRSZA                                    1721 PACIFIC PL                                     FT WORTH            TX          76112                         ( ) ‐           ( ) ‐
BRO8607     John M. Brooks                                           2615 Fort Worth Drive                               Denton              TX          76205                         ( ) ‐           ( ) ‐
BRO8946     Shirley, John Brownfield                                 PO Box 590                                          Snyder              TX          79550                         ( ) ‐           ( ) ‐
BRO9444     BROOKS, JEFFREY                                          1800 OVERBROOK DRIVE                                ARLINGTON           TX          76014                         ( ) ‐           ( ) ‐
BRO9725     Christopher O. Brown                                     16129 Copperfield Dr.                               Tampa               FL          33618                         (813)300‐0071   ( ) ‐
BRO9760     BROOKS, PATRICIA                                         1701 FAITH DRIVE APT 831                            FORT WORTH          TX          76120                         ( ) ‐           ( ) ‐
BRO9800     Brooks, J. Chance                                        8703 149th St.                                      Wolfforth           TX          79382                         ( ) ‐           ( ) ‐
BRO9843     Brownfield, Stephen                                      4116 CR 4040                                        Whitewright         TX          75491                         ( ) ‐           ( ) ‐
BRO9880     BROOKFIELD, CHRISTIE                                     2426 SUNFLOWER DRIVE                                ARLINGTON           TX          76014                         ( ) ‐           ( ) ‐
BRO9999     Brooks County Clerk                                                                                                                                                        ( ) ‐           ( ) ‐
BRU0836     Mark A Bruce                                                                                                                                                               ( ) ‐           ( ) ‐
BRU1100     BRUCE & CARRIE TAYLOR, NATHAN                            5413 HIDDEN OAKS LANE                                  ARLINGTON        TX          76017                         ( ) ‐           ( ) ‐
BRU1101     BRUUN, LL                                                                                                                                                                  ( ) ‐           ( ) ‐
BRU1216     BRUNNER, CLAIRE                                          4200 BRIDGEVIEW DR #172                                FT WORTH         TX          76109                         (817)781‐1909   ( ) ‐
BRU1234     ANDY BRUMLEY                                             9427 COUNTY ROAD 99 SOUTH                              VERNON           TX          76385                         ( ) ‐           ( ) ‐
BRU1354     GAIL BRUEGEL                                             PO BOX 175                                             DIMMIT           TX          79027                         ( ) ‐           ( ) ‐
BRU1855     ANDY BRUMLEY                                 SHERI       9427 COUNTY ROAD 99 SOUTH                              VERNON           TX          76384                         ( ) ‐           ( ) ‐
BRU4833     BRUMFIELD, SALLY P                                       925 SOUTH AYERS AVENUE                                 FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
BRU8442     Bruno & Marshall Investments                             PO Box 590                                             Midland          TX          79702                         (432)683‐6100   ( ) ‐
BRY0235     Chris Bryan                                              235 Belt Street                                        Powhatan Point   OH          43942                         ( ) ‐           ( ) ‐
                                                                      Case 21-10374-JTD                                            Doc 1               Filed 02/04/21                       Page 22 of 82

Vendor ID                          Vendor Name                    Attention                Address 1                   Address 2             City      State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
BRY2526     BRYANT & SHIRLEY BRYANT, VANDELL                                                                                                                                                     ( ) ‐           ( ) ‐
BRY5632     Juanita Bryant                                                    707 Avenue H NW                                         Childress        TX          79201                         ( ) ‐           ( ) ‐
BRY6249     Paul Bryant                                                       14830 County Road X                                     Tell             TX          79259                         ( ) ‐           ( ) ‐
BRY8033     Linda Gail Bryant                                                 1009 Sandra Drive                                       Hobbs            NM          88240                         ( ) ‐           ( ) ‐
BRY9876     BRYANT, DEXTER                                                    4846 HICKORY STREET                                     SOUTH            WV          25309                         ( ) ‐           ( ) ‐
BSR2073     BSREP II Houston Office 4HC Owner                                 1200 Smith Street                   Suite 1200          Houston          TX          77002                         ( ) ‐           ( ) ‐
BUC1705     BUCH, PHILLIP J AND JENNIFER D                                    2936 MAJOR STREET                                       FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
BUC1780     Chris Buck                                                        1972 Wedgewood Lane                                     Hebron           KY          41048                         ( ) ‐           ( ) ‐
BUC5219     Buchanan Ingersoll Rooney PC                                      One Oxford Centre                   301 Grant Street,   Pittsburgh       PA          15219‐1410                    (412)562‐8800   (412)562‐1041
BUC5683     Eugene E. and Carol M. Bucher Trust                               63504 703 Trail                                         Dubois           NE          68345                         ( ) ‐           ( ) ‐
BUC6931     BUCK, LINDA P                                                     1008 TERREBONNE CT                                      ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
BUC7531     Kathryn Knox Buchholz                                             PO Box 2807                                             Waxahachie       TX          75168‐8807                    ( ) ‐           ( ) ‐
BUD1000     BUDGET NOTARY BONDING AGENCY                                      PO BOX 140046                                           AUSTIN           TX          78714‐0046                    (512)463‐5705   ( ) ‐
BUG2183     BUGARIN, VINCENTE & EMMA                                          1538 MURTLE STREET                                      FT WORTH         TX          76104                         ( ) ‐           ( ) ‐
BUN1234     DWIGHT DOUGLAS BUNCH                                              1800 MAIN STREET                                        VERNON           TX          76384                         ( ) ‐           ( ) ‐
BUN2538     BUNCH, JITINA                                                     107 VOLUNTEER                                           ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
BUN3528     BUNCH, JUTINA                                                     107 VOLUNTEER DR                                        ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
BUN5690     BUNCH III, BILLY J                                                3312 AVENUE D                                           FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
BUN6715     Patricia A. Bunyard                                               4816 103rd Street                                       Lubbock          TX          79424                         ( ) ‐           ( ) ‐
BUN7023     BUNCH, ROBERT & SANDRA MASTERS                                    2101 ASH CRESCENT ST                                    FT WORTH         TX          76104                         ( ) ‐           ( ) ‐
BUR0099     Burlington County Surrogate's Court                                                                                                                                                  ( ) ‐           ( ) ‐
BUR0201     Burke County Clerk                                                201 South Green Street                                  Morganton        NC          28655                         (828)433‐3200   ( ) ‐
BUR0220     Burnet County Clerk                                               220 S. Pierce St.                                       Burnet           TX          78611                         ( ) ‐           ( ) ‐
BUR0718     Burwell, Aarica D.                                                67663 Geese Rd.                                         Cambridge        OH          43725                         (740)819‐3695   ( ) ‐
BUR1000     BURSE, DON                                                        920 MEADOWLARK LANE                                     DESOTO           TX          75115                         ( ) ‐           ( ) ‐
BUR1050     Bureau of Land Management (NM)                                                                                                                                                       ( ) ‐           ( ) ‐
BUR1204     ROYCE BURROWS                                                     PO BOX 313                                              CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
BUR1217     BURKE, LISA                                                                                                                                                                          ( ) ‐           ( ) ‐
BUR1389     BURROSS, JOHN MICHAEL                                          3405 DALHART DR                                            FT WORTH         TX          76179                         (817)750‐0625   ( ) ‐
BUR1544     BURKE, GLORIA                                                  2517 CHICAGO AVE                                           FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
BUR1630     BURCH, CAROLYN FAYE                                            1613 MIMS STREET                                           FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
BUR2000     BURKS & JACKSON HOMES LTD                                      3306 COUNTRY CLUB RD                                       PANTEGO          TX          76013                         ( ) ‐           ( ) ‐
BUR2431     CLIFTON DANE BURROWS                                           810 9TH STREET                                             WOLFFORTH        TX          79832                         ( ) ‐           ( ) ‐
BUR2872     BURNS, TERRENCE N                                              7503 LAKE PARK CT                                          ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
BUR3755     Burris, Janice E.                                              63963 Range Road                                           Lore City        OH          43755‐9744                    ( ) ‐           ( ) ‐
BUR3962     BURKE CITY RECORDER                                   COUNTY PO BOX 219                                                   BOWBELLS         ND          58721                         (701)377‐2818   ( ) ‐
BUR5089     BURNHAM, VIRGINIA A                                            2712 HUNTER                                                FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
BUR5335     BURK, JAMES D AND MARTHA J                                     400 WOODLAND COURT                                         HURST            TX          76053                         ( ) ‐           ( ) ‐
BUR5497     Brenda Burrow                                                  PO Box 407                                                 Harleton         TX          75651                         ( ) ‐           ( ) ‐
BUR5921     BURRELL, JIMMIE                                                3908 AVENUE L                                              FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
BUR6453     BURROUGH, JAMES                                                5128 DALLAS AVE                                            FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
BUR6747     BURRELL, RONALD                                                1917 ASH CRESCENT ST                                       FT WORTH         TX          76104                         ( ) ‐           ( ) ‐
BUR7002     Burleson LLP                                                   700 Milam, Ste 1100                                        Houston          TX          77002                         ( ) ‐           ( ) ‐
BUR7510     BURNS, BERTIE                                                  2359 RODEO ST                                              FORT WORTH       TX          76119‐4632                    ( ) ‐           ( ) ‐
BUR7590     BURRELL, LACY                                                  1925 ASH CRESCENT STREET                                   FT WORTH         TX          76104                         ( ) ‐           ( ) ‐
BUR7836     Burleson County Appraisal District                             111 E. Fawn Street                                         Caldwell         TX          77836                         ( ) ‐           ( ) ‐
BUR7837     Burleson County Clerk                                          100 W Buck St. #303                                        Caldwell         TX          77836                         (979)567‐2329   ( ) ‐
BUR8877     Thomas R. & Anna M. Burns                                      1004 Ridge Street                                          Dawson           NE          68337                         ( ) ‐           ( ) ‐
BUS0625     Business Essentials                                            P.O. Box 37                                                Grapevine        TX          76099                         ( ) ‐           ( ) ‐
BUS5015     Business Interiors                                             1111 Valley View Lane                                      Irving           TX          75015‐2121                    (817)858‐2000   (817)858‐2095
BUS6180     Michael Bush                                                   4450 Glenview Ct. #4450                                    North Richland   TX          76180                         ( ) ‐           ( ) ‐
BUS6409     Business Wire, Inc.                                   Departme PO Box 39000                                               San Francisco    CA          94139                         (415)986‐4422   ( ) ‐
BUS8900     Business Environments                                          8900 Chancellor Row                                        Dallas           TX          75247                         (214)637‐6336   (214)637‐6330
BUT0099     Butler Area Public Library                                                                                                                                                           ( ) ‐           ( ) ‐
BUT0824     Butte County Superior Court                                                                                                                                                          ( ) ‐           ( ) ‐
BUT0999     Butler Armco Employees Credit Union                                                                                                                                                  ( ) ‐           ( ) ‐
BUT1208     Butler County Register of Wills & Clerk of Orphans'   Jayne       Butler County Register of Wills     POB 1208            Butler           PA          16003‐1208                    ( ) ‐           ( ) ‐
BUT3367     Lynsey Butler                                                     3962 Sienna Dune Dr.                                    S. Jordan        UT          84095                         (801)783‐6601   ( ) ‐
BUT4299     ALBERT BUTLER                                                     43 Butler Road                                          Summersville     WV          26651                         ( ) ‐           ( ) ‐
BUT5330     County of Butler‐Mapping Section                                  P.O. Box 1208                                           Butler           PA          16003                         ( ) ‐           ( ) ‐
BUT5331     COUNTY OF BUTLER‐RECORDER OF DEEDS                                FIRST FLOOR, COUNTY                 124 WEST            BUTLER           PA          16003                         (724)284‐5331   ( ) ‐
BUT8451     RICHARD BUTLER                                                    202 Butler Road                                         Summersville     WV          26651                         ( ) ‐           ( ) ‐
BUT8841     Kenneth Butcher                                                   8841 Hidden Hill Dr.                                    Fort Worth       TX          76179                         ( ) ‐           ( ) ‐
BUT9101     Buttram Energies Inc.                                             3012 Ridge Road, Suite 202                              Rockwall         TX          75032                         (405)840‐7800   ( ) ‐
BUT9998     Butler County Probate Court                                                                                                                                                          ( ) ‐           ( ) ‐
BUT9999     Butler County Prothonotary                                        220 South Main Street               Suite A             Butler           PA          16001          US             ( ) ‐           ( ) ‐
BUY7915     BUY A HOME INC                                                    1817 HIGHLAND AVE                                       FT. WORTH        TX          76164                         ( ) ‐           ( ) ‐
BYF9999     Byford, Leslie                                                    1804 Timbercreek Road                                   Benbrook         TX          76126                         (817)602‐3001   ( ) ‐
BYR1807     BYRD, JOHNETTA                                                    5500 ALTER DRIVE                                        FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
BYR3496     Byrne Family, LLC                                                 7013 Foreland Lane                                      Dublin           OH          43016                         ( ) ‐           ( ) ‐
BYR7627     Byrd, Denise                                                      604 North 11th Street                                   Nederland        TX          77627                         ( ) ‐           ( ) ‐
BYR9299     Robert P. Byron and Jeannine H. Byron                             PO Box 1562                                             Roswell          NM          88202                         ( ) ‐           ( ) ‐
BYT1000     BYTHER, NORMA JANE                                                7220 NOSILLA ST                                         FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
CAB0750     Cabell County Clerk                                               750 5th Avenue                      Suite 108           Huntington       WV          25701                         ( ) ‐           ( ) ‐
CAB1200     Sarah Cabaniss                                                    1200 NW 63rd Street                 Suite 300           Oklahoma City    OK          73116                         ( ) ‐           ( ) ‐
CAB9769     CABALLOS, OSCAR                                                   2308 MARYEL DRIVE                                       FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
CAD0501     Caddo Parish Clerk of Court                                       501 Texas Avenue, Room 103                              Shreveport       LA          71101                         (318)226‐6780   ( ) ‐
CAD3907     Cadiz/Harrison County Visitors Center                             143 S Main St.                      P.O. Box 124        Cadiz            OH          43907                         ( ) ‐           ( ) ‐
CAD4966     CADWALLADER, VENITA                                               2520 YEAGER STREET                                      FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
CAF1212     CAFFINI'S CAFE & DELI                                             309 WEST 7TH STREET                                     FORT WORTH       TX          76102                         (817)335‐6526   ( ) ‐
CAH5812     Thomas V. Cahill                                                  3306 East McLoughlin Blvd                               Vancouver        WA          98661                         (360)693‐2967   ( ) ‐
CAI1221     Taylor Cain                                                       1221 Lamar Street, Suite 905                            Houston          TX          77010                         (713)255‐5170   ( ) ‐
CAI9447     CAIN, BRUCE & DELPHINE                                            1900 BAY OAKS COURT                                     FT. WORTH        TX          76112                         ( ) ‐           ( ) ‐
CAL0100     Callahan County Clerk                                 Donna       100 West Fourth Street, Suite 104                       Baird            TX          79504                         (325)854‐5815   ( ) ‐
CAL0103     Circuit Court of Calloway County (KY)                                                                                                                                                ( ) ‐           ( ) ‐
CAL0206     Arthur Calton                                                     3013 Amber Drive South                                  Fort Worth       TX          76133                         ( ) ‐           ( ) ‐
CAL0507     Allen F. Calton                                                   3060 FM 3514                        Stiles Unit         Beaumont         TX          77705                         ( ) ‐           ( ) ‐
CAL0823     James Wesley Calton, Sr.                                          823 Majestic Dr.                                        Hewitt           TX          76643                         (254)349‐4124   ( ) ‐
CAL0998     California Hall Service                                                                                                                                                              ( ) ‐           ( ) ‐
CAL0999     Calcasieu Parish Clerk of Court                                                                                                                                                      ( ) ‐           ( ) ‐
CAL1000     CALDERON, JOSE                                                    921 S. HAYNES AVE                                      FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
CAL1042     KAY CALLAHAN                                                      363 HINES ROAD, #2                                     NEWFIELD          NY          14867                         (607)351‐2136   (607)279‐0604
CAL1313     PATRICK CALLAHAN                                                  7895 S FAIRFAX DT                                      CENTENNIAL        CO          80122                         ( ) ‐           ( ) ‐
CAL1369     MARY CALLAHAN                                                     14 OHIO LANE                                           SUMMERSVILLE      WV          26651                         ( ) ‐           ( ) ‐
CAL1433     CALDERA, OSCAR                                                    2001 FLEMMING                                          FT WORTH          TX          76112                         ( ) ‐           ( ) ‐
CAL1464     JAMES CALLAHAN JR                                                 111 Wyoming Lane                                       SUMMERSVILLE      WV          26651                         ( ) ‐           ( ) ‐
CAL1534     CALVILLO, MARTIN DEJESUS                                          4125 AVENUE H                                          FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
CAL1594     John Wesley Calton, Jr.                                           2349 Carruthers Dr.                                    Fort Worth        TX          76112                         ( ) ‐           ( ) ‐
CAL1700     Caldwell County Clerk                                             1703 S. Colorado Street             Box 1              Lockhart          TX          78644                         (512)398‐1824   ( ) ‐
CAL1702     Calhoun County Probate                                                                                1702 Noble Street, Anniston          AL          36201                         ( ) ‐           ( ) ‐
CAL1703     Calhoun County Clerk                                              211 S Ann St.                                          Port Lavaca       TX          77979                         (361)553‐4411   ( ) ‐
CAL2349     John Wesley Calton                                                2349 Carruthers Dr.                                    Fort Worth        TX          76112                         ( ) ‐           ( ) ‐
CAL2587     CALVERT & ANGELA K CALVERT, ROY                                   511 GRANTS PKWY                                        ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
CAL3305     CALLAHAN, IRENE                                                                                                                                                                      ( ) ‐           ( ) ‐
CAL4201     CALDWELL, MONTICUE AND DARLENE                                    7838 GREEN ACRES DRIVE                                  FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
CAL4560     SANDRA CALLAHAN AS TRUSTEE                            LAURA       111 WYOMING LANE                                        SUMMERSVILLE     WV          26651                         ( ) ‐           ( ) ‐
CAL6003     INC, CALIENTE PROPERTIES                                          2225 E RANDOL MILL RD #225                              ARLINGTON        TX          76011                         ( ) ‐           ( ) ‐
CAL6647     PAUL D CALLAHAN                                                   8 OAK RIDGE                                             WINFIELD         WV          25213                         ( ) ‐           ( ) ‐
CAL7429     RAY DON CALDWELL                                                  14803 FM 94                                             TELL             TX          79259                         ( ) ‐           ( ) ‐
CAL8200     JANET D CALLAHAN                                                  201 WOODHAVEN DRIVE                                     PITTSBURG        PA          15228                         ( ) ‐           ( ) ‐
CAL8632     MARY L CALLAHAN                                                   201 WOODHAVEN DR                                        PITTSBURGH       PA          15228                         ( ) ‐           ( ) ‐
CAL9064     CALDERON, ENRIQUE AND MARIA                                       1301 ASH CRESCENT STREET                                FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
CAL9335     CALVILLO, DAVID AND LETICIA                                       609 CLAIRMONT                                           FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
CAL9999     Salls, Callie                                                                                                                                                                        ( ) ‐           ( ) ‐
CAM0500     Campbell County GIS                                   Kathy       500 South Gillette                  Suite B700          Gillette         WY          82716                         ( ) ‐           ( ) ‐
                                                                         Case 21-10374-JTD                                             Doc 1             Filed 02/04/21                           Page 23 of 82

Vendor ID                          Vendor Name                       Attention              Address 1                     Address 2             City         State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
CAM0842     CAMARENA, JOSE                                                       3505 AVE L                                              FT WORTH            TX          76105                         ( ) ‐           ( ) ‐
CAM0986     Frank H. Cameron, Jr.                                                516 Lawrence Ln.                                        Sour Lake           TX          77659                         (409)893‐1203   ( ) ‐
CAM1000     CAMPBELL, CALVIN KELLY                                               1809 CHRISTY COURT                                      FORT WORTH          TX          76112                         ( ) ‐           ( ) ‐
CAM1100     CAMACHO, JOSE A.                                                     5207 WILLIE ST.                                         FORT WORTH          TX          76105                         ( ) ‐           ( ) ‐
CAM1158     CAMPBELL, CHAD                                                                                                                                                                             ( ) ‐           ( ) ‐
CAM1200     CAMPBELL, IRVAN & CHERYL                                             2017 WOODBERRY DR                                       FORT WORTH          TX          76112                         ( ) ‐           ( ) ‐
CAM1234     CAMBRIA COUNTY COMMISSIONERS                                         401 CANDLELIGHT DRIVE SUTIE                             EBENSBURG           PA                                        (814)472‐1408   (814)472‐0763
CAM1598     Campbell Notary Service LLC                                                                                                                                                                ( ) ‐           ( ) ‐
CAM1679     CAMARENA, MARIA ELENA                                                2650 STRONG AVENUE                                       FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
CAM1749     CAMPBELL, ROBERT                                         ANNA        1749 WEBSTER ROAD                                        SUMMERVILE         WV          26651                         ( ) ‐           ( ) ‐
CAM3010     Campbell County Clerk                                                500 S. Gillette Avenue, Suite 1600   PO Box 3010         Gillette           WY          82717‐3010                    (307)682‐7285   (307)687‐6455
CAM4210     Cammer, Jesse                                                        20850‐A Meadowbrook Drive                                Abingdon           VA          24210                         (607)206‐9968   ( ) ‐
CAM5301     CAM CO Enterprises, Inc.                                             125 South College Street                                 Washington         PA          15301                         ( ) ‐           ( ) ‐
CAM5686     Camp County Clerk                                                    126 E. Church St, Room 102                               Pittsburg          TX          75686                         ( ) ‐           ( ) ‐
CAM5834     Cameron County Register‐Recorder‐Clerk of Orphans                    20 E. 5th Street                                         Emporium           PA          15834                         ( ) ‐           ( ) ‐
CAM5931     Cambria County Recorder of Deeds                                     Cambria County Courthouse            200 South Center Edensburg             PA          15931                         ( ) ‐           ( ) ‐
CAM5932     Cambria Co Register of Wills                                         and Clerk of the Orphans Court       200 South Center St Ebensburg          PA          15931                         ( ) ‐           ( ) ‐
CAM6041     Joe Louis Campbell                                                   6041 Ramey Ave                                           fort Worth         TX          76112                         ( ) ‐           ( ) ‐
CAM6303     CAMPBELL JR, HOWARD EARL                                             2925 HARLANWOOD                                          FORT WORTH         TX          76109                         ( ) ‐           ( ) ‐
CAM6717     CAMACHO, JOSE ENRIQUE                                                3315 AVENUE L                                            FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
CAM7408     CAMPOS, MARIA                                                        4312 MARTHA LANE                                         FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
CAM7809     CAMBRIDGE, MAURICE                                                   17819 120TH AVENUE                                       JAMAICA            NY          11434                         ( ) ‐           ( ) ‐
CAM8863     CAMERENA, GUADALUPE                                                  3637 AVENUE N                                            FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
CAM9664     Campbell Family, LLC                                                 14200 Royal Harbour Court            Unit 606            Fort Myers         FL          33908                         (270)860‐3604   ( ) ‐
CAN0600     Cantey Hanger LLP                                                    600 W 6th Street                     Suite 300           Fort Worth         TX          70102                         (817)877‐2800   ( ) ‐
CAN1000     CANTU, LAFAYETTE                                                     8953 MARIANNA WAY                                        ALVARADO           TX          76009                         ( ) ‐           ( ) ‐
CAN1079     Josie Cantu                                                          P O Box676                                               Stanton            TX          79782                         ( ) ‐           ( ) ‐
CAN1675     Terry Canada                                                         1500 Corsicana Street                                    Wellington         TX          79095                         ( ) ‐           ( ) ‐
CAN2751     CANALES, JOSE AND MARTHA                                             2529 CHICAGO AVENUE                                      FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
CAN3462     CANALES, JESUS                                                       6624 NORMANDY                                            FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
CAN4176     Canteen Refreshment Services (fbo Executive Bev.)                    PO Box 417632                                            Boston             MA          02241‐7632                    (800)279‐5190   ( ) ‐
CAN5512     Ron Cannon                                                           5512 FM 416                                              Streetman          TX          75859          US             (214)202‐9225   ( ) ‐
CAN6481     Cantacuzene Texas, LLC                                               921 Austin Street                                        Levelland          TX          79336                         ( ) ‐           ( ) ‐
CAN6528     C & S VENTURES LTD                                       COREY       721 NORTH FIELDER ROAD STE C                             ARLINGTON          TX          76012                         ( ) ‐           ( ) ‐
CAN7114     JANE CANTRELL                                                                                             130 MONTCLAIRE SHERMAN                 TX          75092                         ( ) ‐           ( ) ‐
CAN7137     David A. Cannon                                                      20081 Bushard St.                                        Huntingtin Beach   CA          92646                         (818)259‐8380   ( ) ‐
CAN7308     CANALES, STEPHEN & SANDRA                                            1401 TREVINO DR                                          ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
CAN7950     CANNON, EDWARD & CHARLOTTE                                           604 CHATAM CIRCLE                                        ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
CAN9999     Melissa Cannon                                                                                                                                                                             ( ) ‐           ( ) ‐
CAP3691     CAPITAL SUPPLY CENTER,                                             34145 PACIFIC COAST HIGHWAY            #414               DANA POINT          CA          92629                         (866)444‐3437   ( ) ‐
CAP5687     Camp County Abstract & Title Co.                                   103 North Avenue                       PO Box 99          Pittsburg           TX          75686                         ( ) ‐           ( ) ‐
CAP6102     Capitol Corporate Services, Inc.                                   P.O. Box 1831                                             Austin              TX          78767                         ( ) ‐           ( ) ‐
CAP6244     Randall L. Capps                                                   PO Box 6025                                               Midland             TX          79704                         ( ) ‐           ( ) ‐
CAP8759     Capitol Appraisal Group, LLC                             Attn: Jon 9300 Research Blvd, Ste 100                               Austin              TX          78759                         ( ) ‐           ( ) ‐
CAP9701     Caprock Title Midland, LLC                                                                                                                                                                 ( ) ‐           ( ) ‐
CAR0219     CARPENTER, MELANIE S                                                 20209 LEATHERWOOD RD                                    SALESVILLE          OH          43778                         (740)260‐9529   (740)679‐2329
CAR0221     Carpenter, Melissa                                                   113 S. Main Street, Apt A                               Woodsfield OH                                                 ( ) ‐           ( ) ‐
CAR0225     Carpenter, Jennifer                                                  20209 Leatherwood Rd.                                   Salesville          OH          43778                         ( ) ‐           ( ) ‐
CAR0535     Jae Carpenter                                                        535 Greenwich Ln.                                       Coppell             TX          75019                         (972)393‐7980   ( ) ‐
CAR0759     Cecil Carpenter                                                      759 Paradise Cove Rd.                                   Pottsboro           TX          75076                         (903)815‐5735   ( ) ‐
CAR0816     Cristine Carlson                                                                                                                                                                           ( ) ‐           ( ) ‐
CAR0999     Carter County                                                                                                                                                                              ( ) ‐           ( ) ‐
CAR1000     CARRILLO, PABLO                                                      405 SARGENT                                             FORT WORTH          TX          76103                         ( ) ‐           ( ) ‐
CAR1183     CAROLAN, JILL                                                                                                                                                                              ( ) ‐           ( ) ‐
CAR1219     Joseph Caruso                                                        6548 Fairview Drive                                     Fort Worth          TX          76148                         ( ) ‐           ( ) ‐
CAR1234     LANA CARTER                                                          PO BOX 964                                              VERNON              TX          76384                         ( ) ‐           ( ) ‐
CAR1256     CARROLL, JONATHAN                                                                                                                                                                          ( ) ‐           ( ) ‐
CAR1317     Jason Carpenter                                                      1317 Smiling Hill Blvd.                                 Edmond              OK          73013                         ( ) ‐           ( ) ‐
CAR1326     David Fred Carr                                                      PO Box 910386                                           San Diego           CA          92191                         (858)245‐8328   ( ) ‐
CAR1466     CAREY, DOROTHY D                                                     3004 UPLAND DRIVE                                       MANSFIELD           TX          76063                         ( ) ‐           ( ) ‐
CAR1899     David Lee Cartwright                                                 5259 Cimmaron Road                                      Wilson              OK          73463                         ( ) ‐           ( ) ‐
CAR2252     Cassius Carter                                                       14208 N 21st Street                                     Phoenix             AZ          85022                         (325)598‐3894   ( ) ‐
CAR2298     Carolyn Kelly Stone, Indiv. & Trustee of Wallace Kelly               2298 CR B 3654                                          Stanton             TX          79782                         ( ) ‐           ( ) ‐
CAR2422     CARR, ROSIE                                                          3617 ADA                                                FORT WORTH          TX          76105                         ( ) ‐           ( ) ‐
CAR3322     MARK CARRILLO                                                        6058 COPPERFIELD DRIVE #933                             FORT WORTH          TX          76132                         (817)874‐1341   ( ) ‐
CAR3446     CARNEY, MARY                                                         517 SOUTH SARGENT STREET                                FORT WORTH          TX          76103                         ( ) ‐           ( ) ‐
CAR3690     CARILLO, LEOPOLDO AND RACIO                                          1520 WITHERS STREET                                     FORT WORTH          TX          76105                         ( ) ‐           ( ) ‐
CAR3780     Caron, Thea Jo                                                       14703 Ideal Road                                        Senecaville         OH          43780‐9719                    ( ) ‐           ( ) ‐
CAR3782     DIANE CARBERRY                                                       4864 CALHOUN CANYON LOOP                                AUSTIN              TX          78735                         ( ) ‐           ( ) ‐
CAR3899     CARR, KARMEN                                                                                                                                                                               ( ) ‐           ( ) ‐
CAR4426     CARSON, JOHNNY D                                                     1321 EAST MAGNOLIA AVENUE                               FORT WORTH          TX          76104                         ( ) ‐           ( ) ‐
CAR4514     CARDENAS & EVELYN MEZA, ANGEL                                        605 CIRCLE DRIVE                                        ARLINGTON           TX          76010                         ( ) ‐           ( ) ‐
CAR4613     Carroll County Probate Court (OH)                                    119 S. Lisbon St.                    Suite 202          Carrollton          OH          44615                         ( ) ‐           ( ) ‐
CAR4614     Carroll County Auditor                                               119 South Lisbon St., Suite 203                         Carrollton          OH          44615                         (330)627‐2250   (330)627‐7555
CAR4615     Carroll County Tax Map Office                                        119 S. Lisbon St. Suite 101                             Carrollton          OH          44615                         ( ) ‐           ( ) ‐
CAR4616     Carroll County Recorders Office                                      P.O. Box 550                                            Carrollton          OH          44615                         ( ) ‐           ( ) ‐
CAR4724     Michael & Joy Cardenas                                               4724 Cadillac Blvd.                                     Arlington           TX          76016                         (817)422‐2793   ( ) ‐
CAR4841     Carson Co., LLC                                                      8312 SE 64th Street                                     Mercer Island       WA          98040                         (206)434‐0934   ( ) ‐
CAR5301     Carol Waychoff Cleaning                                              38 Foster Road                                          Washington          PA          15301                         ( ) ‐           ( ) ‐
CAR5347     CARO, MARTIN                                                         3604 MILLET AVENUE                                      FORT WORTH          TX          76105                         ( ) ‐           ( ) ‐
CAR5398     CARRILLO & SOLUNA CARRILLO, AURELIO                                  317 TEMPLETON DR                                        FORT WORTH          TX          76107                         ( ) ‐           ( ) ‐
CAR5421     Carter Family Minerals, LLC                                          464 E Main                                              Fort Sumner         NM          88119                         (575)355‐7764   ( ) ‐
CAR5554     CARRILLO, ALBERT                                                     4017 JACKIE LEE STREET                                  FORT WORTH          TX          76180                         ( ) ‐           ( ) ‐
CAR5629     Ethel Carroll                                                        5629 Rickenbacker Place                                 Fort Worth          TX          76112                         (817)451‐6857   ( ) ‐
CAR6201     Carroll Park Place, Ltd                                              525 S. Carroll Blvd. Ste. 100                           Denton              TX          76201                         ( ) ‐           ( ) ‐
CAR6478     CARILLO, VIRGILLIO FRANCO AND LEOBARDA                               521 NORTH CIRCLE DRIVE                                  ARLINGTON           TX          76010                         ( ) ‐           ( ) ‐
CAR7107     CARPENTER, MACK W                                                    675 ELK RIVER ROAD                                      WEBSTER             WV          26288                         ( ) ‐           ( ) ‐
CAR7742     CARRILLO, ANTONIO                                                    5545 ALEXANDER DRIVE                                    FORT WORTH          TX          76112                         ( ) ‐           ( ) ‐
CAR7744     Carter Legacy, LLC                                                   5331 85th Street                                        Lubbock             TX          79424                         (806)798‐6290   ( ) ‐
CAR7874     CARTER, DYONNE                                                       1915 AVE E                                              FT. WORTH           TX          76104                         ( ) ‐           ( ) ‐
CAR8238     Carlisle, Christal B.                                                6487 East FM 411                                        Ropesville          TX          79358                         ( ) ‐           ( ) ‐
CAR8871     Powhatan Carter, III                                                 PO Box 516                                              Fort Sumner         NM          88119                         ( ) ‐           ( ) ‐
CAR8872     RODNEY CARTER                                                        736 TRAILSIDE BEND                                      ROUND ROCK          TX          78665                         ( ) ‐           ( ) ‐
CAR9020     CARROLL, CHRISTOPHER                                                 7558 CARRIAGE LANE                                      FT. WORTH           TX          76112                         ( ) ‐           ( ) ‐
CAR9775     Phillip E. Carr                                                      155 Humboldt St.                                        Denver              CO          80218                         ( ) ‐           ( ) ‐
CAR9999     Carlile, Dena                                                                                                                                                                              ( ) ‐           ( ) ‐
CAS0000     CASH                                                                                                                                                                                       ( ) ‐           ( ) ‐
CAS0115     Casper County Clerk (WY)                                             115 N. Center, Suite 100                                Casper              WY          82601                         (307)235‐9243   ( ) ‐
CAS0221     CASBAR, JOHN                                                                                                                                                                               ( ) ‐           ( ) ‐
CAS0442     CASTANEDA, MARISOL                                                   2225 GRATTAN DRIVE                                      FORT WORTH          TX          76112                         ( ) ‐           ( ) ‐
CAS0449     Cass County Clerk (TX)                                   Cindy       PO Box 449                           100 E. Houston     Linden              TX          75563                         ( ) ‐           ( ) ‐
CAS0713     CASTRO, MIGUEL                                                       3111 AVENUE H                                           FORT WORTH          TX          76105                         ( ) ‐           ( ) ‐
CAS1000     CASTRO, GONSALO                                                      3729 GRIGGS AVENUE                                      FORT WORTH          TX          76119                         ( ) ‐           ( ) ‐
CAS1035     CASBAR, KATHRYN                                                      PO BOX 1004                                             OLD FORGE           NY          13420                         (727)667‐4831   ( ) ‐
CAS1100     CASSATA, ANTHONY C.                                                  6704 CRAIG STREET                                       FORT WORTH          TX          76112                         ( ) ‐           ( ) ‐
CAS1238     CASBURN, ADAM                                                                                                                                                                              ( ) ‐           ( ) ‐
CAS1416     CASS COUNTY GOVERNMENT                                               P.O. BOX 2806                        211 9TH STREET     FARGO               ND          58108                         (701)241‐5610   ( ) ‐
CAS1417     Joel S. Castello                                                     4801 Rustic Trail                                       Midland             TX          79707                         ( ) ‐           ( ) ‐
CAS1430     CASTORENO, ANDREW                                                    4312 VINSON ST                                          FT WORTH            TX          76103                         ( ) ‐           ( ) ‐
CAS1568     CASTLE, AUDREY                                                       3808 FITZHUGH AVENUE                                    FORT WORTH          TX          76105                         ( ) ‐           ( ) ‐
CAS2961     TOBIAS CASTLEBERRY                                                                                        2600 MANSARD       VERNON              TX          76384                         ( ) ‐           ( ) ‐
CAS3161     SHANE CASTLEBERRY                                                    2629 FANNIN                                             VERNON              TX          76384                         ( ) ‐           ( ) ‐
CAS3361     Emalie Kay Castner                                                   3361 Kummer Drive                                       Columbus            NE          68601          US             ( ) ‐           ( ) ‐
CAS3689     E. Kathleen Castiglione                                              303 Blue Waters Drive                                   Horseshoe Bay       TX          78657                         (830)798‐4244   ( ) ‐
CAS3726     CASTILLO & IRMA CASTILLO, RUBEN                                      1051 E OLEANDER                                         FT WORTH            TX          76104                         ( ) ‐           ( ) ‐
                                                                   Case 21-10374-JTD                                        Doc 1             Filed 02/04/21                       Page 24 of 82

Vendor ID                          Vendor Name                Attention                Address 1                Address 2             City    State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
CAS3738     Juley J. Cassell                                              2851 S. Smoketree Lane           Apt #44            Prescott        AZ          86301                         ( ) ‐           ( ) ‐
CAS3861     CASTILLO, ARMANDO & MARIA                                     3717 KNOX STREET                                    FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
CAS4701     Cass County Circuit Clerk                                     2501 West Mechanic, 2ned floor                      Harrisonville   MO          64701                         ( ) ‐           ( ) ‐
CAS4780     CASTLEBERRY, JOHNNIE LEE                                      4209 QUAIL LANE                                     FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
CAS5563     Cass County Appraisal District                                502 N. Main Street                                  Linden          TX          75563                         ( ) ‐           ( ) ‐
CAS5583     CASTLEBERRY, WILLIE L                                         1225 EAST PULASKI STREET                            FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
CAS6429     CASTRO, FRANCISCO C                                           11107 SHERRY LANE                                   HOUSTON         TX          77041                         ( ) ‐           ( ) ‐
CAS7446     Castles, Garry L.                                             409 Carlin Road                                     Mansfield       TX          76063                         ( ) ‐           ( ) ‐
CAS7481     CASE, JOHN W AND KITTY K                                      6828 ROBINHOOD LANE                                 FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
CAS7627     CASH, WILLIAM T                                               11206 STONECREEK RD                                 NEW             OH          43832                         (614)531‐6797   ( ) ‐
CAS7652     CASTLEBERRY, JOHNNY AND BOBBIE                                7621 HIGH MEADOW COURT                              FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
CAS8347     CASH, ESTELLA L                                               PO BOX 15347                                        FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
CAS8383     CASH, OMA                                                     4200 SOUTH HUGHES                                   FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
CAS8427     CASTRO, OMAR                                                  3400 AVE M                                          FT WORTH        TX          76105                         ( ) ‐           ( ) ‐
CAS8928     Jessie Fay Castleman Trust                                    PO Box 1959                                         Midland         TX          79702                         ( ) ‐           ( ) ‐
CAS9026     CASTANON SANCHEZ & JULIA ANN CASTANON,                        2900 DUNFORD STREET                                 FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
CAS9292     CASTORENO, ALMA                                               1703 SOUTH MAIN STREET                              FORT WORTH      TX          76110                         ( ) ‐           ( ) ‐
CAS9883     CASSIDY, EARL                                                 P.O. BOX 387                                        KENNEDALE       TX          76060                         ( ) ‐           ( ) ‐
CAT8108     Catania, Arlene Kathryn Gubbels                               13 Shell Key, Box 57                                Hitchcock       TX          77563                         ( ) ‐           ( ) ‐
CAU6198     CAUDLE, ALLAGENE                                              8334 SUSSEX STREET                                  FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
CAZ1913     Juan & Elodia Cazares                                         PO Box 478                                          Stanton         TX          79782                         ( ) ‐           ( ) ‐
CAZ4661     Jose Cazares                                                  805 E. St. Michael                                  Stanton         TX          79782                         (432)661‐6200   ( ) ‐
CAZ5636     Mary Lou Cazares                                              PO Box 97                                           Stanton         TX          79782                         (432)349‐1742   ( ) ‐
CAZ7711     Ruben S. Cazares                                              801 E. St. George                                   Stanton         TX          79782                         ( ) ‐           ( ) ‐
CAZ7769     CAZARES, GUILLERMO                                            3721 AVENUE J                                       FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
CBI3900     CB&I Environmental and Infrastructure, Inc.                   39001 Treasury Center                               Chicago         IL          60694‐9000                    ( ) ‐           ( ) ‐
CBM6788     C.B. Markham Jr. Estate Trust                                 2512 Metzgar Rd. S.W.                               Albuquerque     NM          87105‐6336                    (505)877‐6625   ( ) ‐
CDE4447     CDE Land and Acquisition, Ltd.                                11800 Nacogdoches                                   San Antonio     TX          78217                         ( ) ‐           ( ) ‐
CDP9974     CDPH Vital Records                                            PO Box 997410                                       Sacramento      CA          95899‐7410                    (916)445‐2684   ( ) ‐
CEC4604     CEC Trust fbo Patrick Edward Corrigan                         PO Box 643726                                       Vero Beach      FL          32964‐3726                    ( ) ‐           ( ) ‐
CED3827     Cedar Farms Inc.                                              64958 713 Road                                      Falls City      NE          68355                         ( ) ‐           ( ) ‐
CED5012     Cedarbrook Golf Course                                        215 State Route 981                                 Belle Vernon    PA          15012                         ( ) ‐           ( ) ‐
CEL1000     CELIS, JONATHON                                               3814 AVENUE M                                       FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
CEN0451     Centre County Recorder of Deeds                               414 Holmes St., #1                                  Bellefonte      PA          16823                         (814)355‐6801   ( ) ‐
CEN0452     CENTRE COUNTY GIS OFFICE                                                                                          BELLEFONTE      PA          16823                         (814)355‐8733   (814)355‐6747
CEN1001     CENTRA PARTNERS, L.L.C.                                   1612 SUMMIT AVENUE, SUITE                               FORT WORTH      TX          76102                         (817)924‐9800   (917)921‐2918
CEN1146     CENTRAL PARKING SYSTEM OF TX, INC                         P.O. BOX 790402                                         ST. LOUIS       MO          63179‐0402                    (817)332‐3719   ( ) ‐
CEN1319     CenturyLink                                               P.O. Box 1319                                           Charlotte       NC          28201‐1319                    (877)436‐2277   ( ) ‐
CEN1320     CenturyLink (303‐733‐9393‐Denver)                         Business Services                    PO Box 52187       Phoenix         AZ          85072                         ( ) ‐           ( ) ‐
CEN1321     CenturyLink (Denver Internet)                             Business Services                    PO Box 52187       Phoenix         AZ          85072‐2187                    ( ) ‐           ( ) ‐
CEN3891     FSB, CENLAR                                       NANCY A 425 PHILLIPS BLVD                                       EWING           NJ          08618                         (877)309‐6311   ( ) ‐
CEN4440     Centennial Geoscience, Inc.                               5285 South Perry Court                                  Littleton       CO          80123                         ( ) ‐           ( ) ‐
CEN5024     Center for American & Intl Law                            5201 Democracy Dr.                                      Plano           TX          75024‐3561                    (972)244‐3400   ( ) ‐
CEN6001     Center for Community Resources                            212‐2124 S. Main, Ste 625                               Butler          PA          16001                         ( ) ‐           ( ) ‐
CEN9040     Century Link 303‐733‐9393                                 PO Box 29040                                            Phoenix         AZ          85038‐9040                    ( ) ‐           ( ) ‐
CEN9701     Midland Centerpointe Plaza                                c/o LMB Group, Ltd.                  1031 Andrews Hwy, Midland          TX          79701                         ( ) ‐           ( ) ‐
CER1266     CERRILLO, MIGUEL AND CHRISTELA                            2929 LOUISE STREET                                      FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
CER2615     CERVANTE, RAFAEL AND AZUCENA                              3712 FITZHUGH                                           FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
CER4884     CERVANTES, ISAIAS RAMIREZ                                 944 WEILER BLVD                                         FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
CER5622     CERVANTEZ, RAFAEL AND MARIA                               4119 AVENUE G                                           FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
CER6836     CERVENY, LYNNE                                            6936 MISTY GLEN COURT                                   FORT WORTH      TX          76120                         ( ) ‐           ( ) ‐
CER7096     CERDA, IRINEO & MARIA G                                   3427 AVE K                                              FT WORTH        TX          76105                         ( ) ‐           ( ) ‐
CER9328     CERVANTES, RICARDO AND ARACELI                            3850 MEADOWBROOK DRIVE                                  FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
CES5074     Critical Electric Systems Group                           McBride Electric                     923 Minters Chapel Grapevine       TX          76051                         ( ) ‐           ( ) ‐
CET2460     FS Cetta PLLC ‐ William Cetta                             2460 County Road 509                                    Nacogdoches     TX          75961                         ( ) ‐           ( ) ‐
CGI1011     CG Interests, LLC                                         1011 Dragon Street                                      Dallas          TX          75207                         ( ) ‐           ( ) ‐
CHA0037     JP Morgan Chase                                                                                                                                                             ( ) ‐           ( ) ‐
CHA0099     Timothy J. Chambers                                                                                                                                                         ( ) ‐           ( ) ‐
CHA0338     CHAVEZ, PASTORA S                                             3518 AVENUE N                                       FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
CHA0420     Emlea Smith Chanslor                                          420 W. Pershing Blvd.                               Cheyenne        WY          82001                         ( ) ‐           ( ) ‐
CHA0679     Chase Card Services‐(MC 0679)                                 P.O. Box 94014                                      Palatine        IL          60094‐4014                    ( ) ‐           ( ) ‐
CHA0999     Chambers County Clerk                                                                                                                                                       ( ) ‐           ( ) ‐
CHA1000     CHAMBERS, CHARLES M. & JULIANN S.                             5109 HIDDEN OAKS LANE                               ARLINGTON       TX          76017                         ( ) ‐           ( ) ‐
CHA1009     Charles Dale, liquidating trustee                                                                                                                                           ( ) ‐           ( ) ‐
CHA1023     CHASE HOME FINANCE                                            780 KANSAS LANE, STE A                              MONROE          LA          71203                         ( ) ‐           ( ) ‐
CHA1100     CHAUHAN, RAMESH S.                                            8200 CUTTER HILL AVE                                FORT WORTH      TX          76134                         ( ) ‐           ( ) ‐
CHA1175     Chardonnay I, Ltd.                                            1001 ESE Loop 323                                   Tyler           TX          75701                         ( ) ‐           ( ) ‐
CHA1185     CHACON, EMILY                                                                                                                                                               ( ) ‐           ( ) ‐
CHA1200     CHAVES, FELIPE & JUANA                                        1619 ASH CRESCENT ST                                FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
CHA1203     Chase Land Transactions                                       Attn: Treveece Wadley            780 Kansas Lane    Monroe          LA          71203                         ( ) ‐           ( ) ‐
CHA1250     CHATWORTH, CHRIS                                                                                                                                                            ( ) ‐           ( ) ‐
CHA1529     CHAMBERS, JOYCE C                                             5849 UPLAND WAY                                     FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
CHA1776     Chaves District Court                                         Attn: Kennon Crowhurst           PO Box 1776        Rosewell        NM          88202                         ( ) ‐           ( ) ‐
CHA1920     Chapman, Steven                                               2509 Axminister Drive                               Grand Prairie   TX          75050                         ( ) ‐           ( ) ‐
CHA2361     CHAPEL HILL COMMERCIAL INVESTMENTS LLC                        6300 RIDGLEA PLACE STE 411                          FORT WORTH      TX          76116                         ( ) ‐           ( ) ‐
CHA3179     Charter Communications (Grande Energy)                                                                                                                                      ( ) ‐           ( ) ‐
CHA3458     CHARTER JACKSON MERCHANT FINANCIAL GROUP                      4287 BELTLINE ROAD STE 371                          ADDISON         TX          75001                         ( ) ‐           ( ) ‐
CHA3798     CHAIRES, EMILY A                                              2841 MEADERS AVE                                    FT WORTH        TX          76112                         ( ) ‐           ( ) ‐
CHA3959     CHAPLIN, WILLIAMS & CHERYL                                    17540 COUNTRY ROAD 105A                             GRANDVIEW       TX          76050                         ( ) ‐           ( ) ‐
CHA4337     Chautauqua County Surrogate's Court                           Gerace Office Building           Courthouse ‐ PO    Mayville        NY          14757                         (716)753‐4337   ( ) ‐
CHA4638     CHANDLER, LOUIS                                               5912 SOUTH HAMPSHIRE BLVD                           FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
CHA4657     Michael Kurt Chapman                                          PO Box 344                                          Post            TX          79356‐0344                    ( ) ‐           ( ) ‐
CHA4912     CHAMBERS, GENIE Y                                             5817 SOUTH HAMPSHIRE BLVD                           FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
CHA5050     Chavez, Maximo                                                410 NE 31st Street                                  Grand Prairie   TX          75050                         ( ) ‐           ( ) ‐
CHA5365     AARON CHAPMAN                                                 5006 COLUMBIA RD                                    MEDINA          OH          44256                         ( ) ‐           ( ) ‐
CHA5447     EARL J CHANNELL                                               P O BOX 20                                          WEBSTER         WV          26288                         ( ) ‐           ( ) ‐
CHA5600     KENNETH CHAPMAN                                               153 RANGE ROAD BOX 10‐B                             HACKER VALLEY   WV          26222                         ( ) ‐           ( ) ‐
CHA5731     Norma J. Chanley                                              407 Arriba                                          Hobbs           NM          88240                         (575)318‐6508   ( ) ‐
CHA6013     STAN CHAPMAN                                                  16546 FM ROAD 268                                   CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
CHA6352     JACQUELINE CHAPMAN                                            3203 WESTLAWN STREET                                AMARILLO        TX          79102                         ( ) ‐           ( ) ‐
CHA6759     Chapman Oil & Gas Properties, LLC                             3838 North Central Avenue        Suite 1700         Phoenix         AZ          85012‐1994                    ( ) ‐           ( ) ‐
CHA6986     EVA LEE CHAPMAN                                               3069 COLUMBIA                                       MEDINA          OH          44256                         ( ) ‐           ( ) ‐
CHA7195     Belinda Chapa                                                 745 Hallvale Drive                                  Fort Worth      TX          76108                         ( ) ‐           ( ) ‐
CHA7477     Jean Chandler                                                 8904 Norwick Circle                                 Richmond        VA          23229                         (084)740‐5123   ( ) ‐
CHA7531     Claudia Chase                                                 929 Thomas Crossing Dr.                             Burleson        TX          76028                         (432)528‐7364   ( ) ‐
CHA7651     The Chaney Family Trust, dated March 11, 2015                 PO Box 366                                          Auburn          NE          68305                         ( ) ‐           ( ) ‐
CHA7671     CHANDLER, VICTORI                                             P.O.BOX 1705                                        AZLE            TX          76098                         ( ) ‐           ( ) ‐
CHA7872     Chavez, Hector                                                P.O. Box 1007                                       Lone Star       TX          75668                         ( ) ‐           ( ) ‐
CHA8344     Chatham County Probate Court                                  Attn: Probate Search             PO Box 8344        Savannah        GA                                        ( ) ‐           ( ) ‐
CHA8680     Joyce Chapman                                                 2222 Paradise                                       Vernon          TX          76384                         ( ) ‐           ( ) ‐
CHA8681     Joyce Chapman                                                 2222 Paradise                                       Vernon          TX          76384                         ( ) ‐           ( ) ‐
CHA8682     Joyce Chapman, Trustee Gary Dwain Chapman Trust               2222 Paradise                                       Vernon          TX          76384                         ( ) ‐           ( ) ‐
CHA8683     Joyce Chapman                                                 2222 Paradise                                       Vernon          TX          76384                         ( ) ‐           ( ) ‐
CHA8775     CHAIREZ, RABERTO                                              1506 SHELMAR DR                                     ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
CHA8889     CHAVEZ, PEDRO                                                 4016 AVENUE H                                       FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
CHA9501     CHAPMAN, DAVID                                                318 GUARDIAN DR                                     DIANA           WV          26217                         ( ) ‐           ( ) ‐
CHA9552     Chaco Properties, LLC                             Roderick    1500 Broadway, Suite 1212                           Lubbock         TX          79401                         (806)763‐5326   ( ) ‐
CHA9999     Charlie Geren Campaign                                                                                                                                                      ( ) ‐           ( ) ‐
CHE0090     Cherokee County Probate Court (GA)                         90 N. Street, Ste. 340                                 Canton          GA          30114                         (678)493‐6160   ( ) ‐
CHE0100     Cheyenne County Court                                      1000 10th Ave.                                         Sidney          NE          69162                         ( ) ‐           ( ) ‐
CHE0420     Cherokee County Clerk (TX)                                 PO Box 420                                             Rusk            TX          75785                         ( ) ‐           ( ) ‐
CHE0599     Loretta Cheek                                              599 High Point Ct.                                     Weatherford     TX          76088                         (940)745‐5206   ( ) ‐
CHE1000     CHENENGO COUNTY CLERK                                      5 COURT STREET                                         NORWICH         NY          13815                         ( ) ‐           ( ) ‐
CHE2339     CHEYNE, RON & MARY                                         307 PENINSULA CT.                                      GRANBURY        TX          76048                         ( ) ‐           ( ) ‐
CHE4902     Chemung Canal Trust Company                       Marianne One Chemung Plaza                                      Elmira          NY          14902                         ( ) ‐           ( ) ‐
                                                                Case 21-10374-JTD                                          Doc 1               Filed 02/04/21                     Page 25 of 82

Vendor ID                          Vendor Name            Attention              Address 1                   Address 2              City       State/Pro Zip/Postal     Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
CHE9059     Cherokee Legacy Minerals, Ltd.                            PO Box 3217                                            Albany            TX       76430                          ( ) ‐           ( ) ‐
CHI0484     City of Childress                                         315 Commerce                                           Childress         TX       79201                          ( ) ‐           ( ) ‐
CHI0986     Chieftain Royalty Company                                 PO Box 18441                                           Oklahoma City     OK       73154                          ( ) ‐           ( ) ‐
CHI1019     Adam Chisholm                                                                                                                                                              ( ) ‐           ( ) ‐
CHI1234     CHILDRESS COUNTY COURTHOUSE                               1000 AVENUE E NW                   COURTHOUSE BOX CHILDRESS              TX       79201                          ( ) ‐           ( ) ‐
CHI1379     CHICAGO TITLE                                             1043 SOUTH FIFTH STREET            PO BOX 1465    SPRINGFIELD            IL       62705                          (217)789‐9863   ( ) ‐
CHI1434     CHILDRESS, DORISS M                                       5137 E LANCASTER AVE                              FT WORTH               TX       76112                          ( ) ‐           ( ) ‐
CHI2810     David William Childress Jr                                2810 Cimmaron Ave                                 Midland                TX       79705                          ( ) ‐           ( ) ‐
CHI3000     Child Care Associates                                     3000 E. Belknap Street                            Fort Worth             TX       76111                          (817)838‐8422   ( ) ‐
CHI3159     CHICAS, ROSA                                              1715 E TIMBERVIEW LANE                            ARLINGTON              TX       76014                          ( ) ‐           ( ) ‐
CHI3429     Chicotsky's Liquor Store                                  3429 West 7th Street                              Fort Worth             TX       76107                          ( ) ‐           ( ) ‐
CHI7447     Chillin‐N‐Grillin                                         24600 Old Creek Lane                              Hockley                TX       77447                          (939)931‐5744   ( ) ‐
CHI9030     Curtis Lee Childers Estate Trust              c/o         1401 Avenue Q                                     Lubbock                TX       79401                          ( ) ‐           ( ) ‐
CHI9037     Traci Leigh Childers Estate Trust             c/o         1401 Avenue Q                                     Lubbock                TX       79401                          ( ) ‐           ( ) ‐
CHO0134     CHOWDHURY, SHAHNAZ B                                      2708 E ROSEDALE STREET                            FT WORTH               TX       76105                          ( ) ‐           ( ) ‐
CHO7036     Choice Furniture Source                                   10515 Harwin, Suite 150                           Houston                TX       77036                          ( ) ‐           ( ) ‐
CHO7574     CHOICE, SCOTTI                                            5500 ALTER DRIVE                                  FORT WORTH             TX       76119                          ( ) ‐           ( ) ‐
CHO9361     CHOATE, JOYCE R                                           PO BOX 552                                        ALTO                   TX       75925                          ( ) ‐           ( ) ‐
CHR1000     CHRIST TRUTH LEAGUE                                       2409 CANTON DRIVE                                 FORT WORTH             TX       76112                          ( ) ‐           ( ) ‐
CHR1002     CHRISTMAS LIGHT COMPANY, THE                                                                                                                                               ( ) ‐           ( ) ‐
CHR1353     CHRISTOPHER, PAMELA L                                     7429 LITTLE ROCK LANE                                  FORT WORTH        TX       76120                          ( ) ‐           ( ) ‐
CHR1500     CHRIST CHAPEL                                             3740 BIRCHMAN AVENUE                                   FORT WORTH        TX       76107‐4598                     ( ) ‐           ( ) ‐
CHR2000     THE CHRISTMAS WISH PROJECT                                                                                                                                                 ( ) ‐           ( ) ‐
CHR3675     Christmas Mineral Interests                            PO Box 309                                                Raton             NM       87740                          ( ) ‐           ( ) ‐
CHR4622     CHRIST TEMPLE CHURCH                          ROBERT E 1366 BELZISE TERRACE                                      FORT WORTH        TX                                      ( ) ‐           ( ) ‐
CHR4724     Christman, Katelyn                                     40167 Gun Club Road                                       Woodsfield        OH       43793                          ( ) ‐           ( ) ‐
CHR7007     CHRISS, ALCEE                                          7525 BECKWOOD DR                                          FT WORTH          TX       76112                          ( ) ‐           ( ) ‐
CHR7434     Bradford Ace Christmas                                 PO Box 173                                                Wagon Mound       NM       87752                          ( ) ‐           ( ) ‐
CHR7440     Christmann Mineral Company                             c/o McMahon Vinson Bennett,           7822 Orlando Ave.   Lubbock           TX       79423                          (817)212‐2297   ( ) ‐
CHR7443     Candy Christmas                                        96004 Hidden Marsh Lane                                   Fernandina        FL       32034                          ( ) ‐           ( ) ‐
CHU6133     Chuck Burton Communications                            7216 Johnstone Lane                                       Fort Worth        TX       76133                          ( ) ‐           ( ) ‐
CHU7003     Barker Daniel Chunn, III                               4540 Dragon Fly Way                                       Keller            TX       76244                          (817)542‐4054   ( ) ‐
CHU7982     Tia Churchfield                                        112 Washington Place                  Unit 11H            Pittsburgh        PA       15219                          (412)719‐1204   ( ) ‐
CHU9053     Rebecca Belle Chunn                                    1333 Hillcrest Drive                                      New Braunfels     TX       78130                          (830)625‐7162   ( ) ‐
CIG9999     Cigna Health and Life Insurance Company                                                                                                                                    ( ) ‐           ( ) ‐
CIN1644     CINTI, MARIA                                              805 IMPERIAL WOODS DR                                  VESTAL            NY       13850                          ( ) ‐           ( ) ‐
CIN5063     Cintas Corporation                                        7700 Bent Branch Dr. Ste 130                           Irving            TX       75063                          (888)994‐2468   ( ) ‐
CIR0100     Circuit Court ‐ Stuart, FL                                100 E Ocean Blvd                                       Stuart            FL       34997                          ( ) ‐           ( ) ‐
CIR0201     Circuit Court Clerk ‐ Carlinville, IL                     201 East Main                      PO Box 197          Carlinville       IL       62626‐0197                     (217)854‐3211   ( ) ‐
CIR2229     Cirro Energy                                  Midland     PO Box 660004                                          Dallas            TX       75266‐0004                     ( ) ‐           ( ) ‐
CIS1234     LEE CISSNA                                    763                                                                EVANSVILLE        IN       47714                          ( ) ‐           ( ) ‐
CIT0159     CITI PLATINUM ‐ 1540 (LG)                     ROBERT                                                                                                                       ( ) ‐           ( ) ‐
CIT0304     City of Marietta                                       304 Putnam St.                        3rd Floor         Marietta            OH       45750                          (740)373‐0611   ( ) ‐
CIT0601     City of Cleveland                                      Dept. of Public Health, Bureau of     601 Lakeside Ave, Cleveland           OH       44114‐1085                     ( ) ‐           ( ) ‐
CIT0960     CITY OF HUNTINGTON                                     PO BOX 1659                                             HUNTINGTON          WV       25717‐1659                     ( ) ‐           ( ) ‐
CIT1016     Citi Cards (Costco #3704)                              P O Box 9001016                                         Louisville          KY       40290‐1016                     (800)774‐2678   ( ) ‐
CIT1087     CITIBUSINESS CARD x3820                                PO BOX 6415                                             THE LAKES           NV           889018415                  (866)606‐3382   ( ) ‐
CIT1212     CITI CARD‐5063‐RLG                                     PO BOX 183051                                           COLUMBUS            OH       43218‐3051                     ( ) ‐           ( ) ‐
CIT1417     CITYWIDE COMPUTERS                                     2727 AIRPORT FREEWAY                                    FT. WORTH           TX       76111                          ( ) ‐           ( ) ‐
CIT2091     City of Fort Worth                            Automate PO Box 22091                                            Tempe               AZ       85285‐2091                     ( ) ‐           ( ) ‐
CIT2092     City of Fort Worth‐Muni Court                          Municipal Court                       1000 Throckmorton Fort Worth          TX       76102                          ( ) ‐           ( ) ‐
CIT3704     Citi Cards ‐ 3704 Costco                      Attn:    6716 Grade Lane                       Building 9, Suite Louisville          KY       40213                          (855)378‐6468   ( ) ‐
CIT3883     CITY OF CORINTH                                        3300 CORINTH PKWY                                       CORINTH             TX       76208                          (940)498‐3200   (940)498‐0374
CIT3935     Citizens Savings Bank                                  201 South 4th Street                                    Martins Ferry       OH       43935                          ( ) ‐           ( ) ‐
CIT4690     CitiBusiness Card(2335)Bryan's Office Card                                                                                                                                 ( ) ‐           ( ) ‐
CIT5459     CitiFinancial Servicing                                   6044 Wilmington Pike                                   Dayton            OH       45459                          ( ) ‐           ( ) ‐
CIT6645     Citicard‐6645 (Brandon)                                   P.O. Box 182564                                        Columbus          OH       43218‐2564                     ( ) ‐           ( ) ‐
CIT6901     Citizens & Northern Bank                                  P.O. Box 58                        90‐92 Main Street   Wellsboro         PA       16901                          ( ) ‐           ( ) ‐
CIT8064     City of Pleasanton                                        PO Box 209                                             Pleasanton        TX       78064‐0209                     (830)569‐3867   ( ) ‐
CIT9999     City of Philadelphia                                                                                                                                                       ( ) ‐           ( ) ‐
CJM0936     CJM Resources, LP                                         508 W. Wall Street                 Ste. 1250           Midland           TX       79701                          ( ) ‐           ( ) ‐
CLA0212     CLARK, MARY                                                                                                                                                                ( ) ‐           ( ) ‐
CLA0421     CLARION COUNTY RECORDER OF DEEDS                          421 MAIN STREET                    SUITE 24            CLARION           PA       16214                          (814)226‐4000   ( ) ‐
CLA0422     Clarion County Courthouse                                 Prothonotary & Clerk of Courts     Courthouse 421      Clarion           PA       16214                          (814)226‐1119   ( ) ‐
CLA0542     Darin L. Clary                                            542 Red Tail Ct.                                       Eaton             CO       80615                          ( ) ‐           ( ) ‐
CLA0807     Clackamas County Circuit Court                            807 Main Street                                        Oregon City       OR       97045                          (503)655‐8447   ( ) ‐
CLA0919     Jeff S. Clary                                             919 Vulcan Ave.                                        Encinitas         CA       92024                          ( ) ‐           ( ) ‐
CLA1000     CLAPP, GUY C.                                             5412 HIDDEN OAKS LANE                                  ARLINGTON         TX       76017                          ( ) ‐           ( ) ‐
CLA1088     CLAFFEY POOLS                                             PO BOX 92278                                           SOUTHLAKE         TX       76092                          (817)488‐5795   ( ) ‐
CLA1173     CLARK, JOHN BART                                                                                                                                                           ( ) ‐           ( ) ‐
CLA1263     CLARK, SUSAN                                                                                                                                                               ( ) ‐           ( ) ‐
CLA1579     Clark, Julie                                              500 Clinton Street                                     Martins Ferry     OH       43935                          ( ) ‐           ( ) ‐
CLA1797     Billy E. Clapp                                            PO Box 505                                             Manson            TX       76856                          (325)347‐9042   ( ) ‐
CLA1938     Cheryl J. Clark                                           19385 E. Prentice Ln.                                  Centennial        CO       80015                          ( ) ‐           ( ) ‐
CLA2046     Shauna Clark                                              PO Box 603                                             St. Clarisville   OH       43950                          ( ) ‐           ( ) ‐
CLA2601     Clapton Holding, LLC                                      2601 Treeview Dr.                                      Arlington         TX       76016                          (817)429‐5454   ( ) ‐
CLA3725     Clark, Lou                                                Holland Services                   914 Wheeling Ave    Cambridge         OH       43725                          ( ) ‐           ( ) ‐
CLA3857     CLAY COUNTY TITLE CO., INC                                PO BOX 550                         104 WEST IKARD      HENRIETTA         TX       76365                          ( ) ‐           ( ) ‐
CLA3858     Clay County Clerk (TX)                                                                                                                                                     ( ) ‐           ( ) ‐
CLA3950     Clark, William                                            P.O. Box 603                                           St. Clairsville   OH       43950                          ( ) ‐           ( ) ‐
CLA4528     CLARK, CHARLES E                                          4421 HARDEMAN STREET                                   FORT WORTH        TX       76119                          ( ) ‐           ( ) ‐
CLA4837     CLARK, KAREN SUE                                          108 HOLY HILL CT                                       ARLINGTON         TX       76014                          ( ) ‐           ( ) ‐
CLA5299     CLARK, DONNA MICHELLE                                     1615 OVERBROOK DR                                      ARLINGTON         TX       76014                          ( ) ‐           ( ) ‐
CLA6066     Clark, Jason                                              120 Lexington Drive                                    Cranberry Twp     PA       16066                          ( ) ‐           ( ) ‐
CLA6331     Marilyn D. Clary                                          PO Box 121                                             Lampasas          TX       76550                          (512)556‐2667   ( ) ‐
CLA6555     Clay, Denise                                              76177 Moorefield Hill Rd                               Flushing          OH       43977                          (470)491‐6684   ( ) ‐
CLA7462     Reed Eugene Clark                                         2424 South 33rd Street                                 Lincoln           NE       68506                          ( ) ‐           ( ) ‐
CLA7539     CLARK, CLIFFORD E AND SUSAN                               1740 SHEFFIELD PLACE                                   FORT WORTH        TX       76112                          ( ) ‐           ( ) ‐
CLA8566     Clarence Richard Markham Family Trust                     3110 38th Street                                       Lubbock           TX       79413                          ( ) ‐           ( ) ‐
CLA8952     Clark, Nancy Jane                                         PO Box 2327                                            Sisters           OR       97759                          ( ) ‐           ( ) ‐
CLA9998     Lou Clark                                                 90 W Chestnut St.                  Suite 300 East Wing Washington        PA       15301                          ( ) ‐           ( ) ‐
CLA9999     Claustro, Debra                                                                                                                                                            ( ) ‐           ( ) ‐
CLE0001     Clerk of Court (Lincolnton, NC)                           1 Court Square                                         Lincolnton        NC       28092                          ( ) ‐           ( ) ‐
CLE0002     Clerk of Court (Greenville, NC)                           100 W. 3rd Street                                      Greenville        NC       27858                          ( ) ‐           ( ) ‐
CLE0004     CLERK OF THE DISTRICT AND COUNTY COURT        ZONA        BOX 4                                                  CHILDRESS         TX       79201                          (940)937‐6143   (940)937‐3708
CLE0025     Clerk of Courts (Painesville, OH)                         25 North Park Place                                    Painesville       OH       44077‐3416                     ( ) ‐           ( ) ‐
CLE0100     Clerk of Superior Court (Bisbee, AZ)                      100 Quality Hill Road                                  Bisbee            AZ       85603                          (520)432‐8600   ( ) ‐
CLE0110     Clerk of Superior Court (Tucson, AZ)                                                                                                                                       ( ) ‐           ( ) ‐
CLE0115     Clerk of District Court (Casper, WY)                      115 N. Center                                         Casper             WY       82601                          ( ) ‐           ( ) ‐
CLE0120     Clerk of Court, Pam Childers (Escambia, FL)               First Judicial Circuit, Escambia   120 East Blount    Pensacola          FL       32501                          (850)595‐4146   ( ) ‐
CLE0200     Clerk of Court (Boise, ID)                                200 West Front St.                                    Boise              ID       83702                          ( ) ‐           ( ) ‐
CLE0201     CL Energy Rockies, LLC                                    Attn: Michael Bullard              201 Main Street,   Fort Worth         TX       76102                          (817)339‐7346   ( ) ‐
CLE0230     Clear Title Company                                       230 W Colorado                                        LaGrange           TX       78945                          (979)968‐5885   ( ) ‐
CLE0312     Clerk of Court (Santa Maria, CA)                          312‐C East Cook Street                                Santa Maria        CA       93454                          ( ) ‐           ( ) ‐
CLE0320     Clerk of the Surrogate's Court                            320 Center Drive                                      Riverhead          NY       11901                          ( ) ‐           ( ) ‐
CLE0385     Clerk of Court (Ft. Lauderdale)                           Archives Central, Room 385         201 SE 6th Street  Ft. Lauderdale     FL       33301                          (954)831‐7851   ( ) ‐
CLE0601     Clerk of the Court (Las Vegas, NV)                        Attn: Records Dept                 601 N. Pecos Road Las Vegas           NV       98101                          ( ) ‐           ( ) ‐
CLE0670     Clerk of District Court (Basin, WY)                       PO Box 670                                            Basin              WY       82410                          ( ) ‐           ( ) ‐
CLE0700     Clerk of the Court (Orange County, CA)                    Central Justice Center             700 Civic Center   Santa Ana          CA       92701‐4045                     ( ) ‐           ( ) ‐
CLE0800     Clerk of Court (Stafford, AZ)                             800 West Main St.                                     Stafford           AZ       85546                          ( ) ‐           ( ) ‐
CLE0801     Clerk of Court Dallas County                              801 Court Street                                      Adel               IA       50003                          ( ) ‐           ( ) ‐
CLE0825     Clerk of Court (Anchorage, AK)                            Probate Division                   825 W. $th Ave.    Anchorage          AK       99501                          ( ) ‐           ( ) ‐
CLE0826     Clerk of the Circuit Court (Chicago, IL)      Daley       Probate Division Room 1202         Mailing Department Chicago            IL       60305                          ( ) ‐           ( ) ‐
CLE0936     Clerk of Superior Court (Carthage, NC)                    Estates Department                 PO Box 936         Carthage           NC       28327                          (910)722‐5000   ( ) ‐
CLE0999     Clerk of the Court                                                                                                                                                         ( ) ‐           ( ) ‐
                                                                     Case 21-10374-JTD                                      Doc 1               Filed 02/04/21                       Page 26 of 82

Vendor ID                          Vendor Name                  Attention                 Address 1            Address 2             City       State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
CLE1000     Clerk of Court (Lake Charles, LA)                               Attn: Civil Records ‐ Jaco     1000 Ryan Street    Lake Charles     LA                                        (337)437‐3550   ( ) ‐
CLE1010     Clerk of Court (Santa Barbara, CA)                                                                                                                                            ( ) ‐           ( ) ‐
CLE1016     Clerk of Court (San Bernardino, CA)                                                                                                                                           ( ) ‐           ( ) ‐
CLE1100     Clerk of Court (San Diego, CA)                                  1100 Union Street                                  San Diego        CA          92101                         ( ) ‐           ( ) ‐
CLE1225     Clerk of Court Alameda County (CA)                              1225 Fallon Street                                 Oakland          CA          94612                         ( ) ‐           ( ) ‐
CLE1234     CLEARFIELD COUNTY GIS DEPARTMENT                                230 EAST MARKET STREET                             CLEARFIELD       PA          16830                         (814)765‐2641   ( ) ‐
CLE1235     Clearfield County Register of Wills                                                                                                                                           ( ) ‐           ( ) ‐
CLE1425     Clerk of Circuit Court (Arlington Co., VA)                      1425 N. Courthouse Rd. #6700                       Arlington        VA          22201                         (703)228‐7010   ( ) ‐
CLE1537     Clerk of Courts (Greene County, PA)                                                                                                                                           ( ) ‐           ( ) ‐
CLE1578     CLEPPER & DEBORAH K CLEPPER, MIKE                               611 GRANTS PARKWAY                                 ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
CLE2010     Clerk of Superior Court (Phoenix, AZ)                           201 W. Jefferson                                   Phoenix          AZ          85003                         ( ) ‐           ( ) ‐
CLE2379     Clermont County Treasurer                                       2379 Clermont Center Drive                         Batavia          OH          45103                         ( ) ‐           ( ) ‐
CLE2610     Clerk of Circuit Court (Roanoke, VA)                                                                                                                                          ( ) ‐           ( ) ‐
CLE3601     Clerk of the Circuit Court (Tampa)                              Official Records Dept          P.O. Box 3249       Tampa            FL          33601                         ( ) ‐           ( ) ‐
CLE3756     Clearwater Clerk of the Circuit Court/Comptroller               Probate Court Records          315 Court Street    Clearwater       FL          33756                         ( ) ‐           ( ) ‐
CLE3757     Clearwater Register & Recorder                                                                                                                                                ( ) ‐           ( ) ‐
CLE3805     Clerk of Court (Dade City, FL)                                  Paula O'Neil                   38053 Live Oak      Dade City        FL          33523                         (352)521‐4217   ( ) ‐
CLE4101     Clerk of Court (Naples FL)                                      P.O. Box 413044                                    Naples           FL          34101‐3044                    ( ) ‐           ( ) ‐
CLE4110     Clerk of Court (Fairfax, VA)                                    Attn: Probate                  4110 Chain Bridge   Fairfax          VA          22030                         ( ) ‐           ( ) ‐
CLE5559     Kelvie Williams Cleverdon                                       4704 Island Drive                                  Midland          TX          79707                         ( ) ‐           ( ) ‐
CLE6362     Clerk of County Commision (Richie County, WV)       26362       115 E MAIN STREET, ROOM 201                        HARRISVILLE      WV                                        (304)643‐2164   ( ) ‐
CLE6510     Charles and Debbie Clemons                                      6510 Spencer Drive                                 Arlington        TX          76002                         ( ) ‐           ( ) ‐
CLE7335     Clearman & Owens, Inc.                                          3901 Montecito Dr. #2001                           Denton           TX          76210                         ( ) ‐           ( ) ‐
CLE8792     Clerk of Court (Henderson Co, NC)                               200 N. Grove Street                                Hendersonville   NC          28792                         ( ) ‐           ( ) ‐
CLI0230     Clinton County Recorder of Deeds                    Jennifer L. PO Box 943                     230 East Water      Lock Haven       PA          17745                         (570)893‐4010   (570)893‐4273
CLI5054     HOPE DENISE CLIFTON                                             3720 FLINTWOOD TRAIL                               FORT WORTH       TX          76137                         ( ) ‐           ( ) ‐
CLI5185     Clifton, Michael D.                                                                                                                                                           ( ) ‐           ( ) ‐
CLI6608     NANCY CLINE                                                     2524 DAISY LANE                                    FORT WORTH       TX          76111                         ( ) ‐           ( ) ‐
CLO1154     CLOUSER, DANIEL                                                 4607 BAY POINT                                     ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
COA2149     Coastal Woodwork                                                21493 Woodchuck Way                                Boca Raton       FL          33428                         ( ) ‐           ( ) ‐
COA4538     Coal County Clerk                                               4 North Main St, Suite #1                          Coalgate         OK          74538                         (580)927‐2103   ( ) ‐
COB2940     CoBank, FCB                                                     Attn: Nancy Morford            PO Box 2940         Wichita          KS          67201‐2940                    ( ) ‐           ( ) ‐
COB7089     Cobra Communications                                            10592‐A Fuqua #215                                 Houston          TX          77089                         (281)464‐7373   ( ) ‐
COC1593     COCHRAN, SHERYL                                                                                                                                                               ( ) ‐           ( ) ‐
COC3018     Cochran Abstract Company                                        314 West Choctaw Ave                               Chickasha        OK          73018                         ( ) ‐           ( ) ‐
COC6708     HAROLD COCHRAN                                                  150 CURTIN LOOP ROAD                               WEBSTER          WV          26288                         ( ) ‐           ( ) ‐
COC9620     Chaney A. Cockrell                                              10048 Flight Plan Dr.                              Granbury         TX          76049                         (817)266‐7453   ( ) ‐
COD0301     Sara Cody                                                       301 Creekwood Dr.                                  Blum             TX          76627                         ( ) ‐           ( ) ‐
COE6611     COE, VIRAY                                                      108 PARKVIEW DRIVE                                 ARLINGTON        TX          76010                         ( ) ‐           ( ) ‐
COF1543     Stephen D. Coffin                                               322 McLaughlin Dr.                                 Woodburn         OR          97071                         (503)981‐9462   ( ) ‐
COF1619     COFFEY, JAMES                                                                                                                                                                 ( ) ‐           ( ) ‐
COF6752     COFFEY & MARILY COFFEY, JAMES H                                 7114 BLACKBERRY DRIVE                              ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
COG0225     Teri and Michael Cogswell                                       225 Park Ave                                       Eaton            CO          80615                         ( ) ‐           ( ) ‐
COG0320     BERNARD COGAR                                       JESSIE      RT 2 BOX 1518, FAIRVIEW ROAD                       WEBSTER          WV          26288                         ( ) ‐           ( ) ‐
COG7772     COGAR, THOMAS                                                   785 BENNETT AVENUE                                 WEBSTER          WV          26288                         ( ) ‐           ( ) ‐
COG7910     Cogent Communications, Inc. (DENVER02)                          PO Box 791087                                      Baltimore        MD          21279‐1087                    ( ) ‐           ( ) ‐
COG7911     Cogent Communications, Inc. (HOLLANDS0001)                      PO Box 791087                                      Baltimore        MD          21279‐1087                    ( ) ‐           ( ) ‐
COH1000     COHEE, ERNESTINE HODGES                                         PO BOX 8792                                        FORT WORTH       TX          76124                         ( ) ‐           ( ) ‐
COH7774     Gilda Tann Cohen                                                4325 Hyatt Court                                   Fort Worth       TX          76116                         (817)731‐0709   ( ) ‐
COK0000     COKER, TAKISHA                                                  944 EAST HARVEY AVENUE                             FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
COK5499     J.A. COKER                                                      8127 FM RD 925, WEST                               VERNON           TX          76384                         ( ) ‐           ( ) ‐
COK7989     COKE, MARY ANN                                                  7105 BEATY STREET                                  FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
COL0104     Columbiana County Probate Court                                 105 South Market Street                            Lisbon           OH          44432                         ( ) ‐           ( ) ‐
COL0105     Columbiana County Auditor                                       105 South Market Street                            Lisbon           OH          44432                         (330)424‐9515   (330)424‐9745
COL0106     Columbiana County Recorder                          Theresa     105 South Market Street                            Lisbon           OH          44432                         (330)424‐9517   ( ) ‐
COL0108     Coleman County Title Company                                    108 W. Liveoak                 PO Box 865          Coleman          TX          76834                         (325)625‐4628   (325)625‐4417
COL0355     Jane B. Coleman Trust                                           PO Box 840738                                      Dallas           TX          75284‐0738                    (214)209‐2417   ( ) ‐
COL0400     Colorado County Clerk                                           400 Spring St. #210                                Columbus         TX          78934                         (979)732‐2536   ( ) ‐
COL0423     COLONIAL SAVINGS MORTGAGE SERVICES                              2626 WEST FREEWAY              PO BOX 2988         FT. WORTH        TX          76113                         ( ) ‐           ( ) ‐
COL0607     Collin County Probate Court                                                                                                                                                   ( ) ‐           ( ) ‐
COL0909     Colorado State Archives                                                                                                                                                       ( ) ‐           ( ) ‐
COL1000     COLONIAL NATIONAL MORTGAGE                                      2626 WEST FREEWAY, BUILDING 6                      FT. WORTH        TX          76102                         ( ) ‐           ( ) ‐
COL1100     COLEMAN, DOROTHY                                                528 STILLMEADOW DR                                 RICHARDSON       TX          75081                         ( ) ‐           ( ) ‐
COL1183     COLE, GARY D & SHERRI                                           7008 SYLVAN MEADOWS DR                             FT WORTH         TX          76100                         ( ) ‐           ( ) ‐
COL1234     Coleman, Ed                                                     Holland Services              209‐1/2 Main St.     Towanda          PA          18848                         ( ) ‐           ( ) ‐
COL1427     COLEMAN, ZEBADEE                                                1719 BELIEZE TERR                                  FT WORTH         TX          76104                         ( ) ‐           ( ) ‐
COL1708     Colorado Department of Revenue                                  1375 Sherman St.                                   Denver           CO          80261                         ( ) ‐           (303)866‐2400
COL1976     COLLEY, ROBERT & ROBBIE                                         602 CHATAM CIR                                     ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
COL2921     John Melton Colwick                                             603 Birch Lane                                     Richardson       TX          75081                         ( ) ‐           ( ) ‐
COL3701     COLONEL & PAULINE COLONEL, RICHARD A                            3616 AVE N                                         FT WORTH         TX          76105                         ( ) ‐           ( ) ‐
COL3736     COLES, SHIRLEY                                                  1616 AVE E                                         FT WORTH         TX          76104                         ( ) ‐           ( ) ‐
COL3845     BONNIE WRIGHT COLE                                                                                                                                                            ( ) ‐           ( ) ‐
COL4536     COLLIER, DOROTHY M                                          4008 HARDEMAN ST                                       FT WORTH         TX          76119                         ( ) ‐           ( ) ‐
COL4858     COLLINS, LOLA MAE                                           2315 LITTLE ROAD                                       ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
COL5100     Jamie and Benjamin Collins                                  5100 Bay View Drive                                    Fort Worth       TX          76244                         (817)253‐8242   ( ) ‐
COL5162     COLLIN STREET MISSIONARY BAPTIST CHURCH             MICHAEL 4127 COLLIN STREET                                     FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
COL5223     Collins, Danielle                                           211 Alma Street                                        Pittsburgh       PA          15223                         ( ) ‐           ( ) ‐
COL5822     COLLIER, LETHA S                                            2008 BELZISE TERRACE                                   FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
COL6040     College Hunks Hauling Junk                                  6040 Westpark Dr. Suite #E001                          Houston          TX          77057                         ( ) ‐           ( ) ‐
COL6109     Colonial Country Club                                       3735 Country Club Circle                               Fort Worth       TX          76109                         ( ) ‐           ( ) ‐
COL6766     Nicole Collinsworth                                         214 Brook Cir.                                         Krum             TX          76249                         ( ) ‐           ( ) ‐
COL7235     Glen Keith Collins                                          4400 Sand Road                                         Vernon           TX          76384                         ( ) ‐           ( ) ‐
COL7236     Ada Belle Collins                                           4400 Sand Road                                         Vernon           TX          76384                         ( ) ‐           ( ) ‐
COL7260     COLLIER, ROY L AND LESLIE S                                 4816 BRIARWOOD LANE                                    FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
COL8366     COLLINS, SHIRLEY ANN                                        2609 POLLARD STREET                                    FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
COL8934     Colorado County Appraisal District                          106 Cardinal Lane                                      Columbus         TX          78934                         ( ) ‐           ( ) ‐
COL9125     Sherman A. Colglazier                                       71851 647 Avenue                                       Shubert          NE          68437                         ( ) ‐           ( ) ‐
COL9661     COLLUM, DONALD                                              306 CIRCLE DRIVE                                       ARLINGTON        TX          76010                         ( ) ‐           ( ) ‐
COL9862     Robert Lynn Coleman                                         1614 W Driftwood Street                                Wichita          KS          67204                         (620)474‐3612   ( ) ‐
COL9999     Cole, James                                                                                                                                                                   ( ) ‐           ( ) ‐
COM0112     Common Pleas Court (Crawford Co., OH)                      Attn: Randi                         112 E. Mansfield    Bucyrus          OH          44820                         ( ) ‐           ( ) ‐
COM0367     COMPTROLLER OF PUBLIC ACCOUNTS (TEXAS)                     POB OX 149348                                           AUSTIN           TX          78714‐9348                    ( ) ‐           ( ) ‐
COM1000     FINANCE (BROOME CO), COMMISSIONER OF                BROOME PO BOX 2062                                             BINGHAMTON       NY          13902‐2062                    (607)778‐2255   ( ) ‐
COM1234     Committee to Re‐Elect Marianne Hileman                     P.O. Box 245                                            Kittanning       PA          16201                         ( ) ‐           ( ) ‐
COM1694     CENTER, COMMUNITY ENRICHMENT                               6250 NE LOOP 820                                        FT WORTH         TX          76180                         ( ) ‐           ( ) ‐
COM3725     Comfort Inn ‐ (Cambridge, OH)                              2327 Southgate Parkway                                  Cambridge        OH          43725                         ( ) ‐           ( ) ‐
COM4410     Compuforms Data Products, Inc.                             4410 W. Vickery Blvd.               Suite 104           Fort Worth       TX          76107                         (817)735‐8240   (817)735‐1611
COM4460     Mark Comfort                                               33195 Bonneville Drive                                  Scappose         OR          97056                         (503)543‐2896   ( ) ‐
COM5222     Commonwealth of Pennsylvania (EDWIN)                       Petroleum & Subsurface Section      400 Waterfront      Pittsburgh       PA          15222‐4745                    ( ) ‐           ( ) ‐
COM6707     Communities in Schools                                     6707 Brentwood Stair Rd.            Suite 510           Fort Worth       TX          76112                         (817)446‐5454   (817)446‐4664
COM7504     Commissioner of Public Lands (NM)                          Attn: Chris Gonzales                310 Old Santa Fe    Santa Fe         NM          87504                         ( ) ‐           ( ) ‐
COM9398     Comcast (Canonsburg PA Office)                             PO Box 3001                                             Southeastern     PA          19398‐3001                    ( ) ‐           ( ) ‐
CON0099     Conway Mackenzie                                                                                                                                                              ( ) ‐           ( ) ‐
CON0725     Superior Court of California, Contra Costa County               725 Court Street                                   Martinez         CA          94553                         (925)608‐2300   ( ) ‐
CON1000     CONSOLIDATED ABSTRACT CO, INC.                                  PO BOX 569                                         ASPERMONT        TX          79502                         (940)989‐3566   (940)989‐2032
CON1451     Frank Conserette                                                1451 Linn Street                                   State College    PA          16803                         (814)409‐7091   ( ) ‐
CON1566     Consolidated Communications (000‐978‐9395/0)                    PO Box 1568                                        Conroe           TX          77305‐1568                    ( ) ‐           ( ) ‐
CON1567     Consolidated Communications (682‐267‐0000/0)                    PO Box 66523                                       Saint Louis      MO          63166‐6523                    ( ) ‐           ( ) ‐
CON1568     Consolidated Communications (682‐267‐0035/0)                    PO Box 1568                                        Conroe           TX          77305‐1568                    ( ) ‐           ( ) ‐
CON1569     Consolidated Communications (000‐978‐9394/0)                    PO Box 66523                                       Saint Louis      MO          63166‐6523                    ( ) ‐           ( ) ‐
CON1570     Consolidated Communications (724‐155‐9696/0)                    PO Box 66523                                       Saint Louis      MO          63166‐6523                    ( ) ‐           ( ) ‐
CON2013     Conduent Enterprise Solutions, LLC                              PO Box 201322                                      Dallas           TX          75320‐1322                    ( ) ‐           ( ) ‐
CON2487     CONCHAS, JUANA INEZ                                             3532 AVENUE N                                      FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
CON3579     GERALD D. CONNER                                                306 VILLAGE TRAIL                                  TROPHY CLUB      TX          76262                         ( ) ‐           ( ) ‐
CON6001     Connie's Cleaning Inc.                                          122 Shady Ave.                                     Butler           PA          16001                         (724)283‐9052   ( ) ‐
                                                                    Case 21-10374-JTD                                        Doc 1              Filed 02/04/21                        Page 27 of 82

Vendor ID                         Vendor Name                  Attention              Address 1                  Address 2           City        State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
CON6163     CONTRERAS, ZOILA                                             705 SOUTH HAYNES AVENUE                              FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
CON6220     James Conatser                                               895 Decker Lane                                      Childress          TX          79201                         ( ) ‐           ( ) ‐
CON6391     Mary K. Condict                                              721 West Cherry                                      Okemah             OK          74859                         (405)388‐3592   ( ) ‐
CON6553     Concord Oil Company                                          100 West Houston Street, Suite                       San Antonio        TX          78205‐1424                    (210)224‐4455   ( ) ‐
CON6609     Shana Lowe Conine                                            5605 Equestrian Ct.                                  Granbury           TX          76049                         (817)279‐3411   ( ) ‐
CON7079     ConocoPhillips Company                                       600 North Dairy Ashford          (2WL‐13‐13030       Houston            TX          77079‐1175                    ( ) ‐           ( ) ‐
CON7108     Contract Resource Group, LLC                                 7108 Old Katy Rd.                Suite 150           Houston            TX          77024                         (713)803‐0100   ( ) ‐
CON7358     Chad Conine                                                  310 N. 40th Street                                   Waco               TX          76710                         (254)366‐4070   ( ) ‐
CON7958     CONCEPCION, LANI ROSE                                        4102 ALDENHAM DRIVE                                  GARLAND            TX          75043                         ( ) ‐           ( ) ‐
CON8253     CONTRERAS & TOMASA CONTRERAS, ANTONIO                        2300 CLEARWOOD CT                                    ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
CON8668     CONTRERAS & MARIA VARELA, LEONARDO                           3832 AVENUE N                                        FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
COO0050     Cook County Circuit Court                          Dorothy Richard J. Daley Center            50 West             Chicago            IL          60602                         (312)603‐5030   ( ) ‐
COO0096     COOL, ROY E                                                  96 FERGUSON STREET                                   SHINNSTON          WV          26217                         ( ) ‐           ( ) ‐
COO0830     Cook County Clerk (TX)                                                                                                                                                         ( ) ‐           ( ) ‐
COO1031     COOPER, MARY DELL                                                                                                                                                              ( ) ‐           ( ) ‐
COO1187     COOK, AMY S                                                  2327 WISE ROAD                                       GRAND PRAIRIE      TX          75052                         ( ) ‐           ( ) ‐
COO1326     COOL, ROY E & DORIS I                                        1326 Guardian Drive                                  Diana              WV          23217                         ( ) ‐           ( ) ‐
COO1517     COOL, JOHN CARL                                              RT 1 BOX 517                                         LUMBERPORT         WV          26386                         ( ) ‐           ( ) ‐
COO1851     COOL, DANIEL JOEL                                            6537 PLACE MIRANDE                                   QUEBEC             CA          G1H 7A1        CA             ( ) ‐           ( ) ‐
COO2920     COOPER, KIMBERLY & COMPTON                                   2837 FOREST AVENUE                                   FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
COO3398     Cooksey Communications, Inc.                                 5525 N. MacArthur Blvd., Suite                       Irving             TX          75038                         ( ) ‐           ( ) ‐
COO4101     COOL, DANIEL H.                                              2670 GAULEY TURNPIKE                                 FLATWOODS          WV          26621                         ( ) ‐           ( ) ‐
COO4405     COOPER & PAULETTE COOPER, ROY                                904 SMOKEY CT                                        ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
COO6104     Cook Children's Medical Center                               801 Seventh Ave                                      Fort Worth         TX          76104                         ( ) ‐           ( ) ‐
COO6432     COOK & HENRY POWER, JC                                       9414 RAVENSWOOD                                      GRANBURY           TX          76049                         ( ) ‐           ( ) ‐
COO7056     Connie Bernice McMillan Cooper                               351 E. Adams Avenue                                  Crescent City      CA          95531                         (541)251‐3581   ( ) ‐
COO7949     Cook, Alan Lee                                               33 Friendship Lane                                   Colorado Springs   CO          80904                         ( ) ‐           ( ) ‐
COO8950     Mr. Cooper ‐ Payment Processing                    SUBORDI 8950 Cypress Blvd                                      Dallas             TX          75019                         ( ) ‐           ( ) ‐
COO9999     Heather Cook                                                                                                                                                                   ( ) ‐           ( ) ‐
COP1000     COPELAND, WILLIAM R.                                         1813 CHRISTY CT.                                     FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
COP1401     Copper Ridge Park, LLC                                       1401 S. Boulder Ave.                                 Tulsa              OK          74119‐3648                    ( ) ‐           ( ) ‐
COP3403     Copperhead Resources, LLC                                    PO Box 8355                                          Midland            TX          79708                         ( ) ‐           ( ) ‐
COP4317     Cope‐Land & Energy Resources, LLC                            4317 Birchman Avenue                                 Ft Worth           TX          76107                         ( ) ‐           ( ) ‐
COP6982     Copeland, Donald Ray                                         203 Tanglewood                                       Athens             TX          75751                         ( ) ‐           ( ) ‐
COP9958     Copeland, Gary Michael                                       PO Box 897                                           Anna               TX          75409                         ( ) ‐           ( ) ‐
COR0400     CORDOVA, ISIDRA                                              4313 AVE N                                           FT WORTH           TX          76105                         ( ) ‐           ( ) ‐
COR1000     CORTEZ, MANUEL & KARLA                                       1609 ASH CRESCENT ST                                 FORT WORTH         TX          76104                         ( ) ‐           ( ) ‐
COR1021     DO NOT USE                                                                                                                                                                     ( ) ‐           ( ) ‐
COR1100     CORTINA, ROMULO & ROSA                                       4004 GARRISON AVE.                                   FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
COR1108     JIMMIE GRACE CORDELL                                         801 AVENUE K SOUTHEAST                               CHILDRESS          TX          79201                         ( ) ‐           ( ) ‐
COR2188     CORDERO, PEDRO AND ROSA                                      2755 BELZISE TERRACE                                 FORT WORTH         TX          76104                         ( ) ‐           ( ) ‐
COR3554     Coronado Resources, L.P.                                     3811 Turtle Creek Blvd., Suite                       Dallas             TX          75219                         (214)651‐6245   ( ) ‐
COR3555     Veronica Rocha Coronado and husband, Jose Luis               5013 Virgil Street                                   Fort Worth         TX          76119                         (682)230‐3378   ( ) ‐
COR3883     CITY OF CORINTH                                              3300 CORINTH PARKWAY                                 CORINTH            TX          76208                         (940)498‐3500   ( ) ‐
COR4605     CEC Trust fbo Hugh Corrigan IV                               3809 Shenandoah Street                               Dallas             TX          75205                         ( ) ‐           ( ) ‐
COR5117     CORLEY, CYNTHIA J                                            1713 SHEFFIELD PLACE                                 FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
COR5180     Patrick Edward Corrigan Power of Appointment Trust           PO Box 643726                                        Vero Beach         FL          32964‐3726                    (214)739‐2025   ( ) ‐
COR5222     Hugh Corrigan IV Power of Appointment Trust                  8117 Preston Road                Suite 610           Dallas             TX          75225                         ( ) ‐           ( ) ‐
COR5320     CoreLogic Flood Services, Inc.                               Attn: SS                         P.O. Box 202351     Dallas             TX          75320                         ( ) ‐           ( ) ‐
COR6102     Corporate Couriers                                           1101 West 10th St.                                   Fort Worth         TX          76102                         (817)338‐4007   ( ) ‐
COR6196     CORDERO, ADRIANA                                             2521 CHICAGO AVENUE                                  FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
COR6508     James Patrick Corrigan Jr.Trust                              7150 20th Street, Suite E                            Vero Beach         FL          32966                         (772)567‐7141   ( ) ‐
COR6509     Hugh D. Corrigan Trust                                       7150 20th Street, Suite E                            Vero Beach         FL          32966                         (772)567‐7141   ( ) ‐
COR6510     Eleanor Christie Corrigan Trust                              PO Box 63869                                         Colorado Springs   CO          80962                         (719)637‐0377   ( ) ‐
COR7257     Cortex Business Solutions, USA, LLC                          PO Box 572260                                        Houston            TX          76102                         ( ) ‐           ( ) ‐
COR8036     Gary F. Cornely                                              64170 712 Rd                                         Dawson             NE          68337                         ( ) ‐           ( ) ‐
COR8068     Corbeck, Inc.                                                19980 Soaring Wing Dr.                               Colorado Springs   CO          80908‐1334                    ( ) ‐           ( ) ‐
COR8169     J. Pat Corrigan Trust                                        7150 20th Street, Suite E                            Vero Beach         FL          32966                         (772)567‐7141   ( ) ‐
COR9999     William and Melanie Corbett                                                                                                                                                    ( ) ‐           ( ) ‐
COS1499     COSBY, J B                                                                                                                                                                     ( ) ‐           ( ) ‐
COS1507     ROBERT COSTAS                                                                                                                                                                  ( ) ‐           ( ) ‐
COS2409     Jerry Klipstine                                              628 Darlington Trail                                 Fort Worth         TX          76131                         (817)386‐3683   ( ) ‐
COS3812     Coshocton County Recorder                                    Susan J Turner                   349 Main Street, PO Coshocton          OH          43812                         ( ) ‐           ( ) ‐
COS3813     Coshocton County Treasurer                                   Janette Donaker, Trreasurer      349 Main Street,    Coshocton          OH          43812                         (740)622‐2731   ( ) ‐
COS3814     Coshocton County Probate Court                               Jennifer Tahyi                   426 Main Street     Coshocton          OH          43812                         ( ) ‐           ( ) ‐
COT0094     Gary Dean Cottle Trust                                       PO Box 3480                                          Omaha              NE          68103          US             ( ) ‐           ( ) ‐
COT0288     COTTINGTON, KRISTI                                                                                                                                                             ( ) ‐           ( ) ‐
COT1000     COTTONHAM, PATRICIA                                          1255 MANSFIELD AVENUE                                FORT WORTH         TX          76104                         ( ) ‐           ( ) ‐
COT1234     Cottle County Courthouse                                     PO Box 717                                           Paducah            TX          79248                         ( ) ‐           ( ) ‐
COT3609     Cottrell, Desiree                                            3609 Caldera Blvd, #157                              Midland            TX          79707                         ( ) ‐           ( ) ‐
COT4066     COTTON & NORA J HEILEGER, P.O.A., IRENE E                    3624 WOOTEN                                          FORT WORTH         TX          76133                         ( ) ‐           ( ) ‐
COU1000     COUNTRYMARK COOPERATIVE, LLP                                 1200 REFINERY ROAD                                   MT VERNON          IN          47620                         ( ) ‐           ( ) ‐
COU1234     COUNTY OF CLARION BOARD OF ASSESSMENT APPEALS                421 MAIN STREET, SUITE 20                            CLARION            PA          16214                         (814)226‐4000   ( ) ‐
COU1313     COUNTY OF JEFFERSON COURTHOUSE                               200 MAIN STREET                                      BROOKVILLE         PA          15825                         (814)849‐1610   (814)849‐1677
COU1586     COURTNEY, MYRON                                              5827 MIDNIGHT LN                                     GR PRAIRIE         TX          75052                         ( ) ‐           ( ) ‐
COU2214     COUNTY CLERK FRIO COUNTY                                     500 EAST SAN ANTONIO STREET      #6                  PEARSALL           TX          78061                         (830)334‐2214   (830)334‐0021
COU3450     COUCH, NAOMI M                                               2509 OAK LEAF DR                                     ARLINGTON          TX          76006                         ( ) ‐           ( ) ‐
COU5219     County of Allegheny, Dept of Real Estate                     101 County Office Building       542 Forbes Ave      Pittsburgh         PA          15219                         (412)350‐4200   ( ) ‐
COU5220     County of Allegheny, Dept of Court Records                   1st Floor City Council Bldg      414 Grant Street    Pittsburgh         PA          15219                         (412)350‐4200   ( ) ‐
COU6015     Country Inns & Suites                                        106 Merchants Walk                                   Summersville       WV          26651                         (304)872‐0555   (304)872‐9585
COU8260     County of Lea                                                Lea County Courthouse            100 North Main,     Lovington          NM          88260                         ( ) ‐           ( ) ‐
COU9947     SUSAN MORRIS COUCH,                                          3917 TEXAS STREET                                    VERNON             TX          76384                         ( ) ‐           ( ) ‐
COV0100     THE COVEY                                                                                                                                                                      ( ) ‐           ( ) ‐
COV1030     COVINGTON, GINNA                                                                                                                                                               ( ) ‐           ( ) ‐
COW2089     Kathleen J. Cowart                                           2109 Tech Dr.                                        Levelland          TX          79336                         (806)894‐2092   ( ) ‐
COW2759     Courtney Holt Cowden, Jr.                                    PO Box 950                                           Midland            TX          79702                         ( ) ‐           ( ) ‐
COX0501     William A Cox III                                            501 4th Ave E                                        Kalispell          MT          59901                         ( ) ‐           ( ) ‐
COX0623     Cox, James R.                                                623 Holly Drive                                      Summersville       WV          26651                         ( ) ‐           ( ) ‐
COX2725     John E. Cox                                                  2725 NE 32nd Ave. #7                                 Fort Lauderdale    FL          33308                         ( ) ‐           ( ) ‐
COX3116     Cox Business (7002)                                          PO Box 248851                                        Oklahoma City      OK          73116‐5712                    ( ) ‐           ( ) ‐
COX3117     Cox Business (1301)                                          PO Box 248851                                        Oklahoma City      OK          73124‐8851                    ( ) ‐           ( ) ‐
COX4499     COX, CARROLL N                                               6920 CRAIG STREET                                    FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
COX9741     KEVIN W. COX                                                 1155 LA VEGA ROAD                                    BOSQUE FARMS       NM          87068                         ( ) ‐           ( ) ‐
COX9968     COX, RICHARD M                                               2824 PUTNAM STREET                                   FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
COY7808     Robert J. Coyle                                              220 Florida Ave.                                     Dunedin            FL          34698‐7506                    ( ) ‐           ( ) ‐
COZ2832     Cozen O'Conner                                               7885                             PO Box 7247         Philadelphia       PA          19170‐7885                    (305)704‐5940   ( ) ‐
CRA0018     Debbie Craig                                                                                                                                                                   ( ) ‐           ( ) ‐
CRA0097     Crawford County Register of Wills                            903 Diamond Park Square          #104                Meadville          PA          16335                         ( ) ‐           ( ) ‐
CRA0098     Crawford County Historical Society                                                                                                                                             ( ) ‐           ( ) ‐
CRA0099     Crawford County Recorder of Deeds                                                                                                                                              ( ) ‐           ( ) ‐
CRA0859     CRAWFORD, PAUL                                               PO BOX 6408                                          HILO               HI          96720‐8927                    ( ) ‐           ( ) ‐
CRA1118     CRANFILL, RICHARD & KELLY                                    203 CIRCLE DRIVE                                     ARLINGTON          TX          76010                         ( ) ‐           ( ) ‐
CRA1550     CRANTZ, PETER A & MARY ANN                                   2505 STONEHURST COURT                                ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
CRA1648     CRADDOCK MOVING STORAGE                                      2841 CULLEN                                          FORT WORTH         TX          76107                         (817)332‐7661   (817)332‐6502
CRA1994     CRADDOCK, JIMMY                                              2832 BEATY COURT                                     FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
CRA3581     CRANE COUNTY CLERK                                           201 W SIXTH STREET, ROOM 110                         CRANE              TX          79731                         (432)558‐3581   ( ) ‐
CRA4253     Doris E. Crain                                               536 CR 187                                           Cee Vee            TX          79223                         ( ) ‐           ( ) ‐
CRA5008     Alfred L. Crane & Margaret Crane                             5008 Collett Little Rd.                              Fort Worth         TX          76119                         ( ) ‐           ( ) ‐
CRA5668     Craddock, Jimmy Lyn                                          430 CR 2316                                          Lone Star          TX          75665                         ( ) ‐           ( ) ‐
CRA5712     Linda S. Crail                                               1760 Portage Road                                    Niles              MI          49120                         (269)684‐6889   ( ) ‐
CRA6410     MADELINE ALKIRE CRAIG                                        5562 SWARTZ ROAD                                     MAUERTOWN          VA          22644                         ( ) ‐           ( ) ‐
CRA7023     CRAWFORD, LARRY                                              3149 MILAM STREET                                    FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
CRA7446     CRAWFORD, FRANCES L                                          4228 REED STREET                                     FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
CRA9705     Craig, Debbie                                                3400 E Loop 250 N                                    Midland            TX          79705                         ( ) ‐           ( ) ‐
CRA9732     Crane County Appraisal District                              511 8th Street                                       Crane              TX          79731‐3036                    ( ) ‐           ( ) ‐
                                                                         Case 21-10374-JTD                                        Doc 1               Filed 02/04/21                     Page 28 of 82

Vendor ID                          Vendor Name                      Attention               Address 1                Address 2              City        State/Pro Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
CRE0337     CRENSHAW, ALFRED & GEORGIA                                          4236 EASTLAND ST                                     FT WORTH           TX       76119                        ( ) ‐           ( ) ‐
CRE0591     Creative Lodging Solutions, LLC (HAQ)                               P.O. Box 910690                                      Lexington          KY       40591                        (859)381‐1825   (859)225‐4477
CRE0592     Creative Lodging Solutions (HSI)                                    PO box 896065                                        Charlotte          NC       28289                        (866)802‐8250   ( ) ‐
CRE1220     Crescent 4HC Investors LLC                                                                                                                                                        ( ) ‐           ( ) ‐
CRE1234     Creative Nightscapes                                                                                                                                                              ( ) ‐           ( ) ‐
CRE6137     Created by Agent                                                    7700 Beaver Head Road                                Fort Worth         TX       76137                        ( ) ‐           ( ) ‐
CRE6778     Richard Creek                                                       P O Box 682                                          Stanton            TX       79782                        ( ) ‐           ( ) ‐
CRE6910     CREDIT UNION OF TEXAS                                               PO Box 515759                                        Dallas             TX       75251‐5169                   (972)664‐1088   ( ) ‐
CRE8013     Haskell Ward Creel                                                  3319 Winding Way                                     Round Rock         TX       78664                        ( ) ‐           ( ) ‐
CRE9999     Creeser, Jillian                                                                                                                                                                  ( ) ‐           ( ) ‐
CRI1000     COUNTY CLERK, CRITTENDEN                                                                                                                                                          ( ) ‐           ( ) ‐
CRI1556     Crisp LaDew Fire Protection Co.                                     5201 Saunders Rd.                                    Fort Worth         TX       76119                        ( ) ‐           ( ) ‐
CRI2064     Crittenden Co PVA                                                   Ronnie Heady                    107 S. Main St.      Marion, KY 42064                                         (270)965‐4598   ( ) ‐
CRI7836     CRISS, HENRY                                                        4208 SOUTH EDGEWOOD                                  FORT WORTH         TX       76119                        ( ) ‐           ( ) ‐
CRJ3881     CRJ Resources, LLC                                                  PO Box 1090                                          Roswell            NM       88202‐1090                   ( ) ‐           ( ) ‐
CRO0099     Crosby Ciounty Appraisal District                                   Crosby CAD                      109 W. Aspen St.     Crosbyton          TX       79322                        ( ) ‐           ( ) ‐
CRO0694     Crowe LLP                                                           PO Box 71570                                         Chicago            IL       60694                        ( ) ‐           ( ) ‐
CRO0999     Crosby County Clerk                                                                                                                                                               ( ) ‐           ( ) ‐
CRO1000     CROWDER, LINDA S.                                                   5015 HIDDEN OAKS LANE                                ARLINGTON          TX       76017                        ( ) ‐           ( ) ‐
CRO1618     CROWLEY YOUTH ASSOCIATION                                                                                                                                                         ( ) ‐           ( ) ‐
CRO1650     CROSS & JOANN CROSS, VERNON                                                                                                                                                       ( ) ‐           ( ) ‐
CRO2414     CROXDALE, JESSE LEE                                                 4908 SAINT LAWRENCE ROAD                             FORT WORTH         TX       76103                        ( ) ‐           ( ) ‐
CRO3301     Cross Keys Capital                                                  200 South Andrews Ave           Suite 602            Ft. Lauderdale     FL       33301                        ( ) ‐           ( ) ‐
CRO3327     Charles A. Crook                                                    829 9th Street                                       Humboldt           NE       68376                        ( ) ‐           ( ) ‐
CRO3686     CROAGER & JULY B CROAGER, NEIL P                                    4606 LAKE PARK DR                                    ARLINGTON          TX       76016                        ( ) ‐           ( ) ‐
CRO4618     CROSSETT, VERNON                                                    3502 LAKE POTCHARTRAIN                               ARLINGTON          TX       76016                        ( ) ‐           ( ) ‐
CRO4983     David Glenwin and Nancy Jo Crook                                    71109 635 Blvd.                                      Humboldt           NE       68376                        ( ) ‐           ( ) ‐
CRO4984     David G. & Nancy J. Crook Revocable Trust dated 5‐21‐               71109 635 Blvd.                                      Humboldt           NE       68376                        ( ) ‐           ( ) ‐
CRO5299     CROLEY, CHARLOTTE EMERSON                                           512 KELLI CIRCLE                                     SULPHER SPINGS     TX       75482                        ( ) ‐           ( ) ‐
CRO6016     Crowder, Eddie Ray                                                  6012 Duke Street                                     Lubbock            TX       79416                        ( ) ‐           ( ) ‐
CRO6820     CROCKER, DWIGHT                                                     PO BOX 171271                                        ARLINGTON          TX       76003                        ( ) ‐           ( ) ‐
CRO6943     Crockett County Abstract Company                                    1108 Ave. E                     P.O. Drawer E        Ozona              TX       76102                        ( ) ‐           ( ) ‐
CRO7054     CROOKS, BURNETTIE DIMES                                             4317 QUAILS LANE                                     FORT WORTH         TX       76119                        ( ) ‐           ( ) ‐
CRO7523     CROSS & JO ANN CROSS, VERNON L                                      7005 GREENSPRING DR                                  ARLINGTON          TX       76016                        ( ) ‐           ( ) ‐
CRO8616     Travis Crow                                                         PO Box 581                                           Wolfforth          TX       79382                        ( ) ‐           ( ) ‐
CRO8955     Crowe, Pamela Jane                                                                                                                                                                ( ) ‐           ( ) ‐
CRO9999     Crowder, Cindy                                                      1400 W. Magnolia Ave.                                Fort Worth         TX       76104                        ( ) ‐           ( ) ‐
CRU1100     CRUZ, VIRGINIA                                                      4620 LEONARD ST.                                     FOREST HILL        TX       6119                         ( ) ‐           ( ) ‐
CRU1151     CRUZ, EDUARDO                                                       2521 CHICAGO AVENUE                                  FORT WORTH         TX       76103                        ( ) ‐           ( ) ‐
CRU1466     CRUZ, JOE SANTA                                                                                                                                                                   ( ) ‐           ( ) ‐
CRU1623     CRUSE, BETTY                                                        4206 CROSSGATE COURT                                 ARLINGTON          TX       76016‐4207                   ( ) ‐           ( ) ‐
CRU1832     CRUZ, FELIX ALBERTO AND MARITZA                                     2204 HUDSON STREET                                   FORT WORTH         TX       76103                        ( ) ‐           ( ) ‐
CRU2798     Kevin D. Crump                                                      910 S. Wewoka                                        Claremore          OK       74017                        ( ) ‐           ( ) ‐
CRU2848     CRUZ, RAMONA                                                        1316 ORANGE STREET                                   FORT WORTH         TX       76110                        ( ) ‐           ( ) ‐
CRU4957     Randy S. Crump                                                      6312 S. Ash Ave.                                     Broken Arrow       OK       74011                        ( ) ‐           ( ) ‐
CRU4961     Jon Brian Crump                                                     8808 E 109th Place                                   Tulsa              OK       74133                        ( ) ‐           ( ) ‐
CRU5044     Joe & Jessie Crump Memorial Fund                                                                                                                                                  ( ) ‐           ( ) ‐
CRU5181     Robert G. Crump                                                     15320 Grayson Dr.                                    Edmond             OK       73013                        ( ) ‐           ( ) ‐
CRU9147     CRUMP, KENNETH AND ANGELLA                                          6755 CHURCH STREET                                   FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
CTC4349     CT Corporation                                                      PO Box 4349                                          Carol Stream       IL       60197‐4349                   ( ) ‐           ( ) ‐
CUA3661     CUAUHTLI, ILSA O                                                    4820 NELL STREET                                     FORT WORTH         TX       76119                        ( ) ‐           ( ) ‐
CUE1461     CUEVAS, ALEJANDRO                                                                                                                                                                 ( ) ‐           ( ) ‐
CUE8457     CUEVAS, KEYRE WILLY & NORMA A                                       1416 CLINTON                                         FORT WORTH         TX       76106                        ( ) ‐           ( ) ‐
CUL0135     Culpeper Circuit Court                                  Laura ‐     135 West Cameron Street                              Culpeper           VA       22701                        (540)727‐3438   ( ) ‐
CUL9854     Culberson County Recorder                                           300 La Caverna St.                                   Van Horn           TX       79855                        (432)283‐2058   ( ) ‐
CUL9855     Culberson County Clerk                                              Linda McDonald                  P.O. Box 158         Van Horn           TX       79855                        ( ) ‐           ( ) ‐
CUL9856     Culberson County Appraisal District                                 P.O. Box 550                                         Van Horn           TX       79855                        ( ) ‐           ( ) ‐
CUL9910     CULPEPPER, MARVIN                                                   616 STONEWALL DRIVE                                  CHARLESTON         WV       25304                        ( ) ‐           ( ) ‐
CUM1326     Susan Jane Cumbie Carter                                            3716 Fiscal Court                                    Fort Worth         TX       76244                        ( ) ‐           ( ) ‐
CUM1345     Deborah Jo Cumbie Holder                                            373 Vinegar Hill Rd.                                 Franklin           KY       42134                        ( ) ‐           ( ) ‐
CUM1390     CUMMINGS, JOSHUA                                                                                                                                                                  ( ) ‐           ( ) ‐
CUM2067     Thomas Richard Cummins                                              9 Kirkwood Cove                                      New Braunfels      TX       78130                        (830)237‐9987   ( ) ‐
CUM2605     David Franklin Cummins                                              2502 NE Turtle Creek Drive                           Lawton             OK       73507                        (580)357‐0574   ( ) ‐
CUM2878     CUMBY, NETTIE B                                                     4033 COMANCHE STREET                                 FORT WORTH         TX       76119                        ( ) ‐           ( ) ‐
CUM7575     Cumbie, Sean                                                        1713 Richardson St.                                  Liberty            TX       77575                        ( ) ‐           ( ) ‐
CUM7587     Dan William Cumbie                                                  214 Canterbury Way, Lot 146                          Greenville         TX       75401                        ( ) ‐           ( ) ‐
CUN9067     CUNNINGHAM, LUCY M                                                  1455 EAST MORPHY                                     FORT WORTH         TX       76104                        ( ) ‐           ( ) ‐
CUN9206     Media G. Cunningham                                                 3811 Gail Hwy                                        Big Spring         TX       79721‐1189                   ( ) ‐           ( ) ‐
CUN9470     Cunning, Jamin                                                      1133 Sprinkgwood Drive                               Saginaw            TX       76179                        ( ) ‐           ( ) ‐
CUN9999     Cunningham, Sarah                                                                                                                                                                 ( ) ‐           ( ) ‐
CUR0851     CURRIE PARTNERS, LTD.                                               2600 INWOOD COURT                                    MIDLAND            TX       79705                        ( ) ‐           ( ) ‐
CUR1313     Carter Curtis, Jr. & Rosetta D. Curtis                              1313 Whittenburg Drive                               Fort Worth         TX       76134                        (817)266‐6594   ( ) ‐
CUR1962     CURRY, MAGGIE                                                       6012 GRAYSON                                         FORT WORTH         TX       76119                        ( ) ‐           ( ) ‐
CUR2344     Willie Curl, Jr.                                                    2344 Carruthers Dr.                                  Fort Worth         TX       76112                        ( ) ‐           ( ) ‐
CUR3832     Tom Sanford Curtis, JR                                              3832 Shady Meadow Drive                              Grapevine          TX       76051                        ( ) ‐           ( ) ‐
CUR4150     Leslye P. Curnutt                                                   PO Box 547                                           Ft. Stockton       TX       79735                        ( ) ‐           ( ) ‐
CUR5463     CURLEY, JEFFREY HELEN                                               7054 GREEN MEADOW COURT                              FT WORTH           TX       76112                        ( ) ‐           ( ) ‐
CUR5848     Thomas S. Curtis, Jr.                                               3832 Shady Meadow Drive                              Grapevine          TX       76051                        (817)915‐5259   ( ) ‐
CUR6430     CURTIS JR, CARTER                                                   1313 WHITTENBURG DRIVE                               FORT WORTH         TX       76134                        ( ) ‐           ( ) ‐
CUR6698     CURRY, RICHARD & LINDA                                              1816 CROOKED LANE                                    FT. WORTH          TX       76112                        ( ) ‐           ( ) ‐
CUR6800     CURATIVE TITLE SOLUTIONS                                            6800 Indiana Ave. Ste. 250                           Riverside          CA       92506                        (951)782‐8833   ( ) ‐
CUR6932     JAMES R CURRIE                                                      600 N. MARIENFELD, SUITE 1020                        MIDLAND            TX       79701                        ( ) ‐           ( ) ‐
CUR7893     CURTIS, DAVID                                                       HC 64 BOX 533                                        HILLSBORO          WV       24946                        ( ) ‐           ( ) ‐
CUR7981     Bruce G. Curtis                                                                                                                                                                   ( ) ‐           ( ) ‐
CUR9069     CURIEL, ELIBORIA P                                                 1602 CARLA AVE                                        ARLINGTON          TX       76014                        ( ) ‐           ( ) ‐
CUR9564     Barbara Currie                                                     301 4th Street SE                                     Childress          TX       79201                        ( ) ‐           ( ) ‐
CUR9701     Curry, Matt                                                        1400 West Texas Ave                                   Midland            TX       79701                        ( ) ‐           ( ) ‐
CUS0096     Patrick P. Cusack                                                  1837 South Dunsmuir Ave.                              Los Angeles        CA       90019                        (818)421‐9617   ( ) ‐
CUS0219     Custom Electrical Contractors Inc.                                 210 Bryant Street                                     Denver             CO       80202                        ( ) ‐           ( ) ‐
CUS0300     Custer County Clerk                                                PO Box 300                                            Arapaho            OK       73620                        (580)323‐1221   (580)331‐1131
CUS0979     John P. Cusack III                                                 19945 Kirk Avenue                                     Eagle River        AK       99577                        (907)830‐6655   ( ) ‐
CUS1409     CUSHMAN, JAMES AND TREY                                            PO BOX 100655                                         FORT WORTH         TX       76185                        ( ) ‐           ( ) ‐
CUS1418     CUSTOM SOLUTIONS                                                   4016 INWOOD RD                                        FT WORTH           TX       76109                        (817)923‐8160   ( ) ‐
CUS2688     Cusack Family Revocable Trust                                      PO Box 2688                                           Fredericksburg     TX       78765                        ( ) ‐           ( ) ‐
CUS3203     Nicholas Custer                                                    16596 County Road AA                                  Childress          TX       79201                        ( ) ‐           ( ) ‐
CUS4282     Michael F. Cusack, Jr.                                             6003 Valkeith Dr.                                     Houston            TX       77096                        (713)927‐1429   ( ) ‐
CUS4283     Christopher Robert Cusack                                          2114 Holmby Avenue                                    Los Angeles        CA       90025                        (310)475‐3201   ( ) ‐
CUS5583     Craig A. Cusack                                                    PO Box 250                                            Rosewell           NM       88202                        (575)622‐3542   ( ) ‐
CUS7279     CUSHMON, JANIS                                                     1805 ELDER DRIVE                                      ARLINGTON          TX       76010                        ( ) ‐           ( ) ‐
CUS8578     Catherine A. Cusack                                                2223 Pajarito Rd. SW                                  Albuquerque        NM       87105                        (505)877‐1297   ( ) ‐
CUS8579     Timothy J. Cusack                                                  PO Box 250                                            Rosewell           NM       88202                        (575)622‐3542   ( ) ‐
CUS9120     John P. Cusack Jr., Living Trust dated Oct 20, 1993     Timothy J. PO Box 250                                            Roswell            NM       88202                        (575)622‐3542   ( ) ‐
CUT6452     Cutlip, Nick                                                       138 Mulberry Ave                                      Weston             WV       26452                        ( ) ‐           ( ) ‐
CUT6750     GERALDINE N CUTLIP                                                 7858 PASCHAL ST                                       JACKSONVILLE       FL       32220                        ( ) ‐           ( ) ‐
CUT7256     DONZEL CUTLIP                                                      3701 ELK RIVER RD                                     WEBSTER            WV       26288                        ( ) ‐           ( ) ‐
CUT8342     Cuthbert Partners, Ltd.                                            100 NE Loop 410, Suite 1300                           San Antonio        TX       78216‐4700                   ( ) ‐           ( ) ‐
CUT9573     CHARLES CUTLIP                                          JESSIE     1063 SCHINDEL RD                                      CRAIGSVILLE        WV       26205                        ( ) ‐           ( ) ‐
CUY9999     Cuyahoga County Courthouse                                                                                                                                                        ( ) ‐           ( ) ‐
CYB2618     Cybercoders, Inc                                                    Accounts Receivable             6591 Irvine Ctr Dr., Irvine             CA       92618                        ( ) ‐           ( ) ‐
DAI0999     The Daily Jeffersonian                                                                                                                                                            ( ) ‐           ( ) ‐
DAL2365     Dallas County Clerk, John F. Warren                     JOHN        509 MAIN STREET                 SUITE 200            DALLAS             TX       75202                        (214)653‐7009   ( ) ‐
DAL2366     Dallas County District Clerk, Felicia Pitre                         600 Commerce St.                Records Dept.,       Dallas             TX       75202‐4606                   ( ) ‐           ( ) ‐
DAL5455     Dalby, Jan                                                          374 CR 3240                                          Mt. Pleasant       TX       75455                        ( ) ‐           ( ) ‐
DAL6505     Dalesio, Cole                                                       1229 Corvet Ave.                                     Morgantown         WV       26505                        ( ) ‐           ( ) ‐
DAL8563     DALTON, BRUCE & CATHRYN                                             1002 CHAMBLEE CT                                     ARLINGTON          TX       76014                        ( ) ‐           ( ) ‐
                                                                   Case 21-10374-JTD                                    Doc 1            Filed 02/04/21                       Page 29 of 82

Vendor ID                         Vendor Name                Attention              Address 1               Address 2           City     State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
DAL9999     Dallas Cowboys‐Ticketmaster                                                                                                                                            ( ) ‐           ( ) ‐
DAN0101     DANIELLE GRANDELIS                                           234 GRANDVIEW BLVD                                BUTLER        PA          16001                         (724)968‐2318   ( ) ‐
DAN0573     DANIELS, ROBERT AND PECOLA                                   1505 MIMS STREET                                  FORT WORTH    TX          76112                         ( ) ‐           ( ) ‐
DAN1000     HAN DANG                                                     1592 TREVINO DRIVE                                ARLINGTON     TX          76014‐3464                    ( ) ‐           ( ) ‐
DAN1100     DANCER, JAMES P. OR FLORENCE                                 PO BOX 50594                                      FORT WORTH    TX          76105                         ( ) ‐           ( ) ‐
DAN1200     DANIELS, MARGARINE Y.                                        6902 BRYN MAWR DR                                 AUSTIN        TX          78723                         ( ) ‐           ( ) ‐
DAN1444     DAN, HAN                                                     1502 TREVINO                                      ARLINGTON     TX          76014                         ( ) ‐           ( ) ‐
DAN1537     DANIELS, SHARON                                              6513 CALLAHAN CT                                  FORT WORTH    TX          76137                         ( ) ‐           ( ) ‐
DAN1603     Cheryl Y. Dancer                                             1603 Glen Garden Drive                            Fort Worth    TX          76104                         (682)999‐1916   ( ) ‐
DAN5981     Dana Dantine Min Mgnt Liv Tr Agency                          Frost Bank, Agent for Acct.   PO Box 1600         San Antonio   TX          78296‐1600                    ( ) ‐           ( ) ‐
DAN6733     Danglade/Speight Family Oil and Gas I, LP                    c/o Sproles Woodard LLP       777 Main St., Suite Fort Worth    TX          76102                         (817)332‐1328   ( ) ‐
DAN6934     DANIELS, ZELRO AND GLORIA J                                  6037 RECKENBOCKER PLACE                           FORT WORTH    TX          76112                         ( ) ‐           ( ) ‐
DAP0398     DAPL ‐ Dallas Association of Petroleum Landmen               P O BOX 600096                                    DALLAS        TX          75360‐0096                    ( ) ‐           ( ) ‐
DAP0399     DAPL ‐ Denver Association of Petroleum Landmen               535 16th Street, Suite 850                        Denver        CO          80202                         ( ) ‐           ( ) ‐
DAP1027     DO NOT USE                                                                                                                                                             ( ) ‐           ( ) ‐
DAP1645     DO NOT USE                                                   PO BOX 600096                                   DALLAS          TX          75360‐0096                    ( ) ‐           ( ) ‐
DAR1186     DARBY, SUE                                                                                                                                                             ( ) ‐           ( ) ‐
DAR1283     DART COURIERS                                                P O Box 1283                                    Grapevine       TX          76099                         (817)268‐1922   ( ) ‐
DAR2904     Bob and Penny Darby                                          349 CR 261                                      Valley View     TX          76272                         (940)390‐0072   ( ) ‐
DAR3895     DARSEY, TOMMY                                                                                                                                                          ( ) ‐           ( ) ‐
DAR7598     DARSEY, EDWARD                                               1809 COTTONWOOD ST                              ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
DAR9227     Daryl R. Halencak                                            P.O. Box 998                                    Crowell         TX          79227                         ( ) ‐           ( ) ‐
DAS1022     DAS , Inc.                                                   10220 Forest Lane                               Dallas          TX          75243                         (214)349‐2200   ( ) ‐
DAT3109     Datamax Leasing Division (HAQ)                               PO Box 2235                                     St. Louis       MO          63109                         ( ) ‐           ( ) ‐
DAT3110     Datamax Leasing Division (HSI)                               PO Box 2235                                     St. Louis       MO          63109                         ( ) ‐           ( ) ‐
DAT3725     Data Transfer Group dba Gig‐A‐Bytes                          101 Highland Ave                                Cambridge       OH          43725                         (740)432‐3130   (740)432‐3774
DAV0087     David and Lori Davidson                                      595 FM 3031                                     Childress       TX          79201                         ( ) ‐           ( ) ‐
DAV0238     Davis, Patricia Lynn                                         P.O. Box 573                                    Lone Star       TX          75668                         ( ) ‐           ( ) ‐
DAV0818     Davis, Steven                                                4513 Southland Blvd                             San Angelo      TX          76904                         ( ) ‐           ( ) ‐
DAV1000     DAVIS, FLOYD O. & ETHEL                                      2900 AVENUE J                                   FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
DAV1100     DAVIS, PHAROAH & MELODIE                                     1725 PACIFIC PLACE                              FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
DAV1200     DAVIS, THOMAS J.                                             1034 E. ALLEN AVENUE                            FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
DAV1233     ABBY DAVIS                                                                                                                                                             ( ) ‐           ( ) ‐
DAV1234     Davault, Vernon                                                                                                                                                        ( ) ‐           ( ) ‐
DAV1256     COURTNEY DAVISSON                                                                                                                                                      ( ) ‐           ( ) ‐
DAV1300     DAVIS, ROBERT EARNEST                                        1030 COOK RD.                                   FERRIS          TX          75125                         ( ) ‐           ( ) ‐
DAV1616     DAVIS, ALTON                                                 2808 MOUNT PISGAH ROAD                          KILGORE         TX          75662                         ( ) ‐           ( ) ‐
DAV1634     Carol Davidson                                               319 Palais Verde Road                           Montgomery      TX          77356                         ( ) ‐           ( ) ‐
DAV1716     Davis, Robbie                                                                                                                                                          ( ) ‐           ( ) ‐
DAV1840     DAVIS, JOHNNY AND EARNESTINE                                 4200 WILHELM STREET                             FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
DAV2584     JENNIFER L. ROGERS                                           158 GROVE FORD DRIVE                            SUMMERSVILLE    WV          26651                         ( ) ‐           ( ) ‐
DAV2738     LEE ANN HARP DAVIS                                           1509 NORTH MAIN STREET #186                     ALTUS           OK          73521                         ( ) ‐           ( ) ‐
DAV2801     Jimmy Davis                                                  2801 Spencer Rd               Apt 8105          Denton          TX          76208                         (817)841‐4250   ( ) ‐
DAV2853     DAVIS, FRANK AND BRENDA                                      615 MOORES RIVER DRIVE                          LANSING         MI          48910                         ( ) ‐           ( ) ‐
DAV3198     DAVIS, ELISABETH                                             1704 MORRISON DRIVE                             FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
DAV3234     John A Davis                                                 2270 Santiago Road                              Santa Barbara   CA          93103                         ( ) ‐           ( ) ‐
DAV3885     DAVIS, VIRGINIA                                              PO BOX 1521                                     ALEDO           TX          76008                         ( ) ‐           ( ) ‐
DAV4072     DAVIS, WILLIAM P AND MARJORIE N                              6520 CRAIG STREET                               FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
DAV4411     DAVIS, BETTY                                                 5567 TURNER                                     FT. WORTH       TX          76119                         ( ) ‐           ( ) ‐
DAV4708     David Vassar Memorial Fund                                   4430 Hills and Dales Rd NW                      Canton          OH          44708                         ( ) ‐           ( ) ‐
DAV4711     DAVIS, JAKKIA                                                3504 EASTOVER AVE.                              FT. WORTH       TX          76119                         ( ) ‐           ( ) ‐
DAV4766     DAVIS, EDNA                                                  5113 FITZHUGH STREET                            FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
DAV4819     Charles Douglas Davenport                                    304 Neil Avenue                                 Everman         TX          76140                         (817)313‐3888   ( ) ‐
DAV5401     James T. Davis                                   James T.    107 East Main St              P.O. Box 1163     Uniontown       PA          15401                         (924)437‐2799   ( ) ‐
DAV5520     Clifton Davis                                                5520 Anderson St.                               Fort Worth      TX          76119                         ( ) ‐           ( ) ‐
DAV5525     Rita L. Davis                                                5525 Rickenbacker Place                         Fort Worth      TX          76112                         (817)692‐3974   ( ) ‐
DAV5845     DAVIS, SANDRA J                                              6625 ELLIS ROAD                                 FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
DAV7429     DAVIS, DERALYN R                                             4528 MOORVIEW                                   FT. WORTH       TX          76119                         ( ) ‐           ( ) ‐
DAV7634     DAVIS, EFFIE FAY                                             3220 AVENUE I                                   FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
DAV7988     DAVIS, ELLEN                                                 904 SMOKEY CT                                   ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
DAV8327     Gregory Davis                                                8327 Fairway Rd.                                Sunrise         FL          33351                         ( ) ‐           ( ) ‐
DAV8581     Sue Ellen Davis                                              PO Box 1773                                     Vernon          TX          76384                         ( ) ‐           ( ) ‐
DAV8654     Rudy Davis Trust                                             8211 Dunblane Drive                             Midland         TX          79707                         (432)556‐7654   ( ) ‐
DAV8872     Samuel J. Davis                                              Davis and Davis               107 East Main     Uniontown       PA          15401                         ( ) ‐           ( ) ‐
DAV9094     Davis‐Roberts, Melody                                        365 CR 1211                                     Maud            TX          75567                         ( ) ‐           ( ) ‐
DAV9573     DAVIS, INEZ R                                                1019 E RICHMOND AVE                             FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
DAV9839     Davis, Kenneth Allen                                         3850 Whitehall Drive                            Dallas          TX          75229                         ( ) ‐           ( ) ‐
DAW1760     DAWSON JR, YOLANDA J AND ROOSEVELT                           2716 BURCHILL ROAD                              FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
DAW7490     DAWSON, JOVAN                                                                                                                                                          ( ) ‐           ( ) ‐
DAW9331     Dawson County Clerk                                          P.O. Box 1268                                   Lamesa          TX          79331                         ( ) ‐           ( ) ‐
DAY0010     DEBBIE DAY                                                   111 KENSINGTON DRIVE                            WHEELING        WV          26003                         ( ) ‐           ( ) ‐
DAY0039     Danette R. Day                                               2750 Old Spanish Trail                          Vidor           TX          77662                         (409)673‐6795   ( ) ‐
DAY5148     Deborah Day                                                  2580 Collin McKinney Pkwy 2826                  McKinney        TX          75070                         ( ) ‐           ( ) ‐
DBS6002     DBS Telecommunications, Inc.                                 283 Crisswell Rd.                               Butler          PA          16002                         (724)285‐9088   ( ) ‐
DCA0300     DCA                                                          HCDC Attn: Records Room B100 300 6th Street     Minneapolis     MN          55487                         ( ) ‐           ( ) ‐
DCG3218     DC Goff Farms, Inc.                                          70501 645 Blvd.                                 Salem           NE          68433                         ( ) ‐           ( ) ‐
DEA0505     DEAN, CHARLES R AND VERONICA                                 4328 JANA DRIVE                                 FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
DEA1000     DEASON, CALEB                                                                                                                                                          ( ) ‐           ( ) ‐
DEA1350     Sylvia A. Deadwyler                                          6922 Mill Falls Drive                           Dallas          TX          75248                         (214)558‐1316   ( ) ‐
DEA1924     Jane G. Deatherage                                           11008 Snow White Drive                          Dallas          TX          75229                         (214)351‐3425   ( ) ‐
DEA1975     Death, Cynthia                                               1975 Luther Road                                Irving          TX          75063                         (817)885‐3796   ( ) ‐
DEB0394     James A. DeBois                                              1332 Lancewood Terrace                          Palm City       FL          34990                         ( ) ‐           ( ) ‐
DEB0823     Larry R. & Carole A. DeBusk                                  70675 648 Avenue                                Falls City      NE          68355                         ( ) ‐           ( ) ‐
DEB1000     DEBOARD, JANICE                                              2809 AVE J                                      FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
DEB3435     Edward L. DeBois                                                                                                                                                       ( ) ‐           ( ) ‐
DEB6133     DEBOARD, JANICE LEA HENSON                                   2809 AVENUE J                                   FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
DEB9444     Edward L. DeBois                                                                                                                                                       ( ) ‐           ( ) ‐
DEC0352     Dean Decker                                                  855 DECKER LANE                                 CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
DEC6035     DEAN DECKER                                                  895 DECKER LANE                                 CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
DEC7837     JERRY DECKER                                                 895 DECKER LANE                                 CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
DEC8813     JAMES D. DECKER                                              895 DECKER LANE                                 CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
DEC9022     DECKARD, J.D. AND BRENDA                                     4801 MADYSON RIDGE DRIVE                        FORT WORTH      TX          76133                         ( ) ‐           ( ) ‐
DEE3392     DEEM, LINDA                                      C/O         3599 TUCKERS FARM ROAD                          MARIETTA        GA          30067                         ( ) ‐           ( ) ‐
DEE9148     DEERING, ELSIE CHRISTINE                                     1509 JANANN AVE                                 FT WORTH        TX          76014                         ( ) ‐           ( ) ‐
DEG9999     DeGracia, Fernando                                                                                                                                                     ( ) ‐           ( ) ‐
DEH5750     Dehmlow & Vessels, LLC                                       309 Second Street                               Marietta        OH          45750                         ( ) ‐           ( ) ‐
DEL0110     Delaware Basin Resources                                     110 W. Louisiana Ave.         Suite 500         Midland         TX          79701                         ( ) ‐           ( ) ‐
DEL0140     Delaware County Probate Court                                140 N. Sandusky Street        3rd Floor         Delaware        OH          43015                         ( ) ‐           ( ) ‐
DEL0259     NICK DELACOMA                                                                                                                                                          ( ) ‐           ( ) ‐
DEL1272     DELEON, LAURA A                                              1308 JANNAN AVE                                 ARLINGTON       TX          76104                         ( ) ‐           ( ) ‐
DEL1501     DELANEY, PAM                                                                                                                                                           ( ) ‐           ( ) ‐
DEL1640     DELAWARE COUNTY CLERK                                                                                                                                                  ( ) ‐           ( ) ‐
DEL1781     DELL BUSINESS CREDIT                             PAYMENT P.O. BOX 5275                                       CAROL STREAM    IL          60197‐5275                    (866)413‐3355   ( ) ‐
DEL2242     DELGADO, MANUEL                                          812 CLAIREMONT AVENUE                               FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
DEL3205     DE LA TORRE, ALBERTO AND MARIA                           2011 AVENUE C                                       FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
DEL4769     DELEON, JOSE                                             2898 MILAM                                          FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
DEL4838     DELGADO, PEDRO                                           3132 AVENUE H                                       FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
DEL5509     Delaware Secretary of State                              State of Delaware‐Div of          P.O. Box 5509     Binghampton     NY          13902‐5509                    ( ) ‐           ( ) ‐
DEL5701     Delaney & Fritz, P.C                                     936 Phidelphia Street             First Floor       Indiana         PA          15701                         ( ) ‐           ( ) ‐
DEL6102     Del Frisco's Double Eagle Steak House                    812 Main Street                                     Fort Worth      TX          76102                         ( ) ‐           ( ) ‐
DEL7287     DELGADILLO, ALBERTO                                      4308 VINSON STREET                                  FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
DEL7546     DELEON, ALICIA DELEON                                    624 CIRCLE DRIVE                                    ARLINGTON       TX          76010                         ( ) ‐           ( ) ‐
DEL8052     DELAROSA, MIRNA                                          6921 CHURCH STREET                                  FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
DEL9331     Peggy J. Delgadillo Trust dtd April 9, 2007              26172 Rainbow Glen Drive                            Newhall         CA          91321                         ( ) ‐           ( ) ‐
DEM1156     Louise Holland DeMoss                                                                                                                                                  ( ) ‐           ( ) ‐
                                                                     Case 21-10374-JTD                                       Doc 1              Filed 02/04/21                          Page 30 of 82

Vendor ID                          Vendor Name                    Attention              Address 1               Address 2            City         State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
DEM1253     Harold R DeMoss, Jr.                                            6231 Valley Forge                                   Houston            TX          77057                         ( ) ‐           ( ) ‐
DEM1510     DeMoss, Fred Thomas                                             5511 Three Oaks Circle                              Houston            TX          77069                         ( ) ‐           ( ) ‐
DEN0174     DENTON COUNTY CLERK                                             1450 E. MCKINNEY STREET                             DENTON             TX          76209                         ( ) ‐           ( ) ‐
DEN0202     Denver Assn of Petroleum Landmen                                535 16th Street                  Suite 850          Denver             CO          80202                         ( ) ‐           ( ) ‐
DEN0206     Denver Petroleum Club                                           P.O. Box 6335                                       Denver             CO          80206                         ( ) ‐           ( ) ‐
DEN1150     DENISON, JOE L.                                                 PO BOX 516                                          BLUE RIDGE         TX          75424                         (972)752‐4963   (469)667‐5056
DEN1152     DENISON, MARSHA                                                                                                                                                                  ( ) ‐           ( ) ‐
DEN1406     DENNY, LANE                                                                                                                                                                      ( ) ‐           ( ) ‐
DEN1437     Denver Probate Court                                            1437 Bannock St., Rm 230                            Denver             CO          80202                         ( ) ‐           ( ) ‐
DEN1539     DENNIS, KERRY                                                   917 MOCKINGBIRD ADDITION                            GLENN HEIGHTS      TX          75154                         ( ) ‐           ( ) ‐
DEN1738     Estate of Allah Mae (Kay) Dennis                                PO Box 1738                                         Lubbock            TX          79408                         ( ) ‐           ( ) ‐
DEN1739     Estate of Jimmie Monroe (Joe) Dennis                            PO Box 1738                                         Lubbock            TX          79408                         ( ) ‐           ( ) ‐
DEN1740     DENTON CO. CLERK                                                                                                                                                                 ( ) ‐           ( ) ‐
DEN3816     Ronald David Dennard                                            3816 Melrose Trail                                  Sherman            TX          75090          US             (903)816‐1408   ( ) ‐
DEN3920     DENNIS, LOIS                                                    5014 WILLIE STREET                                  FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
DEN4545     John L Denton                                                                                                                                                                    ( ) ‐           ( ) ‐
DEN6205     Denton Municipal Utilities                                      601 E. Hickory St., Suite F                         Denton             TX          76205‐4305                    ( ) ‐           ( ) ‐
DEN7772     Dennis J and Lena J Lippold Joint Trust dated 4/1/14            64261 711 Road                                      Dawson             NE          68337                         ( ) ‐           ( ) ‐
DEN9973     Karma J Denton                                                                                                                                                                   ( ) ‐           ( ) ‐
DEP0101     Department of Real Estate (PA)                                  101 County Office Building       542 Forbes Avenue Pittsburgh          PA          15219                         ( ) ‐           ( ) ‐
DEP0210     Department of Health (FL)                                       Attn: Vital Records Section      PO Box 210        Jacksonville        FL          32231‐0042                    ( ) ‐           ( ) ‐
DEP1000     Interior‐BLM, Department of                                                                                                                                                      ( ) ‐           ( ) ‐
DEP1001     DEPARTMENT OF COURT RECORDS                           ALLEGHEN 414 GRANT STREET                                     PITTSBURGH         PA          15219                         ( ) ‐           ( ) ‐
DEP1528     Department of Health (PA)                                       Vital Records                    PO Box 1528        New Castle         PA          16103                         (724)656‐3100   ( ) ‐
DER3707     DERRICK, STEPHANIE                                              103 ITHACA CT                                       ARLINGTON          TX          76002                         ( ) ‐           ( ) ‐
DER3945     Derby, Emily                                                    122 High Street                                     Salineville        OH          43945                         ( ) ‐           ( ) ‐
DER4108     DERUSHA, OLETA                                                  120 PARKVIEW DRIVE                                  ARLINGTON          TX          76010                         ( ) ‐           ( ) ‐
DER5720     DERROUGH, JOHNNIE                                               2332 CLEARVIEW DR                                   FT. WORTH          TX          76119                         ( ) ‐           ( ) ‐
DES1080     Desert Partners V, LP                                           PO Box 3579                                         Midland            TX          79702                         (800)488‐4042   ( ) ‐
DES1206     DeSoto Parish Clerk of Court                                    PO Box 1206                                         Mansfield          LA          71052                         (318)872‐3110   (318)872‐4202
DES2711     Destin Construction, Inc.                                       PO Box 271198                                       Oklahoma City      OK          73137‐1198                    (405)948‐1569   (866)278‐1129
DET0400     Melanie Coll DeTemple                                           5653 Tobias Avenue                                  Van Nuys           CA          91411                         (818)634‐5669   ( ) ‐
DET7652     Kelli A. Dethloff                                               142 Country Road 1651                               Chico              TX          76431                         ( ) ‐           ( ) ‐
DEV8047     DeVinny, Carol C.                                               3829 Laurel Lane                                    Bedford            TX          76021                         ( ) ‐           ( ) ‐
DEW0157     Dewey County Abstract Company                                   PO Box 157                       203 S. Broadway    Taloga             OK          73667                         (580)328‐5556   (580)328‐5484
DEW0158     Dewey County Clerk                                              PO Box 368                                          Taloga             OK          73667                         (580)328‐5361   ( ) ‐
DEW1421     DEWITT, MARY JOHNSON                                            6301 DEBRA CT                                       FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
DEW7954     DeWitt County Appraisal District                                103 E. Bailey St.                                   Cuero              TX          77954                         ( ) ‐           ( ) ‐
DEW7955     DeWitt County Clerk                                                                                                                                                              (361)275‐0864   ( ) ‐
DFW1234     DFW Fence Contractor                                                                                                                                                             ( ) ‐           ( ) ‐
DFW1300     DFW‐ALTA                                                        PO Box 130024                                       Dallas             TX          75313                         ( ) ‐           ( ) ‐
DGH3014     D&G Hardeman Partnership, Ltd.                                  6757 Airport Blvd.                                  Austin             TX          78752                         ( ) ‐           ( ) ‐
DIA0609     Moises Diaz and wife, Micaela                                   609 County Road 904                                 Joshua             TX          76058                         (817)629‐6397   ( ) ‐
DIA1000     DIAZ, PASCUAL AND BLANCA                                        3104 CRENSHAW                                       FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
DIA1735     DIAMOND, ISAAC AND BARBARA                                      7005 VAN NATTA LANE                                 FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
DIA4480     DIAZ, MARIA                                                     3208 NORTHWEST 28TH STREET                          FORT WORTH         TX          76106                         ( ) ‐           ( ) ‐
DIA5560     DIAZ, MOISES                                                                                                                                                                     ( ) ‐           ( ) ‐
DIA5629     DIAZ, EDUARDO                                                   2020 BROOKS STREET                                  FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
DIA6428     DIAZ, MARIO & MIRTA                                             3115 AVE J                                          FT WORTH           TX          76105                         ( ) ‐           ( ) ‐
DIA7771     DIAZ, MARIA V                                                   3417 AVENUE N                                       FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
DIA8085     DIAZ, MARTIN AND JOSEFINA                                       3416 GRAYSON STREET                                 FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
DIA9130     DIAZ, MARIA D                                                   4317 LAMBETH LANE                                   FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
DIA9965     DIAZ, MICAELA                                                   5317 NELL STREET                                    FT WORTH           TX          76119                         ( ) ‐           ( ) ‐
DIC0136     DICKENS, SETRICK D AND SHUANA D                                 815 WHITLEY COURT                                   KENNEDALE          TX          76060                         ( ) ‐           ( ) ‐
DIC1101     Lindsay Dick                                                    1101 E Bayaud Ave #1001                             Denver             CO          80209                         (903)452‐5774   ( ) ‐
DIC3611     Glynda Dickinson                                                3611 W. Country Meadows Street                      Fayetteville       AR          72704          US             (479)442‐8913   ( ) ‐
DIC7591     Anthony R. Dickerson                                            PO Box 1371                                         Kaneohe            HI          96744                         ( ) ‐           ( ) ‐
DIC7660     Donald & Mary Ann Dickerson                                     13502 Brant Grove Lane                              Houston            TX          77044                         ( ) ‐           ( ) ‐
DIC8064     Greg Dicaro                                                     PO Box 367                                          Pleasanton         TX                                        ( ) ‐           ( ) ‐
DIC9999     Dickens County Clerk                                                                                                                                                             ( ) ‐           ( ) ‐
DIE0101     DIETRICH, GEORGE                                                6700 WILD STALLION ROAD                             FORT WORTH         TX          76126                         (817)727‐3745   ( ) ‐
DIE0102     PAM DIETRICH                                                                                                        FORT WORTH                                                   ( ) ‐           ( ) ‐
DIE1010     GEORGE DIETRICH (do not use)                                                                                                                                                     ( ) ‐           ( ) ‐
DIE2001     Randy B. Dietrich                                                                                                                                                                ( ) ‐           ( ) ‐
DIE2002     DALE DIETRICH                                                                                                                                                                    ( ) ‐           ( ) ‐
DIE2003     DONALD E. DIETRICH JR                                                                                                                                                            ( ) ‐           ( ) ‐
DIE2004     HAROLD W DIETRICH                                                                                                                                                                ( ) ‐           ( ) ‐
DIE2005     KENNETH R. FUCHS                                                                                                                                                                 ( ) ‐           ( ) ‐
DIE5002     DIERCKS, ARTHUR                                                 2108 SOUTH 6TH STREET                               MOORHEAD           MN          56560                         ( ) ‐           ( ) ‐
DIE8477     Susan Marie Schwigel Dietz                                      W. 317 S. 3475 Highway 83                           Waukesha           WI          53189                         ( ) ‐           ( ) ‐
DIG1000     DIGHERA & DONALD HEINBUCH, JOHN                                 2954 ARBORIDGE CT.                                  FULLERTON          CA          92835                         ( ) ‐           ( ) ‐
DIG1100     DIGGINS, DEBBIE                                                 401 GEORGETOWN DR.                                  FORT WORTH         TX          76140                         ( ) ‐           ( ) ‐
DIG1200     DIGGS, CHARLOTTE                                                4221 RICHARDSON ST                                  FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
DIG6292     Digitalcourthouse.com, LLC                                      6292 E. Pea Ridge Road                              Huntington         WV          25705                         (304)948‐6200   ( ) ‐
DIG7478     Digitec                                                         12560 Reed Rd, Suite 200                            Sugar Land         TX          77478                         ( ) ‐           ( ) ‐
DIL0612     Jane Dillon                                                     612 Chamberlin Ave.                                 Colorado Springs   CO          80906                         ( ) ‐           ( ) ‐
DIL1000     DILLEY & DIANA S. DILLEY, ERMILO DUANE                          5404 HIDDEN OAKS LANE                               ARLINGTON          TX          76017                         ( ) ‐           ( ) ‐
DIL4621     Larry Dillon                                                    46215 State Route 78                                Woodsfield         OH          43793                         ( ) ‐           ( ) ‐
DIL6479     LLOYD DILLON                                                    BOX 518                                             CRAIGSVILLE        WV          26205                         ( ) ‐           ( ) ‐
DIL9195     Jane B. Dilks                                                   PO Box 44                                           Greenwich          NJ          08323                         (856)455‐3635   ( ) ‐
DIM0698     Dimmit County Clerks Office (TX)                                103 North 5th Street                                Carrizo Springs    TX          78834                         (830)876‐4238   ( ) ‐
DIM0699     Dimmit County Chamber of Commerce (TX)                          103 N. 6th Street                PO Box 699         Carrizo Springs    TX          78834                         ( ) ‐           ( ) ‐
DIM8381     DIMES, WILLIE ED                                                2513 WALLACE STREET                                 FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
DIN6003     Dinsmore & Stohl, LLP                                           Attn: Margaret Bruggeman         2100 Market Street Wheeling           WV          26003                         ( ) ‐           ( ) ‐
DIO8728     Virginia Kaye Dionisio                                          3424 E 110th Place                                  Tulsa              OK          74137                         (918)232‐6790   ( ) ‐
DIP3852     DIPOMAZIO, ANN                                                  2900 MAJOR STREET                                   FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
DIP8452     DIPATRI, SHERRY                                                 7408 DODD COURT                                     ARLINGTON          TX          76016                         ( ) ‐           ( ) ‐
DIS0100     District Court of Lea County                                    100 N. Main, Ste 6‐C                                Lovington          NM          88260                         (575)396‐8571   (575)396‐2428
DIS0515     District of Columbia Register of Wills                          515 5th Street NW                                   Washington         DC          20001                         (202)879‐9461   ( ) ‐
DIS4395     Discount Power                                                  PO Box 4395                                         Houston            TX          77210                         ( ) ‐           ( ) ‐
DIT1758     Carl Warren Dittner                                             2701 W. Cottonwood Rd.                              Tishomingo         OK          73460                         (580)371‐3648   ( ) ‐
DIT6778     James Walter Dittner                                            353 Lincoln Avenue                                  Troy               OH          45373                         (937)638‐7575   ( ) ‐
DIT7360     Ditech Financial LLC                                            DC‐Title and Mortgage Issues     7360 South Kyrene Tempe               AZ          85283                         (844)253‐6585   ( ) ‐
DIV0225     Diversified Engineering Inc.                                    225 Fair Ave. N.E.                                  New Philadelphia   OH          44663                         (330)364‐1631   (330)364‐4031
DIV1000     Divide County Recorder                                          300 NORTH MAIN                                      CROSBY             ND          58730                         (701)965‐6831   (701)965‐6943
DIV5077     Diversified Promotions                                          513 Willow Way, Suite 100                           Highland Village   TX          75077                         ( ) ‐           ( ) ‐
DIX1000     DIXON & A.Y. CRENSHAW, MARIO                                    3021 AVENUE N                                       FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
DIX1368     Al Dixon                                                        13681 Walker Street                                 Meadville          PA          16335                         (814)336‐8554   ( ) ‐
DIX2455     DIXON, JACKIE                                                   6751 CHURCH STREET                                  FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
DIX6130     DIXON, VANCE & PAULA R                                          4611 BAYONNE CT                                     ARLINGTON          TX          76016                         ( ) ‐           ( ) ‐
DJA4129     D&J Anguish Properties, Ltd                                     c/o Texas Bank & Trust Co.       PO Box 2749        Longview           TX          75606‐2749                    ( ) ‐           ( ) ‐
DLC0104     DL Carpentry, LLC                                               983 Pleasantview St.                                Castle Rock        CO          80104                         ( ) ‐           ( ) ‐
DLF3063     D&L Futures LLC                                                 329 Leaning Tree St.                                Krum               TX          76249                         ( ) ‐           ( ) ‐
DO08181     DO AND BAO THAI VU, SEN                                         2858 MIMS STREET                                    FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
DOA0943     DOAN, LE DUYEN                                                  1924 EDGEHILL DR                                    ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
DOB0018     DOBBINS, SCOTT                                                  1006 TERREBONNE                                     ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
DOC0214     Docutek, Inc.                                                   5805 West 6th Ave., Unit 1B                         Lakewood           CO          80214‐2402                    ( ) ‐           ( ) ‐
DOC3067     Dan Dockery 1984 Trust, Waggoner Nat'l Bank Trustee             PO Box 2271                                         Vernon             TX          76385                         ( ) ‐           ( ) ‐
DOC3084     Breck Dockery 1984 Trust, Waggoner Nat'l Bank Trustee           PO Box 2271                                         Vernon             TX          76385                         ( ) ‐           ( ) ‐
DOC3181     Jan Dockery King 1984 Trust, Waggoner Nat'l Bank                PO Box 2271                                         Vernon             TX          76385                         ( ) ‐           ( ) ‐
DOC7751     Dockie LLC                                                      2412 Colonial Parkway                               Fort Worth         TX          76109                         ( ) ‐           ( ) ‐
DOC9089     Burt Dockery                                                    14795 CR 99 North                                   Vernon             TX          76384                         (940)886‐8911   ( ) ‐
DOD0108     Doddridge County Commission (WV)                                108 Court Street                 Suite 1            West Union         WV          26456‐2095                    (304)873‐2631   ( ) ‐
DOD1700     DODGEN, JENNIFER                                                5940 DUNSON DRIVE                                   FT. WORTH          TX          76148                         ( ) ‐           ( ) ‐
DOD5375     DODSON, JOHN                                                    4640 TIN TOP ROAD                                   FT. WORTH          TX          76087                         ( ) ‐           ( ) ‐
                                                                   Case 21-10374-JTD                                        Doc 1            Filed 02/04/21                        Page 31 of 82

Vendor ID                        Vendor Name                   Attention               Address 1               Address 2           City      State/Pro     Zip/Postal    Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
DOD5379     DODSON, JOHN                                                   4640 TIN TOP ROAD                                 FT. WORTH       TX          76087                          ( ) ‐           ( ) ‐
DOD6456     Doddridge County Clerk's Office                                118 E. Court St., Room 102                        West Union      WV          26456                          (304)843‐2631   ( ) ‐
DOD6457     Doddridge County Sheriff Dept                                  P.O. Box 219                                      West Union      WV          26456                          (307)873‐1000   ( ) ‐
DOD7878     MARRETTA DODRILL                                               64 LITTLEBROOK                                    SUMMERSVILLE    WV          26651                          ( ) ‐           ( ) ‐
DOD8122     DODD, ROBIN MORALE                                             1416 KIRKLAND                                     NASHVILLE       TN          37216                          ( ) ‐           ( ) ‐
DOD8194     RALPH DODRILL                                                  P O BOX 543                                       CRAIGSVILLE     WV          26205                          ( ) ‐           ( ) ‐
DOI9999     DOI‐BLM                                                                                                                                                                     ( ) ‐           ( ) ‐
DOL1000     DOLAN, WADE V. & KAREN                                         5301 HIDDEN OAKS LANE                             ARLINGTON       TX          76017                          ( ) ‐           ( ) ‐
DOM1000     DOMAIN REGISTRY OF AMERICA                                                                                       Buffalo         NY          14216‐2387                     (866)434‐0212   ( ) ‐
DOM1768     DOMINGUEZ, HECTOR                                            123 YATES CIRCLE                                    ALEDO           TX          76008                          (817)829‐8896   ( ) ‐
DOM3261     Dominion Hope                                                P.O.Box 26783                                       Richmond        VA          23261                          ( ) ‐           ( ) ‐
DOM3972     DOMINGUES, MARIA AND RICARDO                                 1909 IRMA STREET                                    FORT WORTH      TX          76104                          ( ) ‐           ( ) ‐
DOM4238     DOMINGUEZ, RICARDO                                           1315 ASH CRESCENT                                   FORT WORTH      TX          76133                          ( ) ‐           ( ) ‐
DOM7744     DOMINGUEZ, SALVADOR                                          2903 BERRYHILL DRIVE                                FORT WORTH      TX          76105                          ( ) ‐           ( ) ‐
DOM9231     DOMINGUEZ, SALVADOR B AND MARIA L                            4127 AVENUE M                                       FORT WORTH      TX          76105                          ( ) ‐           ( ) ‐
DON0025     Donahue, Esq, John                                           Law Offices of John Donahue       12012 Wilshire    Los Angeles     CA          90025                          ( ) ‐           ( ) ‐
DON0210     Charles Donges                                               6582 FM Road 2072                                   Vernon          TX          76384                          ( ) ‐           ( ) ‐
DON0523     DON'S DIRECTORY INC                                          551 HIGHWAY 92                                      CRAWFORD        CO          81415                          (888)622‐9943   ( ) ‐
DON0804     PATRICIA SCHUR DONGES                                        6582 FM ROAD 2072                                   VERNON          TX          76384                          ( ) ‐           ( ) ‐
DON1234     BRUCE DONDZILA                                               135 SNUG HARBOR                                     WINTERSVILLE    OH          43953                          (740)266‐6347   ( ) ‐
DON1812     Felicia Donaldson                                            1812 Chalice Road                                   Arlington       TX          76014                          ( ) ‐           ( ) ‐
DON3010     DONATI, PATRICIA                                             553 ANDERSON HOZAK ROAD                             CLINTON         PA          15026                          ( ) ‐           ( ) ‐
DON4079     MINI, DONALD SANDERS FOR CITY OF LIGHT                       2408 CALES DR                                       ARLINGTON       TX          76013                          ( ) ‐           ( ) ‐
DON7186     Donnally Royalty Trust                                       3417 St.Johns Drive                                 Dallas          TX          75205                          (214)981‐0560   ( ) ‐
DON9700     Donald Marshall Markham Family Trust               Donald M. PO Box 241                                          Center Point    TX          78010                          (830)370‐2908   ( ) ‐
DOR0509     Dorothy Garrett Family Partnership, LP                                                                                                                                      ( ) ‐           ( ) ‐
DOR0542     DORSEY, STEVEN A                                               PO BOX 23                                         MT. NEBO        WV          26679                          ( ) ‐           ( ) ‐
DOR5490     DORSEY, ALFRED                                                 PO BOX 542                                        MT NEBO         WV          26679                          ( ) ‐           ( ) ‐
DOR6547     DORSEY, ARISBA DENISE                                          297 GUNTHER ROAD                                  LEIVASY         WV          26676                          ( ) ‐           ( ) ‐
DOR6647     DORSEY, WILFORD L.                                             605 HICKOR GR CHURCH ROAD                         MT NEBO         WV          26679                          ( ) ‐           ( ) ‐
DOR9555     DORSEY, NANCY PATRICIA                                         1941 MARBLE CLIFF CROSSING CT                     COLUMBUS        OH          43204                          ( ) ‐           ( ) ‐
DOS3582     DOSS, ROGER RON AND CAROL ROSE                                 4817 BRIARWOOD LANE                               FORT WORTH      TX          76103                          ( ) ‐           ( ) ‐
DOS3720     DOSS & BETTY DOSS, JIMMIE D                                    2336 DEBRA CT                                     FT WORTH        TX          76112                          (817)457‐4207   ( ) ‐
DOU0460     William Scott Douglass                                         103 Lamont Avenue                                 San Antonio     TX          78209                          (210)859‐5986   ( ) ‐
DOU1063     DOUGLAS, JANNA                                                                                                                                                              ( ) ‐           ( ) ‐
DOU1827     Dougherty County Probate Court                                 Attn: Cynthia Carr              PO Box 1827       Albany          GA          31702                          (229)431‐2102   (229)434‐2694
DOU3535     DOUGLAS, TIMOTHY                                               8914 TORRANCE PLACE                               FISHERS         IN          46038                          ( ) ‐           ( ) ‐
DOU4250     MARK DOUGLAS                                                   1966 MC CUE ROAD                                  SUMMERSVILLE    WV          26651                          ( ) ‐           ( ) ‐
DOU6288     DOUGHERTY, TODD C                                              7609 BRIAR LOVE CT                                FT. WORTH       TX          76112                          ( ) ‐           ( ) ‐
DOU6412     Douglass Family Trust                                          8505 Clay Hibbins Road                            Keller          TX          76248                          ( ) ‐           ( ) ‐
DOU7159     DOUGHERTY, JOE AND KELLI                                       812 CHICAGO AVENUE                                FORT WORTH      TX          76103                          ( ) ‐           ( ) ‐
DOU7328     John Ross Douglass                                             8505 Clay Hibbins Road                            Keller          TX          76248                          ( ) ‐           ( ) ‐
DOV6131     Dove, Wanda                                                    8433 Ranch Hand Trail                             Fort Worth      TX          76131                          ( ) ‐           ( ) ‐
DOW1000     DOWNEY, MELISSA C.                                             6962 WILDBRIAR CT. WEST                           FORT WORTH      TX          76120                          ( ) ‐           ( ) ‐
DOW1056     DOWNEY, WILLIAM                                                                                                                                                             ( ) ‐           ( ) ‐
DOW1731     DOWELL, CHAD                                                                                                                                                                ( ) ‐           ( ) ‐
DOW4321     Bill Downey                                                                                                                                                                 ( ) ‐           ( ) ‐
DOW9788     STEPHEN JAY DOWLEN                                                                             PO BOX 6504       LUBBOCK         TX              794936504                  ( ) ‐           ( ) ‐
DOW9999     Downs, Teri Zunia                                              530 Salmon Rd.                                    Mechanicsburg   PA          17050                          ( ) ‐           ( ) ‐
DOY1409     DOYLE, REBECCA                                                                                                                                                              ( ) ‐           ( ) ‐
DRA4460     Sarah Jane Drabish, as Trustee of the Sarah Jane   Revocable 135 Morningside Drive                               Elkview         WV          25071                          ( ) ‐           ( ) ‐
DRE1000     DREWS, CLYDE                                                 5641 MACEO LANE                                     FORT WORTH      TX          76112                          ( ) ‐           ( ) ‐
DRE4812     DREW, MARY MARGARET                                          217 PECAN STREET                                    HICO            TX          76457                          ( ) ‐           ( ) ‐
DRE4977     DREIER, CHERI R                                              7108 LAYLA ROAD                                     ARLINGTON       TX          76016                          ( ) ‐           ( ) ‐
DRI0184     Drillinginfo, Inc.                                           PO BOX 554                                          AUSTIN          TX          78763                          (888)477‐7667   ( ) ‐
DRI1836     DRISDALE POA FOR VIVIAN DRISDALE, HORACYLLE                  5548 ANDERSON STREET                                FORT WORTH      TX          76119                          ( ) ‐           ( ) ‐
DRI6125     DRINKARD, CHARLES R AND ELLEN B                    CHERYL L 7221 ROUTT STREET                                    FORT WORTH      TX          76112                          ( ) ‐           ( ) ‐
DRO1000     DROZD, EDWIN J. AND MARY LEE                                 5305 HIDDEN OAKS LANE                               ARLINGTON       TX          76017                          ( ) ‐           ( ) ‐
DRO7719     Drop Tine Property, LLC                                      1706 Duke Circle                                    York            NE          68467                          ( ) ‐           ( ) ‐
DRU3977     DRUMMOND, BRIAN L                                            1300 REDBUD                                         ARLINGTON       TX          76012                          ( ) ‐           ( ) ‐
DRU9871     William Randall Drum                                         7026 Casita Drive                                   Magnolia        TX          77354                          ( ) ‐           ( ) ‐
DRY1144     DRYDEN, ROBERT                                               7900 CHURCHILL WAY #8404                            DALLAS          TX          75251                          (214)542‐5016   ( ) ‐
DUB1233     DAVID DUBIEL                                                                                                                                                                ( ) ‐           ( ) ‐
DUB1538     ROBERT HOLLAND                                     ROBERT      3769 GRAND VIEW                                   LOS ANGELES     CA          90066                          (310)259‐0579   ( ) ‐
DUB4711     RONALD HOLLAND                                                 3769 Grand View                                   Los Angelas     CA          90066           US             (310)259‐0579   ( ) ‐
DUB9833     DUBBERLY, ALLISON L                                            4713 KILPATRICK AVENUE                            FORT WORTH      TX          76107                          ( ) ‐           ( ) ‐
DUC0999     Duchesne County Recorder                                                                                                                                                    ( ) ‐           ( ) ‐
DUC1376     DUCKS UNLIMITED                                                                                                                                                             ( ) ‐           ( ) ‐
DUF0444     A. J. DUFFIE, JR                                               3900 GORDON STREET                                VERNON          TX          76384                          ( ) ‐           ( ) ‐
DUF1907     Allan Scott and Beth Ann Dufford                               303 W. Wall Street              #2201             Midland         TX          79701           US             ( ) ‐           ( ) ‐
DUF3822     Peggy Chunn Duffey                                             4604 S. Lamar Blvd.             Apt. C‐112        Austin          TX          78745                          (214)325‐6409   ( ) ‐
DUF5108     Duffy, Shawn                                                   849‐1/2 6th Avenue                                Corapolis       PA          15108                          ( ) ‐           ( ) ‐
DUF9476     T.E. Duff Trust                                                PO Box 398                                        Ruidoso         NM          88355                          ( ) ‐           ( ) ‐
DUK1652     DUKES, LARRY                                                                                                                                                                ( ) ‐           ( ) ‐
DUK8640     DUKE, FRANCES A                                                2853 MAJOR STREET                                 FORT WORTH      TX          76112                          ( ) ‐           ( ) ‐
DUL9521     Dulaney Abstract Company                                       318 North First Street                            Haskell         TX          79521                          ( ) ‐           ( ) ‐
DUM4001     Jarrid Dumas                                                   4001 Orchid Lane                                  Mansfield       TX          76063                          (214)738‐5831   ( ) ‐
DUN0237     DUNCAN, BRENDA                                                 6820 JEWELL AVE                                   FORT WORTH      TX          76112                          ( ) ‐           ( ) ‐
DUN1221     John Dunne                                                     1221 Lamar Street               Suite 905         Houston         TX          77010                          ( ) ‐           ( ) ‐
DUN1509     DUNN COUNTY RECORDER                                           PO BOX 106                                        MANNING         ND          58642                          ( ) ‐           ( ) ‐
DUN2935     Bridget Dunken Trust                                           2775 Club Valley Court                            Jonesboro       GA          30236                          (404)787‐6587   ( ) ‐
DUN7706     DUNPHY, MARY MARGARET                                          23712 238TH AVE                                   FORT DODGE      IA          50501                          ( ) ‐           ( ) ‐
DUN7937     DUNKINS, BONNIE                                                4903 PANOLA STREET                                FORT WORTH      TX          76103                          ( ) ‐           ( ) ‐
DUN9292     DUNCAN, PETER                                                  912 E VICKERY BLVD                                FT WORTH        TX          76014                          ( ) ‐           ( ) ‐
DUN9707     Robert E. Duncan, II                                           77 Perppertree Lane                               Topeka          KS          66611                          (785)223‐2265   ( ) ‐
DUN9709     Richard E. Duncan                                              2924 Indian Wood Road                             Wilmette        IL          60091‐1128                     (847)251‐8129   ( ) ‐
DUP0999     DuPage County, Circuit Court Clerk                                                                                                                                          ( ) ‐           ( ) ‐
DUP1387     DUPUY, DINAH                                                   1504 WAGON WHEEL TR                               PANTEGO         TX          76013                          (817)274‐2233   ( ) ‐
DUR0617     Jon Duran                                                                                                                                                                   ( ) ‐           ( ) ‐
DUR1000     DURAN, ANDRES                                                  417 CATHERINE ST                                  FORT WORTH      TX          76103                          ( ) ‐           ( ) ‐
DUR1603     DURAN, SANDRA                                                  1551 BELZISE TER                                  FT. WORTH       TX          76104                          ( ) ‐           ( ) ‐
DUR2317     Calley C. Durant                                               408 Shady Grove Dr.                               Granbury        TX                                         (817)578‐1168   ( ) ‐
DUR3997     Carmen Duran                                                   802 E. 16th Street                                Greenley        CO          80631           US             (970)356‐1535   ( ) ‐
DUR4208     DURAN, ROSALBA                                                 3613 LYNNFIELD DRIVE                              FORT WORTH      TX          76103                          ( ) ‐           ( ) ‐
DUR5908     DURHAM, WILLIAM STEVEN                                         PO BOX 543                                        GRAPEVINE       TX          76099                          ( ) ‐           ( ) ‐
DUR7528     DURANT, WILLIE M                                               1400 E ALLEN AVENUE                               FT WORTH        TX          76104                          ( ) ‐           ( ) ‐
DUR8355     DURHAM, VAUGHN                                                 2200 HOOKS LANE                                   FORT WORTH      TX          76112                          ( ) ‐           ( ) ‐
DUR9999     Durio, Maggie                                                                                                                                                               ( ) ‐           ( ) ‐
DUT7472     James V. Duty                                                  8904 Norwick Circle                               Richmond        VA          23229                          (804)823‐3389   ( ) ‐
DUT7473     William L. Duty                                                8904 Norwick Circle                               Richmond        VA          23229                          (804)740‐5123   ( ) ‐
DUT7475     Katherine Morrison Duty                                        8904 Norwick Circle                               Richmond        VA          23229                          (804)740‐5123   ( ) ‐
DUV0501     Duval Clerk of Court                                           501 W. Adams Street             Room 1173         Jacksonville    FL          32202                          ( ) ‐           ( ) ‐
DUV5524     DUVALL, EARLINE K                                              400 LANOLA CT                                     ARLINGTON       TX          76103                          ( ) ‐           ( ) ‐
DUV8384     Duval County Appraisal District                                100 West Gravis                                   San Diego       TX          78384                          ( ) ‐           ( ) ‐
DYC7343     DYCK, TREVOR & DEBRAH                                          1602 BRIARWOOD BLVD                               ARLINGTON       TX          76013                          ( ) ‐           ( ) ‐
DYE0921     Larry Dyer                                                     921 2nd Street                                    Taft            CA          93268           US             (661)763‐1282   ( ) ‐
DYE2113     Dyezz Surveillance & Security Inc.                             2113 Wellsbranch Parkway        Suite 6700        Austin          TX          78728                          ( ) ‐           ( ) ‐
DYE2172     Debra D. Dye                                                   PO Box 1041                                       Cypress         TX          77410                          (832)398‐8284   ( ) ‐
EAD8399     EADDY, JOHN E                                                  1529 WARREN LANE                                  FORT WORTH      TX          76112                          ( ) ‐           ( ) ‐
EAG2873     Eagle Oil & Gas Co.                                            2525 Kell Blvd., Suite 510                        Wichita Falls   TX          76308‐1061                     ( ) ‐           ( ) ‐
EAG5997     Eagle Express                                                  PO Box 59972                                      Dallas          TX          75229                          (214)351‐5777   ( ) ‐
EAR0247     EARHART, GISELA                                                2805 CONCORD DR                                   ARLINGTON       TX          76014                          ( ) ‐           ( ) ‐
EAR3704     EARLY, MARTHA JO                                               4116 GARRISON AVE                                 FT WORTH        TX          76119                          ( ) ‐           ( ) ‐
EAR4985     EARNEST, JESSIE L & URSULA                                     3101 APPLE BLOSSOM LANE                           ARLINGTON       TX          76014                          ( ) ‐           ( ) ‐
EAS0463     EASTLAND COUNTY ABSTRACT CO                                    116 N SEAMAN ST                                   EASTLAND        TX          76448                          (254)629‐8547   (254)629‐3116
                                                                             Case 21-10374-JTD                                     Doc 1               Filed 02/04/21                       Page 32 of 82

Vendor ID                         Vendor Name                         Attention             Address 1                  Address 2              City     State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
EAS0638     EAST MADDOX MISSIONARY BAPTIST                            JESSE     1408 EAST MADDOX AVENUE                               FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
EAS1798     Eastland County Clerk                                               PO BOX 110                                            EASTLAND         TX          76448                         ( ) ‐           ( ) ‐
EAS3375     Valetta A. Eastep                                                   1830 Clark Trail                                      Grand Prairie    TX          75052                         (682)472‐1993   ( ) ‐
EAS3747     EAST, VERA MAE                                                      724 WINNIE ST                                         FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
EBE1200     Lester Frederick Ebel, Jr.                                          701 Chase Ave.                                        Culbertson       NE          69024                         ( ) ‐           ( ) ‐
EBE4101     Ronnie W. Ebel                                                      1321 Morton St.                                       Falls City       NE          68355                         ( ) ‐           ( ) ‐
EBE4470     Susie K. Ebel                                                       64763 706 Lane                                        Salem            NE          68433                         ( ) ‐           ( ) ‐
EBE8650     Robert M. Ebel                                                      65960 706 Rd.                                         Rulo             NE          68431                         ( ) ‐           ( ) ‐
EBY1284     Eby Survey Inc                                                      600 2nd Street ‐ PO Box 1284                          Woodsboro        TX          78393                         (361)543‐8161   (361)288‐8438
ECH9746     ECHOLS, JOHN D AND NOELIA                                           7007 LAKE LOUISE                                      ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
ECK4117     Beth Ann Eckern                                                     215 Atlanta                                           Vernon           TX          76384                         ( ) ‐           ( ) ‐
ECL0000     Eclipse Resources                                                   2121 Old Gatesburg Road,           Suite 110          State College    PA          16803                         ( ) ‐           ( ) ‐
ECT9760     Ector County Clerk                                                  300 N. Grant Ave., #111                               Odessa           TX          79761                         ( ) ‐           ( ) ‐
ECT9761     Ector County Abstract & Title Co., Inc.                             300 East 6th Street                                   Odessa           TX          79761                         ( ) ‐           ( ) ‐
EDD0325     Eddy County Recorder                                                325 S Main Street                                     Carlsbad         NM          88220                         ( ) ‐           ( ) ‐
EDD8220     Eddy County Clerk                                                   325 Main Street                                       Carlsbad         NM          88220                         ( ) ‐           ( ) ‐
EDD8221     Eddy County Abstract & Title Co, LLC                                116 N. Canyon Street                                  Carlsbad         NM          88220                         ( ) ‐           ( ) ‐
EDD8222     Eddy County Treasurer                                               101 W. Greene, Suite 117                              Carlsbad         NM          88220                         ( ) ‐           ( ) ‐
EDD9754     CANDICE PEACOCK EDDINGTON                                           6739 MUSTANG TRAIL                                    SANGER           TX          76266                         ( ) ‐           ( ) ‐
EDI1505     EDINGTON, STACEY                                                                                                                                                                     ( ) ‐           ( ) ‐
EDI1596     EDMINSTON, JESSICA                                                                                                                                                                   ( ) ‐           ( ) ‐
EDM6910     Kay Edmondson                                                       7900 New England Parkway                              Amarillo         TX          79119                         (806)358‐7979   ( ) ‐
EDM9084     Gary Richard Edmonds                                                10428 Hasty Avenue                                    Downey           CA          90241                         ( ) ‐           ( ) ‐
EDM9085     Kevin Bruce Edmonds                                                 17031 Saga Drive                                      Yorba Linda      CA          92886                         ( ) ‐           ( ) ‐
EDW1000     EDWARDS, BOBBIE LEE                                                 1800 EAST LEUDA ST                                    FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
EDW1100     EDWARDS, HUBERT D.                                                  3425 GRADY ST                                         FOREST HILL      TX          76119                         ( ) ‐           ( ) ‐
EDW1264     EDWARD JUSTICE                                                      1264 LEANNE COURT                                     KENNEDALE        TX          76060                         (817)507‐1291   ( ) ‐
EDW1663     EDWARDS, PATRICIA                                                                                                                                                                    ( ) ‐           ( ) ‐
EDW3199     EDWARDS, TEAL                                                       916 CLAIREMONT                                        FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
EDW6798     BILLY EDWARDS                                                       1006 AVE K, SE                                        CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
EEJ2854     EEJ LAND SERVICES LLC, JONES JEREMY T.                              2854 AUDRAS WAY SOUTH              APT 1127           FORT WORTH       TX          76116                         ( ) ‐           ( ) ‐
EHM8457     EH Minerals L.P.                                                    PO Box 10666                                          Midland          TX          79702                         (760)773‐5311   ( ) ‐
EIC1491     Darren Eickhoff & Donna Eickhoff                                    65461 712 Road                                        Falls City       NE          68355                         ( ) ‐           ( ) ‐
EIC3551     Kay Beth Eickhoff Revocable Trust                                   63938 719 Road                                        Stella           NE          68442                         ( ) ‐           ( ) ‐
EIC3552     Kay Beth Eickhoff, Successor Trustee of Leon P Eickhoff             63938 719 Road                                        Stella           NE          68442                         ( ) ‐           ( ) ‐
EIC4450     Linda S. Eichorn, Trustee of the Linda S. Eichorn                   1056 Road E                                           Emporia          KS          66801                         (620)366‐1005   ( ) ‐
EIS6180     Eisenman, Jesse                                                     6905 Meadow Park N.                                   North Richland   TX          76180                         ( ) ‐           ( ) ‐
ELA0422     ELAYDI, IYAD H                                                      207 KENOSHA LANE                                      ARLINGTON        TX          76002                         ( ) ‐           ( ) ‐
ELA3505     Julie E Elam                                                        3505 Turtle Creek Blvd., Apt# 4F                      Dallas           TX          75219                         ( ) ‐           ( ) ‐
ELB0117     Elbert County Clerk & Recorder                                      P.O. Box 37                                           Kiowa            CO          80117                         ( ) ‐           ( ) ‐
ELB0118     Elbert County Abstract & Title                                      PO Box 38                          305 Comanche St. Kiowa              CO          80117                         ( ) ‐           ( ) ‐
ELB1001     ROLAND ELBERT                                                       323 STILL FOREST DR                                   COPPELL          TX          75019                         (972)393‐0048   (972)393‐0048
ELD3742     ELDER, CHARLOTTE                                                    4309 WILHELM ST                                       FT WORTH         TX          76119                         ( ) ‐           ( ) ‐
ELE4415     Electremedia LLC                                                    1102 Thompson Ave.                                    Oklahoma City    OK          73105                         ( ) ‐           ( ) ‐
ELE6352     ELEMENTAL RESOURCES, LLC                                            1018 KANAWHA BLVD EAST SUITE                          CHARLESTON       WV          25301                         ( ) ‐           ( ) ‐
ELG5991     ELGALAD, AHMED H                                                    825 LA CIMA                                           LAS COLINAS      TX          75039                         ( ) ‐           ( ) ‐
ELI0504     Elizabeth M. Winston Family Limited Partnership                     c/o Meristem                       701 Carlson        Minnetonka       MN          55305                         ( ) ‐           ( ) ‐
ELK5853     Elk County IT/GIS Dept                                              Jim Abbey                          300 Center St, PO Ridgway           PA          15853                         ( ) ‐           ( ) ‐
ELK5854     Elk County Assessment Office                                        P.O. Box 448                                          Ridgway          PA          15853                         ( ) ‐           ( ) ‐
ELK5855     Elk County Recorder of Deeds                                        240 Main Street                    PO Box 314         Ridgway          PA          15853                         (814)776‐5347   ( ) ‐
ELL0100     Ellis County Clerk (OK)                                             100 S. Washington St.                                 Arnett           OK          73832                         (580)885‐7301   ( ) ‐
ELL0101     Ellis County Clerk (TX)                                             PO Box 250                                            Waxahachie       TX          75168                         (972)825‐5070   ( ) ‐
ELL0216     ELLIOTT & WALDRON ABSTRACT (Columbus)                               315 WALNUT STREET                  PO BOX 428         COLUMBUS         TX          78934                         ( ) ‐           ( ) ‐
ELL0527     Ellis, Kelly                                                        1890 Rafes Way                                        Beaumont         TX          77706                         ( ) ‐           ( ) ‐
ELL0600     Ellyson Abstract & Title                                            600 W. Dickinson Blvd.                                Fort Stockton    TX          79735                         ( ) ‐           ( ) ‐
ELL1000     ELLIS, FRANKIE A.                                                   1237 E. ARLINGTON AVE                                 FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
ELL2324     Kami Elliott                                                        2324 Daybrook Rd.                                     Fairview         WV          26570                         ( ) ‐           ( ) ‐
ELL3548     Dwight D. Elliott                                                   70871 641 Ave                                         Dawson           NE          68337                         ( ) ‐           ( ) ‐
ELL5201     Ellerhorst, Max                                                     5135 Carnegie St/                                     Pittsburgh       PA          15201                         ( ) ‐           ( ) ‐
ELL5510     ELLISON, ROSE WILLIAMS & JERRY                                      5380 BALMORAL DR                                      FRISCO           TX          75034                         ( ) ‐           ( ) ‐
ELL5892     ELLIFRITS, WILLIAM E & JONE A                                       1410 CARLA AVENUE                                     ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
ELL6078     ELLIS, MARY V                                                       4718 LAKE PARK DRIVE                                  ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
ELL6130     ELLIS, RUBY J                                                       4910 WILLIE STREET                                    FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
ELL7106     Elliott, Jennifer                                                   541 Browns Lane                                       Newport          OH          45768                         ( ) ‐           ( ) ‐
ELL7247     STEPHEN ELLIOTT                                                     379 COUNTY ROAD 3                                     CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
ELL7845     E. L. Latham, Co.                                                   1320 S. University, Ste. 820                          Fort Worth       TX          76107                         ( ) ‐           ( ) ‐
ELL7934     ELLIS, BOBBY & WENDY                                                204 CHAMBERLAND CT                                    ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
ELL8260     Elliott & Waldron Title & Abstract (Lovington)                      115 E. Washington                                     Lovington        NM          88260                         ( ) ‐           ( ) ‐
ELL9490     Ellen G. Tomek Testamentary Trust                                   637 G Street                       PO Box 73          Pawnee City      NE          68420                         ( ) ‐           ( ) ‐
ELL9735     Elliott & Waldron Abst Co. (Ft. Stockton)                           306 S Nelson                                          Fort Stockton    TX          79735                         ( ) ‐           ( ) ‐
ELL9772     Elliott and Waldron Abstract Co. of Pecos                           119 E. Fourth St.                                     Pecos            TX          79772                         (432)445‐4983   ( ) ‐
ELP9901     El Paso County Clerk                                                500 E. San Antonio, Suite 105                         El Paso          TX          79901                         ( ) ‐           ( ) ‐
ELQ1000     ELQUTOB, SHARIF HAZEM                                               5231 S. HAMPSHIRE BLVD.                               FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
ELS8711     EL SHADDAI WORLD OUTREACH CHURCH                          LULA      PO BOX 50607                                          FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
ELT1430     El Toro Resources, LLC                                              14301 Caliber Drive                Suite 200          Oklahoma City    OK          73134                         (405)242‐2777   ( ) ‐
ELV7954     Elva Peterson, Dewitt County Clerk                                  307 N. Gonzales St.                                   Cuero            TX          77954                         ( ) ‐           ( ) ‐
ELW0780     Elwood R. Steinke Trust                                             800 E. 21st Street                 Apt. No. 66        Falls City       NE          68355                         ( ) ‐           ( ) ‐
EMB8675     Janet Lorraine Emblin                                               5513 East Calle Del Sol                               Cave Creek       AZ          85331                         (602)531‐4745   ( ) ‐
EME1116     Ralph Emerson Duncan, III                                           6779 High Fields Lane                                 Glen Rock        PA          17327                         (717)227‐2534   ( ) ‐
EME1458     EMERY, PHOEBE                                                       1308 CARLA AVE                                        ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
EME4700     EMERY, TIM                                                          2517 STONEGATE DR N                                   BEDFORD          TX          76021                         ( ) ‐           ( ) ‐
EME5017     EdgeMarc Energy Holdings                                            Attn: Tina Jones                   50 Abele Road, Ste Bridgeville      PA          15017                         ( ) ‐           ( ) ‐
EMI3521     Emil Mosbacher Holding, LLC                                         Emil Mosbacher Oil and Gas LLC     712 Main Street,   Houston          TX          77002                         (713)546‐2572   ( ) ‐
EMM0609     Emmet County Clerk of Court                                         609 1st Ave. N.                                       Estherville      IA          51334                         (712)362‐4115   ( ) ‐
EMM1580     EMMICK, ELLIOTT                                                                                                                                                                      ( ) ‐           ( ) ‐
EMM4200     LANE A. EMMETT                                                    502 BARBARA COURT                                       PORT NECHES      TX          77651                         ( ) ‐           ( ) ‐
EMM4201     TRENT E. EMMETT                                                   22 PINEHURST                                            ABILENE          TX          79606                         ( ) ‐           ( ) ‐
EMM5353     GLEN EMMETT                                                       4817 ALBERMARLE                                         FORT WORTH       TX          76132                         ( ) ‐           ( ) ‐
EMM8557     EMMONS, MARY E                                                    203 WEST ALEXANDER LANE                                 EULESS           TX          76040                         ( ) ‐           ( ) ‐
EMO9378     EMORY, SUSAN & EMERSON                                    JR      1509 BALLESTEROS CT                                     ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
EMP5283     Employment Screening Services                                     Dept K                        PO Box 830520             Birmingham       AL          35283                         ( ) ‐           ( ) ‐
EMP5967     EMPANTE, JEFF                                                     703 SARGENT AVE                                         FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
EMR6563     Allen J. Emrick, Jr.                                              18059 125th Avenue North                                Jupiter          FL          33478                         (561)714‐7271   ( ) ‐
ENC3868     BANK, ENCORE                                              SUBORDI NINE GREENWAY PLAZA, SUITE                              HOUSTON          TX          77046                         ( ) ‐           ( ) ‐
END1197     Endeavor Acquisitions, LLC                                        512 Main Street, Ste 1200                               Fort Worth       TX          76102                         ( ) ‐           ( ) ‐
ENE0240     Energy Acquisitions, LLLP                                         717 17th Street, Suite 1400                             Denver           CO          80202                         ( ) ‐           ( ) ‐
ENG1400     ENGELBERT, LESLIE DON                                             907 SMOKEY CT                                           ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
ENG3733     ENGLISH, CINDI M                                                  6809 BLACKBERRY DR                                      ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
ENG6109     Englishbee, Caryn                                                 2510 Via Venecia #2936                                  Fort Worth       TX          76109                         ( ) ‐           ( ) ‐
ENG9339     Nancy J. Engstrom Trust dtd 3/20/2000 Nancy J.                    PO Box 2399                                             Santa Barbara    CA          93120‐2399                    ( ) ‐           ( ) ‐
ENR1061     ENRISK INSURANCE RISK MANAGEMENT                                  6100 WESTERN PLACE, SUITE 100                           FORT WORTH       TX          76107                         (817)877‐1884   (817)654‐3552
ENR4992     Kathleen M. Enriquez                                              2819 Falling Leaves Dr.                                 Valrico          FL          33596                         (813)326‐9528   ( ) ‐
ENS5320     ENSOR, DENNIS                                                     439 COUNTRY ROAD                                        HAMILTON         TX          76531                         ( ) ‐           ( ) ‐
ENT6102     Entech Sales & Service, Inc.                                      3404 Garden Brook Drive                                 Dallas           TX          75234‐2444                    ( ) ‐           ( ) ‐
EPH0461     Patricia Ephraim                                                  PO Box 260461                                           Brooklyn         NY          11226                         ( ) ‐           ( ) ‐
EPI7126     E.P., Inc.                                                        713 14th Street                                         Humbolt          NE          68376                         ( ) ‐           ( ) ‐
ERA0100     Erath County Clerk                                        Gwinda  100 West Washington                                     Stephenville     TX          76401                         ( ) ‐           ( ) ‐
ERD1047     Haley Day Lowe Erdlen                                             7 Meadowood Road                                        Bryn Mawr        PA          19010                         (646)469‐2857   ( ) ‐
ERH0624     Carl L. Erhlich                                                   15419 Spring Coral                                      San Antonio      TX          78247                         ( ) ‐           ( ) ‐
ERI0998     Erie County Surrogate's Court                             Attn:   92 Franklin Street                                      Buffalo          NY                                        ( ) ‐           ( ) ‐
ERI0999     Erie County Register of Wills                                                                                                                                                        ( ) ‐           ( ) ‐
ERI1568     CURTIS ERIE                                                                                                                                                                          ( ) ‐           ( ) ‐
ERI9803     Erickson, Justin                                                    2423 South Hills Drive                                Missoula         MT          59803                         ( ) ‐           ( ) ‐
ERN7304     ERNEST, THOMAS                                                      5928 BAYLOR                                           FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
ESC0337     Escondido Oil and Gas                                               PO Box 51390                                          Midland          TX          79710                         (432)218‐8414   ( ) ‐
                                                                   Case 21-10374-JTD                                    Doc 1               Filed 02/04/21                   Page 33 of 82

Vendor ID                         Vendor Name              Attention              Address 1                 Address 2             City      State/Pro Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
ESC7326     ESCALERA, RAMIRO AND MARIA                                 3509 AVENUE K                                        FORT WORTH      TX       76105                        ( ) ‐           ( ) ‐
ESC7630     Carmel Escamilla                                           PO Box 478                                           Stanton         TX       79782                        ( ) ‐           ( ) ‐
ESP0100     Laney Espenlaub                                                                                                                                                       ( ) ‐           ( ) ‐
ESP1000     ESPINOSA, ARTURO & GRICELDA                                7708 GALEMEADOW COURT                                FORT WORTH      TX       76123                        ( ) ‐           ( ) ‐
ESP1250     ESPENLAUB, CHERYL                                          2239 EDGARTOWN AVENUE                                SMYRNA          GA       30080                        ( ) ‐           ( ) ‐
ESP4821     ESPINOZA, EDWARD & JUANITA                                 2932 HANDLEY DR                                      FT WORTH        TX       76112                        ( ) ‐           ( ) ‐
ESP5327     ESPINOZA, PAULO AND ANNABELL                               7004 WILDBRIAR COURT EAST                            FORT WORTH      TX       76120                        ( ) ‐           ( ) ‐
ESP6190     ESPARZA, GLORIA MARIA                                      4608 VIRGINIA LANE                                   FORT WORTH      TX       76103                        ( ) ‐           ( ) ‐
ESP6209     ESPARZA, ELISEO                                            8211 GREENHOLLOW LANE                                DALLAS          TX       75240                        ( ) ‐           ( ) ‐
ESP8212     ESPARZA, ROBERTO & OFELIA                                  106 PARKVIEW                                         ARLINGTON       TX       76010                        ( ) ‐           ( ) ‐
ESP8724     ESPINOSA, MIGUEL                                           2601 AVENUE H                                        FT WORTH        TX       76105                        ( ) ‐           ( ) ‐
ESP9060     Olga Ines Espinoza                                                                                                                                                    ( ) ‐           ( ) ‐
ESR1000     ESRI, Inc.                                     ERICK       380 NEW YORK STREET FILE#                            REDLANDS        CA       92373‐8100                   (888)377‐       (909)307‐3083
EST2288     Diana Estes                                                424 Whitt Road                                       Richmond        KY       40475                        ( ) ‐           ( ) ‐
EST9361     ESTRADA, MANUEL & ROSA                                     3248 CHALMETTE COURT                                 FT WORTH        TX       76140                        ( ) ‐           ( ) ‐
EUB0000     EUBANK, JERRY                                              125 CR 181                                           STREETMAN       TX       75859                        ( ) ‐           ( ) ‐
EUD7819     EUDALEY, JULIA B                                           1804 CHRISTY CT.                                     FT. WORTH       TX       76112                        ( ) ‐           ( ) ‐
EVA0000     EVANS, SAMANTHA                                            1609 PAMELA LANE                                     FORT WORTH      TX       76112                        ( ) ‐           ( ) ‐
EVA0658     EVANS, VANETTE                                             2900 HAYNIE STREET                                   FORT WORTH      TX       76112                        ( ) ‐           ( ) ‐
EVA1352     EVANS, TIFFANY                                                                                                                                                        ( ) ‐           ( ) ‐
EVA1418     EVANS, FREEMAN LEE AND LINDA                               5130 CALUMET STREET                                  FORT WORTH      TX       76105                        ( ) ‐           ( ) ‐
EVA1557     EVANS, LYNDA RUSSELL                                                                                                                                                  ( ) ‐           ( ) ‐
EVA2934     EVANS, JACKQUELINE                                         1713 ELLINGTON DRIVE                                 FORT WORTH      TX       76112                        ( ) ‐           ( ) ‐
EVA4669     EVANS, MILDRED HILL                                        1712 DANIEL ST                                       FT WORTH        TX       76014                        ( ) ‐           ( ) ‐
EVA5434     EVANS, DELORES F                                           2009 PROVINE STREET                                  FORT WORTH      TX       76103                        ( ) ‐           ( ) ‐
EVA6397     EVANS, JOSEPH E                                            2929 LOUIS STREET                                    FORT WORTH      TX       76112                        ( ) ‐           ( ) ‐
EVA6634     Evans, Angela                                              614 Bishop Street                                    Clifton         TX       76634                        ( ) ‐           ( ) ‐
EVA9393     Evans Oil & Gas, LLC                                       W 9393 Offers Lake Road          Box 175             Barronett       WI       54813                        ( ) ‐           ( ) ‐
EVE1000     EVERETT, JR., CHARLES                                      36 YORK DR.                                          FORT WORTH      TX       76134                        ( ) ‐           ( ) ‐
EVE1001     EVERHOME MORTGAGE COMPANY,                                 8200 NATIONS WAY                                     JACKSONVILLE    FL       32256                        ( ) ‐           ( ) ‐
EVE1002     EVERNHAM, DOUG                                             9951 CROSSPOINT BLVD             SUITE 100           INDIANAPOLIS    IN       46256                        ( ) ‐           ( ) ‐
EVE2549     Evelyn S. Graham Trust                                     313 Earl Garrett St.                                 Kerrville       TX       78028                        (214)980‐3550   ( ) ‐
EVE5205     Everly, Janice                                             305 Clearview Ave.                                   Crafton         PA       15205                        ( ) ‐           ( ) ‐
EVS7708     EVSC Foundation, Inc.                                      951 Walnut Street                                    Evansville      IN       47708                        ( ) ‐           ( ) ‐
EWA9735     EWA Title, Inc.                                            DBA Elliott Waldron Abstract     P.O. Box 490        Ft. Stockton    TX       79735                        ( ) ‐           ( ) ‐
EWE3359     The Estate of Betty Ewell                                  3359 Bilglade                                        Fort Worth      TX       76113                        (832)667‐4132   ( ) ‐
EXE8507     Executive Beverage Service                                 PO Box 850783                                        Richardson      TX       75081                        (800)279‐5190   (888)805‐1664
EXP1132     EXPRESS PERSONNEL‐Do not use                               PO BOX 730039                                        DALLAS          TX       75373‐0039                   (817)877‐1044   ( ) ‐
EXP2814     Express Services, Inc. (ATL)                               PO Box 535434                                        Atlanta         GA       30353‐5434                   ( ) ‐           ( ) ‐
EXP2815     Express Services Inc. (Dallas)                             P O Box 281533                                       Atlanta         GA       30384‐1533                   (304)746‐8888   ( ) ‐
EXP2816     Express Services, Inc. (OKC)                               PO Box 269011                                        Oklahoma City   OK       73126                        ( ) ‐           ( ) ‐
EXP7302     The Express Star                                           PO Drawer E                                          Chickasha       OK       73023                        (405)224‐2600   ( ) ‐
F1I0306     F1 Information Technology                                  306 West 7th Street              Suite 1035          Fort Worth      TX       76102                        (817)336‐3148   ( ) ‐
FAB1072     FABILA, FELIX AND MARIA                                    4112 AVENUE L                                        FORT WORTH      TX       76105                        ( ) ‐           ( ) ‐
FAB6798     FABELA, JUAN A AND NORMA L                                 4415 HAMPSHIRE BLVD                                  FORT WORTH      TX       76103                        ( ) ‐           ( ) ‐
FAE0458     FAEE Enterprises                                           PO Box 3469                                          Big Spring      TX       79721‐3469                   (432)267‐5293   ( ) ‐
FAG3545     FAGLIE, RAYMOND                                            1000 TERREBONNE CT                                   ARLINGTON       TX       76014                        ( ) ‐           ( ) ‐
FAI0000     Fairfield County Probate Court                                                                                                                                        ( ) ‐           ( ) ‐
FAI0845     Fairway Oil & Gas Company                      John        PO Box 845                                           Sparta          NJ       07871                        (432)230‐5226   ( ) ‐
FAI2096     FAIR, RICKY & MILLIE                                       405 DURHAM DR                                        ARLINGTON       TX       76014                        ( ) ‐           ( ) ‐
FAI4110     Fairfax Circuit Court                                      Probate Division                 4110 Chain Bridge   Fairfax         VA       22030                        (703)691‐7320   ( ) ‐
FAI6558     Sondra Marie Montoya Fails                                 613 E. Oak Street                                    Atmore          AL       36502                        ( ) ‐           ( ) ‐
FAI8404     FAIN, B L                                                  2309 MCGEE                                           FORT WORTH      TX       76112                        ( ) ‐           ( ) ‐
FAL2564     FLECK, LARRY                                               1612 SHELMAR CT                                      ARLINGTON       TX       76014                        ( ) ‐           ( ) ‐
FAL7037     FALLAS POA FOR LUCILLE L SANSTROM, CHRISTINE               4308 MARTHA LANE                                     FORT WORTH      TX       76103                        ( ) ‐           ( ) ‐
FAL7747     Fall River County                                          906 N. River St.                                     Hot Springs     SD       57747                        ( ) ‐           ( ) ‐
FAN5418     Fannin County Clerk                            Attn:       101 E Sam Rayburn Dr.                                Bonham          TX       75418                        (903)640‐2008   ( ) ‐
FAN8841     FANCHER, GLENDA FAYE                                       2404 MARYEL DRIVE                                    FORT WORTH      TX       76112                        ( ) ‐           ( ) ‐
FAR0099     Farquharson, Chandler                                                                                                                                                 ( ) ‐           ( ) ‐
FAR0207     Farmers National Bank of Emlenton                          207 S. Washingotn Street                             Eau Claire      PA       16030                        (844)791‐2591   ( ) ‐
FAR0999     Farmers National Bank                                                                                                                                                 ( ) ‐           ( ) ‐
FAR1100     FARMER, JEFFREY                                            7601 CARRIAGE LANE                                   FORT WORTH      TX       76112                        ( ) ‐           ( ) ‐
FAR1751     FARR, TERRANCE AND EARLENDA                                2833 MCGEE STREET                                    FORT WORTH      TX       76112                        ( ) ‐           ( ) ‐
FAR1982     BILLY FARRIS                                               PO BOX 11                                            CHILDRESS       TX       79201                        ( ) ‐           ( ) ‐
FAR3116     Farmers Insurance                                          3116 W. 6th St STE 100                               Fort Worth      TX       76107‐2731                   (817)285‐7000   ( ) ‐
FAR7265     Lawrence and Sandra E. Faria, Joint Tenants                                                                                                                           ( ) ‐           ( ) ‐
FAR9999     Farm Credit Services of Mid‐America,FLCA                                                                                                                              ( ) ‐           ( ) ‐
FAS0018     Gladys R. Fasken                                           230 Johnson Woods Drive                              Paris           TX       75460                        ( ) ‐           ( ) ‐
FAS1141     FASTSIGNS (Texas)                                          6501 CAMP BOWIE BLVD                                 FORT WORTH      TX       76102                        ( ) ‐           ( ) ‐
FAS1142     FASTSIGNS (Oklahoma)                                       2837 NW 63rd Street                                  Oklahoma City   OK       73116                        (405)848‐7446   ( ) ‐
FAS1150     Fast‐Trak Construction, Inc.                               1150 Empire Central Place        Suite 124           Dallas          TX       75247                        (214)638‐0525   (214)638‐0528
FAS2820     Frank Andrew Fasken Trust                                  PO Box 6248                                          Paris           TX       75461                        ( ) ‐           ( ) ‐
FAS2952     Frank Andrew Fasken                                        PO Box 6248                                          Paris           TX       75461                        ( ) ‐           ( ) ‐
FAS4334     Pegeen J. Fast                                             341 N. Monroe St.                                    Papillion       NE       68046                        ( ) ‐           ( ) ‐
FAS4487     The Fasken Family Limited Partnership                                                                                                                                 ( ) ‐           ( ) ‐
FAS6107     FastFrame                                                  3901 Camp Bowie Blvd                                 Fort Worth      TX       76107                        (817)732‐6222   ( ) ‐
FAT0381     FATKA, CHARLES R & CHERYL                                  2602 SHENAN DOAH DR                                  ARLINGTON       TX       76014                        ( ) ‐           ( ) ‐
FAU0095     Gay Rawls Faulkenberry                                     1813 Parkwood Drive                                  Duncan          OK       73533                        (580)475‐5195   ( ) ‐
FAU1555     FAULHABER, FRANCES                                         12230 BROOKMEADOW LANE                               DALLAS          TX       75218                        ( ) ‐           ( ) ‐
FAU3380     Darla R. Faul                                              3825 4th Street                                      Port Arthur     TX       77642                        (409)728‐7795   ( ) ‐
FAU5632     FAULKNER, DANIEL KEITH                                     706 PEPPERRIDGE DRIVE                                ARLINGTON       TX       76014                        ( ) ‐           ( ) ‐
FAU9075     FAULHABER, FRANCIS                                         12230 BROOKMEADOW LANE                               DALLAS          TX       75210                        ( ) ‐           ( ) ‐
FAV2234     FAVELA, JAMIE                                              705 LLOYD AVE                                        FORT WORTH      TX       76103                        ( ) ‐           ( ) ‐
FAV4094     James Favors                                               389 Lake Avenue                                      Elm Mott        TX       76640                        (254)300‐2518   ( ) ‐
FAV4144     RUSSELL AND DEBRA FAVOR                                    16444 COUNTY ROAD AA                                 CHILDRESS       TX       79201                        ( ) ‐           ( ) ‐
FAY0059     Fayette County Clerk's Office                              P O Box 59                                           LaGrange        TX       78945                        ( ) ‐           ( ) ‐
FAY1222     FAYETTE COUNTY CLERKS OFFICE                               221 S. 7TH STREET, ROOM 106                          VANDALIA        IL       62471                        ( ) ‐           ( ) ‐
FAY1223     Fayette County Register of Wills                           61 E. Main Street                                    Uniontown       PA       15401                        ( ) ‐           ( ) ‐
FAY1234     FAYETTE COUNTY ASSESSMENT OFFICE                           61 EAST MAIN STREET                                  UNIONTOWN       PA       15401                        ( ) ‐           ( ) ‐
FCC1819     FULLNESS COMMUNITY CENTER                                                                                                                                             ( ) ‐           ( ) ‐
FEA1908     FEAGIN, STEPHANIE L                                        2416 HANDLEY DR                                      FORT WORTH      TX       76112                        ( ) ‐           ( ) ‐
FED0170     FedEx Office                                               PO BOX 672085                                        DALLAS          TX       75267‐2085                   (800)488‐3705   ( ) ‐
FED1758     FedEx Kinkos                                                                                                                                                          ( ) ‐           ( ) ‐
FED1759     FedEx                                                      P.O. Box 660481                                      Dallas          TX       75266                        ( ) ‐           ( ) ‐
FED1814     FEDERAL DEPOSIT INSURANCE CORPORATION FDIC                 PO BOX 70966                                         CHARLOTTE       NC       28272                        ( ) ‐           ( ) ‐
FED3333     FEDEX OFFICE (Do not use)                                  PO BOX 672085                                        DALLAS          TX       75267‐2085                   ( ) ‐           ( ) ‐
FED7504     Federal Abstract Company                                   PO Box 2288                                          Santa Fe        NM       87501                        ( ) ‐           ( ) ‐
FEE2823     Randy E. and Debra K. Fee                                  1836 290th Street                                    Hiawatha        KS       66434                        ( ) ‐           ( ) ‐
FEE3503     Jerry L. Feek and Connie S. Feek                           64692 703 Road                                       Falls City      NE       68355                        ( ) ‐           ( ) ‐
FEI1100     FEIGHNER, MARTHA                                           25407 FM 901                                         WHITESBORO      TX       76273                        ( ) ‐           ( ) ‐
FEL1000     FELLOWSHIP ANTIOCH CHRISTIAN                                                                                                                                          ( ) ‐           ( ) ‐
FEL1001     BAPTIST, FELLOWSHIP                                                                                                                                                   ( ) ‐           ( ) ‐
FEL1234     ADAM FELIX                                                 104 ROOSEVELT AVENUE                                 MCDONALD        PA       15057                        (570)506‐6282   ( ) ‐
FEL1481     FELL & ANDREA FELL, CURTIS                                                                                                                                            ( ) ‐           ( ) ‐
FEL4636     JUANITA MCELROY FELLBAUM                                   2620 WEST 19TH STREET                                PLAINVIEW       TX       79072                        ( ) ‐           ( ) ‐
FEL8482     FELDER, VADA P                                             5901 ELIZABETH NICOLE LANE APT                       FORT WORTH      TX       76119                        ( ) ‐           ( ) ‐
FEN1218     FENN, CHRIS                                                                                                                                                           ( ) ‐           ( ) ‐
FEN1219     FENN, CARLA                                                                                                                                                           ( ) ‐           ( ) ‐
FEN3728     FENTON & STPHANIE FENTON, DANIEL                           2516 CARVENS RD                                      FT WORTH        TX       76112                        ( ) ‐           ( ) ‐
FER1580     Ferrari Energy                                             1580 Lincoln Street                                  Denver          CO       80203                        ( ) ‐           ( ) ‐
FER1770     FERGUSON, MANDY                                            4115 WILD AZALEA AVENUE          APT # 3133          FORT WORTH      TX       76116                        (817)201‐2805   ( ) ‐
FER1922     Searcy Ferguson                                            3737 Atwell, Suite 206                               Dallas          TX       75209                        ( ) ‐           ( ) ‐
FER3253     FERGUSON, TREVA HALE                                       6805 GREENLEE STREET                                 FORT WORTH      TX       76112                        ( ) ‐           ( ) ‐
FER5774     Ferringer, Kimberly                                        149 Cemetery Hill Road                               Shelocta        PA       15774                        ( ) ‐           ( ) ‐
FER7170     FERRELL, HUGH W AND OLLIE L                                5 BOAT LANE                                          OSWEGO          IL       60543                        ( ) ‐           ( ) ‐
                                                                       Case 21-10374-JTD                                        Doc 1             Filed 02/04/21                   Page 34 of 82

Vendor ID                           Vendor Name                    Attention             Address 1                  Address 2           City      State/Pro Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
FER8577     Fernandez, Dana L.                                                 8138 Dunaway Lane                                  Westerville     OH       43082                        ( ) ‐           ( ) ‐
FET9999     Fetters, Kathy                                                                                                                                                              ( ) ‐           ( ) ‐
FID1024     FIDELITY BANK                                                      100 E. ENGLISH                                     WICHITA         KS       67201                        ( ) ‐           ( ) ‐
FIE0550     FIELDS, EVELYN                                                     4109 EASTOVER AVENUE                               FORT WORTH      TX       76119                        ( ) ‐           ( ) ‐
FIE1000     FIELDS, KIMBERLY                                                   6963 WILDBRIAR CT. WEST                            FORT WORTH      TX       76120                        ( ) ‐           ( ) ‐
FIE4080     James R Fiegener                                                   63989 706 Rd.                                      Dawson          NE       68337                        ( ) ‐           ( ) ‐
FIE4156     Charles J Fiegener                                                 70533 639 Blvd.                                    Dawson          NE       68337                        ( ) ‐           ( ) ‐
FIE9705     Fields, Brock                                                      2507B Haynes Dr.                                   Midland         TX       79705                        ( ) ‐           ( ) ‐
FIF8201     Fifth Judicial District Court                                                                                                                                               ( ) ‐           ( ) ‐
FIF9999     Fifth Third Bank                                                                                                                                                            ( ) ‐           ( ) ‐
FIL0702     Kay L. File                                                        PO Box 702                                         Glenpool        OK       74033                        ( ) ‐           ( ) ‐
FIL1161     Patricia Filkohazi                                                 21 Portsmouth Dr.                                  Forked River    NJ       08731                        (732)672‐9501   ( ) ‐
FIN0123     Ralph Durwood Finley                                               5431 21st Street                                   Lubbock         TX       79707                        (806)799‐0446   ( ) ‐
FIN1200     Christian Fincher                                                  1200 NW 63rd Street, Suite 300                     Oklahoma City   OK       73116                        ( ) ‐           ( ) ‐
FIN1234     THOMAS FINCHER                                                                                                                                                              ( ) ‐           ( ) ‐
FIN1613     Ashley Fincher                                                     1613 Concord Dr.                                   Norman          OK       73071                        ( ) ‐           ( ) ‐
FIN3944     Michael R and Cheryl S Finck                                       515 East 24th Street                               Falls City      NB       68355                        ( ) ‐           ( ) ‐
FIN5252     Clifton M Finck                                                    71143 647 Avenue                                   Verdon          NE       68457                        ( ) ‐           ( ) ‐
FIN5254     Financial Additions                                                14881 Quorum Dr, Suite 330                         Dallas          TX       75254                        ( ) ‐           ( ) ‐
FIN5971     Ruth A. Finck                                                      71135 654 Avenue                                   Falls City      NE       68355                        ( ) ‐           ( ) ‐
FIN9999     Callie Finch                                                                                                                                                                ( ) ‐           ( ) ‐
FIR0001     First Citizens Community Bank                                      1 Pearl Street                                     Wellsboro       PA       16901                        (570)723‐1608   ( ) ‐
FIR0023     FIRST SAMARIA BAPTIST CHURCH                                       1125 ELMWOOD AVE                                   FORT WORTH      TX       76104                        ( ) ‐           ( ) ‐
FIR0069     The First Congregational Church in Thetford, Vermont               P.O. Box 69                                        Thetford        VT       05074                        ( ) ‐           ( ) ‐
FIR0099     First Fidelity Bank SD                                                                                                                                                      ( ) ‐           ( ) ‐
FIR0223     First Choice Coffee Service (Denver, CO)                        1441 W. Bayaud Ave, Unit 5                            Denver          CO       80223                        ( ) ‐           ( ) ‐
FIR0224     First Choice Coffee Services (Houston, TX)                      333 Garden Oaks Blvd.                                 Houston         TX       77018                        (713)969‐4330   (713)969‐4331
FIR0236     FIRST AMERICAN SPATIAL SOLUTIONS                       DFW‐1‐3‐ 1 FIRST AMERICAN WAY                                  WESTLAKE        TX       76262                        (817)699‐3665   ( ) ‐
FIR0901     Firestone & Robertson Distilling Company, LLC                   901 W. Vickery Blvd.                                  Fort Worth      TX       76104                        ( ) ‐           ( ) ‐
FIR0999     First Natinal Bank of Pennsylvania                                                                                                                                          ( ) ‐           ( ) ‐
FIR1000     FIRST BANK (AZLE, TX)                                              316 NORTHWEST PARKWAY                              AZLE            TX       76020                        ( ) ‐           ( ) ‐
FIR1002     HORIZON NATIONAL BANK (TN), FIRST                                  1555 LYNNFIELD ROAD, BLDG C                        MEMPHIS         TN       38119                        ( ) ‐           ( ) ‐
FIR1047     FIRST HORIZON HOME LOAN CORPORATION                                4000 HORIZON WAY                                   IRVING          TX       75063                        ( ) ‐           ( ) ‐
FIR1588     FIREWHEEL DESIGN                                                   1460 MAIN ST                                       SOUTHLAKE       TX       76092                        (817)437‐4542   ( ) ‐
FIR2534     First Niagra Bank                                                  Attn: Consumer Loan              One Hudson City   Hudson          NY       12534                        ( ) ‐           ( ) ‐
FIR2941     First American Title Company (WY)                                  15 S. Fremont Ave,               PO Box 728        Pinedale        WY       82941                        ( ) ‐           ( ) ‐
FIR5156     FIRST AMERICAN TITLE COMPANY                                       P O BOX 589                      116 2ND AVENUE    SHELBY          MT       59474                        (406)434‐5156   ( ) ‐
FIR6102     Fire‐n‐Icing                                                                                                                                                                ( ) ‐           ( ) ‐
FIR6107     Firefighting's Finest Moving & Delivery                            3821 Linden Ave                                    Fort Worth      TX       76107                        (817)737‐7800   ( ) ‐
FIR6148     First National Bank                                                4140 East State Street                             Hermitage       PA       16148                        ( ) ‐           ( ) ‐
FIR6933     First Citizens National Bank                                       15 South Main Street                               Mansfield       PA       16933                        ( ) ‐           ( ) ‐
FIR9606     First Texas Title Company, LLC                                     3417 Curry Lane                                    Abilene         TX       79606                        ( ) ‐           ( ) ‐
FIS1075     Fisher Phillips                                                    1801 California Street           Suite 2700        Denver          CO       80202                        (303)218‐3650   ( ) ‐
FIS1232     FISHER‐JONES TITLE COMPANY                                         1312 COMMERCIAL AVENUE           PO BOX 149        ANSON           TX       79501                        (325)823‐3236   (325)823‐3224
FIS1441     FISCHER, CHRIS                                                                                                                                                              ( ) ‐           ( ) ‐
FIS2619     Marnee Janelle Fishgrab                                                                                                                                                     ( ) ‐           ( ) ‐
FIS4235     FISHER, RUDOLPH                                                    1064 EAST MAGNOLIA AVENUE                          FORT WORTH      TX       76104                        ( ) ‐           ( ) ‐
FIS6138     Phyllis A. Fisher                                                  990 N. Central Ave.                                Show Low        AZ       85901                        (928)243‐2435   ( ) ‐
FIS8410     Ruth C Fisher                                                      117 Savannah Drive                                 Tyler           TX       75703                        ( ) ‐           ( ) ‐
FIS8456     HALLIE FISCHER                                                     7711 ARBOR RIDGE DR                                NEWBURGH        IN       47630                        (812)490‐7250   ( ) ‐
FIS9998     Fisher County Appraisal District                                                                                                                                            ( ) ‐           ( ) ‐
FIS9999     Fisher County Clerk                                                                                                                                                         ( ) ‐           ( ) ‐
FIT1234     ROBERT FITZGERALD                                                  4021 TEXAS STREET                                  VERNON          TX                                    ( ) ‐           ( ) ‐
FIT5806     ALEXANDER FITZGERALD                                               1897 Kennedy Road                                  Brookville      PA       15825                        (814)648‐2731   ( ) ‐
FIT6592     Erin Fitzgerald                                                                                                                                                             ( ) ‐           ( ) ‐
FIT6965     FITZPATRICK, WILLIE RAY                                            3509 FALCON DR                                     FT WORTH        TX       76119                        ( ) ‐           ( ) ‐
FIT7879     Fitting‐Chesnut Family, Ltd                                        PO Box 782                                         Midland         TX       79702‐0782                   ( ) ‐           ( ) ‐
FIV2326     Five Star Resources                                                2326 Cedar Elm Terrace                             Westlake        TX       76262                        (817)966‐2546   ( ) ‐
FLA1000     BANK, F.S.B., FLAGSTAR                                             5151 CORPORATE DRIVE                               TROY            MI       48098                        ( ) ‐           ( ) ‐
FLA2717     SHERRY LYNN FLANAGIN                                               1141 RALEIGHDRIVE                                  LEWISVILLE      TX       75077                        ( ) ‐           ( ) ‐
FLA9762     Robert D. Flaherty Oil & Fas Photographer                          5604 Colorado Ave                                  Odessa          TX       79762                        ( ) ‐           ( ) ‐
FLE0440     FLEMING, JAMES B                                                   1108 S CHICAGO AVE                                 FT WORTH        TX       76105                        ( ) ‐           ( ) ‐
FLE1102     Justin Flemig                                                      1102 SW 22nd Street                                Moore           OK       73170                        ( ) ‐           ( ) ‐
FLE2310     FLEMING, NELMER JEAN                                               5532 MACARTHUR DR                                  FORT WORTH      TX       76112                        ( ) ‐           ( ) ‐
FLE3266     Fletcher & McClelland Legal Search                     Dianne      1070 Royal Drive                                   Cannonsburg     PA       15317                        (412)281‐6609   ( ) ‐
FLE5010     Jeffrey Mark Fleming                                               5010 Legacy Drive                                  Wichita Falls   TX       76310                        ( ) ‐           ( ) ‐
FLE5030     FLESHER, TAMMY                                                     13401 STONEY PIONT RD                              NEW CONCORD     OH       43762                        (740)432‐9243   ( ) ‐
FLE5048     Fletcher, Doyle E.                                                 500 E. 6th Street                                  Krum            TX       76249                        ( ) ‐           ( ) ‐
FLE5745     Fleming, Marcella                                                  8735 State RT 821                                  Lower Salem     OH       45745                        ( ) ‐           ( ) ‐
FLE7151     Joseph P & Margie E Fleskoski Trust                                421 East 25th Street                               Falls City      NE       68355                        ( ) ‐           ( ) ‐
FLE7709     Fleming, II, Phillip                                               #2 Seventh Street                                  Belpre          OH       45714                        ( ) ‐           ( ) ‐
FLE9122     Mark S and Sally A Fleskoski                                       70931 650 Avenue                                   Falls City      NE       68355                        (402)245‐5685   ( ) ‐
FLE9964     Roy V. Flesh, II                                                   1806 Kings Cliff Road                              Kirkwood        MO       63122                        (314)308‐3126   ( ) ‐
FLI2032     FLINT, MICHAEL D                                                   6901 BEATY ST                                      FT WORTH        TX       76112                        ( ) ‐           ( ) ‐
FLI7646     FLINT, MIKE & EDEN                                                 6504 OAK FORREST COURT                             FT WORTH        TX       76112                        ( ) ‐           ( ) ‐
FLO0289     Nicolas Flores                                                     PO Box 464                                         Stanton         TX       79782                        ( ) ‐           ( ) ‐
FLO0449     FLORES & MARIA FLORES, MIGUEL                                      2203 SHARPSHIRE LN                                 ARLINGTON       TX       76014                        ( ) ‐           ( ) ‐
FLO1000     FLORES, SANDRA                                                     4221 AVENUE N                                      FORT WORTH      TX       76105                        ( ) ‐           ( ) ‐
FLO2128     FLORES, BONNIE RODRIGUEZ                                           2800 AVENUE I                                      FORT WORTH      TX       76105                        ( ) ‐           ( ) ‐
FLO2601     Florida Funding Corporation                                        2601 Treeview Dr.                                  Arlington       TX       76016                        (817)429‐5454   ( ) ‐
FLO4483     FLORES, AMANDA                                                     3400 ELLIS AVENUE                                  FORT WORTH      TX       76106                        ( ) ‐           ( ) ‐
FLO7103     FLORES, ADOLFO                                                     3301 AVENUE N                                      FORT WORTH      TX       76105                        ( ) ‐           ( ) ‐
FLO7445     FLORES & ALICIA B GONZALES, MARIA E                                4057 HAMPSHIRE BLVD                                FORT WORTH      TX       76103                        ( ) ‐           ( ) ‐
FLO7736     FLORES & ARACELI FLORES, MARCELINO                                 2605 ROSELAND ST                                   FORT WORTH      TX       76103                        ( ) ‐           ( ) ‐
FLO8058     Florence Marie Hall Trust                                          u/a Bank of America, NA, Trustee PO Box 840738     Dallas          TX       75284‐0738                   (214)209‐2320   ( ) ‐
FLO8526     FLORES, PEDRO                                                      3420 AVENUE H                                      FORT WORTH      TX       76105                        ( ) ‐           ( ) ‐
FLO8627     FLOYD, WILLIAM T                                                   4325 TAHOE DRIVE                                   FORT WORTH      TX       76119                        ( ) ‐           ( ) ‐
FLO9248     Florence Thelma Hall Testamentary Trust                            Bank of America, NA, Trustee     PO Box 840738     Dallas          TX       75284‐0738                   (214)209‐2320   ( ) ‐
FLO9853     FLORES AND MARIA OGAZ, JULIO                                       1009 EAST ALLEN AVENUE                             FORT WORTH      TX       76104                        ( ) ‐           ( ) ‐
FLU4682     FLUSCHE, ARLIE BELL                                                1312 SHELMAR DRIVE                                 ARLINGTON       TX       76014                        ( ) ‐           ( ) ‐
FLY1461     FLY, LAURIE W                                                      1427 AUTUMN CREST DR                               ARLINGTON       TX       76014                        ( ) ‐           ( ) ‐
FLY3205     Mitchell J. & Sara Flynn                                           720 Riley Ave.                                     Dawson          NE       68337                        ( ) ‐           ( ) ‐
FOA0407     Don Foard                                                          407 Poplar Street                                  Levelland       TX       79336                        ( ) ‐           ( ) ‐
FOL0128     FOLSE, STEPHEN                                                     P.O. BOX 2469                                      WEATHERFORD     TX       76086                        (817)629‐1455   ( ) ‐
FOL0129     FOLSE, TONYA                                                       P.O. BOX 2469                                      WEATHERFORD     TX       76086                        (817)629‐1454   ( ) ‐
FOL1280     DO NOT USE                                                                                                                                                                  ( ) ‐           ( ) ‐
FOL4324     Steve Foley                                                      260 Palm Valley Blvd.         Apt. 109               San Jose        CA       95123                        ( ) ‐           ( ) ‐
FOL4774     Scott Matthew Foley                                              9519 Roanoke Dr.                                     El Paso         TX       79924                        ( ) ‐           ( ) ‐
FOL9133     Ward Folsom                                                      1301 Wilshire Drive                                  Mount Vernon    IL       62864                        (618)204‐2040   ( ) ‐
FOO3789     Food 4 Life                                                      3789 N. Beach                                        Fort Worth      TX       76137                        ( ) ‐           ( ) ‐
FOR0115     ON A DISK, FORMS                                                 11551 FORREST CENTRAL DRIVE                          DALLAS          TX       75243                        (214)340‐9429   (214)340‐9984
FOR0117     FORT WORTH CLUB, THE                                   FILE#9160 PO BOX 9610094                                       FORT WORTH      TX       76161‐1094                   ( ) ‐           ( ) ‐
FOR0150     Fort Worth Stock Show Syndicate                                  PO Box 150                                           Fort Worth      TX       76101                        ( ) ‐           ( ) ‐
FOR0292     Fort Worth Wildcatters                                           777 MAIN STREET # 3200                               FORT WORTH      TX       76102                        (817)336‐2751   ( ) ‐
FOR0301     Fort Bend County Clerk's Office                                  301 Jackson Street, Suite 101                        Richmond        TX       77469                        ( ) ‐           ( ) ‐
FOR0500     Fort Worth Mineral Company, LLC                                  500 Main Street, Suite 1200                          Fort Worth      TX       76102                        ( ) ‐           ( ) ‐
FOR0823     Glenda G. Ford                                                   PO Box 823                                           Lockney         TX       79241                        ( ) ‐           ( ) ‐
FOR1000     FORD, JR., AUBREY L.                                             2513 SARGENT ST.                                     FORT WORTH      TX       76103                        ( ) ‐           ( ) ‐
FOR1013     FORD CREDIT (LINCOLN)                                            PO BOX 650575                                        DALLAS          TX       75265‐0575                   (800)727‐7000   ( ) ‐
FOR1100     FORT WORTH SAVE OUR CHILDREN LEARNING                            4215 AVE M                                           FORT WORTH      TX       76105                        ( ) ‐           ( ) ‐
FOR1108     FORT WORTH CHAMBER OF COMMERCE                                   777 TAYLOR STREET                                    FORT WORTH      TX       76102                        (817)336‐2491   ( ) ‐
FOR1234     CHELSY FORBES                                                    3720 GREENWOOD CREEK DRIVE APT. #10                  FORT WORTH      TX       76109                        (817)713‐4202   ( ) ‐
FOR1235     CHRISY FORBES                                                    5501 HIDDEN CREEK CIRCLE #470                        FORT WORTH      TX       76109                        (817)676‐5899   ( ) ‐
FOR1236     FORTUNA (US) LP                                                  337 DANIEL ZENKER DRIVE                              HORSEHEADS      NY       14845                        (724)814‐5421   ( ) ‐
FOR1503     Terry L. Fortune                                                 PO Box 150322                                        Fort Worth      TX       76108         US             ( ) ‐           ( ) ‐
                                                                  Case 21-10374-JTD                                    Doc 1            Filed 02/04/21                         Page 35 of 82

Vendor ID                           Vendor Name           Attention               Address 1                Address 2           City       State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
FOR1556     FORD, ANITA K                                             2852 MAJOR STREET                                 FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
FOR1750     FORD, GERALDINE                                           3870 CASTLEMAN STREET                             FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
FOR1989     Fort Worth Zoo                                Attn:       1989 Colonial Pkwy                                Fort Worth        TX          76110                         (817)759‐7328   (817)759‐7501
FOR2819     LEONARD FORSTALL                                          2601 CAREY STREET                                 SLIDELL           LA          70458                         ( ) ‐           ( ) ‐
FOR3725     Foraker, Timothy                                          61221 Greendale Rd.                               Cambridge         OH          43725                         ( ) ‐           ( ) ‐
FOR6001     Fortner, Scott                                            6 Clearview Meadows                               Butler            PA          16001                         ( ) ‐           ( ) ‐
FOR6102     Fort Worth Business Press                                 101 Summit Ave, Ste 803                           Fort Worth        TX          76102                         (817)336‐8300   ( ) ‐
FOR6104     Fort Worth Bike Support Group                             1100 Hemphill Street                              Fort Worth        TX          76104                         ( ) ‐           ( ) ‐
FOR6107     Fort Worth Catering.Com                                   5817 Camp Bowie Blvd                              Fort Worth        TX          76107                         ( ) ‐           ( ) ‐
FOR7302     FORD, DARRELL AND RACHEL                                  406 CIRCLE                                        ARLINGTON         TX          76010                         ( ) ‐           ( ) ‐
FOR7808     FORD, VERNA F                                             505 NORTH CIRCLE DRIVE                            ARLINGTON         TX          76010                         ( ) ‐           ( ) ‐
FOR8080     Forum Group LLC                                                                                                                                                         ( ) ‐           ( ) ‐
FOR8923     FORBES, PAMELA S                                          3708 ENAMOR DR                                    ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
FOR9853     Fort Worth Housing Finance Corporation                    1000 Throckmorton Street                          Fort Worth        TX          76102                         (817)392‐8367   ( ) ‐
FOR9880     FORD, EASTER M                                            3736 STALCUP RD                                   FT WORTH          TX          76119                         ( ) ‐           ( ) ‐
FOR9999     Fort Worth Audi                                                                                                                                                         ( ) ‐           ( ) ‐
FOS0503     Foster Marketing                                          3909‐F Ambassador Caffery Pkwy.                   Lafayette         LA          70503                         (337)235‐1848   ( ) ‐
FOS1902     Foster Family Trust                                       PO Box 492                                        Taylor            AZ          85939                         (928)243‐5030   ( ) ‐
FOS5362     FOSTER, MICHAEL A                                         6908 HIGHTOWER                                    FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
FOS6057     FOSTER, JAY                                               2304 SHARPSHIRE LANE                              ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
FOS7089     Foster, Byron                                             10103 Sage Aspen                                  Houston           TX          77089                         ( ) ‐           ( ) ‐
FOS8512     Timothy G. & Cynthia G. Foster                            70831 646 Avenue                                  Salem             NE          68433                         ( ) ‐           ( ) ‐
FOU0100     FourPoint Energy, LLC                                     100 St. Paul                    Ste. 400          Denver            CO          80206                         ( ) ‐           ( ) ‐
FOU0316     Four Cornerstone, LLC                                     316 Bailey Avenue                                 Fort Worth        TX          76107                         (817)377‐1144   ( ) ‐
FOU6107     Four Color Press                                          2904 Cullen St.                                   Fort Worth        TX          76107                         ( ) ‐           ( ) ‐
FOU9998     Foutch, Terri                                                                                                                                                           ( ) ‐           ( ) ‐
FOU9999     Clint Foutch                                                                                                                                                            ( ) ‐           ( ) ‐
FOW1548     FOWLER, STEVEN                                            2405 FOREST AVE                                   FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
FOW3995     LIZAN FOWLER                                              7002 N 1ST LANE                                   MCALLEN           TX          78054                         ( ) ‐           ( ) ‐
FOW5425     FOWLER, GEORGIA B                                         901 BRADBURY CT                                   ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
FOW7706     FOWLER, IMOGENE                                           6713 BEATY                                        FT WORTH          TX          76112                         ( ) ‐           ( ) ‐
FOX0202     Fox Rothschild, LLP                                       1225 17th Street                 Suite 2200       Denver            CO          80202                         ( ) ‐           ( ) ‐
FOX1234     CURTIS FOX                                                176 HERMAN ROAD                                   FOMBELL           PA          16123                         ( ) ‐           ( ) ‐
FOX1972     FOX, JOHN L                                               1436 PAMELA LN                                    FT. WORTH         TX          76112                         ( ) ‐           ( ) ‐
FOX6723     FOX, STACEY R                                             1616 LAKE SHORE DRIVE                             FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
FOY2549     Martha Foy                                                404 Highridge Dr.                                 Kerrville         TX          78028                         ( ) ‐           ( ) ‐
FOY8189     FOY, THELMA NEAL                                          5909 YOSEMITE DRIVE                               FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
FRA0327     FRASIER, JENNIFER                                         3640 DOMINY LANE, APT 837                         FORT WORTH        TX          76116                         (812)455‐6939   ( ) ‐
FRA0718     John Frassrand                                            718 Camino Grove Ave.                             Arcadia           CA          91006                         ( ) ‐           ( ) ‐
FRA0999     Frazier, Diana                                                                                                                                                          ( ) ‐           ( ) ‐
FRA1000     FRANKLIN, PAUL OR SHERRY                                  1200 ROCK VIEW CT.                                FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
FRA1094     FRAZIER, LANDON                                           27 NEWMAN ROAD                                    MELVIN            KY          41650                         (606)477‐6376   ( ) ‐
FRA1123     Grant Frank                                                                                                                                                             ( ) ‐           ( ) ‐
FRA1234     JERRY FRANTZ                                              76783 MANOR LANE                                  PALM DESSERT      CA          92211                         (949)246‐9119   ( ) ‐
FRA1339     FRANCIS, MIKE                                                                                                                                                           ( ) ‐           ( ) ‐
FRA1530     FRAINE, MANCELA                                           1041 E ALLEN                                      FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
FRA1801     FRANKLIN, NOAH                                            408 Scarlet Maple Driv3e                          Cedar Park        TX          78613                         (512)731‐7255   ( ) ‐
FRA2082     Franklin Mountain Permian II, LP              formerly    PO Box 208216                                     Dallas            TX          75320‐8216                    (432)686‐7668   ( ) ‐
FRA2201     FRANKLIN, CAROLYN D                                       2412 SARGENT ST                                   FT. WORTH         TX          76103                         ( ) ‐           ( ) ‐
FRA3270     DO NOT USE                                                                                                                                                              ( ) ‐           ( ) ‐
FRA3434     Frank Jeppi By‐Pass Trust                                 501 South Chester Avenue                          Bakersfield       CA          93304                         (661)831‐8251   ( ) ‐
FRA4110     Frazier, Chris                                                                                                                                                          ( ) ‐           ( ) ‐
FRA5164     JUDY FRANCO                                               8305 THORNDYKE ROAD                               NORTH             TX          76182                         ( ) ‐           ( ) ‐
FRA6106     Pelly Francis                                             109 Starting Gate Point                           Georgetown        KY          40234                         ( ) ‐           ( ) ‐
FRA7254     FRANCO, NUVIA S                                           6600 GREENSPRING DRIVE                            ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
FRA7499     FRAGOSA, ROSE                                             7604 BRIAR COVE COURT                             FT. WORTH         TX          76112                         ( ) ‐           ( ) ‐
FRA8206     Bruce Franke                                              PO Box 557                                        Willis            TX          77378                         ( ) ‐           ( ) ‐
FRA9145     Franco‐Nevada Texas LP                                    1745 Shea Center Dr.             Suite 400        Highlands Ranch   CO          80129                         (713)870‐0851   ( ) ‐
FRA9999     Frazier, Brock                                                                                                                                                          ( ) ‐           ( ) ‐
FRE0115     Freeman Mills, PC                                         115 W. 7th Street                Suite 1225       Fort Worth        TX          76102                         (682)316‐1677   (682)316‐1676
FRE0176     Freeman Minerals, LLC                                     PO Box 2605                      TX1‐1315         Fort Worth        TX          76113                         (817)212‐2392   ( ) ‐
FRE0220     Krista Frey                                               220 Davisson Street                               Bridgeport        WV          26330                         ( ) ‐           ( ) ‐
FRE0847     Frederick Brothers Partnership                            65307 706 Road                                    Falls City        NE          68355                         ( ) ‐           ( ) ‐
FRE0998     Fresno County Clerk                                                                                                                                                     ( ) ‐           ( ) ‐
FRE0999     Superior Court of California, Fresno County                                                                                                                             ( ) ‐           ( ) ‐
FRE1930     Randy Lee Frey                                            70249 636 Blvd                                      Dawson          NE          68337‐1706                    ( ) ‐           ( ) ‐
FRE2537     Freehauf, Austin                                          1000 Henderson Street, Apt 414                      Fort Worth      TX          76102                         (630)661‐2272   ( ) ‐
FRE2746     Freeman, Jr, William A.                                   P.O. Box 0645                                       Lone Star       TX          75668                         ( ) ‐           ( ) ‐
FRE3570     Fred W. Shield and Company                                PO Box 90627                                        San Antonio     TX          78209                         (210)227‐7169   ( ) ‐
FRE4310     FREDERICK, JANIE                                          3011 SAINT STEPHEN DRIVE                            MANSFIELD       TX          76063                         ( ) ‐           ( ) ‐
FRE4897     FREE HOUSE OF WORSHIP CHURCH                  URIA &      PO BOX 171444                                       ARLINGTON       TX          76003                         ( ) ‐           ( ) ‐
FRE7781     Roger Frederick                                           65020 704 Rd.                                       Falls City      NE          68355                         ( ) ‐           ( ) ‐
FRE8171     Opal M. Freeman                                           8097 Verbenia Rd                                    Ore City        TX                                        ( ) ‐           ( ) ‐
FRE8935     Kevin E. Frederick                                        1114 E. 21st                                        Falls City      NE          68355                         ( ) ‐           ( ) ‐
FRE9060     Keith Frederick                                           65307 706 Road                                      Falls City      NE          68355                         ( ) ‐           ( ) ‐
FRE9099     Gary Frederick                                            65148 707 Trl.                                      Falls City      NE          68355                         ( ) ‐           ( ) ‐
FRE9258     Freeman                                       Bryan       9258 Park South View, Ste 100                       Houston         TX          77051                         (713)770‐6769   (713)433‐4811
FRE9350     FREENEY, DEBORA L                                         1228 EAST HATTIE STREET                             FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
FRE9900     David Leon Frederick                                      70650 652 Blvd.                                     Falls City      NE          68355                         ( ) ‐           ( ) ‐
FRI0500     Frio County Clerk                                         Attn: E Cano                     500 E. San Antonio Pearsall        TX          78061                         ( ) ‐           ( ) ‐
FRI1000     FRITSCH, JAMES R.                                         1712 ROCKVIEW COURT                                 FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
FRI1154     FRIAS, MARIA DEL ROSARIO                                  2100 STALCUP                                        FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
FRI1506     Maribel Frias                                             1506 Geraldine Lane                                 Arlington       TX          76010                         ( ) ‐           ( ) ‐
FRI3794     Philip D. Fritz & Jedediah P. Fritz                       64678 715 Rd.                                       Verdon          NE          68457                         ( ) ‐           ( ) ‐
FRI3967     FRIAS, JOSE G AND MARIA I                                 3315 HAMPSHIRE BLVD                                 FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
FRI4035     Louis J. Fritz & Judith D. Fritz Trust                    603 Elm St.                                         Verdon          NE          68457                         ( ) ‐           ( ) ‐
FRI6773     Carol O. Friedman                                         2700 Fortesque Ave.                                 Oceanside       NY          11572‐2640                    (516)764‐8448   ( ) ‐
FRI7240     Noala C Fritz                                             64742 712 Road                                      Verdon          NE          68457                         ( ) ‐           ( ) ‐
FRI7558     Philip D. Fritz & Cynthia L. Fritz                        71264 646 Ave.                                      Verdon          NE          68457                         ( ) ‐           ( ) ‐
FRI8354     FRITSCH, JAMES R                                          1712 ROCK VIEW COURT                                FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
FRO0100     Frost Bank                                                P.O. BOX 59                                         SAN ANTONIO     TX          78291‐0059                    (888)376‐7853   ( ) ‐
FRO0101     Frost Bank ‐ HSA                                          PO Box 1600                                         San Antonio     TX          78396                         ( ) ‐           ( ) ‐
FRO0221     Frontier (570‐265‐0221)                                   PO Box 20550                                        Rochester       NY          14602‐0550                    ( ) ‐           ( ) ‐
FRO0550     Frontier‐570‐265‐0202                                     P.O. Box 20550                                      Rochester       NY          14602‐0550                    ( ) ‐           ( ) ‐
FRO0551     Frontier 740‐439‐2518                                     P.O. Box 2951                                       Phoenix         AZ          85062‐2951                    ( ) ‐           ( ) ‐
FRO0552     Frontier 740‐432‐5774                                     PO Box 20550                                        Rocheter NY                                               ( ) ‐           ( ) ‐
FRO0553     Frontier 304‐269‐2992                                     P.O. Box 20550                                      Rochester       NY          14602                         ( ) ‐           ( ) ‐
FRO0661     Frohnaphel, Dawn                                          52 Washington Ave.                                  Wheeling        WV          26003                         ( ) ‐           ( ) ‐
FRO3489     FROST LEASING                                                                                                                                                           ( ) ‐           ( ) ‐
FRO5600     Froth Flotation, LLC                                      208 Blue Bonnet Blvd.                             San Antonio       TX          78209                         ( ) ‐           ( ) ‐
FRO6162     Frost Insurance‐Fort Worth                                P.O. Box 33528                                    Fort Worth        TX          76162                         ( ) ‐           ( ) ‐
FRO7008     Frost Brown Todd Attorneys                                PO Box 70087                                      Louisville        KY          40270‐0087                    (502)589‐5400   ( ) ‐
FRO7899     D. ANNE FROMM                                             1010 FM 2530                                      CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
FRY2085     Frye, Joshua                                              7580 North Lima Road                              Poland            OH          44514                         ( ) ‐           ( ) ‐
FRY7237     FRYTZ, RICHARD AND MARY ANN                               416 NORTH CIRCLE DRIVE                            ARLINGTON         TX          76010                         ( ) ‐           ( ) ‐
FUE2760     Diane E. Fuerst                                           27609 Pike 320                                    New Hartford      MO          63359          US             (573)669‐5340   ( ) ‐
FUE6484     FUENTES, EVANGELINA                                       2028 EAST MYRTLE                                  FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
FUL0606     Fulton County Probate Court                                                                                                                                             ( ) ‐           ( ) ‐
FUL1036     DO NOT USE                                                                                                                                                              ( ) ‐           ( ) ‐
FUL1402     FULKERSON, ROB                                                                                                                                                          ( ) ‐           ( ) ‐
FUL1403     FULKERSON, ROBERT KENNETH                                 3804 LINDEN AVENUE                                FORT WORTH        TX          76107                         (817)360‐6713   ( ) ‐
FUL1819     FULLNESS IN CHRIST CHURCH                                                                                                                                               ( ) ‐           ( ) ‐
FUL3718     FULLER, TRAVIS R                                          5012 S HAMPSHIRE BLVD                             FT WORTH          TX          76112                         ( ) ‐           ( ) ‐
FUL4776     DANNY FULTON                                              6612 SANDIE DRIVE                                 AMARILLO          TX          79109                         ( ) ‐           ( ) ‐
FUL5018     FULBRIGHT & RITA C COTTERLY, MARY                         6632 NORMANDY RD                                  FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
                                                                Case 21-10374-JTD                                       Doc 1                Filed 02/04/21                        Page 36 of 82

Vendor ID                        Vendor Name              Attention               Address 1                 Address 2             City        State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
FUL6496     FULLER, BEVERLY A                                         5712 BURTON AVENUE                                   FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
FUL6905     Thelma L. Fuller                                          6905 Shenandoah Drive                                Forest Hill        TX          76140                         (817)293‐6482   ( ) ‐
FWA1613     FWAPL                                                     PO BOX 17556                                         FT WORTH           TX          76102                         ( ) ‐           ( ) ‐
FWP5941     FW Promo                                                  5941 Posey Ln.                                       Haltom City        TX          76117                         (817)231‐8040   ( ) ‐
FWP6104     FWPBPCSG‐ Sporting Clay Shoot                             777 W. Rosedale, Bldg1                               Fort Worth         TX          76104                         ( ) ‐           ( ) ‐
G2T0119     G2 TECHNICAL SERVICES                                     405 CHESAPEAKE LANE                                  SOUTHLAKE          TX          76092                         (972)567‐5356   ( ) ‐
G3G3154     63+GRAND L.L.C.                                           c/o Pro Realty                   PO Box 544469       Oklahoma City      OK          73154                         ( ) ‐           ( ) ‐
GAB8653     GABBERT, JOHANNA                                          1971 TERBET LANE                                     FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
GAD0722     Gadget Installers                                         722 N. Belknap                                       Stephenville       TX          76401                         (682)202‐4665   ( ) ‐
GAD2525     Leila McConnell Gadbois                                   2525 Stanmore                                        Houston            TX          77019                         ( ) ‐           ( ) ‐
GAF9677     Shirley Jean Gafford Wood                                 19677 Irving Road                                    Austin             CO          81410                         ( ) ‐           ( ) ‐
GAI3555     Ray Keith Gaines, II                                      4140 FM 2693 Road                                    New Waverly        TX          77358                         (281)797‐8439   ( ) ‐
GAI8104     GAITHER, JOHANNA                                          900 BRADBURY CT                                      ARLINGTON          TX          76104                         ( ) ‐           ( ) ‐
GAI9360     Gaines County Abstract Co.                                207 S. Main                      P.O. Box 237        Seminole           TX          79360                         (432)758‐2004   ( ) ‐
GAI9361     Gaines County Clerk                                                                                                                                                         ( ) ‐           ( ) ‐
GAL0545     GALLATIN, GRETA                                           1401 SMOKEHOUSE ROAD APT G1                          ROCKPORT           TX          78382                         ( ) ‐           ( ) ‐
GAL0600     Galveston County Clerk                                                                                                                                                      ( ) ‐           ( ) ‐
GAL1702     GALLARDO, MANUEL AND ARACELY                              405 CLAIREMONT AVENUE                                FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
GAL1728     GALLAGHER, PATRICK                                                                                                                                                          ( ) ‐           ( ) ‐
GAL1782     PATRICK GALLAGHER                                                                                                                                                           ( ) ‐           ( ) ‐
GAL2128     David Galoob                                            1 Plaza View Lane                  Apt. 352            Foster City        CA          94404                         (650)315‐8024   ( ) ‐
GAL2984     Gallatin County Clerk and Recorder            Elizabeth P.O. Box 550                                           Shawneetown        IL          62984                         ( ) ‐           ( ) ‐
GAL3560     McAlpin‐Gallaway Minerals, LLC                          3560 Preakness Circle                                  College Station    TX          77845                         ( ) ‐           ( ) ‐
GAL4639     GALAZ, LUIS AND MARIA                                   3024 AVENUE N                                          FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
GAL4840     GALVAN, ANTONIO AND MARGARITA                           1745 OAKLAND BLVD                                      FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
GAL4955     Vali Gallentine                                         4955 S. 298th Street                                   Auburn             WA          98001                         ( ) ‐           ( ) ‐
GAL6248     Galindo, Dede                                                                                                                                                               ( ) ‐           ( ) ‐
GAL8402     GALLEMORE, HAROLD E                                       6845 ROUTT STREET                                    FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
GAL9883     Robert Galoob                                             3526 Fulton Street                                   San Francisco      CA          94118                         (415)819‐5954   ( ) ‐
GAL9999     Galaxy Pizza                                                                                                                                                                ( ) ‐           ( ) ‐
GAM0294     CHARLES GAMEZ                                                                                                                                                               ( ) ‐           ( ) ‐
GAM0995     F. Don Gammon                                             3520 Oakdale Forest Rd.                              Edmond             OK          73013                         (405)478‐2220   ( ) ‐
GAM4366     Game Creek Energy, LLC                                    4608 Southern Ave.                                   Highland Park      TX          75209‐6026                    (816)721‐1492   ( ) ‐
GAM7126     Nathan Gamer (Caliswamp Land Services, LLC)               7126 Wagon Top Ct.                                   Colorado Springs   CO          80908                         ( ) ‐           ( ) ‐
GAM7509     GAMEZ, JOSE & DIANA                                       900 BROKEN FREATHER TRAIL                            PFLUGERVILLE       TX          78660                         ( ) ‐           ( ) ‐
GAN2793     GANZ, KEYVAN                                              2005 WOODBERRY DR                                    FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
GAR0109     Garfield County Clerk & Recorder (CO)                     109 Eighth Street                Suite 200           Glenwood           CO          81601                         (970)384‐3700   (970)947‐1078
GAR0201     Garvin County Assessor                                    201 West Grant Street, Room 6                        Pauls Valley       OK          73075                         ( ) ‐           ( ) ‐
GAR0361     GARCIA, AMELIA                                            2011 FOXCROFT LAND                                   ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
GAR0467     GARCIA, MIGUEL A AND JUANITA                              717 CIRCLE DRIVE                                     ARLINGTON          TX          76010                         ( ) ‐           ( ) ‐
GAR0820     BOBBY LYNN GARRISON                                       PO BOX 54                                            TELL               TX          79259                         ( ) ‐           ( ) ‐
GAR1000     GARNER, VERNON L. AND SHARON                              5216 HIDDEN OAKS LANE                                ARLINGTON          TX          76017                         ( ) ‐           ( ) ‐
GAR1010     GARFIELD COUNTY CLERK (CO)                    BEV         109 8TH STREET                   SUITE 200           GLENWOOD           CO          81601                         (970)945‐2377   ( ) ‐
GAR1023     Brandon Garrett                                                                                                                                                             ( ) ‐           ( ) ‐
GAR1069     GARZA COUNTY CLERK                            GARZA       300 WEST MAIN STREET             PO BOX 366          POST               TX          79356                         ( ) ‐           ( ) ‐
GAR1100     GARCIA, JOSE & MARIA                                      3716 CHARLOTTE DR.                                   FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
GAR1200     GARCIA, JUANA                                             5124 N HAMPSHIRE BLVD                                FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
GAR1211     GARCIA, MIGUEL                                            2004 WISEMAN AVENUE                                  FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
GAR1281     GARCIA, ADRIAN AND DELIA                                  5532 SOUTH HAMPSHIRE                                 FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
GAR1300     GARCIA, SALVADOR                                          1501 WEILER BLVD                                     FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
GAR1377     GARRETT, CLIFFIE JEAN                                     1305 EAST MORPHY STREET                              FORT WORTH         TX          76104                         ( ) ‐           ( ) ‐
GAR1565     GARCIA, NICOLAS                                           621 CHELTENHAM DRIVE                                 FT WORTH           TX          76104                         ( ) ‐           ( ) ‐
GAR1611     GARCIA, JOSE M AND MARIA                                  4055 MOUNT VERNON AVENUE                             FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
GAR1664     Garfield County Clerk (OK)                                PO Box 1664                                          Enid               OK          73702                         ( ) ‐           ( ) ‐
GAR1708     GARVIE, THOMAS                                                                                                                                                              ( ) ‐           ( ) ‐
GAR1717     GAREY, WILLIAM M                                          101 CIRCLE DRIVE                                     ARLINGTON          TX          76010                         ( ) ‐           ( ) ‐
GAR2135     GARNER, PATRICK E                                         715 W. HARRIS                                        ARLINGTON          TX          76001                         ( ) ‐           ( ) ‐
GAR2267     GARCIA, NORMA                                             1716 STALLCUP ROAD                                   FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
GAR2294     GARCIA, JOSE                                              2763 BELZISE TERRACE                                 FORT WORTH         TX          76104                         ( ) ‐           ( ) ‐
GAR2335     GARCIA & MARIA T RODRIGUEZ, LUIS                          2639 AVENUE G                                        FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
GAR2567     HALEY GARRISON                                            2112 DENFIELD LANE                                   CHILDRESS          TX          79201                         ( ) ‐           ( ) ‐
GAR2629     GARCIA, NICOLE                                            3116 AVE G                                           FT. WORTH          TX          76105                         ( ) ‐           ( ) ‐
GAR3010     GARCIA, CELAI AND MARIA                                   5425 FLAMINGO ROAD                                   FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
GAR3300     Leticia Gracia                                            3300 St. Louis Avenue                                Fort Worth         TX          76110                         ( ) ‐           ( ) ‐
GAR3301     GARCIA POA FOR ISAIAS GAMBOA, CATALINA                    109 CIRCLE DRIVE                                     ARLINGTON          TX          76010                         ( ) ‐           ( ) ‐
GAR3513     GARCIA, ANTONIO & MARICELA                                4621 AVE L                                           FT. WORTH          TX          76105                         ( ) ‐           ( ) ‐
GAR3553     GARCIA, GLORIA                                            2905 AVENUE D                                        FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
GAR3728     GARRETT, STEVEN                                           14725 APPLE VALLEY ROAD                              APPLE VALLEY       CA          93027                         ( ) ‐           ( ) ‐
GAR3753     GARRISON FAMILY TRUST                                     MARRION H GARRISON, TRUSTEE 2201 HORSESHOE           LONGVIEW           TX          75605                         ( ) ‐           ( ) ‐
GAR3754     GARCIA, BRAULIO C                                         1303 UGARMILL CT                                     ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
GAR4279     GARCIA, CLEMENTE                                          704 CLAIREMONT AVENUE                                FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
GAR5087     KYLE GARRISON                                             PO BOX 27                                            TELL               TX          79259                         ( ) ‐           ( ) ‐
GAR5228     Garraway, Amanda                                          484 Marietta Place                                   Pittsburgh         PA          15228                         ( ) ‐           ( ) ‐
GAR6299     GARRETT, DOROTHY J                                        5570 PINSON STREET                                   FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
GAR6362     GARCIA, RUBEN AND REINA                                   904 CHICAGO AVENUE                                   FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
GAR6565     GARZA, ANDREA                                             2604 ROSELAND STREET                                 FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
GAR6589     GARCIA, LETICIA S                                         2635 AVENUE G                                        FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
GAR6635     REAGAN GARRISON                                           909 AVENUE F NW                                      CHILDRESS          TX          79201                         ( ) ‐           ( ) ‐
GAR6933     Albert S. Garza                                           PO Box #1171                                         Stanton            TX          79782                         (432)978‐5584   ( ) ‐
GAR7050     GARRISON, HAROLD & ELAINE                                 4701 WOODFIELD DR                                    ARLINGTON          TX          76016                         ( ) ‐           ( ) ‐
GAR7204     GOBLE GRANT GARRETT                                       PO BOX 186                                           CHILDRESS          TX          79201                         ( ) ‐           ( ) ‐
GAR7305     GARRETT, CLARENCETTA                                      2704 FOREST AVENUE                                   FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
GAR7444     GARCIA‐RODRIGUEZ, MAURICIO                                6316 NORMA STREET                                    FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
GAR7634     GARCIA, OSCAR                                             4405 MORRIS COURT                                    FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
GAR7915     SHAWN GARRISON                                            PO BOX 29                                            TELL               TX          79259                         ( ) ‐           ( ) ‐
GAR8179     GARCIA, VICTOR                                            7420 LAUREL HILL COURT                               FORT WORTH         TX          76133                         ( ) ‐           ( ) ‐
GAR8594     GARCIA, MIGUEL & ROSIBEL                                  924 S HAYNES AVE                                     FT WORTH           TX          76013                         ( ) ‐           ( ) ‐
GAR9003     DONNA GARRISON                                            2112 DENFIELD LANE                                   CHILDRESS          TX          79201                         ( ) ‐           ( ) ‐
GAR9094     GARRETT, CYNTHIA & JIMMY R                                208 CIRCLE DR                                        ARLINGTON          TX          76010                         ( ) ‐           ( ) ‐
GAR9303     ALDA BETH GARRISON                                        BOX 582                                              CHILDRESS          TX          79201                         ( ) ‐           ( ) ‐
GAR9356     Garza Abstract                                            217 W. Main St.                                      Post               TX          79356                         ( ) ‐           ( ) ‐
GAR9761     Garcia, David                                             315 Drury Lane                                       Odessa             TX          79761                         ( ) ‐           ( ) ‐
GAS3744     GASS, TERRELL E                                           120 CR 1539                                          MORGAN             TX          76671                         ( ) ‐           ( ) ‐
GAS3745     GASS, BEVERLY L                                           120 CR 1539                                          MORGAN             TX          76671                         ( ) ‐           ( ) ‐
GAT6105     Gator Shredding                                           P.O. Box 5531                                        Vienna             WV          26105                         ( ) ‐           ( ) ‐
GAU0134     Robert Gaudin                                             5900 FOREST HIGHLANDS DRIVE                          FORT WORTH         TX          76132                         ( ) ‐           ( ) ‐
GAU0274     BRYAN GAUDIN                                                                                                                                                                ( ) ‐           ( ) ‐
GAU1234     Gaudin, Brandon                                                                                                                                                             ( ) ‐           ( ) ‐
GAU1779     BRETT GAUDIN                                                                                                                                                                ( ) ‐           ( ) ‐
GAU3225     TAMARA L GAUDIN                                           3225 TURTLE CREEK BOULEVARD SUITE 943                DALLAS             TX          75219                         ( ) ‐           ( ) ‐
GAU4998     Peggy Joyce Gault                                         475 S. Amherst                                       West Columbia      TX          77486                         ( ) ‐           ( ) ‐
GAU5024     GAUCIN, GREGORIO & MARIA                                  1710 COTTONWOOD ST                                   ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
GAU8928     Phillip R. Gaut, Sr.                                      201 Brook Cir.                                       Krum               TX          76249                         ( ) ‐           ( ) ‐
GAV0030     GAVILAN RESOURCES                             RYAN        800 GESSNER RD                   SUITE 375           HOUSTON            TX          77024          US             (346)867‐0478   ( ) ‐
GAV4015     GAVIA, PAULA S                                            7220 MEADOWBROOK DRIVE                               FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
GAV5862     GAVIRIO, SOCORRO                                          2636 AVENUE H                                        FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
GAV6723     GAVIA, JOHN A                                             7220 MEADOWBROOK DRIVE                               FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
GAY6516     Linda J. Gaylor                                           1521 Salem Avenue                                    Edmond             OK          73003                         (561)714‐7271   ( ) ‐
GEA0110     Geauga County Public Library                              Chardon Library, Attn: Genealogy 110 E Park Street   Chardon            OH          44024                         ( ) ‐           ( ) ‐
GEA4024     Geauga County Probate Court                               231 Main Street, Ste 200                             Chardon            OH          44024                         ( ) ‐           ( ) ‐
GEA4025     Geauga County Recorder                                                                                                                                                      ( ) ‐           ( ) ‐
GEC0148     G E CAPITAL FINANCIAL                                     P.O. BOX 410426                                      SALT LAKE CITY     UT          84141‐0426                    (866)243‐7678   ( ) ‐
GEE1353     GEEPCO INC                                                309 W 7TH STREET                 SUITE 500           FORT WORTH         TX          76102                         (817)335‐9393   ( ) ‐
GEE8662     GEE JR & JACKIE GEE, RODELL                               6715 BARRED OWL ROAD                                 ARLINGTON          TX          76002                         ( ) ‐           ( ) ‐
GEI0916     Michael Geissler                                          316 Broadmoor Blvd                                   Lafayette          LA          70503                         ( ) ‐           ( ) ‐
                                                               Case 21-10374-JTD                                     Doc 1               Filed 02/04/21                       Page 37 of 82

Vendor ID                         Vendor Name             Attention           Address 1                  Address 2              City     State/Pro     Zip/Postal   Country/Regi      Phone/Ext                Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
GEI3910     GEISEL, EDWARD H & NILA                               1205 SHELMAR CT                                       ARLINGTON        TX          76014                         ( ) ‐           (   )   ‐
GEI6152     Gerald R. Geisler                                     52 Colonial Drive                                     Rancho Mirage    CA          92270                         ( ) ‐           (   )   ‐
GEI9387     GEISLER, RAYMOND AND MAXINE                           6516 NORMANDY ROAD                                    FORT WORTH       TX          76112                         ( ) ‐           (   )   ‐
GEM1000     GEMCO                                                 309 WEST 7TH STREET                SUITE 500          FT. WORTH        TX          76102                         (817)698‐9393   (   )   ‐
GEM1022     GE MONEY BANK (LINDA GAUDIN)                          PO BOX 960061                                         ORLANDO          FL          32896‐0061                    ( ) ‐           (   )   ‐
GEN0001     Genesee County Surrogate's Court                      1 West Main Street                                    Batavia          NY          14020                         ( ) ‐           (   )   ‐
GEN0002     Genesee County Probate Court                          900 S. Saginaw St.                 5th Floor Room 502 Flint            MI          48502                         (810)257‐3528   (   )   ‐
GEN0671     Geneva Lee Kleiner Revocable Trust                    PO Box 533                                            Chickasha        OK          73023                         ( ) ‐           (   )   ‐
GEN3217     Generation Land Management, LLC                       Attn: Matt Karlitz                 3217 Ellsworth     Malta            NY          12020                         ( ) ‐           (   )   ‐
GEN9960     Joyce Suarez Genrich                                  918 Hollyshore Drive                                  Lutz             FL          33548                         (813)300‐0071   (   )   ‐
GEO0133     GEOCARE GROUP INSURANCE PROGRAM               PREMIUM PO BOX 60290                                          LOS ANGELES      CA          90060‐0290                    (800)337‐3140   (   )   ‐
GEO0877     GEORGE, LACY & DARLENE                                7021 NORMA STREET                                     FT WORTH         TX          76112                         ( ) ‐           (   )   ‐
GEO1081     GeoMar Resources, Inc.                        Mike    3343 Locke Ave. #103                                  Fort Worth       TX          76107                         (817)877‐0341   (   )   ‐
GEO1234     TOMMY GEORGE                                          8921 GRAYWOLF TRAIL                                   KELLER           TX          76244                         (817)690‐8375   (   )   ‐
GEO1419     GEOMAP COMPANY                                        1100 GEOMAP LANE                                      PLANO            TX          75074‐7199                    (972)578‐0571   (   )   ‐
GEO2606     Hilary Gillespie George                               PO Box 470337                                         Fort Worth       TX          76147‐0337                    ( ) ‐           (   )   ‐
GEO2779     Kenneth S. George                                     PO Box 601239                                         Dallas           TX          75360                         (970)641‐0696   (   )   ‐
GEO3315     Robert L. Georges                                     1008 St. Mary's Avenue                                Falls City       NE          68355                         ( ) ‐           (   )   ‐
GEO3772     George's Longhorn Lodge                               PO Box 601239                                         Dallas           TX          75360                         (970)641‐0696   (   )   ‐
GEO4525     George Andrie & Associates                            4525 Lakeshore Drive                                  Waco             TX          76710                         (254)752‐2010   (   )   ‐
GER2235     INC, GERRLYNN                                 DALE    7804 GRASSLAND DRIVE                                  FT WORTH         TX          76133                         ( ) ‐           (   )   ‐
GER2657     Gerald C. Puckett Estate                              c/o Worth Puckett, Executor        PO Box 285         Ft. Davis        TX          79734                         ( ) ‐           (   )   ‐
GER2738     Gerweck Farm Enterprises Preferred LLC                815 Dillon Drive                                      Omaha            NE          68132                         ( ) ‐           (   )   ‐
GER6503     Jay R. & Brooke N. Gerdes                             63804 721 Road                                        Auburn           NE          68305                         ( ) ‐           (   )   ‐
GER8813     Randolph O. Gerweck                                   64340 711 Rd.                                         Verdon           NE          68457                         ( ) ‐           (   )   ‐
GER9105     James R. & Joyce Gerdes                               72159 638 Avenue                                      Auburn           NE          68305                         ( ) ‐           (   )   ‐
GET9503     Geter, Brian                                          407 13th Street, Apt B                                Parkersburg      WV          26101                         ( ) ‐           (   )   ‐
GFE1234     CLIFFORD GFELLER                                      5981 FM ROAD 2072                                     VERNON           TX          76384                         ( ) ‐           (   )   ‐
GFE3007     Karen Gfeller                                         5981 FM Road 2072                                     Vernon           TX          76384                         ( ) ‐           (   )   ‐
GFS5090     GFSJR Minerals LLC                                    PO Box 906                                            El Campo         TX          77437‐0906                    (979)543‐3812   (   )   ‐
GHA8342     GHAFFARIAN & MEDHI GHAFFARIAN, REZA                   907 SMOKEY CT                                         ARLINGTON        TX          76014                         ( ) ‐           (   )   ‐
GHS7721     GHS Partners, LLC                                     912 Beechwood Dr.                                     Denton           TX          76210                         ( ) ‐           (   )   ‐
GIB0360     James A. Gibbs                                        4925 Greenville Ave.               Suite 1220         Dallas           TX          75206                         ( ) ‐           (   )   ‐
GIB1234     Gibbons, Tiffany                                                                                                                                                       ( ) ‐           (   )   ‐
GIB1681     Owen Gibbs                                                2146 Eva Lane                                     Euless           TX          76040                         ( ) ‐           (   )   ‐
GIB3872     CARROLL AND LINDA GIBSON                                                                                                                                               ( ) ‐           (   )   ‐
GIB8513     GIBSON & LINDA GIBSON, GLENN                              2720 CRAVENS RD                                   FORT WORTH       TX          76112                         ( ) ‐           (   )   ‐
GID4135     GIDEON MISSIONARY BAPTIST CHURCH              LW          PO BOX 15485                                      FORT WORTH       TX          76119                         ( ) ‐           (   )   ‐
GIE6450     Cornelius & Elizabeth Giesbrecht                          2946 CR D2200                                     Stanton          TX          79782                         ( ) ‐           (   )   ‐
GIF1034     GIFFORD, STELLA J                                                                                                                                                      ( ) ‐           (   )   ‐
GIF1748     GIFFERT, CHRIS                                                                                                               TX                                        ( ) ‐           (   )   ‐
GIF3897     GIFFERT, MARY                                             1111 WYLIE ROAD #12                               NORMAN           OK          73069                         (405)413‐4371   (   )   ‐
GIF5986     Giffey Davis Oil and Gas, LLC                             729 NE Lakewood Boulevard                         Lee's Summit     MO          64064                         (816)522‐5648   (   )   ‐
GIL0001     Jack D. Gilbert                                           1 Montana Vista Place                             Cross Lanes      WV          25313                         ( ) ‐           (   )   ‐
GIL0068     Gilbert, W F                                              Box 68                                            Swiss            WV          26690‐0068                    ( ) ‐           (   )   ‐
GIL1000     GILBERT, LENNON E.                                        2000 S.E. PARKWAY                                 ARLINGTON        TX          76018                         ( ) ‐           (   )   ‐
GIL1100     GILL, SURINDER                                            9937 DICKENS DR.                                  BENBROOK         TX          76126                         ( ) ‐           (   )   ‐
GIL3211     WAGGONER NAT'L BANK, TRUSTEE                              PO BOX 2271                                       VERNON           TX          76384                         ( ) ‐           (   )   ‐
GIL3752     GILBERT, EDNA                                             3035 ORR DR                                       TYLER            TX          75702                         ( ) ‐           (   )   ‐
GIL4697     GILL, LORI J                                              6400 RAVENSWOOD DR                                FT. WORTH        TX          76112                         ( ) ‐           (   )   ‐
GIL4956     Marcey Gillespie                                          PO Box 470337                                     Fort Worth       TX          76147‐0337                    ( ) ‐           (   )   ‐
GIL5838     Sandra L. Gillis                                          521 Barkridge Trail                               Burleson         TX          76028‐4547                    ( ) ‐           (   )   ‐
GIL6149     GILLS, DEATRA                                             1809 WARREN LANE                                  FORT WORTH       TX          76112                         ( ) ‐           (   )   ‐
GIL6734     Gilman, Jeremy                                            1336 Barrel Run                                   Haslet           TX          76052                         ( ) ‐           (   )   ‐
GIL7153     GIL, NICFORO                                              4101 AVE J                                        FT WORTH         TX          76105                         ( ) ‐           (   )   ‐
GIL8525     GILES, JAMES R                                            3733 GRIGGS AVENUE                                FORT WORTH       TX          76119                         ( ) ‐           (   )   ‐
GIL8649     GILBERT, JACK D.                                          1 MONTA VISTA PLACE                               CROSS HANES      WV          25313‐1815                    ( ) ‐           (   )   ‐
GIL8767     GILBERT, FRANCES C.                                       1 MONTA VISTA PLACE                               CROSS LANES      WV          25313‐1815                    ( ) ‐           (   )   ‐
GIL9050     GIL, ALBERTO                                              4101 AVE J                                        FT WORTH         TX          76105                         ( ) ‐           (   )   ‐
GIL9260     Terrie Gillett                                            7 Woods Street                                    San Rafael       CA          94901                         (415)686‐6613   (   )   ‐
GIL9487     Kristie A Gilmore                                                                        7317 80th Street   Lubbock          TX          79424                         ( ) ‐           (   )   ‐
GIL9831     Dr. Lewis D. Gilbert                                      807 Broad Street                                  Summersville     WV          26651                         ( ) ‐           (   )   ‐
GIL9999     Gilmer County Clerk                                                                                                                                                    ( ) ‐           (   )   ‐
GIN0411     Ashley Gingras                                                                                                                                                         ( ) ‐           (   )   ‐
GIP0388     GIPSON, PORTIA ANN                                        3731 AVENUE N                                     FORT WORTH       TX          76105                         ( ) ‐           (   )   ‐
GIR1487     GIRL SCOUT                                                                                                                                                             ( ) ‐           (   )   ‐
GIS1191     GIS Benefits ‐ Employer Plan Services, Inc.            11910 Anderson Mill Rd                               Austin           TX          78726‐1113                    ( ) ‐           (   )   ‐
GIV9027     JOANN LANE GIVENS                                      12913 E ELIFF ST                                     CORPUS CHRISTI   TX          78410                         ( ) ‐           (   )   ‐
GLA1113     Robert Joel Glast                                      437 White Horse Trail                                Palm Desert      CA          92211                         (432)413‐1824   (   )   ‐
GLA2125     Kristopher L. Glathar & Allison M. Glathar             1722 McLean St.                                      Falls City       NE          68355                         ( ) ‐           (   )   ‐
GLA2516     Marjorie A Glaze                                       3213 Dengar Ave.                                     Midland          TX          79705                         (915)474‐7239   (   )   ‐
GLA4738     GLASPIE, C A & ROSETTA                                 4122 CANAL COURT                                     ARLINGTON        TX          76016                         ( ) ‐           (   )   ‐
GLA5750     Glass Press Properties, LTD                            121 Putnam Street                                    Marietta         OH          45750                         ( ) ‐           (   )   ‐
GLA7212     GLADNEY, W. C.                                         3220 WALTON RD APT # 1123                            TYLER            TX          75701                         ( ) ‐           (   )   ‐
GLA8333     Terry L & Carolyn G Glathar                            2414 Harlan Street                                   Falls City       NE          68355                         ( ) ‐           (   )   ‐
GLA8512     Samuel Jason Glast                                     37 Sanctuary Drive                                   San Antonio      TX          78248                         ( ) ‐           (   )   ‐
GLA9739     Glasscock County Clerk                                 PO Box 190                                           Garden City      TX          79739                         ( ) ‐           (   )   ‐
GLE1260     Glen E. Ellman Photographer                            PO Box 126081                                        Benbrook         TX          76126                         (817)560‐1929   (   )   ‐
GLE1881     Glenn Baird Bypass Trust                               1611 Glen Hollow Rd.                                 Belton           TX          76513                         (254)630‐6652   (   )   ‐
GLE9389     GLENN, TALPHARD O                             MORRIS T 5009 COTTEY STREET                                   FORT WORTH       TX          76105                         (817)534‐1087   (   )   ‐
GLO0618     Gloria R.A. Evans, Ltd.                                PO Box 7962                                          Midland          TX          79708                         ( ) ‐           (   )   ‐
GLO1287     The Texas General Land Office                          Attn: Energy Resources/ Mineral   PO Box 12873       Austin           TX          78711‐2873                    ( ) ‐           (   )   ‐
GLO3762     GLOVER & LATRICIA GLOVER, ANTONIO                      6275 AVA COURT                                       FT WORTH         TX          76112                         ( ) ‐           (   )   ‐
GLO7203     GLOVER JR, WILLIAM CLEVELAND                           803 ACKERS DRIVE                                     ARLINGTON        TX          76001                         ( ) ‐           (   )   ‐
GMA1437     GMAC                                                   PO BOX 33115                                         KNOXVILLE        TN          37930                         ( ) ‐           (   )   ‐
GMS3404     GMS Energy, LLC                                                                                                                                                        ( ) ‐           (   )   ‐
GOB2006     GOBBLE, PAULA W.                                          124 ROSS ROAD                                     CRAIGSVILLE      WV          26205                         ( ) ‐           (   )   ‐
GOD3363     GODINEZ, RICARDO                                          2321 FOREST AVENUE                                FORT WORTH       TX          76117                         ( ) ‐           (   )   ‐
GOD5179     GODINEZ, SILVANO                                          3404 DURANGO LANE                                 ARLINGTON        TX          76014                         ( ) ‐           (   )   ‐
GOD8819     Fred R. Godwin                                            816 Audubon Street                                Lake Charles     LA          70605‐2602                    ( ) ‐           (   )   ‐
GOD9115     GODWIN, JOSEPH                                            5000 MITCHELL SAXON RD                            FORT WORTH       TX          76140                         ( ) ‐           (   )   ‐
GOF0501     Daniel Clayton & Cassondra A Goff                         70501 654 Blvd                                    Salem            NE          68433                         ( ) ‐           (   )   ‐
GOF0527     Lonnie D & Kimberly L Goff                                70527 653 Blvd                                    Falls City       NE          68355                         ( ) ‐           (   )   ‐
GOF4229     Lukas D & Megan M Goff                                    64229 703 Trail                                   Salem            NE          68433                         ( ) ‐           (   )   ‐
GOF4300     Matthew K. Goff                                           64176 703 Trail                                   Salem            NE          68433                         ( ) ‐           (   )   ‐
GOF7703     GOFF'S FLYING SERVICE, INC.                               PO BOX 13                                         TELL             TX          79259                         ( ) ‐           (   )   ‐
GOF9426     Lukas Dale Goff                                           807 Ben Blvd.                                     Falls City       NE          68355                         ( ) ‐           (   )   ‐
GOF9427     Daniel Clayton & Cassondra Ann Goff                       70501 645 Blvd.                                   Salem            NE          68433                         ( ) ‐           (   )   ‐
GOF9428     David I. & Deanna L. Goff                                 64510 704 Road                                    Salem            NE          68433                         ( ) ‐           (   )   ‐
GOH8012     Michael Davis                                 Michael     8012 Peony Court                                  Fort Worth       TX          76123                         (817)996‐4030   (   )   ‐
GOL0315     Scott Golub                                                                                                                                                            ( ) ‐           (   )   ‐
GOL1908     GOLESTANI, REZA                                           3410 VISCOUNT DR                                  ARLINGTON        TX          76016                         ( ) ‐           (   )   ‐
GOL2127     GOLDEN, DAVID R & ERIN R                                  1709 ROCK VIEW CT                                 FT. WORTH        TX          76112                         ( ) ‐           (   )   ‐
GOL2995     Betty J. Golden                                           14253 N. Ashbrook Drive        Apt A              Fountain Hills   AZ          85268                         (480)699‐3076   (   )   ‐
GOL3867     GOLDEN VALLEY COUNTY RECORDER                             PO BOX 130                                        BEACH            ND          58621                         (701)872‐3713   (   )   ‐
GOL8465     Ricky Lynn Golden                                         12265 Meridian Road                               Ardmore          OK          73401                         (580)221‐3619   (   )   ‐
GOL9128     Sherry Anne Stone Goldsmith                               10135 Canoga Avenue                               Chatsworth       CA          91311                         (818)993‐7703   (   )   ‐
GOM0780     GOMEZ, MARTIN                                             3533 THANNISCH AVENUE                             FORT WORTH       TX          76105                         ( ) ‐           (   )   ‐
GOM1000     GOMEZ, ALFREDO                                            2809 AVE. K                                       FORT WORTH       TX          76105                         ( ) ‐           (   )   ‐
GOM1013     GOMEZ, MANUEL                                             5430 NORTH HAMPSHIRE BLVD                         FORT WORTH       TX          76112                         ( ) ‐           (   )   ‐
GOM1348     GOMEZ, ALEJANDRO AND LEONOR                               3724 KILLIAN                                      FORT WORTH       TX          76119                         ( ) ‐           (   )   ‐
GOM1505     GOMEZ AND TOMAS MACIAS, RUBY                              515 CIRCLE DRIVE                                  ARLINGTON        TX          76010                         ( ) ‐           (   )   ‐
GOM1739     GOMEZ, ROSA                                               916 CHICAGO AVENUE                                FORT WORTH       TX          76103                         ( ) ‐           (   )   ‐
GOM2944     GOMEZ & EULALIA GOMEZ, RICHARD                            1003 CARLA CT                                     ARLINGTON        TX          76014                         ( ) ‐           (   )   ‐
GOM3466     GOMEZ, ANTONIO & MARIA I                                  3000 AVE I                                        FT WORTH         TX          76105                         ( ) ‐           (   )   ‐
                                                                 Case 21-10374-JTD                                           Doc 1                Filed 02/04/21                       Page 38 of 82

Vendor ID                        Vendor Name                 Attention             Address 1                     Address 2             City       State/Pro     Zip/Postal   Country/Regi       Phone/Ext         Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
GOM6321     GOMEZ, FEDRICO                                              1808 GUINEVERE ST                                        ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
GOM7626     GOMEZ, JACINTO R                                            2501 MCKENZIE STREET                                     FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
GOM9784     GOMEZ, MARIA MARTINA                                        4904 HAMPSHIRE BLVD                                      FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
GON0044     GONZALEZ, ESAU F                                            2404 SARGENT ST                                          FT WORTH         TX          76103                         ( ) ‐           ( ) ‐
GON0153     Ralph Gonzales aka Rafael Gonzales                          406 ECR 119                                              Midland          TX          79706                         ( ) ‐           ( ) ‐
GON0175     GONZALES, RUTILIO                                           1019 ARLINGTON AVE                                       FT WORTH         TX          16104                         ( ) ‐           ( ) ‐
GON0494     GONZALEZ, TERESA HERNANDEZ                                  1028 EAST JEFFERSON AVENUE                               FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
GON0748     GONZALEZ, DANIEL AND MARIA                                  309 PARK VIEW DRIVE APT 1878                             ARLINGTON        TX          76010                         ( ) ‐           ( ) ‐
GON1000     GONZALES, IGNACIO & MARIA G.                                3200 A KNOX STREET                                       FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
GON1100     GONZALEZ, JOSE DE JESUS & ALICIA                            4025 WIMAN DRIVE                                         FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
GON1200     GONZALEZ, JOSE ADAN                                         3312 FITZHUGH AVE                                        FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
GON1500     GONZALES, VICTOR H. & MARIA Y.                              3306 MILLETT AVENUE                                      FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
GON1873     GONZALEZ, HUGO                                              1100 EAST ARLINGTON                                      FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
GON2000     GONZALEZ, JOSE R.                                           3778 CASTLEMAN                                           FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
GON2519     GONZALES, JOSEPH                                            1712 WICKERSHAM DR                                       ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
GON2545     GONZALES, ALICIA                                            3700 AVE H                                               FT. WORTH        TX          76105                         ( ) ‐           ( ) ‐
GON2970     GONZALES, ALICYS MORERIA & RONALD                           1220 GREEN HILL                                          ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
GON2998     GONZALES, CLAUDIA                                           4328 FORBES STREET                                       FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
GON4173     GONZALEZ, INEZ                                              1301 BELZISE TERRACE                                     FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
GON4500     GONZALEZ & SAN JUANA GONZALEZ, RAFAEL C                     PO BOX 300006                                            ARLINGTON        TX          76007                         ( ) ‐           ( ) ‐
GON5183     GONZALES, REBECCA ELIZABETH                                 2833 BEATY COURT                                         FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
GON6959     GONZALES, JUAN RAMON AND LAURA PALOMINO                     3624 AVENUE K                                            FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
GON7318     GONZALEZ, D'ANN                                             6001 YOSEMITE DRIVE                                      FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
GON7823     GONZALEZ, JESUS                                             2414 BEN AVENUE                                          FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
GON8257     GONZALEZ, ALFREDO AND JUANA                                 2313 VOGT STREET                                         FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
GON8629     Gonzales County Clerk                            Lee Reidel Gonzales County                     P.O. Box 77          Gonzales         TX          78629                         (830)672‐2801   (830)672‐2636
GON8768     Johnny Lee Gonzales aka Juan Leonardo Gonzales              PO Box 444                                               Stanton          TX          79782                         ( ) ‐           ( ) ‐
GON8826     GONZALEZ, FIDEL                                             617 CLAIRMONT AVENUE                                     FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
GON8842     GONZALES, JUAN AND MARIA                                    1552 LYNNHAVEN ROAD                                      FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
GON9702     Gonzales Contractors, LLC                                   4001 S. Hwy 349                                          Midland          TX          79702                         ( ) ‐           ( ) ‐
GON9705     Gonzalez, Albert                                            402 W. Dormard                                           Midland          TX          79705                         ( ) ‐           ( ) ‐
GON9872     GONZALEZ, ROSARIO PRECIADO                                  3418 AVENUE G                                            FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
GOO0258     GOODE, JENNIFER                                                                                                                                                                 ( ) ‐           ( ) ‐
GOO0793     GOODWIN, MELISSA F                                           2803 CONCORD DR                                         ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
GOO0933     Doyle & Juiquitta Goodspeed                                  933 Ray Andra Dr.                                       DeSoto           TX          75115          US             ( ) ‐           ( ) ‐
GOO2523     GOOCH & DONNA GOOCH, DAVID N                                 7406 DODD CT                                            ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
GOO2815     Houston L. Goodspeed                                         2815 Valley View Ln.               Ste. 115             Dallas           TX          75234                         ( ) ‐           ( ) ‐
GOO3761     Richard W. Goode                                             705 Coralberry Drive                                    McKinney         TX          75070                         (972)569‐9074   ( ) ‐
GOO5331     JOYCE GOODSON, TRUSTEE OF GOODSON TRUST                      4615 VAN WINKLE DRIVE                                   AMARILLO         TX          79119                         ( ) ‐           ( ) ‐
GOO7619     BEVERLY GOODEN                                               PO BOX 173                                              CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
GOO9411     GOODSPEED, LAVEDA                                            5708 EISENHOWER DRIVE                                   FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
GOO9990     Goos, Clinton                                                Holland Acquisitions, Inc.         1600 Broadway,       Denver           CO          80202                         ( ) ‐           ( ) ‐
GOR1000     GORE, DEBORAH                                                4401 OWENDALE DR                                        BENBROOK         TX          76126                         ( ) ‐           ( ) ‐
GOR2527     Joan Gorzik                                                  3368 Comanche Road                                      Saint George     UT          84790                         (435)313‐1633   ( ) ‐
GOR5166     GO REO, LLC                                                  212 Goldenrod Lane                                      Seward           NE          68434                         ( ) ‐           ( ) ‐
GOR5750     Gordon, Denise                                               48260 Toker Rd                                          Hopedale         OH          43976                         (740)946‐2585   ( ) ‐
GOS1019     RICKY GOSS                                                                                      4613 SAND ROAD       VERNON           TX          73684                         ( ) ‐           ( ) ‐
GOS2125     Goshen County Clerk                                          2125 East A Street                                      Torrington       WY          82240                         ( ) ‐           ( ) ‐
GOS4418     Leslie Owen Gossman                                          64018 718 Rd.                                           Stella           NE          68442                         ( ) ‐           ( ) ‐
GOU2046     Donald G. Gourley                                            526 W taos                                              Hobbs            NM          88240                         ( ) ‐           ( ) ‐
GOU2907     GOULD, SIRA MARIE                                            PO BOX 8751                                             FORT WORTH       TX          76124                         ( ) ‐           ( ) ‐
GOU4277     Courtland P. Gould                                           714 West 3rd Street                                     Erie             PA          16507                         (412)956‐5974   ( ) ‐
GOU5345     MIKEL GOUNDIE                                                102 AVENUE H SE                                         CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
GOU8360     Linda Lou Gourley                                            1522 Guadalupe St.                                      San Angelo       TX          76901                         (325)486‐2069   ( ) ‐
GOV8431     Government Software Services, Inc.                                                                                   Honesdale        PA          18431                         (4 ) ‐          ( ) ‐
GOW5333     Emily West Gower                                             125 Graylyn Drive                                       Chapel Hill      NC          27156                         ( ) ‐           ( ) ‐
GRA0121     GRANDE ENERGY COMPANY                                        309 WEST 7TH STREET                SUITE 500            FORT WORTH       TX          76102                         ( ) ‐           ( ) ‐
GRA0205     Gray County Clerk (TX)                                       205 N. Russell, Room 200                                Pampa            TX          79065                         ( ) ‐           ( ) ‐
GRA0318     WAYNE & ELVIRA GRAHAM                                        1308 NORMAN CIRCLE                                      ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
GRA0367     GRADY, WILLIE B                                              4300 CAROL AVENUE                                       FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
GRA0773     Mark Theron Graves                                           1048 5th Ave. W.                                        Dickinson        ND          58601                         ( ) ‐           ( ) ‐
GRA0999     Grandin Investments, Ltd.                                    5900 Forest Highlands Dr.                               Fort Worth       TX          76132‐4431                    ( ) ‐           ( ) ‐
GRA1000     GRAHAM, WOODROW W.                                           4205 SARITA DR.                                         FORT WORTH       TX          76109                         ( ) ‐           ( ) ‐
GRA1073     Gray, Amanda F                                               9635 Liberty School Rd                                  Cambridge        OH          43725                         (740)391‐0087   ( ) ‐
GRA1186     Robert Harvison Graham                                       PO Box 596                                              Smithville       TX          78957                         (512)988‐0186   ( ) ‐
GRA1234     RANDAL GENE GRAF                                             8403 FM ROAD 1949                                       VERNON           TX          76384                         ( ) ‐           ( ) ‐
GRA1489     GRAY, LILLIE                                                 3602 SNEAD COURT                                        ARLINGTON        TX          76014                         (817)688‐8784   ( ) ‐
GRA1510     DANE GRAY                                                                                                                                                                       ( ) ‐           ( ) ‐
GRA1531     GRAY, ROBERT B                                               2509 LUCAS                                              FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
GRA2333     Robert Turpin Grammer                                        22804 Steeple Bluff                                     San Antonio      TX          78256                         ( ) ‐           ( ) ‐
GRA3680     GRAHAM, WOODROW                                              4205 SARITA DR                                          FORT WORTH       TX          76109                         ( ) ‐           ( ) ‐
GRA4497     ROBERT W GRAHAM                                              602 S PINE STREET                                       HOLDEN           MO          64064                         ( ) ‐           ( ) ‐
GRA4530     John Miller Grammer                                          390 Wiggins Creek Dr.                                   Sewanee          TN          37375                         ( ) ‐           ( ) ‐
GRA4560     Granville Graves                                             PO Box 897                                              Stanton          TX          79782                         ( ) ‐           ( ) ‐
GRA4967     Lee Graves                                                   P O Box 64967                                           Lubbock          TX          79464                         ( ) ‐           ( ) ‐
GRA5486     GRAY, STEVEN                                                 2003 RUTH STREET                                        ARLINGTON        TX          76010                         ( ) ‐           ( ) ‐
GRA5509     Pauline Gravier                                              5509 Lindenshire Lane                                   Dallas           TX          75230                         ( ) ‐           ( ) ‐
GRA5514     EDDIE LOU GRAF                                               3901 BUTTERCUP WAY                                      PLANO            TX          75093                         ( ) ‐           ( ) ‐
GRA5619     EUGENIA GRAF                                                 702 PEASE ST                                            VERNON           TX          76384                         ( ) ‐           ( ) ‐
GRA6033     GRAVES, CARSON AND ANDREA                                    612 NORTH CIRCLE DRIVE                                  ARLINGTON        TX          76010                         ( ) ‐           ( ) ‐
GRA6401     Earl Graf                                                    2818 Wheeler                                            Vernon           TX          76384                         ( ) ‐           ( ) ‐
GRA7109     Colleen Grayson                                              1211 Avenue B NE                                        Childress        TX          79201                         ( ) ‐           ( ) ‐
GRA7348     GRAY, JESSIE                                                 3409 CARRIAGE HILL DRIVE                                FORT WORTH       TX          76140                         ( ) ‐           ( ) ‐
GRA7403     GRAY, DORIS                                                  3823 AVENUE J                                           FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
GRA7448     GRAY, OLLIE FAYE                                             4104 PATE DRIVE                                         FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
GRA8230     John Clinton Graves                                          3224 N. Tam O'Shanter Dr.                               Flagstaff        AZ          86004‐7493                    ( ) ‐           ( ) ‐
GRA8850     GRANADOS, LUIS A                                             2110 CHALICE RD                                         ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
GRA9264     WILLIAM GRAF                                                 3813 Buffalo Street                                     Vernon           TX          76384                         ( ) ‐           ( ) ‐
GRE0000     Lauren Green                                                                                                                                                                    ( ) ‐           ( ) ‐
GRE0021     Green Tree Servicing                                         c/o Urban Lending Solutions, LLC   10225 Westmoor       Broomfield       CO          80021                         ( ) ‐           ( ) ‐
GRE0101     Gregg County Clerk                                           101 E Methvin, Suite 200                                Longview         TX          75601                         (903)236‐1742   ( ) ‐
GRE0311     Greenwood County Clerk of District Court                     311 N. Main St.                                         Eureka           KS          67045                         (620)583‐8153   ( ) ‐
GRE0331     Virginia Lee Green                                           309 A Bently Park Loop                                  Missoula         MT          59801                         (406)544‐9584   ( ) ‐
GRE0632     MOLISSA GREEN                                                3205 ELK RIVER RD                                       WEBSTER          WV          26288                         ( ) ‐           ( ) ‐
GRE0831     Great America Financial Svcs                                 PO Box 660831                                           Dallas           TX          75266‐0831                    ( ) ‐           ( ) ‐
GRE1000     GREEN COUNTY COURTHOUSE                                                                                                               TX                                        ( ) ‐           ( ) ‐
GRE1001     GREEN COUNTY CLERK OF TEXAS                      ELIZABET 124 W. BEAUREGARD                                          SAN ANGELO       TX          76903                         (325)659‐6553   (325)659‐3251
GRE1002     Greene County Prothonotary                                10 East HIgh Street, Room 105                              Waynesburg       PA          15370                         ( ) ‐           ( ) ‐
GRE1137     GREENWOOD OFFICE OUTFITTERS                               2951 SUFFOLK DRIVE, SUITE 640                              FORT WORTH       TX          76133‐1149                    (817)926‐0281   ( ) ‐
GRE1182     MCGREGOR, LOIS                                            P.O. BOX 171491                                            ARLINGTON        TX          76003                         ( ) ‐           ( ) ‐
GRE1234     Darren E. Green (Guest)                                   Best Western Floresville Inn          1720 S 10th Street   Floresville      TX          78114                         ( ) ‐           ( ) ‐
GRE1367     Great American Group Corp Valuation Services              21860 Burbank Blvd, Ste 300                                Woodland Hills   CA          91367                         ( ) ‐           ( ) ‐
GRE1616     GREENE COUNTY PENNSYLVANIA                       ASSESSME 93 EAST HIGH STREET                   SECOND FLOOR         WAYNESBURG       PA          15370                         (724)852‐5211   ( ) ‐
GRE1932     Patrick Green                                             1932 South Routt Ct.                                       Lakewood         CO          80227‐1962                    ( ) ‐           ( ) ‐
GRE2220     Charlene Denton Greer                                     2206 Southridge Dr.                                        Denton           TX          76205                         ( ) ‐           ( ) ‐
GRE2295     GREENWOOD, CHRIS                                          2223 PENNINGTON DR                                         ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
GRE2490     Greenbrier County Clerk                                   P O Box 506                                                Lewisburg        WV          24901          US             ( ) ‐           ( ) ‐
GRE3227     Greater Richmond Abstract & Title, Inc.                   4807 Hermitage Road, Ste 202                               Richmond         VA          23227                         ( ) ‐           ( ) ‐
GRE3725     GREEN, ALFORD E                                           1511 BELZISE TERR                                          FT WORTH         TX          76104                         ( ) ‐           ( ) ‐
GRE3852     GREETREE SERVICING, LLC                                   7360 South Kyrene Road                                     Tempe            AZ          85283                         ( ) ‐           ( ) ‐
GRE3900     GREAT GOSPEL BAPTIST CHURCH                                                                                                                                                     ( ) ‐           ( ) ‐
GRE4993     GREER, RODERICK AND PATRICIA                                 2737 MUSE STREET                                       FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
GRE5370     Greene County Register & Recorder                            Greene County Courthouse           10 East High Street Waynesburg        PA          15370                         ( ) ‐           ( ) ‐
GRE5715     GREEN, WILLIE M                                              3828 RADFORD ROAD                                      FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
GRE5721     GREEN, GEORGE AND LA DELIAH                                  1500 HOLLOWBROOK COURT                                 FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
                                                                           Case 21-10374-JTD                                       Doc 1                Filed 02/04/21                       Page 39 of 82

Vendor ID                         Vendor Name                          Attention            Address 1                  Address 2              City      State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
GRE5870     GREATER FOUR CORNERS MISSIONARY BC                         MARGE     P.O. BOX 51234                                       FT. WORTH         TX          76105                         ( ) ‐           ( ) ‐
GRE6552     GREEN, LINDA K                                                       2012 DANIEL ST                                       FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
GRE7148     MITCHELL GREEN                                                       846 HIGH KNOB TRAIL                                  SEAGROVE          NC          27341                         ( ) ‐           ( ) ‐
GRE7497     GREGORY, PAULINE                                                     4209 OLD MANSFIELD ROAD                              FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
GRE7983     GREEN, BONNIE A                                                      2805 QUAIL CT                                        ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
GRE8141     GREEN, SAMMY                                                         7375 GREEN ACRES                                     FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
GRE8446     AL GREEN                                                             309 A BENTLEY PARK LOOP                              MISSOULA          MT          59801                         (406)544‐9584   ( ) ‐
GRE8702     GREEN, MARY                                                          7239 MUSE COURT                                      FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
GRE8813     GREEN, CARRIE AND ROOSEVELT                                          4208 WILHELM                                         FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
GRE8905     Joseph Mark Gregory                                                  8905 Random Road                                     Fort Worth        TX          76179                         ( ) ‐           ( ) ‐
GRE9167     Elizabeth Rickel Greenwood                                           8109 El Monte Street                                 Prairie Village   KS          66208                         ( ) ‐           ( ) ‐
GRE9880     GREENE, JEREMY AND LISA A                                            210 PARKVIEW DRIVE                                   ARLINGTON         TX          76010                         ( ) ‐           ( ) ‐
GRE9999     Taylor Gregg                                                                                                                                                                          ( ) ‐           ( ) ‐
GRI0073     GRIFFITH, DAWNA                                            FERRELL   P O BOX 73                                           LEIVASY           WV          26676                         ( ) ‐           ( ) ‐
GRI2180     GRIFFIN, MARY B                                                      PO BOX 2234                                          DAYTON            TX          77535                         ( ) ‐           ( ) ‐
GRI2949     GRIDER, HENRY & LORETTA                                              3600 DANIEL DR                                       ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
GRI2973     Gordon J. Grimm Trust                                                2764 V Road                                          Sabetha           KS          66534                         ( ) ‐           ( ) ‐
GRI3817     Michael Griffen                                                      3817 Clotell Dr.                                     Fort Worth        TX          76119                         (817)715‐3405   ( ) ‐
GRI4106     George Edward Grigsby                                                PO Box 3452                                          Fort Worth        TX          76113                         ( ) ‐           ( ) ‐
GRI5766     R.W. Gribble, Jr.                                                    3402 Shorecrest Drive                                Dallas            TX          75235                         (214)354‐0098   ( ) ‐
GRI5934     GRIGGS, DOROTHY H                                                    1808 MUSE STREET                                     FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
GRI6638     EARL GRIFFIN JR.,TRUSTEE                                             THE TONYA GRIFFIN TRUST           PO BOX 730         CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
GRI6793     GRIFFIN, CHRISTOPHER W & ANGELA K                                    6705 CRESTFIELD DR                                   ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
GRI6872     GRIMES, JANIE MAE                                                    3616 AVENUE M                                        FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
GRI7179     GRIMM JR, LLOYD L                                                    2846 HALBERT STREET                                  FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
GRI7321     Griffith Bates Champion & Harper LLP                                 5910 N. Central Expressway, Suite                    Dallas            TX          75206                         (214)238‐8400   (214)238‐8401
GRI7830     Grimes County Appriasal District                                     360 Hill st.                                         Anderson          TX          77830                         ( ) ‐           ( ) ‐
GRI8663     EARL GRIFFIN, JR                                                     PO BOX 730                                           CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
GRI9103     JAMES L GRIMES                                                       1224 STUDEBAKER AVENUE                               AMARILLO          TX          79108                         ( ) ‐           ( ) ‐
GRI9190     GRIGGS, DEREK                                                        1533 WARREN LANE                                     FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
GRI9449     GRIMSLEY, BILL                                                       2313 HALBERT                                         FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
GRI9834     Harita Grimplin                                                      203 Serenade Lane                                    Euless            TX          76039                         ( ) ‐           ( ) ‐
GRO0059     GROVES, DELBERT & SHEILA                                             59 BARNRIDGE RD                                      NETTIE            WV          26681                         ( ) ‐           ( ) ‐
GRO0724     GROVES, CAROLYN                                                      419 BROCK STREET                                     SUMMERSVILLE      KY          26651                         ( ) ‐           ( ) ‐
GRO1000     GROUND BREAKING INVESTMENTS                                          8251 SOUTH JOHNS                                     WAXAHACHIE        TX          75167                         ( ) ‐           ( ) ‐
GRO1234     Grogan, Gary                                                                                                                                                                          ( ) ‐           ( ) ‐
GRO1992     KAY GROVES                                                           1157 ELCAR AVE NW                                   CANTON             OH          44708                         ( ) ‐           ( ) ‐
GRO2062     K BROOKS GROVES                                                      1882 GROVES ROAD                                    CANVAS             WV          26662                         ( ) ‐           ( ) ‐
GRO3045     NELLIE GROVES                                                        5413 WASHINGTON AVE                                 E CHARLESTON       WV          25304                         ( ) ‐           ( ) ‐
GRO3638     GREGORY GROVES                                                       137 DEER CREEK                                      CANVAS             WV          26662                         ( ) ‐           ( ) ‐
GRO5558     Allyson Williams Groner                                              6205 Oriole Drive                                   Midland            TX          79707                         ( ) ‐           ( ) ‐
GRU4923     Bobbie Sue Grubb                                                     1007 Lost Valley Drive                              Euless             TX          76039                         (817)727‐3655   ( ) ‐
GRU6068     Merlin J. Gruber                                                     608 330th Street                                    Morrill            KS          66515                         ( ) ‐           ( ) ‐
GRU6252     GRUNOW, MARTIN O AND BEVERLY W                                       2300 STRATFORD COURT                                FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
GUA0186     GUARDADO, JOSE                                                       3225 BURTON AVE                                     FT WORTH           TX          76105                         ( ) ‐           ( ) ‐
GUA1001     GUADALUPE COUNTY COURTHOUSE                                DEBBIE IN 101 EAST COURT #209                                 SEGUIN             TX          78155                         ( ) ‐           ( ) ‐
GUA1100     GUARDIAN MORTGAGE COMPANY, INC                                       100 N. CENTRAL EXPRESSWAY         SUITE 190         RICHARDSON         TX          75080          US             ( ) ‐           ( ) ‐
GUA2469     GUARDIAN (old Ins)                                         SCOTT     13355 NOEL ROAD                   LOCK BOX 13       DALLAS             TX          75240                         (972)458‐1032   ( ) ‐
GUA5254     Guardian Insurance                                                   14643 Dallas Parkway, Suite 100                     Dallas             TX          75254                         ( ) ‐           ( ) ‐
GUA6234     Guardian Title Company                                               200 South Trinity Street                            Decatur            TX          76234                         ( ) ‐           ( ) ‐
GUA8205     Guadalupe Land & Minerals, LLC                                       17521 Arratia                                       El Paso            TX          79938                         ( ) ‐           ( ) ‐
GUA8221     Guaranty Title Company (NM)                                          108 North Carlsbad                PO Box 430        Carlsbad           NM          88221                         ( ) ‐           ( ) ‐
GUB1341     Gubbels, Julius Patrick                                              PO Box 1789                                         Rosenburg          TX          77471                         ( ) ‐           ( ) ‐
GUE0271     GUESS, LAISHA                                                        7013 JEWELL AVE                                     FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
GUE0326     Guernsey County Health Department                                    326 Highland Avenue                                 Cambridge          OH          43725                         ( ) ‐           ( ) ‐
GUE0627     Guernsey County Auditor                                              627 Wheeling Avenue                                 Cambridge          OH          43725                         (740)432‐9243   ( ) ‐
GUE0661     Guernsey County Genealogical Society                                 PO Box 661                        125 N. 7th Street Cambridge          OH          43725                         (740)432‐9249   ( ) ‐
GUE0733     GUERRERO & ELVIRA ALVAREZ, MIGUEL                                    3330 AVENUE M                                       FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
GUE1423     GUERRERO, JOSE N                                                     1423 N FENMORE AVE                                  COVINE             CA          91722                         ( ) ‐           ( ) ‐
GUE2440     Guest, Barbara                                                       143 North sugar Street                              St. Clairsville    OH          43950                         (304)280‐3972   ( ) ‐
GUE3724     Guernsey County Recorder (OH)                                        Colleen Wheatley                  627 Wheeling Ave, Cambridge          OH          43725                         ( ) ‐           ( ) ‐
GUE3725     Guernsey County Map Dept                                             627 Wheeling Ave                                    Cambridge          OH          43725                         ( ) ‐           ( ) ‐
GUE3726     Guernsey County Clerk of Courts                                      Teresa A. Dankovic                801 Wheeling Ave Cambridge           OH          43725                         ( ) ‐           ( ) ‐
GUE3727     Guernsey County Probate Court                                                                                                                                                         ( ) ‐           ( ) ‐
GUE3728     Guernsey County Ohio Geneological Society                                                                                                                                             ( ) ‐           ( ) ‐
GUE3729     Guernsey County Treasurer                                            627 Wheeling Ave                                     Cambridge         OH          43725                         ( ) ‐           ( ) ‐
GUE9435     GUERRERO, JORGE AND MANUELA                                          3323 AVENUE N                                        FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
GUI0201     Guilford County Clerk of Courts                                      201 S. Eugene St.                                    Greensboro        NC          27401                         (336)412‐7300   ( ) ‐
GUI1961     Marilyn V Guilliams Trust dated Jan 12, 2007                         4833 South Roanoke Avenue                            Springfield       MO          65810                         ( ) ‐           ( ) ‐
GUI6244     Marilyn V. Guilliams Trust                                           4833 South Roanoke Avenue                            Springfield       MO          65810                         ( ) ‐           ( ) ‐
GUI6245     Richard L Guilliams Trust dated Jan 12, 2007                         4833 South Roanoke Avenue                            Springfield       MO          65810                         ( ) ‐           ( ) ‐
GUI6738     Jeffery Kean Guilliams                                               628 Wood Valley                                      Collierville      TN          38017                         ( ) ‐           ( ) ‐
GUI6945     Eric P Guilliams & Sydney S Guilliams Joint Spousal Trus             2306 E. Fi Anna Ln.                                  Ozark             MO          65721                         ( ) ‐           ( ) ‐
GUI7898     GUITERREZ, ALFREDO GOMEZ                                             3429 AVENUE K                                        FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
GUI9677     GUINYARD, BRADY AND DINNIE                                           4425 WILHELM STREET                                  FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
GUL1635     GULF SOUTH PIPELINE COMPANY, L.P.                                    20 EAST GREENWAY PLAZA                               HOUSTON           TX          77102                         ( ) ‐           ( ) ‐
GUM3022     Dianne Flesh Gumper                                                  226 East Side Rd.                 PO Box 161         Red Lodge         MT          59068                         ( ) ‐           ( ) ‐
GUN1203     Sage Gunn                                                            1203 W County Road 125                               Midland           TX          79706                         ( ) ‐           ( ) ‐
GUS1234     Rachel Gustafsen                                                                                                                                                                      ( ) ‐           ( ) ‐
GUS2409     Gus Bates Benefits Ltd                                               2409 Forest Park Blvd.                               Fort Worth        TX          76110                         (817)529‐5315   (817)984‐7630
GUS9316     Rachel Gustafson                                                     9316 Moon River Rd                                   Arlington         TX          76002                         ( ) ‐           ( ) ‐
GUS9999     Gustavson, Jacqueline                                                                                                                                                                 ( ) ‐           ( ) ‐
GUT0987     GUITERREZ, ALFREDO AND NATALIA                                       3504 AVENUE J                                        FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
GUT1000     GUITERREZ, MAGDALENO                                                 1109 EAST OLEANDER                                   FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
GUT1212     GUTIERREZ, SAM                                                                                                                                                                        ( ) ‐           ( ) ‐
GUT2624     GUITERREZ, BART L                                                  PO BOX 123651                                          FORT WORTH        TX          76121                         ( ) ‐           ( ) ‐
GUT3749     Guthrie, Larry L.                                                  72388 Bridge Rd.                                       Kimbolton         OH          43749‐9511                    ( ) ‐           ( ) ‐
GUT3984     GUITERREZ, PEDRO                                                   3600 AVE J                                             FT WORTH          TX          76105                         ( ) ‐           ( ) ‐
GUT4401     GUITERREZ, JOSE L & MARY L                                         1309 RAMBLER ROAD                                      ARLINGTON         TX          46014                         ( ) ‐           ( ) ‐
GUT9951     Guthrie Hard Hat G, LP                                             611 S Main Street                                      Big Spring        TX          79720                         (432)263‐8481   ( ) ‐
GUY1000     GUY, ELIZABETH & CHRIS                                             1023 EAST ALLEN AVE                                    FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
GWI6584     RICHARD GWINN                                              FRANCES 4916 BUTTERNUT DR                                      ROCKVILLE         MD          20853                         ( ) ‐           ( ) ‐
HA08700     HA, EDWARD                                                         903 PETRA COURT                                        ARLINGTON         TX          76017                         ( ) ‐           ( ) ‐
HAB1188     HABLIK, JULIE                                                                                                                                                                         ( ) ‐           ( ) ‐
HAB1750     HABY, HAYDEN GRIFFIN                                                 5746 CEDAR CREEK                                     GRANBURY          TX          76109                         (806)239‐8222   ( ) ‐
HAC1003     Billy Wade Hackleman                                                 1003 W. Maple Street                                 Dimmitt           TX          79027          US             (806)647‐3401   ( ) ‐
HAC2269     KEVIN HACKLER                                                        1110 FM 2530                                         CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
HAC6599     Paula J. Cusack, n/k/a Paula J. Tripp‐Hackworth                      425 Perth Ct.                                        Norman            OK          73069                         ( ) ‐           ( ) ‐
HAC7746     JAMES RAY HACKLER                                                    16321 COUNTY ROAD U                                  CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
HAC9074     HACKLER FAMILY TRUST                                                 16321 COUNTY ROAD U                                  CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
HAD0608     HANDLEY, EVERETT P & BETTY E                                         1614 E TIMBERVIEW LANE                               ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
HAD8330     HADLEY, MINNIE LOIS                                                  3503 YAUGHT CLUB CT                                  ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
HAD9430     HADDEN, BEUNA L                                                      809 SOUTH HAYNES                                     FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
HAG0283     Haggard, David L.                                                    3508 Trinity Meadows Dr.                             Midland           TX          79707                         ( ) ‐           ( ) ‐
HAG9879     HAGGARD, JAMES                                                       3319 CHILDRESS STREET                                FT WORTH          TX          76119                         ( ) ‐           ( ) ‐
HAL0001     Hall Exploration Inc.                                                309 West 7th Street #910                             Fort Worth        TX          76102                         ( ) ‐           ( ) ‐
HAL0060     HALL, ROGER D.                                                       6231 ELK RIVER ROAD                                  WEBSTER           WV          26288                         ( ) ‐           ( ) ‐
HAL0111     Hall County Courthouse                                               111 W. 1st Street                 Suite 1            Grand Island      NE          68801                         ( ) ‐           ( ) ‐
HAL0500     Hale County Clerk Office                                             500 Broadway                      Room #140          Plainview         TX          79072                         ( ) ‐           ( ) ‐
HAL1001     HALL, LOREN G                                                        193 City Park Drive                                  Diana             WV          23217                         ( ) ‐           ( ) ‐
HAL1233     HALL, RUTH                                                           PO BOX 153                                           QUINWOOD          WV          25981                         ( ) ‐           ( ) ‐
HAL1234     CLINTON HALFORD                                                      15987 FM 164                                         CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
HAL1235     ROSA LEE HALFORD ESTATE                                              15987 FM 164                                         CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
HAL1760     HALTOM CITY MOOSE LODGE 1889                                         PO BOX 14004                                         HALTOM CITY       TX          76117                         ( ) ‐           ( ) ‐
HAL1859     HALL, FRED HALL & RONNE                                              704 PEPPERRIDGE DR                                   ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
                                                                      Case 21-10374-JTD                                        Doc 1               Filed 02/04/21                       Page 40 of 82

Vendor ID                         Vendor Name                    Attention              Address 1                Address 2                City     State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
HAL1890     MARK ALAN HALL                                                  230 LOST FORK ROAD                                    COWEN            WV          26206                         ( ) ‐           ( ) ‐
HAL1945     DANIEL HALL                                          VICTORIA 11 DRY BRANCH ROAD                                      COWEN            WV          26206                         ( ) ‐           ( ) ‐
HAL2147     R Hall Trusts‐Oil Control Account                    Richard A. Frost Bank, Trustee for Accnt    PO Box 1600          San Antonio      TX          78296                         (210)220‐6019   ( ) ‐
HAL2389     HALL, KEITH D HALL AND PAMELA A                                 4601 AVENUE L                                         FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
HAL2685     Hale, Jim Pete                                                  1365 Windstone Drive                                  Waco             TX          79550                         ( ) ‐           ( ) ‐
HAL3111     HALES, ANTONIO M                                                1510 CARLA AVE                                        ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
HAL3612     STEVE HALFORD                                                   15602 FM 94                                           CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
HAL4004     Jane A. Hall and Richard F. Hall                                4004 Brockbank Way                                    Salt Lake City   UT          84124          US             ( ) ‐           ( ) ‐
HAL4670     TIMOTHY N HALL & BETTY L HALL                                   PO BOX 628                                            LESLIE           WV          25972                         ( ) ‐           ( ) ‐
HAL6061     HALL, EVELYN                                                    1221 WELLS RD                                         WATERFORD        OH          45786                         (740)525‐9905   ( ) ‐
HAL7335     HAROLD HALFORD                                                  15449 FM 2042                                         CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
HAL7601     HALL, FRED HALL & RONNE                                         704 PEPPERRIDGE DR                                    ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
HAL8479     HALEY, JOEY D HALEY & CLEMMECE                                  6921 ROBINHOOD LANE                                   FT. WORTH        TX          76112                         ( ) ‐           ( ) ‐
HAL8615     HALEY, CURTIS E HALEY & SHELLY                                  7233 MARTHA LANE                                      FT. WORTH        TX          76112                         ( ) ‐           ( ) ‐
HAL9488     C L Hall Trusts                                                 Frost Bank, Trustee for Accnt    PO Box 1600          San Antonio      TX          78296                         (210)220‐6019   ( ) ‐
HAM0100     Joseph Hammond                                                  1137 Cisler Drive                                     Marietta         OH          45750                         (614)595‐4951   ( ) ‐
HAM0230     Hamilton County Probate Court                        File Room 230 E. 9th St.                                         Cincinnati       OH          45202                         ( ) ‐           ( ) ‐
HAM0675     Robert W. Hammer                                                675 North Henderson #300                              Fort Worth       TX          76107                         (817)917‐0347   ( ) ‐
HAM1000     HAMPTON, WADE                                                   2424 HILLVIEW DR.                                     FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
HAM1234     Hampton, Laura                                                                                                                                                                   ( ) ‐           ( ) ‐
HAM1659     HAMPTON INN & SUITES                                            475 JOHNSON ROAD                                      WASHINTON        PA          15301                         (724)222‐4014   (724)222‐1064
HAM2475     HAMOT, LLC                                                      239 Ridge Lake Drive                                  Montgomery       TX          77316                         (713)823‐6886   ( ) ‐
HAM2883     HAMILTON, THEODORE                                              6312 LAMBETH LANE                                     FT. WORTH        TX          76112                         ( ) ‐           ( ) ‐
HAM2903     GERALD HAMRICK                                       ZELMA      3834 DIANA DR                                         WEBSTER          WV          26288                         ( ) ‐           ( ) ‐
HAM2935     HAMMERSLEY, MICHAEL                                             2103 FOXCROFT LANE                                    ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
HAM3746     HAMBRICK, GENERAL MCARTHUR                                      111 WEST 68TH ST APT 1A                               NEW YORK         NY          10023                         ( ) ‐           ( ) ‐
HAM3992     HAMILTON, PATRICIA                                              1708 RANSOM TERRACE                                   FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
HAM4635     Carol J. Hamilton                                               2009 Stone Street                                     Falls City       NE          68355                         ( ) ‐           ( ) ‐
HAM6044     Kathryn F. Hamilton                                             80 Grove Street                                       Tarrytown        NY          10591‐4138                    (914)631‐9194   ( ) ‐
HAM6639     HAMBRIGHT, JANICE                                               6716 CRAIG STREET                                     FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
HAM8536     Lenora Hamel                                                    PO Box 60                                             Ledger           MT          59456                         (406)759‐5070   ( ) ‐
HAM8840     HAMILTON JR, ROBERT LOUIS                                       5801 HARVESTWOOD CIRCLE APT                           FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
HAM8859     HAMILTON, WILLIAM                                               4450 WILHELM STREET                                   FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
HAM9305     HAMZIC, MESUD HAMZIC AND BELKISA                                2916 HANDLEY DRIVE                                    FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
HAM9625     Hamilton, Darron                                                2432 Hillview Dr.                                     Fort Worth       TX          76119                         ( ) ‐           ( ) ‐
HAN0308     Hancock County Probate Court (OH)                               Attn: Michelle              308 Dorney Plaza          Findlay          OH          45840                         ( ) ‐           ( ) ‐
HAN0367     Hancock County Clerk (WV)                                       PO Box 367                                            New Cumberland   WV          26047                         (304)564‐3311   ( ) ‐
HAN0546     Patricia A Hanson Trust, Patricia A Hanson Trustee              PO Box 250969                                         Plano            TX          75025                         ( ) ‐           ( ) ‐
HAN1004     Imogene M. Hanners                                              1004 W. Avenue North                                  Lovington        NM          88260                         ( ) ‐           ( ) ‐
HAN2328     Robert R & Susan C Handley                                      64709 718 Road                                        Shubert          NE          68437‐6019                    ( ) ‐           ( ) ‐
HAN4189     Han Family Revocable Living Trust                               1201 Ave C                                            Denton           TX          76205                         ( ) ‐           ( ) ‐
HAN6503     HANDY, JACQUELINE                                               612 SOUTH HAYNES AVENUE                               FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
HAN7782     Jill L. Robbins Handley                                         1104 West Winding Creek                               Grapevine        TX          76051                         ( ) ‐           ( ) ‐
HAN7924     HANDLEY CHURCH OF CHRIST                                        3029 HANDLEY DRIVE                                    FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
HAN8464     Mark A and Ellen K Hanzlicek                                    70405 633 Ave.                                        DeBois           NE          68345                         ( ) ‐           ( ) ‐
HAP1028     HAPL                                                                                                                                                                             ( ) ‐           ( ) ‐
HAP1029     HAPL ‐ South Texas Social                            c/o Joe    Baytex Energy USA, Inc.          1200 Smith Street,   Houston          TX          77002                         ( ) ‐           ( ) ‐
HAP1030     HAPL Permian Social                                             Attn: Permian Social Committee   800 Bering Drive,    Houston          TX          77057                         ( ) ‐           ( ) ‐
HAR0099     The Hartford Fire Insurance Company                             PO Box 660916                                         Dallas           TX          75266‐0916                    ( ) ‐           ( ) ‐
HAR0101     HARDEMAN ABSTRACT & TITLE                                       PO BOX 119                                            QUANAH           TX          79252                         (940)663‐5132   (940)663‐5500
HAR0201     Harper County Register of Deeds                                 Harper County Courthouse         201 N. Jennings      Anthony          KS          67003                         ( ) ‐           ( ) ‐
HAR0202     Harper County Clerk                                             PO Box 369                                            Buffalo          OK          73864                         ( ) ‐           ( ) ‐
HAR0368     HARRISON SOCCER BOOSTER CLUB                         JASON      1440 SOUTHFIELD RD                                    EVANSVILLE       IN          47715                         (812)480‐6765   ( ) ‐
HAR0369     HARRISON SOCCER CLUB                                                                                                                                                             ( ) ‐           ( ) ‐
HAR0419     HARDIN, JANETTE P                                               7317 CATBRIER COURT                                   FORT WORTH       TX          76137                         ( ) ‐           ( ) ‐
HAR0810     Robert T. Hartley                                               PO Box 1024                                           Clovis           NM          88102                         ( ) ‐           ( ) ‐
HAR0974     HARRIS, BARBARA ELLEN                                           824 SOUTH PERKINS STREET                              FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
HAR0992     Harrison County Clerk (TX)                                                                                                                                                       ( ) ‐           ( ) ‐
HAR0993     Harrison County Assessor (WV)                                   Mike Pizzino                     301 W. Main Street Clarksburg         WV          26301                         ( ) ‐           ( ) ‐
HAR0994     Harrison County Sheriff's Office (OH)                           114 Court Street                                    Cadiz              OH          43907                         ( ) ‐           ( ) ‐
HAR0995     Harrison County Engineers Office                                                                                                                                                 ( ) ‐           ( ) ‐
HAR0996     Harrison County Probate Court (OH)                                                                                                                                               ( ) ‐           ( ) ‐
HAR0997     Harrison County Clerk (WV)                                      301 W. Main Street                                    Clarksburg       WV          26301‐2955                    ( ) ‐           ( ) ‐
HAR0998     Harrison County Auditor's Office (OH)                                                                                                                                            ( ) ‐           ( ) ‐
HAR0999     Harrison County Clerk (OH)                                      100 W. Market St.                                     Cadiz            OH          43907                         ( ) ‐           ( ) ‐
HAR1000     Harrison County Recorder (OH)                        PATSY      PO BOX 1365                                           MARSHALL         TX          75671                         (903)935‐4858   ( ) ‐
HAR1001     HARRELL, GEORGE HARRELL & LUCY                                  5408 HIDDEN OAKS LANE                                 ARLINGTON        TX          76017                         ( ) ‐           ( ) ‐
HAR1002     Dan Hardwick                                                    1002 Tulane Dr.                                       Arlington        TX          76102                         ( ) ‐           ( ) ‐
HAR1010     THE HARTFORD LIFE ‐ PRIORITY ACCOUNTS                GROUP      P.O. BOX 8500‐3690                                    PHILADELPHIA     PA          19178‐3690                    (800)523‐2233   ( ) ‐
HAR1021     Harris County Clerk                                                                                                                                                              ( ) ‐           ( ) ‐
HAR1055     Hart Energy Publishing, LLC                                   PO BOX 203345                                        HOUSTON             TX          77216‐3345                    (713)993‐9320   ( ) ‐
HAR1142     Floyd Hardin                                                  904 Avenue N. NW                                     Childress           TX          76102                         ( ) ‐           ( ) ‐
HAR1237     HARRIS, CODY                                                  5200 TOWN & COUNTRY BLVD                             FRISCO              TX          75034                         ( ) ‐           ( ) ‐
HAR1238     HARRIS, ALBERTA TALTON                                        4208 HARDEMAN STREET                                 FORT WORTH          TX          76119                         ( ) ‐           ( ) ‐
HAR1239     HARBUCK, CARTER                                               2565 SHIRLEY AVE                                     FT WORTH            TX          76109                         (817)781‐2936   ( ) ‐
HAR1416     HARPER & RITA HARPER, JIMMY                                   5525 RICKENBACKER PLACE                              FORT WORTH          TX          76112                         ( ) ‐           ( ) ‐
HAR1519     HARVEY, SHERI L                                               4612 RIDGECREST DR                                   ARLINGTON           TX          76017                         ( ) ‐           ( ) ‐
HAR1792     HARDMAN, JERRY                                                9606 SANTA MONICA DRIVE                              FORT WORTH          TX          76116                         ( ) ‐           ( ) ‐
HAR2000     HARRIS N.A.                                                   PO BOX 6201                                          CAROL STREAM        IL              601976201                 (877)435‐7330   ( ) ‐
HAR2510     Donnie B. Harris                                              2510 Birdell Ct.                                     Fort Worth          TX          76105                         ( ) ‐           ( ) ‐
HAR2699     GEORGE HARRISON                                               2607 MARIA ANNA ROAD                                 AUSTIN              TX          78703                         ( ) ‐           ( ) ‐
HAR2739     JOHN MICHIE HARP                                              7261 STATE HIGHWAY 79                                WICHITA FALLS       TX          76310                         ( ) ‐           ( ) ‐
HAR2931     Hardin County Clerk & Recorder                       Mary     P.O. Box 187                                         Elizabethtown       IL          62931                         ( ) ‐           ( ) ‐
HAR2973     HARDIN, MATTIE                                                3011 SAINT STEPHENS DRIVE                            MANSFIELD           TX          76063                         ( ) ‐           ( ) ‐
HAR3212     HARRIS, JACQUELINE J                                          1037 PINTO DRIVE                                     FAIRBORN            OH          45324                         ( ) ‐           ( ) ‐
HAR3304     HARMAN, DONNIE J                                              2004 NEWBURY DR                                      ARLINGTON           TX          76014                         ( ) ‐           ( ) ‐
HAR3310     Emily Hartline, Patriot Endeavors, LLC                        Emily Hartline                     3310 Boydston Rd. Chattanooga         TN          37419                         ( ) ‐           ( ) ‐
HAR3379     Lori L & Todd M Harring                                       64146 707 Road                                       Salem               NE          68433                         ( ) ‐           ( ) ‐
HAR3700     Hardwick, Dan                                                 1002 Tulane Drive                                    Arlington           TX          76012                         ( ) ‐           ( ) ‐
HAR3721     HARVEY, KERMIT H                                              6621 YOLANDA DR                                      FT WORTH            TX          76112                         ( ) ‐           ( ) ‐
HAR3724     Hart, DeAnna L.                                               425 West Street                                      Caldwell            OH          43724                         (740)732‐2700   ( ) ‐
HAR3762     Harris, Wayne                                                 294 Old Rix Mills Road, Suite C                      New Concord         OH          43762                         ( ) ‐           ( ) ‐
HAR3808     Luther Harbert and Vicki Harbert                              2502 E. Harbert Rd.                                  Tishomingo          OK          73460                         ( ) ‐           ( ) ‐
HAR3954     Jan A. Hardgrave                                              825 Yearling Chase                                   Alpharetta          GA          30005                         (678)455‐7197   ( ) ‐
HAR4207     Daniel Glenn Harris                                           9065 Wooded Hill Drive                               Corona              CA          92883                         ( ) ‐           ( ) ‐
HAR4222     Samantha Hargrove                                             655 Jordan Road                                      Poolville           TX          76487                         ( ) ‐           ( ) ‐
HAR4236     Harbor Springs Royalty Co LLC                                 PO Box 3499                                          Tulsa               OK          74101         US              (405)272‐2156   ( ) ‐
HAR4404     HARRIS, GRACIE LEE                                            4500 NOLAN STREET                                    FT WORTH            TX          76119                         ( ) ‐           ( ) ‐
HAR4505     HARDIN, MARI LOU                                              2425 GROUNDVIEW DR                                   FT WORTH            TX          76112                         ( ) ‐           ( ) ‐
HAR5000     Harvest Moon Farm Inc.                                        2706 Towie Street                                    Falls City          NE          68355                         ( ) ‐           ( ) ‐
HAR5190     HARALSON, JOE D                                               2717 CORDOVA CIRCLE                                  DENTON              TX          76209                         ( ) ‐           ( ) ‐
HAR5201     Harper Washam, LLC                                            1700 Pacific Ave                   Suite 3600        Dallas              TX          75201                         ( ) ‐           ( ) ‐
HAR5327     HARRISON, EDWAED                                              6615 E. ROSEDALE ST                                  FT WORTH            TX          76112                         ( ) ‐           ( ) ‐
HAR5493     Harrison, Mary Evelyn                                         948 Virginia Parkway #405                            Mesquite            TX                                        ( ) ‐           ( ) ‐
HAR5583     RICHARD HARRIS                                                P O BOX 113                                          ERBACON             WV          26206                         ( ) ‐           ( ) ‐
HAR5658     HARRISON, JIMMY                                               6221 WINDERMERE PLACE                                FORT WORTH          TX          76112                         ( ) ‐           ( ) ‐
HAR5778     HARRIS ESTATE, HENRY L                               MCGUIRE, 6316 ROYAL OAK DRIVE                                 FORT WORTH          TX          76119                         ( ) ‐           ( ) ‐
HAR6036     Mark Harkendorff & Pamela Harkendorff                         2305 Towle Street                                    Falls City          NE          68355                         ( ) ‐           ( ) ‐
HAR6067     Richard Harris                                                7665 Hanger Cutoff Rd.             Space #1          Fort Worth          TX          76135                         (817)682‐0156   ( ) ‐
HAR6091     HARDWICK, DOUGLAS                                             1821 SOINT JOHNS AVENUE                              ALLEN               TX          75002                         ( ) ‐           ( ) ‐
HAR6102     Harrison News Herald                                          144 South Main Street                                Cadiz               OH          43907                         ( ) ‐           ( ) ‐
HAR6124     HARALSON, LINDA                                               4909 VANCE ROAD                                      N RICHLAND          TX          76180                         ( ) ‐           ( ) ‐
HAR6301     Harrison County Commission (Clarksburg, WV)                   301 W. Main Street                                   Clarksburg          WV          26301                         ( ) ‐           ( ) ‐
HAR6348     HARRIS, BILL E                                                824 SOUTH PERKINS STREET                             FORT WORTH          TX          76103                         ( ) ‐           ( ) ‐
HAR6715     HARVEY, LARRY JOE                                             4612 RIDGECREST DRIVE                                ARLINGTON           TX          76017                         ( ) ‐           ( ) ‐
                                                                      Case 21-10374-JTD                                   Doc 1            Filed 02/04/21                      Page 41 of 82

Vendor ID                        Vendor Name                      Attention              Address 1            Address 2          City         State/Pro Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
HAR7054     HARRIS, LEWIS T                                                   5604 VICTORIA PLACE                          FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
HAR7320     Hart, Kayla                                                       613‐1/2 Nibtginert Street                    Marietta           OH       45750                        ( ) ‐           ( ) ‐
HAR7389     Cynthia Ann Parrin Harrison                                       PO Box 86                                    Mount Vernon       TX       75457                        (903)285‐2580   ( ) ‐
HAR7602     Susan Murray Fasken Hartin Revocable Trust Dated 11‐                                                                                                                    ( ) ‐           ( ) ‐
HAR8019     HARRIS, LEOLA S                                                   3003 FINLEY STREET                           FORT WORTH         TX       76111                        ( ) ‐           ( ) ‐
HAR8185     Teddy Lowe Hartley                                                PO Box 845                                   Clovis             NM       88102                        (575)799‐7488   ( ) ‐
HAR8570     Harmon Benjamin Howser                                            3114 Tawny Oak                               San Antonio        TX       78230                        (210)737‐3200   ( ) ‐
HAR8600     Carol Kitchens Harvard                                            1046 Barrow Court                            Westlake Village   CA       91361                        ( ) ‐           ( ) ‐
HAR8776     Jeffrey Dylan Hart                                                210 Echo Valley Drive                        Del Rio            TX       78840                        (830)719‐0947   ( ) ‐
HAR8832     HARRIS, MARY ANN                                                  2413 N CRAVENS RD                            FT WORTH           TX       76112                        ( ) ‐           ( ) ‐
HAR9017     HARRIS & PATRICIA HARRIS, RONALD                                  2116 BURNINGTREE CT                          ARLINGTON          TX       76014                        ( ) ‐           ( ) ‐
HAR9175     HARDIN, EDWIN R                                                   7237 ELLISS RD                               FT. WORTH          TX       76112                        ( ) ‐           ( ) ‐
HAR9252     Hardeman County Clerk                                             P.O. Box 30                                  Quanah             TX       79252                        ( ) ‐           ( ) ‐
HAR9357     HARRIS, BILLY EARL AND FREDA                                      4117 HAMPSHIRE BLVD                          FORT WORTH         TX       76103                        ( ) ‐           ( ) ‐
HAR9811     SUDDERTH HARMS                                                    1201 WEST 4TH STREET APT. 520                TAHLEQUAH          OK       74464                        ( ) ‐           ( ) ‐
HAR9815     Vera M. Hartsock                                                  7447 Mountain Place                          Rohnert Park       CA       94928                        (707)321‐9375   ( ) ‐
HAR9999     Harris County Clerk (TX)                                                                                                                                                ( ) ‐           ( ) ‐
HAS1591     HASLEY, ERICA                                                                                                                                                           ( ) ‐           ( ) ‐
HAS3885     HASLEY, VIRGINIA (GINGER)                                         601 EAST FM 1187                             ALEDO              TX       76008                        (817)441‐5683   ( ) ‐
HAS5041     ENOCH J. HASSELL, JR.                                             PO BOX 684                                   CHILDRESS          TX       79201                        ( ) ‐           ( ) ‐
HAS6330     Hastings, Leigh Ann                                               437 W. Philadelphia Ave                      Bridgeport         WV       26330                        ( ) ‐           ( ) ‐
HAS9424     HASLEY, ROSA LEE                                                  5327 PURINGTON AVE                           FT. WORTH          TX       76112                        ( ) ‐           ( ) ‐
HAS9521     Haskell County Clerk                                              P.O. Box 725                                 Haskell            TX       79521                        (940)864‐2451   ( ) ‐
HAT0804     Ryan Peter Hatch                                                  1201 W. Mt. Royal Ave. #405                  Baltimore          MD       21217                        ( ) ‐           ( ) ‐
HAT0853     Frank J. Hatch                                                    9111 Splendido Way                           Elk Grove          CA                                    ( ) ‐           ( ) ‐
HAT4089     Richie Jo Hopkins Hatch                                           10100 N 143rd East Avenue                    Owasso             OK       74055                        (918)855‐2209   ( ) ‐
HAT6783     Victoria Hatch                                                    1306 Ridgecrest Dr. SE                       Albuquerque        NM       87108                        (505)265‐3244   ( ) ‐
HAT8408     HATTON, BUSHAE C                                                  4711 LENNON AVE                              ARLINGTON          TX       76016                        ( ) ‐           ( ) ‐
HAT9459     Hatten, Candace Jane                                              P.O. Box 45                                  Daingerfield       TX       75638                        ( ) ‐           ( ) ‐
HAU0925     William Haughey                                                   319 Rowayton Ave.                            Norwalk            CT       06853                        ( ) ‐           ( ) ‐
HAU1208     Marlene Elizabeth Haug Estate Trust                   c/o         1401 Avenue Q                                Lubbock            TX       79401                        ( ) ‐           ( ) ‐
HAU3264     Haug Family Farms, LLC                                            2579 State Hwy 63                            Seneca             KS       66538                        ( ) ‐           ( ) ‐
HAU3725     Haury, Brad                                                       5365 Brick Church Road                       Cambridge          OH       43725                        ( ) ‐           ( ) ‐
HAU4420     Haught Land Services, LLC                                         1007 32nd Street                             Vienna             WV       26105                        ( ) ‐           ( ) ‐
HAW1215     Tracy Louise Hawkins                                                                                                                                                    ( ) ‐           ( ) ‐
HAW5884     HAWKINS, REGINA                                                   6928 GREENLEE STREET                         FORT WORTH       TX         76112                        ( ) ‐           ( ) ‐
HAW6108     Hawaiian Falls White Settlement                                   8905 Clifford St.                            White Settlement TX         76108                        ( ) ‐           ( ) ‐
HAW7889     Phyllis Ann Hawkins and Donnie Hawkins                            PO Box 814                                   Ringling         OK         73456                        (580)465‐3290   ( ) ‐
HAW8358     Hawkins, Amanda                                                                                                                                                         ( ) ‐           ( ) ‐
HAY0179     Karen Boone Hayden                                                221 Burton Hill Rd.                          Weatherford        TX       76087                        ( ) ‐           ( ) ‐
HAY1611     HAYATI, MARIANNA                                                  6305 DELBARTON ST                            SAN DIEGO          CA       92120                        (619)261‐7889   ( ) ‐
HAY1738     Meghan Reid Hayes                                                 3207 Greensborough Drive                     Highlands Ranch    CO       80129                        (303)887‐7990   ( ) ‐
HAY2306     Harrison Frensley Hayes                                           522 S. Franklin Street                       Denver             CO       80209                        (303)777‐1230   ( ) ‐
HAY2653     Leonard Scott Hayes                                               102 S. Cimarron Road                         Tuttle             OK       73089                        (405)881‐4990   ( ) ‐
HAY2706     Haymaker Minerals & Royalties, LLC                                PO Box 205415                                Dallas             TX       75320‐5415                   (832)380‐8290   ( ) ‐
HAY2778     Marshall Patrick Hayes                                            359 S Gilpin Street                          Denver             CO       80209                        (303)518‐0656   ( ) ‐
HAY3773     Hayes, Jacob H.                                                   22700 Turkle Road                            Quaker City        OH       43773‐9576                   ( ) ‐           ( ) ‐
HAY3876     HAYWARD, RICHARD AND MABLE                                        4508 SOUTH HUGHES                            FORT WORTH         TX       76119                        ( ) ‐           ( ) ‐
HAY3941     Hays, Paulia                                                                                                                                                            ( ) ‐           ( ) ‐
HAY3983     HAYDEN, THOMAS J                                                  P.O. BOX 201778                              ARLINGTON          TX       76006                        ( ) ‐           ( ) ‐
HAY3989     HAYDEN, THOMAS J                                                  P.O.BOX 201778                               ARLINGTON          TX       76006                        ( ) ‐           ( ) ‐
HAY6300     HAYS, ELIZABETH                                                   1820 CHRISTY COURT                           FT. WORTH          TX       76112                        ( ) ‐           ( ) ‐
HAY6852     HAYES, ANNIE                                                      1424 GRANTLAND CIRCLE                        FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
HAY6962     The Basil & Mary Hayes Living Trust by Mary L. Hayes,             2548 NW 12 Street                            Oklahoma City      OK       73107                        (405)524‐4328   ( ) ‐
HAY8413     Haynes and Boone LLP                                              PO Box 841399                                Dallas             TX       75284‐1399                   ( ) ‐           ( ) ‐
HAY8489     HAYES, MARK S                                                     7806 ISLAND VIEW DR                          ARLINGTON          TX       76016                        ( ) ‐           ( ) ‐
HAY8572     Hayward Trust dated Feb 17, 2012                                  63739 713 Road                               Humboldt           NE       68376                        ( ) ‐           ( ) ‐
HAZ1558     HAZZARD & CLAIR HAZZARD, DON                                                                                                                                            ( ) ‐           ( ) ‐
HDM5058     H‐D Mineral Properties                                            PO Box 3061                                  Midland            TX       79702                        ( ) ‐           ( ) ‐
HEA0751     HOWARD M. HEAD                                                    1547 COUNTY ROAD 8                           CHILDRESS          TX       79201                        ( ) ‐           ( ) ‐
HEA1000     HEADRICK, WANDA                                                   1823 REEVER STREET                           ARLINGTON          TX       76010                        ( ) ‐           ( ) ‐
HEA2486     HEATH, SOPHIA & DONALD                                            2832 AVE H                                   FT. WORTH          TX                                    ( ) ‐           ( ) ‐
HEA4837     Martha C. Head                                                    2024 Granite Springs Rd.                     Leander            TX       78641                        (806)773‐4022   ( ) ‐
HEB0000     H‐E‐B                                                                                                                                                                   ( ) ‐           ( ) ‐
HEB0123     Kay Hebrank                                                       428 GEISLER DRIVE                            PITTSBURGH         PA       15218                        (412)508‐2531   ( ) ‐
HEC7151     HECKLER, BRANDON AND DANA                                         4000 MEDFORD ROAD                            FORT WORTH         TX       76103                        ( ) ‐           ( ) ‐
HED1625     HEDRICK, JIM                                                      OI BIX 359                                   TYLER              TX       75710                        (903)597‐8311   ( ) ‐
HED6459     Hedberg Family Limited Partnership                                PO Box 470337                                Fort Worth         TX       76147                        (832)667‐4132   ( ) ‐
HEI1000     DIGHERA & DONALD HEINBUCH, JOHN                                   2954 ARBORIDGE CT.                           FULLERTON          CA       92835                        ( ) ‐           ( ) ‐
HEI1200     HEILMAN, II, WILLIAM CHARLES                                      924 S. PERKINS STREET                        FORT WORTH         TX       76103                        ( ) ‐           ( ) ‐
HEI2270     Patricia R. Heiman Revocable Family Trust                         5217 S. Birmingham Place                     Tulsa              OK       74105                        (918)742‐7542   ( ) ‐
HEI7302     Heir Support, LLC (William Forester)                              7302 Sands Terrace Ln                        Spring             TX       77389                        ( ) ‐           ( ) ‐
HEI8758     Russell L. Heineman                                               71219 656 Ave.                               Falls City         NE       68355                        ( ) ‐           ( ) ‐
HEL3280     HELLER, KATHY                                                     2879 ARDEN ROAD NW                           ATLANTA            GA       30327                        ( ) ‐           ( ) ‐
HEN0022     HENDRIX, VALERIA GAYLE                                            4929 CALLAHAN STREET                         FORT WORTH         TX       76105                        ( ) ‐           ( ) ‐
HEN0119     Gary Henson                                                       119 Park Place                               Boerne             TX       78006                        ( ) ‐           ( ) ‐
HEN0299     HENRY, SHIRLEY T                                                  1109 EAST BOWIE STREET                       FORT WORTH         TX       76104                        ( ) ‐           ( ) ‐
HEN0369     HENDERSON, JOHN C AND BARBARA                                     2204 JUNIUS STREET                           FORT WORTH         TX       76103                        ( ) ‐           ( ) ‐
HEN1053     Julia Paige Henderson                                             10532 Aransas Drive                          Fort Worth         TX       76131                        ( ) ‐           ( ) ‐
HEN1434     HENDERSON, DOLORES M                                              3505 ANGLIN DRIVE                            FORT WORTH         TX       76119                        ( ) ‐           ( ) ‐
HEN1787     HENSON MCALISTER                                                  PO BOX 470931                                FORT WORTH         TX       76147                        (817)332‐1297   (817)332‐7429
HEN1816     Leslie Hendrickson                                                1816 Cherokee Trail                          Choctaw            OK       73020                        ( ) ‐           ( ) ‐
HEN2531     HENDERSON, JAMES                                                  1020 EAST CANNON STREET                      FORT WORTH         TX       76104                        ( ) ‐           ( ) ‐
HEN2916     ARIC HENDRICKS                                                    7780 HWY 287 WEST                            CHILDRESS          TX       79201                        ( ) ‐           ( ) ‐
HEN4674     Clint L. Hendricks                                                105 N. Point                                 Krum               TX       76249                        ( ) ‐           ( ) ‐
HEN5439     HENDERSON, MONROE                                                 7801 KRAMER CT                               FT. WORTH          TX       76112                        ( ) ‐           ( ) ‐
HEN6029     REGINA HENLEY                                                     15710 COUNTY ROAD BB                         CHILDRESS          TX       79201                        ( ) ‐           ( ) ‐
HEN6036     Henderson, Christopher                                                                                                                                                  ( ) ‐           ( ) ‐
HEN7248     Warren D. Henderson and Veronica Sue Henderson                    3685 N. 205 Road                             Beggs              OK       74421                        (918)304‐7910   ( ) ‐
HEN7779     Lynn Hendricks Revocable Trust, Brian D. Hendricks                2705 SW Troy Street                          Portland           OR       97219                        (503)593‐3128   ( ) ‐
HEN7913     HENLEY, BEVERLY ANN BRITT                                         29 MICHAEL STREET                            SCOTT DEPOT        WV       25560                        ( ) ‐           ( ) ‐
HEN8340     Jerry L. Henson                                                   107 Richmond Dr.                             La Grange          GA       30240                        ( ) ‐           ( ) ‐
HEN8635     Stephen Wayne Henson                                              P O Box 1824                                 Mason              TX       76856                        ( ) ‐           ( ) ‐
HEN8733     HENDERSON, THOMAS WAYNE                                           2019 CARVERLY DRIVE                          FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
HEN9677     Arthur K & Deborah Henson                                         602 E. St. Anna Street                       Stanton            TX       79782                        ( ) ‐           ( ) ‐
HEN9708     Henry Mineral Trust                                               2206 Ellingham                               Wichita Falls      TX       76308                        (940)782‐0726   ( ) ‐
HER0000     Hermann, Jayne                                                    11212 Memorial Drive                         Houston            TX       77024                        ( ) ‐           ( ) ‐
HER0746     HERRERA, JOSE                                                     417 SUNSET OAKS DRIVE                        FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
HER1000     HERNANDEZ, MARIA & ABRAHAM                                        3813 AVENUE N                                FORT WORTH         TX       76105                        ( ) ‐           ( ) ‐
HER1100     HERNANDEZ, ALBERTO                                                811 CHICAGO AVE                              FORT WORTH         TX       76103                        ( ) ‐           ( ) ‐
HER1223     HERNANDEZ, DAVID V & ARACELI                                      1109 S CHICAGO AVE                           FT WORTH           TX       76105                        ( ) ‐           ( ) ‐
HER1233     KELLY HERN                                                                                                                                                              ( ) ‐           ( ) ‐
HER1259     HERNANDEZ, JOSE                                                   5330 NORTH HAMPSHIRE BLVD                    FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
HER1306     HERRERA, NELL M                                                   618 SOUTH OAKLAND BLVD                       FORT WORTH         TX       76103                        ( ) ‐           ( ) ‐
HER1346     Herd Partners, Ltd                                                PO Box 130                                   Midland            TX       79702                        ( ) ‐           ( ) ‐
HER1431     HERNANDEZ, JOSE JUAN                                              5142 DALLAS AVE                              FT WORTH           TX       76112                        ( ) ‐           ( ) ‐
HER1486     HERNANDEZ & VIRGINIA HERNANDEZ, THOMAS                                                                                                                                  ( ) ‐           ( ) ‐
HER1546     HEREDIA & MARIA HEREDIA, CARLOS                                   917 S HUGHES AVE                             FT WORTH           TX       76105                        ( ) ‐           ( ) ‐
HER1550     HERRERA & ROSA HERRERA, JOSE                                      808 S PERKINS ST                             FORT WORTH         TX       76103                        ( ) ‐           ( ) ‐
HER1998     HERNANDEZ, CESAR AND MARIBEL                                      1700 MARTEL AVENUE                           FORT WORTH         TX       76103                        ( ) ‐           ( ) ‐
HER2022     HERNANDEZ, RAMON AND ESPERANZ                                     4063 HAMPSHIRE BLVD                          FORT WORTH         TX       76103                        ( ) ‐           ( ) ‐
HER2359     HERVEY, LARRY G                                                   3524 AVENUE J                                FORT WORTH         TX       76105                        ( ) ‐           ( ) ‐
HER2370     HERRON & KIMBERLIE HERRON, MARK L                                 6106 ENTERPRISE ST                           MILLINGTON         TN       38053                        ( ) ‐           ( ) ‐
HER2474     HERNANDEZ, MARIA C                                                3505 AVENUE H                                FORT WORTH         TX       76105                        ( ) ‐           ( ) ‐
HER3350     Herkimer County Clerk                                             109 Mary Street, Suite 1111                  Herkimer           NY       13350‐2923                   ( ) ‐           ( ) ‐
                                                                  Case 21-10374-JTD                                     Doc 1            Filed 02/04/21                   Page 42 of 82

Vendor ID                          Vendor Name               Attention               Address 1             Address 2            City     State/Pro Zip/Postal   Country/Regi      Phone/Ext                Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
HER3703     HERRERA, JUAN A                                              2714 CHRISTINE COURT                            FT WORTH        TX       76105                        ( ) ‐           (   )   ‐
HER3756     HERNANDEZ, JOSE R                                            625 UPTON AVENUE                                FORT WORTH      TX       76103                        ( ) ‐           (   )   ‐
HER3828     Brian Herrington                                             7207 Hazel Road                                 Dallas          TX       75217                        (214)802‐8467   (   )   ‐
HER3850     LINDA HERRERA                                                                                                                                                      ( ) ‐           (   )   ‐
HER3898     HERMANN, JAYNE                                                                                                                                                     ( ) ‐           (   )   ‐
HER3904     HERNANDEZ, ALBERTO                                           5212 N HAMPSHIRE BLVD                           FT. WORTH       TX       76112                        ( ) ‐           (   )   ‐
HER4262     Heritage Trust Company                                       2802 W. Country Club Drive                      Oklahoma City   OK       73116                        (817)809‐8010   (   )   ‐
HER4634     HERNANDEZ, ALFREDO                                           5401 NORTH HAMPSHIRE BLVD                       FORT WORTH      TX       76112                        ( ) ‐           (   )   ‐
HER4714     HERNANDEZ, HUMBERTO                                          1506 MARLEE                                     ARLINGTON       TX       76014                        ( ) ‐           (   )   ‐
HER5769     HERRERA, LUIS                                                1016 TERRELL                                    FT WORTH        TX       76104                        ( ) ‐           (   )   ‐
HER6104     Hernandez, Laura                                             1113 Colvin St.                                 Fort Worth      TX       76104                        ( ) ‐           (   )   ‐
HER6342     HERNANDEZ, LUIS                                              5436 GREENLEE STREET                            FORT WORTH      TX       76112                        ( ) ‐           (   )   ‐
HER6394     HERNANDEZ, ISIDRO & EMELIA                                   908 CLAIREMONT AVE                              FT WORTH        TX       76103                        ( ) ‐           (   )   ‐
HER6596     HERNANDEZ, JOSE M                                            1328 EAST MORPHY STREET                         FORT WORTH      TX       76104                        ( ) ‐           (   )   ‐
HER7269     HEREDIA, JOYCE DANIELA                                       3021 EAST LANCASTER AVENUE                      FORT WORTH      TX       76103                        ( ) ‐           (   )   ‐
HER7769     Herring's Carter Minerals, LLC                               200 Lasso                                       Horseshoe Bay   TX       79657                        ( ) ‐           (   )   ‐
HER7865     HERNANDEZ, JORGE                                             3129 NOE STREET                                 FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
HER8536     HERNANDEZ, MANUEL                                            1721 OAKLAND BLVD                               FORT WORTH      TX       76103                        ( ) ‐           (   )   ‐
HER8608     HERNANDEZ, MIGUEL A                                          1441 ELMWOOD AVE                                FT WORTH        TX       76104                        ( ) ‐           (   )   ‐
HER8801     Herrick Township Supervisors                                 34 Harv Farm Road                               Thompson        PA       18465                        ( ) ‐           (   )   ‐
HER9623     HERNANDEZ, RITA ESTELLA                                      4005 CRENSHAW                                   FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
HER9686     HERMOSILLO, FEDERICO AND MAYTE                               6832 GREENLEE STREET                            FORT WORTH      TX       76112                        ( ) ‐           (   )   ‐
HER9752     HERNANDEZ, JOSE                                              5201 NORTH HAMPSHIRE BLVD                       FORT WORTH      TX       76112                        ( ) ‐           (   )   ‐
HER9780     HERNANDEZ, NANCY J                                           3728 AVENUE H                                   FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
HER9798     Nora Olivas Hernandez                                        P O Box 1563                                    Stanton         TX       79782                        ( ) ‐           (   )   ‐
HER9834     HERNANDEZ, JOSUE                                             7105 ELLIS ROAD                                 FORT WORTH      TX       76112                        ( ) ‐           (   )   ‐
HES1628     HESTER & RITA HESTER, GEORGE                                                                                                                                       ( ) ‐           (   )   ‐
HES7767     Dixie L. Hester                                              10016 Lakeshore Drive                           Tyler           TX       75707                        ( ) ‐           (   )   ‐
HEW3823     HEWITT, JESS P III AND ROCHELLE M                            2726 BISSONNET APT 240‐56                       HOUSTON         TX       77005                        ( ) ‐           (   )   ‐
HEY1933     HEYCO Energy Group                                                                                                                                                 ( ) ‐           (   )   ‐
HEY2871     Heydon, Henrietta M.                                         921 Austin Street                               Levelland       TX       79336                        ( ) ‐           (   )   ‐
HEY4042     Charles M. Heydrick                                          PO Box 4285                                     Wichita Falls   TX       76308                        ( ) ‐           (   )   ‐
HFB9083     HFB Investment Company LP                                    415 W. Wall Street           Suite 1705         Midland         TX       79701                        (214)914‐4656   (   )   ‐
HFC4016     HF Custom Solutions, LLC                                     4016 Inwood Rd                                  Fort Worth      TX       76109                        (817)386‐2303   (   )   ‐
HGM1356     HGM Properties, LP                                           921 Austin Street                               Levelland       TX       79336                        ( ) ‐           (   )   ‐
HHB1031     HHB Oil & Gas, LLC                                           5464 Fieldwood                                  Houston         TX       77056                        ( ) ‐           (   )   ‐
HHR0371     HHRK, LLC                                                    5464 Fieldwood                                  Houston         TX       77056                        (832)667‐4132   (   )   ‐
HIC0106     Betty Carroll Hickman                                        106 S. Mendle Street                            Ft. Stockton    TX       79735                        ( ) ‐           (   )   ‐
HIC0329     HICKEY, MAXINE                                               812 HAYNES AVENUE                               FORT WORTH      TX       76103                        ( ) ‐           (   )   ‐
HIC1000     HICKMAN, HOLT                                                PO BOX 168                                      FT. WORTH       TX       76101                        ( ) ‐           (   )   ‐
HIC1463     HICKS & MARY ANN HICKS, WILLIE B                                                                                                                                   ( ) ‐           (   )   ‐
HIC5537     HICKS, NORMAN                                                3518 AVENUE M                                   FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
HIC7511     HICKEY, HORACE L & MARY                                      6700 GREENFIELD DRIVE                           ARLINGTON       TX       76016                        ( ) ‐           (   )   ‐
HIC9558     HICKMAN, STEFANIE                                            62243 FORESTVIEW DR                             CAMBRIDGE       OH       43725                        (740)630‐3001   (   )   ‐
HID0999     Hidalgo County Clerk                                                                                                                                               ( ) ‐           (   )   ‐
HID6115     HIDALGO, GUSTAVO AND DORIS JEAN                              3212 MILLET AVENUE                              FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
HIE4521     HIENG, OUNG                                                  3801 AVENUE H                                   FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
HIG0999     Highlands County Clerk of Courts                                                                                                                                   ( ) ‐           (   )   ‐
HIG1234     TEDDY HIGHTOWER                                              661 COUNTY ROAD 15                              CHILDRESS       TX       79201                        ( ) ‐           (   )   ‐
HIG1235     TOM HIGLEY                                                   3812 PARAMOUNT BLVD                             AMARILLO        TX       79109                        ( ) ‐           (   )   ‐
HIG4384     DALE HIGHTOWER                                               15239 COUNTY ROAD DD                            CHILDRESS       TX       79201                        ( ) ‐           (   )   ‐
HIG5030     Nita L. Hight                                                24489 North U.S. Hwy. 377                       London          TX       76854                        (325)265‐4226   (   )   ‐
HIG5508     Patrick Hightower                                            5508 Hollytree Dr.                              Tyler           TX       75703                        (903)343‐5200   (   )   ‐
HIG7926     IRIS LORRAINE HIGGINS                                        465 NORTH COLUMBIA AVE                          COLUMBUS        OH       43209                        ( ) ‐           (   )   ‐
HIG8381     LEONARD B HIGHTOWER                                          7004 WESTBURG DRIVE                             AMARILLO        TX       79109                        ( ) ‐           (   )   ‐
HIG9999     HIG Capital Management, Inc.                                                                                                                                       ( ) ‐           (   )   ‐
HIL0398     Hill County Clerk                                            PO Box 398                                      Hillsboro       TX       76645                        (254)582‐4030   (   )   ‐
HIL0934     Carl E. Hill                                                 71574 643 Avenue                                Stella          NE       68442                        ( ) ‐           (   )   ‐
HIL1074     Daniel B Hill, Personal Rep. of Eleanor M Hill               64329 717 Road                                  Stella          NE       68442                        ( ) ‐           (   )   ‐
HIL1191     HILTON, HARMON L & AUDREY                                    1514 JANANN AVE                                 ARLINGTON       TX       76014                        ( ) ‐           (   )   ‐
HIL1234     CATHERINE HILL                                               15415 CR Z 2040                                 CHILDRESS       TX       79201                        ( ) ‐           (   )   ‐
HIL1608     HILL, ANDREA                                                 18690 US HWY 64                                 STONE BLUFF     OK       74436                        (405)209‐5626   (   )   ‐
HIL1675     HILTON, DAVID KEITH                                          900 CLAIREMONT AVE                              FORT WORTH      TX       76103                        ( ) ‐           (   )   ‐
HIL2751     Martha E. Hildreth                                           1684 S. Syracuse Street                         Denver          CO       80231                        ( ) ‐           (   )   ‐
HIL2799     Daniel B. Hill                                               64329 717 Rd.                                   Stella          NE       68442                        ( ) ‐           (   )   ‐
HIL3708     HILL, CATHERINE                                  WANDA       1833 LUCAS DR                                   FT WORTH        TX       76112                        (817)446‐0305   (   )   ‐
HIL3725     Hiles, Thomas G.                                             65311 Lake Rd.                                  Cambridge       OH       43725                        ( ) ‐           (   )   ‐
HIL4075     Judy A. Hill                                                 PO Box 856                                      Sun Valley      ID       83353                        (805)448‐1929   (   )   ‐
HIL4937     Pamela Ann Hill                                              1135 S. College Ave.                            Tulsa           OK       74104                        ( ) ‐           (   )   ‐
HIL6617     HILL, ALFONZO                                                6312 NORMA STREET                               FORT WORTH      TX       76112                        ( ) ‐           (   )   ‐
HIL7381     Hill, Jr., Gerhard W.                                        35 Harbor Cove Dr.                              The Woodlands   TX       77381                        ( ) ‐           (   )   ‐
HIL7433     Hill Investments, Ltd.                           Alan Hill   PO Box 1568                                     Cedar Park      TX       78630‐1568                   (512)259‐9710   (   )   ‐
HIL7857     Hiliare Legacy, LLC                                          63139 710 Road                                  Humboldt        NE       68376                        ( ) ‐           (   )   ‐
HIL9294     Durwood Barton Hill                                          PO Box 948                                      Cuero           TX       77954                        ( ) ‐           (   )   ‐
HIL9886     Georgia R. Hill                                              1721 Ransom Terrace                             Fort Worth      TX       76112                        ( ) ‐           (   )   ‐
HIM1119     Jeffrey A. Himes                                             Clarion County Courthouse    Main Street        Clarion         PA       16214                        (814)226‐1119   (   )   ‐
HIN0140     HINES, LISA D                                                1613 WISEMAN AVENUE                             FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
HIN0201     HINKLE, SPURGEON                                 LORETTA     201 CHEROKEE ROAD                               CRAIGSVILLE     WV       26205                        ( ) ‐           (   )   ‐
HIN0276     HINES FISHER, LINDA                                          1064 EAST MAGNOLIA AVENUE                       FORT WORTH      TX       76104                        ( ) ‐           (   )   ‐
HIN0985     HINES, DORIS E                                               6958 SANDYBROOK DRIVE                           FORT WORTH      TX       76120                        ( ) ‐           (   )   ‐
HIN1000     HINOJOSA, FRANCISCO & ELVA                                   4320 MILLDALE                                   FORT WORTH      TX       76119                        ( ) ‐           (   )   ‐
HIN1250     SPURGEON HINKLE                                  LORETTA     201 CHEROKEE ROAD                               CRAIGSVILLE     WV       26206                        ( ) ‐           (   )   ‐
HIN2464     HINSON, ROGER D & BARBARA                                    4101 CANAL CT                                   ARLINGTON       TX       76016                        ( ) ‐           (   )   ‐
HIN4156     BRIGETT HINES                                                820 BIG BEND RD                                 BARBOURSVILLE   WV       25504                        ( ) ‐           (   )   ‐
HIN7698     HINOJOSA, JAVIER                                             3851 MOUNT VERNON AVENUE                        FORT WORTH      TX       76103                        ( ) ‐           (   )   ‐
HIR8432     HIRACHETA, CAMERINO                                          1516 EDGEWOOD TERRACE                           FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
HIT1000     HITCHIN POST                                                 228 NE WILSHIRE BLVD         SUITE E            BURLESON        TX       76028                        ( ) ‐           (   )   ‐
HIX5036     HIXSON, NELLE D                                              412 WASHINGTON DRIVE                            ARLINGTON       TX       76011                        ( ) ‐           (   )   ‐
HIX7095     HIXSON, JOHN A                                               1208 HIGHLAND DR                                ARLINGTON       TX       76010                        ( ) ‐           (   )   ‐
HIX7097     HIXSON, MARK D                                               2401 WIMBELDON                                  FT. WORTHQ      TX                                    ( ) ‐           (   )   ‐
HIX7815     LTD, HIXLO                                                   715 W HARRIS ROAD                               ARLINGTON       TX       76001                        ( ) ‐           (   )   ‐
HIX8778     HIXSON, JOHN M                                               7104 TRUVER LANE                                ARLINGTON       TX       76001                        ( ) ‐           (   )   ‐
HLA5768     Hlavaty Minerals, LLC                                        2845 Carracci Court                             Henderson       NV       89052                        (702)371‐0513   (   )   ‐
HOA8575     Chris Hoang                                                  8575 Zinnia Way                                 Elk Grove       CA       95624                        (916)899‐8959   (   )   ‐
HOB0515     Hobby Lobby                                                                                                                                                        ( ) ‐           (   )   ‐
HOB1234     DORIS HOBRATSCHK                                             6513 CR 120 EAST                                VERNON          TX       76384                        ( ) ‐           (   )   ‐
HOB1235     DOUGLAS L. HOBRATSCHK                                        6513 CR 120 EAST                                VERNON          TX       76384                        ( ) ‐           (   )   ‐
HOB9999     Hobbs, Will                                                                                                                                                        ( ) ‐           (   )   ‐
HOC0099     Hockley County Appraisal District                            Debbie                       1103 Houston       Levelland       TX       79336                        ( ) ‐           (   )   ‐
HOC0999     Hockley County Clerk                                                                                                                                               ( ) ‐           (   )   ‐
HOC3137     Hocking County Drafting Dept                                 1 East Main Street                              Logan           OH                                    ( ) ‐           (   )   ‐
HOC3138     Hocking County Recorder                                      Sandra Leach‐Hunt            P.O. Box 949       Logan           OH       43138                        (740)385‐2031   (   )   ‐
HOC6881     Hockenberry, Tracie                                          100 Meadow Wood Lane                            Woodland        PA       16881                        ( ) ‐           (   )   ‐
HOD0706     HODGES II, RAYMOND CLINT                                     2813 AVENUE H                                   FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
HOD1690     Mark Hodnett                                                 16902 Hatch Ct.                                 Crosby          TX       77532                        ( ) ‐           (   )   ‐
HOD1828     HODGES, VIVIAN                                               2824 AVENUE H                                   FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
HOD3753     HODNETT, CAMILLE                                             403 NORTH SYLVANIA AVENUE    SUITE 2            FORT WORTH      TX       76111                        ( ) ‐           (   )   ‐
HOD7083     HODGES, GEORGE A AND JAMIE D                                 7729 BERMEJO ROAD                               FORT WORTH      TX       76112                        ( ) ‐           (   )   ‐
HOE4217     Robert Hoe                                                   463 W. Chestnut Hill Ave.                       Philadelphia    PA       19118                        (801)319‐7010   (   )   ‐
HOE6993     HOENSHELL & KIMBERLY C HOENSHELL, CLAY A                     4600 ROCKLAND DR                                ARLINGTON       TX       76016                        ( ) ‐           (   )   ‐
HOF1000     HOFFMAN, KENNETH III & MARY E.                               5101 HIDDEN OAKS LANE                           ARLINGTON       TX       76017                        ( ) ‐           (   )   ‐
HOF1038     HOFFMAN, CLARA                                                                                                                                                     ( ) ‐           (   )   ‐
HOF2058     HOFFMAN, SHERRI & LARRY                                      1705 ROCKVIEW CT                                FT. WORTH       TX                                    ( ) ‐           (   )   ‐
HOF3793     Traditions Restaurant                                        c/o Traditions Restaurant    113 S. Main St.    Woodsfield      OH       43793                        ( ) ‐           (   )   ‐
HOG1090     HOGAN, CLYDE ROY AND DEBBIE DIAMOND                          1303 NORTH WESTADOR                             ARLINGTON       TX       76015                        ( ) ‐           (   )   ‐
                                                                Case 21-10374-JTD                                          Doc 1                 Filed 02/04/21                       Page 43 of 82

Vendor ID                         Vendor Name             Attention             Address 1                      Address 2              City       State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
HOG6857     Evelyn J. Hogue                                         2611 Cuthbert Ave.                                          Midland          TX          79701                         (432)528‐0294   ( ) ‐
HOH1234     ELMER HOHLE                                             506 OAK LANE                                                LIBERTY HILL     TX          78642                         ( ) ‐           ( ) ‐
HOL0950     HOLLOWAY, MERLIN AND JUNE                               7517 VANESSA DRIVE                                          FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
HOL1000     HOLT, JR., JOANNE BILLIARD & DAVID                      1909 MUSE STREET                                            FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
HOL1047     Robert A. Holmes                              c/o Russo PO Box 1047                                                 Montpelier       VT          05601                         (802)839‐8868   ( ) ‐
HOL1091     Trace Holmes                                            2910 Tyler Avenue                                           Nederland        TX          77627                         (409)719‐2976   ( ) ‐
HOL1100     HOLBERT, MURIEL                                         3542 AVE L                                                  FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
HOL1147     Steven David Holliday                                   41 Lakeshore Drive                                          Corpus Christi   TX          78413                         (210)239‐5910   ( ) ‐
HOL1220     Emilia Holmes                                                                                                                                                                  ( ) ‐           ( ) ‐
HOL1235     HOLMAN FAMILY PARTNERSHIP                                 PO BOX 1905                                               VERNON           TX          76385                         ( ) ‐           ( ) ‐
HOL1236     DON B HOLMAN                                              PO BOX 58                                                 CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
HOL1237     ROBERT HOLMAN                                             401 AVENUE B NE                                           CHILDRESS        TX          466‐72‐193                    ( ) ‐           ( ) ‐
HOL1583     Billy C. Holliday                                         1514 Winding Trail Dr.                                    Allen            TX          75002                         (214)548‐4257   ( ) ‐
HOL1772     HOLIDAY INN BINGHAMTON ARENA                              2‐8 HAWLEY STREET                                         BINGHAMTON       NY          13901                         (607)722‐1212   ( ) ‐
HOL1856     HOLTON, VIRGINIA                                          1418 HEREFORD DR                                          ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
HOL1870     HOLLAWAY & ROWENA HOLLOWAY, WILLIAM                       2618 BURNINGTREE CT                                       ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
HOL2000     HOLLOWAY, JONAS W.                                        6009 GRAYSON STREET                                       FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
HOL2123     James Holder & Deborah Holder                             2123 Pecan St.                                            Bonham           TX          75418          US             (580)317‐4076   ( ) ‐
HOL2461     Tony Holmes                                               PO Box 24612                                              Fort Worth       TX          76124                         (817)946‐4289   ( ) ‐
HOL3518     HOLT, LOIS MARIE                                          1425 WARREN LANE                                          FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
HOL3717     HOLY SPIRIT DELIVERANCE CHURCH                            1012 E OLEANDER                                           FT WORTH         TX          76104                         (817)921‐2694   ( ) ‐
HOL3880     Susan E. Holcomb                                          7004 N. Libby Ave.                                        Oklahoma City    OK          73132                         ( ) ‐           ( ) ‐
HOL4030     Holly Pointe                                              220 S. Main Street                  Suite B‐Plaza Level   Butler           PA          16001                         (724)282‐4030   ( ) ‐
HOL4654     Holmes County Recorder                                    75 E Clinton St, Suite 101                                Millersburg      OH          44654                         ( ) ‐           ( ) ‐
HOL5121     HOLMES, TONY                                              8808 APRIL BREEZE CT                                      FT WORTH         TX          76120                         ( ) ‐           ( ) ‐
HOL5502     HOLMES, MICHAEL B                                         PO BOX 1628                                               CAMBRIDGE        OH          43725                         (740)584‐7575   ( ) ‐
HOL5750     Holiday Inn Express & Suites Lewisburg                    222 Hunter Lane                                           Lewisburg        WV          24901          US             (304)645‐5750   ( ) ‐
HOL5991     HOLLOWAY, WILMA G                                         6013 GRAYSON ST                                           FT WORTH         TX          76119                         ( ) ‐           ( ) ‐
HOL6067     HOLT, FREEMAN C                                           408 CLAIREMONT                                            FT WORTH         TX          76103                         ( ) ‐           ( ) ‐
HOL6897     HOLLARS, DAVID R                                          719 W WILLIAMSBURG                                        ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
HOL6898     HOLLISTER, SUSAN                                          1751 157TH STREET SOUTHEAST                               HUNTER           ND          58048                         ( ) ‐           ( ) ‐
HOL7691     HOLLAND, REBECCA                                          1024 BALTIMORE AVE                                        FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
HOL9084     HOLDEN, BRIAN J AND WANDA                                 4400 HAMPSHIRE BLVD                                       FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
HOL9470     Paris Holt                                                PO Box 2062                                               Edmond           OK          73083          US             (405)408‐3709   ( ) ‐
HOL9974     William Phillip Holliday                                  3832 Stockport Dr.                                        Plano            TX          75025                         (972)335‐8785   ( ) ‐
HOM9336     Homestyle Suites                                          P.O. Box 1372                                             Levelland        TX          79336                         (806)794‐9160   ( ) ‐
HOM9999     Homeyer, Wes                                                                                                                                                                   ( ) ‐           ( ) ‐
HON4599     HONEYCUTT, MIKE                                           1925 HICKORY DR                                           HALTOM CITY      TX          76117                         (817)222‐0220   ( ) ‐
HON7816     HON, JACKIE O                                             4514 MORRIS COURT                                         FT. WORTH        TX          76103                         ( ) ‐           ( ) ‐
HON9407     HONGPATHOUM, KIANE AND PANSOM                             3539 MOUNT VERNON AVENUE                                  FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
HOO0201     Hood County Clerk                                         201 W Bridge Street                 PO Box 339            Granbury         TX          76048                         ( ) ‐           ( ) ‐
HOO1000     HO, ANGELA T. HO & JIA SEI                                2119 SCENIC BAY DR.                                       ARLINGTON        TX          76013                         ( ) ‐           ( ) ‐
HOO1041     Hood, Donald Allison                                      P.O. Box 1740                                             Bracketville     TX          78832                         ( ) ‐           ( ) ‐
HOO1234     TOM HOOBLER                                               16406 FM 268                                              CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
HOO9352     HOOTS, EDWARD H                                           3616 MOUNT VERNON AVENUE                                  FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
HOO9999     Hooten, Shelly                                                                                                                                                                 ( ) ‐           ( ) ‐
HOP2043     JOHN HUDKINS                                  JUDITH    2043 ASHBROOK CT                                            LELAND           NC          28451                         ( ) ‐           ( ) ‐
HOP3750     HOOPER & CHERYL HOOPER, PAUL                            2416 W ARBROOK BLVD                                         ARLINGTON        TX          76015                         ( ) ‐           ( ) ‐
HOP6507     HOPE, ANDREW F AND VIRGINIA W                           304 CIRCLE DRIVE                                            ARLINGTON        TX          76010                         ( ) ‐           ( ) ‐
HOP7760     Timothy L. Hopson                                       4237 Mountain Home Rd.                                      Jacksboro        TX          76458                         ( ) ‐           ( ) ‐
HOR0181     Hortenstine, Edwin Read                                 3883 Lambert Ave                                            Fort Worth       TX          76109                         ( ) ‐           ( ) ‐
HOR1257     Emil L and Nancy K Horalek                              71540 635 Ave.                                              Humboldt         NE          68376                         ( ) ‐           ( ) ‐
HOR1637     Derek J Horalek                                         71540 635 Ave.                                              Humboldt         NE          68376                         ( ) ‐           ( ) ‐
HOR1692     Cory L Horalek                                          11309 N. Belleview Ave.                                     Kansas City      MO          64155                         ( ) ‐           ( ) ‐
HOR1818     Craig T Horalek                                         8016 NE 111th Street                                        Kansas City      MO          64157                         ( ) ‐           ( ) ‐
HOR3877     HORTON, KAMIE                                           917 MONKINGBIRD LANE                                        GLENN HEIGHTS    TX          75154                         ( ) ‐           ( ) ‐
HOR4408     Hornsby Revocable Living Trust                James J. 14102 Pelican St.                                            Panama City      FL          32413                         (408)482‐0888   ( ) ‐
HOR7161     HORNSBY & DAWN HORNSBY, ALAN                            2500 CARRIAGE PLACE                                         ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
HOR9252     Blaine L Horalek                                        1700 SW 21st                                                Lincoln          NE          65522                         ( ) ‐           ( ) ‐
HOR9345     Lolisa Horton Revocable Living Trust          c/o       PO Box 1                                                    Amarillo         TX          79105‐0001                    (806)345‐1655   ( ) ‐
HOT1824     Hands on Technology Transfer, Inc.                      One Village Square, Suite 8                                 Chelmsford       MA          01824                         (978)250‐4299   (978)250‐4372
HOU0462     Houston County Probate Court                            462 N. Oats Street                                          Dothan           AL          36303                         ( ) ‐           ( ) ‐
HOU1068     HOUSER, JAMES T                                         5579 PINSON ST                                              FT. WORTH        TX          76119                         ( ) ‐           ( ) ‐
HOU3705     HOUSE OF PRAYER #2 CHURCH OF GOD IN CHRIST    WILLIE B 1111 E ARLINGTON AVE                                         FT WORTH         TX          76104                         ( ) ‐           ( ) ‐
HOU4396     James S. House                                          7721 La Risa Dr.                                            Dallas           TX          75248                         (214)232‐5058   ( ) ‐
HOU5329     Elizabeth A. House                                      PO Box 2187                                                 Frisco           TX          75034‐0039                    (214)872‐4495   ( ) ‐
HOU5442     Lare N. Houston                                         3738 Willow Cirlce                                          Weatherford      TX          76087                         ( ) ‐           ( ) ‐
HOU7182     Houston Energy Corporation                              P O Box 5318                                                Enid             OK          73702                         ( ) ‐           ( ) ‐
HOU7310     Houchin Family Trust                                    5100 California Ave. #120                                   Bakersfield      CA          93309                         (661)633‐9777   ( ) ‐
HOU9983     HOUSE OF REFUGE TABERNACLE                    CLIFTON E 1706 VERA STREET                                            FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
HOW0110     Howeth Title Company                                    110 E. Broadway                                             Gainesville      TX          76240                         (940)665‐0304   ( ) ‐
HOW0300     Howard County Clerk                                     300 S. Main Street #104                                     Big Spring       TX          79721                         (432)264‐2213   ( ) ‐
HOW0312     Howard County District Clerk                            312 Scurry Street                                           Big Spring       TX          79720                         (432)264‐2223   ( ) ‐
HOW0725     Brian Howeth                                                                                                                                                                   ( ) ‐           ( ) ‐
HOW1111     Howard County Tax Office                                  P O Box 111                                               Big Spring       TX          79721                         (432)264‐2232   ( ) ‐
HOW1234     Keith Howe                                                                                                                                                                     ( ) ‐           ( ) ‐
HOW1235     DAVID HOWARD                                              810 AVE G NW                                              CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
HOW1237     GAYLEEN HOWARD                                            1311 AVENUE B NE                                          CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
HOW1560     HOWELL, GENEVA                                                                                                                                                                 ( ) ‐           ( ) ‐
HOW1871     GAYLEEN HOWARD                                            1311 AVENUE B NE                                          CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
HOW2152     Howard County Abstract & Title Company                    106 WEST 3RD STREET                                       BIG SPRING       TX          79720                         (432)263‐1782   (432)267‐2169
HOW3604     Howard County Commissioner's Court                        c/o Howard County Road & Bridge 3604 Old Colorado         Big Spring       TX          79720                         ( ) ‐           ( ) ‐
HOW5237     HOWARD, BOBBY AND LINDA                                   4025 AVENUE N                                             FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
HOW5892     HOWARD, MARSHA A                                          2937 PROCTOR ST                                           FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
HOW6853     HOWARD, FLORENE                                           3513 AVENUE K                                             FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
HOW7093     HOWARD, SALLY                                             7500 KINGSMILL TERRACE                                    FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
HOW7993     Thomas E. Howe Revocable Living Trust U/D/T               63615 720 Road                                            Humboldt         NE          68376                         ( ) ‐           ( ) ‐
HOW8146     Howard, Deborah K                                         17119 Cyoress Glade                                       Cypress          TX          77429                         (740)255‐8038   ( ) ‐
HOW8282     HOWARD, TOMMY                                             3758 CASTLEMAN STREET                                     FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
HOW9999     Thomas Hower                                                                                                                                                                   ( ) ‐           ( ) ‐
HRI1000     RESOURCES, INC., HYPERION                                                                                                                                                      ( ) ‐           ( ) ‐
HRO9999     Holland Right of Way                                      2028 East Ben White Blvd.           Suite 240‐2012        Austin           TX          78741                         ( ) ‐           ( ) ‐
HSA0939     HSA Bank                                                  605 North 8th Street                Suite 320             Sheboygan        WI          53081                         ( ) ‐           ( ) ‐
HSB1000     HSBC MORTGAGE CORPORATIONS (USA)              KAREN       2929 WALDEN AVENUE                                        DEPEW            NY          14043                         ( ) ‐           ( ) ‐
HSB1372     HSBC MORTGAGE CORP                                                                                                                                                             ( ) ‐           ( ) ‐
HSB9201     H.S. BLACK ABSTRACTOR                                     P O BOX 717                                               CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
HSM7436     H‐S Minerals and Realty, Ltd.                 Bob         PO Box 27284                                              Austin           TX          78755‐2284                    (512)349‐7911   ( ) ‐
HTC7251     Heritage Title Company, Inc.                              7251 West 20th Street, Building L                         Greeley          CO          80634                         (970)356‐3235   ( ) ‐
HTH5189     H‐T‐H‐N Irrevocable Trust                                 5807 Cypress Bend                                         San Antonio      TX          78247                         ( ) ‐           ( ) ‐
HUB0493     SHAWN HUBBARD                                                                                                                                                                  ( ) ‐           ( ) ‐
HUB1152     Paula M. Huber                                         7518 Chandler Hills Dr.                                      Bellevue         NE          68147‐2108                    ( ) ‐           ( ) ‐
HUC1233     JERRY HUCKABAY TRUSTEE OF                              HUCKABAY LIVING TRUST                  18201 FM 1541         CANYON           TX          79015                         ( ) ‐           ( ) ‐
HUD2048     HUDDLESTON, TONY AND SANDRA                            7527 LOWERY ROAD                                             FORT WORTH       TX          76120                         ( ) ‐           ( ) ‐
HUD3719     HUDGINS, GREGORY O                                     5257 TRAIL LAKE DRIVE                                        FORT WORTH       TX          76133                         ( ) ‐           ( ) ‐
HUD6493     KEVIN HUDDLESTON                                       PO BOX 750                                                   MEMPHIS          TX          79245                         ( ) ‐           ( ) ‐
HUD9935     Barbara Jo Hudson                                      6 West 11th Place                                            Houston          TX          77005                         (713)201‐7093   ( ) ‐
HUE0266     Gary W and Brenda K Huettner                           70266 639 Boulevard                                          Dawson           NE          68337                         ( ) ‐           ( ) ‐
HUE3206     HUERTA, SALVADOR & CHRISTINA                           3016 AVENUE I                                                FT WORTH         TX          76105                         ( ) ‐           ( ) ‐
HUF0198     H. Huffman & Co., LP                                   301 N.W. 63rd, Suite 510                                     Oklahoma City    OK          73116                         (405)848‐3388   ( ) ‐
HUF0260     HUFFMAN, SHERRY                               FRANKLIN P O BOX 260                                                  NETTIE           WV          26681                         ( ) ‐           ( ) ‐
HUF1121     Kristi Dorene Huffman                                  11215 Georgia Avenue #612                                    Wheaton          MD          20902                         (432)386‐7707   ( ) ‐
HUF1234     ROBERT AND FRANCES HUFFMAN                             3900 WITCHITA STREET                                         VERNON           TX          76384                         ( ) ‐           ( ) ‐
HUF2996     Mary Candace Huff                                      102 Apache Lane                                              Kingsland        TX          78639                         ( ) ‐           ( ) ‐
HUF8240     Harley Huff                                            3830 52nd Street                                             Lubbock          TX          79413                         ( ) ‐           ( ) ‐
HUF8241     Linda and Harley Huff                                  3830 52nd Street                                             Lubbock          TX          79413                         ( ) ‐           ( ) ‐
                                                                        Case 21-10374-JTD                                        Doc 1                Filed 02/04/21                       Page 44 of 82

Vendor ID                          Vendor Name                    Attention              Address 1                   Address 2              City      State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
HUF8242     Sherry Huff                                                       2690 Highway 270 East                                 Mount Ida         AR          71957                         ( ) ‐           ( ) ‐
HUF8245     Toni Huff                                                         38243 FM 2979 Rd                                      Hempstead         TX          77445                         ( ) ‐           ( ) ‐
HUF9225     Huff, Jr., William B.                                             15917 FM Road 91                                      Chillicothe       TX          79225                         ( ) ‐           ( ) ‐
HUF9523     Linda Huff                                                        3830 52nd Street                                      Lubbock           TX          79413                         ( ) ‐           ( ) ‐
HUG1000     HUGH, MARLINESE                                                   204 SOUTH WILLIAMS STREET                             FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
HUG1208     Cally Hughes                                                                                                                                                                        ( ) ‐           ( ) ‐
HUG1487     Paula M. Hughes and Darold L. Hughes                              1531 Cedar Avenue                                     Lewiston          ID          83501                         (208)746‐3410   ( ) ‐
HUG2000     HUGHES, LARRY & LEANESTER                                         2817 LEITH AVENUE                                     FORT WORTH        TX          76133                         ( ) ‐           ( ) ‐
HUG4624     Hughlett, Carrell F.                                              129 Floyd Walters Road                                Laurel            MS          39443                         ( ) ‐           ( ) ‐
HUG4848     Hughes County Clerk (OK)                                          200 N. Broadway, Suite 5                              Holdenville       OK          74848                         ( ) ‐           ( ) ‐
HUG4868     Hughes, James L.                                                  2815 Maxwell                                          Midland           TX          79705                         ( ) ‐           ( ) ‐
HUG8326     Hughlett, Jerry Don                                               1421 Willnus Drive                                    Laurel            MS          39440                         ( ) ‐           ( ) ‐
HUG9890     HUGHES, BOBBIE                                                    3509 PIONEER STREET                                   FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
HUL1187     Jacky Bob Hulsey                                                  871 Lake Carolyn Parkway #171                         Irving            TX          75039                         ( ) ‐           ( ) ‐
HUL4360     Joe Mac Hulsey                                                    203 Oak Acres Dr. North                               Malakoff          TX          75148                         ( ) ‐           ( ) ‐
HUL4516     Dianne Turner Hull                                                4516 Shadowridge Drive                                The Colony        TX          75056                         ( ) ‐           ( ) ‐
HUL7451     Don M. Hull                                                       3312 Walnut Road                                      Norman            OK          73072                         (405)919‐3120   ( ) ‐
HUL7579     Dianne Turner Hull                                                4516 Shadowridge Drive                                The Colony        TX          75056                         (972)292‐9332   ( ) ‐
HUL7674     Jayne Niblett Hull                                                2205 E. Cedar Ridge Rd.                               Tishomingo        OK          73460                         ( ) ‐           ( ) ‐
HUL7802     HULSEY, EDNA                                                      6713 JEWELL                                           FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
HUM0999     Humbolt County Clerk                                                                                                                                                                ( ) ‐           ( ) ‐
HUM5825     Humes, Tiffany                                                    133 Walnut Street                                     Brookville        PA          15825                         ( ) ‐           ( ) ‐
HUM5992     HUMISTON, JEAN                                                    908 WABASH CT                                         ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
HUN0001     The Huntington National Bank                                                                                                                                                        ( ) ‐           ( ) ‐
HUN0202     DAVID HUNT                                                        8501 MATADOR CAMINO                                   PENSACOLA         FL          32507                         (850)453‐7196   ( ) ‐
HUN1124     Nancy Hunt                                                        5907 Akers Road                                       Bakersfield       CA          93313                         ( ) ‐           ( ) ‐
HUN1131     HUNT, ROBERT L                                                    7332 MADEIRA DRIVE                                    FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
HUN2222     CHARLES CRAIG HUNT                                                27829 365TH AVENUE                                    PLATEE            SD          57369                         ( ) ‐           ( ) ‐
HUN2667     HUNTER, MONICA                                                    417 CIRCLE DR                                         ARLINGTON         TX          76010                         ( ) ‐           ( ) ‐
HUN6115     Lisa B. Hunter                                                    383 Pine Valley Loop                                  Smithville        TX          78957                         (512)731‐3884   ( ) ‐
HUN7735     Gladys Hunting                                                    107 Coreopsis Way                                     Georgetown        TX          78633                         ( ) ‐           ( ) ‐
HUN7990     Frederick R. Hunzeker                                             3402 N. 216 Plaza                                     Elkhorn           NE          68022                         ( ) ‐           ( ) ‐
HUN8159     HUNT, EMMA                                                        1412 STEWART                                          FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
HUN9493     HUNT, HUBERT A                                                    3108 CHILTON STREET                                   FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
HUR0250     Huron County Probate Court (MI)                                   250 East Huron Ave                Room 206            Bad Axe           MI          48413                         (989)269‐9944   ( ) ‐
HUR1234     RYAN HURLEY                                                       4517 HICKORY MEADOWS LANE                             KELLER            TX          76244                         (817)939‐9164   ( ) ‐
HUR6505     Hurst, Kendra                                                     201 Morgan Pointe                                     Morgantown        WV          26505                         ( ) ‐           ( ) ‐
HUR7839     Robinette Hurley                                                  7910 Mesa Trails Circle                               Austin            TX          78731                         ( ) ‐           ( ) ‐
HUR8144     JOAN HURST                                                        10 Crump Street                                       Huntington        WV          25705                         ( ) ‐           ( ) ‐
HUS1234     KENNETH HUSBAND                                                   16100 COUNTY ROAD SOUTH                               CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
HUS1236     RICKEY HUSBAND                                                    16105 FM 2465                                         CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
HUS7528     Laura V. Hussey                                                   5883 East Bay Blvd.               #A                  Gulf Breeze       FL          32563                         (850)723‐9144   ( ) ‐
HUS7551     Matthew Martin Hussey                                             4819 West 71st Terrace                                Prairie Village   KS          66208                         (913)486‐4971   ( ) ‐
HUS9845     Hussey, Charlene U.                                               603 E. 6th St.                                        Krum              TX          76249                         ( ) ‐           ( ) ‐
HUT0253     Janelle Beck Hutchison                                            1011 Bellaire                                         Amarillo          TX          79106                         ( ) ‐           ( ) ‐
HUT0364     HUTSELL, LARRY G                                                  6612 GARY LANE                                        FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
HUT0422     HUTSELL, HOWARD C                                                 6452 DRURY LANE                                       FT WORTH          TX          76116                         ( ) ‐           ( ) ‐
HUT1581     Thomas W. Hutchinson                                              646 Rd. 200                                           Emporia           KS          66801                         ( ) ‐           ( ) ‐
HUT7090     HUTSELL, BOBBY G                                                  6316 LAMBETH LANE                                     FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
HUY1301     HUYNH & MARIA B PEREZ, HOANG V                                    2700 THANNISCH                                        FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
HWY0508     HWY 80 CAPITAL, LP                                    C/O RED     500 W. 7TH STREET, SUITE 1212                         FORT WORTH        TX          76102                         (817)877‐3300   ( ) ‐
HYA9707     Hyatt, Jacques                                                    5316 Shady Bend Court                                 Midland           TX          79707                         ( ) ‐           ( ) ‐
HYD2809     HYDE, RICHARD J                                                   PO BOX 8035                                           FORT WORTH        TX          76124                         ( ) ‐           ( ) ‐
HYD3593     HYDER, COLUMBUS & REGINA                                          4007 HAMPSHIRE BLVD                                   FT WORTH          TX          76103                         ( ) ‐           ( ) ‐
HYD3742     Helen Hyde                                                        2206 Linden Road                                      Hiawatha          KS          66434                         ( ) ‐           ( ) ‐
HYD8882     Hydrocarbon Minerals II, LLC                                      9302 S. 83rd Ct.                                      Hickory Hills     IL          60457                         ( ) ‐           ( ) ‐
IAN3340     Alice Mae Iannacito                                               20016 N. Hearthstone Dr.                              Surprise          AZ          85374                         (623)544‐0145   ( ) ‐
IBA1000     IBARRA & ILIANA ROCHA, MARIA                                      1348 E DAVIS ST                                       FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
IBA2964     IBARRA, ISRAEL                                                    5537 SOUTH HAMPSHIRE BLVD                             FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
IBA2991     IBANEZ, MERCEDES                                                  3517 AVENUE J                                         FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
IBE5805     Iberville Parish Clerk                                            PO Box 423                        58050 Meriam        Plaquemine        LA          70765                         (225)687‐5160   ( ) ‐
ICI7747     ICIMS, INC.                                                       Parkway 120: 5th Floor            90 Matawan          NJ                NJ          07747                         ( ) ‐           ( ) ‐
IDE1582     IDENTITY‐LINKS, INC.                                              8424 N SKOKIE BLVD                SUITE 210           SKOKIE            IL          60077                         ( ) ‐           ( ) ‐
IDE4335     IDEUS, HARVEY S & PATRICIA                                        912 GRANTS PARKWAY                                    ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
IGL1000     IGLESIA PENTECOSTES VALOR Y FE                                    3317 AVENUE L                                         FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
IGL3925     IGLESIAS, SULMA Y                                                 505 ROCK PRAIRIE LANE                                 FORT WORTH        TX          76140                         ( ) ‐           ( ) ‐
IGL9971     IGLESIAS, ROSA                                                    400 BOSTON AVENUE                                     FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
III1816     III Minerals & Land, Ltd.                                         PO Box 10135                                          Midland           TX          79702                         (432)203‐8470   ( ) ‐
IIP5067     IPAA Education Foundation                                         Re: 2013 Wildcatters' Sporting    1201 15th Street,   Washington        DC          20005                         ( ) ‐           ( ) ‐
IKO5204     IKONIKAL, LLC                                                     3210 Carlisle Street, Ste 18                          Dallas            TX          75204                         ( ) ‐           ( ) ‐
IKP2208     Anthony Ikpa                                                      2208 Winsted Dr.                  Apt. 4313           Dallas            TX          75214‐3892                    ( ) ‐           ( ) ‐
ILA0503     iLandMan                                                          315 S.College St.                 Ste 270             Lafayette         LA          70503                         (337)234‐1125   ( ) ‐
ILI7767     Ilios Exploration, LLC                                            9467 Ellerbe Road                                     Shreveport        LA          71106                         (318)219‐2464   ( ) ‐
IMA3866     IMAGE CRAFT INK                                                   PO OX 161099                                          FORT WORTH        TX          76161‐1099                    ( ) ‐           ( ) ‐
IND0047     TIB‐THE INDEPENDENT BANKERSBANK                                   1 CORPORATE DRIVE, SUITE 360                          LAKE ZURICH       IL          60047                         ( ) ‐           ( ) ‐
IND0825     Indiana County Commissioner                                       Information Services‐Indiana Co   825 Philadepphia    Indiana           PA          15701                         ( ) ‐           ( ) ‐
IND1035     IndyMac Bank, F.S.B.                                              6900 BEATRICE DRIVE                                   KALAMAZOO         MI          49009                         ( ) ‐           ( ) ‐
IND1122     INDIANA COUNTY COURTHOUSE                                         825 PHILADELPHIA STREET                               INDIANA           PA          15701                         (724)465‐3970   ( ) ‐
IND1123     Indiana County Prothonotary                                       825 Philadelphia St.                                  Indiana           PA          15701                         ( ) ‐           ( ) ‐
IND5701     Indiana Title Abstract Corporation                                134 South 6th Street                                  Indiana           PA          15701                         (724)349‐3080   (724)465‐9682
IND9999     Indiana Dept of Revenue                                                                                                                                                             ( ) ‐           ( ) ‐
INF6179     Infante, Liddy                                                    6032 Bridal Trail                                     Fort Worth        TX          76179                         ( ) ‐           ( ) ‐
INF9036     Infinisource                                                      P.O. Box 889                                          Coldwater         MI          49036‐0889                    (800)300‐3838   ( ) ‐
ING0313     INGHAM COUNTY PROBATE COURT                                       313 W KALAMAZOO                                       Lansing           MI          48933                         ( ) ‐           ( ) ‐
ING1234     GREGORY AND CYNTHIA INGLISH                                       11441 FM 925 WEST                                     VERNON            TX          76384                         ( ) ‐           ( ) ‐
ING8366     Sally Ingerton Grantor Trust                          c/o         PO Box 1                                              Amarillo          TX          79105‐0001                    (806)345‐1655   ( ) ‐
INM2357     Gena L. Inmon                                                     10183 CR 174                                          Anderson          TX          77830                         ( ) ‐           ( ) ‐
INM3321     INMAN, NANCY                                                      3599 TUCKERS FARM ROAD                                MARIETTA          GA          30067                         ( ) ‐           ( ) ‐
INN1752     INN, THE                                                          2108 NORTH FRANKLIN DR                                WASHINGTON        PA          15301                         (724)884‐0266   ( ) ‐
INN2028     Innovia Land Resource LLC                                         2028 E Ben White Blvd #240‐2012                       Austin            TX          78741                         ( ) ‐           ( ) ‐
INT0165     Interior Altercations, Inc.                                       165 Vallejo Street                                    Denver            CO          80223                         (303)893‐9771   ( ) ‐
INT1363     Integrity Tree Care                                                                                                                                                                 ( ) ‐           ( ) ‐
INT1704     INTERNET CORPORATION LISTING SERVICE                            303 PARK AVENUE S                   #1073             NEW YORK            NY          10010                         ( ) ‐           ( ) ‐
INT3017     In the News                                           ATTN: Ms. PO Box 30176                                          Tampa               FL          33630                         ( ) ‐           ( ) ‐
INT5113     InterDyn BMI                                                    Roseville West Office Bldg          2277 West Hwy 36, Roseville           MN          55113                         (651)639‐0575   (651)639‐0687
INT5233     Intertech Security                                              1501 Preble Ave                                       Pittsburgh          PA          15233                         ( ) ‐           ( ) ‐
INT8201     Internal Revenue Service Center                                 P.O. Box 1300                                         Charlotte           NC          28201‐1300                    ( ) ‐           ( ) ‐
INV1415     INVENTUS                                                        509 PECAN STREET SUITE 100                            FT WORTH            TX          76102                         ( ) ‐           ( ) ‐
IOG1633     IOGA ‐ NY                                                                                                                                                                           ( ) ‐           ( ) ‐
IOG2864     IOGA (IL)                                                         PO Box 788                                            Mt. Vernon        IL          62864                         ( ) ‐           ( ) ‐
IOG2911     IOG Capital L.P.                                                  Attn: Charlie Shufeldt            2911 Turtle Creek   Dallas            TX          75219                         ( ) ‐           ( ) ‐
IOG2912     IOG Stack Opportunities                                           Attn: Mark Becker                 2911 Turtle Creek   Dallas            TX          75219                         (214)272‐2443   ( ) ‐
IOG2913     IOG Hughes Falcon LLC                                             2911 Turtle Creek Blvd            Suite 900           Dallas            TX          75219                         (214)272‐2443   ( ) ‐
IOK9745     IOKLA, LLC                                                        208 Braemer Place                                     Vestavia Hills    AL          35242          US             (205)910‐1271   ( ) ‐
IPA0005     IPAA Meetings Department                                          1201 15th Street, NW              Suite 300           Washington        DC          20005                         ( ) ‐           ( ) ‐
IRB1898     Dale W. Irby, Trustee of the Irby Irrevocable Trust               1141 Chimneyrock Trail                                Garland           TX          75043                         (214)842‐2545   ( ) ‐
IRB7423     Anne Irby                                                         108 Fillmore Court                                    Hallsville        MO          65255                         (918)629‐4809   ( ) ‐
IRB9547     Janis K. Irby                                                     1202 N. 26th Street                                   Saint Joseph      MO          64506                         (816)261‐2390   ( ) ‐
IRE0226     Iredell County Clerk                                              226 Stockton Street                                   Statesville       NC          28677                         ( ) ‐           ( ) ‐
IRI2811     Irion County Abstract Company                                     209 N. Parkview, 3rd Floor        P.O. Box 800        Mertzon           TX          76941                         (325)835‐2811   (258)354‐101
IRI2812     Irion County Clerk                                                                                                                                                                  ( ) ‐           ( ) ‐
IRI6941     Irion County CAD                                               209 N. Parkview                                          Mertzon           TX          76941                         ( ) ‐           ( ) ‐
IRM1212     IRMA'S CATERING & TEAM, LLC                                    3600 YUCCA AVENUE                                        FORT WORTH        TX          76111                         ( ) ‐           ( ) ‐
IRO1244     IRON MOUNTAIN                                                  PO BOX 915004                                            DALLAS            TX          75391                         (972)554‐5200   ( ) ‐
IRV0401     DAVID IRVIN                                           PATRICIA 401 DOMINICK CIRCLE                                      SUMMERSVILLE      WV          26651                         ( ) ‐           ( ) ‐
                                                                          Case 21-10374-JTD                                          Doc 1               Filed 02/04/21                     Page 45 of 82

Vendor ID                          Vendor Name                       Attention             Address 1                    Address 2             City         State/Pro Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
IRV2637     IRVING, FAYE                                                         1325 SOUTH RIVERSIDE DRIVE                             FORT WORTH         TX       76104                        ( ) ‐           ( ) ‐
IRW1031     RIGHT OF WAY ASSOCIATION, INTERNATIONAL                                                                                                                                              ( ) ‐           ( ) ‐
IRW3350     IRWIN, DAVID                                                         2824 AVENUE G                                          FORT WORTH         TX       76105                        ( ) ‐           ( ) ‐
ISA0111     Isabella County Trial Court                                                                                                                                                          ( ) ‐           ( ) ‐
ISA3070     ISAACS, DON AND NANCY                                             6917 NORMA STREET                                         FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
ISH4127     ISHAM, JAMES AND MELODIE                                          PO BOX 84                                                 RAINBOW            TX       76077                        ( ) ‐           ( ) ‐
ISH5020     ISHAM, GERRY GLENN                                                3104 CHILTON ST                                           FT WORTH           TX       76112                        ( ) ‐           ( ) ‐
ISN5543     ISN Software Corporation                                          PO Box 841808                                             Dallas             TX       75284‐1808                   (800)976‐1303   ( ) ‐
ITS1636     ITS ONLY GOLF                                            CONTACT: 3108 WEST 6TH #240                                        FORT WORTH         TX       76107                        (817)304‐4456   (817)332‐5601
ITS9159     IT Solutions                                                      269 S. Western Ave. #171                                  Los Angeles        CA       90004                        ( ) ‐           ( ) ‐
IVE1658     Iverson Family Oil & Gas, LLC                                     3530 East 31st Street, Suite B                            Tulsa              OK       74135                        ( ) ‐           ( ) ‐
IVE3960     Iverson's Inc.                                           Steven K 3454 South Zunis Ave.                                     Tulsa              OK       74105                        ( ) ‐           ( ) ‐
IVE5165     Claire Ann Iverson Revocable Living Trust                         PO Box 10508                                              Midland            TX       79702                        ( ) ‐           ( ) ‐
IVE5252     The Siegfried James Iverson III Revocable Trust                   PO Box 10508                                              Midland            TX       79702                        ( ) ‐           ( ) ‐
IVI4295     IVIS, Inc.                                                        PO Box 1722                                               Tulsa              OK       74101                        (918)583‐2144   ( ) ‐
IVI7747     IVIE, JOE                                                         1107 NCR 1450                                             LUBBOCK            TX       79416                        ( ) ‐           ( ) ‐
IWI6054     iWire                                                             P.O. Box 54551                                            Hurst              TX       76054                        (888)849‐3513   ( ) ‐
IZZ6970     Judith Kay Izzo                                                   3517 Marchwood Dr.                                        Richardson         TX       75082                        ( ) ‐           ( ) ‐
JAC0999     Jackson County Clerk                                                                                                                                                                 ( ) ‐           ( ) ‐
JAC1000     JACKSON, CLINT & RAMONA                                              4829 SOUTH HUGHES AVENUE                               FORT WORTH         TX       76119                        ( ) ‐           ( ) ‐
JAC1202     William C. Jack, Jr.                                                 12027 Greenway Circle South                            Royal Palm Beach   FL       33411                        ( ) ‐           ( ) ‐
JAC1203     Horace M. Jack                                                       12027 Greenway Circle South                            Royal Palm Beach   FL       33411                        ( ) ‐           ( ) ‐
JAC1233     RICHARD JACOBS                                                       2818 TOLAR                                             VERNON             TX       76384                        ( ) ‐           ( ) ‐
JAC1234     CAROLYN JACOBS                                                       8764 CR 105                                            VERNON             TX       76384                        ( ) ‐           ( ) ‐
JAC1489     JACKSON, RUFUS                                                       PO BOX 15082                                           FORT WORTH         TX       76119                        ( ) ‐           ( ) ‐
JAC1641     Jack County Clerk                                                                                                                                                                    ( ) ‐           ( ) ‐
JAC2000     JACKSON, MICHEAL & LENAYE                                            1821 CHRISTY COURT                                     FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
JAC2128     JACKSON, ESTHER                                                      4421 EASTOVER AVE                                      FT. WORTH          TX       76119                        ( ) ‐           ( ) ‐
JAC2182     JACKSON, ESTHER                                                      4421 EASTOVER AVE                                      FT. WORTH          TX       76119                        ( ) ‐           ( ) ‐
JAC3000     JACKSON, DON AND CAROLYN                                             3306 COUNTRY CLUB RD                                   PANTEGO            TX       76013                        ( ) ‐           ( ) ‐
JAC4106     Jackson County Probate                                               415 East 12th Street, 9th Floor                        Kansas City        MO       64106                        ( ) ‐           ( ) ‐
JAC4178     Jack Holland, Quintessence Mkt.                                      Quintessence Marketing            4175 Davis Cup       Huntington         CA       92649‐2101                   ( ) ‐           ( ) ‐
JAC4979     Tommy L. & Vicki L. Jacobitz Trust                                   71687 644 Avenue                                       Stella             NE       68442‐4011                   ( ) ‐           ( ) ‐
JAC4984     Justin C. Jack                                                       1221 CR 1180                                           Decatur            TX       76234                        ( ) ‐           ( ) ‐
JAC5109     Linda Harris Jackson                                                 5109 Anderson Street                                   Fort Worth         TX       76105                        (817)535‐2545   ( ) ‐
JAC5491     Jennifer Jacobs                                                      54919 National Rd.                                     Bridegport         OH       43912                        ( ) ‐           ( ) ‐
JAC6056     JACKSON SR, HOMER E                                                  924 EAST BOWIE STREET                                  FORT WORTH         TX       76104                        ( ) ‐           ( ) ‐
JAC6737     Robert E. Jacobi                                                     5851 Gray Market Drive            Apt. #1159           Lake Charles       LA       70605                        ( ) ‐           ( ) ‐
JAC7185     JACKSON, ROY N                                                       5713 RICHARDSON STREET                                 FORT WORTH         TX       76119                        ( ) ‐           ( ) ‐
JAC7477     JACKSON, LEROY                                                       2905 WALKER STREET                                     FORT WORTH         TX       76105                        ( ) ‐           ( ) ‐
JAC8230     JACKSON, DOROTHY                                                     2925 MAJOR                                             FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
JAC8359     Jacobson, Bruce K.                                                   5113 Jennings Dr                                       Fort Worth         TX       76102                        ( ) ‐           ( ) ‐
JAC8607     JACKSON, ROBERT J                                                    PO BOX 3202                                            FORT WORTH         TX       76113                        ( ) ‐           ( ) ‐
JAC9999     Marc Jackson                                                                                                                                                                         ( ) ‐           ( ) ‐
JAD9837     JADT Minerals, Ltd.                                                  4242 Lomo Alto Dr.                Apt. South 28        Dallas             TX       75219                        ( ) ‐           ( ) ‐
JAJ0264     J & J HACIENDA LLC                                                   5709 F STREET                                          OMAHA              NE       68117                        ( ) ‐           ( ) ‐
JAK1361     JAKE'S LAWN CARE                                                                                                                                                                     ( ) ‐           ( ) ‐
JAM1000     JAMANILA, CARMELITA                                                  6971 WILDBRIAR COURT WEST                              FORT WORTH         TX       76120                        ( ) ‐           ( ) ‐
JAM1518     Stephen Nelson James                                                 11207 South Bay Lane                                   Austin             TX       78739                        (512)382‐5244   ( ) ‐
JAM2051     JAMAL & MOUNIA JAMALEDDINE, SAM                                      222 EAST RIDGEGATE DRIVE                               GARLAND            TX       75040                        ( ) ‐           ( ) ‐
JAM4504     JAMES, W.C. JAMES & GENNIE                                           1417 CLOVERDALE DR                                     FT WORTH           TX       76134                        ( ) ‐           ( ) ‐
JAM5674     James TS Welborn Charitable Remainder UniTrust                       Prosperity Bank Trust             1401 Avenue Q        Lubbock            TX       79401                        (806)741‐2371   ( ) ‐
JAM7120     JAMES, VIRGINIA ANN                                                  1800 SOUTH CRAVENS ROAD                                FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
JAM74       JAMES, WILLIE                                                        5512 CAPERS AVE                                        FT WORTH           TX       76112                        ( ) ‐           ( ) ‐
JAM7465     JAMES, WILLIE                                                        5512 CAPERS AVE                                        FT WORTH           TX       76112                        ( ) ‐           ( ) ‐
JAM8593     James E. Usher Revocable Living Truat dated 10/22/15                 71070 635 Blvd.                                        Humboldt           NE       68376                        ( ) ‐           ( ) ‐
JAN1234     WAYNE JANCA                                                          7849 Teal Drive                                        Fort Worth         TX       76137                        (817)205‐8821   ( ) ‐
JAN3796     Jane B. Ramsland Oil & Gas Partnership, LTD                          PO Box 10505                                           Midland            TX       79702                        ( ) ‐           ( ) ‐
JAN4840     J & H INVESTMENTS                                                    3633 EAST LANCASTER                                    FORT WORTH         TX       76103                        ( ) ‐           ( ) ‐
JAN5137     Shari Janger                                                         464 High Drive                                         Castle Rock        CO       80104         US             (303)549‐2811   ( ) ‐
JAN6175     Stan Janger                                                          14068 SE Fairoaks Avenue                               Portland           OR       97267         US             (503)381‐4132   ( ) ‐
JAN6218     Sarilee Janger, a Trustee of the Janger Steiner Living               2463 Burlington Street                                 Oakland            CA       94602         US             (510)220‐8718   ( ) ‐
JAN6801     Jang, Wonseok                                                                                          3502 Plaza Drive     State College      PA       16801                        ( ) ‐           ( ) ‐
JAN7518     Kathleen Janger, Trustee of the Kathleen N. Janger                   13319 Story Glen Drive                                 Cypress            TX       77429         US             (703)869‐2992   ( ) ‐
JAN9999     Januskeviciute, Kristina                                                                                                                                                             ( ) ‐           ( ) ‐
JAQ1000     JAQUEZ, JOSE                                                         3410 GALVEZ AVE                                        FORT WORTH         TX       76111                        ( ) ‐           ( ) ‐
JAQ1100     RAUL JAQUEZ                                                          3410 GALVEZ AVE                                        FORT WORTH         TX       76111                        ( ) ‐           ( ) ‐
JAQ2150     JAQUEZ, JOSE                                                         401 SOUTH HAYNES AVENUE                                FORT WORTH         TX       76103                        ( ) ‐           ( ) ‐
JAR3684     JARRETT, IVA MAE                                                     825 CARROLL ROAD                                       CHARLESTON         WV       25314                        ( ) ‐           ( ) ‐
JAR6773     JARMON, JULIE                                                        4308 PANOLA AVENUE                                     FORT WORTH         TX       76103                        ( ) ‐           ( ) ‐
JAR7772     JARMON, YALONDA & WALKER                                             5425 N HAMPHSIRE BLVD                                  FT WORTH           TX       76112                        ( ) ‐           ( ) ‐
JAS1000     Jasinski, Rachael                                                    2715 Murray Ave, Apt 714                               Pittsburgh         PA       15217                        ( ) ‐           ( ) ‐
JAS4624     JASSO & BARBARA VELA, EXCIOUIO                                       2122 NEWBURY DR                                        ARLINGTON          TX       76014‐3617                   ( ) ‐           ( ) ‐
JAU9121     JAUREGUI, SAUL & DORA E                                              2918 SCOTT AVE                                         FT. WORTH          TX       76103                        ( ) ‐           ( ) ‐
JAY0430     Frances A. Jay                                                       518 East 19th Street                                   Oakland            CA       94606                        ( ) ‐           ( ) ‐
JCR1811     J.CREW                                                               P O BOX 659704                                         SAN ANTONIO        TX       78265‐9704                   ( ) ‐           ( ) ‐
JDA4748     J Daviss Collett Testamentary Trust                                  c/o Farmers National Company      PO Box 3480          Omaha              NE       68103‐0480                   ( ) ‐           ( ) ‐
JDM2381     JD Minerals                                                          PO Box 271120                                          Corpus Christi     TX       78427‐1120                   ( ) ‐           ( ) ‐
JDS1234     JDS TRUST                                                            1300 AVENUE I, NW                                      CHILDRESS          TX       79201                        ( ) ‐           ( ) ‐
JEF0100     Jefferson Combined Court (CO)                                        Attn: Probate                     100 Jefferson        Golden             CO       80401                        ( ) ‐           ( ) ‐
JEF0124     Jefferson Couny Clerk (OK)                                                                                                                                                           ( ) ‐           ( ) ‐
JEF0600     Jefferson County Clerk (KY)                                          Probate Division                  600 W. Jefferson St. Louisville         KY       40202                        ( ) ‐           ( ) ‐
JEF0799     Jefferson Davis Parish                                               PO Box 799                                             Jennings           LA       70546                        (337)824‐1160   ( ) ‐
JEF0999     Jefferson County Clerk (TX)                                                                                                                                                          ( ) ‐           ( ) ‐
JEF1235     JEFFERSON COUNTY GIS‐Brookville PA                       CHAD      200 MAIN STREET                                          BROOKVILLE         PA       18825                        ( ) ‐           ( ) ‐
JEF3131     JEFFERSON COUNTY RECORDER (OH)                                     301 MARKET STREET                                        STEUBENVILLE       OH       43952                        (740)283‐8566   ( ) ‐
JEF3132     Jefferson County Clerk‐Steubenville OH                             301 Market Street                                        Steubenville       OH       43952                        ( ) ‐           ( ) ‐
JEF3133     Jefferson County Auditor (OH)                                      301 Market St. #4                                        Steubenville       OH       43952                        (740)283‐8511   ( ) ‐
JEF3725     The Jeffersonian Company                                           831 Wheeling Ave                                         Cambridge          OH       43725                        ( ) ‐           ( ) ‐
JEF3952     Jefferson County Probate Court‐Ohio                                301 Market Street                   P.O. Box 549         Steubenville       OH       43952                        ( ) ‐           ( ) ‐
JEF5413     Darrell R. Jeffress and wife, Jane Jeffress                        5413 Sun Valley Drive                                    Fort Worth         TX       76119                        ( ) ‐           ( ) ‐
JEF5825     Jefferson County Prothonotary‐Brookville PA                        Jefferson County Courthouse         200 Main Street      Brookville         PA       15825                        ( ) ‐           ( ) ‐
JEF5826     County of Jefferson Recorder of Deeds‐ Brookville PA               200 Main Street                                          Brookville         PA       15825                        (814)849‐1610   (814)849‐1610
JEF6121     JEFFERY & FRANCES JEFFREY, PATRICK                                 6608 TOWNLAKE CIR                                        ARLINGTON          TX       76016                        ( ) ‐           ( ) ‐
JEF7181     JEFFRIES, SUZANNE                                                  3125 LAKELAND STREET                                     FORT WORTH         TX       76111                        ( ) ‐           ( ) ‐
JEF7602     JEFFERSON, CLINTELL                                                3951 GARRISON AVENUE                                     FORT WORTH         TX       76119                        ( ) ‐           ( ) ‐
JEF8093     JEFFERIS, SHELLEY                                                  57951 OAKES PLACE RD                                     BARNERSVILLE       OH       43713                        (740)238‐1389   (740)757‐2817
JEM8341     JEMSAM, Ltd.                                                       100 NE Loop 410, Suite 1300                              San Antonio        TX       78216‐4700                   ( ) ‐           ( ) ‐
JEN1094     JENTEX FINANCIAL, INC.                                   JAY LESOK 226 BAILEY AVENUE                   SUITE 104            FORT WORTH         TX       76107                        ( ) ‐           ( ) ‐
JEN1286     JENKINS, TAMMY L                                                   7805 BRIARSTONE                                          FT. WORTH          TX       76112                        ( ) ‐           ( ) ‐
JEN3731     JENKINS & HENRY L JENKINS, LUCY MAE                                3624 BAYLOR ST                                           FT WORTH           TX       76119                        ( ) ‐           ( ) ‐
JEN8696     JENNINGS, JAMES                                                    1229 E BALTIMORE AVE                                     FT WORTH           TX       76104                        ( ) ‐           ( ) ‐
JEN9776     JENSEN, GLENDA S                                                   6724 NOLA COURT                                          WATAUGA            TX       76148                        ( ) ‐           ( ) ‐
JER3547     JERRETT, RUBY B                                                    5548 BONG DRIVE                                          FT WORTH           TX       76112                        ( ) ‐           ( ) ‐
JET0629     Jet Cleaners                                                                                                                                                                         ( ) ‐           ( ) ‐
JET1598     Jettstar Properties, LP                                              412 South Adams Street      Suite #200                 Fredericksburg     TX       78624                        ( ) ‐           ( ) ‐
JET6567     JETTON, GEORGE                                                       1905 TRAILWOOD DRIVE                                   EULESS             TX       76039                        ( ) ‐           ( ) ‐
JEU9626     JEUNE, DAVID LE                                                      803 CONNALLY TERR                                      ARLINGTON          TX                                    ( ) ‐           ( ) ‐
JIM7872     JIMENEZ, RAMIRO MATA                                                 6750 WOODVIEW DRIVE APT 201                            FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
JIM8332     Jim Wells County Appraisal District                                  1600 E. Main Street                                    Alice              TX       78332                        ( ) ‐           ( ) ‐
JIM8579     JIMINEZ, NIBARDO                                                     5601 SUN VALLEY DR                                     FT WORTH           TX       76119                        ( ) ‐           ( ) ‐
JIM9543     Joe Curtis Jimenez                                                   906 E St. Michael Box 514                              Stanton            TX       79782                        (432)222‐4300   ( ) ‐
JIM9999     Jim Nantz Alzheimer's Foundation                                                                                                                                                     ( ) ‐           ( ) ‐
JJM1851     LANDLP, JJM                                                          1903 PEYCO DR N                                        ARLINGTON          TX       76001                        ( ) ‐           ( ) ‐
JKE0500     J. Kent Staffing                                                     500 Downing Street                                     Denver             CO       80218                        (303)777‐7734   ( ) ‐
                                                                        Case 21-10374-JTD                                       Doc 1              Filed 02/04/21                       Page 46 of 82

Vendor ID                         Vendor Name                       Attention               Address 1               Address 2           City       State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
JKL1812     JKL Construction, Inc.                                              1812 Stoltz Road                                 South Park        PA          15129                         (412)420‐0837   ( ) ‐
JMA1647     JMAC TICKETS                                            JOHN        PO BOX 202487                                    ARLINGTON         TX          76006                         (817)640‐0084   ( ) ‐
JMH1997     VENTURESINC, JMH                                                    2302 CLEARHAVEN DR                               ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
JMM8601     J.M. Mineral & Land Co., Inc.                                       PO Box 1015                                      Midland           TX          79702                         (432)203‐8470   ( ) ‐
JMS1045     JM Search & Company                                                 1045 First Avenue, SUite 110                     King of Prussia   PA          19406                         ( ) ‐           ( ) ‐
JMW6913     JM Welborn Trust fbo Ernestine Welborn                              c/o Prosperity Bank of Texas    1401 Avenue Q    Lubbock           TX          79401                         (806)741‐2371   ( ) ‐
JOB6743     Jobtarget LLC                                                       225 State Street, Ste 300                        New London        CT          06320                         ( ) ‐           ( ) ‐
JOD8264     David Jones                                                         8264 Harlan Court                                Arvada            CO          80003                         ( ) ‐           ( ) ‐
JOE5301     Joe's Bakery                                                        123 North Main St.                               Washington        PA          15301                         (724)225‐0450   ( ) ‐
JOH0298     TOMMY LYNN JOHNSON                                                  #4 PINECREST                                     AMARILLO          TX          79124                         ( ) ‐           ( ) ‐
JOH0350     Johnson County Clerk (TX)                                           P.O. BOX 1986                                    CLEBURNE          TX          760333                        ( ) ‐           ( ) ‐
JOH0600     John F Warren, Dallas County Clerk                                  600 Commerce Street             Level B1         Dallas            TX          75202                         ( ) ‐           ( ) ‐
JOH0907     Audra Johnston                                                                                                                                                                   ( ) ‐           ( ) ‐
JOH1000     JOHNSTON, DANIEL & LAURA                                            7510 NINE MILE BRIDGE ROAD                       FORT WORTH        TX          76135                         ( ) ‐           ( ) ‐
JOH1001     JOHNSON, CHRISTOPHER L                                              5917 WELLESLEY AVENUE                            FORT WORTH        TX          76107                         ( ) ‐           ( ) ‐
JOH1100     JOHNSON‐PLUMP, DAVID H. & NANCIE L.                                 5201 HIDDEN OAKS LANE                            ARLINGTON         TX          76017                         ( ) ‐           ( ) ‐
JOH1117     Harry Johnson                                                                                                                                                                    ( ) ‐           ( ) ‐
JOH1146     JOHNSON, DERRICK E AND PEGGY                                        2708 MUSE STREET                                 FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
JOH1222     SCARLETT ANNETTE PETTY JOHNSON                                      11428 HWY 287 WEST                               VERNON            TX          76384                         ( ) ‐           ( ) ‐
JOH1234     TONYA JOHNSON                                                       5100 JANE STREET                                 WEST MIFFLIN      PA          15122                         ( ) ‐           ( ) ‐
JOH1240     Johnson County Clerk (KY)                                           230 Court Street                                 Paintsville       KY          41240                         ( ) ‐           ( ) ‐
JOH1241     Johnson Co. Property Valuation Admin                                230 Court St.                   Suite 229        Paintsville       KY          41240                         ( ) ‐           ( ) ‐
JOH1269     JOHNSON, ORETHA N                                                   3717 MILLET AVENUE                               FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
JOH1525     JOHNSON, KATHEDRAL                                                  PO BOX 8278                                      FORT WORTH        TX          76124                         ( ) ‐           ( ) ‐
JOH1580     JOHNSON, RUTH T                                                     1720 NORTH EDGEWOOD                              FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
JOH1652     JOHNSON, CHARLES                                                    4224 REED STREET                                 FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
JOH1735     JOHNSON, INGRID                                                     518 HOOPER ROAD #130                             ENDWELL           NY          13760                         (607)727‐8101   ( ) ‐
JOH1749     JOHNSON, THOMAS & BERNICE                                           6509 MELINDA                                     FT WORTH          TX          76119                         ( ) ‐           ( ) ‐
JOH1847     Johnston Trust                                                      PO Box 1047                                      Florence          TX          76527                         ( ) ‐           ( ) ‐
JOH1931     JOHNSON, CURTIS ANTHONY                                             1329 EAST POWELL AVENUE                          FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
JOH1963     JOHNSON, LARRY & CELESTINE                                          2317 FOXCROFT LANE                               ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
JOH2168     JOHNSON, WILLIE                                                     911 GILLON DRIVE                                 ARLINGTON         TX          76001                         ( ) ‐           ( ) ‐
JOH2355     JOHNSON, MATTHEW AND SHARON                                         1248 EAST MRYTLE STREET                          FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
JOH2500     JOHNSON, JACKIE & TERESA                                            4958 WILLIE ST.                                  FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
JOH2767     JOHNSON, LORNE L                                                    7008 FALLBROOK COURT E                           FORT WORTH        TX          76120                         ( ) ‐           ( ) ‐
JOH2942     JOHNSON, BERNARD                                                    2006 NEWBURY DRIVE                               ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
JOH2995     Johnson County Clerk (IL)                                           P.O. Box 96                                      Vienna            IL          62995                         ( ) ‐           ( ) ‐
JOH3332     Lee Clark Johns, Trustee of The Lee Clark Johns Trust               4000 Cathedral Avenue NW        Apt. 536 B       Washington        DC          20016                         (918)743‐4793   ( ) ‐
JOH3500     DO NOT USE                                                                                                                                                                       ( ) ‐           ( ) ‐
JOH3526     Jason Johnston                                                      124 Laurel Circle                                  Weirton         WV          26026                         (304)224‐0150   ( ) ‐
JOH3719     Johnson Controls Security Solutions                                 PO Box 371967                                      Pittsburgh      PA          15250‐7967                    (800)289‐2647   ( ) ‐
JOH3818     Barbara J. Johnston                                                 3960 Menger                                        San Antonio     TX          78259                         ( ) ‐           ( ) ‐
JOH3888     JOHNSON & BLAKE JOHNSON, C NICOLE                                   7133 NORMA ST                                      FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
JOH3900     JOHNSON, SONJA                                                      P.O. BOX 380143                                    DUNCANVILLE     TX          75138                         ( ) ‐           ( ) ‐
JOH4255     JOHNSON, ALDEN K & EILEEN                                           224 VOLUNTEER DRIVE                                ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
JOH4975     Wesley R. Johnson                                                   1731 County Road A                                 Ceresco         NE          68017                         ( ) ‐           ( ) ‐
JOH4996     JOHNSON, MARK ALLEN                                                 6904 GREENLEE ST                                   ARLINGTON       TX          76112                         ( ) ‐           ( ) ‐
JOH5182     JOHNSON, MICHAEL MIKIT                                              4020 AVENUE g                                      FT WORTH        TX          76105                         ( ) ‐           ( ) ‐
JOH5350     JOHNSON JR, JOE J                                                   314 MAIN STREET                                    FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
JOH6033     Johnson County Central Appraisal District                           109 N. Main St.                                    Cleburne        TX          76033                         ( ) ‐           ( ) ‐
JOH6061     Johnson County Courthouse (Kansas)                                  Probate Records‐Attn: Gail      100 N. Kansas Ave. Olathe          KS          66061                         ( ) ‐           ( ) ‐
JOH6109     AJ JOHNSON                                                          504 AVENUE D NW                                    CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
JOH6217     Jewel L. Johnson                                                    6217 Gillispie Drive                               Fort Worth      TX          76132                         ( ) ‐           ( ) ‐
JOH6249     Johnson, Ginny                                                      39 Gregg Rd.                                       Krum            TX          76249                         ( ) ‐           ( ) ‐
JOH7205     JOHNSON, KAREN E                                                    5501 PURINGTON AVENUE                              FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
JOH7737     Johnson Family Trust                                                2323 Sylvan Lane                                   Glendale        CA          91208                         (878)388‐1929   ( ) ‐
JOH8469     SANCTIFIELD, JOHNSON ST CHRIST HOLY                                 P.O. BOX 51217                                     FT WORTH        TX          76105                         ( ) ‐           ( ) ‐
JOH8867     JOHNSON, CYNTHIA                                                    809 SOUTH PERKINS STREET                           FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
JOH9102     JOHNSON, TERESA                                                     6904 ROBINHOOD LANE                                FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
JOH9267     JOHNSON, CHARLES AND YOLANDA                                        4204 COMANCHE STREET                               FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
JOH9390     JOHNSTON & MATTHEWS                                                 410 WEST 7TH AVENUE             SUITE 2            FORT WORTH      TX          76102                         (817)336‐6444   (817)336‐6443
JON0066     Jones Family Mineral Holdings, LLC                                  17950 Preston Road, Suite 920                      Dallas          TX          74252                         ( ) ‐           ( ) ‐
JON0415     Jones County Clerk (MS)                                             415 N 5th Ave.                                     Laurel          MS          39440                         (601)425‐2556   ( ) ‐
JON0672     Jones, Bonnie                                                       619 Madison Ave                                    Cambridge       OH          43725                         (740)439‐1387   ( ) ‐
JON1000     JONES, EDDIE DOLL                                                   1504 AVENUE E                                      FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
JON1100     JONES, ANITA                                                        1017 E JEFFERSON AVE                               FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
JON1103     Shae Jones                                                          1103 Cedar Creek Road                              Midland         TX          79705                         ( ) ‐           ( ) ‐
JON1200     JONES, BONNIE                                                       5408 WHITTEN ST.                                   FORT WORTH      TX          76134                         ( ) ‐           ( ) ‐
JON1234     ROBERT G. JONES, JR.                                                609 6TH STREET                                     CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
JON1300     JONES, ROBERT AND ALYSON                                            1716 ROCK VIEW COURT                               FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
JON1400     JONES, MICHAEL OR CAROLYN                                           2001 GRANDVIEW DR                                  FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
JON1492     JONES, TERESA                                                                                                                                                                    ( ) ‐           ( ) ‐
JON1926     JONES, RONALD G                                                     1821 KYNETTE DRIVE                               EULESS            TX          76040                         ( ) ‐           ( ) ‐
JON2000     JONES, LAURA MAE                                                    1922 AVENUE D                                    FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
JON2960     JONES, JUDITH                                                       305 NORTH CIRCLE DRIVE                           ARLINGTON         TX          76010                         ( ) ‐           ( ) ‐
JON3125     JONES, FLOSSIE V                                                    2909 HANDLEY DR                                  FT WORTH          TX          76112                         ( ) ‐           ( ) ‐
JON3315     JONES, LLOYD AND JEAN                                               2854 MILAM STREET                                FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
JON3393     JONES, TRACY L                                                      2800 BURCHILL ROAD SOUTH                         FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
JON3400     Judy Jones                                                          3400 E. Loop 250 N.                              Midland           TX          79705                         ( ) ‐           ( ) ‐
JON3573     JONES & RENFROW ABSTRACTERS                                         802 9TH STREET                  P O DRAWER I     PEDUCAH           TX          79248                         (806)492‐3573   (806)492‐3574
JON3654     JONES JR, C.L.                                                      4001 EASTOVER AVENUE                             FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
JON3719     JONES, YOLAND MARIE                                                 6016 MACEO LANE                                  FT WORTH          TX          76112                         (817)726‐3601   ( ) ‐
JON3725     Jones, Gary                                                         619 Madison Ave.                                 Cambridge         OH          43725                         ( ) ‐           ( ) ‐
JON3897     JONES, DOROTHY                                                      2736 HALBERT STREET                              FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
JON4034     JONES, LARRY                                                        712 CASTLE DRIVE                                 HURST             TX          76053                         ( ) ‐           ( ) ‐
JON4179     Robert P. Jones                                                     64295 705 Rd.                                    Salem             NE          68433                         ( ) ‐           ( ) ‐
JON4730     JONES, NORMA                                                        518 BRYNMAWR CT                                  ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
JON4845     Donald M. Jones                                                     16954 CR 136                                     Tyler             TX          75703                         ( ) ‐           ( ) ‐
JON5021     Daniel J. Jones                                                     64561 704 Road                                   Salem             NE          68433                         ( ) ‐           ( ) ‐
JON5261     Jones, Shelby Dwight                                                3620 Bennington Chapel Road                      Utica             PA          43080                         ( ) ‐           ( ) ‐
JON5550     MALCOME HEATH JONES                                                                                                                                                              ( ) ‐           ( ) ‐
JON5875     JONES, CHADLEY E & MARTI B                                          7808 BRIARSTONE CT                               FT. WORTH         TX          76112                         ( ) ‐           ( ) ‐
JON6133     Jones, Crystal                                                      6413 Winifred Dr.                                Fort Worth        TX          76133                         ( ) ‐           ( ) ‐
JON6181     Jones, Kristen                                                      1225 New England River Road                      Washington        WV          26181                         ( ) ‐           ( ) ‐
JON6568     Adella Jones                                                        12409 Pepper Creek Lane                          Pearland          TX          77584                         ( ) ‐           ( ) ‐
JON6675     JONES, WANDA L                                                      701 GRANTS PARKWAY                               ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
JON7015     JONES, ODDIE AND JUANITA                                            4220 LORIN AVENUE                                FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
JON7135     JONES, PAUL E                                                       2717 PRESTONDALE DRIVE                           HURST             TX          76054                         ( ) ‐           ( ) ‐
JON7375     MARY ELIZABETH JONES                                                5434 CR 110 EAST                                 VERNON            TX          76384                         ( ) ‐           ( ) ‐
JON7415     JONES, WILLIAM B                                                    5566 RICHARDSON ST                               FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
JON7601     Charles Edward Jones                                                2631 Topeka Way                                  Sacramento        CA          95827                         ( ) ‐           ( ) ‐
JON8200     Joshua Jones ‐ Jesse B Langford EN.                                 8200 Harvest Hills South Blvd                    Oklahoma City     OK          73132                         ( ) ‐           ( ) ‐
JON8264     Jeremy C. Jones                                                     8264 Harlan Court                                Arvada            CO          80003                         ( ) ‐           ( ) ‐
JON8966     Marlene Jones                                                       631 N. Valley Drive                              Heber City        UT          84032                         (435)503‐0200   ( ) ‐
JON8996     JONES, BILLY L                                                      1413 BELZISE TERRACE                             FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
JON9263     Jeanne Jones                                                        1824 S. Bonnie Brae                              Denton            TX          76207                         ( ) ‐           ( ) ‐
JON9501     Jones County Clerk (TX)                                             P.O. Box 552                                     Anson             TX          79501                         ( ) ‐           ( ) ‐
JON9502     Jones County District Clerk (TX)                                    P.O. Box 308                                     Anson             TX          79501                         (325)823‐3731   ( ) ‐
JOR0221     Charles Chase Jordan                                                                                                                                                             ( ) ‐           ( ) ‐
JOR1268     JORDAN, TREVA                                                       308 WEST FIRST STREET                            WEATHERFORD       TX          76086                         (817)374‐5350   ( ) ‐
JOR1447     JORDAN, SHARON ELIZABETH                                            401 4TH STREET SW                                GRANVILLE         ND          58741                         (701)263‐5616   ( ) ‐
JOR7300     Nancy Ann Jorgensen                                                 5808 S. Tulip Lane                               Battlefield       MO          65619                         ( ) ‐           ( ) ‐
JOR8672     Charles D Jordan                                                                                                                                                                 ( ) ‐           ( ) ‐
JOR9075     JORDAN, JO ANN                                                      3421 MILLET AVENUE                               FORT WORTH        TX          76105                         (817)535‐6787   ( ) ‐
JOS1739     Joseph Michaels International , Inc.                                P O Box173939                                    Denver            CO          80217‐3939                    (800)786‐1099   ( ) ‐
                                                           Case 21-10374-JTD                                        Doc 1              Filed 02/04/21                   Page 47 of 82

Vendor ID                          Vendor Name         Attention               Address 1               Address 2            City       State/Pro Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
JOU3724     The Journal Leader                                     Southeast Publications, Ind.   309 Main Street, PO Caldwell         OH       43724                        ( ) ‐           ( ) ‐
JOY1451     Joyce Blackburn Hart Life Estate                       1451 S. Greenville Ave.        Apt. #3109          Allen            TX       75002                        ( ) ‐           ( ) ‐
JOY1804     JOYNER PLUMBING                                                                                                                                                  ( ) ‐           ( ) ‐
JOY4712     JOYCE, SUSAN M                                         6504 GREENSPRING DRIVE                             ARLINGTON        TX       76016                        ( ) ‐           ( ) ‐
JPM1626     J P MORGAN CHASE BANK                                  NATIONAL SUBORDINATION DEPT 201 N CENTRAL AVE      PHOENIX          AZ       85004                        (877)437‐0493   ( ) ‐
JRC8810     JRC Cleaning Inc.                          dba JRC     8855 Sheshequin Rd.                                Athens           PA       18810                        ( ) ‐           ( ) ‐
JTA5759     J.T. & A, L.P.                                         831 Ashford Street                                 Tyler            TX       75703                        (903)520‐2219   ( ) ‐
JUA1554     JUAREZ, LILIAM                                         1451 BELZISE TERRACE                               FORT WORTH       TX       76104                        ( ) ‐           ( ) ‐
JUD2201     Judith Lee Poinsett Properties, LLC                    c/o LJM Corporation‐Agent   3843 N. Braeswood      Houston          TX       77025                        ( ) ‐           ( ) ‐
JUD9949     JUDSON, EDWARD B & MARILYN                             1810 GUINEVERE STREET                              ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
JUL6212     Samuel W. Jull Trust                                   116 Allegheny Center Mall   P8‐YB35‐02‐6           Pittsburgh       PA       15212                        (817)524‐1049   ( ) ‐
JUN1612     Junior Achievement                                     P O Box 1612                                       Washington       PA       15301                        (412)208‐4747   ( ) ‐
JUN5225     Norma J. Juneau                                        5201 Mt. Emory Cove                                Austin           TX       78759                        ( ) ‐           ( ) ‐
JUN9362     Troy J. Jungwirth, Sr.                                 928 SE Maple Street                                Dundee           OR       97115                        ( ) ‐           ( ) ‐
K4F6963     K4 Farms Inc                                                                                                                                                     ( ) ‐           ( ) ‐
KAB8996     Kaback, Jessica                                        3820 Linkcrest Drive                               Aledo            TX       76008                        ( ) ‐           ( ) ‐
KAD0587     Holice Hilton Kaderli                                  311 Shortgrass Rd.                                 Edmond           OK       73003‐3044                   (405)715‐2302   ( ) ‐
KAF3724     Kafury, Janice L.                                      16343 Still Road                                   Caldwell         OH       43724‐9505                   ( ) ‐           ( ) ‐
KAI3146     KAISER, LEO                                ESTATE      PO BOX 849                                         WILLISTON        ND       58802                        ( ) ‐           ( ) ‐
KAI3853     DONNA KAISER                                                                                                                                                     ( ) ‐           ( ) ‐
KAM5059     Kamy Real Property Trust                               PO Box 50593                                       Denton           TX       76206                        (972)365‐3630   ( ) ‐
KAN0305     Kane, Robert Michael                                   12325 Chandler Blvd #309                           Valley Village   CA       91607‐4312                   ( ) ‐           ( ) ‐
KAN0762     Neal A. & Bonnie S. Kanel                              63944 706 Rd.                                      Dawson           NE       68337                        ( ) ‐           ( ) ‐
KAN2999     Kane, Timothy Dean                                     701 E. 3rd Street                                  Washburn         WI       54891                        ( ) ‐           ( ) ‐
KAN4770     Kane, Randall Thomas                                   P.O. Box 414                                       Crawford         NE       69339                        ( ) ‐           ( ) ‐
KAN7604     Kane, David Wayne                                      3922 Oak Park Cr.                                  Waterloo         IA       50701                        ( ) ‐           ( ) ‐
KAN8919     KANE, VALERI                                           701 CORNFIELD DR                                   ARLINGTON        TX       76017                        ( ) ‐           ( ) ‐
KAR1000     Matt Karlitz                                                                                                                                                     ( ) ‐           ( ) ‐
KAR1234     Karnes County Clerk                                    COUNTY CLERKS OFFICE           101 NORTH PANNA KARNES CITY          TX       78118                        (830)780‐3938   (830)780‐4576
KAR5538     Karnes Electric Cooperative                                                                                                                                      ( ) ‐           ( ) ‐
KAR9556     Karnauch, Gregory                                   1005 Hailey Street                                    Sweetwater       TX       79556                        ( ) ‐           ( ) ‐
KAS1044     Erwin E. Kaster                                     1663 216.Rd.                                          Bern             KS       66408                        ( ) ‐           ( ) ‐
KAS4107     Kenneth R. Kastanek                                 344 CR 2250                                           Crete            NE       68333                        ( ) ‐           ( ) ‐
KAS4413     James E. Kastanek                                   3058 J. Road                                          Syracuse         NE       68446                        ( ) ‐           ( ) ‐
KAS6257     Gary A. Kastanek                                    106 Elm Street                    PO Box 72           Tobias           NE       68453                        ( ) ‐           ( ) ‐
KAU0100     Kaufman County Clerk's Office                       100 W. Mulbery                                        Kaufman          TX       75142                        ( ) ‐           ( ) ‐
KAU5036     KAUTZ, HANS CONRAD                                  6205 MEADOWMERE LN                                    ARLINGTON        TX       76001                        ( ) ‐           ( ) ‐
KAY5267     David Kaye Living Trust                             PO Box 176                                            Clarendon        TX       79226                        ( ) ‐           ( ) ‐
KEA3368     Kevin M Kean                                        7416 Doe Ave                                          Las Vegas        NV       89117                        ( ) ‐           ( ) ‐
KEA3390     Stephen A. Kean Revocable Living Trust              64092 712 Rd.                                         Dawson           NE       68337                        ( ) ‐           ( ) ‐
KEA3391     Stephen A. & Geri E. Kean                           64092 712 Road                                        Dawson           NE       68337                        ( ) ‐           ( ) ‐
KEA3392     Stephen A. Kean                                     64092 712 Road                                        Dawson           NE       68337                        ( ) ‐           ( ) ‐
KEA4798     Joseph Eugene Kean                                  64182 712 Rd.                                         Dawson           NE       68337                        ( ) ‐           ( ) ‐
KEA5220     Keath, Macey                                        673 Apt. 2B                       Elm Spring Court    Pittsburgh       PA       15220                        ( ) ‐           ( ) ‐
KEA6943     Kean Farms, Inc.                                    64092 712 Rd.                                         Dawson           NE       68337                        ( ) ‐           ( ) ‐
KEA9268     KEARNEY, KIM HOANG                                  413 GRANTS PARKWAY                                    ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
KEC1200     Katherine Cone Keck                                 PO Box 24680                                          Los Angeles      CA       90024                        (310)553‐4026   ( ) ‐
KEC5929     Kurt A Kechely Revocable Trust                      7722 Yancy Drive                                      Lincoln          NE       68507                        ( ) ‐           ( ) ‐
KEE0000     Dorothy Jean Keenom                                 1320 Lake Street                                      Fort Worth       TX       76102                        (817)846‐0397   ( ) ‐
KEE1111     JESIKA KEENER                                       PO BOX 962                                            WESTON           WV       26452                        (270)933‐0345   (270)933‐0345
KEE4291     Joleta Beck Keeter                                  3204 Amberwood                                        Amarillo         TX       79106                        ( ) ‐           ( ) ‐
KEE7518     Ann Hamilton Keetch                                 8530 Pegasus Drive                                    Selma            TX       78154                        (210)658‐3706   ( ) ‐
KEE7836     KEELER, SHAWNA                                      608 SOUTH HAYNES AVENUE                               FORT WORTH       TX       76103                        ( ) ‐           ( ) ‐
KEI1988     Joseph L. and Tiffany D. Keithley                   2315 Lane Street                                      Falls City       NE       68355                        ( ) ‐           ( ) ‐
KEI3992     KEIFER, JAMES & LEZLIE                              3620 MOUNT VERNON AVENUE                              FT WORTH         TX       76103                        ( ) ‐           ( ) ‐
KEI5765     L.J. Keithley & Sons Inc.                           64667 712th Road                                      Verdon           NE       68457                        ( ) ‐           ( ) ‐
KEI7598     LARRY KEITH                                         468 CR 13                                             CHILDRESS        TX       79102                        ( ) ‐           ( ) ‐
KEI8356     Keithley Brothers Ag Land, LLC                      64667 712 Rd.                                         Verdon           NE       68457                        ( ) ‐           ( ) ‐
KEL0353     Kelly Services, Inc.                                PO Box 530437                                         Atlanta          GA       30353‐0437                   ( ) ‐           ( ) ‐
KEL1351     Estate of Charles E. Keller                         111 E. 17th St.                   PO Box 447          Falls City       NE       68355‐0447                   ( ) ‐           ( ) ‐
KEL1769     ARTHUR M KELLY III                                  PO BOX 14261                      FORT WORTH          TX                        76117                        ( ) ‐           ( ) ‐
KEL3533     KellPro USA                                         101 South 15th                                        Duncan           OK       73533                        ( ) ‐           ( ) ‐
KEL4311     Terry Kelly                                         4311 Crestwood Dr.                                    Midland          TX       79702                        ( ) ‐           ( ) ‐
KEL6042     Bobby Owen Kelly                                    2315 CR 3251                      PO Box 57           Stanton          TX       79782                        (432)270‐3606   ( ) ‐
KEL6122     Roy Kelly                                           P O Box 973                                           Stanton          TX       79782                        ( ) ‐           ( ) ‐
KEL7185     KELLY AKA BARBARA BRADLEY, BARBARA                  3525 THANNISCH AVENUE                                 FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
KEL9504     Kellenberger Farms LLC                              2395 232 Road                                         Sabetha          KS       66534                        ( ) ‐           ( ) ‐
KEM6732     KEMP, ANNIE ELDORA                                  1518 E POWELL AVE                                     FT WORTH         TX       76014                        ( ) ‐           ( ) ‐
KEM7885     Kemp, Ray Louis                                     2322 FM 729                                           Lone Star        TX       75668                        ( ) ‐           ( ) ‐
KEM7886     Kemp, Ray Louis & Jesse                             2322 FM 729                                           Lone Star        TX       75668                        ( ) ‐           ( ) ‐
KEM9510     Kemp, Claude Mack & Pollett                         2284 FM 729                                           Lone Star        TX       75668                        ( ) ‐           ( ) ‐
KEM9511     Kemp, Claude Mack                                   2284 FM 729                                           Lone Star        TX       75668                        ( ) ‐           ( ) ‐
KEN0099     Kent County Appraisal District                      Cindy Watson                      155 S. Main St.     Jayton           TX       79528                        ( ) ‐           ( ) ‐
KEN0180     Kent County Probate Court                           180 Ottawa Ave. NW                Suite 2500          Grand Rapids     MI       49503                        ( ) ‐           ( ) ‐
KEN1000     KENTUCKY STATE TREASURER                   PROPERTY PO BOX 1202                                           FRANKFORT        KY       40602‐1202                   ( ) ‐           ( ) ‐
KEN1111     Kendall County Clerk                                                                                                                                             ( ) ‐           ( ) ‐
KEN1751     KENNEDY, SHANNON                                                                                                                                                 ( ) ‐           ( ) ‐
KEN2808     KENNARD, JACQUIE                                       1717 WISEMAN                                       FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
KEN3716     Jesse Evans (Kently Land Associates LLC)               3716 Linda Ave.                                    Oklahoma City    OK       73112                        ( ) ‐           ( ) ‐
KEN3784     Melanie Kennedy                                        4017 75th St.                                      Lubbock          TX       79423                        (806)799‐0100   ( ) ‐
KEN5397     Sheryl Kenny                                           115 Long Reach Loop                                Rockport         TX       78382                        (361)557‐1150   ( ) ‐
KEN6464     KENDRICK, PEGGY SUE                                    4008 CAREY STREET                                  FORT WORTH       TX       76119                        ( ) ‐           ( ) ‐
KEN7286     Virgina Lynn Kendall                                   27682 Pasatiempo                                   Mission Viejo    CA       92692                        (949)680‐7286   ( ) ‐
KEN7508     KENNARD, CELESTINE B                                   3406 E BERRY STREET                                FT WORTH         TX       76105                        ( ) ‐           ( ) ‐
KEN8206     KENNEDY, JANET C                                       821 SOUTH PERKINS                                  FORT WORTH       TX       76103                        ( ) ‐           ( ) ‐
KEN8243     Bob Kennedy                                            4701 Ratliff Road                                  Big Spring       TX       79720                        ( ) ‐           ( ) ‐
KEN8767     KENDRICK, VOHN & RAFORD & MARCIA                       4117 EASTOVER LANE                                 FT WORTH         TX       76119                        ( ) ‐           ( ) ‐
KEN8906     Kenneth H Montgomery Foundation                        921 Austin Street                                  Levelland        TX       79336                        ( ) ‐           ( ) ‐
KEN9326     Helene I. Kendall                                      3009 Duff Drive                                    Arlington        TX       76013                        ( ) ‐           ( ) ‐
KEN9579     Donna J. Kennedy‐Marvin Revocable Trust                5918 Rolling Hills Blvd                            Lincoln          NE       68512                        ( ) ‐           ( ) ‐
KER1215     Kern County Superior Court (CA)                        Probate Court                  1215 Truxtun Ave.   Bakersfield      CA       93301                        ( ) ‐           ( ) ‐
KER8045     Mary Clark Kerney                                      120 Cedar Ridge Road                               Eufaula          OK       74432                        (410)212‐1218   ( ) ‐
KER9999     Kerns, Chad                                                                                                                                                      ( ) ‐           ( ) ‐
KES1465     Larry Max and Billy Annell Kester                      17949 County Road 89 North                         Chillicothe      TX       76225                        ( ) ‐           ( ) ‐
KES4424     KESLER, THOMAS A                                       1604 SHELMAR COURT                                 ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
KES6259     Marcella Kester                                        4802 Dogwood Road                                  Ardmore          OK       73401                        ( ) ‐           ( ) ‐
KET0816     Larry C. Ketchum                                       205 N Caddo Street                                 Lipan            TX       76462                        (817)736‐5792   ( ) ‐
KEV1798     Kevin Brown, Photographer, LLC                         2400 Las Palmas LN                                 Arlington        TX       76012                        (817)454‐6252   ( ) ‐
KEV7836     Kevin Scarmardo                                        1430 State Hwy 21 East                             Caldwell         TX                                    ( ) ‐           ( ) ‐
KEY0780     Lindsey Custer Keys                                    16596 County Road AA                               Childress        TX       79201                        ( ) ‐           ( ) ‐
KEY1006     KEY, LUCY T                                            110 PARK VIEW DRIVE                                ARLINGTON        TX       76010                        ( ) ‐           ( ) ‐
KEY1234     LINDSEY CUSTER KEYS                                    201 4TH STREET, NE                                 CHILDRESS        TX       79201                        ( ) ‐           ( ) ‐
KEY3995     KEY & EMMA KEY, SYLVESTER                              2225 NEWBURY DR                                    ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
KEY5570     Key‐Rite Security                                      5570 E. Yale Ave.                                  Denver           CO       80222‐5204                   (303)759‐5013   ( ) ‐
KEY9114     Keystone Aerial Surveys, Inc.                          PO Box 21059                                       Philadelphia     PA       19114                        ( ) ‐           ( ) ‐
KFO0384     KForce                                                 PO Box 277997                                      Atlanta          GA       30384‐7997                   ( ) ‐           ( ) ‐
KHA2684     Khatija Corporation                                                                                                                                              ( ) ‐           ( ) ‐
KHN6877     KHN Resources, Inc.                        Houston     500 W. 7th St., #1802                              Fort Worth       TX       76102                        (817)336‐8252   ( ) ‐
KHO3402     Khorrami Royalty Family Partnership                    3402 Azle Ave.                                     Fort Worth       TX       76106                        (817)945‐2003   ( ) ‐
KHO3418     Khoury Family Energy, LLC                              2303 N 44th Street             #14‐1264            Phoenix          AZ       85008                        (480)499‐0918   ( ) ‐
KIE1235     EDWARD KIESCHNICK                                      19484 CR 126 EAST                                  HAROLD           TX       76364                        ( ) ‐           ( ) ‐
KIE3620     EDWARD L. KIESCHNICK                                   19484 CR 126 EAST                                  HARROLD          TX       76364                        ( ) ‐           ( ) ‐
KIE3877     TIM KIEBLE                                                                                                                                                       ( ) ‐           ( ) ‐
KIE4454     James E. Kiehne                                        21403 Hwy. 62‐180                                  El Paso          TX       79938                        ( ) ‐           ( ) ‐
KIE7752     Gary L. Kiehne                                         PO Box 2039                                        Springerville    AZ       85938                        ( ) ‐           ( ) ‐
                                                                        Case 21-10374-JTD                                            Doc 1                Filed 02/04/21                        Page 48 of 82

Vendor ID                          Vendor Name                      Attention              Address 1                     Address 2                City     State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
KIE8604     Estate of Emil O. Kiehne                                            PO Box 2039                                               Springerville    AZ          85938                         ( ) ‐           ( ) ‐
KIG6312     KNIGHT, JOHNEY B                                                    3958 MOUNT VERNON AVE                                     FT. WORTH        TX          76103                         ( ) ‐           ( ) ‐
KIL1413     Cheryl Kilmer                                                       14136 Audra Park Road                                     Volga            WV          26238                         ( ) ‐           ( ) ‐
KIL1525     KILPATRICK, JIMMY JONES                                             4128 RANIER CT                                            FORT WORTH       TX          76109                         ( ) ‐           ( ) ‐
KIL2818     KILGORE, ODIS                                                       2705 ST MICHAEL                                           MANSFIELD        TX          76063                         ( ) ‐           ( ) ‐
KIL6011     Rebecca Killingsworth                                               7013 Westbury                                             Amarillo         TX          79109                         ( ) ‐           ( ) ‐
KIM8745     KIMPEL, STEVEN THOMAS                                               508 GRANTS PARKWAY                                        ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
KIM9983     KIMBLE, CLIFTON E AND MARY D                                        4201 SOUTH HUGHES AVENUE                                  FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
KIN0234     KINNINGHAM, JOHN                                                    87 BRUCE LANE                                             CORBIN           KY          40701                         (606)620‐8152   (606)627‐5650
KIN0516     King County Clerk (WA)                                              516 3rd Ave.                        Room E609 Mail        Seattle          WA          98104‐7386                    (800)325‐6165   ( ) ‐
KIN0730     CYNTHIA HELENE PEACOCK KINDER                                       610 SE 28TH AVENUE                                        MINERAL WELLS    TX          76067‐5738                    ( ) ‐           ( ) ‐
KIN0851     KING & RONALD LLOYD KING, MICHELLE YVONNE                           1011 WEMBLEY RD                                           ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
KIN1000     KING, BOBBIE FAYE AND ALLEN                                         6024 GRAYSON                                              FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
KIN1100     KING, FATE & JOYCE                                                  1701 COLEMAN AVE                                          FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
KIN1200     KING, LEOMA C                                                       PO BOX 123471                                             FORT WORTH       TX          76121                         ( ) ‐           ( ) ‐
KIN1435     KING AKA SUSAN KING HEROD, SUSAN K                                  601 E SARGENT ST                                          FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
KIN1467     KINSEY, ALAN                                                                                                                                                                             ( ) ‐           ( ) ‐
KIN1551     KING, KATIE F                                                                                                                                                                            ( ) ‐           ( ) ‐
KIN1593     Ragland, Jean Ann                                                   2110 Fort Worth Highway                                   Weatherford      TX          76086                         ( ) ‐           ( ) ‐
KIN2688     JAMES B KING                                                        3429 PARADISE STREET                                      VERNON           TX          76384                         ( ) ‐           ( ) ‐
KIN2956     KING, E.W.                                                          1341 EAST ARLINGTON AVENUE                                FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
KIN3730     KINNEY, REDMOND                                                     4017 EASTLAND ST                                          FT WORTH         TX          76119                         ( ) ‐           ( ) ‐
KIN4101     Norma Kincer                                                        4101 87th Street                                          Lubbock          TX          79423          US             (806)790‐5748   ( ) ‐
KIN5447     KINGSBURY FKA DORIS MCPHERSON, DORIS                                4312 WILHELM                                              FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
KIN5599     Patricia Diane King                                                 6230 Braesheather Circle                                  Houston          TX          77096                         ( ) ‐           ( ) ‐
KIN6408     Kinney, Inc                                                         PO Box 809                                                Andrews          TX          79714                         (432)523‐2960   ( ) ‐
KIN7150     KING, THOMAS AND SHAWNDRISA H                                       1501 IRMA STREET                                          FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
KIN8694     King, Curtis W.                                                     10900 Inland Rd                                           Cambridge        OH          43725‐8694                    ( ) ‐           ( ) ‐
KIN9999     King, Leah                                                                                                                                                                               ( ) ‐           ( ) ‐
KIP8304     KIPER, DALE LYNN WILSON                                             1806 ADELIADE STREET                                      TALLAHASSEE      FL          32303                         ( ) ‐           ( ) ‐
KIR0101     Kirby Minerals, an Oklahoma general partnership                     101 N. Robinson Ave.                Suite 1000            Oklahoma City    OK          73102‐5514                    (405)516‐7600   ( ) ‐
KIR1627     Kirby D. Schenck Trusts                                             PO Box 1627                                               Lovington        NM          88260                         ( ) ‐           ( ) ‐
KIR2837     KIRCHHOFF, JIMMY JACK & PHYLLIS                                     7570 CARRIAGE LANE                                        FT WORTH         TX          76112                         (817)496‐6774   ( ) ‐
KIR3880     KIRK, RAMONA                                                                                                                                                                             ( ) ‐           ( ) ‐
KIR6630     Kirkland & Ellis LLP                                                600 Travis Street                   Suite 3300         Houston             TX          77002                         ( ) ‐           ( ) ‐
KIR7343     KIRVEN, KENNETH AND DIANE                                           3639 PURINGTON AVENUE                                  FORT WORTH          TX          76103                         ( ) ‐           ( ) ‐
KIT8251     KITE STRING INC                                                     4309 ARDEN PLACE                                       FORT WORTH          TX          76103                         ( ) ‐           ( ) ‐
KIT8340     Kit Carson, Ltd.                                                    100 NE Loop 410, Suite 1300                            San Antonio         TX          78216‐4700                    ( ) ‐           ( ) ‐
KIT9999     Kite's Custom Interiors                                             2711 White Settlement Road                             Ft. Worth           TX          76107                         (817)336‐1027   ( ) ‐
KIW8848     Kiwanis Club                                                        c/o Eileen Sheets                   290 Hillcrest Dr.  Towanda             PA          18848                         ( ) ‐           ( ) ‐
KJE3457     Ryan M. Kjelshus                                                    41747 Co Hwy 53                                        New York Mills      MN          56567                         ( ) ‐           ( ) ‐
KJE8639     Brent L. Kjelshus                                                   PO Box 194                                             Hanska              MN          56041                         ( ) ‐           ( ) ‐
KLA7933     CHARLES DAVID KLAPPROTH, JR.                                        17 OAK BND                                             NEW BRAUNFELS       TX          78132                         ( ) ‐           ( ) ‐
KLE2434     Robert Klein                                                        2305 Wedgwood St.                                      Midland             TX          79707                         ( ) ‐           ( ) ‐
KLE2990     Shelby S Klein                                                      711 Montgomery Street                                  Bellwood            NE          68623                         ( ) ‐           ( ) ‐
KLE5507     Kleinpell‐Rosoff, LLC                                               c/o Praetorian Advisors             2101 E. Coast Hwy, Corona Del Mar      CA          92625                         (949)760‐4040   ( ) ‐
KLI5222     KlinkCheck                                                          401 Liberty Ave, Ste 290                               Pittsburgh          PA          15222                         ( ) ‐           ( ) ‐
KLJ4130     Kadrmas, Lee & Jackson, Inc.                                        PO Box 4130                                            Bismarck            ND          58502                         (701)355‐8400   ( ) ‐
KLO1298     KLOTZ, ALAN NEAL                                                    4328 LANARK AVE                                        FT WORTH            TX          76019                         ( ) ‐           ( ) ‐
KLS1739     KLS ENTERPRISES                                                     3705 EAST LOOP 820 SOUTH                               FORT WORTH          TX          76119                         ( ) ‐           ( ) ‐
KLU1460     KLUND SERVICES HEATING & AC, LLC                                                                                                                                                         ( ) ‐           ( ) ‐
KMD5446     KMD Construction                                                    PO Box 54469                                              Oklahoma City    OK          73154                         ( ) ‐           ( ) ‐
KMF1144     KMF Land, LLC                                                       1144 15th Street                                          Denver           CO          80202                         ( ) ‐           ( ) ‐
KMI6102     Kids Matter International                                           Frank Starr‐Crimson Energy Ptrs III 306 W. 7th St., Ste   Fort Worth       TX          76102                         (817)820‐0600   ( ) ‐
KNI0378     KNIGHT, MARY JEAN                                                   7104 ROBINHOOD LANE                                       FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
KNI0417     KNIGHTS, BEATRICE ORTEGA                                            1712 OVERBROOK DR                                         ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
KNI4284     KNIFFIN, DOUGLAS & CAROL R                                          6921 NORMA STREET                                         FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
KNI5158     KNIFFIN, WALLACE & KOLENE                                           7001 GREENLEE STREET                                      FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
KNI5558     KNIGHT, RICHARD K                                                   5400 MEADOWBROOK DRIVE                                    FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
KNO0117     Knox County Probate Court                                           Attn: Denise, Records Center        117 East High         Mounty Vernon    OH          43050                         ( ) ‐           ( ) ‐
KNO4735     Knox Energy Cooperative Association Inc.                            P.O. Box 643468                                           Cincinnati       OH          45264‐3468                    ( ) ‐           ( ) ‐
KNO5216     Kent E. and Jacqueline L. Knobbe                                    2507 Lane Street                                          Falls City       NE          68355                         ( ) ‐           ( ) ‐
KNO5560     Johnnie Calton Knox                                                 6243 Ave Ct                                               Fort Worth       TX          76112                         ( ) ‐           ( ) ‐
KNO9565     KNOUSS, WILLIAM                                                     726 CIRCLE DRIVE                                          ARLINGTON        TX          76010                         ( ) ‐           ( ) ‐
KNU1728     Edna Hahn Knutsen                                                   3500 Paseo Verde Avenue                                   Merced           CA          95348                         (209)386‐3776   ( ) ‐
KOC4967     Douglas C. Koch                                                     PO Box 540244                                             Houston          TX          77254‐0244                    (713)526‐6021   ( ) ‐
KOC4975     Suzanne B. Koch                                                     PO Box 270475                                             Houston          TX          77277                         (281)507‐7799   ( ) ‐
KOE2932     KOENIG, RAYMOND AND MARGUERITE                                      6809 VAN NATTA LANE                                       FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
KOE5382     Koehl, Mary Frances Gubbels                                         1307 Manor Lake Court                                     Richmond         TX          77406                         ( ) ‐           ( ) ‐
KOE9548     Karen Graves Koelzer, Trustee of the Karen Graves                   PO Box 671284                                             Dallas           TX          75367                         (214)215‐8761   ( ) ‐
KOF6300     Kofile Technologies, Inc                                            6300 Cedar Springs Rd                                     Dallas           TX          75235                         ( ) ‐           ( ) ‐
KOH0113     KOHLS & MARY C KOHLS, LAWRENCE                                      400 THOMAS CHAPEL DR                                      ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
KOM3882     KOMOLAFE, JACQUELY                                                  1250 E. MORPHY                                            FT WORTH         TX          76104                         ( ) ‐           ( ) ‐
KOM5506     KOMOLAFE, FESTUS                                                    1108 SOUTH RIVERSIDE DRIVE                                FORT WORTH       TX          76107                         ( ) ‐           ( ) ‐
KOM6185     Komen Greater Fort Worth                                            P.O. Box 101328                                           Fort Worth       TX          76185                         ( ) ‐           ( ) ‐
KOO0842     DAVID TRENT KOONTZ                                                  3817 TEXAS STREET                                         VERNON           TX          76384                         ( ) ‐           ( ) ‐
KOR1234     Koroye, Chris                                                                                                                                                                            ( ) ‐           ( ) ‐
KOR4701     Oleysa Korsakoff                                                    4701 W 43rd Street                                        Houston          TX          77092                         ( ) ‐           ( ) ‐
KOR5277     KORNMAN, LINDA MOORE                                                3609 VERDA VISTA COURT WEST                               ALEDO            TX          76008                         ( ) ‐           ( ) ‐
KOU1000     KOUBA, CURTIS ALLEN                                                 5115 HIDDEN OAKS LN.                                      ARLINGTON        TX          76017                         ( ) ‐           ( ) ‐
KRA0383     Karren Mae Schwigel Kraemer                                         W. 383 N. 9120 Klug Court                                 Oconomowoc       WI          53066                         ( ) ‐           ( ) ‐
KRA2131     KRAUS, ROBERT AND MARY                                              3716 AVENUE M                                             FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
KRE0817     Charles B Kreifels                                                  817 East 21st St                                          Falls City       NE          68355                         (402)245‐4215   ( ) ‐
KRE1458     Timothy & Yvonne Krehbiel                                           PO Box 25                                                 Bern             KS          66408                         ( ) ‐           ( ) ‐
KRE5351     Kreifels Family Farms, Inc.                                         5405 Osage Drive                                          St. Joseph       MO          64503                         ( ) ‐           ( ) ‐
KRE6849     kReveal LLC                                                         PO Box 6849                                               Houston          TX          77265                         ( ) ‐           ( ) ‐
KRE8303     William E. & Edna D. Kreps Memorial Trust, Bank of                  PO Box 830308                                             Dallas           TX          75283                         ( ) ‐           ( ) ‐
KRI4935     Krienke‐Clarke LLC                                                  9408 Lansbrook Lane                                       Oklahoma City    OK          73162                         ( ) ‐           ( ) ‐
KRO9999     Kroger                                                                                                                                                                                   ( ) ‐           ( ) ‐
KRU1000     KRUEGER, DARRELL SCOTT                                              5105 HIDDEN OAKS LANE                                     ARLINGTON        TX          76017                         ( ) ‐           ( ) ‐
KRU1234     JEFFREY JACK KRUSE                                                  2301 SUNSHINE ROAD, SW                                    ALBUQUERQUE      NM          87105                         ( ) ‐           ( ) ‐
KTS6848     KTS 4 Properties, LLLP                                  Marilyn     5661 Crestbrook Dr.                                       Morrison         CO          80465                         (303)697‐6525   ( ) ‐
KUB1233     AGNES KUBITZ                                                        9633 COUNTY ROAD 124                                      VERNON           TX          76384                         ( ) ‐           ( ) ‐
KUB1236     MARCIA L. KUBITZ                                                    8591 COUNTY ROAD 124                                      VERNON           TX          76384                         ( ) ‐           ( ) ‐
KUC1745     Dawn M. Kuck                                                        17452 155th Avenue                                        New Ulm          MN          56073                         ( ) ‐           ( ) ‐
KUE1666     Robert Lary Kuehn and Michele Caldwell Kuehn,                       PO Box 977                                                Gainesville      TX          76241                         (940)665‐7789   ( ) ‐
KUE1675     William Jackson Kuehn                                               PO Box 75                                                 Woodville        TX          75979                         (409)283‐3262   ( ) ‐
KUK1683     Larry K & Fayrene L Kuker                                           64594 716 Road                                            Verdon           NE          68457                         ( ) ‐           ( ) ‐
KUN2713     Cynthia Ann Schwigel Kunzman                                        4409 N. Beyers Rd.                                        Winter           WI          54896                         ( ) ‐           ( ) ‐
KUN3423     Kunasek, Gregory L.                                                 405 Carlin Road                                           Mansfield        TX          76063                         ( ) ‐           ( ) ‐
KUN4625     KUNTZ, DONALD R & CYNTHIA                                           7600 SPRING CREEK                                         FT. WORTH        TX          76117                         ( ) ‐           ( ) ‐
KUN6114     William Kunsevich                                                   150 Dey Rd.                                               Cranbury         NJ          08512                         ( ) ‐           ( ) ‐
KUR1823     CHRIS KUROYE                                                        3216 SOUTH 16TH STREET                                    BROKEN ARROW     OK          74012                         (918)851‐2585   ( ) ‐
KUR5187     KUROSKY, ROBERT AND GWEN                                            1700 WARREN LANE                                          FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
KUR9999     Kurchina, Lisa                                                                                                                                                                           ( ) ‐           ( ) ‐
KUY0332     Estate of Betsy Jeanne Kuykendall                                   William E. Kuykendall, Jr.          1205 Sul Ross Drive Bryan              TX          77802                         ( ) ‐           ( ) ‐
KWB8734     KWB, Inc.                                                           20 E. 5th Street                    Suite 1100          Tulsa              OK          74103                         (918)583‐8300   ( ) ‐
KWL1931     KW Leasing                                                          1931 East 37th Street , Suite 7                         Odessa             TX          79762                         ( ) ‐           ( ) ‐
KYE3793     Kyer, Daniel                                                                                            113 S. Main Street Wodsfield           OH          43793                         ( ) ‐           ( ) ‐
LAA0171     DONA B. LAAS                                                      PO BOX 380                                                CHESTER            MT          59522                         (406)759‐5776   ( ) ‐
LAA6725     Lila Laas Irrevocable Living Trust, James Allen Laas,             PO Box 556                                                Lake Havasu City   AZ          86405                         (928)412‐2384   ( ) ‐
LAA7656     GUS ROBERT NICK LAAS                                              2964 TIBER ROAD                                           CHESTER            MT          59522                         (406)899‐       ( ) ‐
LAA8894     Donnie Laas                                                       6140 NW Birch Avenue                                      Hillsboro          OR          97124                         (503)648‐8291   ( ) ‐
LAB3501     LaborLawCenter, Inc.                                              3501 West Garry Avenue                                    Santa Ana          CA          92704                         (800)745‐9970   ( ) ‐
LAC0135     Lackawanna County Treasurer                             Tax Claim 135 Jefferson Ave.                                        Scranton           PA          18503                         ( ) ‐           ( ) ‐
                                                                    Case 21-10374-JTD                                   Doc 1                 Filed 02/04/21                       Page 49 of 82

Vendor ID                         Vendor Name                 Attention              Address 1              Address 2              City       State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
LAC1000     LACY, KERRY & LOIS                                                                                                                                                          ( ) ‐           ( ) ‐
LAC1534     LACROCE, ANTONIO & PALMIRA                                    3310 HANNAH DR                                    ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
LAF0303     Lafourche Parish Clerk of Court                               PO Box 818                    303 W 3rd Street    Thibodaux         LA          70302                         (985)447‐4841   ( ) ‐
LAF1449     CONNIE LAFFERTY                                                                                                                                                             ( ) ‐           ( ) ‐
LAF5680     LAFUZE, DAVID S                                               1311 SHELMAR DR                                   ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
LAG1579     Barbara La Grace                                              14‐1 Model Ave                                    Hopewell          NJ          08525                         ( ) ‐           ( ) ‐
LAG1745     LAGE, MAGDALENE EMERSON                                       6117 E UNIVERSITY BLVD                            DALLAS            TX          75214                         ( ) ‐           ( ) ‐
LAG3450     LAGE, JOHN LESLIE                                             6202 PALO PINTO                                   DALLAS            TX          75214                         ( ) ‐           ( ) ‐
LAK0025     Lake County Probate Court (OH)                                25 North Park Place                               Painesville       OH          44077                         ( ) ‐           ( ) ‐
LAK0467     LAKE, TAMERA R                                                2917 MAJOR STREET                                 FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
LAK0550     Lake County Clerk of Circuit Court (FL)                       550 W Main Street                                 Tavares           FL          32778                         (352)742‐4100   ( ) ‐
LAL1801     LA LLC                                                        1801 Broadway Ste 1600                            Denver            CO          80202                         ( ) ‐           ( ) ‐
LAM0099     LAMAR COUNTY CLERK                                                                                                                                                          ( ) ‐           ( ) ‐
LAM0149     Daniel Lambert                                           149 Lynwood Circle                                     Princeton         WV          24739                         ( ) ‐           ( ) ‐
LAM1000     LAMPKIN, TOMMY JOE                                       1726 BELZISE TERR                                      FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
LAM1234     LESLIE LAMBERT                                           16070 FM 164                                           CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
LAM1511     Richard Dean Lamb                                        123 Toowoomba Lane                                     Weatherford       TX          76085                         (817)363‐3257   ( ) ‐
LAM1622     LAMBERT, JEAN LOUISE                                     4325 PANOLA AVENUE                                     FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
LAM1926     Rickey Dale Lamb                                         261 Summit Drive                                       Springtown        TX          76082                         ( ) ‐           ( ) ‐
LAM3466     INC, LAMAR PROPERTIES                                    3401 QUAIL LANE                                        ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
LAM4201     Lambert Stone Building                            Ava    6107 Stillwater Ct.                                    University Park   FL          34201                         (941)358‐6169   ( ) ‐
LAM6118     LAMPKIN, TERESA L                                        3913 AVENUE N                                          FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
LAM7037     Lambert, Gary D.                                         2013 Fairway Bend Drive                                Haslet            TX          76052                         ( ) ‐           ( ) ‐
LAM7212     KEN PAUL LAMBERT                                         1809 EDEN LANE                                         WICHITA FALLS     TX          76306                         ( ) ‐           ( ) ‐
LAM7259     LAMBERT, BILLY RAY                                       6925 CHURCH STREET                                     FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
LAM7356     WALTER LAMBERT                                           15800 FM 2042                                          CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
LAM7357     MARITAL TRUST UNDER THE NELDA LAMBERT REV LIV            15800 FM 2042                                          CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
LAM7358     WALTER LAMBERT REVOCABLE LIVING TRUST                    15800 FM 2042                                          CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
LAM8660     WALTER LAMBERT III AND MARTHA LAMBERT                    MARTHA LAMBERT                     100 BELLA VISTA     CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
LAM8776     James R. Lampin                                   The    PO Box 40677                                           Fort Worth        TX          76140                         ( ) ‐           ( ) ‐
LAN0339     Jim Lankford                                             339 CR 2296                                            Cleveland         TX          77327                         ( ) ‐           ( ) ‐
LAN0575     Lancaster County Courthouse                              Atttn: Probate Division and Kyle   575 South 10th St., Lincoln           NE          68508                         ( ) ‐           ( ) ‐
LAN0717     AUSTIN LANKFORD                                   %SHANO P O BOX 717                                            CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
LAN1013     Land Services Group                                      10139 Route 6                                          Wellsboro         PA          16901                         (570)724‐3395   ( ) ‐
LAN1187     Emily H. Langford                                        316 Crimson Cloud Lane                                 El Paso           TX          79912‐6263                    (915)584‐9229   ( ) ‐
LAN1221     Madison Langley                                          1221 Lamar Street                                      Houston           TX          77010                         ( ) ‐           ( ) ‐
LAN1233     W.A. Landreth                                                                                                                                                               ( ) ‐           ( ) ‐
LAN1234     ERNEST LANE                                                   5800 HARDWICK DRIVE                               AMARILLO          TX          79109                         ( ) ‐           ( ) ‐
LAN1236     JOY LANE                                                      1659 COUNTY ROAD 10                               CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
LAN1240     Landreth, W.A.                                                3207 West 4th Street                              Fort Worth        TX          76107                         (817)336‐0074   ( ) ‐
LAN1360     LANDAMERICA DFW PRODUCTION CENTER                 APRIL       220 WESTWAY PLACE SUITE 100                       ARLINGTON         TX          76018                         (817)784‐4924   (817)784‐4980
LAN1637     LANDERS, GLENN                                                2788 MORNING MIST LANE                            GRAND PRAIRIE     TX          75052                         ( ) ‐           ( ) ‐
LAN2737     LAND, MAMIE                                                   2840 AVENUE H                                     FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
LAN5114     LANE, PEGGY                                                   4813 HUGHES                                       FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
LAN5450     Landman, Eric                                                 747 Riverside Dr.                                 La Belle          PA          15450                         (724)984‐9772   ( ) ‐
LAN5714     Roger D. Lanham                                               1057 Barnett Ridge Road                           Belpre            OH          45714                         ( ) ‐           ( ) ‐
LAN5747     LANE, AUDRE E                                                 6820 HIGHTOWER STREET                             FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
LAN5947     Testamentary Trust of Frank Hodges                            PO Box 3499                                       Tulsa             OK          74101                         (405)272‐2156   ( ) ‐
LAN6014     Lantana Communications Corp                                   1700 Tech Centre Pkwy #100                        Arlington         TX          76014                         (800)345‐4211   ( ) ‐
LAN6670     LANGFORD, CHARLES & CLAUDIE                                   3402 DURANGO LANE                                 ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
LAN7033     Landscaped Night Moods, LP                                                                                                                                                  ( ) ‐           ( ) ‐
LAN7423     Coy Langley                                                   PO Box 33                                         Graham            OK          73437                         (580)561‐6955   ( ) ‐
LAN8365     Susan Landers Grantor Trust                       c/o         PO Box 1                                          Amarillo          TX          79105‐0001                    (806)345‐1655   ( ) ‐
LAN8770     Testamentary Trust of George Hodges                           PO Box 3499                                       Tulsa             OK          74101                         (405)272‐2156   ( ) ‐
LAN8860     Jolene Lanz                                                   9001 Rawhide Way                                  Sacramento        CA          95826                         ( ) ‐           ( ) ‐
LAN9157     Lawrence R. Land                                              218 Buckingham                                    Denton            TX          76209                         (940)387‐1390   ( ) ‐
LAN9396     LANDFALL Solutions LLC                                        528 W. Roosevelt Road         Suite 200           Wheaton           IL          60187                         (630)653‐9396   ( ) ‐
LAN9399     LANE, C B                                                     705 HOUSE STREET                                  FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
LAR0224     Jordan LaRocque                                                                                                                                                             ( ) ‐           ( ) ‐
LAR1000     LARK, MARSHALL                                                4317 PANOLA AVE                                   FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
LAR3109     Elvira De La Rosa                                             3109 Bideker Ave.                                 Fort Worth        TX          76105                         (682)667‐9964   ( ) ‐
LAR5216     LaRosa, Jessica                                               646 Robinwood Drive, Unit E                       Pittsburgh        PA          15216                         ( ) ‐           ( ) ‐
LAR5675     LARA, LEONEL                                                  712 MCCURDY                                       FT WORTH          TX          76104                         ( ) ‐           ( ) ‐
LAR7305     LARRY LYLE HOMES INC                                          4100 VANCE ROAD                                   N RICHLAND        TX          76180                         ( ) ‐           ( ) ‐
LAR8047     Larrick, Deborah K                                            13625 Freedom Rd                                  Kimbolton         OH          43749                         (740)227‐1359   (740)498‐6130
LAR8260     LARSON, CHRISTOPHER & TERESITA                                5308 WAGON TRACK CT                               FT WORTH          TX          76132                         ( ) ‐           ( ) ‐
LAR9538     LARRICK, DENISE                                               16381 HICKORY HOLLOW                              KIMBOLTON         OH          43749                         (740)260‐0895   (740)498‐6909
LAS0107     LaSalle County Clerk                                          COURT HOUST SQUARE            SUITE 107           COTULLA           TX          78014                         (830)879‐4432   ( ) ‐
LAS0108     LaSalle County Circuit Clerk                                  Records Department            119 W. Madison      Ottawa            IL          61350                         ( ) ‐           ( ) ‐
LAS1401     Bradley Lassetter                                             1401 W. Felix St.                                 Fort Worth        TX          76115                         ( ) ‐           ( ) ‐
LAS1701     Joshua Lassetter                                              1701 El Camino Real           Apt. 202            Hurst             TX          76053                         ( ) ‐           ( ) ‐
LAS3780     Lasko, M. Lynne                                               59191 Base Ln                                     Senecaville       OH          43780‐9415                    ( ) ‐           ( ) ‐
LAS4068     LASTER, DEBRA L                                               6707 GREENSPRING DRIVE                            ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
LAS4924     Rita Lassetter                                                4924 Bryant Irvin Rd N        Apt. #612           Fort Worth        TX          76105                         ( ) ‐           ( ) ‐
LAS5417     Mickey Lassetter                                              5417 Wedgmont Circle N                            Fort Worth        TX          76133                         ( ) ‐           ( ) ‐
LAS8111     Lasca, Inc.                                                   PO Box 470425                                     Fort Worth        TX          76147                         ( ) ‐           ( ) ‐
LAS8547     Joe and Cynthia Lasorte                                       PO Box 232                                        Chester           MT          59522                         (406)759‐5255   ( ) ‐
LAS8948     Christopher Lassetter                                         8948 Dons Ct.                                     Alvarado          TX          76009                         (817)791‐2481   ( ) ‐
LAT0412     SARAH LEE BROWN LATCH                                         1306 LEDUKE                                       LONGVIEW          TX          65601                         ( ) ‐           ( ) ‐
LAT4257     LATHAN, JOHNNIE                                               908 WARRINGTON COURT                              ARLINGTON         TX          46014                         ( ) ‐           ( ) ‐
LAU0099     Lauderdale County Clerk                                                                                                                                                     ( ) ‐           ( ) ‐
LAV7964     Lavaca County Courthouse                          Elizabeth P.O. Box 326                                        Halletsville      TX          77964                         (361)798‐3612   ( ) ‐
LAW0430     Lawrence County Register of Wills                           Lawrence County Government   430 Court Street       New Castle        PA          16101                         ( ) ‐           ( ) ‐
LAW1000     LAWRENCE, NELLEAN                                           1104 S NEWARK AVE                                   FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
LAW1234     COUNTY OF LAWRENCE                                          LAWRENCE COUNTY ASSESSMENT 430 COURT STREET         NEW CASTLE        PA          16101                         ( ) ‐           ( ) ‐
LAW6101     Lawrence County Recorder of Deeds (PA)                      430 Court Street                                    New Castle        PA          16101                         ( ) ‐           ( ) ‐
LAW6742     Ronald G Lawrence & Lesa K Lawrence                         9400 Stevens Ave.                                   Mustang           OK          73064                         ( ) ‐           ( ) ‐
LAW9106     Lawyers Title of Amarillo                                   6020 I‐40 West                                      Amarillo          TX          79106                         ( ) ‐           ( ) ‐
LAY2056     LAY, TED WILLIAMS & BAB                                     P.O. BOX 24499                                      FT WORTH          TX          76124                         ( ) ‐           ( ) ‐
LAY3470     Sandra Layland                                              534 Lee Street                                      Cedar Hill        TX          75104                         (214)537‐2270   ( ) ‐
LAZ0742     Lazy S Management, Inc.                                     531 North Locust Street                             Denton            TX          76201                         ( ) ‐           ( ) ‐
LBA0437     LBA Realty Fund II‐Company IV, LLC                          A Delaware Limited Liability P.O. Box 54437         Los Angeles       CA          90054‐0437                    ( ) ‐           ( ) ‐
LDE2041     LD EQUITY INVESTMENTS LLC                                   3023 SOUTH UNIVERSITY DRIVE                         FORT WORTH        TX          76109                         ( ) ‐           ( ) ‐
LDS8447     LDS Partnership, a Nebraska Partnership           Mary      21200 West 82nd Street                              Lenexa            KS          66220          US             (913)579‐3647   ( ) ‐
LEA0222     Leaverite Exploration Inc.                                  1570 S. Forest St.                                  Denver            CO          80222                         ( ) ‐           ( ) ‐
LEA1234     Leal, Jamie                                                                                                                                                                 ( ) ‐           ( ) ‐
LEA2924     LEAPJO, LLC                                                                                                                                                                 ( ) ‐           ( ) ‐
LEA3213     GEORGE ALLEN LEATHERS                                         6209 MCCOY DRIVE                                  AMARILLO          TX          79109                         ( ) ‐           ( ) ‐
LEA5238     Duff‐Leach Family Trust                                                                                                                                                     ( ) ‐           ( ) ‐
LEA6293     Edward Norman Learner                                         2671 Devon Hill Rd.                               Rocky River       OH          44116                         (440)409‐0080   ( ) ‐
LEA6744     Patti Watson Leake                                            7824 Osuna Road NE                                Albuquerque       NM          87109                         (505)269‐9691   ( ) ‐
LEA8260     Lea County Clerk (NM)                                         P.O. Box 1507                                     Lovington         NM          88260                         ( ) ‐           ( ) ‐
LEA8261     Lea County Abstract & Title Co., LLC                          PO Box 400                                        Lovington         NM          88260                         ( ) ‐           ( ) ‐
LEB8058     JoAnn LeBus                                                   3335 E Adobe Street                               Mesa              AZ          85213                         ( ) ‐           ( ) ‐
LED1172     LEDYARD, BLAKE                                                8 OAK TRACE                                       BEAUMONT          TX          77706                         ( ) ‐           ( ) ‐
LED6104     LeDoux, Preston                                               69 Wyndham Knob                                   Parkersburg       WV          26104                         ( ) ‐           ( ) ‐
LEE0468     Daniel Lee                                                    415 Third Street/Apt C                            Marietta          OH          46570                         ( ) ‐           ( ) ‐
LEE0999     Lee, Daniel                                                                                                                                                                 ( ) ‐           ( ) ‐
LEE1000     LEE, SOO CHON & EUN CHA                                       1314 DEER RIDGE DR                                DUNCANVILLE       TX          75137                         ( ) ‐           ( ) ‐
LEE3361     LEE, ROCHELLE                                                 1420 CHINOOK DRIVE                                ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
LEE3734     LEE, CHARLES                                                  1412 LINDSEY ST                                   FT WORTH          TX          76105                         (817)535‐2404   ( ) ‐
LEE3760     Lee Glen Kitchens Estate Trust                                PO Box 10236                                      Lubbock           TX          79408                         ( ) ‐           ( ) ‐
LEE6736     LEE, SHARON A LEE, RUTH E HOMER & BENNIE E LEE,               1905 DANIEL ST                                    FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
LEE7212     Frederika A. Leet                                             43 Lakeview Ter.                                  Sandy Hook        CT          06482                         (203)887‐4865   ( ) ‐
LEE8031     LEE & RAYMOND LEE, DARLENE O                                  PO BOX 583                                        WILLISTON         ND          58802                         ( ) ‐           ( ) ‐
                                                            Case 21-10374-JTD                                        Doc 1             Filed 02/04/21                         Page 50 of 82

Vendor ID                         Vendor Name         Attention                Address 1                Address 2            City        State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
LEE8614     Lee Nora Koenig Irrevocable Trust                     Phillip Andrew Koenig, Trustee    2847 East 49th    Tulsa              OK          74105‐6217                    (918)747‐2474   ( ) ‐
LEE8942     Lee County Appraisal District                         898 E. Richmond St., Suite 100                      Giddings           TX          78942                         ( ) ‐           ( ) ‐
LEE9251     LEE, FANNIE                                           3900 PATE DRIVE                                     FT WORTH           TX          76119                         ( ) ‐           ( ) ‐
LEE9306     LEE, TONYA                                            3224 SCHIEFFER AVE                                  FT WORTH           TX          76110                         ( ) ‐           ( ) ‐
LEE9346     Lee County Clerk of Circuit Court                     PO Box 9346                                         Fort Meyers        FL          33902                         (239)533‐5004   ( ) ‐
LEF3921     Edna Leffler                                          1642 McCulloch Blvd. N, Box 247                     Lake Havasu City   AZ          86403                         (928)680‐6698   ( ) ‐
LEG1234     Legal Title Associates, LLC                           777 Main Street, Ste 700                            Fort Worth         TX          76102                         ( ) ‐           ( ) ‐
LEH0455     Lehigh County Probate/Register of Wills               Courthouse Room 122               455 West Hamilton Allentown          PA          18101‐1614                    ( ) ‐           ( ) ‐
LEH1559     LEHRMAN, BRANDI                                                                                                                                                        ( ) ‐           ( ) ‐
LEH4677     LEHRMANN, RUBEN T AND DONNA B                         625 FAY BLVD                                        FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
LEH6045     Steven Lehrbass                                       4701 West 43rd St.                                  Houston            TX                                        (210)262‐7117   ( ) ‐
LEH8606     LEHRMANN, RONNY L AND JERILYNN D                      724 FAY BLVD                                        FORT WORTH         TX          76120                         ( ) ‐           ( ) ‐
LEI2345     Leighton, Joanna S.                                   1055 Foxridge Ct.                                   Sumter             SC          29150                         ( ) ‐           ( ) ‐
LEM5725     Deborah L. Lemerond                                   2312 Harlan St.                                     Falls City         NE          68355                         ( ) ‐           ( ) ‐
LEN8164     LENTI, RONALD W                                       1100 SOUTH HUGHES                                   FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
LEO0183     MARCIA LYNN LEONARD                                   PO BOX 715                                          CHILDRESS          TX          79201                         ( ) ‐           ( ) ‐
LEO4275     Jennifer Leonard                                      4275 Maureen Drive                                  Youngstown         OH          44511                         ( ) ‐           ( ) ‐
LEO5065     LEO, FRANK G & THERESA B                              604 PEPPERRIDGE COURT                               ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
LEO5833     Leon County Abstract Company                                                                                                                                           ( ) ‐           ( ) ‐
LER0624     LEROY, JAMES PHILLIP AND MARY ANN                     7109 BEATY STREET                                   FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
LER0940     Lerner, Joseph                                        2210 Midlane #106                                   Houston            TX          77027                         ( ) ‐           ( ) ‐
LER9073     LeReve Partners                                       PO Box 3844                                         San Angelo         TX          76902                         ( ) ‐           ( ) ‐
LER9956     LERMA, MIGUEL AND CARISTINA VALDEZ                    3100 PIONEER STREET                                 FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
LES0356     Bret Lesh                                             PO Box 356                                          Ekalaka            MT          59324                         ( ) ‐           ( ) ‐
LES1231     Monty Lesh                                            PO Box 1231                                         Miles City         MT          59301                         ( ) ‐           ( ) ‐
LES2820     Jennifer Lesh                                         2820 Wilson St.                   #A‐2              Miles City         MT          59301                         ( ) ‐           ( ) ‐
LES4897     LESTER SR, URIA AND DORIS                             PO BOX 171444                                       ARLINGTON          TX          76003                         ( ) ‐           ( ) ‐
LES7231     Harold W. Lester and Patsy S. Lester                  7629 Lester Rd.                                     Ringling           OK          73456                         ( ) ‐           ( ) ‐
LET2467     Jessica Stewart Letieri                               7114 Sundance Meadows Ln                            Richmond           TX          77407                         (832)443‐2169   ( ) ‐
LET5200     Let's Jump Rentals                                    5200 Airport Freeway              Suite C           Haltom City        TX          76117                         (817)753‐6650   ( ) ‐
LEU9758     Rolf K. Leutwyler                                     PO Box 802223                                       Aventura           FL          33280‐2223                    ( ) ‐           ( ) ‐
LEW0758     LEWIS & PEARL E LEWIS, RONALD C                                                                                                                                        ( ) ‐           ( ) ‐
LEW0807     Dr. Lewis D. Gilbert                                  804 Broad Street                                    Summersville       WV          26651                         ( ) ‐           ( ) ‐
LEW0999     Lewis County Circuit Clerk                                                                                                                                             ( ) ‐           ( ) ‐
LEW1541     LEWIS & CARLA LEWIS, TRAVIS                           5012 S HAMPSHIRE BLVD                               FORT WORTH         TX          76112                         (817)457‐4503   ( ) ‐
LEW2465     LEWIS, VICTOR AND ANGENIQUE                           8061 PLATEAU                                        FORT WORTH         TX          76120                         ( ) ‐           ( ) ‐
LEW3617     Rosalind Lewis                                        3617 Stalcup                                        Fort Worth         TX          76102                         ( ) ‐           ( ) ‐
LEW4332     LEWIS, SAMMIE                                         5541 LESTER GRANGER                                 FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
LEW4859     LEWIS, DANA                                           6709 WOODSTOCK ROAD                                 FORT WORTH         TX          76116                         ( ) ‐           ( ) ‐
LEW4957     Lewis, Christopher                                    P.O. Box 924                                        Ross               CA          94957                         (415)455‐0212   ( ) ‐
LEW7010     LEWIS, THOMAS AND SAMMIE                              2209 LUCAS DRIVE                                    FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
LEW9797     LEWIS, WILBERT                                        6008 MACEO LANE                                     FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
LEW9999     Lewis County Clerk                                                                                                                                                     ( ) ‐           ( ) ‐
LEX3879     NEXIS, LEXIS                                          136 CARLIN ROAD                                     CONKLIN            NY          13748‐1531                    (866)644‐2455   ( ) ‐
LEY3725     Leyshon, Chad                                         65842 Beeham Rd.                                    Cambridge          OH          43725                         ( ) ‐           ( ) ‐
LEY8162     LEYVA, MIGUEL                                         3005 AVENUE H                                       FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
LHM4701     LHM 2006 Oil And Gas Trust                            PO Box 470155                                       Fort Worth         TX          76147                         ( ) ‐           ( ) ‐
LIB1923     Liberty County Clerk (TX)                             1923 Sam Houston                                    Liberty            TX          77575                         (936)334‐3236   ( ) ‐
LIB9522     Liberty County Clerk & Recorder (MT)                  PO Box 459                                          Chester            MT          59522                         ( ) ‐           ( ) ‐
LIC0231     Lichius, Sarah                                        777 E. Yale Ave. Apt D205                           Denver             CO          80231                         ( ) ‐           ( ) ‐
LIC3055     Licking County Recorder                               20 South Second Street                              Newark             OH          43055                         (740)670‐5300   ( ) ‐
LIC3056     Licking County Engineer                               20 S. Second Street                                 Newark             OH          43055                         ( ) ‐           ( ) ‐
LIC3057     Licking County Probate Court                                                                                                                                           ( ) ‐           ( ) ‐
LIF6182     Life Church                                           P.O. Box 820367                                     North Richland     TX          76182                         (817)284‐9331   ( ) ‐
LIG0800     Joyce Lightner                                        800 W 8th Street                                    Big Spring         TX          79720                         ( ) ‐           ( ) ‐
LIG1362     LIGHTING UP TEXAS                                     9101 N MONTERREY DRIVE                              ALVARADO           TX          76009                         ( ) ‐           ( ) ‐
LIG1702     LIGHTFOOT, JAMES K                                    2507 SURREY CIRCLE                                  ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
LIG6268     LIGGINS, ODELL & SHARON                               2005 FOXCROFT LANE                                  ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
LIL1234     JOHN H. LILES                                         304 3RD STREET, NE                                  CHILDRESS          TX          79201                         ( ) ‐           ( ) ‐
LIL3725     Lilienthal Southeastern                               P.O. Box 580                                        Cambridge          OH          43725                         ( ) ‐           ( ) ‐
LIM3859     LIMESTONE COUNTY TITLE CO                             PO BOX 127                        118 S ELLIS       GROSEBECK          TX          76642                         (254)729‐3806   (254)729‐5655
LIM9924     LIMON, FERNANDO AND EVELIA                            5120 SEARS DRIVE                                    FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
LIN0490     LINDHALL, JERRY L                                     3220 STARWASHED LANE                                MIDLOTHIAN         TX          76065                         ( ) ‐           ( ) ‐
LIN0940     LINDAHL, JERRY L                                      3220 STARWASHED LN                                  MIDLOTHIAN         TX          76065                         ( ) ‐           ( ) ‐
LIN3676     LINGARD, CHRISTI                                                                                                                                                       ( ) ‐           ( ) ‐
LIN5810     LINDSEY, STACY                                        2828 BOWOOD COURT                                   FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
LIN6222     LinkedIn Corporation                                  62228 Collections Center Drive                      Chicago            IL          60693‐0622                    ( ) ‐           ( ) ‐
LIN7504     Robert L. Linnell                                     3950 Copperfield Ridge Ct.                          Winston‐Salem      NC          27106                         ( ) ‐           (336)922‐5160
LIP0925     LIPSETT, STEPHEN J                                    715 PAGE AVE                                        FT WORTH           TX          76110                         ( ) ‐           ( ) ‐
LIP5416     Jeffrey Charles Lippold                               63858 703 Trail                                     Dawson             NE          68337                         ( ) ‐           ( ) ‐
LIP5442     Lipak, Deanna                                         P.O. Box 343                                        Grindstone         PA          15442                         ( ) ‐           ( ) ‐
LIP8586     Lipscomb, Bradley D.                                  319 Carlin Road                                     Mansfield          TX          76063                         ( ) ‐           ( ) ‐
LIS3162     LISTER, CHARLES A                                     7254 VANESSA DRIVE                                  FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
LIS3640     LISTER, BOOKER T                                      300 SOUTH FREEWAY                                   FORT WORTH         TX          76104                         ( ) ‐           ( ) ‐
LIT1889     LITTLE, ROBERT AND HELEN                              2532 AVENUE H                                       FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
LIT3847     LITTLE, HATTIE                                        39 E. WALNUT STREET                                 RICHWOOD           WV          26261                         ( ) ‐           ( ) ‐
LIT6349     Littlefort Corp.                                      5930 E. Royal Ln., Ste. 113                         Dallas             TX          75230                         ( ) ‐           ( ) ‐
LIT9573     LITTRELL, THOMAS & WANDA                              1908 DRUID LN                                       FT. WORTH          TX          76112                         ( ) ‐           ( ) ‐
LIV1191     MANDY LIVINGSTON                                                                                                                                                       ( ) ‐           ( ) ‐
LIV1230     LIVE OAK COUNTY COURTHOUSE                            301 HOUSTON STREET                ROOM 105          GEORGE WEST        TX                                        ( ) ‐           ( ) ‐
LIV1231     Live Oak County Clerk                                 PO Box 280                                          George West        TX          78022                         (361)449‐2733   ( ) ‐
LIV9999     Living Water International                                                                                                                                             ( ) ‐           ( ) ‐
LLA0107     Llano County Clerk                                    107 W. Sandstone                                    Llano              TX          78643                         ( ) ‐           ( ) ‐
LLA5302     Michael Llanes                                        5302 Montego Cove Dr.                               Willis             TX          77318                         ( ) ‐           ( ) ‐
LLO6001     Lloyd‐Johnson, Inc.                                   231 South Main St.                                  Butler             PA          16001                         ( ) ‐           ( ) ‐
LLR5335     L&L Resources, Inc.                       Michael     500 W. 7th St., #1802                               Fort Worth         TX          76102                         (817)336‐8252   ( ) ‐
LMF4444     L&M Furniture                                                                                                                                                          ( ) ‐           ( ) ‐
LMR4444     LM Robinson, LLC                                      PO Box 1090                                         Roswell            NM          88202‐1090                    ( ) ‐           ( ) ‐
LOA0999     Lake County Clerk (OH)                                25 North Park Place                                 Painesville        OH          44077                         ( ) ‐           ( ) ‐
LOC0184     LOCKHART, TERRY                                       1209 REBBECA LANE                                   ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
LOC0599     Nellie Lee Lockard                                    Box 54                                              Stella             NE          68442                         ( ) ‐           ( ) ‐
LOC1000     LOCATION PROPERTIES, LTD                              2654 RIVERWOOD TRAIL                                FORT WORTH         TX          76109                         ( ) ‐           ( ) ‐
LOC3598     Bonnie Jean Lock                                      310 S. 7th Street                                   Hiawatha           KS          66434                         ( ) ‐           ( ) ‐
LOC4273     LOCKARD, ELBERT G                                     P.O. BOX 686                                        ARLINGTON          TX          76004                         ( ) ‐           ( ) ‐
LOC5335     LOCKLIN, BERNICE C                                    PO BOX 50401                                        FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
LOC7155     LOCKARD, JAMES B                                      P.O. BOX 686                                        ARLINGTON          TX          76004                         ( ) ‐           ( ) ‐
LOC9082     Deborah T. Locke                                      219 County Road 127 A                               Kingsland          TX          78639                         (210)410‐8060   ( ) ‐
LOE2801     Janet A. Loeffler                                     PO Box 132947                                       The Woodlands      TX          77393                         ( ) ‐           ( ) ‐
LOG0220     Logan County Libraries (OH)                           Attn: Reference Department        220 North Main    Bellefontaine      OH          43311                         (937)599‐4189   ( ) ‐
LOG0307     Logix Fiber Networks                                  PO BOX 3608                                         HOUSTON            TX          77253‐3608                    (800)444‐0258   ( ) ‐
LOG8244     Logan Square Abstract LLC                                                                                                                                              ( ) ‐           ( ) ‐
LOI4488     Shannon K. Loidolt                                    14917 221st Ave. NW                                 Elk River          NM          55330                         ( ) ‐           ( ) ‐
LOK1041     LOKEY, JOHN                                                                                                                                                            ( ) ‐           ( ) ‐
LOL9345     Lolisa Horton Revocable Living Trust                  c/o Amarillo National Bank,       PO Box 1          Amarillo           TX          79105‐0001                    (806)345‐1655   ( ) ‐
LOM4204     LOMELI, MARIA H                                       3532 AVE N                                          FT WORTH           TX          76105                         ( ) ‐           ( ) ‐
LON0638     Rudd M. Long                                          638 Maupas Avenue                                   Savannah           GA          31401                         ( ) ‐           ( ) ‐
LON1000     LONE STAR AG CREDIT                                   210 NORTH RIDGEWAY                                  CLEBURNE           TX          76033                         ( ) ‐           ( ) ‐
LON1119     LONDON, RHONDA                                                                                                                                                         ( ) ‐           ( ) ‐
LON1176     ROBERT LONG                                           5513 CROSSCREEJ LANE 1010                           BENBROOK           TX          76109                         (405)314‐2481   ( ) ‐
LON1177     LONG, JAMIE                                                                                                                                                            ( ) ‐           ( ) ‐
LON1383     LONESTAR                                  DON         5725 E LANCASTER, SUITE 204                         FORT WORTH         TX          76112                         (817)675‐2966   ( ) ‐
LON1810     WILKERSON C. LONG, III                                                                  6206              CORPUS CHRISTI     TX          78415                         ( ) ‐           ( ) ‐
LON2601     London Funding, LLC                                   2601 Treeview Dr.                                   Arlington          TX          76016                         (817)429‐5454   ( ) ‐
LON3223     LONG, CHARLES M                                       7107 TRUVER LN                                      ARLINGTON          TX          76001                         ( ) ‐           ( ) ‐
LON5783     LONGACRE, WANDA                                       1514 BEDFORD ROAD                                   CHARLESTON         WV          25314                         ( ) ‐           ( ) ‐
                                                                 Case 21-10374-JTD                                         Doc 1           Filed 02/04/21                       Page 51 of 82

Vendor ID                          Vendor Name               Attention              Address 1                  Address 2           City    State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
LON6714     LONG, JOSEPH                                                 1521 WARREN LANE                                   FORT WORTH     TX          76112                         ( ) ‐           ( ) ‐
LON7925     LONG, RONNIE                                                 6004 AIRPORT FWY                                   FT WORTH       TX          76117                         ( ) ‐           ( ) ‐
LON8798     Charles Longcope, Jr.                                        7157 Joyce Way                                     Dallas         TX          75225‐1730                    (214)696‐6655   ( ) ‐
LON9319     Steve London                                                 PO Box 1444                                        Ardmore        OK          73402                         (580)226‐8100   ( ) ‐
LON9508     Lonesome Oil, LLC                                            PO Box 50880                                       Midland        TX          79710‐0880                    (432)684‐6373   ( ) ‐
LOO0581     LOOMER, DONALD W                                             4904 PRAIRIE LN                                    WILLISTON      ND          58801                         ( ) ‐           ( ) ‐
LOO5183     LOOMER, ORVILLE C                                            2008 UNIVERSITY AVE                                WILLISTON      ND          58801                         ( ) ‐           ( ) ‐
LOP0569     LOPEZ, ROSEMARY                                              3409 MCLEAN STREET                                 FORT WORTH     TX          76103                         ( ) ‐           ( ) ‐
LOP0571     LOPEZ, MIKE & CATHLEEN                                       3732 HAWLET ST                                     FT WORTH       TX          76103                         ( ) ‐           ( ) ‐
LOP0658     LOPEZ, SONIA & RENEE                                         2837 BIDEKER AVE                                   FT WORTH       TX          76105                         ( ) ‐           ( ) ‐
LOP1000     LOPEZ, ROBERT J & CYNTHIA M                                  7650 COLGATE COURT                                 FORT WORTH     TX          76112                         ( ) ‐           ( ) ‐
LOP1194     LOPEZ, RIGOBERTO AND MARIA D                                 2712 BURTON AVENUE                                 FORT WORTH     TX          76105                         ( ) ‐           ( ) ‐
LOP3760     LOPEZ, HERACLIO                                              3528 AVE K                                         FT WORTH       TX          76105                         ( ) ‐           ( ) ‐
LOP4463     Daniel Lopez                                                 4463 Southwest Blvd                                Fort Worth     TX          76116                         ( ) ‐           ( ) ‐
LOP5144     LOPEZ, LUCIO & LORENA FERNANDEZ                              4709 TALLMAN STREET                                FT WORTH       TX          76119                         ( ) ‐           ( ) ‐
LOP6203     LOPEZ, J CRUZ MUNOZ                                          1241 EAST RAMSEY STREET                            FORT WORTH     TX          76104                         ( ) ‐           ( ) ‐
LOP6448     LOPEZ, ANTONIO AND OFELIA                                    715 SOUTH PERKINS                                  FORT WORTH     TX          76103                         ( ) ‐           ( ) ‐
LOP7516     LOPEZ AND PATRICIA VALENZUELA, CARLOS                        2329 JENSON CIRCLE                                 FORT WORTH     TX          76112                         ( ) ‐           ( ) ‐
LOP8702     LOPEZ, IRINEO & MARIA                                        4066 MOUNT VERNON AVE                              FT WORTH       TX          76103                         ( ) ‐           ( ) ‐
LOP9597     LOPEZ JR, JUAN C                                             3130 CHILTON STREET                                FORT WORTH     TX          76112                         ( ) ‐           ( ) ‐
LOP9913     LOPEZ, GARCIELA TOVAR                                        3012 AVE I                                         FT WORTH       TX          76105                         ( ) ‐           ( ) ‐
LOS0036     Los Quatros, LLC                                             1625 W 21st Street                                 Tulsa          OK          74107                         (918)587‐7131   ( ) ‐
LOS0998     Archives & Records Center (Los Angeles)                      222 North Hills Street            Room 212         Los Angeles    CA          90012                         ( ) ‐           ( ) ‐
LOS0999     Los Angeles Superior Court                                                                                                                                               ( ) ‐           ( ) ‐
LOS1014     Los Aguilas Royalty Co. Ltd.                                 PO Box 98660                                       Lubbock        TX          79499                         ( ) ‐           ( ) ‐
LOS4153     LARRY E LOSCH                                                2526 ODELL TOWN ROAD                               NETTIE         WV          26681                         ( ) ‐           ( ) ‐
LOT9969     JOHN LOTT                                                    PO BOX 523                                         CHILDRESS      TX          79201                         ( ) ‐           ( ) ‐
LOU6001     Lou Negley's Bottled Water Co.                               106 Cork's Lane                                    Butler         PA          16001                         (724)282‐6160   ( ) ‐
LOU9627     Judy C Louder                                                417 E 47th Street                                  Odessa         TX          79762                         (432)367‐0556   ( ) ‐
LOV0099     Loving County Appraisal District                             114 W. Collins                                     Mentone        TX          79754                         ( ) ‐           ( ) ‐
LOV0313     Loving County Clerk                                                                                                                                                      ( ) ‐           ( ) ‐
LOV1234     RANDALL LYNN LOVE                                            3701 BARTON CREEK BLVD                             AUSTIN         TX          78735                         ( ) ‐           ( ) ‐
LOV1732     Lovelace Investments, LLC                                    PO Box 648                                         Sadler         TX          76264                         ( ) ‐           ( ) ‐
LOV1937     LOVE, DELBERT H                                              1203 RAMBLER RD                                    ARLINGTON      TX          76014                         ( ) ‐           ( ) ‐
LOV3167     LOVELESS, MARK & KIMBERLY                                    907 MOORHEAD CT                                    ARLINGTON      TX          76014                         ( ) ‐           ( ) ‐
LOV3878     TITLE & ABSTRACT, LOVE                                       PO BOX 1225                       114 E. MORGAN    FRANKLIN       TX          77856                         ( ) ‐           ( ) ‐
LOV4050     Love County Clerk                                            405 W Main                        Suite 203        Marietta       OK          73448                         (580)276‐3059   ( ) ‐
LOV4455     D. Love Inc                                                  PO Box 228                                         Paducah        TX          79248                         ( ) ‐           ( ) ‐
LOV5511     LOVE, FELTON AND JACQUELINE                                  2533 WOODLARK DRIVE                                FORT WORTH     TX          76123                         ( ) ‐           ( ) ‐
LOV6729     RICHARD K. LOVE                                              15643 COUNTY ROAD S                                CHILDRESS      TX          79201                         ( ) ‐           ( ) ‐
LOV9523     LOVE, JOHN T & TERRY A                                       7103 LAYLA ROAD                                    ARLINGTON      TX          76014                         ( ) ‐           ( ) ‐
LOW0301     Low Cost Office Furniture                                    8240 Creek Hollow Road                             Boulder        CO          80301                         ( ) ‐           ( ) ‐
LOW0478     Denise Lowe                                                  PO Box 65506                                       Lubbock        TX          79464                         (806)283‐7777   ( ) ‐
LOW1180     Lowndes County Chancery Clerk (MS)                                                                                                                                       ( ) ‐           ( ) ‐
LOW6770     Denise Maner Lowe                                            P.O. Box 65506                                     Lubbock        TX          79464                         ( ) ‐           ( ) ‐
LOW6772     Joe Frank Lowe                                               2301 Bismarck                                      Vernon         TX          76384                         ( ) ‐           ( ) ‐
LOW6773     Loretta D. Lowe                                              7235 Villa Maria Ln.                               Austin         TX          78759                         ( ) ‐           ( ) ‐
LOW8915     Larry K. Lowe                                                2313 Broadway                                      Lubbock        TX          79401                         (806)744‐0082   ( ) ‐
LOW9014     Sean Lowry                                                   22 Summerhill Gardens                              Toronto        ON          M4T 1B4        CA             ( ) ‐           ( ) ‐
LOW9021     Gail Lowrance                                                4710 Meyers Lane                                   Waco           TX          76705                         (254)799‐4308   ( ) ‐
LOW9999     Lowes                                                                                                                                                                    ( ) ‐           ( ) ‐
LOY1000     LOYOL, JAVIER                                                1975 DOWNEY DR                                     FORT WORTH     TX          76112                         ( ) ‐           ( ) ‐
LOY4293     LOYD, JEAN                                                   1601 JANICE LANE                                   FORT WORTH     TX          76112                         ( ) ‐           ( ) ‐
LSB4591     LSB 1998 Exempt Trust                                        3310 Fairmount St. P2A                             Dallas         TX          75201                         (214)363‐8164   ( ) ‐
LUB0904     Lubbock County Clerk                                         904 Braodway                      Room 207         Lubbock        TX          79408                         ( ) ‐           ( ) ‐
LUC1350     LUCERO, DANIEL                                               3432 MEADOWBROOK DR                                FT WORTH       TX          76103                         ( ) ‐           ( ) ‐
LUC2387     TRUST, LUCAS CHILDREN                                        6441 DEVONSHIRE DRIVE                              FT WORTH       TX          76180                         ( ) ‐           ( ) ‐
LUC2877     LUCAS, CHARLES S & STEVEN                                    6701 ROUTH STREET                                  FT WORTH       TX          76112                         ( ) ‐           ( ) ‐
LUC5391     RANGEL, LUCAS & DOLORES                                      1707 E TIMBERVIEW LANE                             ARLINGTON      TX          76014                         ( ) ‐           ( ) ‐
LUC5749     LUCIO, RENE & SARAH                                          1324 E POWELL ST                                   FT WORTH       TX          76104                         ( ) ‐           ( ) ‐
LUC6801     LUCKEY, BILLY JOE                                            1004 EAST JEFFERSON                                FORT WORTH     TX          76104                         ( ) ‐           ( ) ‐
LUE8373     Frances Sue Luetscher                                        289 Marina Park Way                                Sacramento     CA          95831                         (916)427‐2732   ( ) ‐
LUE9633     Luevano, Edgar                                               1006 Plover Lane                                   Arlington      TX          76015                         ( ) ‐           ( ) ‐
LUJ2610     LUJAN, NESTOR G & TERESA                                     2010 PENNINGTON                                    ARLINGTON      TX          76014                         ( ) ‐           ( ) ‐
LUM5104     Lisa Lumley                                                  5104 Arbor Mill Drive                              Fort Worth     TX          76135                         (228)218‐7888   ( ) ‐
LUN0062     LUNA, RUFUS AND BENINA                                       3322 AVENUE G                                      FORT WORTH     TX          76105                         ( ) ‐           ( ) ‐
LUN0306     Olga Modine Lundgren                                         8909 York Pl.                     PO Box 64053     Lubbock        TX          64053                         (806)368‐0212   ( ) ‐
LUN1000     LUNGRIN, JEFFREY                                             6824 BERNADINE DR                                  WATAUGA        TX          76148                         ( ) ‐           ( ) ‐
LUN1233     LISA MORIN LUNA                                              1721 NORTH APPERSON                                KARNES CITY    TX          78118                         ( ) ‐           ( ) ‐
LUN9999     Jean Ann Lundeen                                             23361 Hunters Spring Drive                         Edmond         OK          73025                         ( ) ‐           ( ) ‐
LUO3166     LUO, WEN‐YEN                                                 3801 AVENUE H                                      FORT WORTH     TX          76105                         ( ) ‐           ( ) ‐
LUP0693     Matthew Neil Lupsha                                          108 Broad St.                                      Ramsey         NJ          07446                         ( ) ‐           ( ) ‐
LUP0696     David Martin Lupsha                                          65 House Martin Road                               Lexington      VA          24450                         ( ) ‐           ( ) ‐
LUP4080     LuPete Family Limited Partnership                            1005 Fox Hollow Lane                               Oak Point      TX          75068                         (214)293‐6910   ( ) ‐
LUP6405     Douglas Alan Lupsha                                          1457 Auburn Valley Avenue                          Las Vegas      NV          89123                         (208)971‐8069   ( ) ‐
LUT1110     James D. Luttrell, III                                       11108 W. Hacienda                                  Odessa         TX          79763                         ( ) ‐           ( ) ‐
LUT3463     LUTTRELL, DONALD R & MARILYN J                               600 PEPPERRIDGE COURT                              ARLINGTON      TX          76014                         ( ) ‐           ( ) ‐
LUT9040     Thomas M. Luttrell                                           9040 W. Valley Meadow Lane                         Odessa         TX          79764                         ( ) ‐           ( ) ‐
LUU3660     LUU AND TAM THI TO, HA TE                                    3131 MAJOR STREET                                  FORT WORTH     TX          76112                         ( ) ‐           ( ) ‐
LY01000     LE K LY AND LAN VO                                           1307 REBACA LANE                                   ARLINGTON      TX          76014                         ( ) ‐           ( ) ‐
LYL1901     Roger Keith Lyle and Judy E. Lyle                            1521 Caddo Peak Road                               Joshua         TX          76058                         (580)490‐1226   ( ) ‐
LYL7345     William Anthony Lyle                                         32375 Oswalt Road                                  Wilson         OK          73463                         (580)465‐8439   ( ) ‐
LYL7352     James Douglas Lyle and Alica J. Lyle                         PO Box 154                                         Porter         OK          74454                         (918)483‐3713   ( ) ‐
LYM1234     LYMAN AND GINA DANIEL                                        15940 CO RD AA                                     CHILDRESS      TX          79201                         ( ) ‐           ( ) ‐
LYN0000     Laura Lynde                                                  601 Old Fairmont Pike                              Wheeling       WV          26003                         ( ) ‐           ( ) ‐
LYN0099     Lynn County Appraisal District                               1615 Main Street                                   Tahoka         TX          79373                         ( ) ‐           ( ) ‐
LYN1234     Lynne Malkoff Promotions Inc.                                4904 STONY FORD DRIVE                              DALLAS         TX          75287                         (972)248‐4354   (972)248‐0482
LYN4428     Eric Lynde                                                   4428 Wood St.                                      Erie           PA          16509                         ( ) ‐           ( ) ‐
LYN5110     William Matthew Lynch                                        704 Meadow Drive                                   Corsicana      TX          75110                         (214)934‐6437   ( ) ‐
LYN7701     Lycoming County Register and Recorder Office     Annabel     48 West Third Street, 1st Floor                    Williamsport   PA          17701          US             (570)327‐2263   (570)327‐6790
LYN7702     Lycoming County                                              Lycoming County Courthouse        48 West Third    Williamsport   PA          17701                         ( ) ‐           ( ) ‐
LYN9999     Lynn County Clerk                                                                                                                                                        ( ) ‐           ( ) ‐
LYO3700     J. Timothy Lyons                                             PO Box 37                                          Dawson         NE          68337          US             ( ) ‐           ( ) ‐
LYO8608     Terry Q. Lyons                                               2017 Wilderness Ridge Drive                        Lincoln        NE          68512                         ( ) ‐           ( ) ‐
MAB1585     MABERRY, J L                                                 9520 SANTA CLARA DR                                FT WORTH       TX          76102                         (817)713‐9919   ( ) ‐
MAC0107     Eric Macha                                                   107 Sorrento Street                                Sugarland      TX          77478                         ( ) ‐           ( ) ‐
MAC0182     MACIAS, RAFAEL                                               3600 AVE N                                         FT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MAC1300     Macondo Holding Corp                                         PO Box 4272                                        Midland        TX          79704                         ( ) ‐           ( ) ‐
MAC1524     Macon County Circuit Clerk                       KATHY A     253 EAST WOOD                                      DECATUR        IL          62523                         (217)424‐1454   ( ) ‐
MAC1525     Macon County Clerk                                           141 S Main St., # 104                              Decatur        IL          62523                         (217)424‐1305   ( ) ‐
MAC2603     Alexander Macdonald II                                       PO Box 5870                                        Ketchum        ID          83340                         (208)726‐1193   ( ) ‐
MAC3969     Charles K. & Gail L. Mack                                    71268 643rd Ave.                                   Verdon         NE          68457                         ( ) ‐           ( ) ‐
MAC5823     MACK, ALYCE ADAIR                                            6808 RIVERDALE                                     FT WORTH       TX          76132                         ( ) ‐           ( ) ‐
MAC6442     Mack, James B.                                               401 Carlin Road                                    Mansfield      TX          76063                         ( ) ‐           ( ) ‐
MAD2206     Madron Surveying, Inc.                                       PO Box 2206                                        Carlsbad       NM          88220                         ( ) ‐           ( ) ‐
MAD3901     MADILEY'S MONOGRAMMING & GIFTS                               627 N KING, SUITE 1                                ALICE          TX          78332                         (361)664‐6414   ( ) ‐
MAD4775     MADET, SAL                                                   6910 HAWAII LANE                                   ARLINGTON      TX          76016                         ( ) ‐           ( ) ‐
MAD8374     Shelley S. Madeley                                           PO Box 1924                                        Trinity        TX          75862                         ( ) ‐           ( ) ‐
MAD8651     MADRIGAL, ALEJANDRO                                          3019 AVENUE I                                      FORT WORTH     TX          76105                         ( ) ‐           ( ) ‐
MAD9999     Madison County Clerk                                                                                                                                                     ( ) ‐           ( ) ‐
MAG1440     MAGEE, ELVIN                                                 4008 COLLIN STREET                                 FORT WORTH     TX          76119                         ( ) ‐           ( ) ‐
MAG5181     The Magma Trust, by Maurita G. Ammons, Trustee               PO Box 1622                                        Abilene        TX          79604‐1622                    (325)377‐3962   ( ) ‐
MAG8836     MAGDALENO, MARTHA                                            3518 EAST ROSEDALE STREET                          FORT WORTH     TX          76105                         ( ) ‐           ( ) ‐
MAG9162     MAGDALENO, LANDEROS                                          1117 E RICHMOND AVE                                FT WORTH       TX                                        ( ) ‐           ( ) ‐
MAH3086     DONALD RAY MAHORNEY                                          PO BOX 1438                                        PADUCAH        TX          79248                         ( ) ‐           ( ) ‐
                                                                      Case 21-10374-JTD                                        Doc 1               Filed 02/04/21                       Page 52 of 82

Vendor ID                         Vendor Name                        Attention              Address 1              Address 2             City      State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
MAH9999     Mahoning County Recorder                                                                                                                                                         ( ) ‐           ( ) ‐
MAI0000     MAI, TOAN & HUY THI                                                2505 SURREY CIRCLE                                  ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
MAI8972     MAI, TOAN NGUYEN & HUY THI                                         2505 SURRY COURT                                    ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
MAJ0500     Major County Clerk (OK)                                            Attn: Land Records              PO Box 379          Major           OK          73737                         ( ) ‐           ( ) ‐
MAK1253     Stanley Makara                                                     PO Box 180                                          Islesboro       ME          04848                         (207)322‐7104   ( ) ‐
MAK4759     Joanna Makara                                                      12 Chestnut Street                                  Rockland        ME          04841                         (207)596‐1033   ( ) ‐
MAK9998     Make‐a‐Wish (North Texas)                                          3509 Hulen Street               Suite 200           Fort Worth      TX          76107                         (817)336‐9474   (817)336‐9475
MAK9999     Make‐A‐Wish                                                        c/o Mrs. Sandy Teter            22 Dartmouth St.    Morgantown      WV          26505                         ( ) ‐           ( ) ‐
MAL9999     Malernee, Nathan                                                                                                                                                                 ( ) ‐           ( ) ‐
MAN0000     Haddy Manuel                                                                                                                                                                     ( ) ‐           ( ) ‐
MAN0531     MANJARREZ, MARTHA ORNELAS & JOSE                                   1019 ARLINGTON AVE                                  FT WORTH        TX          76104                         ( ) ‐           ( ) ‐
MAN1115     Manatee County Clerk of Court                                      1115 Manatee Ave. West                              Bradenton       FL          34205                         (941)741‐4021   ( ) ‐
MAN7026     MANN, RICHARD & DONNA                                              7005 WILDBRIER CT E                                 FT WORTH        TX          76120                         ( ) ‐           ( ) ‐
MAN9722     MANNING, GEORGE AND JEAN                                           4009 HAMPSHIRE BLVD                                 FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
MAP1234     MAP RESEARCH TECHNOLOGIES, INC.                                    ACCOUNTING DEPARTMENT           1108 SUNBURY        SOUTH ELGIN     IL          60177                         ( ) ‐           ( ) ‐
MAP6036     MAPFCB13‐NET, an Oklahoma general partnershi                       c/o MAP Royalty, Inc.           101 N. Robinson     Oklahoma City   OK          73102‐5514                    ( ) ‐           ( ) ‐
MAP9088     MAP2009‐OK, an Oklahoma general partnership                        101 N. Ave.                     Suite 1000          Oklahoma        TX          73102                         ( ) ‐           ( ) ‐
MAR0018     Amir Marghub                                                       18 Dreamer Ct.                                      Huntington      NY          11746                         ( ) ‐           ( ) ‐
MAR0099     Martin County Appraisal District                                   308 N. St. Peter                                    Stanton         TX          79782                         ( ) ‐           ( ) ‐
MAR0100     Marcellus Business Central                                         1001 University Drive                               State College   PA          16801                         (814)278‐1305   ( ) ‐
MAR0111     Maricopa County Recorder                                           Attn: Accounting Team           111 S. 3rd Avenue   Phoenix         AZ          85003‐2281                    (602)506‐3637   (602)506‐3273
MAR0133     Marion County Clerk (IN)                                           1330 Madison Ave.                                   Indianaoplis    IN          46225                         ( ) ‐           ( ) ‐
MAR0301     Martin County and District Clerk (TX)                              301 N Saint Peter St.                               Stanton         TX          79782                         (432)756‐3412   ( ) ‐
MAR0302     Martin County Commissioner                                         301 N. Peter St.                                    Stanton         TX          79782                         ( ) ‐           ( ) ‐
MAR0388     MARTIN, BERMA J                                                    3541 ADA AVENUE                                     FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
MAR0420     Joe Martaus                                                        420 Nth 5th Street                                  Toronto         OH          43964                         ( ) ‐           ( ) ‐
MAR0459     Marshall County Commission                                         Jan Pest, County Clerk          PO Box 459          Moundsville     WV          26041‐0459                    (304)845‐1220   ( ) ‐
MAR0462     MARTINEZ, JOSE B                                                   3124 RODEO ST                                       FT WORTH        TX          76119                         ( ) ‐           ( ) ‐
MAR0468     KEVIN D MARTIN                                                     PO BOX 4                                            CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
MAR0603     SHARON K MARTIN                                                    PO BOX 871                                          CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
MAR0609     Marcasa, LLC                                                       609 Cloverlane Drive                                Sycamore        IL          60178‐2303                    ( ) ‐           ( ) ‐
MAR0673     MARTINEZ, EDILBERTO M                                              4236 BERTHA AVENUE                                  FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
MAR0813     MARTINEZ, VICTOR L                                                 900 S. HAYNES                                       FT WORTH        TX          76103                         ( ) ‐           ( ) ‐
MAR0982     GARY MARSHALL                                            CAROL     3209 BRETON DRIVE                                   PLANO           TX          75025‐5315                    ( ) ‐           ( ) ‐
MAR1000     Marshall County Clerk (WV)                                         PO BOX 459                                          MOUNDSVILLE     WV          26041                         (304)845‐1220   (304)845‐5891
MAR1001     Marshall & Winston, Inc.                                                                                                                                                         ( ) ‐           ( ) ‐
MAR1024     Amy Marschall                                                      1024 Boston Blvd.                                   Bedford         TX          76022                         ( ) ‐           ( ) ‐
MAR1100     MARTIN, BILLY J. & MISTY M.                                        5208 HIDDEN OAKS LANE                               ARLINGTON       TX          76017                         ( ) ‐           ( ) ‐
MAR1200     MARTIN, SHIRLEY                                                    412 CARNATION LANE                                  HURST           TX          76053                         ( ) ‐           ( ) ‐
MAR1224     Martin County Clerk (KY)                                           PO Box 460                                          Inez            KY          41224                         ( ) ‐           ( ) ‐
MAR1234     MARTIN ABSTRACT COMPANY                                            BOX 127                                             JOURDANTON      TX          78026                         (830)767‐3031   ( ) ‐
MAR1235     JED MARTIN                                                         3240 SOUTH IVY WAY                                  DENVER          CO          80222                         (303)990‐1757   ( ) ‐
MAR1237     CLYDE MARTIN                                                       680 COUNTY ROAD 12                                  CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
MAR1259     MARTIN, MEGAN                                                                                                                                                                    ( ) ‐           ( ) ‐
MAR1298     MARTINEZ, JESUS & MARIA                                            3603 ZOELLER COURT                                  ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
MAR1300     MARTINEZ AND ANNA MARIA GUERRER, RAFAEL                            3827 AVE I                                          FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
MAR1330     Martin County Judge's Office                                       PO Box 1330                                         Stanton         TX          79782‐1330                    ( ) ‐           ( ) ‐
MAR1422     MARSHALL, REBECCA                                                  6301 DEBRA CT                                       FT WORTH        TX          76112                         ( ) ‐           ( ) ‐
MAR1432     MARTINEZ & MARIA MARTINEZ, FRANCISCO                               3905 E ROSEDALE ST                                  FT WORTH        TX          76105                         ( ) ‐           ( ) ‐
MAR1540     MARTINEZ, ANTONIO                                                  2816 CANTON DRIVE                                   FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
MAR1564     MARTINEZ, ADRIAN                                                   300 GREENBRIAR LANE                                 COLLEYVILLE     TX          76034                         ( ) ‐           ( ) ‐
MAR1706     Jerry Martinez                                                     1706 Leal Street                                    San Antonio     TX          78207                         ( ) ‐           ( ) ‐
MAR1740     Maryland Register of Wills                                         Room 213                        24 Summit Ave       Hagerstown      MD          21740‐4896                    ( ) ‐           ( ) ‐
MAR2000     MARANATHA BIBLE FELLOWSHIP CHURCH                                  PO BOX 151371                                       ARLINGTON       TX          76015                         ( ) ‐           ( ) ‐
MAR2016     Marjorie M. Post Testamentary Trust                                921 Austin Street                                   Levelland       TX          79336                         ( ) ‐           ( ) ‐
MAR2024     MARTINEZ, JOSE AND ELVA                                            3516 HAZELINE ROAD                                  FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
MAR2047     MARSH, BILLY                                                       912 WARRINGTON CT                                   ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
MAR2100     MARTIN, EULA NELL                                                                                                                                                                ( ) ‐           ( ) ‐
MAR2146     Ann T. Martin                                                      2146 Church Street NE                               Salem           OR          97301                         (650)857‐1339   ( ) ‐
MAR2204     Thomas J. Martin                                                   2204 Greer Road                                     Palo Alto       CA          94303                         (650)857‐1339   ( ) ‐
MAR2234     JAY MARTIN                                                         9407 MONTICELLO DRIVE                               GRANBURY        TX          76049                         (817)736‐0831   ( ) ‐
MAR2470     MARKS, ANNA MAE                                                    2828 AVENUE J                                       FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
MAR2500     MARTIN, JOE L. & DEBORAH L.                                        1724 ROCK VIEW COURT                                FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
MAR2569     MARTIN, JILL P                                                     2929 HALBERT STREET                                 FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
MAR3225     Sarah J. Marsh Trust #100, dated June 10, 1998                                                                                                                                   ( ) ‐           ( ) ‐
MAR3333     MARSHALL CAPPS ATTORNEY AT LAW                                     105 SOUTH MAIN STREET                               CROWELL         TX          79227                         (940)684‐1450   (940)684‐1458
MAR3604     Marlin Business Bank                                               P.O. Box 13604                                      Philadelphia    PA          19101‐3604                    (888)236‐2409   ( ) ‐
MAR3725     MARC, Inc.                                                         809 North Sixth Street                              Cambridge OH                                              ( ) ‐           ( ) ‐
MAR3798     MARTSUKOS, HELEN                                                   1121 TERRACE AVENUE                                 FORT WORTH      TX          76164                         ( ) ‐           ( ) ‐
MAR3882     Marion County Clerks Office (WV)                         JANICE    PO BOX 1267                                         FAIRMONT        WV          26554                         ( ) ‐           ( ) ‐
MAR3931     MARTINEZ, AUDELIO AND REINA                                        3509 AVENUE K                                       FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
MAR3977     MARTINEZ, GAUDENCIO                                                2663 THANNISCH AVENUE                               FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
MAR4139     MARTINEZ, VICTOR                                                   3600 AVENUE M                                       FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
MAR4416     Sara A Marvin Trust, Sara A Marvin Trustee                         PO Box 250969                                       Plano           TX          75025                         ( ) ‐           ( ) ‐
MAR4584     MARTINEZ, EULALIO AND JUANA                                        3424 AVENUE J                                       FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
MAR4906     MARTIN, MYRLON & MARY                                              2303 FOXCROFT LANE                                  ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
MAR4929     Susana Martinez                                                    4929 Nell Street                                    Fort Worth      TX          76119                         ( ) ‐           ( ) ‐
MAR5173     MARTINEZ, MARGARITO VALLEZ                                         3141 MAJOR STREET                                   FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
MAR5322     MARTINEZ, JESUS M                                                  4314 PANOLA AVENUE                                  FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
MAR5325     MARTINEZ, FELIPE                                                   2004 ANDREW AVENUE                                  FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
MAR5750     Marietta City Health Dept                                          304 Putnam St.                                      Marietta        OH          45750                         ( ) ‐           ( ) ‐
MAR6450     Marshall, King & Hinson, Inc.                                      P.O. Box 787                                        Graham          TX          76450                         (940)549‐3232   ( ) ‐
MAR6513     Thomas D. Marchant and Joan K. Marchant, Trustees                  PO Box 15762                                        Sacramento      CA          95852                         ( ) ‐           ( ) ‐
MAR6563     MARTINEZ, JORGE & SNJUANA                                          1108 E. BALTIMORE AVE                               FT WORTH        TX          76104                         ( ) ‐           ( ) ‐
MAR6628     MARTINEZ, RICARDO AND ENEDINA                                      1912 ASH CRESCENT                                   FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
MAR6667     Patrick C. Marx                                                    65096 706 Rd.                                       Falls City      NE          68355                         ( ) ‐           ( ) ‐
MAR6825     Martinez, Francisco                                                                                                                                                              ( ) ‐           ( ) ‐
MAR6852     Donald Winston Marshall                                            PO Box 1184                                       Conifer           CO          80433                         ( ) ‐           ( ) ‐
MAR6928     MARISCAL & JAMES K HARRIS, LYDIA M                                 5141 MALINDA LANE NORTH                           FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
MAR6999     MARTINEZ, VICTOR                                                   2225 CHRISTINE                                    FORT WORTH        TX          76115                         ( ) ‐           ( ) ‐
MAR7103     Margaret Ann Dell'Osso Trust                                       c/o LJM Corporation Agent       3843 N. Braeswood Houston           TX          77025                         ( ) ‐           ( ) ‐
MAR7363     MARTINEZ, UBALDINO M                                               2001 AVENUE D                                     FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
MAR7507     MARTINEZ, OSCAR & ROSIO                                            105 HIDALGO LANE                                  ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
MAR7524     MARRERO AKA MARIA N NAVARRO, MARIA                                 4609 ROCKY RIVER APT 103                          CLEVELAND         OH          44135                         ( ) ‐           ( ) ‐
MAR7590     MARTINEZ, JOSE A AND MARTHA                                        3317 AVENUE L                                     FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
MAR8344     MARTIN, BOBBY J AND NANCY J                                        309 NORTH CIRCLE DRIVE                            ARLINGTON         TX          76010                         ( ) ‐           ( ) ‐
MAR8498     MARTINEZ, ARTURO AND YOLANDA C                                     3531 AVENUE H                                     FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
MAR8539     MARTINEZ, HUGO                                                     4726 PANOLA AVENUE                                FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
MAR8566     Clarence R. Markham                                                3110‐38th Street                                  Lubbock           TX          79413‐2710                    (806)795‐6248   ( ) ‐
MAR8879     MARTINEZ, LORENZO AND YOLANDA                                      1308 ASH CRESCENT STREET                          FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
MAR8912     MARTIN, DWIGHT R AND DEBORA D                                      5536 EAST ROSEDALE STREET                         FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
MAR9113     Carla M. Marsh                                                     11490 NE 91st Street                              Kirkland          WA          98033                         ( ) ‐           ( ) ‐
MAR9318     MARTINEZ, JORGE                                                    1225 EAST RAMSEY AVENUE                           FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
MAR9408     MARTINEZ, RAYMOND & ANALI                                          2720 MEADOWBROOK                                  FT WORTH          TX          76103                         ( ) ‐           ( ) ‐
MAR9435     Hillary Marble, Trustee fo the Frank Short Moffett Trust                                                                                                                         ( ) ‐           ( ) ‐
MAR9524     Martin, Brooke                                                     931 Chautauqua St.                                  Norman          OK          73069                         ( ) ‐           ( ) ‐
MAR9630     MARTINEZ & MARIA LUZ PEREZ, JUAN                                   3533 BURTON                                         FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
MAR9732     Martin County Appraisal District                                   P.O. Box 1349                                       Stanton         TX          79732                         ( ) ‐           ( ) ‐
MAR9862     MARTINEZ, ABEL & HORTE                                             1905 RUTHERFORD LANE                                ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
MAR9981     MARTINEZ, CAROLINA RAMONA                                          2817 WILKINSON AVENUE                               FORT WORTH      TX          76103                         (817)205‐2279   ( ) ‐
MAR9999     Marks, Daniel                                                                                                                                                                    ( ) ‐           ( ) ‐
MAS0208     Massillon Public Library                                           Attn: Reference                 208 Lincoln Way E. Massillon        OH          44646                         (330)832‐9831   ( ) ‐
MAS2960     Massac County Clerk                                                No 1 Superman Square, Room 2A                      Metropolis       IL          62960                         ( ) ‐           ( ) ‐
MAS3764     MAS, ALMA D                                                        4941 CEDAR BRUSH DR                                FT WORTH         TX          76123                         ( ) ‐           ( ) ‐
MAS6065     MASTON, JUDY A                                                     1100 SYCAMORE TERRACE                              FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
                                                                         Case 21-10374-JTD                                          Doc 1                 Filed 02/04/21                       Page 53 of 82

Vendor ID                         Vendor Name                       Attention              Address 1                    Address 2             City        State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
MAS6493     MASSINGTON, MICHAEL AND SANDRA                                      3429 NORTH LITTLE JOHN                                  FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
MAS7372     MASTERS, TOMMY AND BEVERLY                                          1801 WARREN                                             FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
MAT1000     MATOY, RICK                                                         7104 TRUVER LN                                          ARLINGTON         TX          76001                         ( ) ‐           ( ) ‐
MAT1001     Lauren Lowe Matthews                                                3613 Hamilton Ave.                                      Fort Worth        TX          76107                         ( ) ‐           ( ) ‐
MAT1234     Matthews, Mike                                                                                                                                                                          ( ) ‐           ( ) ‐
MAT1794     MATT, TONY                                                                                                                                                                              ( ) ‐           ( ) ‐
MAT2000     MATAGORDA COUNTY CLERK                                                                                                                                                                  ( ) ‐           ( ) ‐
MAT3190     MATZNER, LINDA JEAN WALTON                                          2733 QUINN STREET                                       FT. WORTH         TX          76105                         ( ) ‐           ( ) ‐
MAT6032     Mateo, Sebastian Perez                                              6032 Rickenbacker Place                                 Fort Worth        TX          76112                         ( ) ‐           ( ) ‐
MAT6608     Matthews, Trevor                                                    113 West Couts Street                                   Weatherford       TX          76086                         ( ) ‐           ( ) ‐
MAT6942     Kimberly A. Mathenia                                                1311 Mohawk Dr.                                         Arlington         TX          76012                         ( ) ‐           ( ) ‐
MAT8658     MATA AND JOSE NAJERA, MARIA                                         3429 AVENUE I                                           FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
MAV0116     Maverick County Clerk (TX)                                                                                                                                                              ( ) ‐           ( ) ‐
MAX2457     Robert N. Maxwell                                                   5111 South River Park Place                             Sioux Falls       SD          57108                         ( ) ‐           ( ) ‐
MAY0123     MELANIE ANN MAYFIELD                                                3862 CR 491 SOUTH                                       HENDERSON         TX          75654                         ( ) ‐           ( ) ‐
MAY0124     MARK ANTHONY MAYFIELD                                               3862 CR 491 SOUTH                                       HENDERSON         TX          75654                         ( ) ‐           ( ) ‐
MAY0274     MAY, PEGGY J                                                        1033 5TH ST SW                                          NEW               OH          44663                         (330)340‐8609   ( ) ‐
MAY0436     Hillary A. Mayers                                                   425 Riverside Drive, 6A                                 New York          NY          10025                         (518)672‐7154   ( ) ‐
MAY1100     Melissa Christina May                                               217 Dove Meadows Ln.                                    Krum              TX          76249                         ( ) ‐           ( ) ‐
MAY1222     CALVIN MAY                                                          4600 WOODLAND AVE                   APT 16              VERNON            TX          76384                         ( ) ‐           ( ) ‐
MAY1988     MAYS, NAPOLEON                                                      1030 EAST BALTIMORE AVENUE                              FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
MAY7781     Mayan Oil & Gas LLC                                                 3843 N. Braeswood Blvd.             Suite 200           Houston           TX          77025                         ( ) ‐           ( ) ‐
MAY8112     Sue H. May                                                          PO Box 250                                              Fort Stockton     TX          79735                         ( ) ‐           ( ) ‐
MAZ6122     MAZZIO, JOANN                                                       PO BOX 53106                                            PINOS ALTOS       NM          88053                         ( ) ‐           ( ) ‐
MCA1000     MCALISTER, AMOS & BARBARA                                           1163 OAKWOOD LANE                                       FORT WORTH        TX          76179                         ( ) ‐           ( ) ‐
MCA1100     MCAFEE, TONI                                                        88 COUNTRY LANE                                         VALLEY VIEW       TX          76272                         ( ) ‐           ( ) ‐
MCA7207     MCADOO JR, CHARLES D AND DOROTHY R                                  3001 FARRELL LANE                                       FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
MCA7283     McAlpin Minerals Partnership, Ltd.                                  3560 Preakness Circle                                   College Station   TX          77845                         (512)735‐7800   ( ) ‐
MCB1721     Lonell Walker McBrayer                                              1721 Rock View Ct.                                      Fort Worth        TX          76112                         (817)371‐9186   ( ) ‐
MCB3706     MCBRAYER, ALLAN W & SARAH E                                         1721 ROCK VIEW DR                                       FT WORTH          TX          76112                         ( ) ‐           ( ) ‐
MCC0237     MCCLANAHAN, KENNETH & MARY JEAN                                     7005 FORESTVIEW DRIVE                                   ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
MCC0804     McClain County Clerk                                                                                                                                                                    ( ) ‐           ( ) ‐
MCC1000     MCCALISTER, THOMAS                                             5429 BOOKER ST                                               FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
MCC1100     MCCALISTER, WILLIE C & LAURA M                                 8109 RETTA MANSFIELD TOAD                                    MANSFIELD         TX          76063                         ( ) ‐           ( ) ‐
MCC1126     McCloskey, Nathan D.                                           100 C Spooner Dr.                                            Butler            PA          16002                         ( ) ‐           ( ) ‐
MCC1200     KEITH MCCONNELL                                                6325 GREENLEE STREET                                         FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
MCC1300     MCCOY, OZZIE R                                                 1400 LINDSEY ST                                              FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
MCC1318     John E McConnell, III                                          1318 Briar Bayou Drive                                       Houston           TX          77077                         ( ) ‐           ( ) ‐
MCC1400     MCCULLOUGH, RUTH DAVIS                                         1321 EAST ALLEN AVE                                          FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
MCC1605     Andrew McCollum                                                1605 Old Farm Road                                           Norman            OK          73072                         ( ) ‐           ( ) ‐
MCC2353     McClure & Cross LLP                                            1200 Summit Avenue                       Suite 420           Fort Worth        TX          76102                         (817)877‐0924   (817)877‐5680
MCC2458     JACK MCCUTCHEON                                                2458 WARD ROAD                                               CANVUS            WV          26662                         ( ) ‐           ( ) ‐
MCC3205     MCCOY, VERNON                                                  2431 LAS BRISAS                                              FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
MCC3593     MCCONNELL, CRAIG                                               2824 MILAM                                                   FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
MCC3617     MCCARTER, RANDAL AND LENISE                                    1721 NORTH EDGEWOOD                                          FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
MCC3729     MCCOY, ROSETTA                                                 2324 CASS ST                                                 FT WORTH          TX          76112                         (817)451‐2493   ( ) ‐
MCC6126     McCleskey, Kristina                                            1805 Timbercreek Road                                        Benbrook          TX          76126                         ( ) ‐           ( ) ‐
MCC6450     McCool, Donnie R.                                              811 FM 2652                                                  Graham            TX          76450                         ( ) ‐           ( ) ‐
MCC7855     MCCLENNON, LESIA A                                             2413 GRANDVIEW DRIVE                                         FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
MCC8136     MCCALISTER, MARY D                                             3821 BURNICE DRIVE                                           FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
MCC8783     MCCUTCHEON, ROY L                                              7700 SMUGGLERS COVE                                          ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
MCC8882     MCCLUNG, CAROL                                                 PO BOX 233                                                   LEIVASY           WV          26676                         ( ) ‐           ( ) ‐
MCC8996     Lyndia D. McCall                                               1907 Parktree Drive                                          Arlington         TX          76001                         ( ) ‐           ( ) ‐
MCC9755     MARY ANN MCCOURT                                        NORMAN 7398 NORWALK DR                                              MEDINA            OH          44256                         ( ) ‐           ( ) ‐
MCC9900     McCluskey, Alexandra                                           128 Craig Street, Spt 2                                      Pittsburgh        PA          15213                         ( ) ‐           ( ) ‐
MCC9999     McCauley, Karie                                                                                                                                                                         ( ) ‐           ( ) ‐
MCD1020     MCDUFFIE, KEVIN                                                     119 N LOCUST, APT 2A                                    ARCOLA            IL          61910                         (217)690‐8588   ( ) ‐
MCD1233     RICHARD MCDUFF TRUSTEE OF                                           4605 COUNTRYAIRE PLACE                                  VERNON            TX          76384                         ( ) ‐           ( ) ‐
MCD1234     RICHARD MCDUFF TRUSTEE OF                                           ERIN ELIZABETH MCDUFF TRUST         46905               VERNON            TX          76384                         ( ) ‐           ( ) ‐
MCD1255     ERIN ELIZABETH OLIVER TRUSTEE                                       4605 COUNTRYAIRE PLACE                                  VERNON            TX          76384                         ( ) ‐           ( ) ‐
MCD1746     Kenneth H. McDaniel and Flossie E. McDaniel, Trustees               1308 Gracepointe Dr. #146                               Oklahoma City     OK          73170                         ( ) ‐           ( ) ‐
MCD2195     DAVID J MCDONALD                                        IZETTA J    2804 E VENUS STREET                                     INVERNESS         FL          34453                         ( ) ‐           ( ) ‐
MCD2501     MCDOWELL, ERWIN                                                     1221 EAST MULKEY                                        FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
MCD3018     David F McDaniel                                                    13018 West Corrine Drive                                El Mirage         AZ          85335                         ( ) ‐           ( ) ‐
MCD3304     Edwin J McDaniel                                                    7092 Kenny Drive                                        Fulton            MO          65251                         ( ) ‐           ( ) ‐
MCD4065     MCDANIEL, GALE                                                      4517 LOIS STREET                                        FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
MCD4114     McDonald Hopkins, LLC                                               Accounts Receivble                  600 Superior Ave,   Cleveland         OH          44114                         ( ) ‐           ( ) ‐
MCD6279     MARIA & GERALD MCDONALD                                             519 BRYNMAWR DR                                         ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
MCD6503     MCDANIEL, GLORIA J                                                  5921 WILBARGER STREET                                   FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
MCD7666     MCDONNELL, ANDRES                                                   4603 BAY POINT DRIVE                                    ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
MCD7737     MCDAVID, MARGARET ANN                                               1826 GUINEVERE ST                                       ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
MCD8410     MCDONALD, LAWRENCE & MARY                                           412 EASTOVER LANE                                       FT WORTH          TX          76119                         ( ) ‐           ( ) ‐
MCD8668     The Estate of David Franklin McDaniel                               1765 W. Placita De Vanegas                              Tucson            AZ          85704                         ( ) ‐           ( ) ‐
MCE0000     Mildred L. McElvy                                                   6028 Truman Dr.                                         Fort Worth        TX          76112                         ( ) ‐           ( ) ‐
MCE1090     MCELROY, PATRICK & JEANETTE                                         1009 HOLLY HILL COURT                                   ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
MCE1621     Julie McEntire                                                      4886 Park Vale Dr.                                      West Jordan       UT          84081                         (801)641‐6497   ( ) ‐
MCE3542     MCEUEN, ROBY B & GINA                                               4711 MEADOWBROOK DRIVE                                  FT. WORTH         TX          76112                         ( ) ‐           ( ) ‐
MCE8113     MCELVANY, DAN N                                                     6917 ROBINHOOD LANE                                     FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
MCE9931     George L McElroy                                                    7251 Holland Loop Road                                  Cave Junction     OR          97523                         (541)592‐4441   ( ) ‐
MCF0337     David McFaddin                                                      PO Box 337                                              Sutherlin         OR          97479                         ( ) ‐           ( ) ‐
MCF1455     MCFARLAND, WILLIAM                                                                                                                                                                      ( ) ‐           ( ) ‐
MCG0008     MCGUIRE, DAMON ALAN & KAREN                                         1010 E. TIMBERVIEW                                      ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
MCG0674     McGladrey LLP                                                       1185 Avenue of the Americas                             New York          NY          10036                         ( ) ‐           ( ) ‐
MCG1000     MCGEARY; DBA DEMCO, DAVID E.                                        405 AIRPORT FWY                     SUITE 5             BEDFORD           TX          76021                         ( ) ‐           ( ) ‐
MCG1001     Ron McGlade                                                                                                                                                                             ( ) ‐           ( ) ‐
MCG1182     MCGREGOR, LOIS                                                      PO BOX 171491                                           ARLINGTON         TX          76003                         ( ) ‐           ( ) ‐
MCG1234     McGowan & McGowan PC                                                                                                                                                                    ( ) ‐           ( ) ‐
MCG1582     MCGUIRE, STEVE                                                      4105 REED                                               FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
MCG1711     MCGHEE, PAUL AND LILLIE                                             2003 EAST MADDOX AVENUE                                 FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
MCG2102     McGladrey Product Sales, LLC                                        1861 International Drive, Ste 400                       McLean            VA          22102                         ( ) ‐           ( ) ‐
MCG2239     MCGEE, GLADYS MAY                                                   511 EAST OAKDALE STREET LOT 7                           KEENE             TX          76059                         ( ) ‐           ( ) ‐
MCG3186     Stephen S. McGraw & Linda M. McGraw                                 10261 159th Ct., N.                                     Jupiter           FL          33478                         ( ) ‐           ( ) ‐
MCG3867     Mary Janice McGraw                                                  321 Glenhaven Drive                                     Azle              TX          76020                         (817)304‐6801   ( ) ‐
MCG6041     Patricia J. McGuire                                                 8814 West Phillips Rd.                                  Boulder           CO          80301                         (720)301‐5812   ( ) ‐
MCG6180     GARRY & SHIRLEY MCGRIFF                                             2322 SHARPSHIRE LANE                                    ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
MCG6273     MCGHEE, VICTOR                                                      4067 EAST ROSEDALE STREET                               FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
MCH8888     MCHLMANN, JOE                                                       2820 PARK DR.                                           ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
MCI0004     Margaret McInteer Trust                                             1619 Schoenheit Street                                  Falls City        NE          68355                         ( ) ‐           ( ) ‐
MCI3293     Lois D. McIntosh                                                    115 Lakewood Drive                                      Longview          TX          75604                         ( ) ‐           ( ) ‐
MCI4669     MCINTYRE, PEGGY                                                     4241 KILLIAN                                            FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
MCI5097     MCINTOSH, THERYSA CASH                                              6008 RICH STREET                                        FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
MCI8848     Patricia L McInteer Trust                                           1619 Schoenheit Street                                  Falls City        NE          68355                         ( ) ‐           ( ) ‐
MCK0607     Dorothy McKenzie                                                                                                                                                                        ( ) ‐           ( ) ‐
MCK1230     JOYCE MCKEE                                                         1402 AVE I, NW                                          CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
MCK1402     McKenzie County Recorder                                COUNTY      201 W 5TH STREET                    PO BOX 1523         WATFORD           ND          58854                         (701)444‐3453   ( ) ‐
MCK3422     MCKEE, EVELYN                                                       1820 JENSON RD                                          FT. WORTH         TX          76112                         ( ) ‐           ( ) ‐
MCK3933     Robert Askren McKee                                                 7653 Timberrose Way                                     Roseville         CA          95747                         (916)773‐4939   ( ) ‐
MCK4369     MCKINNEY, EDDIE AND WANDA                                           3232 COMANCHE STREET                                    FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
MCK5454     MCKENZIE, OLIVIA AND MONTRICE                                       1129 EAST TUCKER                                        FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
MCK5959     MCKNIRE, MICHELLE                                                   2104 SAN JOSE DR                                        FT WORTH          TX          76112                         ( ) ‐           ( ) ‐
MCK6160     David R. McKeithan                                                  10711 Burgoyne Road                                     Georgetown        TX          78633                         ( ) ‐           ( ) ‐
MCK6239     James A. McKim                                                      1513 Morgan Drive                                       Nebraska City     NE          68410                         ( ) ‐           ( ) ‐
MCK6533     Frankie McKinney                                                    17020 FM 268                                            Childress         TX          79201                         ( ) ‐           ( ) ‐
MCK7115     Keith A McKim and Brenda K. McKim                                   71153 635 BLVD                                          HUMBOLDT          NE          68376          US             ( ) ‐           ( ) ‐
MCK7784     MCKNIGHT, ROBERT C                                                  745 WINDSOR DRIVE                                       FORT WORTH        TX          76140                         ( ) ‐           ( ) ‐
                                                                   Case 21-10374-JTD                                    Doc 1                Filed 02/04/21                       Page 54 of 82

Vendor ID                         Vendor Name                Attention              Address 1               Address 2             City       State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
MCK9735     Christianne L. McKee                                         1909 W. Clearview Drive                           Ellensburg        WA          98926                         (214)693‐2194   ( ) ‐
MCK9736     Kathryn B. McKee                                             396 Wynridge Lane                                 Charlottesville   VA          22901                         (817)229‐1891   ( ) ‐
MCK9737     James M. McKee                                               9365 Clubhouse Drive                              Foley             AL          36535                         ( ) ‐           ( ) ‐
MCK9738     Mary C. McKee                                                4720 Dexter Avenue                                Fort Worth        TX          76107                         (817)999‐4736   ( ) ‐
MCK9998     McKean County Recorder of Deeds                                                                                                                                            ( ) ‐           ( ) ‐
MCK9999     McKean County Register of Wills                                                                                                                                            ( ) ‐           ( ) ‐
MCL0501     McLennan County District Clerk                               501 Washington Ave.                               Waco              TX          76701                         (254)757‐5054   ( ) ‐
MCL1032     DO NOT USE                                                                                                                                                                 ( ) ‐           ( ) ‐
MCL1212     MCLINSKY, DAVID                                                                                                                                                            ( ) ‐           ( ) ‐
MCL1213     MCLINSKY, AMYE                                               419 GRAYSON COURT                                 JOSHUA            TX          76058                         (501)593‐7755   ( ) ‐
MCL1796     DO NOT USE                                                                                                                                                                 ( ) ‐           ( ) ‐
MCL2416     MCLEAN, SHEILA JEAN                                          1500 BOAZ                                         HASLET            TX          76052                         ( ) ‐           ( ) ‐
MCL3745     John D. McLean, LLC                                          PO Box 3499                                       Tulsa             OK          74101                         (405)272‐2156   ( ) ‐
MCL6905     MCLARRY, JACOB                                               7125 LAYLA RD                                     ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
MCM0308     McMurry University                                           P O Box 308                                       Abilene           TX          79697                         (325)793‐3822   ( ) ‐
MCM0346     ALMA JEAN MCMANN                                 LEO         346 MAIN STREET                                   OUINWOOD          WV          25981                         ( ) ‐           ( ) ‐
MCM0395     McMullen County Title Company                                PO Box 395                                        Tilden            TX          78072                         ( ) ‐           ( ) ‐
MCM0502     JOE DYKE MCMAHEN                                             12647 COUNTY ROAD 107 NORTH                       VERNON            TX          76384                         ( ) ‐           ( ) ‐
MCM1116     Kevin McMahon                                                                                                                                                              ( ) ‐           ( ) ‐
MCM1167     REBECCA MCMATH                                             3805 MODLIN                                         FT. WORTH         TX          76107                         ( ) ‐           ( ) ‐
MCM2103     MCMORRIS, SANDRA                                           1041 EAST BALTIMORE AVENUE                          FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
MCM3215     McMullen County Clerk                            Dorairene PO Box 235                                          Tyler             TX          78072                         (361)274‐3215   ( ) ‐
MCM4095     RICHARD MCDUFF AND SARA MCDUFF, TRUSTEE OF                 4605 COUNTRYAIRE PLACE                              VERNON            TX          76384                         ( ) ‐           ( ) ‐
MCM4096     RICHARD MCDUFF, TRUSTEE OF ERIN E MCDUFF TRUST             4605 COUNTRYAIRE PLACE                              VERNON            TX          76384                         ( ) ‐           ( ) ‐
MCM4383     Val J McMinn                                                                                                                                                               ( ) ‐           ( ) ‐
MCM5841     Jerilynn R. McMillan                                         5841 River Meadow Place                           Fort Worth        TX          76112                         ( ) ‐           ( ) ‐
MCM6188     MCMICHAEL, IRMA L                                            1804 TENNYSON DR                                  ARLINGTON         TX          76013                         ( ) ‐           ( ) ‐
MCM7463     Jimmy McMillan                                               606 N 10th Street                                 Carlsbad          NM          88220                         (575)302‐1609   ( ) ‐
MCM7761     MCMANUS, CHAD                                                2828 MCGEE STREET                                 FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
MCM8072     McMullen County Appraisal District                           501 River Street                                  Tilden            TX          78072                         ( ) ‐           ( ) ‐
MCM8182     Manon H. McMullen                                            Hasson Properties, LLC        2200 Berkeley Drive Witchita Falls    TX          76308                         (940)767‐4617   ( ) ‐
MCM8505     MCMILLAN JR, BOB                                             6209 FRANWOOD TERRACE                             FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
MCM8827     MCMILLEN, DENNIS                                             504 KANAWHA BLVD WEST                             CHARLESTON        WV          25302                         ( ) ‐           ( ) ‐
MCM9168     John Robert McMullen                                         333 N. 17th Drive                                 Phoenix           AZ          85007                         ( ) ‐           ( ) ‐
MCM9518     Carmie Agnes McMillan Woods                                  1619 19th Avenue N                                Texas City        TX          77590                         (409)771‐4674   ( ) ‐
MCM9863     MCMAHILL, ARTHUR L & SANDRA K                                904 E TIMBERVIEW LANE                             ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
MCN1105     MCNUTT, JEREMY                                                                                                                                                             ( ) ‐           ( ) ‐
MCN1459     McNemar, David                                             dbaMcNemar Land Services        3309 Clement Ave    pARKERSBURG       WV          26104                         ( ) ‐           ( ) ‐
MCN4522     McNatt Construction, Inc.                                  4401 N. I‐35, Unit 107                              Denton            TX          76207                         ( ) ‐           ( ) ‐
MCN4729     David R. and Vicki S. McNealy                              1078 4th Street                                     Humboldt          NE          68376                         ( ) ‐           ( ) ‐
MCN6271     Carolyn L. McNicholl                                       PO Box 2187                                         Friso             TX          75034‐0039                    (214)872‐4495   ( ) ‐
MCQ3712     McQueen Oil Properties, LLC                                PO Box 3499                                         Tulsa             OK          74101                         (405)272‐2156   ( ) ‐
MCQ8520     Royal McQueen, LLC                                         PO Box 3499                                         Tulsa             OK          74101                         (405)272‐2156   ( ) ‐
MCR2632     McRae Management Trust                                     PO Box 5401                                         Midland           TX          79704                         (432)685‐1212   ( ) ‐
MCS0010     MCSWAIN JR, KELVIN LAMONT                                  PO BOX 5076E                                        FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
MCT1000     MCTV                                             Woodsfiel PO Box 1000                                         Massillon         OH          44648‐1000                    (330)345‐8114   ( ) ‐
MCV1812     RON E MCVAY                                                                                                                                                                ( ) ‐           ( ) ‐
MCW0795     Gregory S. McWhorter                                         7922 N. 31st Street                             Omaha               NE          68112                         (402)690‐0479   ( ) ‐
MCW1391     MCWILLIAMS, JOHN ADAM                                        6437 LOCKE AVE                                  FT WORTH            TX          76116                         ( ) ‐           ( ) ‐
MCW6550     Daphne Lynn McWhorter                                        279 Shadyside Avenue                            Lakewood            NY          14750                         (716)763‐0206   ( ) ‐
MCW6929     W.D. McWhorter and Alice Rebecca McWhorter                   McWhorter Ranch               38 McWhorter Lane Lovingtin           NM          88260                         ( ) ‐           ( ) ‐
MDA1234     MDA                                                                                                                                                                        ( ) ‐           ( ) ‐
MDJ7247     MDJ Minerals LLP                                             400 Pine Street               Suite 1055          Abilene           TX          79601                         ( ) ‐           ( ) ‐
MDR5332     MDR Consultants                                              84 Walter Long Rd                                 Finleyville       PA          15332                         ( ) ‐           ( ) ‐
MEA1000     Eric Meador                                                                                                                                                                ( ) ‐           ( ) ‐
MEA1930     Haley Measures                                               2504 Bent Tree Lane                               Arlington         TX          76016                         (214)592‐2834   ( ) ‐
MEA4021     Terri J. Meador                                              4021 Corbin Road                                  Denton            TX          76207‐4704                    ( ) ‐           ( ) ‐
MEA4192     MEADOWS, L PAUL                                              144 SADDLEBROOK DRIVE                             WEATHERFORD       TX          76087                         ( ) ‐           ( ) ‐
MEA4346     MEANS, BENJAMIN F                                            3835 AVENUE N                                     FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
MEA6262     Means, William                                               59 Dennison Street                                Weston            WV          26452                         (304)997‐5779   ( ) ‐
MEA8552     MEADERIS, EVA MICHELLE                                       3113 HALBERT STREET                               FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
MEA9999     Meadows, Walker                                                                                                                                                            ( ) ‐           ( ) ‐
MED0093     Medina County Commons Pleas Court                            93 Public Square                                  Medina            OH          44256                         (330)725‐9736   ( ) ‐
MED0476     MEDINA, JESUS                                                3320 MCLEAN STREET                                FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
MED1270     MEDINA, ANASTACIA                                            404 LANOLA COURT                                  FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
MED4256     Medina County Probate Court                                  93 Public Square                                  Medina            OH          44256                         ( ) ‐           ( ) ‐
MED4307     MEDINA & JOSEFINA PALACIOS, BONIFACIO                        2505 VOGT                                         FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
MED4930     MEDINA, MARIA                                                3013 MOUNT VERNON AVE                             FT WORTH          TX          76103                         ( ) ‐           ( ) ‐
MED7603     MEDINA, LEONARDO                                             2922 BIDIKER                                      FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
MEE0100     Dan H. Meeker Children's Irrevocable Trust                   100 Pier 1 Place              Ste. 2001           Fort Worth        TX          76102                         ( ) ‐           ( ) ‐
MEE0301     Charles R. Meeker Trust                                      301 Commerce Street           Suite 2400          Fort Worth        TX          76102                         ( ) ‐           ( ) ‐
MEE3543     James K. Meek                                                3316 Caldera Blvd. #115                           Midland           TX          79707                         (432)230‐7016   ( ) ‐
MEE4701     Edna Hill Meeker Trust                                       PO Box 470155                                     Fort Worth        TX          76147                         ( ) ‐           ( ) ‐
MEE6174     Carol Meek                                                   2341 Bainbridge Drive                             Odessa            TX          79762                         ( ) ‐           ( ) ‐
MEE9334     Kelsay R. Meek                                               Meek Living Trust             700 Quay Circle,    Charleston        SC          29412                         ( ) ‐           ( ) ‐
MEI4921     Karen E. Meissner                                            1159 Trotter Lane                                 New Braunfels     TX          78132                         (410)935‐2793   ( ) ‐
MEI5767     Meigs County Clerk of Courts                                 P.O. Box 151                                      Pomeroy           OH          45769                         ( ) ‐           ( ) ‐
MEI5768     Meigs County Recorder                                        Kay Hill                      100 East Second     Pomeroy           OH          45769                         (740)992‐3806   ( ) ‐
MEI5769     Meigs County Probate Court                                   100 East Second Street        Room 203            Pomeroy           OH          45769                         ( ) ‐           ( ) ‐
MEI9999     Meighen, Karen                                               1050 Gabby Ave                                    Washington        PA          15301                         (724)413‐0496   ( ) ‐
MEL0700     Melnyk & Melnyk, CPAs                                        551 Brixham Park Drive                            Franklin          TN          37069                         ( ) ‐           ( ) ‐
MEL1000     TECHNOLOGY, L.L.C., MELIORA                                  410 WEST 7TH STREET           SUITE 2             FT. WORTH         TX          76102                         (817)336‐6444   ( ) ‐
MEL1100     MELISSARI, EDWARD                                            1301 SAN MARCOS DRIVE                             ARLINGTON         TX          76012                         ( ) ‐           ( ) ‐
MEL1200     ALEX MELNICK                                                 5155 E LANCASTER AVE                              FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
MEL1344     Dolores H. Melendy and P. Michael Warner                     6121 Fawcett Avenue                               Tacoma            WA          98408          US             (253)473‐2190   ( ) ‐
MEM2650     Memorial Hermann Foundation                                  929 Gessner, Suite 2650                           Houston           TX          77024                         (713)242‐4400   (713)242‐4404
MEM9999     Memory Giggles                                                                                                                                                             ( ) ‐           ( ) ‐
MEN0608     NIETO, JUSTIN NIETO & MARTINA O                              1809 GILAHAD LANE                                ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
MEN0873     MENDEZ, GERALDO & MARIA                                      1501 JANNAN                                      ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
MEN1000     MENA, FELIPE                                                 1210 E. ALLEN AVENUE                             FORT WORTH         TX          76104                         ( ) ‐           ( ) ‐
MEN1553     Mendoza, Melvin                                              4809 7th Ave                                     Vienna             WV          26105                         ( ) ‐           ( ) ‐
MEN1701     MENDEZ, RACHEL                                               1426 HALL STREET                                 FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
MEN1726     MENESES, JUAN C                                              2517 CRAVENS RD                                  FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
MEN1992     MENKE, WILFRED C                                             1980 BELLA VISTA DRIVE                           FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
MEN2204     Barbarita Diaz Mena and husband, Oscar Mena                  2204 Carruthers Drive                            Fort Worth         TX          76112                         (682)234‐5522   ( ) ‐
MEN2661     MENDOZA, NICASIO                                             5401 DALLAS AVE                                  FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
MEN3451     MENDEZ, HERMALINDA                                           2849 BURCHILL ROAD NORTH                         FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
MEN3592     MENDEZ, MANUEL                                               4700 PANOLA AVENUE                               FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
MEN3878     MENDOZA, LUIS                                                4003 AVENUE H                                    FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
MEN4500     ABEL & MARTHA MENDOZA                                        6509 CALLAHAN COURT                              FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
MEN4996     MENEFEE, ANTHONY                                             3629 OAK TREE CIRCLE                             FT WORTH           TX          76133                         ( ) ‐           ( ) ‐
MEN5257     MENDOZA, BENJAMIN AND YOLANDA                                800 SOUTH PERKINS                                FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
MER0101     Mercer County Probate Court (OH)                             Attn: Brenda                  101 N. Main Street Celina             OH          45822                         ( ) ‐           ( ) ‐
MER0812     Mercer County Genealogical Society                           PO Box 812                                       Sharon             PA          16146‐0812                    ( ) ‐           ( ) ‐
MER0813     Mercer County Register of Wills                                                                                                                                            ( ) ‐           ( ) ‐
MER1383     MERRITT, PHYLLIS                                           5929 TRUMAN DRIVE                                 FORT WORTH          TX          76112                         ( ) ‐           ( ) ‐
MER1395     Merry Maids                                                1102 Mountainview Manor                           Morgantown          WV          26501                         ( ) ‐           ( ) ‐
MER1702     MERCER COUNTY RECORDER(ND)                                 PO BOX 39                                         STANTON             ND          58571                         ( ) ‐           ( ) ‐
MER2643     MEREDITH, HAROLD & SELESTER                                6510 FORESTVIEW DR                                ARLINGTON           TX          76016                         ( ) ‐           ( ) ‐
MER3003     MERRITT, NORMA A                                           605 CHATAM CIRCLE                                 ARLINGTON           TX          76014                         ( ) ‐           ( ) ‐
MER6136     Mercer County (PA) Treasurer                               108 Courthouse                                    Mercer              PA          16137                         ( ) ‐           ( ) ‐
MER6137     Mercer County Recorder of Deeds                            109 Courthouse                                    Mercer              PA          16137                         ( ) ‐           ( ) ‐
MER8545     Mercer County Abstract Co (ND)                             Box 1002                        614 4th Avenue NE Hazen               ND          58545                         ( ) ‐           ( ) ‐
MES0101     MESA COUNTY CLERK & RECORDER                     KIM COLE 544 ROOD AVENUE                                    GRAND               CO          81501                         (970)244‐1679   ( ) ‐
MES1047     Roberta Ann Mesite                               c/o Russo PO Box 1047                                       Montpelier          VT          05601                         (802)839‐8868   ( ) ‐
                                                                       Case 21-10374-JTD                                Doc 1            Filed 02/04/21                       Page 55 of 82

Vendor ID                          Vendor Name                 Attention              Address 1             Address 2            City    State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
MET1111     METLIFE HOME LOANS                                             4000 HORIZON WAY                              IRVING          TX          75063                         ( ) ‐           ( ) ‐
MET1710     Metro Consulting Associates                                    PO Box 1710                                   Belleville      MI          48112                         ( ) ‐           ( ) ‐
MET2070     Me‐Tex Oil & Gas, Inc                                          PO Box 2070                                   Hobbs           NM          88241                         ( ) ‐           ( ) ‐
MET3551     GLEN METHVIN                                                                                2801 GORDON      VERNON          TX          76384                         ( ) ‐           ( ) ‐
MET5219     Metro Tickets                                                  3030 Olive St.               Suite 102        Dallas          TX          75219                         ( ) ‐           ( ) ‐
MET7339     Valerie Slemmons Mettry                                        439 Elm Avenue                                Norman          OK          73069                         (405)360‐6230   ( ) ‐
MET8729     Michael L. Mettry                                              14805 Maplelake Drive                         Edmond          OK          73013                         (405)848‐1556   ( ) ‐
MET8730     Charles Mettry                                                 15084 County Road 3590                        Ada             OK          74820                         (580)332‐0106   ( ) ‐
MET9250     VAN METER, EDWIN & CAROLYN                                     2805 ENAMOR DR                                ARLINGTON       TX          76016                         ( ) ‐           ( ) ‐
MEY0818     Della Mae Meyer                                                65010 706 Trail                               Falls City      NE          68355                         ( ) ‐           ( ) ‐
MEY9060     Dennis E. Meyer                                                65010 706 Trail                               Falls City      NE          68355                         ( ) ‐           ( ) ‐
MGA7264     MGAJA Properties                                               PO Box 1622                                   Abilene         TX          79604                         (325)677‐3962   ( ) ‐
MIA1000     MIAN, NIGHAT                                                   905 COVE HOLLOW                               IRVING          TX          75060                         ( ) ‐           ( ) ‐
MIA2620     Raza Mian                                                      2622 Linkside Drive                           Grapevine       TX          76051                         (817)896‐3662   ( ) ‐
MIA4170     MIAN, NIGHAT                                                   905 COVE HOLLOW                               IRVING          TX          75060                         ( ) ‐           ( ) ‐
MIC1000     MICHAEL'S FLOWERS & GIFTS                                      2400 WALL STREET #B                           MIDLAND         TX          79701                         (432)682‐2341   ( ) ‐
MIC1001     Michael Late Benedum Chapter                                   PO BOX 4942                                   CHARLESTON      WV          25304                         ( ) ‐           ( ) ‐
MIC1239     JARVIS D MICHIE                                                7734 WINDMILL HILL STREET                     SAN ANTONIO     TX          78229                         ( ) ‐           ( ) ‐
MIC6034     Michael's Keys                                                 4003 Colleyville                              Colleyville     TX          76034                         ( ) ‐           ( ) ‐
MIC7714     FORREST M MICK                                                 3700 ERBACON RD                               COWEN           WV          26206                         ( ) ‐           ( ) ‐
MIC8306     Michael Gumm Resources, LLC                                    6727 Stanton Turnpike                         Macfarlan       WV          26148                         ( ) ‐           ( ) ‐
MID0501     MidFirst Bank                                                  501 NW Grand Blvd.           Ste. 300         Oklahoma City   OK          73118                         ( ) ‐           ( ) ‐
MID0616     Midwest Loan Services                                          616 Shelden Ave, Suite 300   P.O. Box 188     Houghton        MI          49931                         (800)262‐6574   ( ) ‐
MID0995     MIDDLETON, EVERETTE                                            2324 SHARPSHIRE LANE                          ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
MID1031     Midland Centerpoint, LLC                                       1031 Andrews Hwy, Ste 100                     Midland         TX          79701                         ( ) ‐           ( ) ‐
MID1587     MIDLAND LOAN SERVICE                                           10851 MASTIN #300                             OVERLAND PARK   KS          66210                         (913)253‐9452   ( ) ‐
MID1780     MIDLAND ATLAS, LLC                                             PO BOX 1796                  216 SECOND       WILLISTON       ND          58802                         (701)577‐4127   ( ) ‐
MID3887     MORTGAGE COMPANY, MIDLAND                                      11001 NORTH ROCKWELL                          OKLAHOMA CITY   OK          73162                         ( ) ‐           ( ) ‐
MID4631     Midland Central Appraisal District                             4631 Andrews Hwy             PO Box 908002    Midland         TX          79708‐0002                    (432)699‐4991   (432)689‐7185
MID5142     MidTex Royalty II LP                                           PO Box 50174                                  Midland         TX          79710‐0174                    ( ) ‐           ( ) ‐
MID9701     Midland County Clerk                                           500 N. Loraine St.           Fourth Floor     Midland         TX          79701                         ( ) ‐           ( ) ‐
MID9702     Midland Map Company                                            PO Box 1229                                   Midland         TX          79702                         (432)682‐1603   ( ) ‐
MIE8214     MIER, ANDRES AND IMELDA                                        4312 BEAL STREET                              FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
MIK0418     MIKOS, LYNN                                                    900 SOUTH HUGHES AVENUE                       FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
MIK6813     MIKESKA, ELLA MARIE                                            3100 WEST ADOR COURT                          ARLINGTON       TX          76015                         ( ) ‐           ( ) ‐
MIL0216     Lora Lucy Miller                                               1207 S. Nelson Ave.                           Monahans        TX          79756                         (432)943‐2879   ( ) ‐
MIL0386     MILLER, DAN & JOYCE                                            1808 CHRISTY CT                               FT. WORTH       TX          76112                         ( ) ‐           ( ) ‐
MIL0561     Amy Lee Miller                                                 1409 Quail Run Drive                          Allen           TX          75002                         (972)977‐4570   ( ) ‐
MIL0856     MILLER, MARY                                                   1409 LANGSTON STREET                          FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
MIL0884     MILLER, TYWANIKA                                               3900 WILBARGER STREET                         FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
MIL0999     Miles Production, LP                                                                                                                                                   ( ) ‐           ( ) ‐
MIL1000     MILES, WILLIAM R. & VERONICA                                   2005 GRANDVIEW DR                             FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
MIL1002     L. MILLER, SANDRA                                              5117 CUMMINGS DRIVE                           NORTH           TX          76180‐6909                    (817)807‐7492   ( ) ‐
MIL1019     Susan Miller                                                                                                                                                           ( ) ‐           ( ) ‐
MIL1092     Desiree Maria Mills                                            1092 Sendero Drive                            Keller          TX          76248                         ( ) ‐           ( ) ‐
MIL1220     Stephen Miller                                                                                                                                                         ( ) ‐           ( ) ‐
MIL1234     ALBERT AND NORMA MILLER                                        2631 YAMPARIKA STREET                         VERNON          TX          76384                         ( ) ‐           ( ) ‐
MIL1268     MILLER, JAMES AND DELORES                                      2009 AVENUE C                                 FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
MIL1436     MILLER, MARGARET M                                             2321 MARYEL                                   FT WORTH        TX          76112                         ( ) ‐           ( ) ‐
MIL1513     BRIAN MILNER                                                                                                                                                           ( ) ‐           ( ) ‐
MIL1594     MILES JR, WALTER LEE                                           4120 HOWARD STREET                            FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
MIL1745     Millcraft Invest‐Do NOt Use                                    400 SOUTHPOINT BLVD          SUITE 400        CANONSBURG      PA          15317                         (724)743‐3400   (724)745‐2400
MIL1873     MILES, LISA                                                    4137 BURKE ROAD                               FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
MIL2318     Bonnie Chamberlain Miller                                      2216 Sunset Blvd.                             Houston         TX          77005                         ( ) ‐           ( ) ‐
MIL2421     MARGARET ANN WRIGHT MILLER                                     3313 7TH AVENUE                               CHARLESTON      WV          25312                         ( ) ‐           ( ) ‐
MIL3495     MILBRY, WILLIE AND ELVERNICE                                   109 ORIOLE DRIVE                              ARLINGTON       TX          76010                         ( ) ‐           ( ) ‐
MIL3543     James D. & Carolyn S. Miller                                   2800 Nottingham Dr.                           Denton          TX          76209                         ( ) ‐           ( ) ‐
MIL3749     Miller, Christopher S.                                         73075 Plum Road                               Kimbolton       OH          43749‐9101                    ( ) ‐           ( ) ‐
MIL5301     Millcraft Center LP (rent checks)                  Patti       95 West Beau Street          Suite 600        Washington      PA          15301                         (724)229‐8800   ( ) ‐
MIL5302     Millcraft Center Limited Partnership(Do not use)               P.O. Box 643076                               Pittsburgh      PA          15264‐3076                    ( ) ‐           ( ) ‐
MIL5614     MILLER, WILLIAM                                                1733 HOLT STREET                              FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
MIL6105     Miller, Howard                                                                                                                                                         ( ) ‐           ( ) ‐
MIL6316     Millen, Joshua                                                 P.O. Box 237                                  Conneaut Lake   PA          16316                         ( ) ‐           ( ) ‐
MIL6481     TOMMY MILNER                                                   30204 ROBERTS ROAD                            VERNON          TX          76384                         ( ) ‐           ( ) ‐
MIL6888     Kery C Miller                                                  4010 88th Place                               Lubbock         TX          79423                         ( ) ‐           ( ) ‐
MIL7086     Adeline A. Miller                                              300 State Street                              Tracy           MN          56175                         ( ) ‐           ( ) ‐
MIL7318     Michael Sharp Miles                                                                                                                                                    ( ) ‐           ( ) ‐
MIL7471     DAVID MARTIN MILLER                                JILL      91 PAYNESVILLE RD                               WEBSTER         WV          26288                         ( ) ‐           ( ) ‐
MIL7559     Miller, Alta P                                               11206 Stonecreek Rd                             Newcomerstown   OH          43832                         (614)531‐4263   ( ) ‐
MIL7765     Francesca Elizabeth Miller 2003 Living Trust       Arthur A. 3852 Wildwood Road                              San Diego       CA          92107                         (619)223‐6014   ( ) ‐
MIL7900     Dorothy Miles                                                428 Kylie Ln.                                   Wylie           TX          75098                         (972)904‐2188   ( ) ‐
MIL8178     Mildred R. Holliday Living Trust                             7900 New England Parkway                        Amarillo        TX          79119                         (806)358‐7979   ( ) ‐
MIL8729     MILES, SHIRLEY                                               4140 WILHELM STREET                             FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
MIL9346     Pamela J. Millard                                            160 Rodeo Drive                                 Spring Branch   TX          78070                         ( ) ‐           ( ) ‐
MIL9581     MILLER, VIRGIE                                               1233 E PULASKI ST                               FT WORTH        TX          76104                         ( ) ‐           ( ) ‐
MIL9587     MILLER, VIRGIE                                               1233 E PULASKI ST                               FT WORTH        TX          76104                         ( ) ‐           ( ) ‐
MIL9626     Miller Mineral, LLC                                          4264 Charles Place                              Plano           TX          75093                         ( ) ‐           ( ) ‐
MIL9991     MILLER, BILLY & DENICE                                       4321 AVENUE J                                   FT WORTH        TX          76105                         ( ) ‐           ( ) ‐
MIL9999     Miley, Jeff                                                                                                                                                            ( ) ‐           ( ) ‐
MIN0196     Mineral Investment Corporation                                 3000 Wilcrest Dr.            Suite 115        Houston         TX          77042                         ( ) ‐           ( ) ‐
MIN0368     Minidoka Magistrate Court                                      P.O. Box 368                                  Rupert          ID          83350                         (208)436‐7186   ( ) ‐
MIN1000     MINNEWEATHER, EDDIE AND CLARA                                  1505 AVENUE E                                 FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
MIN1007     MineralSoft Inc.                                               1007 Mopac Circle Ste 202                     Austin          TX          78746                         ( ) ‐           ( ) ‐
MIN1234     WENDELL L. MINTS                                               BOX 1393                                      VERNON          TX          76384                         ( ) ‐           ( ) ‐
MIN1235     WENDELL L MINTS, JR.                                           5102 WESTERN LANE                             VERNON          TX          76384                         ( ) ‐           ( ) ‐
MIN1783     MINOT REGIONAL CHILD SUPPORT UNIT                              PO BOX 2249                                   MINOT           ND          58702‐2249                    ( ) ‐           ( ) ‐
MIN3405     MINOR, GARY                                                    4116 PATE DRIVE                               FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
MIN6118     Minuteman Press                                                2567 Gravel Drive                             Fort Worth      TX          76118                         ( ) ‐           ( ) ‐
MIR1007     Mira Vista Country Club                                        PO BOX 162646                                 FORT WORTH      TX          76161‐2646                    (817)294‐6600   ( ) ‐
MIR3838     Miramar Properties, LLC                                        3860 GS Richards Blvd                         Carson City     NV          89703                         ( ) ‐           ( ) ‐
MIR5598     MIRACLE TABERNACLE CHURCH                          JIMMY       2820 WINGATE                                  FORT WORTH      TX          76107                         ( ) ‐           ( ) ‐
MIR9999     Mira Vista Landscaping, Inc.                                                                                                                                           ( ) ‐           ( ) ‐
MIT0349     Mitchell County Clerk                                          349 Oak Street, #103                          Colorado City   TX          79512                         (325)728‐3481   ( ) ‐
MIT0910     Ruby Etta Mitchell                                             4302 Crestgate Ave                            Midland         TX          79707                         ( ) ‐           ( ) ‐
MIT1000     MITCHELL, LEWIS & GLORIA                                       4416 QUAILS LANE                              FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
MIT1100     MITCHELL, DOROTHY TAYLOR                                       1529 WITHER                                   FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
MIT1212     MITCHELL COUNTY ABSTRACT                                       116 WEST 2ND                 PO BOX 1348      COLORADO CITY   TX          79512                         (325)728‐2601   (325)728‐3100
MIT1234     JOE MITSCHKE                                                   2303 POWELL STREET                            VERNON          TX          76384                         ( ) ‐           ( ) ‐
MIT1235     CAROL MITSCHKE                                                 4912 FM 2072                                  VERNON          TX          76384                         ( ) ‐           ( ) ‐
MIT1238     RICHARD MITCHELL                                               811 AVENUE H, NW                              CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
MIT3465     MITCHELL, KENNETH LEE                                          3733 AVENUE L                                 FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
MIT4018     GERALDINE SEAL MITCHELL                                        811 AVENUE H NW                               CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
MIT5196     William N. Mitchell                                            PO Box 1183                                   Visalia         CA          93279                         (559)732‐9211   ( ) ‐
MIT5557     MITCHELL, DENISE                                               302 CIRCLE DRIVE                              ARLINGTON       TX          76010                         ( ) ‐           ( ) ‐
MIT5750     Mitchem Group, LLC                                             240 Hillcrest Drive                           Marietta        OH          45750                         ( ) ‐           ( ) ‐
MIT7722     MITCHELL, ALICE M                                              4458 WILHELM STREET                           FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
MIT8567     Jerry Wayne Mitchell                                           12401 E Interstate 20                         Coahoma         TX          79511                         ( ) ‐           ( ) ‐
MIT8568     James Mitchell                                                 409 N. 20th                                   Lamesa          TX          79331                         (806)872‐6017   ( ) ‐
MIT8849     MITCHELL, GLORIA                                               3409 RUFUS STREET                             FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
MIT9999     Mitchell, Tracy                                                                                                                                                        ( ) ‐           ( ) ‐
MJP6012     MJ Productions, Inc.                                           6012 Highland Lane                            Lakewood        IL          60014                         (815)245‐3623   ( ) ‐
MKI3288     INVESTMENTS, M&K                                               P.O. BOX 152967                               ARLINGTON       TX          76015                         ( ) ‐           ( ) ‐
MKL7711     M. Klein Enterprises, LLC                                      1156 Panama Street                            Portage         MI          49002                         ( ) ‐           ( ) ‐
MKP1375     MKP & Associates                                               1375 Gilman Rd.                               Fort Worth      TX          76140                         ( ) ‐           ( ) ‐
MLB5213     MLBC (Michael Late Benedum Chapter)                            3945 Forbes Ave #451                          Pittsburgh      PA          15213                         ( ) ‐           ( ) ‐
                                                                     Case 21-10374-JTD                                 Doc 1             Filed 02/04/21                       Page 56 of 82

Vendor ID                        Vendor Name                 Attention                Address 1            Address 2           City      State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
MME1669     M & M ENERGY, INC                                            106 2ND STREET SW                              SIDNEY           MT          59270                         (406)433‐1010   (406)433‐8245
MMF3685     M & M Farms, Inc.                                            2924 6th Avenue                                Fort Worth       TX          76110                         ( ) ‐           ( ) ‐
MOB6003     Mobiletech Computers                                         Box 2236                                       Butler           PA          16003                         ( ) ‐           ( ) ‐
MOC4414     Judith A Mock Trust, Judith A Mock Trustee                   PO Box 250969                                  Plano            TX          75025                         ( ) ‐           ( ) ‐
MOD0346     Modus Reprographics                                          2 Ravinia Drive, Suite 1570                    Atlanta          GA          30346                         ( ) ‐           ( ) ‐
MOJ0994     MOJICA, MARIO & LILIA                                        2001 HALBERT ST                                FT. WORTH        TX          76112                         ( ) ‐           ( ) ‐
MOL6613     MOLINA, TEOFILO AND LESLIE                                                                                                                                             ( ) ‐           ( ) ‐
MOL9524     Mollman's Water Conditioning                     dba         PO Box 95247                                   Oklahoma City    OK          73143‐5247                    (405)672‐7821   (405)672‐8500
MOL9834     MOLINA, LIDYO & LORENA                                       961 E TERRELL AVE                              FT WORTH         TX          76104                         ( ) ‐           ( ) ‐
MON0058     Montague County Abstract & Title Co.                         PO Box 58                                      Montague         TX          79360                         (940)894‐2781   ( ) ‐
MON0070     Monroe County Beacon                                         PO Box 70                                      Woodsfield       OH          43793                         (740)472‐0734   ( ) ‐
MON0121     Montague County Tax Appraisal District                       PO Box 121                                     Montague         TX          76251                         ( ) ‐           ( ) ‐
MON0210     Montgomery County Clerk (TX)                                 210 West Davis Suite 450                       Conroe           TX          77301                         ( ) ‐           ( ) ‐
MON0245     MONTALVO, IRMA AND SABAS                                     3516 ADA                                       FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MON0391     MONTAGUE CTY ABSTRACT & TITLE                                ONE HWY 59 SOUTH              PO BOX 58        MONTAGUE         TX          76251                         (940)894‐2781   ( ) ‐
MON0610     Monroe County Registrar of Wills                             610 Monroe Street                              Stroudsburg      PA          18360                         ( ) ‐           ( ) ‐
MON0721     Monmouth County Surrogate                                                                                                                                              ( ) ‐           ( ) ‐
MON1000     Monongalia County Clerk                                      243 HIGH STREET                                MORGANTOWN       WV          26505                         (304)291‐7230   (304)291‐7233
MON1200     MONTAGUE COUNTY CLERK (CA)                                   1200 AUGAJITO ROAD                             MONTEREY         CA          93940                         (831)647‐5800   ( ) ‐
MON1201     Montague County Clerk (TX)                                   PO Box 77                                      Montague         TX          76251                         (940)894‐2461   ( ) ‐
MON1234     MONTEREY COUNTY CLERK‐RECORDER                               PO BOX 29                                      SALINAS          CA          93902                         ( ) ‐           ( ) ‐
MON1767     Montgomery, III, Lawrence J.                                 921 Austin Street                              Levelland        TX          79336                         ( ) ‐           ( ) ‐
MON2380     MONTES, JOSE A AND MARIA                                     2804 AVENUE I                                  FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MON3103     MONTUFAR, ERICK                                              3524 AVENUE N                                  FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MON3792     Monroe County Surrogate's Court (NY)                         99 Exchange Blvd. Rm 541                       Rochester        NY          14614                         ( ) ‐           ( ) ‐
MON3793     Monroe County Historical Society                             PO Box 538                                     Woodsfield       OH          43793                         ( ) ‐           ( ) ‐
MON3794     Monroe County Clerk of Courts                                101 N. Main Street            Room 26          Woodsfield       OH          43793                         ( ) ‐           ( ) ‐
MON3795     Monroe County Map Dept                                       PO Box 555                                     Woodsfield       OH          43793                         ( ) ‐           ( ) ‐
MON3889     MONTANA INTERACTIVE                                          DEPARTMENT 1165                                DENVER           CO          80256‐0001                    (406)449‐3468   ( ) ‐
MON3890     Monroe County Auditor                                        101 North Main St., Room 22                    Woodsfield       OH          43793                         ( ) ‐           ( ) ‐
MON3891     Monroe County Engineer                                                                                                                                                 ( ) ‐           ( ) ‐
MON3892     Monroe County Probate Court                                                                                                                                            ( ) ‐           ( ) ‐
MON3893     Monroe County Treasurer                                                                                                                                                ( ) ‐           ( ) ‐
MON3894     Monroe County Health Dept                                    118 Home Avenue                                Woodsfield       OH          43793                         ( ) ‐           ( ) ‐
MON4309     Mon Power                                                    PO Box 3615                                    Akron            OH          44309‐3915                    ( ) ‐           ( ) ‐
MON4540     Montgomery County Probate Court (OH)                         41 N. Perry                                    Dayton           OH          45402          US             ( ) ‐           ( ) ‐
MON5264     Monroe County Recorder                           Martha      101 N. Main St.,              PO Box 152       Woodsfield       OH          43793                         (740)472‐5264   ( ) ‐
MON5373     MONTES, VIRGINIA CRUZ & MANUEL                               4620 LEONARD                                   FORREST HILL     TX          76119                         ( ) ‐           ( ) ‐
MON5447     The Monongahela Building                                     235 High Street, Suite 414                     Morgantown       WV          26505                         ( ) ‐           ( ) ‐
MON5629     Nekenith and Hazel Montgomery                                5629 Maceo Ln                                  Fort Worth       TX          76112                         ( ) ‐           ( ) ‐
MON5888     MONTEX BUILDERS LLC & MONTEX HOMES LLC                       202 BANKS DRIVE                                WEATHERFORD      TX          76087                         ( ) ‐           ( ) ‐
MON6372     MONTES, JOSE ROSARIO                                         4249 ASHBURY AVE                               FT WORTH         TX          76119                         ( ) ‐           ( ) ‐
MON7009     MONTES, DANIEL & MARIA C                                     600 CHATAM CIRCLE                              ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
MON8385     MONTOYA, JAVIER AND ANGELICA                                 2812 CANTON                                    FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
MON8974     MONTES, PATRICIA                                             2801 AVENUE J                                  FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MON9362     MONTALVO, CARLOS                                             3514 ADA AVENUE                                FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MON9730     Monroe County Chancery Clerk (MS)                            Ronnie Boozer                 PO Box 578       Aberdeen         MS          39730                         ( ) ‐           ( ) ‐
MON9999     Montgomery County Register of Wills                                                                                                                                    ( ) ‐           ( ) ‐
MOO0539     MOORE & SHAWN VANDENBOSCH, CASEY                             720 CIRCLE DRIVE                               ARLINGTON        TX          76010                         ( ) ‐           ( ) ‐
MOO0822     Blake Moore                                                  PO Box 822                                     Borger           TX          79008                         ( ) ‐           ( ) ‐
MOO1000     MOON, BOBBY REX & GENE A.                                    7438 GOLF DR.                                  MISSION          TX          78572                         ( ) ‐           ( ) ‐
MOO1046     Moore Trust, Huntington Nat'l Bank ‐ Debra Ann   Trust       7 Easton Oval EA4E83                           Columbus         OH          43219‐6010                    ( ) ‐           ( ) ‐
MOO1075     MOORE, BENNIE R AND PATRICIA                                 5137 MALINDA LANE NORTH                        FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
MOO1285     MOORE, SHIRLEY                                               3505 SOUTH HUGHES                              FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
MOO1499     MOORE EXECUTOR, LORENE S                         FRANK       1625 PACIFIC PLACE                             FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
MOO1826     MOORE, ROBERT L & JIMME                                      4660 LOIS ST                                   FT WORTH         TX          76119                         ( ) ‐           ( ) ‐
MOO2500     Jeremy Moore                                                 2500 Bennett Avenue                            Dallas           TX          75206                         ( ) ‐           ( ) ‐
MOO3301     Brad Moore                                                   3301 Stratford Hills Lane                      Austin           TX          78746                         ( ) ‐           ( ) ‐
MOO3588     MOORE, MARLON T                                              3020 HANGER AVE                                FT WORTH         TX          76105                         ( ) ‐           ( ) ‐
MOO4179     The Huntington National Bank                     Non‐        7 Easton Oval EA4E83                           Columbus         OH          43219‐6010                    ( ) ‐           ( ) ‐
MOO4339     MOORE, JIMMIE L                                              1307 REBECCA LANE                              ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
MOO4350     MOORE, NETTIE F                                              1814 OVERBROOK DR                              ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
MOO4605     MOORE, BILLIE                                                2312 HALBERT STREET                            FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
MOO4715     Toni M. Moore                                                4715 Kensington Ct.                            Arlington        TX          76016                         (817)937‐4849   ( ) ‐
MOO4819     MOORE, JOHN ROBERT                                           2867 MIMS STREET                               FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
MOO5047     MOORE, CARMEN R                                              1705 GAINSBOROUGH WAY                          FORT WORTH       TX          76134                         ( ) ‐           ( ) ‐
MOO5716     Moorad Land Company LLC, Moorad Noelle                       PO Box 57161                                   Oklahoma City    OK          73157          US             ( ) ‐           ( ) ‐
MOO8962     MOORE, ELA                                                   2004 BELZISE TERRACE                           FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
MOO9835     MOORE, ELLA M                                                928 E BALTIMORE                                FT WORTH         TX          76104                         ( ) ‐           ( ) ‐
MOR0101     Morgan, Lewis & Bockius LLP                                  101 Park Avenue                                New York         NY          10178‐0060                    (212)309‐6000   (212)309‐6001
MOR0174     MORENO, MARTIN                                               3804 HAWLET ST                                 FT WORTH         TX          76103                         ( ) ‐           ( ) ‐
MOR0246     Richard Morales                                              246 Satterfield Rd.                            New Braunfels    TX          78130                         ( ) ‐           ( ) ‐
MOR0784     MORENO, MARIA T                                              2720 AVENUE H                                  FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MOR0990     Morgan County Recorders Office                                                                                                                                         ( ) ‐           ( ) ‐
MOR0991     Morgan County Court of Common Pleas                                                                                                                                    ( ) ‐           ( ) ‐
MOR0999     Morgan County Clerk (AL)                                                                                                                                               ( ) ‐           ( ) ‐
MOR1000     MORRIS, JR., ARNOLD J                                        5309 HIDDEN OAKS LANE                          ARLINGTON        TX          76017                         ( ) ‐           ( ) ‐
MOR1100     MORGAN, WILLIAM R.                                           1417 E. CANTEY STREET                          FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MOR1200     MORENO, AGUSTIN                                              4074 HAWLET ST                                 FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
MOR1222     GERALD MORAN                                                 15521 COUNTY ROAD T                            CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
MOR1245     MORGAN STANLEY CREDIT CORPORATION                            4708 MERCANTILE DRIVE NORTH                    FORT WORTH       TX          76137          US             ( ) ‐           ( ) ‐
MOR1255     LOLA D MORGAN                                                7775 US HIGHWAY 287                            CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
MOR1300     MORENO, BERTIN                                               3538 AVE N                                     FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MOR1400     MORENO, ELADIO                                               3434 S. LITTLEJOHN                             FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MOR1497     MORGAN, CHRISTINE EDWARDS                                    1205 SOUTH SARGENT STREET                      FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
MOR1498     MORGAN, JUNE D                                               2319 NEWBURY DRIVE                             ARLINGTON        TX          76014                         (972)642‐2860   ( ) ‐
MOR1500     MORENO, PATRICIA                                             1266 E MAGNOLIA AVE                            FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
MOR1535     MORALES, MANUAL                                              3812 AVENUE H                                  FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MOR1603     Cliff Mordhorst                                              PO Box 4335                                    Tulsa            OK          74159                         ( ) ‐           ( ) ‐
MOR1627     The Dan Mordhorst Trust dated 6/30/1997                      PO Box 4335                                    Tulsa            OK          74159                         ( ) ‐           ( ) ‐
MOR1858     MOREHOUSE, BEVERLY J                                         4236 KILLIAN STREET                            FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
MOR2000     MORA, ISAIAS                                                 2923 AVENUE H                                  FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MOR2141     Jeannine Hood Morrow Estate                                  17615 Butte Crest Road                         Houston          TX          77090                         ( ) ‐           ( ) ‐
MOR2604     Morgan, Virginia                                             52 Macks Way                                   Hebdersonville   NC          28739                         ( ) ‐           ( ) ‐
MOR2659     Samuel B. Moran                                              2659 W. Crawford Street                        Denison          TX          75020          US             (903)465‐6445   ( ) ‐
MOR3027     The W.T. and Louise J. Moran Foundation                      3843 N. Braeswood Blvd.     Suite 200          Houston          TX          77025                         ( ) ‐           ( ) ‐
MOR3210     MORALES, EVELIA GOMEZ & HECTOR                               3908 CHICKASAW ST                              FT WORTH         TX          76119                         ( ) ‐           ( ) ‐
MOR3338     Morrow County Recorder                                       48 East High Street                            Mt. Gilead       OH          43338                         ( ) ‐           ( ) ‐
MOR3953     Morelli Realty                                               c/o Clyde Morelli           37 Pine Lane       Wintersville     OH          43953                         ( ) ‐           ( ) ‐
MOR4164     MORALES, FRANCISCO                                           2009 ARCH STREET                               FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MOR4573     MORALES, RUBAN                                               8600 SILVERBELL LANE                           FT. WORTH        TX          76140                         ( ) ‐           ( ) ‐
MOR4598     MORROW, LAKIESHA                                             7017 NORMA                                     FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
MOR4616     MORENO, ALEJANDRO AND IRMA                                   3713 HAWLET STREET                             FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
MOR5327     MORRIS, RON G                                                4707 ANCHORAGE DRIVE                           ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
MOR5637     Morris County Abstract & Title Co                            601 Broadnax                                   Daingerfield     TX          75638                         ( ) ‐           ( ) ‐
MOR5638     Morris County Appraisal District                             501 Crockett, Suite 1                          Daingerfield     TX          75638                         ( ) ‐           ( ) ‐
MOR5639     Morris County District Clerk                                 500 Broadnax                                   Daingerfield     TX          75638                         ( ) ‐           ( ) ‐
MOR5742     MORRIS, PAMELA                                               320 BELLEVUE COURT                             FT WORTH         TX          76134                         ( ) ‐           ( ) ‐
MOR6331     MORENO AND JUANA PEREZ, JESUS                                825 CHICAGO                                    FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
MOR6412     MORALES, MIGUEL G & PAULA G                                  4606 BAY POINT                                 ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
MOR6500     Morris County Surrogate's Court                              10 Court St. #5                                Morristown       NJ          07960                         ( ) ‐           ( ) ‐
MOR6528     MORENO, JESUS                                                3015 AVENUE J                                  FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MOR6657     Derek Mordhorst                                              PO Box 4335                                    Tulsa            OK          74159                         ( ) ‐           ( ) ‐
MOR6716     Patrick J. Moran                                             2803 Sackett St.                               Houston          TX          77098                         ( ) ‐           ( ) ‐
MOR7032     MORENO, MARIA IRMA                                           3304 SOUTH HUGHES AVENUE                       FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
                                                          Case 21-10374-JTD                                    Doc 1            Filed 02/04/21                       Page 57 of 82

Vendor ID                         Vendor Name        Attention               Address 1            Address 2           City      State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
MOR7052     Cynthia L. Morrison                                  2242 E. Loop 820                              Fort Worth       TX          76112                         ( ) ‐           ( ) ‐
MOR7413     Agustine V. Moreno                                   7413 John T. White Rd.                        Fort Worth       TX          76120                         ( ) ‐           ( ) ‐
MOR7715     MORENO, SANDRA                                       2826 AVENUE I                                 FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MOR8054     Mortgage Service Center                              2001 Bishops Gate Blvd      Mailstop SV‐13    Mount Laurel     NJ          08054                         ( ) ‐           ( ) ‐
MOR8122     MORALE, ROBIN R                                      1416 KIRKLAND AVE                             NASHVILLE        TN          37216                         ( ) ‐           ( ) ‐
MOR8299     Rhonda Cathleen Mortensen                            216 Rainbow Drive #11640                      Livingston       TX          77399                         (208)520‐8890   ( ) ‐
MOR8758     Sharon L. Moreno                                     202 Brook Cir.                                Krum             TX          76249                         ( ) ‐           ( ) ‐
MOR8949     Morell, Liza Jane                                    6500 Winward Place NW                         Bremerton        WA          98312                         ( ) ‐           ( ) ‐
MOR9001     MORENO, CRIS                                         124 PARKVIEW DRIVE                            ARLINGTON        TX          76010                         ( ) ‐           ( ) ‐
MOR9171     MORRIS, SAMUEL L                                     300 HUGULEY BLVD APT 209                      BURLESON         TX          76028                         ( ) ‐           ( ) ‐
MOR9506     MORENO, ANTONIO C AND CLARA                          3304 AVENUE L                                 FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MOR9574     MORENO, JUAN F                                       921 SOUTH HUGHES AVENUE                       FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MOR9645     MORALES, JULIO AND GUADALUPE                         2708 ASH CRESCENT STREET                      FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
MOR9877     MORENO, MARTHA PATRICIA                              3513 AVENUE M                                 FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MOR9899     Moran Employees Trust                                c/o LJM Corporation‐Agent   3843 N. Braeswood Houston          TX          77025                         ( ) ‐           ( ) ‐
MOS0584     Edward Moseley and wife, Betty Moseley               9600 Quaker Ave.            Unit 12           Lubbock          TX          79424                         ( ) ‐           ( ) ‐
MOS0797     The Mosaic Foundation                                921 Austin Street                             Levelland        TX          79336                         ( ) ‐           ( ) ‐
MOS1234     LARRY MOSLEY                                         1010 HILLCREST DRIVE                          CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
MOS1489     MOSES, PALMER & HOWELL, LLP                                                                                                                                   ( ) ‐           ( ) ‐
MOS1561     MOSS, KENNETH L                                    2409 VILLAGE CREEK                                FORT WORTH     TX          76105                         ( ) ‐           ( ) ‐
MOS1629     Gary L. Moss                                       PO Box 1629                                       Fort Worth     TX          76033                         (817)247‐1839   ( ) ‐
MOS3539     MOSS SR, FRANKLIN D                                5625 EISENHOWER DRIVE                             FORT WORTH     TX          76112                         ( ) ‐           ( ) ‐
MOS3543     MOSS, JAMES C                                      1809 BUNCH                                        FT WORTH       TX          76112                         ( ) ‐           ( ) ‐
MOS3737     MOSS, NICHOLE C                                    2417 MCGEE STREET                                 FT WORTH       TX          76112                         ( ) ‐           ( ) ‐
MOS3845     MOSELEY, CHRISTOPHER WYATT                         1741 BENNINGTON DRIVE                             CARROLLTON     TX          75007                         ( ) ‐           ( ) ‐
MOS4211     MOSLEY, RUTHIE J                                   7341 WOODBRIDGE                                   FT. WORTH      TX          76140                         ( ) ‐           ( ) ‐
MOS4607     Keyvin Moslemi                                     4607 Enchanted Bay Blvd.                          Arlington      TX          76016                         ( ) ‐           ( ) ‐
MOS4838     DAVIS, MARRY ANN                                   3001 HALBERT                                      FT WORTH       TX          76112                         ( ) ‐           ( ) ‐
MOS5163     MOSS JR, CLAUDIE                                   1809 BUNCH                                        FORT WORTH     TX          76112                         ( ) ‐           ( ) ‐
MOS5522     MOSS, ORA LEE                                      3801 CAREY                                        FORT WORTH     TX          76119                         ( ) ‐           ( ) ‐
MOS6050     MOSTEIRO, WILLIAM                                  2322 COUNTY ROAD 312                              GLEN ROSE      TX          76043                         ( ) ‐           ( ) ‐
MOS7299     MOSS, BRENEIDA                                     1000 BRADLEY                                      FORT WORTH     TX          76105                         ( ) ‐           ( ) ‐
MOS8446     MOSS, JOHN E                                       3116 EASTCREST CT                                 FT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MOS8557     MOSS‐PARKER, CLYTEMNESTRA L                        4515 NORMA                                        FORT WORTH     TX          76103                         ( ) ‐           ( ) ‐
MOT3053     Christy B. Motycka                                 PO Box 505                                        Midland        TX          79702                         ( ) ‐           ( ) ‐
MOU0366     David G. Mount                                     5016 Water Oak Drive                              Flower Mound   TX          75028                         (972)899‐9259   ( ) ‐
MOU1047     Tracy L. Moutevelis                      c/o Russo PO Box 1047                                       Montpelier     VT          05601                         (802)839‐8868   ( ) ‐
MOU1401     MOUNTRAIL COUNTY RECORDER                          PO BOX 69                                         STANLEY        ND          58784‐0069                    (701)628‐2945   (701)628‐2276
MOU2101     Michael S. Mount                                   19 Briar Hollow Lane          Suite 210           Houston        TX          77027                         ( ) ‐           ( ) ‐
MOU6452     Mountain State Waste                               P.O. Box 386                                      Weston         WV          26452                         ( ) ‐           ( ) ‐
MOY8971     MOYA, ROSA ISELA                                   3001 BURCHILL ROAD NORTH                          FORT WORTH     TX          76105                         ( ) ‐           ( ) ‐
MPH0105     MPH Production Co.                                 105 W Santa Rosa                                  Victoria       TX          77901                         (361)572‐3051   ( ) ‐
MRK5840     MRKOS, BRUCE                                       2109 MENEFEE COURT                                ARLINGTON      TX          76010                         ( ) ‐           ( ) ‐
MRS1404     Mr. Sign                                           1404 State Ave.                                   Coraopolis     PA          15108                         (412)264‐4555   (412)264‐5740
MSC3100     MS Consulting                                      3100 W 38th Ave, Suite 9                          Denver         CO          80211                         ( ) ‐           ( ) ‐
MTB1660     M&T Bank                                           1330 11th Ave.                                    Altoona        PA          16601                         ( ) ‐           ( ) ‐
MUC7010     Polly Diane Hoe Mucci                              PO Box 69                                         Poughkeepsie   NY          12602                         (845)454‐4364   ( ) ‐
MUH0015     MUHAMMAD, STEVEN                                   4463 MOORVIEW AVENUE                              FORT WORTH     TX          76119                         ( ) ‐           ( ) ‐
MUH7733     MUHAMMAD, RASHAD AND NIRVANNA                      913 MARIST DRIVE                                  FORT WORTH     TX          76120                         ( ) ‐           ( ) ‐
MUH8392     MUHAMMAD & GWENDOLYN GLOVER, ROBERT                4533 SOUTH EDGEWOOD                               FORT WORTH     TX          76119                         ( ) ‐           ( ) ‐
MUI2570     MUIR, DARIN & FAITH AMY                            301 PARKVIEW DR                                   ARLINGTON      TX          76010                         ( ) ‐           ( ) ‐
MUL1021     Multnomah County Court Records                     Attn: Karen F                 1021 South West     Portland       OR          97204                         (503)988‐3003   ( ) ‐
MUL1306     DOROTHE MULLINS                                    4520 STARLIGHT                                    FORT WORTH     TX          76117                         ( ) ‐           ( ) ‐
MUL1707     MULHOLLANDS                                        1332 NORTH MAIL                                   FORT WORTH     TX          76164                         (817)624‐1153   ( ) ‐
MUL2550     Angela Mullins                                     2550 Tiffany Lane                                 Guthrie        OK          73044                         ( ) ‐           ( ) ‐
MUL4485     MULLONE, MATTHEW AND ANNA                          3930 AVENUE J                                     FORT WORTH     TX          76105                         ( ) ‐           ( ) ‐
MUL4724     MULGADO, VICTOR                                    408 SOUTH SARGENT STREET                          FORT WORTH     TX          76103                         ( ) ‐           ( ) ‐
MUL5989     MULGADO, JAIME                                     509 SOUTH SARGENT STREET                          FORT WORTH     TX          76103                         ( ) ‐           ( ) ‐
MUL6032     MULLINS, KAREN                                     422 WHORTLEBERRY AVENUE                           SUMMERSVILLE   WV          26651                         ( ) ‐           ( ) ‐
MUL7620     JUDY MULROY                                        2231 PINE RIVER ROAD                              KINGWOOD       TX          77339                         ( ) ‐           ( ) ‐
MUN0260     MUNOZ, SACRAMENTO AND IRMA                         1524 HOLT STREET                                  FORT WORTH     TX          76103                         ( ) ‐           ( ) ‐
MUN0999     Munsch Hardt Kopf & Harr, P.C.                                                                                                                                ( ) ‐           ( ) ‐
MUN1424     MUNOZ & AQUECA M MUNOZ, JAVIER                       3542 AVE H                                      FT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MUN2637     MUNOZ, MARTIN                                        3319 AVENUE L                                   FORT WORTH     TX          76105                         ( ) ‐           ( ) ‐
MUN3115     MUNOZ, ENRIQUE & EVELIA                              3008 AVENUE H                                   FT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MUN3792     Munching, A.J.                                       Holland Services            113 S. Main St.     Woodsfield     OH          43792                         ( ) ‐           ( ) ‐
MUN5281     MUNOZ, JAMIE                                         6613 VOSEMITE DR                                FT WORTH       TX          76112                         ( ) ‐           ( ) ‐
MUN7665     MUNOZ, JOSE AND MARIA                                3912 CRENSHAW AVENUE                            FORT WORTH     TX          76105                         ( ) ‐           ( ) ‐
MUN9486     MUNOZ, JOSE PEREZ & YOLANDA                          3312 BURTON AVE                                 FT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MUN9871     MUNOZ, ZOZIMO                                        4244 BERTHA AVENUE                              FORT WORTH     TX          76105                         ( ) ‐           ( ) ‐
MUR0383     Muirfield Resources Company                          PO Box 3166                                     Tulsa          OK          74101‐3166                    ( ) ‐           ( ) ‐
MUR0804     David Murphy                                                                                                                                                  ( ) ‐           ( ) ‐
MUR1000     MURILLO, SAUL                                    3424 AVE L                                        FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MUR1100     MURILLO, ELPIDIO                                 3225 MONTAGUE ST                                  FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
MUR1410     MURRAY, MICHELLE                                 140 E RENE ROAD                                   AZLE             TX          76020                         ( ) ‐           ( ) ‐
MUR1640     LARRY MURRAY                                     PO BOX 1013                                       CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
MUR1645     MURPHY, DAVID                                    5625 MACNEILL DR                                  HALTON CITY      TX          76148                         ( ) ‐           ( ) ‐
MUR1789     MURPHY MAHON KEFFLER & FARRIER, LLP      ATTORNE 500 MAIN STREET, SUITE 1200                       FORT WORTH       TX          76102                         (817)877‐3666   (817)877‐3668
MUR3732     MURRAY, KATRINA ALAMON                           4819 KING JOHN WAY                                UPPER            MD          20772                         ( ) ‐           ( ) ‐
MUR4888     G.W. MURRAY TRUST                                RR2                                               CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
MUR6566     MURQUIA, JOSE M AND CONSTANZA                    3119 AVENUE L                                     FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MUR9070     RODNEY MURRAY                                    2661 HWY 83 N                                     CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
MUR9358     MURILLO, JACINTA VALLIN                          2726 EAST VICKERY BLVD                            FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
MUR9957     Leonard W. Murphey                               1860 N Cooper St., #B39                           Arlington        TX          76011                         (817)271‐3040   ( ) ‐
MUS1234     Michele Musko                                    110 Orchad Lane                                   Butler           PA          16001                         (724)841‐1486   ( ) ‐
MUS1340     Muscogee County Probate Court                    PO Box 1340                                       Columbus         GA          31902                         (706)653‐4333   ( ) ‐
MUS3702     Muskingum County Recorder                        PO Box 2333                                       Zanesville       OH          43702                         ( ) ‐           ( ) ‐
MUS4514     Musgrave Foundation Charitable Trust             PO Box 3499                                       Tulsa            OK          74101‐3499                    (405)272‐2156   ( ) ‐
MUS6704     MUSCANERE, JOSEPH                                4605 MANDALAY DR                                  ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
MUS8043     PHILLIP W. MUSGROVE                              1298 FM ROAD 2884                                 CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
MUS8709     MUSTANG INSURANCE GROUP                          1121 S CARROLL AVENUE SUITE                       SOUTHLAKE        TX          76092‐8709                    ( ) ‐           ( ) ‐
MUS8806     DOUGLAS J. MUSGROVE                              301 AVE. K SE                                     CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
MUS8808     PHILLIP M. MUSGROVE                              1275 FM ROAD 2884                                 CHILDRESS        TX          8808                          ( ) ‐           ( ) ‐
MUT1233     MUTUAL OF OMAHA BANK                             5350 SOUTH STREET, SUITE B                        LINCOLN          NE          68506                         ( ) ‐           ( ) ‐
MWM860      M&W Mineral                                      Mike Ward                       PO Box 1328       Dickinson        ND          58602                         ( ) ‐           ( ) ‐
NAB5417     NAB Oil & Gas Holdings, Inc.                     c/o LJM Corporation‐Agent       3843 N. Braeswood Houston          TX          77025                         ( ) ‐           ( ) ‐
NAC1067     NACM Collection Services, Inc.                   10670 Barkley                   PO Box 12370      Overland Park    KS          66212                         ( ) ‐           ( ) ‐
NAC9999     Nancy Nachtigal                                                                                                                                               ( ) ‐           ( ) ‐
NAD9624     NADOA                                                P.O. Box 1718                                   Helena         MT          59624                         ( ) ‐           ( ) ‐
NAI2257     Nail Bay Royalties, LLC                              PO Box 671099                                   Dallas         TX          75367‐1099                    ( ) ‐           ( ) ‐
NAI6738     John Boyce Nall, Jr.                                 600 Asher Ct.                                   Arlington      TX          76006                         ( ) ‐           ( ) ‐
NAL0123     NALA                                                 NALA 2010 ANUAL GOLF OUTING 292 B REYNOLDS      CORNING        NY          14830                         (607)936‐3711   ( ) ‐
NAL1649     NALTA                                                                                                                                                         ( ) ‐           ( ) ‐
NAL6102     NALTA‐2012 Conference                                                                                                                                         ( ) ‐           ( ) ‐
NAL6335     NALA‐Meadville, PA                                   P.O.Box 159                                     Meadville      PA          16335                         ( ) ‐           ( ) ‐
NAL6347     NALA 2012                                            606 Ashbury                                     Flemington     WV          26347                         ( ) ‐           ( ) ‐
NAN1693     NANNY, MILTON & PRISCILLA                            905 CHICAGO AVE                                 FT. WORTH      TX          76103                         ( ) ‐           ( ) ‐
NAN6418     Nancy Puff Jones Trust                               1320 Lake Street                                Fort Worth     TX          76102                         (817)846‐0397   ( ) ‐
NAP0511     NAPE Expo, LP                                                                                                                                                 ( ) ‐           ( ) ‐
NAP1251     NAPIER, SARAH                                                                                                                                                 ( ) ‐           ( ) ‐
NAR2626     National Association of Royalty Owners                                                                                                                        ( ) ‐           ( ) ‐
NAS0030     9th Circuit Nashua (NH)                  State of    Probate Division            30 Spring Street,   Nashua         NH          03060                         (855)212‐1234   ( ) ‐
NAT0209     NATIONWIDE MUTUAL INSURANCE COMPANY                  PO BOX 742522                                   CINCINNATI     OH          45274‐2522                    (214)890‐0760   ( ) ‐
NAT0284     NATALWALLA, MURTUZA                                  103 KILLDEER COURT                              ARLINGTON      TX          76092‐5802                    ( ) ‐           ( ) ‐
NAT0374     National Royalty Company, Ltd.                       PO Box 25409                                    Dallas         TX          75225                         ( ) ‐           ( ) ‐
                                                                     Case 21-10374-JTD                                      Doc 1            Filed 02/04/21                     Page 58 of 82

Vendor ID                         Vendor Name                  Attention              Address 1                 Address 2            City    State/Pro Zip/Postal     Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
NAT0424     Nationstar Mortgage, LLC                                       350 Highland Drive                                 Lewisville     TX       75067                          ( ) ‐           ( ) ‐
NAT1000     NATIVIDAD, JAVIER & CLAUDIA                                    2813 AVENUE G                                      FORT WORTH     TX       76105                          ( ) ‐           ( ) ‐
NAT1522     NATIONAL IMAGING SYSTEMS, INC                                  14504 FRIAR ST                                     VAN NUYS       CA       91411                          (800)208‐1225   (818)908‐3948
NAT2090     DO NOT USE                                                                                                                                                               ( ) ‐           ( ) ‐
NAT5454     National Transportation Services                               5454 Newcastle St.               #1507             Houston        TX       77081                          (713)459‐7611   ( ) ‐
NAT9999     Natchigal, Deb                                                 P.O. Box 376                                       Burke          SD       57523                          ( ) ‐           ( ) ‐
NAV0300     Navarro County Clerk                                           300 W 3rd Ave                    Suite 001A        Corsicana      TX       75110                          ( ) ‐           ( ) ‐
NAV1000     NAVARRO, BRENDA                                                1258 CROSS CREEK DR                                KENNEDALE      TX       76060                          ( ) ‐           ( ) ‐
NAV1802     NAVARRO, JOANA                                                 7441 BEATY STREET                                  FORT WORTH     TX       76112                          ( ) ‐           ( ) ‐
NAV1949     Navarro & Wright Consulting Engineers, Inc.                    1949 Golden Mile Rd.                               Wysox          PA       18854                          (570)265‐3580   ( ) ‐
NAV2218     Navy Federal Credit Union                                      820 Follin Lane SE                                 Vienna         VA       22180                          ( ) ‐           ( ) ‐
NAV2569     NAVA, ROBERTO                                                  2001 FAIRVIEW                                      FT. WORTH      TX       76111                          ( ) ‐           ( ) ‐
NAV4211     NAVARRO, GABRIEL & NORMA                                       4128 NELMS DR                                      FORT WORTH     TX       76119                          ( ) ‐           ( ) ‐
NAV6578     NAVARRO, JAMIE M                                               3505 E. ROSEDALE                                   FT WORTH       TX       76105                          ( ) ‐           ( ) ‐
NAV6972     Maria DeJesus Bustos Navarro                                   3725 Candace Drive                                 Fort Worth     TX       76119                          (817)217‐6450   ( ) ‐
NAV8386     NAVA, GERARDO                                                  3229 BURTON                                        FORT WORTH     TX       76105                          ( ) ‐           ( ) ‐
NAY7865     Naylor, LLC                                                    P.O. Box 847865                                    Dallas         TX       75284‐7865                     ( ) ‐           ( ) ‐
NBT1000     NBT BANK                                                       52 S. BROAD STREET                                 NORWICH        NY       13815                          ( ) ‐           ( ) ‐
NDI1479     NDIC, Oil and Gas Division                                                                                                                                               ( ) ‐           ( ) ‐
NEA0020     NEAT Coffee                                                    20 Grove Street                                    Darien         CT       06820                          ( ) ‐           ( ) ‐
NEA0163     NEALY, BRENDA JOYCE                                            5205 PARHAM COURT                                  FORT WORTH     TX       76112                          ( ) ‐           ( ) ‐
NEA1486     NEATHERLEY, DOROTHY                                            P.O. BOX 7771                                      LONGVIEW       TX       75007                          ( ) ‐           ( ) ‐
NEA5189     NEAL, LEONARD                                                  3405 WILLOW CREST LANE                             DALLAS         TX       75233                          ( ) ‐           ( ) ‐
NEB3931     NEBS                                                           PO BOX 88042                                       CHICAGO        IL       60680‐1042                     ( ) ‐           ( ) ‐
NEC2621     NECAS, GERTRUDE                                                2505 RAND AVE                                      FT WORTH       TX       76103                          ( ) ‐           ( ) ‐
NEE1222     STEPHEN NEELEY                                                 2002 SUMMIT BLVD, STE 885                          ATLANTA        GA       30319                          ( ) ‐           ( ) ‐
NEE1234     CHERISH NEELY                                                  4067 MATTISON AVENUE                               FORT WORTH     TX                                      (817)771‐1738   ( ) ‐
NEE4367     NEELY, WILFRED                                                 2022 NEWBURY DRIVE                                 ARLINGTON      TX       76014                          ( ) ‐           ( ) ‐
NEE4995     NEEL, CHARLES D                                                505 SOUTH HAYNES AVENUE                            FORT WORTH     TX       76103                          ( ) ‐           ( ) ‐
NEE7268     Carol Neeley                                                   1916 CR 706                                        Joshua         TX       76058                          ( ) ‐           ( ) ‐
NEE7724     NEELY, ROSEMARY N                                              3141 MILAM STREET                                  FORT WORTH     TX       76112                          ( ) ‐           ( ) ‐
NEG2180     NEGRETE, EFRAIN                                                1925 AVENUE D                                      FORT WORTH     TX       76104                          ( ) ‐           ( ) ‐
NEG6001     Lou Negley's Bottled Water, Inc.                               106 Cork's Lane                                    Butler         PA       16001                          ( ) ‐           ( ) ‐
NEI1223     NEIMAN MARCUS                                                  P O BOX 5235                                       CAROL STREAM   IL       60197‐5235                     ( ) ‐           ( ) ‐
NEI5062     Don Alvin Neill                                                711 Poplar Street                                  Levelland      TX       79336                          (806)893‐0556   ( ) ‐
NEI5222     Neighborhood Legal Services Addn                               Attn: Michael D. Polanichka    928 Penn Ave        Pittsburgh     PA       15222                          ( ) ‐           ( ) ‐
NEI5651     Ernest Dee Neill, Jr.                                          6801 19th Street               Lot 327             Lubbock        TX       79407                          (806)392‐5696   ( ) ‐
NEI6102     The Neil P HOA                                                 411 W. 7th Street, Ste 111                         Fort Worth     TX       76102                          (817)333‐6084   ( ) ‐
NEI7080     Charles Alvis Neill                                            9807 Memphis Avenue            Unit A              Lubbock        TX       79423                          (806)790‐5436   ( ) ‐
NEI9903     Neill, Geneva A.                                               1708 E. Tate                                       Brownfield     TX       79316                          ( ) ‐           ( ) ‐
NEL1002     NELSON, MATTHEW L                                              109 PARKVIEW DRIVE                                 ARLINGTON      TX       76010                          ( ) ‐           ( ) ‐
NEL3611     Joyce C. Nelson                                                3611 W. Country Meadows Street                     Fayetteville   AR       72704           US             (479)442‐8913   ( ) ‐
NEL9594     DAVID NELSON                                                   1210 3RD STREET SE                                 CHILDRESS      TX       79201                          ( ) ‐           ( ) ‐
NEL9918     Sharon Kathlyn Nelson                                          8453 Spicewood Springs Road                        China Spring   TX       76633                          (580)371‐6028   ( ) ‐
NEM5437     Nemacoliin Energy Institute, Inc                               1001 Lafayette Dr.                                 Farmington     PA       15437                          ( ) ‐           ( ) ‐
NER2850     NERIO, JOSE                                                    3916 HAMPSHIRE BLVD                                FORT WORTH     TX       76103                          ( ) ‐           ( ) ‐
NER3711     NERIO, VICTOR AND CONRADA                                      2725 AVE C                                         FT WORTH       TX       76105                          ( ) ‐           ( ) ‐
NES0428     Jana H. Nesbit                                                 535 E. Buckingham #7303                            Richardson     TX       75081                          ( ) ‐           ( ) ‐
NES7560     Ness County Register of Deeds                                  202 West Sycamore St. #7                           Ness City      KS       67560                          ( ) ‐           ( ) ‐
NET1297     NetsWork                                                       PO Box 12972                                       Odessa         TX       79768                          (432)242‐3700   ( ) ‐
NET1920     Net Gold, LLC                                                  1920 McKinney Avenue                               Dallas         TX       75201                          (972)839‐0415   ( ) ‐
NET4639     Nettie Millhollon Educational Trust Estate                     PO Box 643                                         Stanton        TX       79782                          (432)631‐7755   ( ) ‐
NEV4084     Carol Ann Neve Decendents Trust                                                                                                                                          ( ) ‐           ( ) ‐
NEW0031     New York County Surrogate's Court                              31 Chambers St., Room 402        Attn: Records       New York     NY       10007                          ( ) ‐           ( ) ‐
NEW0310     New Mexico State Land Office                                   310 Old Santa Fe Trail                               Santa Fe     NM       87501                          (505)827‐5760   ( ) ‐
NEW0763     NEWSOME, MARVA B                                               2313 CASS ST                                         FT WORTH     TX       76112                          ( ) ‐           ( ) ‐
NEW0800     New York State Dept. of Health                                 Vital Records                    800 North Peral St. Menands      NY       12204                          (212)417‐4200   ( ) ‐
NEW0888     Charles Alan Newman                                            236 E Torrence Road                                  Columbus     OH       43214                          (330)687‐0690   ( ) ‐
NEW1033     NEWMAN, BRENDA                                                                                                                                                           ( ) ‐           ( ) ‐
NEW1370     Newton Financial Corporation                                100 West Houston Street, Suite                        Sn Antonio     TX       78205‐1424                     (210)224‐4455   ( ) ‐
NEW1429     NEW, RITA                                                   924 DUFF CT                                           FT WORTH       TX       76112                          ( ) ‐           ( ) ‐
NEW1721     New Christian Fellowship Church                             PO Box 172198                                         Arlington      TX       76003                          (817)269‐7626   ( ) ‐
NEW1980     NEW CASTLE COUNTY                                  REGISTER 800 N FRENCH STREET                                   WILMINGTON     DE           198013590                  (302)395‐7800   ( ) ‐
NEW2601     New York Holdings, LLC                                      2601 Treeview Dr.                                     Arlington      TX       76016                          (817)429‐5454   ( ) ‐
NEW2602     New York Bankers                                            2601 Treeview Dr.                                     Arlington      TX       76016                          (817)429‐5454   ( ) ‐
NEW3306     Kathryn M. Newton                                           5004 Woodrow Rd.                                      Lubbock        TX       79424                          (806)863‐2301   ( ) ‐
NEW3475     New Benefits, LTD                                           P O Box 803475                                        Dallas         TX       75380                          ( ) ‐           ( ) ‐
NEW3853     Ann Newton and spouse, O.C. Newton                          3853 Stalcup Rd.                                      Fort Worth     TX       76119                          (817)937‐4748   ( ) ‐
NEW3883     NEWCOMB, DON C & B.T.                                       3820 MARINE COURT                                     ARLINGTON      TX       76016                          ( ) ‐           ( ) ‐
NEW5262     NEW YORK STATE INSURANCE FUND                      WORKERS P O BOX 5262                                           BINGHAMTON     NY       13902‐5262                     (888)875‐5790   ( ) ‐
NEW5300     New Mexico Junior College Foundation                        5317 Lovington Highway                                Hobbs          NM       88240                          ( ) ‐           ( ) ‐
NEW5966     Newton County Clerk                                         115 Court Street                                      Newton         TX       75966                          (409)379‐5341   ( ) ‐
NEW7012     Virginia Ellen Newman                                       3602 37th Avenue W                                    Seattle        WA       98199                          (541)683‐8400   ( ) ‐
NEW8251     New Mexico Boys and Girls Ranch Foundation, Inc.            6209 Hendrix Road NW                                  Albuquerque    NM       87110                          ( ) ‐           ( ) ‐
NEW8901     CHURCH, NEW JERUSALEM BAPTIST                               850 ASH CRESCENT ST                                   FT WORTH       TX       76104                          ( ) ‐           ( ) ‐
NEW8942     George Ernest Newell                                        1220 Oakridge Road                                    Azle           TX       76020                          (817)492‐6214   ( ) ‐
NEW9023     NEWMAN, O.C. & FRANCES                                      3855 STALCUP RD                                       FT WORTH       TX       76119                          ( ) ‐           ( ) ‐
NEW9191     NewEdge Services, LLC                                       9191 Kyser Way                      Suite 103         Frisco         TX       75033                          ( ) ‐           ( ) ‐
NEW9810     New Horizon Communications ‐ CORP‐778499                                                        PO Box 981073     Boston         MA       02298‐1073                     ( ) ‐           ( ) ‐
NEW9811     New Horizon Communications (do not use)                        PO Box 981073                                      Boston         MA       02298‐1073                     ( ) ‐           ( ) ‐
NEW9999     www.Newegg.Com                                                                                                                                                           ( ) ‐           ( ) ‐
NEX1000     NexTier Bank                                                                                                                                                             ( ) ‐           ( ) ‐
NGU0104     NGUYEN, HUNG NGOC                                              2733 JANICE LANE                                   FT WORTH       TX       76112                          ( ) ‐           ( ) ‐
NGU1000     NGUYEN AND PHONG K TRAN, VAN T.                                2109 WOODBERRY DR.                                 FORT WORTH     TX       76112                          ( ) ‐           ( ) ‐
NGU1041     NGUYEN, LUYEN                                                  7108 YOLANDA                                       FT WORTH       TX       76112                          ( ) ‐           ( ) ‐
NGU1569     NGUYEN, TAM QUANG                                              PO BOX 300126                                      ARLINGTON      TX       76007                          ( ) ‐           ( ) ‐
NGU1838     NGUYEN, LAN                                                    2916 WILKINSON AVE                                 FT WORTH       TX       76103                          ( ) ‐           ( ) ‐
NGU2109     Van Nguyen                                                     2109 Woodberry Dr.                                 Fort Worth     TX       76112                          (817)874‐3698   ( ) ‐
NGU2410     NGUYEN, LUA VAN & LAI THI LE                                   2125 SHARPSHIRE LANE                               ARLINGTON      TX       76014                          ( ) ‐           ( ) ‐
NGU3522     NGUYEN, SEAN                                                   3405 MAYFLOWER CT                                  ARLINGTON      TX       76014                          ( ) ‐           ( ) ‐
NGU3575     NGUYEN, CHONG & LE                                             1410 GREEN HILL DRIVE                              ARLINGTON      TX       76014                          ( ) ‐           ( ) ‐
NGU5996     NGUYEN, MICHEL                                                 1424 BARRON LANE                                   FORT WORTH     TX       76112                          ( ) ‐           ( ) ‐
NGU6381     NGUYEN, BICH                                                   1705 WARREN LANE                                   FORT WORTH     TX       76112                          ( ) ‐           ( ) ‐
NGU6531     NGUYEN, TUNG NGUYET THI                                        1012 ARCH STREET                                   FORT WORTH     TX       76105                          ( ) ‐           ( ) ‐
NGU6555     NGUYEN, CHINH Y.                                               3748 BRETT DR                                      FORT WORTH     TX       76123                          ( ) ‐           ( ) ‐
NGU7339     NGUYEN, BAY VAN & HOA THI                                      6500 W POLY WEBB ROAD                              ARLINGTON      TX       76016                          ( ) ‐           ( ) ‐
NGU7962     NGUYEN, NGON & DUNG                                            207 SPRINGPARK DRIVE                               ARLINGTON      TX       76014                          ( ) ‐           ( ) ‐
NGU9143     NGUYEN, LAM VAN                                                7313 BEATY ST                                      FT WORTH       TX       76112                          ( ) ‐           ( ) ‐
NGU9167     NGUYEN, JAMES                                                  1506 GREEN HILL DR                                 ARLINGTON      TX       76014                          ( ) ‐           ( ) ‐
NGU9696     NGUYEN, THANH C                                                808 SHADY BEND DRIVE                               KENNEDALE      TX       76060                          ( ) ‐           ( ) ‐
NGU9853     NGUYEN, HENRY PHAM & DEBBIE                                    4728 LENNON AVE                                    ARLINGTON      TX       76016                          ( ) ‐           ( ) ‐
NGY7962     NGUYEN, NGON & DUNG                                            207 SPRINPARK DR                                   ARLINGTON      TX       76014                          ( ) ‐           ( ) ‐
NHA1391     NHAPL                                              c/o         13910 Champion Forest Dr., Ste                     Houston        TX       77069                          ( ) ‐           ( ) ‐
NIA7099     NIA, FARID M                                                   2405 MIGUEL LANE                                   ARLINGTON      TX       76016                          ( ) ‐           ( ) ‐
NIC0306     NICHOLS, CAROL                                                 3563 HAMILTON AVENUE                               FORT WORTH     TX       76107                          (817)929‐0363   ( ) ‐
NIC0506     NICHOLS, MARCUS AND ANETA                                      2230 TIERNEY ROAD                                  FORT WORTH     TX       76112                          ( ) ‐           ( ) ‐
NIC1000     NICHOLS, JR., TINA AND WILLIE                                  7321 LAURIE DRIVE                                  FORT WORTH     TX       76112                          ( ) ‐           ( ) ‐
NIC1234     JAMES NICKERSON                                                4316 EMIL AVENUE                                   AMARILLO       TX       79107                          ( ) ‐           ( ) ‐
NIC1266     RONNIE LYNN NICKERSON                                          1905 N. JEFFERSON STREET                           AMARILLO       TX       79107                          ( ) ‐           ( ) ‐
NIC2665     Nicholas County Clerk                              Wanda       700 Main Street Suite 2                            Summersville   WV       26651           US             ( ) ‐           ( ) ‐
NIC3050     DO NOT USE                                                                                                                                                               ( ) ‐           ( ) ‐
NIC5590     Eva N. Nichols                                                 5590 Pinson Street                                 Fort Worth     TX       76119                          ( ) ‐           ( ) ‐
NIC5913     NICHOLAS, JACQUELINE & DAMON                                   2417 CLEARWOOD DRIVE                               ARLINGTON      TX       76014                          ( ) ‐           ( ) ‐
NIC5972     William B & Mary J. Nicholson Trust                            12841 Hickory Branch Road                          Santa Ana      CA       92705                          ( ) ‐           ( ) ‐
NIC6001     Nicholas Moving and Storage                                    1980 N. Main Street                                Butler         PA       16001                          ( ) ‐           ( ) ‐
                                                                     Case 21-10374-JTD                                          Doc 1             Filed 02/04/21                         Page 59 of 82

Vendor ID                         Vendor Name                    Attention              Address 1                   Address 2            City       State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
NIC6160     NICHOLS, JACK DOUGLAS                                            409 PARKVIEW DRIVE                                  ARLINGTON          TX          76010                         ( ) ‐           ( ) ‐
NIC7698     Mark Nichols                                                     809 DiMaggio Dr.                                    Midland            TX          79706                         (432)770‐2889   ( ) ‐
NIE0702     Thomas A. & Kathleen M. Niedfeldt                                65027 712 Rd.                                       Falls City         NE          68355‐1450                    ( ) ‐           ( ) ‐
NIE3366     NIETO, GUSTAVO                                                   621 CHICAGO AVENUE                                  FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
NIE4626     William J Niedfeldt                                              71626 651 Avenue                                    Shubert            NB          68437                         ( ) ‐           ( ) ‐
NIE5220     Nieman Printing, Inc.                                            10615 NewKirk, Suite 100                            Dallas             TX          75220                         ( ) ‐           ( ) ‐
NIE5968     Nieman, Mark                                                     7714 Meadowbriar Lane                               Houston            TX          77063                         (832)217‐0732   ( ) ‐
NIE6557     Gary G Niedfeldt Living Trust                                    64537 719 Road                                      Stella             NE          68442                         ( ) ‐           ( ) ‐
NIE8247     Richard H. Niedfeldt Trust                                       64882 713 Road                                      Verdon             NE          68457                         ( ) ‐           ( ) ‐
NIE8943     Kay E Niedfeldt Living Trust                                     64537 719 Road                                      Stella             NE          68442                         ( ) ‐           ( ) ‐
NIE9999     Niemiec, Donald W.                                                                                                                                                                ( ) ‐           ( ) ‐
NIS0149     NISSAN MOTOR ACCEPTANCE CORP(NMAC)                               PO BOX 650679                                       DALLAS             TX          75265‐0679                    (800)777‐7018   ( ) ‐
NIX3315     NIXON, EARL AND TINA                                             3605 AVENUE J                                       FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
NNA2402     National Notary Association                                      9350 De Soto Avenue             PO Box 2402         Chatsworth         CA          91313‐2402                    ( ) ‐           ( ) ‐
NOB1896     Noble Royalty Access Fund V                                      15303 North Dallas Pkwy         Suite 1350          Addison            TX          75001                         ( ) ‐           ( ) ‐
NOB2403     David Nobles                                                     2403 N 4th Street                                   Longview           TX          75605                         ( ) ‐           ( ) ‐
NOB2423     Noble County Health Dept                                                                                                                                                          ( ) ‐           ( ) ‐
NOB2451     Noble Royalty Access Fund III                                    15303 North Dallas Pkwy         Suite 1350          Addison            TX          75001                         ( ) ‐           ( ) ‐
NOB2567     Noble Royalty Access Fund IV                                     15303 North Dallas Pkwy         Suite 1350          Addison            TX          75001                         ( ) ‐           ( ) ‐
NOB3427     Noble County Engineer                                            Room 220 Courthouse             Caldwell            OH                             43724                         ( ) ‐           ( ) ‐
NOB3428     Noble County Auditor                                             200 Courthouse                                      Caldwell           OH          43724                         ( ) ‐           ( ) ‐
NOB3429     Noble County Treasurer                                                                                                                                                            ( ) ‐           ( ) ‐
NOB3724     Noble County Recorder                                            260 Court House Square                              Caldwell           OH          43724                         (740)732‐4319   ( ) ‐
NOB3725     Noble County Clerk of Courts                                     350 Courthouse                                      Caldwell           OH          43724                         ( ) ‐           ( ) ‐
NOB3726     Noble County Probate Court                                       300 Courthouse Square                               Caldwell           OH          43724                         ( ) ‐           ( ) ‐
NOL0099     Nolan County Appraisal District                                  208 Elm Street                                      Sweetwater         TX          79556                         ( ) ‐           ( ) ‐
NOL7120     NOLDEN, HUGH                                                     209 SOUTH JENNINGS AVENUE                           FORT WORTH         TX          76104                         ( ) ‐           ( ) ‐
NOL7141     Burdell R. Nolte Revocable Trust                                 1150 Longbranch Street                              Humboldt           NE          68376                         ( ) ‐           ( ) ‐
NOL9772     Denretta J. Nolte Revocable Trust                                1150 Longbranch Street                              Humboldt           NE          68376                         ( ) ‐           ( ) ‐
NOO5470     Keith Nootbaar                                                   5470 Wilson Mills Drive                             Highland Heights   OH          44143                         ( ) ‐           ( ) ‐
NOR0048     North Carolina Dept. of Commerce                                 Employment Security             48 Grove Street     Asheville          NC          28801                         (828)251‐6200   ( ) ‐
NOR0100     Northwest Bank                                                   100 Liberty Street              PO Box 1793         Warren             PA          16365                         (814)726‐2140   ( ) ‐
NOR0325     North County Regional Center                                                                                                                                                      ( ) ‐           ( ) ‐
NOR0381     NORRIS, DONNA                                                    1006 GREENWOOD CUTTOFF                              WEATHERFORD        TX          76088                         ( ) ‐           ( ) ‐
NOR0520     VENTURE, NORTH EWING JOINT                                       P.O. BOX 180543                                     DALLAS             TX          75218                         ( ) ‐           ( ) ‐
NOR0669     Northampton County Courthouse                                    Attn: GIS                       669 Washington      Easton             PA          18042‐7477                    ( ) ‐           ( ) ‐
NOR1040     NORMAN, PAULA VASTINE & GLENN HARVEY                             7609 SPRING CREEK CT                                FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
NOR1395     NORTH DAKOTA GEOLOGICAL SURVEY                                   P O BOX 1395                                        BISMARCK           ND          58502                         ( ) ‐           ( ) ‐
NOR1445     G. NORTON, ANGELA                                                425 GARDEN ACRES DRIVE                              FT. WORTH          TX          76140                         (817)455‐0550   ( ) ‐
NOR1847     Norris, Biven                                                                                                                                                                     ( ) ‐           ( ) ‐
NOR1849     Norris, Britton                                                                                                                                                                   ( ) ‐           ( ) ‐
NOR3258     Charolette Northcutt                                             102 E. Main                                         Tishomingo         OK          73460                         ( ) ‐           ( ) ‐
NOR3262     Northrop Dawson Jr Credit Trust, Randy J. Sparling               PO Box 1047                                         Montpelier         VT          05601                         (802)839‐8868   ( ) ‐
NOR3869     DAVID NORMAN DOVE HUNTING LEASE                                                                                                                                                   ( ) ‐           ( ) ‐
NOR3890     LAND DEPARTMENT, NORTH DAKOTA STATE                              PO BOX 5523                                         BISMARCK           ND          58506                         (701)328‐1920   ( ) ‐
NOR4493     NORWOOD, LUVINA                                                  6028 GRAYSON ST                                     FT WORTH           TX          76119                         ( ) ‐           ( ) ‐
NOR6634     Northern Trust Company, Successor Trustee                        PO Box 226270                                       Dallas             TX          75222                         ( ) ‐           ( ) ‐
NOR8579     NORMAN, VANESSA                                                  1034 MADDOX                                         FT WORTH           TX          76104                         ( ) ‐           ( ) ‐
NOR9175     NORRIS, JOHN C                                                   7209 RUSH STREET                                    FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
NOT8714     Notary Public Underwriters of Texas                              P.O. Box 140106                                     Austin             TX          78714‐0106                    ( ) ‐           ( ) ‐
NUE0901     District Clerk, Nueces County Courthouse             Probate     901 Leopard St.                 #203                Corpus Christi     TX          78401          US             ( ) ‐           ( ) ‐
NUE0999     Nueces County Clerk                                                                                                                                                               ( ) ‐           ( ) ‐
NUG2021     NUGUD, MILDRED                                                   2716 STRONG AVENUE                                  FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
NUL1303     Chris Null                                                       1303 15th Street                                    Vienna             WV          26105                         ( ) ‐           ( ) ‐
NUN1224     NUNEZ, RAMON                                                     4705 TALLMAN ST                                     FT WORTH           TX          76119                         ( ) ‐           ( ) ‐
NUN6888     NUNEZ, MARIA S                                                   4705 TALLMAN ST                                     FT WORTH           TX          76119                         ( ) ‐           ( ) ‐
NUN7262     NUNEZ, DANIEL                                                    2843 GRANDVIEW                                      GRAND PRARIE       TX          75052                         ( ) ‐           ( ) ‐
NUZ7788     William Nuzum                                        MARY JO     2411 NORRIS AVE                                     BELFRE             OH          45714                         ( ) ‐           ( ) ‐
NVP5330     NVP Systems                                                      23 Blair Rd                                         Eighty Four        PA          15330‐2601                    ( ) ‐           ( ) ‐
NXC6133     NX Consulting Services                                           4864 Star Ridge Dr.                                 Fort Worth         TX          76133                         (682)233‐0862   ( ) ‐
OAK0382     Oak Valley Mineral & Land, LP                                    PO Box 50820                                        Midland            TX          79710                         (432)253‐0240   ( ) ‐
OAK3888     OAKRIDGE PARENT CLUB                                                                                                                                                              ( ) ‐           ( ) ‐
OAX1137     Oscar Oaxaca                                                    1137 Colina Vista                                    Crowley            TX          76036                         (817)297‐0458   ( ) ‐
OAX1138     Ruben Oaxaca                                                    1137 Colina Vista                                    Crowley            TX          76036                         ( ) ‐           ( ) ‐
OAX3301     Antonia Oaxaca                                                  3300 St. Louis Avenue                                Fort Worth         TX          76110                         ( ) ‐           ( ) ‐
OBE9043     Otto Obenhaus III                                               3250 Bacon Street                                    Vernon             TX          76384                         ( ) ‐           ( ) ‐
OBR8661     Rose Ann O'Brien                                                10514 S. 83rd E. Circle                              Tulsa              OK          74133                         ( ) ‐           ( ) ‐
OCA3154     OCAPL                                                           Attn: Teresa Portwood            PO Box 18714        Oklahoma City      OK          18714                         ( ) ‐           ( ) ‐
OCC0110     Occasions Catering                                              1789 West Warren Ave                                 Englewood          CO          80110                         ( ) ‐           ( ) ‐
OCE0118     Ocean County Surrogate's Court                                  Attn: Probate Records            118 Washington      Toms River         NJ          08753                         (732)288‐7840   ( ) ‐
OCE6037     OCEGUEDA, JOAQUIN                                               3004 AVENUE J                                        FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
OCH2604     Stacy Michelle Montoya Ochs                                     409 Pueblo Street                                    Aztec              NM          87410                         (505)516‐9145   ( ) ‐
OCO3754     OCON & BLANCA OCON, ROBERTO                                     1109 E MULKEY ST                                     FT WORTH           TX          76104                         ( ) ‐           ( ) ‐
ODA1234     O'Day, Brandon                                                  32 Lee Avenue                                        Grove City         PA          16127                         ( ) ‐           ( ) ‐
ODE0000     O'DELL, WILLIAM J.                                              188 WHITETAIL RD                                     LEIVASY            WV          26676                         ( ) ‐           ( ) ‐
ODE0031     O'DELL, LOWELL D.                                               PO BOX 166                                           WHITE SULPHUR      WV          24986                         ( ) ‐           ( ) ‐
ODE0060     AREEDA O'DELL                                                   60 BARNRIDGE RD                                      NETTIE             WV          26676                         ( ) ‐           ( ) ‐
ODE0120     O'DELL, MICHAEL                                                 120 POST ROAD                                        NETTIE             WV          26681                         ( ) ‐           ( ) ‐
ODE0172     CLINT O'DELL                                         SHERRIE P O BOX 172                                             NETTIE             WV          26681                         ( ) ‐           ( ) ‐
ODE0211     O'DELL, DWAYNE                                       PRISCILLA 211 MELON STREET                                      BECKLEY            WV          25801                         ( ) ‐           ( ) ‐
ODE0747     JEANEVE O'DELL                                                  747 LEIVASY RD                                       NETTIE             WV          26676                         ( ) ‐           ( ) ‐
ODE1309     BEATRICE O'DELL                                                 1309 WAHOO RD                                        NT NEBO            WV          26679                         ( ) ‐           ( ) ‐
ODE1641     O'DELL, EVELYN                                                  13148 RESH ROAD                                      HAGERSTOWN         MD          21740                         ( ) ‐           ( ) ‐
ODE1734     O'DELL, GARY                                                    604 HALL STREET                                      CHARLESTON         WV          25302                         ( ) ‐           ( ) ‐
ODE2200     JAMES O'DELL                                                    2200 ORNDORFF ROAD                                   NETTLE             WV          26681                         ( ) ‐           ( ) ‐
ODE2257     O'DELL, DUDLEY                                                  PO BOX 218                                           RAINELLE           WV          25962                         ( ) ‐           ( ) ‐
ODE3294     O'DELL, DUSTIN                                                  329 HAWTHORNE DRIVE                                  CHARLESTON         WV          25302                         ( ) ‐           ( ) ‐
ODE7378     O'DELL, DANNY                                                   3017 LEIVASEY ROAD                                   LEIVASY            WV          26676                         ( ) ‐           ( ) ‐
ODE8612     MAXINE O'DELL                                                   604 HALL ST                                          CHARLESTON         WV          25304                         ( ) ‐           ( ) ‐
ODE9061     O'DEAR, RUTH                                                    3208 AVENUE L                                        FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ODO0248     ODOM, JACK                                                      1008 CHAMBLEE COURT                                  ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
ODO3725     Odonnell, Jo Ellen                                              6473 Clay Pike Rd                                    Cambridge          OH          43725‐9368                    ( ) ‐           ( ) ‐
OFF0116     US Bank Equiptment Finance                                      PO BOX 790448                                        ST LOUIS           MO          63179‐0448                    (507)532‐7754   ( ) ‐
OFF0215     Office Liquadators                                              11111 W. 6th Avenue                                  Lakewood           CO          80215                         ( ) ‐           ( ) ‐
OFF0419     OFFASET                                                         4515 MCEWEN                                          DALLAS             TX          75244                         (972)661‐9199   ( ) ‐
OFF1221     Office Furniture Warehouse                                      11                                                                                                                ( ) ‐           ( ) ‐
OFF1355     OFFICEMAX                                                       P.O. Box 101705                                      Atlanta            GA          30392                         ( ) ‐           ( ) ‐
OFF8752     OfficeTeam                                                      PO Box 743295                                        Los Angeles        CA          90074‐3295                    (800)356‐1994   ( ) ‐
OGD6565     Ogden, Kelsey                                                   33679 SR 78                                          Lewisville         OH          43754                         ( ) ‐           ( ) ‐
OGL1000     OGLE, DAIRED OGLE & CAREY                                       5020 HIDDEN OAKS LANE                                ARLINGTON          TX          76017                         ( ) ‐           ( ) ‐
OHI0077     Ohio Division of Real Estate                                    77 South High Street             20th Floor          Columbus           OH          43215‐6133                    (614)466‐4100   (614)644‐0584
OHI1234     OHIO COUNTY COMMISSION                                          1500 CHAPLINE STREET, SUITE                          WHEELING           WV              260033553                 ( ) ‐           ( ) ‐
OHI1824     Ohio Dept of Job and Family Services                            PO Box 182404                                        Columbus           OH          43218‐2404                    (614)466‐2319   ( ) ‐
OHI3215     Ohio Oil and Gas Assn                                           88 East Broad St, Suite 1400                         Columbus           OH          43215                         ( ) ‐           ( ) ‐
OHI3611     Ohio County Circuit Clerk                            Brenda     1500 Chapline Street, Room 403                       Wheeling           WV          26003                         (304)234‐3611   ( ) ‐
OHI3721     Ohio Historical Society                                         800 E 17th Ave.                                      Columbus           OH          43721‐2474                    ( ) ‐           ( ) ‐
OHI6003     Ohio County Clerk's Office                                      1500 Chapline St, Room 205                           Wheeling           WV          26003                         ( ) ‐           ( ) ‐
OHI8949     Ohio Bureau of Workers' Compensation                            PO Box 89492                                         Cleveland          OH          44101‐6492                    ( ) ‐           ( ) ‐
OIL2000     Transzap, Inc. (Oildex)                              Transzap, PO Box 44428                                          Denver             CO          80201                         ( ) ‐           ( ) ‐
OIL6102     Oil & Gas Investor                                   Circulatio 1616 S. Voss Road                Suite 1000          Houston            TX          77057‐9967                    ( ) ‐           ( ) ‐
OIL6116     Oil & Gas Information Systems                                   6500 w, Freeway, Suite 1020                          Fort Worth         TX          76116                         ( ) ‐           ( ) ‐
OKL0274     Oklahoma Medical Research Foundation                            PO Box 3499                                          Tulsa              OK          74101         US              ( ) ‐           ( ) ‐
OKL0320     Oklahoma County Treasurer                                       320 Robert S. Kerr Room 307                          Oklahoma City      OK          73102                         ( ) ‐           ( ) ‐
OKL0321     Oklahoma County Court Clerk                                                                                                                                                       ( ) ‐           ( ) ‐
OKL0322     Oklahoma Tax Commission                                                                                                                                                           (405)521‐3160   ( ) ‐
                                                                      Case 21-10374-JTD                                    Doc 1                Filed 02/04/21                       Page 60 of 82

Vendor ID                        Vendor Name                  Attention                 Address 1              Address 2             City       State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
OKL5030     Oklahoma Document Imaging, LLC                                5030 N May, Ste 322                                 Oklahoma City     OK          73112                         ( ) ‐           ( ) ‐
OKL7641     Oklahoma State Association of Free Will Baptist               3615 S. I‐35 Service Road                           Moore             OK          73153                         ( ) ‐           ( ) ‐
OLA8806     Olan & Nancy Atchison Family Revocable Trust                  29506 N. 21st Ave.                                  Phoenix           AZ          85085                         (602)510‐5692   ( ) ‐
OLG1893     OLGUIN JR AND PAULA OLGUIN, PEDRO S                           7137 MEADOWBROOK DRIVE                              FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
OLI0461     OLIVEIRA, LOUISE ANN                                          5280 JILLTREE LAND                                  GARDEN VALLEY     CA          95633                         ( ) ‐           ( ) ‐
OLI1517     Olive Garden                                                  907 Howard St.                                      Zanesville        OH          43701                         ( ) ‐           ( ) ‐
OLI3220     Donald Cowden Oliver Trust                                    PO Box 1959                                         Midland           TX          79702                         ( ) ‐           ( ) ‐
OLI4182     OLIVER, ELLA I                                                7678 COURTNEY OAKS APT 1067                         FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
OLI4608     Olivetree Realty Solution, LLC                                4608 Brandingshire Place                            Fort Worth        TX          76133                         (817)891‐0309   ( ) ‐
OLM1931     OLMOS, VERONICA                                               5516 GRANDE COURT                                   FT WORTH          TX          76122                         ( ) ‐           ( ) ‐
OLM2200     OLMOS, FRANCISCO & MARIA                                      3537 AVE M                                          FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
OLM2300     OLMOS, HECTOR M.                                              3400 AVE L                                          FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
OLM2456     OLMOS, FRANCISCO                                              3537 AVENUE M                                       FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
OLM3768     OLMAN, RONALD E                                               6513 MEADOW LAKES CT                                NORTH             TX          76180                         ( ) ‐           ( ) ‐
OLM9952     OLMOS, JESUS AND GREGORIA                                     3518 AVENUE I                                       FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
OLS2694     OLSON, WILLIAM A                                              100 W WILLIAMSBURG                                  ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
OLS8946     OLSON, BERNARD & JUDITH                                       7237 MEADOWBROOK                                    FT WORTH          TX          76112                         ( ) ‐           ( ) ‐
OME4428     Omega Royalty Co., LLC                                        5929 N. May                      Suite 415          Oklahoma City     OK          73112                         ( ) ‐           ( ) ‐
OMN1022     OMNI AMERICAN BANK                                            1320 SOUTH UNIVERSITY DR, STE                       FORT WORTH        TX          76107                         ( ) ‐           ( ) ‐
OMW147      OM WORKSPACE                                                  3502 REGENCY CREST DRIVE                            GARLAND           TX          75041                         (817)420‐5579   (817)420‐5233
ONC2401     Oncor Electric Delivery Company                   Attn:       2401 W Industrial Avenue                            Midland           TX          79701                         ( ) ‐           ( ) ‐
ONE0800     Oneida County Surrogate's Court                               800 Park Ave.                                       Utica             NY          13501                         (315)266‐4550   ( ) ‐
ONE1444     ONE STOP PRINTING                                             611 UNIVERSITY DRIVE                                FORT WORTH        TX          76107‐2137                    (817)338‐2941   (817)338‐2884
ONE3401     One Parking CSB, Inc                                          477 South Rosemary Ave           Suite 319          West Palm Beach   FL          33401                         ( ) ‐           ( ) ‐
ONE4562     OneMap Mineral Partners No. 1 LLC                             110 North College, Suite 200                        Tyler             TX          75702                         ( ) ‐           ( ) ‐
ONE5042     ONEAL AND ALMATINE HAYES, NAOMI                               809 EAST ROBERTS STREET                             FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
ONE5219     ROBIN O'NEAL                                                  16 SPLITROCK ROAD                                   THE               TX          77381                         ( ) ‐           ( ) ‐
ONE6102     One Safe Place                                                Del Frisco's ‐ Golf              810 Main Street    Fort Worth        TX          76102                         ( ) ‐           ( ) ‐
ONE7649     Oneida L. Hansen Estate                                       c/o Kurt Hansen                  2002 Richards Lane Fort Collins      CO          80524                         ( ) ‐           ( ) ‐
ONE9373     OneMap Mineral Services LLC                                   110 North College, Suite 200                        Tyler             TX          75702                         ( ) ‐           ( ) ‐
ONI7556     ONICK, ARLECIA                                                2613 LENA STREET                                    FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
ONI8846     ONICK, LOLA MAE MCINTOSH                                      4400 CRENSHAW                                       FT WORTH          TX          76105                         ( ) ‐           ( ) ‐
OOG3023     Ohio Oil & Gas Assn                                           1718 Columbus Rd, SW             P.O. Box 535       Granville         OH          43023‐0535                    ( ) ‐           ( ) ‐
OPE1571     OPEX COMMUNICATIONS, INC                                      707 WILSHIRE BLVD                12TH FLOOR         LOS ANGELES       CA          90017                         (888)577‐7266   ( ) ‐
OPE6856     Operation Orphans                                             P.O. Box 535                                        Mason             TX          76856                         ( ) ‐           ( ) ‐
OPT6009     Optum Bank ‐ HSA                                              PO Box 60099                                        Newark            NJ          07101‐8052                    ( ) ‐           ( ) ‐
ORA0238     Orange County Clerk‐Recorder(CA)                              P O Box 238                                         Santa Ana         CA          92701                         (714)834‐2500   ( ) ‐
ORA0425     Orange County Clerk of Courts (FL)                            425 North Orange Avenue          Suite 150          Orlando           FL          32801                         ( ) ‐           ( ) ‐
ORA1266     ORAN, BRYAN                                                                                                                                                                   ( ) ‐           ( ) ‐
ORA2706     ORAM, ROBERT L                                                402 PARKVIEW                                          ARLINGTON       TX          76010                         ( ) ‐           ( ) ‐
ORA7630     Orange County, County Clerk                                   801 W. Division Street                                Orange          TX          77630                         (409)882‐7055   ( ) ‐
ORE2294     OREA, PEDRO                                                   3404 AVENUE J                                         FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
ORE6523     OREA, SEVERIANO & MARCELINA                                   4121 HOWLET STREET                                    FT WORTH        TX          76103                         ( ) ‐           ( ) ‐
ORL1459     ORLIE, MICHAEL                                                8904 CREST RIDGE DRIVE                                FT WORTH        TX          76179                         ( ) ‐           ( ) ‐
ORR1000     ORR, THOMAS                                                   2901 HUNTER ST.                                       FORT WORTH      TX          76113                         ( ) ‐           ( ) ‐
ORR1001     ORR, TRACY LYNN                                               6820 CRAIG ST                                         FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
ORR4660     ORRELL, MARYANN K                                             2504 STONEHURST                                       ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
ORT0269     ORTMAN, CHRIS                                                                                                                                                                 ( ) ‐           ( ) ‐
ORT1000     ORTIZ, GLORIA ANN                                             711 TIERNEY ROAD                                   FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ORT1194     Carlos R. Ortiz                                               1205 N. 4th Street                                 Alpine             TX          79830                         ( ) ‐           ( ) ‐
ORT2612     Gabriel Ortega                                                2612 Lucas Drive                                   Fort Worth         TX          76119                         ( ) ‐           ( ) ‐
ORT9039     ORTEGA, CARMELO AND LUZ MARIA                                 708 WINNIE STREET                                  FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ORT9250     ORTEGA, GUADALUPE                                             3701 AVENUE K                                      FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
OSB0334     Billie L. Osburn                                              334 Rockland Drive                                 Lewisville         TX          75077                         ( ) ‐           ( ) ‐
OSB0385     Renee Osburn                                                  PO Box 385                                         Madison            IN          47250                         ( ) ‐           ( ) ‐
OSB5188     OSBORNE, TAMMIE                                               63232 FRANKFORT RD                                 SALESVILLE         OH          43778                         (740)680‐0445   ( ) ‐
OSB7942     Patricia E. Osborne                                           201 W. Oakview Ave.              #37               Centralia          WA          98531                         (360)388‐1395   ( ) ‐
OSE3135     OSEGUERA, ALFONSO SEGUNDINO & MARIA                           2302 WILMETTE DR                                   ARLINGTON          TX          76018                         ( ) ‐           ( ) ‐
OSL9999     Oslo Petroleum S.A.                                           De La Plaine House #28           P.O. Box N‐10697 Nassau, Bahamas                                               ( ) ‐           ( ) ‐
OSU0360     OSU Career Services                                           360 Student Union                                  Stillwater         OK          74078                         (405)744‐9644   ( ) ‐
OSW5429     Jan Juanita Oswalt                                            2803 Mansard                                       Vernon             TX          76384                         ( ) ‐           ( ) ‐
OTE8105     Otero Combined Court                                          13 West Third Street             Room 105 ‐ County La Junta           CO          81050          US             ( ) ‐           ( ) ‐
OTO1000     O'TOOLE, BESSE J.                                             5300 HIDDEN OAKS LANE                              ARLINGTON          TX          76017                         ( ) ‐           ( ) ‐
OTT1234     Otto, Louis S.                                                                                                                                                                ( ) ‐           ( ) ‐
OTT3274     OTT, MILDRED M                                                1811 OVERBROOK DRIVE                                  ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
OTT5410     Otto, LC                                                      101 Otto Rd                                           Adah            PA          15410                         ( ) ‐           ( ) ‐
OUM8966     Oklahoma United Methodist Foundation, Inc                     PO Box 3499                                           Tulsa           OK          74101          US             ( ) ‐           ( ) ‐
OUT2522     Outback Royalty Interests, LLC                                PO Box 50892                                          Midland         TX          79710‐0892                    (800)488‐4042   ( ) ‐
OVE8873     Charles & Beverly Overton Rev. Trust                          PO Box 32                                             Yeso            NM          88136                         (575)355‐7788   ( ) ‐
OWE1223     KENNETH OWENS                                                 605 AVENUE E, NW                                      CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
OWE2125     Owen, Stephanie                                               11330 Valleydale Drive                                Dallas          TX          75230                         ( ) ‐           ( ) ‐
OWE3758     OWEN & NELDA OWEN, WILLIAM R                                  6229 WARRINGTON PLACE                                 FT WORTH        TX          76112                         ( ) ‐           ( ) ‐
OWE4959     KAY ELLEN OWENS                                               1346 SOUTHWEST COLLEGE                                TOPEKA          KS          66604                         ( ) ‐           ( ) ‐
OWE7932     OWENS, DALE R & MELISSA KAY                                   409 COLGATE COURT                                     ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
OWE9020     OWENS, JERRY L                                                4204 GREENCREST DRIVE                                 ARLINGTON       TX          76016                         ( ) ‐           ( ) ‐
OWE9610     OWENS, WILLIAM & DEBORAH                                      601 N PARKRIDGE DR                                    MANSFIELD       TX          76063                         ( ) ‐           ( ) ‐
OWN9173     OWNBY, WESLEY & CATHY L                                       208 BLAIR LANE                                        ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
OXF0521     Tammie Marie Oxford                                           313 Johnson Avenue                                    Everman         TX          76140                         (682)283‐1293   ( ) ‐
OXF1000     OXFORD, CHRISTINE                                             2801 AVE H                                            FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
OXF5234     Oxford Associates, Inc.                                       1860 Crown Drive                 Suite 1402           Dallas          TX          75234                         ( ) ‐           ( ) ‐
OZA0131     OZARKA                                                        P.O. BOX 856680                                       LOUISVILLE      KY          40285‐6680                    (800)950‐9397   ( ) ‐
OZA2458     Ozark Exploration, Inc                                                                                                                                                        ( ) ‐           ( ) ‐
P2E1355     P2 Energy Solutions                                           1355 Central Parkway South #500                       San Antonio     TX          78232‐5059                    (210)402‐5982   ( ) ‐
PAC0549     Diane Stephens Packer                                         12400 Churchill Ct.                                   Dallas          TX          75230                         (214)923‐9155   ( ) ‐
PAC1000     PACKARD, MARK & TRACEY                                        5100 HIDDEN OAKS LANE                                 ARLINGTON       TX          76017                         ( ) ‐           ( ) ‐
PAC1148     PACK, ALBERT & MARY                                           1707 REDWOOD ST                                       ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
PAC1610     Pacific Energy Group, Inc.                                    16102 Waikiki Ln. #A                                  Huntington      CA          92649                         (337)278‐0787   ( ) ‐
PAC2863     PACHECO, JUAN M                                               7358 COUNTRY ROAD 395                                 PRINCETON       TX          75407                         ( ) ‐           ( ) ‐
PAC4390     PACE, MILTON AND SHIRLEY                                      5533 CHIMNEY ROCK ROAD                                FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
PAC6249     PACE, MELUYLIN S                                              2708 CARTEN STREET                                    FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
PAC6281     PACHECO, VIRGINIA                                             2617 FOREST AVENUE                                    FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
PAD0074     Patrick Padon                                                 74 Dolan Ln.                                          Columbus        MT          59019                         ( ) ‐           ( ) ‐
PAD1888     PADILLA, VICTORIA                                             1915 AVALON LANE                                      ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
PAD5222     PA Dept of Conservation & natl Resources          Pedro       Topographic & Geologic Survey   500 Waterfront        Pittsburgh      PA          15222                         (412)442‐5826   ( ) ‐
PAD5744     PADILLA, NORMA                                                1915 AVALON LANE                                      ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
PAD7128     PA Department of Revenue                                      PO Box 280425                                         Harrisburg      PA          17128‐0425                    ( ) ‐           ( ) ‐
PAD9999     Paden, Jeff                                                                                                                                                                   ( ) ‐           ( ) ‐
PAG3751     PAGE, ANNIE                                                   2051 E MURPHY                                         FT WORTH        TX          76104                         ( ) ‐           ( ) ‐
PAH0386     PAHL, TERESA                                                  2821 HAYNIE                                           FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
PAL0999     Palm Beach County                                                                                                                                                             ( ) ‐           ( ) ‐
PAL1000     PALEY, ROY E                                                  1701 PACIFIC PLACE                                    FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
PAL1100     PALOMAREZ, OMAR                                               5800 ROCKHILL RD                                      FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
PAL1145     PALOMA RESOURCES LLC                                          1021 MAIN STREET                 SUITE 2600           HOUSTON         TX          77002                         ( ) ‐           ( ) ‐
PAL1480     Palo Pinto County Clerk                                                                                                                                                       ( ) ‐           ( ) ‐
PAL5108     PALMEN, LONNIE & PEGGY                                        9515 FENORYCH DR                                      OKLAHOMA CITY OK            73165                         (405)672‐8327   ( ) ‐
PAL7024     Palmer Drug Abuse Program                                     Three Memorial City Plaza        840 Gessner, Suite   Houston       TX            77024                         ( ) ‐           ( ) ‐
PAM4347     PAMILTON, BERTHA M                                            1132 STELLA STREET                                    FORT WORTH    TX            76104                         ( ) ‐           ( ) ‐
PAN0615     Panola County Clerk                                                                                                                                                           ( ) ‐           ( ) ‐
PAN1171     Pangaea, Inc.                                                 11715 Cardinal Lane                                   Edmond          OK          73013                         (405)341‐0474   ( ) ‐
PAN3870     PANTHER CLUB FALL FIESTA                                                                                                                                                      ( ) ‐           ( ) ‐
PAN5311     Deborah West Panagacos                                        94 Fort Hill Rd                                       Huntington      NY          11743                         ( ) ‐           ( ) ‐
PAN5633     Panola County Abstract & Title                                                                                                                                                ( ) ‐           ( ) ‐
PAN5775     Panhandle Oil and Gas Inc.                                    Dept. #96‐0299                                        Oklahoma City   OK          73196‐0299                    ( ) ‐           ( ) ‐
PAR0191     Parker County Clerk                                                                                                                                                           ( ) ‐           ( ) ‐
PAR0303     Parsley Energy                                                303 Colorado Street, Ste. 3000                        Austin          TX          78701                         ( ) ‐           ( ) ‐
                                                               Case 21-10374-JTD                                     Doc 1              Filed 02/04/21                        Page 61 of 82

Vendor ID                         Vendor Name          Attention               Address 1                 Address 2           City        State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
PAR0329     PARKER COUNTY APPRAISAL DISTRICT                                                                                                                                       ( ) ‐           ( ) ‐
PAR0502     Jordan Partee                                                                                                                                                          ( ) ‐           ( ) ‐
PAR0627     PARGA, JAMIE & ROSA                                    3500 MEADOWBROOK DR                                 FT WORTH          TX          76103                         ( ) ‐           ( ) ‐
PAR1000     PARKER, JR., OTHO W.                                   1712 ROCKVIEW CT.                                   FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
PAR1030     Ty Parkison                                            1030 Andrews Hwy                 Suite 110          Midland           TX          79701                         ( ) ‐           ( ) ‐
PAR1093     Elena G Padron                                         2003 Alabama Street                                 Big Spring        TX          79720                         ( ) ‐           ( ) ‐
PAR1100     PARK, JAMES & BETTE                                    7012 BOWMAN SPRINGS RD                              ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
PAR1113     PARRA, ANTONIO                                         3408 MOUNT VERNON AVENUE                            FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
PAR1234     JIM PARKER                                             1100 COUNTRY ROAD 10                                CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
PAR1236     JIM AND CELIA PARKER                                   1100 COUNTRY ROAD 10                                CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
PAR1254     PARKING COMPANY OF AMERICA                 FORT        4011 COMMERCE STREET                                DALLAS            TX          75226                         (214)874‐0468   ( ) ‐
PAR1270     PARKER, BRIDGET                                        5333 FOSSIL CREEK BLVD #1135                        FT WORTH          TX          76137                         (817)788‐4932   ( ) ‐
PAR1420     PERKINS, PATTY JO                                      722 W 140TH ST                                      GARDENA           CA          90247                         ( ) ‐           ( ) ‐
PAR1757     Barbara L. Parady                                      7155 Via Mariposa Norte                             Bonsall           CA          92003                         (818)425‐3436   ( ) ‐
PAR2969     DARTON, MILDRED                                        2305 NOTTINGHAM                                     FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
PAR3100     Parkersburg & Wood County Public Library               3100 Emerson Ave.                                   Parkersburg       WV          26104‐4589                    ( ) ‐           ( ) ‐
PAR3725     Par Four Management                                    Attn: Peg Knellinger             1213 Greenacre Dr. Cambridge         OH          43725                         ( ) ‐           ( ) ‐
PAR3746     PARHAM, BETTY                                          909 SOUTH HAYNES                                    FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
PAR3793     Parker, Tyson                                          113 South Main Street                               Woodsfield        OH          43793                         ( ) ‐           ( ) ‐
PAR3964     Paris, Michael                                         916 Trenton Street                                  Toronto           OH          43964                         ( ) ‐           ( ) ‐
PAR4593     Shirley L. Paroczai                                    12050 Stoneridge Road                               Dayton            MN          55327                         ( ) ‐           ( ) ‐
PAR5713     Nina Boring Parker                                     4802 Whirlwind Drive                                Wichita Falls     TX          76310                         (940)696‐9748   ( ) ‐
PAR6107     Parks & Community Services                             Haws Athletic Center             600 Congress       Fort Worth        TX          76107                         ( ) ‐           ( ) ‐
PAR6380     Neal E. Parsons & Marie D. Parsons                     2316 Lane Street                                    Falls City        NE          68355                         ( ) ‐           ( ) ‐
PAR6866     John Paul Parker                                       96716 Grande Oaks Lane                              Fernandina        FL          32034                         (214)729‐7378   ( ) ‐
PAR7181     PARR, BETTY                                            2625 FOREST AVENUE                                  FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
PAR7205     Parshall Family Limited Partnership                    7205 Maranatha Ct.                                  Fort Worth        TX          76034                         (817)808‐6218   ( ) ‐
PAR7921     BRUCE PARR, TRUSTEE OF PARR TRUST                      306 AVENUE G SE                                     CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
PAR9017     Katherine Parker aka Katherine Lalicker                48 Maurer Mountain Rd.                              Dillon            MT          59725                         ( ) ‐           ( ) ‐
PAR9133     PARDI, JAMES L                                         2608 CRAVENS ROAD                                   FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
PAR9459     Michelle Eakin Parchman                                                                                                                                                ( ) ‐           ( ) ‐
PAR9609     PARAMO, JOSE & MARIA                                   5213 S HAMPSHIRE BLVD                               FT WORTH          TX          76112                         ( ) ‐           ( ) ‐
PAR9801     Parra, Rosalba Atehortua                                                                                                                                               ( ) ‐           ( ) ‐
PAS0077     Passaic County Surrogate Court                         County Court House Complex       77 Hamilton Street Paterson          NJ          07505                         ( ) ‐           ( ) ‐
PAS0338     Pasco County Clerk of Court                            Attn" Official Records           PO Box 338         New Port Richey   FL          34656‐0338                    ( ) ‐           ( ) ‐
PAS2052     Karen C. Pasquier                                      2000 San Pablo                                      Rio Rancho        NM          87144                         ( ) ‐           ( ) ‐
PAS3133     PASTOR, RODERICK J                                     1600 SHELMAR COURT                                  ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
PAT0201     Angela Patterson                                       201 Lake Front Drive                                Mabank            TX          75156                         ( ) ‐           ( ) ‐
PAT1234     CHARLES PATE                                           2507 CRESCENT DRIVE                                 VERNON            TX          76384                         ( ) ‐           ( ) ‐
PAT1692     Ace Patterson                                          16921 Elm Lane                                      Morris            OK          74445          US             ( ) ‐           ( ) ‐
PAT3105     PATTERSON, ESTEL AND SHIRLEY                           118 ORIOLE DRIVE                                    ARLINGTON         TX          76010                         ( ) ‐           ( ) ‐
PAT3372     PATEL, NIVA M                                          1813 RICHLEN WAY                                    DE SOTO           TX          75115                         ( ) ‐           ( ) ‐
PAT3553     Patricia A. Fahey, Clerk                               Ohio County Commission           1500 Chapline      Wheeling          WV          26003‐3553                    ( ) ‐           ( ) ‐
PAT4050     PATEL, SANMUKH BHAI & PUSHPA                           7801 BRIARSTONE COURT                               FT WORTH          TX          76112                         ( ) ‐           ( ) ‐
PAT5001     PATTY, JACOB                                           7001 ROBINHOOD LANE                                 FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
PAT6101     Patton, Samuel                                         3608 6th Ave.                                       Parkersburg       WV          26101                         ( ) ‐           ( ) ‐
PAU9537     PAULEY, SEUNG                                          4100 BALBOA COURT                                   ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
PAU9675     Paul Hastings, LLP                                     191 N. Wacker Dr                 30th Floor         Chicago           IL          60606                         ( ) ‐           ( ) ‐
PAU9999     PA UC FUND                                                                                                                                                             ( ) ‐           ( ) ‐
PAV8265     PAVER, VANITA LYNN                                     7141 RUTH STREET                                    FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
PAW0459     Pawnee County Treasurer                                                                                                                                                ( ) ‐           ( ) ‐
PAW4058     Pawnee County Clerk                                    500 Harrison St.                                    Pawnee            OK          74058                         ( ) ‐           ( ) ‐
PAY0001     PayPal                                                                                                                                                                 ( ) ‐           ( ) ‐
PAY1222     PAYNE COUNTY ASSESSOR                                  315 WEST 6TH STREET              SUITE 102          CLEARWATER        OK          74074                         ( ) ‐           ( ) ‐
PAY1223     Payne County Clerk                                                                                                                                                     ( ) ‐           ( ) ‐
PAY1654     PAYCHEX                                                                                                                                                                ( ) ‐           ( ) ‐
PAY2350     Paycom                                                 2350 Airport Freeway             Ste. 320           Bedford           TX          76022                         (877)280‐2518   ( ) ‐
PAY2925     Pay.Gov                                                                                                                                                                ( ) ‐           ( ) ‐
PAY3723     PAYNE, ALMA                                            3408 MONTCASTLE DR                                  FT WORTH          TX          76119                         ( ) ‐           ( ) ‐
PCN5143     PC Network Services, Inc.                              109 Nicholson Road                                  Sewickley         PA          15143                         (412)928‐8670   ( ) ‐
PDA8400     PDAP                                                   Three Memorial City Plaza        840 Gessner, Suite Houston           TX          77024                         ( ) ‐           ( ) ‐
PDQ6301     PDQ Print Shop/Graphics, Inc.                          124 S. Third Street                                 Clarksburg        WV          26301                         ( ) ‐           ( ) ‐
PEA1233     JAMES A PEACOCK CREDIT SHELTER TRUST                   PO BOX 2271                                         VERNON            TX          76384                         ( ) ‐           ( ) ‐
PEA2099     PEACE, JANICE                                          P.O. BOX 2183                                       FT WORTH          TX          76113                         ( ) ‐           ( ) ‐
PEA2119     Peach Energy & Land Services, Inc.                     209 W. 2nd Street                Suite 205          Fort Worth        TX          76102                         ( ) ‐           ( ) ‐
PEA6269     Carol Alley Pearce                                     721 North Country Lane                              Rockwall          TX          75087                         (972)814‐0481   ( ) ‐
PEA6403     DAVID PEACOCK                                          PO BOX 541                                          ONIDA             SD          54564‐0541                    ( ) ‐           ( ) ‐
PEA6464     PEARSON, RENEE Y                                       1603 SOUTHBROOK DR                                  WADENA            MN          56482                         ( ) ‐           ( ) ‐
PEA6824     PEARSON, JEWEL                                         4412 WILBARGER STREET                               FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
PEC0200     Pecos County Tax Assessor Collector                    200 S. Nelson St.                                   Fort Stockton     TX          79735                         (432)336‐3386   ( ) ‐
PEC0848     Pecos District Clerk                                   PO Box 848                                          Pecos             TX          79772                         ( ) ‐           ( ) ‐
PEC1174     The Pechin Co, Inc                                     7733 Edmonson                                       Newburgh          IN          47630                         (812)483‐2189   ( ) ‐
PEC2802     Pecos Bend Royalties, LLLP                             PO Box 2802                                         Midland           TX          79702          US             ( ) ‐           ( ) ‐
PEC5055     Julie Stanford Peck                                    117 Beley Avenue                                    Mattydale         NY          13211                         (315)289‐6366   ( ) ‐
PEC5180     P.E. Corrigan Power of Appointment Trust               PO Box 643720                                       Vero Beach        FL          32964‐3726                    ( ) ‐           ( ) ‐
PEC8417     Pecos Bend Royalties, LLLP                             PO Box 2802                                         Midland           TX          79702                         ( ) ‐           ( ) ‐
PEC9735     Pecos County Clerk                                     Pecos County Courthouse          103 West Callaghan Ft. Stockton      TX          79735                         ( ) ‐           ( ) ‐
PED0251     PEDRAZA, MARIA G                                       5421 GREENLEE STREET                                FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
PED6235     Pedroza, Victor                                        2907 South James St                                 Decatur           TX          76235                         ( ) ‐           ( ) ‐
PEE9999     Peeples, Shelly                                                                                                                                                        ( ) ‐           ( ) ‐
PEG1526     PEGUES, TOZZ                                           18480 E POWERS                                      CENTENNIAL        CO          80015                         ( ) ‐           ( ) ‐
PEG5944     PEGROSS, JAMES                                         937 E RICHMOND AVE                                  FT WORTH          TX          76104                         ( ) ‐           ( ) ‐
PEL2600     Mary Virginia Rickel Pelletier                         80 Elizabeth Street                                 Hartford          CT          06105                         (860)232‐5701   ( ) ‐
PEN0999     Dale M. Pennington                                                                                                                                                     ( ) ‐           ( ) ‐
PEN1491     PENNELL, JOHN                                                                                                                                                          ( ) ‐           ( ) ‐
PEN1528     Pennsylvania Department of Health                      Vital Records                    PO Box 1528        New Castle        PA          16103                         (844)228‐3516   ( ) ‐
PEN1575     PA Department of Transportation            Office of   AR PennDOT ‐ Non‐APRAS           PO Box 15758       Harrisburg        PA          17105                         ( ) ‐           ( ) ‐
PEN1601     PENNWELL                                               PO BOX 21288                                        TULSA             OK          74121                         (918)832‐9263   (918)831‐9123
PEN2220     Pennywise Power                                        PO Box 2229                                         Houston           TX          77252‐2229                    (877)455‐4674   ( ) ‐
PEN2950     PENA, ELISEO & HERMELINDA M                            4025 HAMPSHIRE BLVD                                 FT WORTH          TX          76103                         ( ) ‐           ( ) ‐
PEN3017     Pennington Air & Heat Co.                              3017 Honeysuckle Ave.                               Fort Worth        TX          76111                         (817)925‐7157   (817)834‐2111
PEN4470     PENNINGTON, CLYDE G & MARGIE                           3160 MIMS STREET                                    FT WORTH          TX          76112                         ( ) ‐           ( ) ‐
PEN4979     Royce Faye Hull Pendergast                             16615 Shadow Path Drive                             Houston           TX          77059                         (409)882‐1640   ( ) ‐
PEN5593     PENNY, TAMARA A                                        7129 HIGHTOWER                                      FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
PEN5642     Pennsylvania Department of Revenue                     PO Box 280404                                       Harrisburg        PA          17128                         ( ) ‐           ( ) ‐
PEN5689     PENA, WILLIE AND MARIA                                 4509 PANOLA AVENUE                                  FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
PEN9999     Chad Pence                                             6600 Onyx Dr.                                       North Richland    TX          76180                         ( ) ‐           ( ) ‐
PEO0138     People's Bank, N.A.                                    138 Putnam Street                                   Marietta          OH          45750                         ( ) ‐           ( ) ‐
PEO0845     Peoples Bank ‐ OH                                      845 Wheeling Avenue                                 Cambridge         OH          43725                         (740)439‐7617   ( ) ‐
PEP3305     PEPRAZA, JAIMIE                                        2721 WALLACE STREET                                 FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
PER0167     Perry County Probate Court                             Attn: Linda                      PO Box 167         New Lexington     OH          43764                         ( ) ‐           ( ) ‐
PER0437     PEREZ & JUAN M MARTINEZ, MARIA DE LUZ                  3533 BURTON AVENUE                                  FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
PER0440     PEREZ, JOSE A                                          3317 CRENSHAW STREET                                FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
PER1000     PEREZ, DAVID & SOCORRO                                 2819 AVENUE I                                       FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
PER1036     PERRY, SHAWN                                                                                                                                                           ( ) ‐           ( ) ‐
PER1273     PEREZ, FRANCES                                         2927 MAJOR STREET                                   FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
PER1368     Permian Development, LLC                               PO Box 136879                                       Fort Worth        TX          76136                         ( ) ‐           ( ) ‐
PER1477     PEREZ, MARIA BELEN                                     2700 THANNISCH AVENUE                               FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
PER1509     PEREZ, BENITO                                          2605 CAPISTRANO                                     ARLINGTON         TX          76015                         ( ) ‐           ( ) ‐
PER1590     PEREZ, BENITO                                          2605 CAPISTRANO                                     ARLINGTON         TX          76015                         ( ) ‐           ( ) ‐
PER2602     PEREZ, DICKIE                                          2512 PUTNAM STREET                                  FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
PER2631     PERRY, JUDY                                            1804 HIGH VISTA ST                                  FT WORTH          TX          76112                         ( ) ‐           ( ) ‐
PER2929     Peregrine Petroleum Partners               Attn:       2929 Allen Parkway, Suite 3100                      Houston           TX          77019                         ( ) ‐           ( ) ‐
PER3156     PEREZ, BLANCA                                          3301 AVENUE N                                       FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
PER3322     PEREZ, JOSE D AND YOLANDA                              3501 EAST ROSEDALE STREET                           FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
                                                         Case 21-10374-JTD                                          Doc 1                Filed 02/04/21                       Page 62 of 82

Vendor ID                          Vendor Name       Attention               Address 1                  Address 2               City     State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
PER3353     PERSONNEL CONCEPTS                                   P O BOX 3353                                            SAN DIMAS       CA          91773                         (800)333‐3795   (800)760‐1190
PER3593     PERPENER, RUBY JEAN                                  3005 HATCHER                                            FT WORTH        TX          76105                         ( ) ‐           ( ) ‐
PER3642     Performance Publishing                               3313 W. Cherry Lane #344                                Meridian        ID          83642                         ( ) ‐           ( ) ‐
PER3759     PERALES, JUAN GERARDO                                5524 SANTA BARBARA AVE                                  FT WORTH        TX          76114                         ( ) ‐           ( ) ‐
PER3764     Perry County Recorder                                P.O. Box 147                                            New Lexington   OH          43764                         (740)342‐2494   ( ) ‐
PER4323     PERRY JR, CALVIN                                     3724 CRENSHAW AVENUE                                    FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
PER5127     PEREZ, ELIAZAR & MARGARITA                           3921 E ROSEDALE ST                                      FT WORTH        TX          76105                         ( ) ‐           ( ) ‐
PER5170     Lori Perry                                           PO Box 1465                                             Gravette        AR          72736                         (479)787‐8587   ( ) ‐
PER5597     CORPORATION, PEREZ                                   P.O. BOX 24084                                          FT WORTH        TX          76124                         ( ) ‐           ( ) ‐
PER5765     PEREZ, JUAN C AND DOROTHY A                          201 NORTH CIRCLE DRIVE                                  ARLINGTON       TX          76010                         ( ) ‐           ( ) ‐
PER5873     PERKINS, MICHAEL L                                   3000 MIMS STREET                                        FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
PER6124     Janina Perdue                                        3604 Marianne Cir.                                      Denton          TX          76209                         ( ) ‐           ( ) ‐
PER6783     Victoria Hatch Pereira                               1306 Ridgecrest Dr. SE                                  Albuquerque     NM          87111                         ( ) ‐           ( ) ‐
PER7415     Perry Street Communications, LLC                     3131 McKinney Avenue, Ste 535                           Dallas          TX          75204                         (214)965‐9955   ( ) ‐
PER7435     PEREZ, ESPARANZA                                     3704 AVENUE J                                           FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
PER7589     Permico Royalties, LLC                               508 W. Wall Street                Ste. 1250             Midland         TX          79701                         ( ) ‐           ( ) ‐
PER8352     PEREZ, HERMELINDA                                    920 SOUTH HAYNES AVENUE                                 FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
PER8729     Cheryl Diane Perkins                                 4831 E. Eden Drive                                      Cave Creek      AZ          85331                         (602)971‐1861   ( ) ‐
PER8961     PEREZ, ANTONIO AND MARIA                             3712 AVENUE L                                           FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
PER9473     PEREZ, MARIA                                         3532 AVE N                                              FT WORTH        TX          76105                         ( ) ‐           ( ) ‐
PER9544     PERKOV, NICHOLAS                                     214 PARKMEAD COURT                                      ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
PER9702     PBLA Permian Basin Landmen's Assn                    P.O. Box 2292                                           Midland         TX          79702‐2292                    ( ) ‐           ( ) ‐
PER9705     Permian Abstract Company                             2101 W. Wadley, Suite 10                                Midland         TX          79705                         ( ) ‐           ( ) ‐
PER9714     Permian Basin Abstract Co.                           127 NW Ave A                                            Andrews         TX                                        ( ) ‐           ( ) ‐
PES7298     PESCHEL, LEE ROY                                     613 UPTON AVENUE                                        FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
PET0004     PETROLEUM FINANCIAL INC                              PO BOX 122298                     DEPT 2298             DALLAS          TX          75312‐2298                    (817)339‐1000   ( ) ‐
PET0415     Pettis County Circuit Court                          Attn: Probate                     415 S. Ohio           Sedalia         MO          65301                         ( ) ‐           ( ) ‐
PET0519     Douglas C. Pettit                                    2752 Cimarron Rd.                                       Riverside       CA          92506                         (951)318‐8419   ( ) ‐
PET1000     PETTIS, TANYA D                                      8334 SUSSEX ST                                          FORT WORTH      TX          76108                         ( ) ‐           ( ) ‐
PET1133     PETTY, DEBORAH                                       12733 WELSH WALK                                        KELLER          TX          76248                         ( ) ‐           ( ) ‐
PET1234     CATHERINE NORTON PETTY                               11428 HWY 287 WEST                                      VERNON          TX          76384                         ( ) ‐           ( ) ‐
PET1236     JERRY K PETTY                                        471 PETTY ROAD                                          NOCONA          TX          76255                         ( ) ‐           ( ) ‐
PET1642     PETROLAWICZ, JOSEPH                                                                                                                                                    ( ) ‐           ( ) ‐
PET1748     PETERS, SHARONDA                                     2929 MILAM STREET                                       FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
PET2532     Virgil E. Peterson                                   2977 Fountain Hill Ct.                                  Watkins         CO          80137                         ( ) ‐           ( ) ‐
PET2800     PETRODIGITALDATA.COM                                 2800 East League City Parkway                           League City     TX          77573                         (832)392‐0689   ( ) ‐
PET3102     Petroleum Club of Oklahoma City Inc.                 100 N. Broadway, Suite 3400                             Oklahoma City   OK          73102                         ( ) ‐           ( ) ‐
PET3754     Robert C. Pettit                                     457 S. 2500 W.                                          Lehi            UT          84043                         (801)319‐7010   ( ) ‐
PET4133     PETERS, CRAIG J                                      2247 JADESTONE DRIVE                                    JACKSONVILLE    FL          32246                         ( ) ‐           ( ) ‐
PET4138     PETERS, MICHAEL J                                    1211 3RD STREET S.W.                                    WADENA          MN          56482                         ( ) ‐           ( ) ‐
PET5542     Bryan L. Pettit, Jr.                                 1576 Heather Downs Cir.                                 South Jordan    UT          84095                         (801)243‐2025   ( ) ‐
PET6101     PETERS, ROBERT L                                     P O BOC 44116                                           EDEN PRAIRIE    MN          55340                         ( ) ‐           ( ) ‐
PET6834     Warren W. Peters                                     609 N 14th Street                                       Selah           WA          98942                         (509)952‐4933   ( ) ‐
PET6973     PETERS, DAVID J                                      55 ICE LAKE DRIVE                                       MOUNTAIN TOP    PA          18707                         ( ) ‐           ( ) ‐
PET7573     PetroDigitalDatacom                                  2800 East League City Parkway     Suite 127             League City     TX          77573                         ( ) ‐           ( ) ‐
PET8191     Matthew C. Pettit                                    9731 Chesapeake Dr.                                     South Jordan    UT          84095                         (801)641‐3351   ( ) ‐
PET8533     PETERSON, LINDA                                      6612 GREENLEE STREET                                    FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
PET9666     Richard Pettit, Jr.                                  1025 Purple Sage                                        Castle Rock     CO          80104                         (303)478‐9740   ( ) ‐
PET9721     Petco Limited                                        A Texas Limited Partnership       P.O. Box 911          Breckenridge    TX          76424                         ( ) ‐           ( ) ‐
PET9999     Petrovich, Nicole                                    61 Beyrleye Avenue                                      Pittsburgh      PA          15223                         ( ) ‐           ( ) ‐
PFI4734     PFIRMAN, MARGARET C                                  6701 ROUTT ST                                           FT WORTH        TX          76112                         ( ) ‐           ( ) ‐
PHA3912     PHAN, HOA                                            903 PETRA COURT                                         ARLINGTON       TX          76017                         ( ) ‐           ( ) ‐
PHA7488     PHAM, KHAHN                                          3001 BOMAR AVE                                          FT WORTH        TX          76103                         ( ) ‐           ( ) ‐
PHA9540     PHAM, LAM DON                                        700 SOUTH KENMORE STREET                                ANAHEIM         CA          92804                         ( ) ‐           ( ) ‐
PHE9849     Grace Ann McDaniel Phelps                            1419 E 6th Street                                       Big Spring      TX          76113                         ( ) ‐           ( ) ‐
PHH1000     PHH MORTGAGE CORPORATION                 SPECIAL     4001 LEADENHALL ROAD                                    MT. LAUREL      NJ          08054                         ( ) ‐           ( ) ‐
PHI0182     Philadelphia County Probate Department               Register of Wills                 182 City Halll        Philadelphia    PA          19107                         (215)686‐6261   ( ) ‐
PHI0328     Elnora Philips                                       609 North 18th Street                                   Lamesa          TX          79331                         ( ) ‐           ( ) ‐
PHI0678     Phillips Management, LLC                             PO Box 51743                                            Lafayette       LA          70505                         (318)222‐1800   ( ) ‐
PHI1000     PHILLIPS, JAHN MICHAEL                               1550 EASTCHASE #600                                     FORT WORTH      TX          76120                         ( ) ‐           ( ) ‐
PHI1280     Michael Philpott                                     20 Valley Ridge Road                                    Fort Worth      TX          76107                         ( ) ‐           ( ) ‐
PHI1504     Virginia Phillips                                    1504 W. 4th Street                                      Littlefield     TX          79339                         ( ) ‐           ( ) ‐
PHI1665     PHILLIPS & KATSUKO PHILLIPS, THOMAS F                                                                                                                                  ( ) ‐           ( ) ‐
PHI2258     PHILLIPS, FRANK                                      3849 KILLIAN STREET                                     FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
PHI2624     Phillips Energy Partners, LLC                        PO Box 51743                                            Lafayette       LA          70505                         (210)865‐6021   ( ) ‐
PHI4628     PHILLIPS, JOHN                                       4128 BEN MAR STREET                                     FT WORTH        TX          76103                         ( ) ‐           ( ) ‐
PHI6135     Phillips. Jr., Sam                                   6356 Basswood Drive                                     Fort Worth      TX          76135                         ( ) ‐           ( ) ‐
PHI6326     Phillips Equity Capital, LLC                                                                                                                                           ( ) ‐           ( ) ‐
PHI7371     PHILLIPS, WANDA                                      2908 VINEYARD DRIVE                                  ARLINGTON          TX          76015                         ( ) ‐           ( ) ‐
PHI7463     PHILLIPS, CLARENCE AND ABBIE                         7655 WOODBERRY COURT                                 FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
PHI8281     Andy Dorman Phillips                                 PO Box 1725                                          Jacksonville       TX          75766                         (903)284‐6133   ( ) ‐
PHI8668     John T Phillips                                      346 Escondido Drive                                  Del Valle          TX          78617‐5671                    ( ) ‐           ( ) ‐
PHI9135     PHILLIPS, MICHAEL                                    1550 EASTCHASE PKWY STE 600                          FORT WORTH         TX          76120                         ( ) ‐           ( ) ‐
PIC6227     Walton R. Pickens                                    101 Vista Lagoon Court            Unit A‐1           Point Vedra        FL          32082                         (904)860‐7264   ( ) ‐
PIC7371     John Brand Pickens                                   1086 Robert Ayers Rd.                                Summit             MS          39666                         (601)276‐2077   ( ) ‐
PIE0740     Russell Wade Pierce                                  1600 S. Wall Street                                  Brady              TX          76825                         (512)468‐5672   ( ) ‐
PIE0930     Pierce County Probate Court                          930 Tacoma Ave S #110                                Tacoma             WA          98402                         ( ) ‐           ( ) ‐
PIE0931     Pierce County Clerk                                  County‐City Building              930 Tacoma Ave. S, Tacoma             WA          98402                         (253)798‐7717   ( ) ‐
PIE2574     John D Pieper, LLC                                   P O Box 52574                                        Midland            TX          79710                         ( ) ‐           ( ) ‐
PIE5039     Diane Pierce                                         4700 N Western Street                                Amarillo           TX          79124                         ( ) ‐           ( ) ‐
PIE8084     PIEDRA, JESUS AND ALMA                               820 SOUTH HAYNES AVENUE                              FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
PIG3725     Piglia, Joseph L.                                    4565 Clay Pike Rd.                                   Cambridge          OH          43725‐9358                    ( ) ‐           ( ) ‐
PIL5208     PILLOW BILT LLC                                      2802 MCGEE STREET                                    FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
PIM0110     Pima County Superior Court                           110 West Congress                                    Tucson             AZ          85701                         (520)724‐3240   ( ) ‐
PIN1234     Pinello, Cheryl                                                                                                                                                        ( ) ‐           ( ) ‐
PIN2644     PINEDA, ISABEL                                      4617 AVENUE J                                            FT WORTH        TX          76105                         ( ) ‐           ( ) ‐
PIN3148     PINCKNEY SR, RAYMOND D                              POB 1924                                                 FORT WORTH      TX          76101                         ( ) ‐           ( ) ‐
PIO0933     Pioneer Energy Inc.                                 PO Box 31674                                             Edmond          OK          73003                         ( ) ‐           ( ) ‐
PIP2305     Zina Pippins                                        2305 Carverly Drive                                      Fort Worth      TX          76112                         ( ) ‐           ( ) ‐
PIP3600     John Pippins                                        3600 Silkwood Trail                                      Arlington       TX          76016                         ( ) ‐           ( ) ‐
PIP8042     PIP 1990 Trust                                      PO Box 10508                                             Midland         TX          79702                         ( ) ‐           ( ) ‐
PIT0115     Pittsburg County Clerk (OK)                         Hope Trammell, County Clerk        115 Est Carl Albert   McAlester       OK          74501                         ( ) ‐           ( ) ‐
PIT0414     Pittsburg Dept. of Court Records                    City‐County Building               414 Grant Street,     Pittsburg       PA          15219                         (412)350‐4180   ( ) ‐
PIT1243     Pitney Bowes ‐ Fort Worth Postage 1837              PO BOX 856042                                            LOUISVILLE      KY          40285‐6042                    (200)243‐7800   ( ) ‐
PIT1244     Pitney Bowes ‐ Fort Worth Lease 5690                P.O. BOX 856390                                          LOUISVILLE      KY          40285‐6390                    (800)243‐7824   ( ) ‐
PIT1245     Pitney Bowes ‐ Midland Lease 5690        Account # ‐PO Box 371887                                            Pittsburgh      PA          15250‐7887                    ( ) ‐           ( ) ‐
PIT1246     Pitney Bowes ‐ Midland Postage 1837                 PO Box 371874                                            Pittsburgh      PA          15250‐7874                    ( ) ‐           ( ) ‐
PIT1247     Pitney Bowes ‐ Denver Postage 1763                  PO Box 371887                                            Pittsburgh      PA          15250‐7887                    (800)732‐7222   ( ) ‐
PIT1248     Pitney Powes ‐ Denver Lease 9113         Accnt ‐    PO Box 371887                                            Pittsburgh      PA          15250‐7887                    ( ) ‐           ( ) ‐
PIT1459     PITTS, BILLY E                                      1524 CAMERON STREET                                      FT WORTH        TX          76115                         ( ) ‐           ( ) ‐
PIT3629     Peter Pitsker                                       610 22nd Street                                          Huntington      CA          92648                         ( ) ‐           ( ) ‐
PIT5317     Pittsburgh Computer Solutions, Inc.                 3035 Washington Road                                     McMurray        PA          15317                         ( ) ‐           ( ) ‐
PIT9075     PITTMAN, BOBBY                                      911 MOORHEAD COURT                                       ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
PIZ1666     PIZZA HUT                                                                                                                                                              ( ) ‐           ( ) ‐
PJM6422     P.J .Moran Foundation                                2803 Sachett St.                                        Houston         TX          77098                         ( ) ‐           ( ) ‐
PLA0220     PLAINS CAPITAL BANK                      WEALTH      3707 CAMP BOWIE BLVD              SUITE 220             FORT WORTH      TX          76107                         (817)258‐3727   ( ) ‐
PLA0221     PlainsCapital Bank                                   6221 Riverside Drive, Suite 105                         Irving          TX          75039                         ( ) ‐           ( ) ‐
PLA0728     Placer County Superior Court                         Attn: Family Law Division                                                                                         ( ) ‐           ( ) ‐
PLA1000     PLATTE LOCKER                                        PO BOX 206                                              PLATTE          SD          57369                         ( ) ‐           ( ) ‐
PLA1757     PLATTS                                                                                                                                                                 ( ) ‐           ( ) ‐
PLA3698     PLAQUE WORLD                                         611 UNIVERSITY DRIVE                                    FT. WORTH       TX          76107‐2137                    (817)338‐1962   (817)338‐4264
PLA5201     Platinum Parking                                     719 Olive Street                                        Dallas          TX          75201                         (214)871‐6061   ( ) ‐
PLS7210     PLS, Inc.                                            P.O. Box 4987                                           Houston         TX          77210                         ( ) ‐           ( ) ‐
PLY2360     Plymouth County Probate Court                        52 Obery Street, Ste 1130                               Boston          MA          02360                         ( ) ‐           ( ) ‐
PNC3725     PNC Bank‐Cambridge OH                                B4‐B053‐01‐1 Mainstop‐Alana       749 Wheeling Ave      Cambridge       OH          43725                         ( ) ‐           ( ) ‐
                                                                      Case 21-10374-JTD                                            Doc 1            Filed 02/04/21                          Page 63 of 82

Vendor ID                          Vendor Name                    Attention               Address 1                  Address 2             City        State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
PNC5264     PNC Bank‐Realty Services                                          P.O. Box 643952                                       Pittsburgh         PA          15264‐3952                    ( ) ‐           ( ) ‐
POE7781     Brian Poe                                                         7 Wild Orchid Ct.                                     The Woodlands      TX          77385          US             ( ) ‐           ( ) ‐
POE7782     POE, CARMEN L                                                     6813 ROUTT STREET                                     FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
POG5525     Jerry Don Pogue                                                   9291 State Highway 89                                 Ringling           OK          73456                         (580)504‐0344   ( ) ‐
POG8024     B. Jack Pogue dba CBOM LLC                                        2000 McKinney Ave. #975                               Dallas             TX          75201                         ( ) ‐           ( ) ‐
POI0205     Pointer, Travis                                                   1142 East Poplar Street                               Davisville         WV          26142                         ( ) ‐           ( ) ‐
POI0224     Pointer, Gina                                                     1142 East Poplar Street                               Davisville         WV          26142                         ( ) ‐           ( ) ‐
POI0999     Poindexter, Miles                                                                                                                                                                    ( ) ‐           ( ) ‐
POI4403     William S. Poinsett                                               c/o LJM Corporation‐Agent          3843 N. Braeswood Houston             TX          77025                         ( ) ‐           ( ) ‐
POL0625     POLK, PATRICIA ANN                                                7916 MARSH COURT                                     FT WORTH            TX          76123                         ( ) ‐           ( ) ‐
POL2010     POLK COUNTY CLERK                                                 101 W CHURCH                       SUITE 100         LIVINGSTON          TX          77351                         (936)327‐6804   (936)327‐6874
POL3019     Polanco, Jose                                                     3901 S. Ocean Dr.                  Apt 16U           Hollywood           FL          33019                         ( ) ‐           ( ) ‐
POL4745     148, POLYTECHNIC ORDER OF ODD FELLOWS                             3024 FOREST AVE                                      FT WORTH            TX          76112                         ( ) ‐           ( ) ‐
POL5525     Carlton Polk                                                      5525 Ramey St.                                       Fort Worth          TX          76112                         ( ) ‐           ( ) ‐
POL8725     POLLEY, MILTON                                                    1112 S SARGENT                                       FT WORTH            TX          76105                         ( ) ‐           ( ) ‐
PON1000     PONTON, CHANDRA M.                                                7716 STONEBANK CT.                                   FORT WORTH          TX          76112                         ( ) ‐           ( ) ‐
PON7398     Ponderosa Royalty, LLC                                            W.B. Robbins, III, Managing        PO Box 10428      Midland             TX          79702                         (432)683‐5055   ( ) ‐
PON9971     Cecilia Ann Pontremoli                                            2448 Lamar Ave. #709                                 Paris               TX          75460                         (432)425‐5979   ( ) ‐
POP2938     Pope County Clerk and Recorder                                    310 East Main Street                                 Golconda            IL          62938                         ( ) ‐           ( ) ‐
POP4731     Brian O. and Kristen Poppe                                        2505 Hiland Ave.                                     Falls City          NE          68355                         ( ) ‐           ( ) ‐
POR0300     Porterville Court                                                 300 East Olive Avenue                                Porterville         CA          93257                         (559)782‐3700   ( ) ‐
POR0784     Douglas E. & Jennifer L. Portrey                                  217 Wolgemuth Drive                                  Lancaster           PA          17602                         ( ) ‐           ( ) ‐
POR1000     CLARENCE & MARY JO PORTER                                         1005 ARCH ST                                         FORT WORTH          TX          76105                         ( ) ‐           ( ) ‐
POR1545     PORTER JR & JOE E PORTER, ALLEN                                   1907 E MADDOX AVE                                    FORT WORTH          TX          76104                         ( ) ‐           ( ) ‐
POR5961     PORTER, SANDRA EMERSON                                            215 DAVID LN                                         LUMBERTON           TX          77657‐7120                    ( ) ‐           ( ) ‐
POR6895     PORTER, LEE                                                       8409 PICKWICK LANE APT 210                           DALLAS              TX          75225                         ( ) ‐           ( ) ‐
POR8925     PORTER, CLYDE S                                                   7000 ESCONDIDO                                       ARLINGTON           TX          76016                         ( ) ‐           ( ) ‐
POR9170     Anita Porter                                                      3400 Wagner Heights Road           Apt 316           Stockton            CA          95209                         (209)957‐2538   ( ) ‐
POR9719     PORTER, JAMES & TAMBRE                                            3618 HIGH PLAINS COURT                               ARLINGTON           TX          76014                         ( ) ‐           ( ) ‐
POR9998     Portage County Probate Court                                                                                                                                                         ( ) ‐           ( ) ‐
POR9999     Portage County Recorder                                                                                                                                                              ( ) ‐           ( ) ‐
POS1000     POST MASTER                                                                                                             FORT WORTH         TX                                        ( ) ‐           ( ) ‐
POS3146     Positive Tomorrows                                                PO Box 61190                                          Oklahoma City      OK          73146                         ( ) ‐           ( ) ‐
POT0325     Pott County Clerk                                                 325 N Broadway Ave #307                               Shawnee            OK          74801                         (405)273‐3624   ( ) ‐
POT0883     POTTER, JASON                                                     104 RUSSELL CT                                        WEATHERFORD        TX          76087                         ( ) ‐           ( ) ‐
POT1667     POT BELLY                                                                                                                                                                            ( ) ‐           ( ) ‐
POT3254     Michael K. Poteet and Letitia M. Poteet                           3322 Big Cloud Circle                                 Thousand Oaks      CA          91360                         (805)492‐9150   ( ) ‐
POT3676     Potsdam College Foundation, Inc.                                  Jason Ladouceur                    44 Pierepont       Potsdam            NY          13676                         ( ) ‐           ( ) ‐
POT9101     Potter County Clerk                                               500 S. Fillmore, Room 202                             Amarillo           TX          79101                         ( ) ‐           ( ) ‐
POU3753     POUX, VIJAY                                                       6106 PARK MEADOW DRIVE                                ARLINGTON          TX          76018                         ( ) ‐           ( ) ‐
POU3875     Charles Pounds                                                    5828 Show Master Lane                                 Fort Worth         TX          76179                         (817)905‐6954   ( ) ‐
POW0500     Eva Powell                                                        500 Oak Hollow Ln.                                    Fort Worth         TX          76112                         (817)896‐4141   ( ) ‐
POW0718     PowerObjects                                                      718 Washington Ave. N              Suite 202          Minneapolis        MN          55401                         (612)339‐3355   (612)339‐4433
POW1385     POWERS, JOE ROBERT AND GLENDA                                     301 NORTH CIRCLE DRIVE                                ARLINGTON          TX          76010                         ( ) ‐           ( ) ‐
POW1592     POWERS, AMANDA                                                                                                                                                                       ( ) ‐           ( ) ‐
POW1743     Emily Montgomery Powell                                           1011 Lois St. #31                                     Kerrville          TX          78028                         (830)370‐7301   ( ) ‐
POW1857     Christianne Powell                                                6713 Chalk River Drive                                Fort Worth         TX          76179                         (817)709‐6653   ( ) ‐
POW2009     JESSICA MELISSA POWERS                                            P O BOX 1011                                          COWEN              WV          26206                         ( ) ‐           ( ) ‐
POW4493     GARY JAMES POWERS                                     ANGELA      46 SKYLINE LANE                                       COWEN              WV          26206                         ( ) ‐           ( ) ‐
POW4701     POWELL BARNETT SHALE NEWSLETTER                                   P O BOX 470157                                        FORT WORTH         TX          76147                         (817)886‐9915   ( ) ‐
POW6489     Donna L. Powell                                                   6056 Gulfport Blvd. S.                                Gulfport           FL          33707                         (727)415‐0915   ( ) ‐
POW7965     POWERS, KERI‐DAWN                                                 288 SHORELINE DRIVE                                   AZLE               TX          76020                         ( ) ‐           ( ) ‐
POZ0514     Jose Pozos                                                        710 Powell Lane                                       Wichita Falls      TX          76306                         ( ) ‐           ( ) ‐
POZ5317     Pozonsky, Sarah                                                   1023 Highland Dr.                                     Canonsburgh        PA          15317                         ( ) ‐           ( ) ‐
POZ5509     Pozos, Eulogio                                                                                                                                                                       ( ) ‐           ( ) ‐
POZ5513     Pozos, Serafin Tamayo                                                                                                                                                                ( ) ‐           ( ) ‐
PRA1674     Pratt, Jerry                                                      8297 Carter Street                                    Argyle             TX          76226                         ( ) ‐           ( ) ‐
PRA4466     PRATT, JAMES                                                      912 SOUTH HAYNES AVENUE                               FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
PRA5613     Toby Allen Pratt                                                  5613 David Strickland Rd.                             Fort Worth         TX          76119                         (713)825‐0705   ( ) ‐
PRA5614     Jamie Keith Pratt                                                 5613 David Strickland Rd.                             Fort Worth         TX          76119                         ( ) ‐           ( ) ‐
PRE0129     PRESLEY, JERRY & SANG                                             2502 CARRIAGE PLACE                                   ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
PRE0483     PREWETT, JOHN L & MARY ANN                                        6603 FORESTVIEW DRIVE                                 ARLINGTON          TX          76016                         ( ) ‐           ( ) ‐
PRE1000     PRECIADO, GUADALUPE                                               401 HAWKINS STREET                                    FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
PRE1100     PREFERRED PROPERTIES                                              PO BOX 1555                                           BURLESON           TX          76097                         ( ) ‐           ( ) ‐
PRE1200     Precision Graphics Centers                                        1200 McKinney, Suite 403                              Houston            TX          77010                         ( ) ‐           ( ) ‐
PRE2100     Johnny Preston                                                    2100 Far Gallant Dr                                   Austin             TX          78746                         ( ) ‐           ( ) ‐
PRE2628     PRECIADO, MARIA G                                                 3418 AVENUE G                                         FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
PRE4285     PRECIADO, SELENE GARCIA & ANTONIO                                 3433 AVE D                                            FT WORTH           TX          76105                         ( ) ‐           ( ) ‐
PRE4509     PRECIADO, RODOLFO                                                 3418 AVE G                                            FT WORTH           TX          76105                         ( ) ‐           ( ) ‐
PRE5025     Precision Copy Products, Inc.                                     1607 Route 51                                         Jefferson Hills    PA          15025                         (412)382‐4000   (412)382‐4045
PRE7688     PRESTON & FRANCIS RUSSO, TERESA                                   8 BOW BOG ROAD                                        BOW                NH          03304                         ( ) ‐           ( ) ‐
PRE9872     PRECIADO, ROSARIO G                                               3418 AVENUE G                                         FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
PRE9900     Ashley Burke (Prestige Imaging LLC)                               9900 W Highway 66                                     Yukon              OK          73099                         ( ) ‐           ( ) ‐
PRI1000     PRIOLEAU, ED & CONDIE                                             2750 N. CARDINAL ROAD                                 AZLE               TX          76020                         ( ) ‐           ( ) ‐
PRI1002     PRINCIPAL FINANCIAL ‐ NON QUALIFIED PLAN                          4141 PARK LAK AVE SUITE 400                           RALEIGH            NC          27612                         (919)833‐1042   ( ) ‐
PRI1010     PRINCIPAL BANK (IOWA)                                             6200 PARK AVENUE                   SUITE 100          DES MOINES         IA          50321                         (800)672‐3343   ( ) ‐
PRI1100     PRICE, DAISY J.                                                   5525 PURINGTON AVE                                    FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
PRI1212     ALLAN RAY PRITCHETT                                               PO BOX 198                                            PANAMA             OK          74951                         ( ) ‐           ( ) ‐
PRI1233     CARRIE PRINCE                                                     PO BOX 198                                            PANANMA            OK          74951                         ( ) ‐           ( ) ‐
PRI1234     Prince, Diane                                                     309 W. 7th St., Ste 300                               Fort Worth         TX          76102                         ( ) ‐           ( ) ‐
PRI1488     PRINCIPLE LIFE (VISION)                                           P.O. BOX 14513                                        DES MOINES         IA          50306‐3513                    (800)843‐1371   ( ) ‐
PRI1500     Principal Life (Dental)                                           5080 Spectrum Drive #700E                             Addison            TX          75001‐4626                    ( ) ‐           ( ) ‐
PRI1514     PrintingonPaper                                                   PO Box 151496                                         White Settlement   TX          76108                         (817)768‐8944   ( ) ‐
PRI1598     PRISM ELECTRIC, INC                                               2916 NATIONAL DR.                                     GARLAND            TX          75041                         (972)926‐2000   (972)926‐2011
PRI2019     BELINDA PRICE                                                     106 AVENUE F, SE                                      CHILDRESS          TX          79201                         ( ) ‐           ( ) ‐
PRI2518     Gary Frank Price                                                  5916 Desperado Drive                                  McKinney           TX          75070                         (479)381‐7005   ( ) ‐
PRI3290     ELIZABETH M. PRINCE                                               4733 SCOTTWOOD                                        WACO               TX          76708                         ( ) ‐           ( ) ‐
PRI3654     PRINGLE, DEANE WILSON                                             4432 WILBARGER STREET                                 FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
PRI3757     PRIDDY & CURTIS PRIDDY, BEVERLY                                   7145 ROBINHOOD LN                                     FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
PRI3779     PRICE, SHAWNDA L                                                  3525 WILBARGER STREET                                 FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
PRI4008     Pritchett, Monty                                                  7894 E 126th Street South, #1034                      Bixby              OK          74008                         ( ) ‐           ( ) ‐
PRI4983     PRICE, SCOTT                                                      2904 HAYNIE STREET                                    FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
PRI5645     Steven R. Price                                                   204 Oak Branch Dirve                                  Georgetown         TX          78633                         (512)966‐4146   ( ) ‐
PRI5912     Pritchard & Abbott, Inc.                                          5912 Amarillo Blvd West                               Amarillo           TX          79106                         (806)358‐7837   ( ) ‐
PRO0001     Probate Court (Cleveland, OH)                                     Attn: Clerk's Office               1 Lakeside Ave.    Cleveland          OH          44113                         ( ) ‐           ( ) ‐
PRO0002     Probate Court (Wapakoneta, OH)                                    201 South Willipie Street          Suite 119          Wapakoneta         OH          45895                         (419)739‐6778   ( ) ‐
PRO0025     Providence Probate Court (RI)                                     25 Dorrance St.                                       Providence         RI          02903                         ( ) ‐           ( ) ‐
PRO0045     Probate Court (Elberton, GA)                                      45 Forest Avenue                                      Elberton           GA          30635                         ( ) ‐           ( ) ‐
PRO0080     Jennifer S. Provost                                               80 East Street                                        Pepperell          MA          01463                         ( ) ‐           ( ) ‐
PRO0100     Probate Court (Oceana County, MI)                                 100 S. State Street                                   Hart               MI          49420                         (231)873‐3666   ( ) ‐
PRO0520     PROSCAPES                                                         7517 PEACHTREE TRAIL                                  NORTH              TX          76180                         (817)992‐2494   ( ) ‐
PRO0626     Protestant Episcopal Church Foundation of the Diocese             924 N. Robinson                                       Oklahoma City      OK          73102                         ( ) ‐           ( ) ‐
PRO0922     William Ray Proctor                                               3105 San Jose Dr.                                     Odessa             TX          79765‐8500                    (432)563‐9549   ( ) ‐
PRO1234     ProStar Services Inc. dba Parks Coffee                            PO BOX 110209                                         CARROLLTON         TX          75011‐0209                    (972)245‐6005   ( ) ‐
PRO1742     PRODUCT RESEARCH CO., INC.                                        30 CHARLOTTE STREET                                   BINGHAMTON         NY          13905                         (607)729‐6251   (607)729‐6444
PRO2110     Proskauer Rose, LLP                                               One International Place                               Boston             MA          02110‐2600                    ( ) ‐           ( ) ‐
PRO4378     Provident Trust Group                                             FBO Ella Maddela Solo K            2162 Sierra        Bullhead City      AZ          86442                         (928)234‐0351   ( ) ‐
PRO5200     DO NOT USE                                                                                                                                                                           ( ) ‐           ( ) ‐
PRO5297     James Russell Proctor                                             145 N. McRae Lane                                     St. David          AZ          85630                         (520)720‐4637   ( ) ‐
PRO7056     Proem Design‐Build, Inc.                                          1776 Yorktown Bldg                 1776 Yorktown, Ste Houston            TX          77056                         ( ) ‐           ( ) ‐
PRO9999     Verona B. Prokopich, Trustee of the Prokopich Family              2557 East 17th Street                                 Tulsa              OK          74104                         (918)720‐2819   ( ) ‐
PRU0284     PRUNISKI, JEFF                                                    2728 GORDAN AVE #10                                   FT WORTH           TX          76110                         ( ) ‐           ( ) ‐
PRU1609     PRUITT, JOSH                                                                                                                                                                         ( ) ‐           ( ) ‐
PRY7593     PRYOR, WESLEY & DIANA                                             2728 HUNTER STREET                                    FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
PUB1496     Public Service Company of Oklahoma 0343 ‐ Unit F                  P O Box 371496                                        Pittsburgh         PA          15250‐7496                    ( ) ‐           ( ) ‐
                                                                       Case 21-10374-JTD                                   Doc 1              Filed 02/04/21                       Page 64 of 82

Vendor ID                         Vendor Name                     Attention               Address 1            Address 2            City      State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
PUB1497     Public Service Company of Oklahoma 0326 ‐ Unit E      Unit E                                                                                                                ( ) ‐           ( ) ‐
PUC0359     Patricia Beckham Orson Puckett                                    3105 Ranchette Rd.                              Horseshoe Bay   TX          78657                         ( ) ‐           ( ) ‐
PUC1190     Mary Puckett                                                      PO Box 1455                                     Fort Davis      TX          79734                         ( ) ‐           ( ) ‐
PUC2784     Roger L. Puckett                                                  PO Box 927                                      Fort Stockton   TX          79735                         ( ) ‐           ( ) ‐
PUC5538     Puckett Ranches, Ltd.                                             PO Box 1506                                     Ft. Stockton    TX          79735                         ( ) ‐           ( ) ‐
PUD0121     PUDDER, GARY                                                      HC 32 BOX 12‐1A                                 KANAWHA HEAD    WV          26228                         ( ) ‐           ( ) ‐
PUE3753     PUENTES, RAMON                                                    3625 BRIGHT ST                                  FT WORTH        TX          76119                         ( ) ‐           ( ) ‐
PUF6102     Puff, Tom                                                         1320 Lake Street                                Fort Worth      TX          76102                         ( ) ‐           ( ) ‐
PUG0500     Juan P. Puga                                                      500 Fergason Road                               Cleburne        TX          76031                         ( ) ‐           ( ) ‐
PUG1252     PUGH, DERECK                                                                                                                                                                ( ) ‐           ( ) ‐
PUL0137     PULLINS JR, SHELBY                                                PO BOX 1891                                     FORT WORTH      TX          76101                         ( ) ‐           ( ) ‐
PUL0433     Susan Pullig                                                      72288 Military Road                             Covington       LA          70433                         ( ) ‐           ( ) ‐
PUL1000     PULIDO, JR., PETE                                                 5212 HIDDEN OAKS LANE                           ARLINGTON       TX          76017                         ( ) ‐           ( ) ‐
PUL7184     DONNALENE PULLEN                                                  2112 KRISTENS CHANNEL                           FLORENCE        SC          29501                         ( ) ‐           ( ) ‐
PUL9358     PULLEN, RICHARD                                                   6629 YOLANDA DRIVE                              FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
PUL9992     Margueritte B. Pullman Trust, by Howard L. Woodruff               PO Box 720958                                   Norman          OK          73070                         (405)329‐3416   ( ) ‐
PUM3602     Pumpkin, LLC                                                      3916 Georgian Drive                             Haltom City     TX          76117                         (817)319‐8349   ( ) ‐
PUR3874     PURPLE PEOPLE SEATERS                                                                                                                                                       ( ) ‐           ( ) ‐
PUS1657     PUSEN, PAMELA                                                                                                                                                               ( ) ‐           ( ) ‐
PYT1612     PYTCHBLACK                                                                                     1612 Summit        Fort Worth      TX                                        ( ) ‐           ( ) ‐
QEP5277     QEP Energy Company                                                1050 17th Street, Ste 800                       Denver          CO          80265                         ( ) ‐           ( ) ‐
QUA1001     QUARLES WINDOW CENTER                                                                                                                                                       ( ) ‐           ( ) ‐
QUA1754     QUALITY INN & SUITES                                              71 W MUSEUM DRIVE                                 DICKINSON     ND          58601                         (701)225‐9510   (701)225‐9255
QUA6102     QUAIN, RICKY                                                      719 SOUTH AYERS STREET                            FORT WORTH    TX          76103                         ( ) ‐           ( ) ‐
QUE0155     Quetico Superior Foundation                                       c/o Dorsey & Whitney         50 South 6th Street, Minneapolis   MN          55402‐1498                    (432)684‐6377   ( ) ‐
QUE1000     QUEZADA, PATRICIA                                                 1907 SHERWOOD FOREST         LOT #18              ARLINGTON     TX          76012                         ( ) ‐           ( ) ‐
QUE2428     Quevedo, Stephanie                                                RE/MAX Trinity               2600 W 7th St.,      Fort Worth    TX          16107                         (817)716‐2428   (817)916‐4790
QUE6445     QUEZADA, JOSE & MARIA G                                           5008 S HAMPSHIRE BLVD                             FT WORTH      TX          76103                         ( ) ‐           ( ) ‐
QUE7407     Quest Diagnostics                                                 PO Box 740709                                     Atlanta       GA          30374                         ( ) ‐           ( ) ‐
QUE8811     Queens County Surrogate's Court                                   88‐11 Sutphin Blvd.          Room 703 Cashier Jamaica           NY          11435                         ( ) ‐           ( ) ‐
QUI0020     QUINTL/Roxanne Holland                                            20 Giotto                                         Aliso Viejo   CA          92656                         (714)717‐6857   ( ) ‐
QUI0675     QUINONES, ARTURO & LUCILA                                         1704 COTTONWOOD ST                                ARLINGTON     TX          76014                         ( ) ‐           ( ) ‐
QUI1001     Matt Quinet                                                                                                                                                                 ( ) ‐           ( ) ‐
QUI1217     Loretta Quintana                                                  12151 Hwy 14                                    Cedar Crest     NM          87059                         ( ) ‐           ( ) ‐
QUI2078     QUIROZ AND ROSIO ESCOVAR, JUAN                                    107 ORIOLE DRIVE                                ARLINGTON       TX          76010                         ( ) ‐           ( ) ‐
QUI3857     QUINTERO, MANUELA                                                 3924 HAWLET ST                                  FT WORTH        TX          76103                         ( ) ‐           ( ) ‐
QUI4512     Diane Quinn                                                       56 Foxridge Lane                                Lakeview        AR          72642                         (870)421‐2380   ( ) ‐
QUI5004     QUICK, ELLI                                                       605 GRANTS PKWY                                 ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
QUI5786     QUINTERO, VALENTE AND MARIA                                       1717 ERNIE LANE                                 GRAND PRAIRIE   TX          75052                         ( ) ‐           ( ) ‐
QUI5792     James B. Quinlan                                                  63824 711 Road                                  Dawson          NE          68337                         ( ) ‐           ( ) ‐
QUI8965     Quill.com                                                         P O Box 37600                                   Philadelphia    PA          19101‐0600     US             (800)789‐8965   ( ) ‐
RAC1000     RACHAL, INGRID S.                                                 4625 SPAIN ST                                   NEW ORLEANS     LA          70122                         ( ) ‐           ( ) ‐
RAD3725     Radecke, David C.                                                 59660 Haskett Dr.                               Cambridge       OH          43725‐9571                    ( ) ‐           ( ) ‐
RAD3981     MABLE RADCLIFF                                                    2371 PRESSLER ROAD                              AKRON           OH          44312                         ( ) ‐           ( ) ‐
RAE1000     RAE, WILLIAM S. & MARINA K.                                       1821 DRUID LANE                                 FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
RAF9644     RAFFAELO, JAMES & KAREN                                           601 GRANTS PKWY                                 ARLINGTON       TX          76104                         ( ) ‐           ( ) ‐
RAH1442     RAHMAN, REZAUR                                                    2751 DAWN WEST # 902                            FT WORTH        TX          76116                         ( ) ‐           ( ) ‐
RAH3305     S.A. Rahhal Company                                               PO Box 1044                                     Ardmore         OK          73402                         (580)490‐9737   ( ) ‐
RAH4765     RAHMAN, MOHAMMAD L                                                2700 E ROSEDALE                                 FT WORTH        TX          76105                         ( ) ‐           ( ) ‐
RAH8636     RAH Land, LLC                                         Riley A.    3402 N. 216 Palza                               Elkhorn         NE          68022                         ( ) ‐           ( ) ‐
RAI1000     RAINEY, DIANNA L.                                                 3025 MESA ROAD                                  WILLOW PARK     TX          76087                         ( ) ‐           ( ) ‐
RAI1157     RAIKAR, SMITHA S                                                  1005 CHAMBLEE COURT                             ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
RAI2192     Mark R. Railsback                                                 71464 634 Avenue                                Humboldt        NE          68376                         ( ) ‐           ( ) ‐
RAI2264     Jack D. Railsback Trust, Dated March 30, 2018                                                                                                                               ( ) ‐           ( ) ‐
RAI2323     THE RAILROAD COMMISSION OF TEXAS                                  1701 NORTH CONGRESS                             AUSTIN          TX          78701                         (877)228‐5740   ( ) ‐
RAM0579     RAMIREZ, SELINA                                                   1605 CARLA AVE                                  ARLINGTON       TX          76104                         ( ) ‐           ( ) ‐
RAM0993     ELEANOR RAMSEY                                                    PO BOX 171                                      ST ALBANS       WV          25177                         ( ) ‐           ( ) ‐
RAM1012     RAMOS, MARIA L                                                    3317 AVENUE M                                   FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
RAM1099     RAMIREZ & JUAN M TAPIA & MARIA F RAMIREZ,                         617 SOUTH PERKINS STREET                        FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
RAM1930     RAMIREZ, JOSE J AND RAFAEL O                                      1544 VICTORIA DRIVE                             MODESTO         CA          95351                         ( ) ‐           ( ) ‐
RAM2177     RAMIREZ, EFRAIN DURAN                                             4929 ELGIN STREET                               FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
RAM2400     Wyatt E Ramsey & Janice M Ramsey Family Trust                     7810 S 36th Street                              Bellevue        NE          68147                         ( ) ‐           ( ) ‐
RAM2970     Dona Rampy                                                        223 Brook Circle                                Krum            TX          76249                         ( ) ‐           ( ) ‐
RAM2975     RAMIREZ, JUAN & MANUELA                                           3005 3005 BIDEKER AVE                           FT WORTH        TX          76105                         ( ) ‐           ( ) ‐
RAM3044     RAMSETT, STEVEN W                                                 7008 CADILLAC BLVD                              ARLINGTON       TX          76016                         ( ) ‐           ( ) ‐
RAM3713     RAMIREZ, JAMIE                                                    4132 AVE G                                      FT WORTH        TX          76105                         ( ) ‐           ( ) ‐
RAM3727     RICHARD RAMSEY                                                                                 9593 FM 2897       OKLAUNION       TX          76373                         ( ) ‐           ( ) ‐
RAM4074     RAMIREZ, GABRIEL OLIVAS & SELINA                                  1605 CARLA AVE                                  ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
RAM4133     Ramirez, Eddie                                                    8712 E. 98th PL                                 Tulsa           OK          74133‐6263                    ( ) ‐           ( ) ‐
RAM4442     Donna D. Ramsey                                                   3289 N Roberta Road                             Durant          OK          74701                         ( ) ‐           ( ) ‐
RAM4898     RAMIREZ, IRMA L                                                   5540 EAST ROSEDALE STREET                       FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
RAM5124     Jesus Ramirez and wife, Maria Ramirez                             5124 Shackleford St.                            Fort Worth      TX          76119                         ( ) ‐           ( ) ‐
RAM5481     RAMIREZ, ANTONIO R & ELIPIDIO R                                   27 RED MOUNTAIN TERRACE                         EVANSTON        WY          82930                         ( ) ‐           ( ) ‐
RAM6703     RAMIREZ, JAIME AND IRMA                                           4708 PANOLA AVENUE                              FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
RAM8406     RAMOS, GUADALUPE ARMAS & JAVIER C                                 4308 HUCKLEBERRY DR                             FT WORTH        TX          76137                         ( ) ‐           ( ) ‐
RAM9126     Douglas C and Christine M Ramsey                                  65145 715 Road                                  Falls City      NE          68355                         ( ) ‐           ( ) ‐
RAM9556     DONALD RAY RAMSEY                                                                              3902 GORDON        VERNON          TX          76384                         ( ) ‐           ( ) ‐
RAM9914     Ramsey Living Trust                                               64232 712 Rd.                                   Dawson          NE          68337                         ( ) ‐           ( ) ‐
RAN0000     RANKIN, SHIRLEY H AND MICHAEL F                                   8016 SIERRA ESTATE CIRCLE                       MANSFIELD       TX          76063                         ( ) ‐           ( ) ‐
RAN0132     Ranstad Work Solutions                                            P.O. Box 2084                                   Carol Stream    IL          60132‐2084                    ( ) ‐           ( ) ‐
RAN1235     RANDALL COUNTY CLERK                                              2309 RUSSEL LONG BLVD, SUITE                    CANYON          TX          79105                         (806)468‐5505   ( ) ‐
RAN1661     THE RANCH OF LONESOME DOVE                                        2299 LONESOME DOVE RD                           SOUTHLAKE       TX          76092                         ( ) ‐           ( ) ‐
RAN6293     RANGEL, ARMANDO                                                   5304 NORTH HAMPSHIRE BLVD                       FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
RAN7285     HAZEL E. RANSBERGER                                               1 LYNN ST                                       RICHWOOD        WV          26261                         ( ) ‐           ( ) ‐
RAN7960     RANGEL, DOMITILO                                                  2933 HANDLEY DRIVE                              FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
RAN8415     RANGEL, JESUS AND MARIA                                           2317 MARYEL DRIVE                               FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
RAN9999     Range Resources‐Appalachia, LLC                                   c/o Marilee Domanick         3000 Town Center   Canonsburg      PA          15317                         ( ) ‐           ( ) ‐
RAP0952     Rapides Parish Clerk of Court                                     PO Box 952                                      Alexandria      LA          71309                         (318)619‐5845   ( ) ‐
RAQ0263     RAQIB, FAREED H & RABIA                                           1432 GRANTLAND CIRCLE                           FT. WORTH       TX          76112                         ( ) ‐           ( ) ‐
RAS3137     RASH, SUSAN EMERSON                                               2006 APOLLO RD                                  RICHARDSON      TX          75081‐3226                    ( ) ‐           ( ) ‐
RAS7901     RASUL, JUANITA STARKS                                             2010 EAST MYRTLE STREET                         FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
RAT9679     Larry Leo Ratliff                                                 1625 Blue Water Drive                           Canyon          TX          78133                         ( ) ‐           ( ) ‐
RAU0027     DORIS HOLLIDAY RAUB                                               415 EAST ROGERS DRIVE                           WICHITA FALLS   TX          76309                         ( ) ‐           ( ) ‐
RAU7266     Bradley D. Rausch                                                 71639 637 Avenue                                Humboldt        NE          68376                         ( ) ‐           ( ) ‐
RAV9937     Rave Energy, Inc.                                                 PO Box 3087                                     Houston         TX          77253‐3087                    (713)228‐5464   ( ) ‐
RAW6893     Mark Edward Rawls                                                 618 Trail Side Drive                            Duncan          OK          73533                         (580)255‐2758   ( ) ‐
RAW9409     Rawls College of Business CMC                                     Texas Tech University        Box 42101          Lubbock         TX          79409‐2101                    ( ) ‐           ( ) ‐
RAY0541     RAYFORD JACKSON JONES                                             RAYFORD JACKSON JONES TRUST 14855 COUNTY        TELL            TX          79259                         ( ) ‐           ( ) ‐
RAY1118     RAY, RACHEL                                                       3004 HANDLEY DR                                 FT WORTH        TX          76112                         ( ) ‐           ( ) ‐
RAY1269     RAY, DEBRA                                                                                                                                                                  ( ) ‐           ( ) ‐
RCP0777     RCPTX LTD                                                         777 Taylor Street            Suite 810          Fort Worth      TX          76102                         (214)276‐0995   ( ) ‐
REA0101     Real County Clerk                                                 101 Market St.                                  Leakey          TX          78873                         (830)232‐5202   ( ) ‐
REA0300     Reagan County Recorder                                            300 North Plaza Avenue                          Big Lake        TX          76932                         ( ) ‐           ( ) ‐
REA1000     REAGAN, JOHNNIE J. & IDA M.                                       6813 WOODALE DRIVE                              WATAUGA         TX          76148                         (817)788‐9449   ( ) ‐
REA1001     Kelly Lowe Read                                                                                                                                                             ( ) ‐           ( ) ‐
REA1100     REATZ, STEPHANIE DIAN & ALBERT J.                                 112 POINTER DR                                  SUMMERVILLE     SC          29485                         ( ) ‐           ( ) ‐
REA2841     REAGOR, DEIDRE                                                    4233 LORIN AVENUE                               FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
REA3130     Reagan County Abstract & Title Co                                 313 N. Plaza Ave                                Big Lake        TX          76932                         (325)844‐2002   ( ) ‐
REA6932     Reagan County & District Clerk                                    P.O. Box 100                                    Big Lake        TX          76932                         ( ) ‐           ( ) ‐
REA6933     Reagan County Tax Office                                          PO Box 100                                      Big Lake        TX          76932                         ( ) ‐           ( ) ‐
REA9675     Real Estate Information Services                                  8675 Camp Bowie West Blvd.                      Fort Worth      TX          76116                         (817)335‐5082   ( ) ‐
REC0204     Recorder of Deeds (Warren, PA)                                    204 Fourth Avenue                               Warren          PA          16365                         (814)728‐3430   ( ) ‐
REC0448     RECON TRUST COMPANY ‐CA                                           1800 TAPO CANYON ROAD SV‐PR                     SIMI VALLEY     CA          93063                         (800)376‐4140   ( ) ‐
REC1000     TRUST COMPANY‐TX, RECON                               PARTIAL     230 PERFORMANCE DRIVE       BUILDING C, TX2‐    RICHARDSON      TX          75082                         ( ) ‐           ( ) ‐
REC1233     RECORDER OF DEEDS INDIANA COURTHOUSE                  INDIANA     825 PHILADELPHIA STREET                         INDIANA         PA          15701                         (724)465‐3860   ( ) ‐
                                                                         Case 21-10374-JTD                                       Doc 1              Filed 02/04/21                   Page 65 of 82

Vendor ID                          Vendor Name                       Attention             Address 1                 Address 2            City      State/Pro Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
REC1234     RECORDER OF DEEDS CAMBRIA COUNTY                                     200 SOUTH STREET                                    EBENSBURG      PA       15931                        ( ) ‐           ( ) ‐
REC448      DO NOT USE                                                                                                                                                                    ( ) ‐           ( ) ‐
REC5401     Recorder of Deeds‐Fayette County                                     61 E Main Street                                    Uniontown      PA       15401                        ( ) ‐           ( ) ‐
REC5402     Recorder of Deeds (Wyoming County, PA)                               1 Courthouse Square                                 Tunkhannock    PA       18657                        ( ) ‐           ( ) ‐
REC6201     Recorder of Deeds, Armstrong County                                  500 E. Market St, Suite 102                         Kitanning      PA       16201                        ( ) ‐           ( ) ‐
REC6749     Recorder of Deeds‐Smethport, PA                                      500 W. Main St.                                     Smethport      PA       16749                        ( ) ‐           ( ) ‐
REC6830     Recorder of Deeds‐Clearfield County                                  Suite 103                      1 North Second       Clearfield     PA       16830                        ( ) ‐           ( ) ‐
RED1000     RED RIVER PRESBYTERY                                                 1612 CUIBERSON DR                                   MESQUITE       TX       75150                        ( ) ‐           ( ) ‐
RED1023     RED DOG STUDIOS                                                      2927 MORTON ST                                      FORT WORTH     TX       76107                        (817)882‐8080   (817)882‐8082
RED1100     Red Dog Systems, Inc.                                                Suite 1100, 639 ‐ 5th Ave SW                        Calgary        AB       T2P 0M9       CA             (403)264‐2231   (403)571‐1795
RED2031     REDRUJO, HECTOR J                                                    5813 S HAMPSHIRE BLVD                               FT WORTH       TX       76112                        ( ) ‐           ( ) ‐
RED2323     REDMAN, ROY                                                          6812 ROBINHOOD LN                                   FT. WORTH      TX       76112                        ( ) ‐           ( ) ‐
RED2420     Paula A. Rediger                                                     1125 Penkridge Dr.                                  Iowa City      IA       52246                        ( ) ‐           ( ) ‐
RED5475     Redstone Candies                                                     1736 New Salem Road                                 Republic       PA       15475                        (724)246‐9446   (724)246‐1944
RED6107     Red Oak Foundation                                                   304 Carroll Street                                  Fort Worth     TX       76107                        ( ) ‐           ( ) ‐
RED8251     RED RIVER FARMS                                                      16100 COUNTY ROAD S                                 CHILDRESS      TX       79201                        ( ) ‐           ( ) ‐
REE3780     Reed, Betty                                                          14323 Clay Pike Rd                                  Senecaville    OH       43780‐9762                   ( ) ‐           ( ) ‐
REE3873     MICHAEL REESE                                                                                                                                                                 ( ) ‐           ( ) ‐
REE5090     REESE, PAUL W                                                        12009 BELLEGROVE ROAD                               BURLESON       TX       76028                        ( ) ‐           ( ) ‐
REE5416     REED, MARY & TOMMIE                                                  1114 E BALTIMORE AVENUE                             FT WORTH       TX       76104                        ( ) ‐           ( ) ‐
REE5506     REED, BILLY                                                          2728 JANICE LANE                                    FT WORTH       TX       76112                        ( ) ‐           ( ) ‐
REE6010     Reeves, Joyce Rogers                                                                                                                                                          ( ) ‐           ( ) ‐
REE6156     REED, BARBARA M                                                      1720 ROCKVIEW COURT                                 FT WORTH       TX       76112                        ( ) ‐           ( ) ‐
REE7286     Reed, Robert                                                         1 Ellis Drive                                       Huntington     WV       25701                        ( ) ‐           ( ) ‐
REE7897     REED, ROBERT AND EMMA                                                3963 MILLER                                         FORT WORTH     TX       76119                        ( ) ‐           ( ) ‐
REE8133     REEVES, MATTHEW                                                      2909 MILAM STREET                                   FORT WORTH     TX       76112                        ( ) ‐           ( ) ‐
REE9630     Reed Smith LLP                                                       PO Box 360074M                                      Pittsburgh     PA       15251‐6074                   (412)288‐3131   (412)288‐3063
REE9771     Reeves County Recorder                                                                                                                                                        ( ) ‐           ( ) ‐
REE9772     Reeves County Clerk                                                  Dianne O. Florez               100 E. 4th Street,Pecos             TX       79772                        (432)445‐5467   ( ) ‐
REE9773     Reeves County Appraisal District                                     P.O.Box 1229                                     Pecos             TX       79772                        ( ) ‐           ( ) ‐
REG0045     Register of Wills (York, PA)                                         45 N. George Street                              York              PA       17401                        ( ) ‐           ( ) ‐
REG0050     Register of Wills (Rockville, MD)                                    50 Maryland Ave.                                 Rockville         MD       20850                        (240)777‐9680   ( ) ‐
REG0112     Register of Wills (Mercer, PA)                                       112 Courthouse                                   Mercer            PA       16137                        ( ) ‐           ( ) ‐
REG0182     Register of Wills (Philadelphia)                                     Research Records             Room 180, City Hall Philadelphia      PA       19107                        ( ) ‐           ( ) ‐
REG0200     Register of Wills ‐ Wilkes‐Barre, PA                                 200 North River St.                              Wilkes‐Barre      PA       18711                        ( ) ‐           ( ) ‐
REG0201     Register of Wills (Media, PA)                                        201 W. Front St.                                 Media             PA       19063                        ( ) ‐           ( ) ‐
REG0455     Clerk of Judical Records‐Register of Willis Division     Attn:       455 W. Hamilton Street                           Allentown         PA       18101‐1614                   ( ) ‐           ( ) ‐
REG0515     Register of Wills (Washington, DC)                                   515 5th Street, NW           Rm 314, Probate     Washington        DC       20001                        (202)879‐9460   ( ) ‐
REG0633     Register of Wills (Berks County, PA)                                 Berks County Service Center  633 Court Street,   Reading           PA       19601                        (610)478‐6600   ( ) ‐
REG0800     Register of Wills (Wilmington, DE)                                   City County Building         800 N. French       Wilmington        DE       19801                        (302)395‐7800   ( ) ‐
REG1180     Registrar, Town of Palmyra                                           Registrar, Town of Palmyra   1180 Canandaigua Palmyra              NY       14522                        (315)597‐5521   ( ) ‐
REG1234     REGIONS MORTGAGE                                                     215 FORREST STREET                               HATTIESBURG       MS       39401                        ( ) ‐           ( ) ‐
REG1691     REGISTER & RECORDER OF POTTER COUNTY                     Recorder                                                     Coudersport       PA       16915                        (814)274‐8370   (814)274‐3360
REG3080     Register of Wills (La Plata, MD)                                  PO Box 3080 Courthouse                              La Plata          MD       20646                        (301)932‐3345   ( ) ‐
REG5401     Register of Wills‐Donald Redman                          Lisa     61 East Main Street                                 Uniontown         PA       15401                        ( ) ‐           ( ) ‐
REG7788     Regents of the University of California, a California             Farmers National Company, Agent PO Box 3480 Oil & Omaha               NE       68103‐0480                   ( ) ‐           ( ) ‐
REG8143     Jan Alley Regnier                                                 1246 Heathwood Dr.                                  Houston           TX       77077                        (281)558‐9488   ( ) ‐
REG9801     Register of Wills‐Doylestown, PA                                  55 E. Court Street                                  Doylestown        PA       19801                        ( ) ‐           ( ) ‐
REH2309     R.E. Harrington                                                   9517 Mt. Vernon Landing                             Alexandria        VA       22309                        ( ) ‐           ( ) ‐
REH7624     Kahlayah Benson Rehkopf and Henry Rehkopf                         6719 W 7th Street                                   Texarkana         TX       75501                        ( ) ‐           ( ) ‐
REI0312     Emma Jo Reininger                                                 312 Castle Drive                                    Pottsboro         TX       75076                        (903)786‐8186   ( ) ‐
REI1021     REIS                                                              204 Main St.                    Suite 800           Fort Worth        TX       76102                        ( ) ‐           ( ) ‐
REI6343     REID, DARYL & ALEDA                                               3425 MAYFLOWER CT                                   ARLINGTON         TX       76014                        ( ) ‐           ( ) ‐
REI7027     Reigel, Eric                                                      2814 Mid Lane                                       Houston           TX       77027                        ( ) ‐           ( ) ‐
REL1547     RELIABLE SEARCH, INC                                              4905 BOULDER LAKE RD                                FORT WORTH        TX       76103                        ( ) ‐           ( ) ‐
REL8287     RELLER, CHRISTY J & DANIEL L                                      4604 LAKE PARK DR                                   ARLINGTON         TX       76016                        ( ) ‐           ( ) ‐
REM4633     REMATORE, KURT AND PATIENCE                                       2841 MAJOR                                          FORT WORTH        TX       76112                        ( ) ‐           ( ) ‐
REN1629     RENVILLE CTY RECORDER                                             205 MAIN STREET EAST            PO BOX 68           MOBALL            ND       58761‐0068                   (701)756‐6398   (701)756‐6494
REN1855     RENDON, RAFAEL AND ELIZABETH                                      4104 WILBARGER STREET                               FORT WORTH        TX       76119                        ( ) ‐           ( ) ‐
REN6185     Rent A Frog Valet LLC                                             PO Box 100384                                       Fort Worth        TX       76132                        ( ) ‐           ( ) ‐
REN7079     RENFRO, TOMMY & CYNTHIA                                           3604 HOGAN LANE                                     ARLINGTON         TX       76014                        ( ) ‐           ( ) ‐
REP3224     Represa Confide International                                     3224 Collinsworth               Suite B             Fort Worth        TX       76107                        (817)377‐4333   ( ) ‐
RES6590     RESENDIZ, REFUGIO                                                 2705 AVENUE G                                       FORT WORTH        TX       76105                        ( ) ‐           ( ) ‐
RES7149     RESENDIZ, JOSE & MARIA                                            2704 AVE E                                          FT WORTH          TX       76105                        ( ) ‐           ( ) ‐
RES8231     RESENDIZ, LORENZO                                                 1013 SOUTH SARGENT STREET                           FORT WORTH        TX       76105                        ( ) ‐           ( ) ‐
RET5985     RETI Properties LLC                                               2935 THousand Oaks Drive        #6‐285              San Antonio       TX       78247                        (210)501‐0077   ( ) ‐
REV0848     Reeves County Clerk (do not use)                                  PO BOX 848                                          PECOS             TX       79772                        ( ) ‐           ( ) ‐
REX6801     REX Energy                                                        c/o Kennette Watson             476 Rolling Ridge   State College     PA       16801                        ( ) ‐           ( ) ‐
REY0023     Daniel Park Reynolds                                              23 St. Clair Road                                   Boyce             LA       71409                        (318)955‐0866   ( ) ‐
REY4754     REYES, JOSE AND MARIA                                             2712 FOREST AVENUE                                  FORT WORTH        TX       76112                        ( ) ‐           ( ) ‐
REY4781     Juan Martin Reyes                                                 1261 Willow Ln.                                     Denton            TX       76207                        ( ) ‐           ( ) ‐
REY5351     REYES, JULIO L                                                    4028 AVENUE G                                       FORT WORTH        TX       76105                        ( ) ‐           ( ) ‐
REY7301     Arnold R. Reynolds                                                6051 Rubottom Road                                  Wilson            OK       73463                        (580)276‐2912   ( ) ‐
REY8370     REYES, SUSANA                                                     7012 CRAIG STREET                                   FT WORTH          TX       76112                        ( ) ‐           ( ) ‐
REY8482     REYES, ANDRES                                                     5535 dAVIS BLVD # 100                               NORTH             TX       76180                        (817)581‐2983   ( ) ‐
REY8894     DONALD R REYNOLDS                                                 P O BOX 607                                         JANE LEW          WV       26378                        ( ) ‐           ( ) ‐
REY8991     REYNOLDS, CHARLES P AND SHIRLEY A                                 5211 SMOKERISE COURT                                ARLINGTON         TX       76016                        ( ) ‐           ( ) ‐
REZ1000     REZA, IRAM                                                        3814 AVENUE H                                       FORT WORTH        TX       76105                        ( ) ‐           ( ) ‐
REZ3707     REZA, RENE R                                                      1008 WEILER BLVD                                    FT WORTH          TX       76112                        (817)535‐2466   ( ) ‐
RHO0877     RHODES, BRANNON                                                   2912 HATCHER ST                                     FT WORTH          TX       76105                        ( ) ‐           ( ) ‐
RHO2522     Lawanda Jean Rhoten‐Onstead                                       307 McBride                                         Ruidoso           NM       88355                        (575)258‐3527   ( ) ‐
RHO9621     Barbara L. Rhodes                                                 6720 Stichter Avenue                                Dallas            TX       75230                        (214)361‐1618   ( ) ‐
RIC0192     Richland County Probate Court (SC)                       Clerk of PO Box 192                                          Columbia          SC       29202                        ( ) ‐           ( ) ‐
RIC0259     Robert Manor Richards                                             242 Cove Creek Drive                                Spicewood         TX       78669                        ( ) ‐           ( ) ‐
RIC0341     RICO, GLORIA I                                                    2833 BURCHILL ROAD NORTH                            FORT WORTH        TX       76105                        ( ) ‐           ( ) ‐
RIC0764     Virginia Peete Rickel                                             8109 El Monte Street                                Prairie Village   KS       66208                        ( ) ‐           ( ) ‐
RIC1000     RICHLAND COUNTY RECORDER                                          201 WEST MAIN                                       SIDNEY            MT       59270                        (406)433‐1708   (406)433‐3731
RIC1001     Richland County Treasurer (SC)                                    Richland County Probate Court   PO Box 192          Columbia          SC       29202                        ( ) ‐           ( ) ‐
RIC1420     Richard C & Jennifer S James Joint Trust dated May 25,            64614 716 Rd                                        Verdon            NE       68457‐1811                   ( ) ‐           ( ) ‐
RIC1454     RICHARDS, JOSHUA RANDALL                                          438 RALPH STREET                                    FT WORTH          TX       76108                        ( ) ‐           ( ) ‐
RIC1559     Richard L. Slama Revocable Trust                                  71490 638 Avenue                                    Humboldt          NE       68376                        ( ) ‐           ( ) ‐
RIC1624     John Michael & Marion Richardson, JTWROS                          3660 Highway 41                                     Stanley           NM       87056                        ( ) ‐           ( ) ‐
RIC1737     RICE, KENNETH                                                                                                                                                                 ( ) ‐           ( ) ‐
RIC1824     RICE, MASON G AND EFFIE K                                            5516 PATTON DRIVE                                   FORT WORTH     TX       76112                        ( ) ‐           ( ) ‐
RIC2268     RICH, MARK                                                           209 NORTH CIRCLE DRIVE                              ARLINGTON      TX       76010                        ( ) ‐           ( ) ‐
RIC2269     RICO, AGUSTIN                                                        3230 AVE J                                          FT WORTH       TX       76105                        ( ) ‐           ( ) ‐
RIC3289     Pamela S. Richardson                                                 PO Box 12                                           Ardmore        OK       73402                        (580)221‐4439   ( ) ‐
RIC4313     RICE, LAURA                                                          6821 JEWELL AVENUE                                  FORT WORTH     TX       76112                        ( ) ‐           ( ) ‐
RIC4924     Geraldine Crider Rice                                                PO Box 354                                          Oceano         CA       93475                        (805)895‐8838   ( ) ‐
RIC5244     BRENDA RICKS                                                         15806 FM 2042                                       CHILDRESS      TX       79201                        ( ) ‐           ( ) ‐
RIC5508     Alfredo Rico                                                         5508 David Strickland Rd.                           Fort Worth     TX       76119                        (817)366‐4523   ( ) ‐
RIC7112     Jack Austin Richardson                                               PO Box 20100                                        Albuquerque    NM       87154                        ( ) ‐           ( ) ‐
RIC7985     RICO, JUAN                                                           3230 AVE J                                          FT WORTH       TX       76105                        ( ) ‐           ( ) ‐
RIC8006     BRUCE RICHARDSON                                                     22548 8TH AVENUE SOUTH                              DES MOINES     WA       98198                        ( ) ‐           ( ) ‐
RIC8624     RICHARDSON, DAVID & CARLA                                            913 NORTON STREET                                   WEATHERFORD    TX       76086                        ( ) ‐           ( ) ‐
RIC8915     Janet Sue Rickel                                                     610 S. Alton Way               Apt. 9D              Denver         CO       80247                        (816)863‐3008   ( ) ‐
RIC8949     RICHARDSON, CHARLES E                                                4901 VIRGIL STREET                                  FORT WORTH     TX       76119                        ( ) ‐           ( ) ‐
RIC9664     Charles G. Rice                                                      5725 Ridgemont Place                                Midland        TX       79707                        ( ) ‐           ( ) ‐
RID1142     Barbara A. Riddle                                                    101 Vixen Ct.                                       Lakeway        TX       78734                        (512)964‐0512   ( ) ‐
RID1163     RIDDLE, WILSON                                                                                                                                                                ( ) ‐           ( ) ‐
RID3896     RIDGEWAY, WILLIAM & VIRGINIA                                         610 CHATAM CIRCLE                                   ARLINGTON      TX       76014                        ( ) ‐           ( ) ‐
RID8055     RIDDLE, LARRY AND LAURIE                                             103 PARKVIEW DRIVE                                  ARLINGTON      TX       76010                        ( ) ‐           ( ) ‐
RIE1826     Riebe, Laura                                                                                                                                                                  ( ) ‐           ( ) ‐
RIG1234     RIGHT OF WAY LAND SERVICES, LLC                                      307 WEST 7TH STREET, SUITE                          FORT WORTH     TX       76102                        (817)870‐3822   ( ) ‐
RIG3466     RIGGS, LEONARD MONTGOMERY & MARTHA ANN                               341 QUAIL LANE                                      ARLINGTON      TX       76106                        ( ) ‐           ( ) ‐
                                                             Case 21-10374-JTD                                      Doc 1            Filed 02/04/21                          Page 66 of 82

Vendor ID                         Vendor Name            Attention             Address 1                Address 2            City       State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
RIG5245     RIGMAIDEN, PHYLLIS                                    2908 THANNISCH AVE                                  FT WORTH          TX          76105                         ( ) ‐           ( ) ‐
RIG7671     Timothy Scot Riggin                                   217 Blackberry Circle                               Midland           TX          79705                         ( ) ‐           ( ) ‐
RIG8618     Malcom Gerald Riggan                                  203 N. 24th                                         Lamesa            TX          79331                         (806)781‐3046   ( ) ‐
RIL0237     Kathleen L. Riley                                     1712 J. Street                                      Auburn            NE          68305                         ( ) ‐           ( ) ‐
RIL0368     David & Sherry Riley                                  3517 Belmont St.                                    Denton            TX          76210                         (800)950‐7933   ( ) ‐
RIL4882     RILEY, RARY                                           1912 E ROSEDALE ST                                  FT WORTH          TX          76104                         ( ) ‐           ( ) ‐
RIL9301     Sean M. Riley                                         3030 South 133 Street                               Omaha             NE          68144                         ( ) ‐           ( ) ‐
RIL9615     Charlene Riley                                        9615 La Salle Avenue                                Lubbock           TX          79424          US             (806)292‐1093   ( ) ‐
RIM5239     RIMCO PROPERTIES INC                         BELMONT 80 SANDUNE DRIVE                                     PITTSBURGH        PA          15239                         (412)856‐9838   (412)856‐0615
RIN0208     RINEHART, ELGIN E                                     1704 GALAHAD LANE                                   ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
RIN1000     RINEHART, MICHAEL R.                                  6616 MEADOWBROOK DR.                                FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
RIN2703     RIOS, ESPERANZA                                       3601 ZOELLER COURT                                  ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
RIN7384     RINE, TERRY                                           3514 SHEFFIELD CT                                   ARLINGTON         TX          76013                         ( ) ‐           ( ) ‐
RIO1575     RIOS & ANGELICA RIOS, PEDRO                           5200 S HAMPSHIRE BLVD                               FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
RIO2073     RIOS, ESPERANZA                                       3601 ZOELLER CT                                     ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
RIO4245     RIOS, MANUEL                                          1105 SOUTH HAYNES AVENUE                            FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
RIO5214     Francisco Rios aka Frank Rios                         3700 Edgemont Drive                                 Midland           TX          79707                         ( ) ‐           ( ) ‐
RIO7926     RIOS, DIONICIO                                        3416 AVENUE J                                       FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
RIO8258     Rio‐Tex, Inc                                 Cindy    2015 Evans Road, Suite 200                          San Antonio       TX          78258                         (210)497‐1113   ( ) ‐
RIS5883     Rist Farms, Inc.                             Tim Rist 71191 633 Ave.                                      Humboldt          NE          68376                         ( ) ‐           ( ) ‐
RIT0124     CLERK OF THE COUNTY COMMISSION                        RITCHIE COUNTY COURTHOUSE         115 EAST MAIN     HARRISVILLE       WV          26362                         (304)643‐2164   ( ) ‐
RIT5806     RiteWay Shredding (OKC)                               PO Box 5806                                         Norman            OK          73070                         (405)605‐1405   ( ) ‐
RIT6362     Ritchie County Assessor's Office                      Attn: Arlene Mossor               115 E. Main, Room Harrisville       WV          26362                         ( ) ‐           ( ) ‐
RIT6363     Ritchie County Sheriff's Office                       109 North Street                                    Harrisville       WV          26362                         ( ) ‐           ( ) ‐
RIV1000     RIVERA, JENNIFER                                      2717 WARREN LANE                                    FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
RIV1642     RIVERA, MANUEL                                                                                                                                                        ( ) ‐           ( ) ‐
RIV2608     RIVERA, ABRAHAM                                          3401 WOODSIDE DRIVE                             ARLINGTON          TX          76016                         ( ) ‐           ( ) ‐
RIV5503     James R Rives                                            2803 Greenbrook Drive                           Arlington          TX          76016                         ( ) ‐           ( ) ‐
RIV5830     Glen River                                               43 Lakeview Ter.                                Sandy Hook         CT          06482                         (203)426‐3553   ( ) ‐
RIV6525     RIVERA, SERGIO                                           7228 NOSILLA STREET                             FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
RIV6619     RIVERA, JOSE M AND LESLY M                               3600 AVENUE K                                   FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
RIV7069     RIVERA, ELENA                                            7054 DEEWOOD COURT                              FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
RIV7770     Rivercrest Royalties, LLC                                777 Taylor St., Suite 810                       Fort Worth         TX          76102                         (817)887‐9977   ( ) ‐
RIV8270     RIVAS, RODRIGO                                           3016 AVENUE G                                   FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
RIZ8037     Rosalie Riziti                                           155 Wright Place                                New Brunswick      NJ          08902                         (732)317‐8074   ( ) ‐
RLE0507     R & L ELECTRIC, INC                                      1826 BARNETT DRIVE                              FT WORTH           TX          76087                         ( ) ‐           ( ) ‐
RME4180     R Merle Stalder LP                                       64180 703 Trail                                 Salem              NE          68433                         ( ) ‐           ( ) ‐
RMP9264     RMP Management Ft. Worth LLC                             6101 Ohio Drive, Villa #3                       Plano              TX          75024                         ( ) ‐           ( ) ‐
RNA6145     RNA Financial LLC                                        6145 Wedgewood Drive                            Fort Worth         TX          76133                         ( ) ‐           ( ) ‐
ROA1000     ROARK, CLAY AND KATHLEEN                                 5200 HIDDEN OAKS LANE                           ARLINGTON          TX          76017                         ( ) ‐           ( ) ‐
ROB0086     Dale William Robinson                                    8244 Kentallen Ct.                              Indianapolis       IN          46236                         ( ) ‐           ( ) ‐
ROB0087     ROBERTSON, EDWIN AND LATRICIA                            1717 WEILER BLVD                                FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROB0099     Robertson County Appraisal District                      108 Morgan St.                                  Franklin           TX          77856                         ( ) ‐           ( ) ‐
ROB0109     Wanda Olivia Roberts                                     109 Willow Drive                                Hinton             AB          T7V1E5         CA             ( ) ‐           ( ) ‐
ROB0273     ROBINSON, SARAH M                                        505 LANOLA COURT                                FT. WORTH          TX          76103                         ( ) ‐           ( ) ‐
ROB0552     Roger G. Roberts Revocable Trust                         12501 Adams Street                              Weeping Water      NE          68463                         ( ) ‐           ( ) ‐
ROB0753     Robeson, Karen                                           6529 Deer Horn Dr.                              Fort Worth         TX                                        ( ) ‐           ( ) ‐
ROB1000     ROBERTSON, GARY G.                                       5304 HIDDEN OAKS LANE                           ARLINGTON          TX          76017                         ( ) ‐           ( ) ‐
ROB1016     Jerry Foard Roberts                                      10161 Wandering Way                             Benbrook           TX          76126                         ( ) ‐           ( ) ‐
ROB1063     Vicky S. Roberts Revocable Trust                         12501 Adams Street                              Weeping Water      NE          68463                         ( ) ‐           ( ) ‐
ROB1100     ROBINSON, EARLINE & CLIFTON A.                           7659 COLGATE COURT                              FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROB1200     ROBINSON, HULENE                                         1709 RANSOM TERRACE                             FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROB1209     ROBERTSON, TODD                                                                                                                                                       ( ) ‐           ( ) ‐
ROB2320     ROBLES, ROGELIO & MARIA                                  4224 VIRGINIA LANE                              FT WORTH           TX          76103                         ( ) ‐           ( ) ‐
ROB2557     ROBLES‐ANDRADE & RAUL ROBLES, ELOINA                     3816 FITZHUGH AVENUE                            FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROB3295     Robert Half Management Resources                         PO Box 743295                                   Los Angeles        CA          90074‐3295                    ( ) ‐           ( ) ‐
ROB3333     Byron Jay Roberts                                        3333 Russell Circle                             Plano              TX          75023                         ( ) ‐           ( ) ‐
ROB4257     ROBERTSON, PHILIP M                                      6009 JACQUELINE ROAD                            FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROB4629     Alan J. Robbins                                          322 Stonewood                                   San Antonio        TX          78216                         ( ) ‐           ( ) ‐
ROB4911     ROBERTS, ERIC J                                          140 STONE CANYON CIRCLE                         FORT WORTH         TX          76108                         ( ) ‐           ( ) ‐
ROB5860     ROBLES, ARELY                                            3708 AVENUE L                                   FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROB6528     Eugene Gregory Roberts                                   6528 Dartbrook Drive                            Dallas             TX          75254                         ( ) ‐           ( ) ‐
ROB6776     ROBINS, MARC E                                           P.O. BOX 600549                                 DALLAS             TX          75360                         ( ) ‐           ( ) ‐
ROB7252     ROBBINS, TERRY LEE                                       5624 MEMORIAL                                   ARLINGTON          TX          76017                         ( ) ‐           ( ) ‐
ROB7438     Paul Wayne Roberds Irrevocable Trust                     1900 Hilltop Drive                              Clton              CA          92324                         ( ) ‐           ( ) ‐
ROB7563     ROBLES, JASSER                                           3500 AVENUE K                                   FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROB7779     Mark Douglas Robbins                                     PO Box 1369                                     Kingsland          TX          78639                         ( ) ‐           ( ) ‐
ROB7780     Jana Leigh Robbins                                       625 State Highway 46 E                          Boerne             TX          78006‐5757                    ( ) ‐           ( ) ‐
ROB7902     Laura Robason                                            402 Westwood Ct.                                Lamesa             TX          79331                         (806)201‐3001   ( ) ‐
ROB8408     Mary Jane Robinson                                       3301 Paces Ferry Ave. #1                        Atlanta            GA          30339                         ( ) ‐           ( ) ‐
ROB9030     ROBERTS, RONALD                                          6833 GREENLEE STREET                            FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROB9151     ROBINSON POA FOR LILA FAE ROBERSON, SYLVIA               5009 EAST LANCASTER APT 108                     FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
ROB9322     Robinson Children's Trust                                Carlton Jay Robinson, Sr. as   15 Onyx Court    Odessa             TX          79762                         ( ) ‐           ( ) ‐
ROB9340     ROBERTS, LARRY & BRAD E                                  P.O. BOX 173093                                 ARLINGTON          TX          76003                         ( ) ‐           ( ) ‐
ROB9840     Roberts, Robin                                           365 CR 1211                                     Maud               TX          75567                         ( ) ‐           ( ) ‐
ROC0031     Rocky Mountain Mineral Law Foundation                    9191 Sheridan Blvd, Ste 203                     Westminister       CO          80031                         (303)321‐8100   ( ) ‐
ROC1097     Vicki Rockwell                                           3402 Kiamesha Court                             Missouri City      TX          77459                         (281)437‐7317   ( ) ‐
ROC1111     Rockwall County Clerk Office                             1111 E. Yellowjacket Lane      Suite 100        Rockwall           TX          75087                         (972)204‐6300   ( ) ‐
ROC3051     ROCHA, MANUEL AND TRINE M                                2914 AVENUE H                                   FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROC3408     ROCHIN, SERGIO M AND DIANA                               404 PARKVIEW DRIVE                              ARLINGTON          TX          76010                         ( ) ‐           ( ) ‐
ROC6799     ROCHA‐TELLEZ & JOSE B ROCHA, ROSA                        4050 HAWLET STREET                              FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
ROC8635     ROCHA, MARIA AND GUADALUPE                               2920 DONALEE STREET                             FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
ROD0199     RODRIGUEZ, ELVIRA                                        909 SOUTH SARGENT STREET                        FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
ROD0246     RODRIGUEZ, HENRY E & ELIZABETH C                         2149 CARLOTTA DR                                FT WORTH           TX          76117                         ( ) ‐           ( ) ‐
ROD1000     RODGERS, RYMIKA M.                                       3724 WALDORF ST.                                FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
ROD1100     RODRIGUEZ, CONCEPCION MARIA & ERVEY                      3434 AVENUE I                                   FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROD1200     RODRIGUEZ, AURORA & SALVADOR                             608 S. OAKLAND BLVD.                            FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
ROD1226     RODRIGUEZ, RAFAEL A                                      601 PEPPERIDGE COURT                            ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
ROD1300     RODGERS, HENRY C.                                        3601 AVENUE M                                   FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROD1465     RODRIGUEZ, JULIETA                                                                                                                                                    ( ) ‐           ( ) ‐
ROD1952     RODRIGUEZ, ROJELIO                                       1900 DANIEL ST                                  FT WORTH           TX          76104                         ( ) ‐           ( ) ‐
ROD2467     RODRIGUEZ, MARTHA                                        3534 AVENUE J                                   FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROD2558     RODRIGUEZ, TONY M AND BRENDA A                           1708 WARREN LANE                                FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROD2939     RODRIGUEZ, MARTINA                                       2814 BOMAR AVE                                  FT WORTH           TX          76103                         ( ) ‐           ( ) ‐
ROD2986     RODRIGUEZ, JOSE I                                        3105 AVENUE L                                   FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROD3295     RODRIGUEZ, JOSE F AND MARIA DE LA LUZ                    3125 BRIGHT STREET                              FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
ROD3773     RODRIGUEZ, RUBEN                                         2008 WISEMAN AVENUE                             FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROD3988     RODRIGUEZ, LUIS                                          1009 TERREBONNE CT                              ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
ROD4048     RODRIGUEZ, JAVIER AND ANA G                              4059 EAST ROSEDALE STREET                       FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROD4208     RODRIGUEZ, MELISSA CHIRSTINA                             6857 CRAIG STREET                               FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROD4663     Rodriguez, Alan                                          Office #1                      108 East High    New Philadelphia   OH          44663                         (330)343‐7161   ( ) ‐
ROD5579     RODRIGUEZ, GREGORIO                                      1928 STANDISH DRIVE                             IRVING             TX          75061                         ( ) ‐           ( ) ‐
ROD5599     RODRIGUEZ, ARMANDO A                                     2505 POLLARD STREET                             FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROD6123     Rodriguez, Katie                                         4012 Garden Springs Dr                          Fort Worth         TX          76123                         ( ) ‐           ( ) ‐
ROD6281     RODRIGUEZ, JOSE & FLORA                                  3300 AVE I                                      FT WORTH           TX          76105                         ( ) ‐           ( ) ‐
ROD7629     RODRIGUEZ, PASCUALA S                                    3209 AVENUE G                                   FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROD7906     RODRIGUEZ & JERRY MIJAREZ, CESIA                         3420 HANGER AVENUE                              FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROD8155     RODRIGUEZ, PATRICIA                                      1432 PAMELA LANE                                FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROD8375     RODELA, MARTIN                                           2424 GRANDVIEW DRIVE                            FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROD9125     RODRIGUEZ, JUAN ANTONIO                                  2200 STURGES DR                                 FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
ROD9682     RODRIGUEZ, DAVID                                         2601 WALLACE ST                                 FT WORTH           TX          76105                         ( ) ‐           ( ) ‐
ROD9850     RODRIGUEZ, HERMENEGILDO & RAQUEL                         6950 WILDBRAIR DR                               FT WORTH           TX          76120                         ( ) ‐           ( ) ‐
ROD9907     RODRIGUEZ, ARMANDO AND ISABEL                            4000 CARRY STREET                               FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
ROE0196     Roe, Amanda                                              2013 Ohio Ave                                   East Liverpool     OH          43920                         ( ) ‐           ( ) ‐
ROE0848     ROE, ELLEN M                                             6210 BRANCH CIRCLE RD                           ZANESVILLE         OH          43701                         (740)297‐3186   (269)520‐848
                                                               Case 21-10374-JTD                                          Doc 1             Filed 02/04/21                          Page 67 of 82

Vendor ID                         Vendor Name              Attention               Address 1                  Address 2             City       State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
ROE3778     Roe, Katie                                                 19970 New Gottengen Rd                               Salesville         OH          43778                         ( ) ‐           ( ) ‐
ROE8750     Roe, Courteney                                             20969 New Gottengen Rd                               Salesville         OH          43778                         (740)255‐3629   ( ) ‐
ROE9784     Roesch Farms, LTD., a Nebraska Corp.                       2214 Barada Street                                   Falls City         NE          68355                         ( ) ‐           ( ) ‐
ROG0503     Roger Mills County Clerk                       Jimmy       503 Broadway                                         Cheyenne           OK          73628                         (580)497‐3395   ( ) ‐
ROG1000     ROGERS, BARBARA H.                                         1828 JENSON RD                                       FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROG1234     ROGERS ABSTRACT & TITLE, INC                               1900 TEXAS STREET                                    VERNON             TX          76384                         (940)552‐6142   ( ) ‐
ROG1235     JOE HALL AND WILLAM ALBERT ROGERS                          1516 BELL STREET                                     VERNON             TX          76384                         ( ) ‐           ( ) ‐
ROG1502     Mary Jane Rogers                                           1502 Austrian Road                                   Grand Prairie      TX          75050          US             ( ) ‐           ( ) ‐
ROG2410     CAROL ROGERS                                               158 GROVE FORD ROAD                                  SUMMERSVILLE       WV          26651                         ( ) ‐           ( ) ‐
ROG3062     Janice Smith Rogers                                        213 Molina Street                                    Sunnyvale          TX          75182                         ( ) ‐           ( ) ‐
ROG3871     MARY F ROGERS                                                                                                                                                                ( ) ‐           ( ) ‐
ROG5032     ROGERS, CLYDE R                                            6305 NORMA STREET                                    FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROG6645     MARY SUE ROGERS                                            PO BOX 128                                           JOINERVILLE        TX          75658                         ( ) ‐           ( ) ‐
ROG7260     Emma Ruth Rogers                                           1316 11th Avenue NW                                  Ardmore            OK          73401          US             (806)535‐1281   ( ) ‐
ROG8186     Roger Edwin Camp Trust                                     Roger Edwin Camp, Trustee         7 Old Farm Lane    Hartsdale          NY          10530                         ( ) ‐           ( ) ‐
ROJ0009     ROJAS, SANTOS                                              3322 AVENUE J                                        FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROJ0320     ROJERO, ARMANDO AND NOEL                                   2730 EAST ROSEDALE                                   FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROJ0663     ROJAS, HILARIO A                                           3701 AVENUE L                                        FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROJ1113     MaryElena Rojek                                                                                                                                                              ( ) ‐           ( ) ‐
ROJ1560     ROJAS, MARIA ROSA                                          4317 COUNTY ROAD 920                                 CROWLEY            TX          77002                         ( ) ‐           ( ) ‐
ROL2721     Rodney Rolston, Trustee                                    6391 De Zavala Road               Suite 202          San Antonio        TX          78249                         (210)385‐6504   ( ) ‐
ROL5610     ROLLINS, ROBERT W AND LISA M                               7104 JEWELL AVENUE                                   FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROL7868     Jerry E. Rollings                                          373 S. Meyer Avenue                                  Tucson             AZ          85701                         ( ) ‐           ( ) ‐
ROL7869     Bradley Kelley Rollings                                    3284 E 5th Street                                    Tucson             AZ          85716                         ( ) ‐           ( ) ‐
ROL8571     Thelma Ann Rollins                                         PO Box 201                                           Center Point       TX          78010                         (210)473‐8888   ( ) ‐
ROM1000     ROMERO, CECILIO                                            5536 EISENHOWER DR                                   FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROM1027     Romito, John                                               2309 Meadow Vue Dr.                                  Moon Township      PA          15108                         ( ) ‐           ( ) ‐
ROM1567     ROMERO, JUAN                                               3532 AVE N                                           FT WORTH           TX          76105                         ( ) ‐           ( ) ‐
ROM2522     ROMERO, MARISOL                                            3532 AVE N                                           FT WORTH           TX          76105                         ( ) ‐           ( ) ‐
ROM2638     ROMAN, JOSE AND MARTHA                                     3413 MILLET AVENUE                                   FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROM3621     ROMERO, EVANGELINA                                         2731 AVE E                                           FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROM3661     ROMO, GUADALUPE AND INDALISA                               4058 HWALET STREET                                   FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
ROM3924     Vietia Romine                                              4149 Co Rd A3300                                     Big Spring         TX          79720                         ( ) ‐           ( ) ‐
ROM5105     ROMERO, JORGE AND ELVA LUZ                                 5316 NORTH HAMPSHIRE BLVD                            FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROM5494     ROMERO, JUAN                                               4412 PATE DRIVE                                      FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
ROM6528     ROMERO, MARIA                                              941 TIERNEY ROAD                                     FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROM6868     ROMERO, JOSE J                                             5028 EAST ROSEDALE STREET                            FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROM6960     ROMERO, MARTIN                                             5028 EAST ROSEDALE STREET                            FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROM8667     ROMERO, MARIA                                              3520 ADA AVENUE                                      FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROO0612     Andrea Root                                                612 Sand Run Rd.                                     Wellsboro          PA          16901                         ( ) ‐           ( ) ‐
ROO1000     ROOSEVELT COUNTY RECORDER                                  400 2ND AVENUE SOUTH                                 WOLF POINT         MT          59201‐1600                    (406)653‐6246   (406)653‐6289
ROO1001     Roosevelt County Abstract, LLC (MT)                        PO Box 176                        228 3rd Avenue     Wolf Point         MT          59201                         ( ) ‐           ( ) ‐
ROO8130     Roosevelt County Assessors Office (NM)                     Attn: Stevin Floyd                109 West 1st St.   Portales           NM          88130                         ( ) ‐           ( ) ‐
ROO8848     Root's Appliance & Sharpening                              10796 Route 220                                      Towanda            PA          18848                         (570)265‐2383   ( ) ‐
ROP2461     Mary Ellen Davenport Roper                                 725 Huddleston Drive                                 Grand Prairie      TX          75050                         ( ) ‐           ( ) ‐
ROS0000     ROST & ASSOCIATES LLC,                                     616 CLEARWATER PARK ROAD          APT 1              WEST PALM          FL          33401                         ( ) ‐           ( ) ‐
ROS0002     Ross County Probate ‐ Juvenile Court                       2 N. Paint Street                 Suite A            Chillicothe        OH          45601                         ( ) ‐           ( ) ‐
ROS1000     ROSS, PAULINE MARIE                                        2703 OAK CLIFF LANE                                  ARLINGTON          TX          76012                         ( ) ‐           ( ) ‐
ROS1188     ROSE, IMOGENE                                              3820 AVENUE N                                        FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROS1234     Justin Ross                                                                                                                                                                  ( ) ‐           ( ) ‐
ROS1501     ROSS, BOBBIE J                                             4509 BURKE ROAD                                      FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
ROS1784     ROSS, JR, WARDELL                                          2518 RAND STREET                                     FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
ROS2043     Rosemont WTC Denver Operating, LLC                         PO Box 204361                                        Dallas             TX          75320‐4361                    ( ) ‐           ( ) ‐
ROS2694     ROSHAVEN, CRAIG & BARBARA                                  7133 ROBINHOOD LANE                                  FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
ROS3855     PETER ROSEBOOM                                                                                                                                                               ( ) ‐           ( ) ‐
ROS3926     Karoline Kay Rosoff                                        35189 Beach Road                                     Capistrano Beach   CA          92624                         (949)496‐3416   ( ) ‐
ROS3964     Ross, Cindy                                                609 West Fernwood Dr.                                Toronto            OH          43964                         ( ) ‐           ( ) ‐
ROS4098     ROSS, MYRTIS                                               15130 MARSH LANE                                     ADDISON            TX          75001                         ( ) ‐           ( ) ‐
ROS5709     Patsy N. Rose                                              5709 Wagonet Road                                    Forest Hill        TX          76140                         ( ) ‐           ( ) ‐
ROS6340     ROSS, SAMUEL J & KIMBERLY                                  2709 ARMSTRONG DRIVE                                 ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
ROS6895     ROSALES, CARMEN                                            1808 CAMPBELL STREET                                 FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
ROS7270     Pamela Hernandez‐Ross                                      10401 Cemetery Road                                  Noble              OK          73068                         (918)568‐5020   ( ) ‐
ROS7934     Rosabelle L. Tann Trust                                    4325 Hyatt Court                                     Fort Worth         TX          76116                         (817)731‐0709   ( ) ‐
ROS8220     Rose Creek Golf Club                                       17031 N. May Ave.                                    Edmond             OK          73012                         (405)330‐8220   ( ) ‐
ROS8984     Jaime Rosa                                                 1716 N Gila Drive                                    Hobbs              NM          88240                         (575)602‐9048   ( ) ‐
ROS9057     Don R. Rose, Jr.                                           2200 61st Street                                     Port Arthur        TX          77640                         ( ) ‐           ( ) ‐
ROS9486     ROSALEZ, SYLVIA                                            1114 STELLA STREET                                   FORT WORTH         TX          76104                         ( ) ‐           ( ) ‐
ROT1234     BILLY JOE OR DOROTHY ROTHWELL ESTATE                       4201 92ND STREET                                     LUBBOCK            TX          79423                         ( ) ‐           ( ) ‐
ROT2660     Megan L. Rotter                                            PO Box 387                                           Poth               TX          78147                         (830)534‐0655   ( ) ‐
ROT3164     JOHN JR. ROTHWELL                                          1403 7TH STREET, NW                                  CHILDRESS          TX          79201                         ( ) ‐           ( ) ‐
ROT5087     JIMMY DON ROTHWELL                                                                                                                                                           ( ) ‐           ( ) ‐
ROT8101     Larry Dale Rothwell                                        313 Springfield                                      Clovis             NM          88101                         ( ) ‐           ( ) ‐
ROT9178     GARY ROTHWELL                                              PO BOX 125                                           CHILDRESS          TX          79201                         ( ) ‐           ( ) ‐
ROU0645     Round Hill Royalty Limited Partnership                     PO Box 25128                                         Dallas             TX          75225                         (214)691‐5977   ( ) ‐
ROW1000     ROWSER, HAROLD & TERESA                                    1908 BAY OAKS COURT                                  FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
ROW3076     ROWE, PAULA KAY                                            414 LOGAN RANCH ROAD                                 GEORGETOWN         TX          78628                         ( ) ‐           ( ) ‐
ROW5293     Rowland, Taylor                                            6704 Clear Spring Dr.                                Fort Worth         TX          76132                         ( ) ‐           ( ) ‐
ROY0504     The Roy G. Barton, Sr. and Opal Barton Trust               1919 North Turner                                    Hobbs              NM          88240                         ( ) ‐           ( ) ‐
ROY3000     Royal Family KIDS                                          3000 W.MacArthur Blvd.            Suite 412          Santa Ana          CA          92704                         ( ) ‐           ( ) ‐
ROY3854     JENNIFER ROYER                                                                                                                                                               ( ) ‐           ( ) ‐
ROY7330     Royalty Clearinghouse, LTD                                 401 Congress Avenue, Suite 1750                      Austin             TX          78701                         (512)458‐4545   ( ) ‐
RRC1701     Railroad Commission of Texas                               1701 N. Congress                                     Austin             TX          78701                         (512)463‐6882   ( ) ‐
RSG5314     RSG Properties, Ltd.                                       2700 Racquet Club Drive                              Midland            TX          79705                         (432)682‐8108   ( ) ‐
RSM5155     RSM US LLP                                                 1185 Avenue of the Americas                          New York           NY          10036                         (212)372‐1000   (212)372‐1001
RUB1187     RUBIO, DAVID                                               5433 PURINGTON AVE                                   FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
RUB8826     RUBIO, LORENZO AND VALENTINA                               625 CLAIREMONT AVENUE                                FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
RUC1166     RUCKER, ANNE                                                                                                                                                                 ( ) ‐           ( ) ‐
RUD5455     Jennifer Lain Rudd                                         1767 B Dodson Road                                   Columbia           TN          38401                         (615)225‐7436   ( ) ‐
RUE9002     RUELAS, OMAR                                               4304 VINSON STREET                                   FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
RUF3555     S. Rufrano & Assoc., LLC                       Suzanne     35550 Quail Run                                      Leesburg           FL          34786                         ( ) ‐           ( ) ‐
RUF4577     Marilyn S. Ruffino                                         128 Everest Drive                                    Slidell            LA          70458                         ( ) ‐           ( ) ‐
RUI0000     RUIZ, HENRY                                                1613 LYNNHAVEN ROAD                                  FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
RUI2001     RUIZ, FLORENCIA                                            3307 HANGER AVENUE                                   FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
RUI2680     RUIZ, EUSTORIA                                             3005 AVENUE I                                        FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
RUI4799     RUIZ, MAGALIEL                                             11212 PLEASANT WOOD LANE                             FT WORTH           TX          76140                         ( ) ‐           ( ) ‐
RUI5613     RUIZ, MARTIN ROMERO                                        2532 SARGENT                                         FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
RUI5819     RUIZ, ESTER L                                              3205 AVE J                                           FT WORTH           TX          76105                         ( ) ‐           ( ) ‐
RUI6346     RUIZ, LEONEL G & LAURA                                     1915 RUTHERFORD LANE                                 ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
RUL3342     JOAN RULE                                                  251 CR SE 4150                                       MT. PLEASANT       TX          75445                         ( ) ‐           ( ) ‐
RUM1222     FRANCES RUMMEL                                             2214 CLAIR DRIVE                                     VERNON             TX          76384                         ( ) ‐           ( ) ‐
RUN1000     JAMES DEVON RUNYON                                                                                                                                                           ( ) ‐           ( ) ‐
RUN6014     Runge Family Mineral Trust                                 1730 Stonebridge Drive South                         Ann Arbor          MI          48108                         ( ) ‐           ( ) ‐
RUS0093     RUSSELL, MYDRIS                                            5640 MACEO LANE                                      FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
RUS1000     Russell County Probate Court                               1000 Broad Street                                    Phenix City        AL          36867                         (334)298‐7979   ( ) ‐
RUS1440     RUSSELL, MICHAEL                                           3315 AVENUE H                                        FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
RUS2649     Marguerite Stroman Russell                                 17308 Gold Drive                                     Edmond             OK          73012                         (405)250‐6272   ( ) ‐
RUS2701     RUSSAW, PEARL L                                            2025 E. MADDOX AVE                                   FT WORTH           TX          76104                         ( ) ‐           ( ) ‐
RUS4094     Russo, Ronald                                              4834 Wood Street                                     Willoughby         OH          44094                         ( ) ‐           ( ) ‐
RUS5456     RUSSELL, BETTY J                                           6309 RAMSEY AVENUE                                   FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
RUS5813     RUSH, MICHAEL                                              2101 BARTON DRIVE                                    ARLINGTON          TX          76010                         ( ) ‐           ( ) ‐
RUS6089     Heather Russell                                            6089 FM 3088                                         Sandia             TX          78383                         ( ) ‐           ( ) ‐
RUS7160     Ann Louise Russell                                                                                                                                                           ( ) ‐           ( ) ‐
RUS9999     Russo, Eric                                                                                                                                                                  ( ) ‐           ( ) ‐
RUT0633     Walter Scott Rutledge                                      737 Downing Drive                                    Richardson         TX          75080                         ( ) ‐           ( ) ‐
RUT1054     RUTLEDGE, JOSEPH AND JOYCE                                 1137 EAST EVANS AVENUE                               AURORA             CO          80014                         ( ) ‐           ( ) ‐
                                                                         Case 21-10374-JTD                                      Doc 1             Filed 02/04/21                   Page 68 of 82

Vendor ID                          Vendor Name                      Attention            Address 1                Address 2           City        State/Pro Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
RUT1296     THOMAS RUTHLEDGE                                                    6946 WORLEY DRIVE                                AMARILLO         TX       79108                        ( ) ‐           ( ) ‐
RUT1478     RUTHERFORD, BARBARA                                                                                                                                                         ( ) ‐           ( ) ‐
RUT1553     RUTH & KATHERINE RUTH, MICHAEL                                    303 HOWARD WAY                                     ALEDO            TX       76008                        ( ) ‐           ( ) ‐
RUT5718     Maudie F. Rutledge                                                305 E. Lake St.                                    Krum             TX       76249                        ( ) ‐           ( ) ‐
RUT7210     Ruth Fitting Wester Family, Ltd.                                  105 Hawk Crest Lane                                Double Oak       TX       75077                        ( ) ‐           ( ) ‐
RUT8211     Steven Jay Rutledge                                               917 Royal Birkdale Dr.                             Garland          TX       75044                        ( ) ‐           ( ) ‐
RUV0351     RUVALCABA, ANTONIO                                                1551 BELZISE TER                                   FT WORTH         TX       76104                        ( ) ‐           ( ) ‐
RYB8595     RYBACKI, DENNIS                                                   6900 GREENLEE STREET                               FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
RYL1584     RYLB PROPERTIES                                                   PO BOX 122330                   DEPT 2330          DALLAS           TX       75312‐2330                   ( ) ‐           ( ) ‐
RYO0751     RYON, RODY                                                        1702 WATER LILY DRIVE                              SOUTHLAKE        TX       76092                        ( ) ‐           ( ) ‐
S6R8077     S6R RANCHES LTD, LYNN SIMMONS, VP                                 6570 FM 543                                        MCKINNEY         TX       75071                        ( ) ‐           ( ) ‐
SAB1000     SABINE PARISH CLERK                                     OF COURT‐ PO BOX 419                                         MANY             LA       71449                        (318)256‐6223   ( ) ‐
SAB1002     Dora Sabri                                                        5548 Thunder Bay Drive                             Fort Worth       TX       76119                        ( ) ‐           ( ) ‐
SAB4714     SABOURIN, MAURICE                                                 4414 EMERALD LEAF DRIVE                            MANSFIELD        TX       76063                        ( ) ‐           ( ) ‐
SAB7573     SABE, SALEEM                                                      6905 ROSEBANK DR                                   METAIRIE         LA       70003                        ( ) ‐           ( ) ‐
SAB9999     Sabia, John                                                                                                                                                                 ( ) ‐           ( ) ‐
SAC2372     Scara, Matthew Lee                                                  1742 Ivy Lane                                    Carrollton       TX       75007                        ( ) ‐           ( ) ‐
SAC3341     Sacramento County Superior Court                                    3341 Power Inn Rd.                               Sacramento       CA       95826                        (916)875‐3400   ( ) ‐
SAC7452     Sacra, Linda Lee                                                    PO Box 1732                                      Roswell          NM       88202                        ( ) ‐           ( ) ‐
SAD0833     SADBERRY, SID R                                                     6420 HENCO COURT                                 FORT WORTH       TX       76119                        ( ) ‐           ( ) ‐
SAD6408     SADLER, WILLIE B                                                    3609 AVENUE K                                    FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAD7618     SADLER, SANDRA A HOWELL                                             920 DUFF COURT                                   FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
SAD8833     SADBERRY, BURTON                                                    6420 HENCO COURT                                 FORT WORTH       TX       76119                        ( ) ‐           ( ) ‐
SAF6486     Safeco Insurance                                                    P.O. Box 6486                                    Carol Stream     IL       60197‐6486                   ( ) ‐           ( ) ‐
SAG2170     Sage Energy Company                                                 100 NE Loop 410, Suite 1300                      San Antonio      TX       78216‐4700                   ( ) ‐           ( ) ‐
SAI1000     ST. JUDE CHILDREN'S RESEARCH HOSPITAL                               501 ST JUDE PLACE                                MEMPHIS          TN       38105                        ( ) ‐           ( ) ‐
SAI5829     Saifee Signs and Graphics, LLC                                      5829 W. Sam Houston Pkwy N.   Suite 1011         Houston          TX       77041                        (713)263‐9900   (888)776‐1681
SAI9863     Saichaie, Mary Faye                                                 39221 Calle Negrete                              Indio            CA       92203                        ( ) ‐           ( ) ‐
SAK1000     SAKS FIFTH AVENUE                                       CREDIT      PO BOX 10327                                     JACKSON          MS       39289‐0327                   ( ) ‐           ( ) ‐
SAK5692     SAKERKA, DEBRA                                                      216 BLAIR LANE                                   ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
SAL0712     The Salvation Army                                                                                                                                                          ( ) ‐           ( ) ‐
SAL1000     SALAZAR, GLORIA                                                   3304 AVE H                                         FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAL1047     Ralph Saltus                                            c/o Russo PO Box 1047                                        Montpelier       VT       05601                        (802)839‐8868   ( ) ‐
SAL1095     SALEM PROPERTIES INC.                                             9725 SALORN DRIVE                                  CROWLEY          TX       76036                        ( ) ‐           ( ) ‐
SAL1100     SALAZAR, SEBASTIAN & ROSA                                         3217 AVE G                                         FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAL1497     SALGADO, LEO                                                      5527 S HAMPSHIRE BLVD                              FT WORTH         TX       76112                        ( ) ‐           ( ) ‐
SAL2031     Salesforce.com Inc.                                               PO Box 203141                                      Dallas           TX       75320‐3141                   ( ) ‐           ( ) ‐
SAL2044     Sally Birdsong Skaggs Revocable Trust                             c/o Amarillo National Bank,     PO Box 1           Amarillo         TX       79105‐0001                   (806)345‐1655   ( ) ‐
SAL2946     Saline County Clerk & Recorder                                    10 E. Poplar St.                                   Harrisburg       IL       62946                        (618)253‐8197   ( ) ‐
SAL3084     IRMA SALAS, MIGUEK                                                401 S. PERKINS                                     FT WORTH         TX       7613                         ( ) ‐           ( ) ‐
SAL3727     SALINAS & JAQUELINE SALINAS, JAVIER                               3015 MAJOR ST                                      FT WORTH         TX       76112                        ( ) ‐           ( ) ‐
SAL4084     SALLIER, VICKIE ANNETTE                                           1515 HARVEST HILL LANE                             ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
SAL4410     SALAS, REBECA                                                     3129 PURINGTON AVE                                 FT WORTH         TX       76013                        ( ) ‐           ( ) ‐
SAL4419     SALCEDO, ADELINA                                                  3505 AVENUE L                                      FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAL4797     SALAS, ROLANDO                                                    3718 NORTH TERRY STREET                            FORT WORTH       TX       76106                        ( ) ‐           ( ) ‐
SAL5601     Lloyd Saltus II, Trustee of The Lloyd Saltus II Trust   c/o Russo PO Box 1047                                        Montpelier       VT       05601                        (802)839‐8868   ( ) ‐
SAL8366     Sally Ingerton Grantor Trust                                      c/o Amarillo National Bank,     PO Box 1           Amarillo         TX       79105‐0001                   (806)345‐1655   ( ) ‐
SAL8411     SALVIO, JUAN AND NICOLE                                           2829 CAMPBELL                                      FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAL8607     SALAZAR, CARLOS AND NICHOLE                                       3305 AVENUE H                                      FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAM0138     SAMS CLUB                                                         P.O. BOX 530942                                    ATLANTA          GA       30353‐0942                   (800)964‐1917   ( ) ‐
SAM1000     SAMANIEGO, ELIZABETH                                              2508 S. AYERS                                      FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAM1380     DO NOT USE                                                                                                                                                                  ( ) ‐           ( ) ‐
SAM6129     SAMUEL, RUTH L                                                      372 HEIRLOOM DRIVE                               FORT WORTH       TX       76134                        ( ) ‐           ( ) ‐
SAN0001     San Jacinto County Clerk                                            1 State Highway 150 Rm 2                         Coldspring       TX       77331                        (936)653‐2324   ( ) ‐
SAN0118     Santa Barbara County Superior Court                                 Attn: Records                 118 E. Figueroa    Santa Barbara    CA       93101                        (805)882‐4511   ( ) ‐
SAN0119     Santa Barbara County Clerk                                          1100 Anacapa Street                              Santa Barbara    CA       93102                        ( ) ‐           ( ) ‐
SAN0168     SF County Clerk                                                     SF City Hall #168             1 Dr. Carlton B.   San Francisco    CA       94102                        (415)554‐4950   ( ) ‐
SAN0247     San Bernardino Superior Court                           Probate     247 W. 3rd St., 2nd Floor                        San Bernardino   CA       92415                        ( ) ‐           ( ) ‐
SAN0400     San Mateo Superior Court                                            Records Management Division   400 County Center, Redwood City     CA       94063                        (650)261‐5100   ( ) ‐
SAN0665     SANCHEZ, THOMAS AND DANA                                            414 CIRCLE DRIVE                                 ARLINGTON        TX       76010                        ( ) ‐           ( ) ‐
SAN1000     SANDERS, DEBORAH D                                                  7725 STONEBANK CT.                               FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
SAN1020     SANTILLAN, JUAN AND GLORIA                                          2808 STRONG AVENUE                               FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAN1100     SANCHEZ & MARIA C. HERRERA, ABELARDO M.                             2721 AVENUE H                                    FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAN1195     PAM SANDERS                                                                                                                                                                 ( ) ‐           ( ) ‐
SAN1200     SANDERS, JOYCE A.                                                   1001 TIERNEY RD                                  FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
SAN1215     SANCHEZ, ERIC                                                       4017 BIRCHMAN AVENUE                             FT. WORTH        TX       76107                        (817)308‐6532   ( ) ‐
SAN1234     SANFORD, BAUMEISTER & FRAZIER, PLLC                                 512 MAIN STREET, SUITE 1500                      FORT WORTH       TX       76102                        (817)877‐5000   ( ) ‐
SAN1392     SANDOVAL, EDWARD                                                    4512 MORRIS COURT                                FT WORTH         TX       76103                        ( ) ‐           ( ) ‐
SAN1500     Sandoval County Clerk                                               1500 Idalia Rd.              Building D          Bernalillo       NM       87004                        (505)867‐7572   ( ) ‐
SAN1674     SANDERS, CLARA L                                                    5025 PINSON STREET                               FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAN1719     SANDERS, AMBER RACHELLE                                             4020 DILLARD CT                                  JOSHUA           TX       76058                        (817)880‐4406   ( ) ‐
SAN1750     San Diego Recorder/County Clerk                         DEALTH      PO BOX 121750                                    SAN DIEGO        CA       92112‐1750                   ( ) ‐           ( ) ‐
SAN2322     SANCHEZ, JOSE AND MARIA                                             1021 SARGENT STREET                              FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAN2365     SANCHEZ, JOSE                                                       1020 SOUTH SARGENT STREET                        FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAN2396     San‐Lorelle, Inc.                                                   7730 Tophill Lane                                Dallas           TX       75248                        ( ) ‐           ( ) ‐
SAN2613     SANCHEZ, MARICELA AND OSBALDO                                       929 WINNIE STREET                                FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
SAN3545     SANDOVAL, CRISPIN                                                   4700 REDONDO STREET                              FORT WORTH       TX       76180                        ( ) ‐           ( ) ‐
SAN3550     SANFORD, WILLIE                                                     200 NICKI LANE                                   ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
SAN3693     SANCHEZ, DAVID AND ISABEL                                           1801 EAST HARVEY                                 FORT WORTH       TX       76104                        ( ) ‐           ( ) ‐
SAN3804     SANDOVAL, ROGELIO                                                   3514 AVENUE M                                    FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAN4162     SANCHEZ, ANGELITA                                                   719 CIRCLE DRIVE                                 ARLINGTON        TX       76010                        ( ) ‐           ( ) ‐
SAN4300     SANCHEZ, JOSE O                                                     5500 NORMA ST                                    FT WORTH         TX       76112                        ( ) ‐           ( ) ‐
SAN4313     SANCHEZ, GLAFIRO AND MARIA                                          2671 BURCHILL ROAD                               FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAN4633     Mark Sandersfield                                                   4633 W Nicklas Apt D                             Oklahoma City    OK       73132                        ( ) ‐           ( ) ‐
SAN6022     Grenda Sanders Trust, Temperance Sanders as Trustee                 2508 Spindlehill Drive #4                        Cincinnati       OH       45230                        ( ) ‐           ( ) ‐
SAN6176     SANCHEZ, FRANKLIN A                                                 3713 AVENUE i                                    FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAN6589     SANDOVAL, LETICIA                                                   3001 AVENUE J                                    FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAN6730     SANCHEZ, MIGUEL                                                     1237 EAST POWELL AVENUE                          FORT WORTH       TX       76104                        ( ) ‐           ( ) ‐
SAN6838     SANCHEZ, FELIPE                                                     3209 AVENUE G                                    FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAN7023     SANDY, MARY ELLEN                                                   4135 ELK RIVER ROAD                              WEBSTER          WV       26288                        ( ) ‐           ( ) ‐
SAN8288     SANDERS, MARY                                                       804 WINNIE STREET                                FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
SAN8466     SANDOVAL, CARLOS AND ESTEFANA                                       4140 AVENUE H                                    FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAN8602     Santore, Chris                                                      16 Johnson Avenue                                Uniontown        PA       15401                        (724)812‐6640   ( ) ‐
SAN8705     SANDERS, MARSHA                                                     3521 SOUTH LITTLEJOHN AVENUE                     FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
SAN8906     SANTOS, DAVID & ANDREA                                              2709 CONCORD DRIVE                               ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
SAN8961     SANDOVAL, LUIS & DANIEL                                             4437 VIRGINIA LANE                               FT WORTH         TX       76103                        ( ) ‐           ( ) ‐
SAN9210     San Diego Superior Court                                            1100 Union Street                                San Diego        CA       92101         US             (619)844‐2851   ( ) ‐
SAR0579     Sarah Kate Barger                                                   Sara Kate, Photographer      5355 McCommas       Dallas           TX       75206                        ( ) ‐           ( ) ‐
SAR1165     SARGENT‐JONES, SHANNA                                                                                                                                                       ( ) ‐           ( ) ‐
SAR1210     Sarpy County Court                                                  1210 Golden Gate Drive        Suite 3142         Papillion        NE       68046‐3087                   ( ) ‐           ( ) ‐
SAR8812     SARABIA, CLAUDIO                                                    417 GRANTS PARKWAY                               ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
SAS7233     Sasser Minerals, LLC                                                PO Box 515                                       Perkins          OK       74059                        ( ) ‐           ( ) ‐
SAU0902     Glenda Sauer                                            Mobile      902 N. Gauadalupe                                Carlsbad         NM       88220                        (575)302‐1112   ( ) ‐
SAU5731     Saul's Creek Engineering, LLC                                       P.O. Box 17030                                   Tucson           AZ       85731‐7030                   ( ) ‐           ( ) ‐
SAU5983     SAUNDERS, CHARLIE                                                   1404 BENTON AVENUE                               FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
SAU9925     SAUCEDO, ONORIO AND ELVA                                            1509 HOLT STREET                                 FORT WORTH       TX       76103                        ( ) ‐           ( ) ‐
SAW2473     BRYANINC, SAWAN                                                     1400 EMENALO CIR                                 SOUTHLAKE        TX       76092                        ( ) ‐           ( ) ‐
SAW6562     SAWYER, DAVID                                                       2617 HANDLEY                                     FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
SBI5721     S & B INVESTMENTS                                                   PO BOX 23                                        MT. NEBO         WV       26679                        ( ) ‐           ( ) ‐
SCA0270     SCARBOROUGH, BRADY                                                                                                                                                          ( ) ‐           ( ) ‐
SCA0278     James Wendell Scarbrough                                            278 Mariah                                       Abilene          TX       79602         US             (325)269‐9458   ( ) ‐
SCA0862     Burrel Scarbrough                                                   862 Scarbrough Road                              Sadler           TX       76264         US             (903)523‐4232   ( ) ‐
SCA1343     John B. Scarbrough                                                  13431 FM 901                                     Sadler           TX       76264         US             (903)564‐5263   ( ) ‐
SCA2212     Frances Pearl Scarborough                                           5721 84th Street                                 Lubbock          TX       79424                        (806)698‐9030   ( ) ‐
SCA2925     SCALES, JOYCE WILSON                                                4424 S EDGEWOOD TERRACE                          FT WORTH         TX       76119                        ( ) ‐           ( ) ‐
                                                                     Case 21-10374-JTD                                         Doc 1                Filed 02/04/21                       Page 69 of 82

Vendor ID                            Vendor Name                Attention               Address 1                  Address 2             City       State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
SCA4925     SCARLETT, MAXWELL C                                             P.O. BOX 330729                                       FT WORTH          TX          76163                         ( ) ‐           ( ) ‐
SCE1620     SCE Petroleum, LLC                                              1620 E. 19th Street                                   Edmond            OK          73013                         ( ) ‐           ( ) ‐
SCH0099     Schleicher County Appraisal District                            Sara                              1 W. Warner Ave     El Dorado         TX          76936                         ( ) ‐           ( ) ‐
SCH0202     SCHOOLCRAFT AND JEFFREY, DEBRA PUDDER                           HC 32 BOX 202                                         CLEVELAND         WV          26215                         ( ) ‐           ( ) ‐
SCH0280     LORETTA SCHAFFER                                                280 DELTZ ROAD                                        MT LOOKOUT        WV          26678                         ( ) ‐           ( ) ‐
SCH0299     Jeffery Dale Schwigel                                           W. 299 N. 6700 County Road E                          Hartland          WI          53029                         ( ) ‐           ( ) ‐
SCH0973     Schutz Abstract Co., Inc.                                       PO Box 973                                            Santa Fe          NM          87504‐0973                    (505)982‐0130   (505)820‐1366
SCH1000     SCHORN, MILDRED E.                                              720 HERMAN DRIVE                                      HURST             TX          76054                         ( ) ‐           ( ) ‐
SCH1021     Dale L Schatz                                                                                                                                                                     ( ) ‐           ( ) ‐
SCH1090     Schenley Center Associates II, LP                               Eleven Parkway Center             Suite 300           Pittsburgh        PA          15220                         ( ) ‐           ( ) ‐
SCH1154     SCHUMAIER & ELAINE M SCHUMAIER, RAYMOND R                       851 SEVENTH STREET                                    BEULAH            ND          58523‐6565                    ( ) ‐           ( ) ‐
SCH1200     Jaime Schrick                                                                                                                                                                     ( ) ‐           ( ) ‐
SCH1246     SCHUMACHER, ROBERT                                                                                                                                                                ( ) ‐           ( ) ‐
SCH1247     SCHOOLER, BLAKE                                                                                                                                                                   ( ) ‐           ( ) ‐
SCH1471     SCHUDER, PAUL                                                                                                                                                                     ( ) ‐           ( ) ‐
SCH1971     Fred Schoker, Jr.                                               1409 Ruidosa                                          Wichita Falls     TX          76306                         (940)782‐6755   ( ) ‐
SCH2001     SCHMITZ, VICKI                                                  1126 N MULBERRY STREET                                MT. CARMEL        IL          62863                         (615)587‐8717   ( ) ‐
SCH2900     Schall, Samantha L.                                             247 State Rt 2021                                     Kittanning        PA          16201                         ( ) ‐           ( ) ‐
SCH3335     Ellen Boone Schwethelm                                          PO Box 6716                                           San Antonio       TX          78209‐0716                    ( ) ‐           ( ) ‐
SCH3893     Gary D. Schwigel                                                OSCI PO Box 3310                                      Oshkosh           WI          54903                         ( ) ‐           ( ) ‐
SCH4208     Kay A Schroeder Trust, Kay A Schroeder Trustee                  PO Box 250969                                         Plano             TX          75025                         ( ) ‐           ( ) ‐
SCH4503     Schall, Monica A.                                               1029 6th Ave                                          Ford City         PA          16226                         ( ) ‐           ( ) ‐
SCH4532     SCHER, RON                                                      4501 MICHELLE DRIVE                                   ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
SCH5050     School Excess                                                   1203 East Ave J                                       Grand Prairie     TX          75050                         ( ) ‐           ( ) ‐
SCH5065     Raymond J. Schmaus                                              Armstrong Search Associates, Inc. 1513 Pacific Ave.   Natrona Heights   PA          15065                         ( ) ‐           ( ) ‐
SCH5173     SCHUTTE‐GIBBS, SHARON K                                         835 VILLAGE SQUARE SOUTH                              PALM SPRINGS      CA          92262                         ( ) ‐           ( ) ‐
SCH5715     Charles L. Schilling II, LLC                                    214 Fifty Street                  PO Box 82           Beverly           OH          45715                         ( ) ‐           ( ) ‐
SCH5744     Schott, Elizabeth                                               6282 State Route 530                                  Lowell            OH          45744                         ( ) ‐           ( ) ‐
SCH6118     Schumacher, Amanda                                              303 N. Main Street                                    Woodsfield        OH          43793                         ( ) ‐           ( ) ‐
SCH6170     Melinda L. Schwigel                                             143 N. 8th Ave.                                       West Bend         WI          53095                         ( ) ‐           ( ) ‐
SCH6475     Neal D Schatz                                                   64750 711 RD                                          Verdon            NE          68457                         (402)274‐3735   ( ) ‐
SCH6523     ZANNA SCHAEFER                                                  401 AVENUE J SE                                       CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
SCH6663     SCHOW, ANNA GRAVES                                              1200 REBECCA LANE                                     ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
SCH6700     Robert L. Schwigel                                              W. 299 N. 6700 County Road E.                         Hartland          WI          53029                         ( ) ‐           ( ) ‐
SCH7401     Gerald B. Scholl Living Trust dated Mach 2,2017                 65195 712 Rd.                                         Falls City        NE          68355                         ( ) ‐           ( ) ‐
SCH7402     Wayne J. Schrad                                                 31686 Highway 30                                      Columbus          NE          68601                         ( ) ‐           ( ) ‐
SCH7621     David Wayne Schwigel                                            1350 S. 103rd Street                                  West Allis        WI          53214                         ( ) ‐           ( ) ‐
SCH7730     RYAN M SCHAFFER                                                 800 WILLIAMS RIVER RD                                 COWEN             WV          26206                         ( ) ‐           ( ) ‐
SCH8034     Philip Louis Schwigel                                           8034 W. Tesch Avenue                                  Milwuakee         WI          53220                         ( ) ‐           ( ) ‐
SCH8497     Ronald L. Schwigel                                              3215 W. Oklahoma Ave.                                 Milwaukee         WI          53215                         ( ) ‐           ( ) ‐
SCH8811     Nick Schultz                                                    210 S. Kansas Street                                  Conrad            MT          59525                         (406)470‐0972   ( ) ‐
SCH9382     Dessie E. Scholl Living Trust dated March 2, 2017               65195 712 Road                                        Falls City        NE          68355                         ( ) ‐           ( ) ‐
SCO1000     SCOTT, MILDRED C.                                               2311 WALLACE ST                                       FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
SCO3001     Leslie N Scott, III & Holly Beech Scott                         Co‐Trustees of the Perrine‐Sweet 3001 W Angeles       Tampa             FL          33629                         ( ) ‐           ( ) ‐
SCO6900     Scott Rice Workspace Solutions                                  6900 N. Bryant Ave.                                   Oklahoma City     OK          73121                         (405)848‐2224   ( ) ‐
SCO7871     Scott County Register of Deeds                                  303 Court Street                                      Scott City        KS          67871                         ( ) ‐           ( ) ‐
SCO9999     Scott, Candice                                                                                                                                                                    ( ) ‐           ( ) ‐
SCP9676     S&C Properties                                                  PO Box 601295                                         Dallas            TX          75360                         (214)361‐5949   ( ) ‐
SCR0467     Screven County Probate Court                                    216 Mims Room 107                                     Sylvania          GA          30467                         ( ) ‐           ( ) ‐
SCR2440     Dr William B Scroggie                                                                                                                                                             ( ) ‐           ( ) ‐
SCU0998     Scurry County Appraisal District                                                                                                                                                  ( ) ‐           ( ) ‐
SCU0999     Scurry County Clerk                                                                                                                                                               ( ) ‐           ( ) ‐
SCU9999     Scurlock, Matt                                                                                                                                                                    ( ) ‐           ( ) ‐
SDC3767     S&D COOK VENTURES                                               404 CHANDLER                                          ALEDO             TX          76008                         ( ) ‐           ( ) ‐
SEA1414     SEALES, DANNY & DIXIE                                           2108 SHARPSHIRE LANE                                  ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
SEA2160     LINDA SEABOLT                                       ORIS L.     P O 331                                               WASHINGTON        WV          26181                         ( ) ‐           ( ) ‐
SEA2166     GAYLE SEAL                                                      1300 AVENUE I, NW                                     CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
SEA2780     SEAY, BILLY                                                     4100 BURTON AVENUE                                    FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
SEA3058     CLAY SEAL                                                       705 AVENUE I, SE                                      CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
SEA4018     GERALDINE SEAL                                                  811 AVENUE H, NW                                      CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
SEA9301     Sean M. Riley, Trustee of the Sean M. Riley Trust               3030 South 133rd Street                               Omaha             NE          68144                         ( ) ‐           ( ) ‐
SEB7710     SEBERT, MARY RUTH                                               617 SILO ROAD                                         SUMMERSVILLE      WV          26651                         ( ) ‐           ( ) ‐
SEC0075     Second Judicial District Court                                  75 Court Street                                       Reno              NV          89501                         ( ) ‐           ( ) ‐
SEC0321     Security Preferred Title, LLC                                   321 S ALICE AVE                                       MONAHANS          TX          79756                         ( ) ‐           ( ) ‐
SEC0434     Secretary of State of Texas                                     PO BOX 12887                                          AUSTIN            TX          78711‐2887                    (512)475‐2348   ( ) ‐
SEC0449     Security Title Co.                                              449 South 2nd Street                                  Albany            TX          76430                         (325)762‐3077   ( ) ‐
SEC1500     Secretary of State (Sacramento, CA)                             1500 11th Street                                      Sacramento        CA          95814                         (916)657‐5448   ( ) ‐
SEC1668     SECURITY ABSTRACT COMPANY OF SIDNEY                             106 2ND STREET SW                                     SIDNEY            MT          59270                         (406)433‐1010   (406)433‐8245
SEC3884     OF STATE (ND), SECRETARY                                        600 E BLVD AVE                    DEPT. 108           BISMARCK          ND          58505‐0500                    ( ) ‐           ( ) ‐
SEC9226     Security Abstract Company‐Clarendon                             222 S. Sully                      P.O.Box 673         Clarendon         TX          79226                         (806)874‐3511   (806)874‐3298
SED9999     Sedlock, Bridget                                                117 S. 22nd St., Apt 5                                Pittsburgh        PA          15203                         ( ) ‐           ( ) ‐
SEE0001     Howard Seely                                                                                                                                                                      ( ) ‐           ( ) ‐
SEE0105     Seek CIO                                                        105 Sunrise Drive                                     Coppell           TX          75019                         (214)295‐7558   ( ) ‐
SEE2169     SEESE, MICHAEL T                                                2905 LOUISE STREET                                    FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
SEG1481     SEGORA, MARICELA                                                2820 AVENUE I                                         FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
SEG1653     SEGURA, JOSEFINA ALCALA                                         3500 EASTOVER AVENUE                                  FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
SEI1214     AUSTIN SEIBERT                                                                                                                                                                    ( ) ‐           ( ) ‐
SEI1701     CARRIE SEILER                                                                                                                                                                     ( ) ‐           ( ) ‐
SEI3131     Seigle Oil & Gas LLC                                            8004 NW 127th Circle                                  Oklahoma City     OK          73142                         (405)721‐6355   ( ) ‐
SEL3851     SUSAN SELENA                                                                                                                                                                      ( ) ‐           ( ) ‐
SEL6978     PAULINE C SELF                                                  4423 OVERLOOK COVE RD                                 CHARLOTTE         NC          28216                         ( ) ‐           ( ) ‐
SEL8036     SELLERS, TERRY                                                  405 EVERGREEN DRIVE                                   FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
SEL9032     Selman Family Trust dated 1/23/1990                             330 Oaks Trail, Suite 100                             Garland           TX          75043                         (972)226‐2186   ( ) ‐
SEL9860     Selman LLC                                                      3324 S. Eunice Hwy                                    Hobbs             NM          88240                         (575)631‐4357   ( ) ‐
SEL9999     Paden Selgas                                                                                                                                                                      ( ) ‐           ( ) ‐
SEM9999     Seminole County Clerk                                                                                                                                                             ( ) ‐           ( ) ‐
SEN6301     Seneca Technologies, Inc.                                       310 Stiles St.                                        Clarksburg        WV          26301                         ( ) ‐           ( ) ‐
SER5370     Diana L. Serrano                                                214 Brook Circle                                      Krum              TX          76249                         ( ) ‐           ( ) ‐
SER9892     SERNA, ABREL                                                    3434 AVENUE E                                         FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
SEV1000     SEVENER, BRIAN                                                  1317 CALIFORNIA TRAIL                                 GRAND PRAIRIE     TX          75052                         ( ) ‐           ( ) ‐
SEX5587     SEXTON, VIRGINIA                                                2716 CONCORD DRIVE                                    ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
SHA0104     SHARP, GREG                                                     6372 FERNCREEK LANE                                   FORT WORTH        TX          76179                         (817)266‐5336   ( ) ‐
SHA0194     SHARP, AMY                                                                                                                                                                        ( ) ‐           ( ) ‐
SHA0248     SHARP, TIMOTHY                                                  P.O. BOX 101384                                       FORT WORTH        TX          76185                         (281)733‐8323   ( ) ‐
SHA0514     Dorthy J. Sharp                                                 7228 Ellis Dr.                                        Weatherford       TX          76088                         (817)771‐1137   ( ) ‐
SHA0763     Benjamin and Bonnie Shaw                                        33281 Bonneville Drive                                Scappoose         OR          97056                         (503)260‐4156   ( ) ‐
SHA0832     TONITA HAMNER SHAW                                              35538 SOUTH ROAD                                      PUEBLO            CO          81006                         ( ) ‐           ( ) ‐
SHA1000     SHAHEED, RICHARD H. & ROSE                                      PO BOX 19294                                          FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
SHA1040     DO NOT USE                                                                                                                                                                        ( ) ‐           ( ) ‐
SHA1222     MARVIN SHARP                                                    2500 TOLAR STREET                                     VERNON            TX          76384                         ( ) ‐           ( ) ‐
SHA1358     SHALE VENTURES, LLC                                 d/b/a/      PO BOX 470157                                         FORT WORTH        TX          76147‐0157                    (817)924‐1900   ( ) ‐
SHA2948     Don M. Sharp                                                    5209 ‐ 45th Street                                    Lubbock           TX          79414                         (806)797‐7904   ( ) ‐
SHA3800     SHANNON, GRACEY, RATLIFF, & MILLER LLP                          777 Main Street                   Suite 3800          Fort Worth        TX          76102                         (817)336‐9333   ( ) ‐
SHA3929     SHARMA, HEMANTA & BONITA                                        6926 HAWAII LANE                                      ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
SHA5113     DAVID SHAHAN                                                    765 POLING ROAD                                       HACKER VALLEY     WV          26222                         ( ) ‐           ( ) ‐
SHA6703     Estate of Mae G. Shapley                                        PO Box 5423                                           Katy              TX          77491‐5423                    ( ) ‐           ( ) ‐
SHA6990     James Miller Sharp                                              3122 34th Street                                      Lubbock           TX          79410                         (806)792‐1898   ( ) ‐
SHA9000     Shaw Environmental, Inc.                                        12005 Ford Road                   Suite 600           Dallas            TX          75234                         ( ) ‐           ( ) ‐
SHA9810     Beruk Shaye                                         Beruk       13960 Hillcroft #234                                  Houston           TX          77085                         ( ) ‐           ( ) ‐
SHE0000     Kristin Sherrill                                                                                                                                                                  ( ) ‐           ( ) ‐
SHE0469     Shelby County Circuit Clerk                                     PO Box 469                                            Shelbyville       IL          62565                         ( ) ‐           ( ) ‐
SHE0908     Carl Sherman                                                    908 La Sierra Dr.                                     Crowley           TX          76036                         ( ) ‐           ( ) ‐
SHE1000     SHELTON, STEVEN A                                               5104 HIDDEN OAKS LANE                                 ARLINGTON         TX          76017                         ( ) ‐           ( ) ‐
SHE1100     ANN M. OR MARTIN A. SHEAFFER                                    1804 MORRISON DR                                      FORT WORTH        TX          76116                         ( ) ‐           ( ) ‐
SHE1199     Bobby Jay Sherrard                                              6013 76th Street                                      Lubbock           TX          79424                         (806)831‐7996   ( ) ‐
                                                                   Case 21-10374-JTD                                       Doc 1              Filed 02/04/21                       Page 70 of 82

Vendor ID                          Vendor Name               Attention               Address 1                 Address 2              City    State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
SHE1931     Donnell Sherman                                              PO Box 1931                                          Fort Worth      TX          76101                         ( ) ‐           ( ) ‐
SHE2344     Doyle Sherman                                                2344 Carruthers Dr.                                  Fort Worth      TX          76112                         ( ) ‐           ( ) ‐
SHE3748     SHERWOOD TEXAS LP                                            PO BOX 120700                                        ARLINGTON       TX          76012                         ( ) ‐           ( ) ‐
SHE3935     Sheridan Family Trust                                        3935 N Country Club Road,                            Tucson          AZ          85716                         ( ) ‐           ( ) ‐
SHE4213     SHEALEY, GEORGE H                                            908 UPTON AVENUE                                     FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
SHE4545     SHEPPARD, S D & FRANCES                                      P.O. BOX 310219                                      NEW BRANFELS    TX          78131                         ( ) ‐           ( ) ‐
SHE4585     SHEPPARD, TROY D                                             3604 AVENUE M                                        FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
SHE5342     Shell's Fight c/o Randy Littlecott                           124 Summit Circle                                    Houston         PA          15342                         ( ) ‐           ( ) ‐
SHE7489     Sheriff's Properties, LLC                                    3209 Astoria Boulevard                               Oklahoma City   OK          73122                         (405)943‐0312   ( ) ‐
SHE7901     SHEPHERD, CATHY                                              701 S. SARGENT                                       FT WORTH        TX          76103                         ( ) ‐           ( ) ‐
SHE8718     SHEEHAN, AMBER                                               308 PARKVIEW                                         ARLINGTON       TX          76010                         ( ) ‐           ( ) ‐
SHE8959     Sherburne Farms, LLC                                         2431 Big Sky Drive                                   Papillion       NE          68046                         ( ) ‐           ( ) ‐
SHE9500     James R. Sheffield                                           39 Southridge Dr.                                    San Angelo      TX          76904                         ( ) ‐           ( ) ‐
SHE9702     Sherrod Living Trust                                                                                                                                                        ( ) ‐           ( ) ‐
SHI0226     Kathy Shipp                                                  266 E. 27th Street                                   Littlefield     TX          79339                         ( ) ‐           ( ) ‐
SHI1000     SHIMMING & TAMI L ORR‐SHIMMING, WILLIAM R                    6945 BEATY ST                                        FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
SHI3634     Philip Arvine Shinalt                                        PO Box 2285                                          Jacksonville    TX          75766                         ( ) ‐           ( ) ‐
SHI5395     SHI International Corp                                       P.O. Box 952121                                      Dallas          TX          75395‐2121                    ( ) ‐           ( ) ‐
SHI5621     SHIRES, WILLAM J                                             5132 LAUREL LANE                                     FT WORTH        TX          76180                         (817)498‐3374   ( ) ‐
SHI6441     Shirley Watson Estate Trust                                  807 Main Street                                      Ralls           TX          79357                         ( ) ‐           ( ) ‐
SHI7876     Anne Weeks Shiff                                             373 S. Meyer Avenue                                  Tucson          AZ          85701                         ( ) ‐           ( ) ‐
SHI8007     B.J. Shinn, LLC                                              8711 Canyon Xing                                     Lantana         TX          76226                         (281)381‐4428   ( ) ‐
SHI8661     SHILLING, RUBY                                               1014 ROSS DRIVE                                      IRVING          TX          75061                         ( ) ‐           ( ) ‐
SHI9182     James Hoke Shinalt                                           PO Box 758                                           Wheatland       WY          82201                         ( ) ‐           ( ) ‐
SHO1281     Shows, Suzanne                                               2827 Quail Lane                                      Arlington       TX          76016                         (817)908‐8600   ( ) ‐
SHO1704     SHOCKLEE, TIFFANY M                                          2842 HALBERT STREET                                  FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
SHR0049     Mitra Shreves                                                107 North POint                  PO Box 893          Krum            TX          76249                         ( ) ‐           ( ) ‐
SHR1000     SHREVES, CALVIN                                                                                                                                                             ( ) ‐           ( ) ‐
SHR5373     Shred‐It (Do not use)                                        PO Box 730504                                        Dallas          TX          75373‐0504                    ( ) ‐           ( ) ‐
SHR5374     Shred‐It USA                                                 28883 Network Place                                  Chicago         IL          60673‐1288                    ( ) ‐           ( ) ‐
SHU0102     Shubert Cattle and Farms, LLC                                718 East 21st Street                                 Falls City      NE          68355                         ( ) ‐           ( ) ‐
SHU1000     SHUMWAY, TOM                                                 1560 OTTINGER ROAD                                   ROANOKE         TX          76262                         ( ) ‐           ( ) ‐
SHU3243     Shuffield, Jewell Dean                                       P.O. Box 384                                         Lone Star       TX          75668                         ( ) ‐           ( ) ‐
SHU4404     SHURTLEFF, DANA CHARLES AND PAULA J                          625 SOUTH HUGHES                                     FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
SHU6333     Martha C. Shuttlesworth                                      PO Box 453114                                        Garland         TX          75045                         (903)787‐0794   ( ) ‐
SHU9999     Craig Shue                                                                                                                                                                  ( ) ‐           ( ) ‐
SHY0879     Lisa C. Shy                                                  PO Box 273                                           Lead Hill       AR          72644                         (870)422‐2851   ( ) ‐
SIA1000     SIAKISINI, LOU & SONIA                                       906TIERNEY ROAD                                      FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
SIE5266     Sierra Springs                                               P.O. Box 660579                                      Dallas          TX          75266‐0579                    ( ) ‐           ( ) ‐
SIG1211     SIGNARAMA                                                    2400 WEST PIONEER PARKWAY        SUITE 118           ARLINGTON       TX          76013                         (817)860‐9310   (817)860‐9371
SIG1371     THE %SIGN SHOP                                                                                                                                                              ( ) ‐           ( ) ‐
SIG3712     SIGALA, MIGUEL                                               3330 AVE G                                           FT WORTH        TX          76105                         ( ) ‐           ( ) ‐
SIG6146     SIGHTS, DUAN SMITH & GAIL                                    9865 WILLOWICK AVE                                   FT WORTH        TX          76108                         ( ) ‐           ( ) ‐
SIG7070     Signs Now                                                    12117 Jones Rd.                                      Houston         TX          77070                         (281)807‐4977   ( ) ‐
SIG9245     SIGALA, DOMINGO GOMEZ                                        1104 EAST ARLINGTON                                  FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
SIL0494     SILAS, WILBUR                                                4109 PATE DRIVE                                      FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
SIL1912     SILVA, JOSE JESUS                                            1118 BESSIE STREET                                   FORT WORTH      TX          76104                         ( ) ‐           ( ) ‐
SIL3526     SILVA AND JESSICA MENDIAS, OSCAR                             3824 AVENUE N                                        FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
SIL3710     SILAS, LEONA                                                 5620 MACEO LANE                                      FT WORTH        TX          76112                         ( ) ‐           ( ) ‐
SIL5007     SILVA, OCTAVIO AND MARIA                                     1200 SOUTH SARGENT                                   FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
SIL9542     SILVA, VICTOR                                                1005 SOUTH NEWARK AVENUE                             FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
SIM0399     Beulah H. Simmons Trust fbo M J Hand                         PO Box 2546                                          Fort Worth      TX          76113‐2546                    ( ) ‐           ( ) ‐
SIM0400     Beulah H. Simmons Trust, Bank of America                     PO Box 2546                                          Fort Worth      TX          76113                         ( ) ‐           ( ) ‐
SIM0413     J. E. Simmons Trust fbo M J Hand                             PO Box 2546                                          Fort Worth      TX          76113‐2546                    ( ) ‐           ( ) ‐
SIM0414     James E. Simmons Trust, Bank of America                      PO Box 2546                                          Fort Worth      TX          76113                         ( ) ‐           ( ) ‐
SIM1232     Simplifile, LC (TXTFFA)                                                                                                                                                     ( ) ‐           ( ) ‐
SIM1233     Simplifile, LC (COTH3E)                          Megan       4844 N. 300 W., Suite 202                            Provo           UT          84604                         ( ) ‐           ( ) ‐
SIM1234     THOMAS P. SIMS                                               17695 COUNTY ROAD 116 WEST                           VERNON          TX          76384                         ( ) ‐           ( ) ‐
SIM1462     SIMMONS, MARY FRANCIS                                                                                                                                                       ( ) ‐           ( ) ‐
SIM1475     Simpson Thacher & Bartlett, LLP                              PO Box 29008                                         New York        NY          10087‐9008                    (713)821‐5650   ( ) ‐
SIM2002     SIMS, PAUL O AND ROIEL L                                     6029 VEL DRIVE                                       FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
SIM2091     Raymond R. & Karen K. Simon                                  301 East 35th Street                                 Falls City      NE          68355                         ( ) ‐           ( ) ‐
SIM2180     Joe L. Simmons                                               2629 Sarah Jane Ln.                                  Fort Worth      TX          76119                         ( ) ‐           ( ) ‐
SIM2401     HAROLD SIMMONS                                               103 BELLA VISTA                                      CHILDRESS       TX          79201                         ( ) ‐           ( ) ‐
SIM3997     SIMMONS, MESHACH                                             2300 JENSON CIRCLE                                   FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
SIM4391     Gary Edward Simpson                                          43910 CR 45                                          Ault            CO          80610                         ( ) ‐           ( ) ‐
SIM4844     Simplifile, LC (TXTGRL)                                      4844 North 300 West, Suite 202                       Provo           UT          84604                         ( ) ‐           ( ) ‐
SIM5209     Simple Kleen                                                 Anthony Lara                     5209 Teakwood       Midland         TX          79707                         ( ) ‐           ( ) ‐
SIM5757     Dwane H. Simmons                                             6500 Sabrosa Court                                   Fort Worth      TX          76133                         (817)913‐2710   ( ) ‐
SIM6540     JOHN FRANKLIN SIMON                                          Box 774                                              Elkins          WV          26241‐0774                    (304)335‐4667   ( ) ‐
SIM6814     SIMS, HERBERT AND PAMELA                                     7332 MARTHA LANE                                     FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
SIM6938     Vern D. Simmons and Karen J. Simmons, Trustees               185001 N. 2870 Rd.                                   Comanche        OK          73529                         ( ) ‐           ( ) ‐
SIM7844     SIMPSON, MICHAEL                                             1318 MONTGOMERY LANE                                 SOUTHLAKE       TX          76092                         ( ) ‐           ( ) ‐
SIM8384     Cheryl Ann Simpson                                           3110 Woodland Ct.                                    Gainesville     TX          76240                         (940)442‐5319   ( ) ‐
SIM9159     Margaret Lee Simmons                                         3530 Maloney Road                                    Knoxville       TN          37920                         (865)223‐9389   ( ) ‐
SIM9284     Darnell Sims                                                 Darnell Sims Trust A             5206 Bryant Irvin   Fort Worth      TX          76132                         ( ) ‐           ( ) ‐
SIM9514     Dennis Hubert Simmons                                        2708 Windsor Oaks Lane                               Cleburne        TX          76031                         (817)692‐2283   ( ) ‐
SIN0831     Dustin Singley                                               831 Grant Street                                     Burleson        TX          76028                         ( ) ‐           ( ) ‐
SIN2319     Lisa Sinatra                                                 2319 Hayson Avenue                                   Pittsburgh      PA          15220                         ( ) ‐           ( ) ‐
SIS0123     MATHEW THOMAS SISK                                           414 EAST WAGGONER STREET                             SULLIVAN        IL          61951                         (217)521‐4479   ( ) ‐
SIS0814     Brittany Siscoe                                                                                                                                                             ( ) ‐           ( ) ‐
SIS3930     SIS LLC                                                      3950 Shackelford Rd.         Suite 195               Duluth          GA          30096                         ( ) ‐           ( ) ‐
SIS6107     SIS‐Screen Printing (Ft. Worth)                              3625 W. Vickery Blvd.                                Ft. Worth       TX          76107                         (817)927‐4606   ( ) ‐
SIV7639     Cecilia Sivertson                                            102 Main Street                                      Keene           ND          58847                         ( ) ‐           ( ) ‐
SIX6601     Sixty‐Three A, LLLP                                          c/o Meristem                 70 Carlson Parkway      Minnetonka      MN          55305                         ( ) ‐           ( ) ‐
SIX6647     Sixty‐Three B, LLLP                                          c/o Meristem                 701 Carlson             Minnetonka      MN          55305                         ( ) ‐           ( ) ‐
SJE7237     SJEH Solo 401K Trust                                         7237 Retriever Lane                                  Fort Worth      TX          76120                         (817)412‐8593   ( ) ‐
SKA0700     SKAGIT COUNTY AUDITOR                                        700 S SECOND STREET                                  MOUNT VERNON    WA          98273                         (360)416‐1704   ( ) ‐
SKE2061     SKEENS, DENVER                                               2061 ORNDORFF ROAD                                   NETTLE          WV          26681                         ( ) ‐           ( ) ‐
SKE5976     Skeen, Brandon                                               121 Big Run Road                                     Leroy           WV          25252                         ( ) ‐           ( ) ‐
SKL9540     SKLD Title Services Inc.                                     9540 E Jewell Ave, Ste A                             Denver          CO          80247‐5714                    (303)695‐3850   ( ) ‐
SKM1356     SKM COMMUNICATION STRATEGIES, LLC                            P O BOX 470959                                       FORT WORTH      TX          76147                         (817)707‐1306   (817)732‐7717
SKM8299     S & K Maze Farms, LLC                                        1504 E. 4th Street                                   Falls City      NE          68355                         ( ) ‐           ( ) ‐
SKY0500     SKYLINE DFW EXHIBITS                                         900 AVENUE S                                         GRAND PRAIRIE   TX          75050                         (972)522‐0500   ( ) ‐
SKY0525     Skyline Sector 5                                             525 113th Street                                     Arlington       TX          76011                         (972)522‐0500   (972)522‐0505
SKY3333     SKY CREEK RANCH GOLF CLUB                                    600 PROMONTORY DRIVE                                 KELLER          TX          76248                         (817)498‐1414   ( ) ‐
SLA1559     Richard L. Slama Revocable Trust                             71490 638 Ave.                                       Humboldt        NE          68376                         ( ) ‐           ( ) ‐
SLA1728     Beverly A. Slama Revocable Trust                             71490 638 Ave.                                       Humboldt        NE          68376                         ( ) ‐           ( ) ‐
SLA8138     SLACK, TERRY                                                 7506 PATSY COURT                                     ARLINGTON       TX          76016                         ( ) ‐           ( ) ‐
SLE0301     Sleep Inn                                                    701 Professional Park Drive                          Summersville    WV          26651          US             (304)872‐4500   (304)872‐0288
SLE0302     Sleep Inn & Suites (Cambridge, OH)                           2307 Southgate Parkway                               Cambridge       OH          43725                         (740)435‐0035   (740)435‐0035
SLS5346     SLS Advertising, Ltd.                            c/o         2003 Willowmoss Ct.                                  Houston         TX          77008                         (281)635‐2884   ( ) ‐
SLU8891     SLUDER, EMMA D AND LAVERNE L                                 151 COUNTY ROAD 1185                                 KOPPERL         TX          76652                         ( ) ‐           ( ) ‐
SMA0211     Smartwire                                                    4640 Pecos Street, Unit C                            Denver          CO          80211                         ( ) ‐           ( ) ‐
SMA1000     SMARTCITY ELECTRIC, INC                                      5795 W. BADURA AVE SUITE 110                         LAS VEGAS       NV          89118                         (888)446‐6911   (702)943‐6001
SMA1948     SmartSource Rentals                                          P.O. Box 289                                         Laurel          NY          11948                         ( ) ‐           ( ) ‐
SME7446     Bruce Leonard Smentek                                        305 S Orchard Drive                                  Burbank         CA          91506                         ( ) ‐           ( ) ‐
SMI0064     JIMMIE RUTH WEIR SMITH                                       14250 MESCALERO TRAIL                                AMARILLO        TX          79118                         ( ) ‐           ( ) ‐
SMI0200     Smith County Clerk                                           200 E. Ferguson                                      Tyler           TX          75702                         ( ) ‐           ( ) ‐
SMI0252     SMITH, CLARA L                                               5300 EAST BERRY STREET                               FORT WORTH      TX          76119                         ( ) ‐           ( ) ‐
SMI0278     SMITH, ELIZABETH                                             221 ROB LANE                                         HUDSON OAKS     TX          76087                         (817)594‐6757   ( ) ‐
SMI0415     SMITH, HILDA                                                 415 CALVIN ROAD                                      NETTLE          WV          26681                         ( ) ‐           ( ) ‐
SMI0679     SMITH, BILL & IDA BELL                                       1836 CROOKED LANE                                    FT WORTH        TX          76112                         ( ) ‐           ( ) ‐
SMI0803     Morton J. Smith, III                                         803 E. Nations Street                                Alpine          TX          79830                         ( ) ‐           ( ) ‐
SMI1000     RONNIE SMITH                                                 4974 MITCHELL SAXON ROAD                             FORT WORTH      TX          76140                         ( ) ‐           ( ) ‐
                                                                   Case 21-10374-JTD                                           Doc 1            Filed 02/04/21                        Page 71 of 82

Vendor ID                          Vendor Name                 Attention              Address 1                    Address 2          City       State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
SMI1018     SMITH, ERIK                                                    129 LOST OAK DR                                      AZLE             TX          76020                         ( ) ‐           ( ) ‐
SMI1037     SMITH, RUBY L                                                  2213 LUCAS DR                                        FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
SMI1096     SMITH, JOHN C & SANDRA K                                       2603 WILLIAMSBURG                                    ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
SMI1100     SMITH, RAY                                                     950 TURNER WAY                                       MANSFIELD        TX          76063                         ( ) ‐           ( ) ‐
SMI1120     SMITH, LOUELLA                                                 2405 CARVERLY DR                                     FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
SMI1200     SMITH, FLO JOYCE                                               4317 DANA DRIVE                                      FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
SMI1233     Smith, Aaron                                                   1709 SARAH STREET                                    PITTSBURGH       PA          15203                         ( ) ‐           ( ) ‐
SMI1234     Smith, Karen                                                   1440 Worth St                                        Reynoldsville    PA          15851                         ( ) ‐           ( ) ‐
SMI1240     Smithberger, Jacqueline D.                                                                                                                                                     ( ) ‐           ( ) ‐
SMI1295     SMITH, TERESA                                                  5011 PACIFICA AVE                                    PALMDALE         CA          93552                         (661)533‐1435   ( ) ‐
SMI1300     SMITH, JOHN                                                    4401 BURKE ROAD                                      FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
SMI1311     Todd Smith                                                     13116 Red Cedar Circle                               Oklahoma City    OK          73131                         ( ) ‐           ( ) ‐
SMI1357     SMITH AKA ANNIE MAE DOBSON, ANNIE MAE                          4308 EDGEWOOD TERRACE                                FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
SMI1400     SMITH, CORNELIUS                                               1521 AVE E                                           FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
SMI1574     SMITH, KIMBERLY                                                5648 MACEO LN                                        FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
SMI1883     Smith Rev. Trust, Joe D.                                       2908 CR 6475                                         Neodesha         KS          66757                         ( ) ‐           ( ) ‐
SMI2200     SMITH, DONNA                                                   1425 WEILER                                          FORT WORTH       TX          76112                         (817)344‐9516   ( ) ‐
SMI2300     SMITH & GINA RASPANTE, TERRY                                   9112 CAMP BOWIE BLVD W.          #356                FORT WORTH       TX          76116                         ( ) ‐           ( ) ‐
SMI2648     Robert Earl Smith                                              6004 Bull Creek Road                                 Austin           TX          78757                         ( ) ‐           ( ) ‐
SMI2726     CHAD SMITH                                                     PO BOX                                               VERNON           TX          76384                         ( ) ‐           ( ) ‐
SMI2790     SMITH, LANDON                                                                                                                                                                  ( ) ‐           ( ) ‐
SMI3294     G. Stacy Smith                                                 3131 Turtle Creek Blvd.          Ste. 850            Dallas           TX          75219                         ( ) ‐           ( ) ‐
SMI3774     CARL J SMITH                                                   94 FITZWATER ROAD                                    SUMMERSVILLE     WV          26651                         ( ) ‐           ( ) ‐
SMI3881     SMIDDY, SARAH                                                                                                                                                                  ( ) ‐           ( ) ‐
SMI3918     ALTON SMITH                                                    9108 UTICA AVENUE                                   LUBBOCK           TX          79424                         ( ) ‐           ( ) ‐
SMI4222     SMITH, MICHAEL E AND JANIE M                                   7121 HIGHTOWER STREET                               FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
SMI4418     SMITH, JERRY S. & DAYNA L.                                     4204 SHOREWOOD DRIVE                                ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
SMI4545     SMITH, GILBERT P & MARILYN                                     501 N. CIRCLE                                       ARLINGTON         TX          76010                         ( ) ‐           ( ) ‐
SMI4547     John R. Smith                                                  404 W 2nd Street                                    Stanton           TX          79782                         ( ) ‐           ( ) ‐
SMI4568     LEONA SMITH                                                    2118 PECAN STREET                                   BONHAM            TX          75418                         ( ) ‐           ( ) ‐
SMI4786     SMITH, GLORIA D                                                4800 BRIARWOOD LANE                                 FORT WORTH        TX          76103                         ( ) ‐           ( ) ‐
SMI4882     SMITH, JASON A                                                 7124 MEADOWBROOK                                    FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
SMI5143     Latina W. Smith                                                1104 Garland Street                                 Plainview         TX          79072                         ( ) ‐           ( ) ‐
SMI5227     Smith, Lynn                                                    567 Woodvue Drive                                   Pittsburgh        PA          15227                         ( ) ‐           ( ) ‐
SMI5419     SMITH, EDNA                                                    1113 JEFFERSON AVE                                  FT WORTH          TX          76104                         ( ) ‐           ( ) ‐
SMI5454     SMITH, CARY J                                                  7231 MUSE COURT                                     FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
SMI5474     SMITH, HENRY                                                   2901 AMBER DRIVE                                    FORT WORTH        TX          76133                         ( ) ‐           ( ) ‐
SMI5527     SMITH, PAULA ANN                                               2509 MORESBY STREET                                 FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
SMI5782     Rose Mary Smith                                                PO Box 45                                           Tell              TX          79259                         ( ) ‐           ( ) ‐
SMI5963     BRYAN SMITH                                                    PO BOX 45                                           TELL              TX          79259                         ( ) ‐           ( ) ‐
SMI6069     SMITH, KERRY A                                                 1017 WILSHIRE BLVD                                  ARLINGTON         TX          76012                         ( ) ‐           ( ) ‐
SMI6108     Smith, Judith O.                                               Cendera Funding                  8509 Western Hills Forth Worth       TX          76108                         ( ) ‐           ( ) ‐
SMI6130     DON E. SMITH                                                   1402 GINN WAY                                       LUFKIN            TX          75901                         ( ) ‐           ( ) ‐
SMI6280     RONALD JOE SMITH                                               8613 CR 110 WEST                                    VERNON            TX          76384                         ( ) ‐           ( ) ‐
SMI6628     Karen Smith                                                    227 Brook Circle                                    Krum              TX          76249                         ( ) ‐           ( ) ‐
SMI6659     MILTON LOUIS SMITH                                             13805 N CR 1500                                     SHALLOWATER       TX          79363                         ( ) ‐           ( ) ‐
SMI6664     SMITH, LYNETTE                                                 1608 WARREN LANE                                    FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
SMI6975     Billy James Smith & Betty Loreta Smith, Trustees               311 E. J St.                                        Ringling          OK          73456                         ( ) ‐           ( ) ‐
SMI6981     B‐S Smith Farms Ranch, Inc                                     PO Box 45                                           Tell              TX          79259                         ( ) ‐           ( ) ‐
SMI6987     SMITH, JANICE L                                                1867 MILAM STREET                                   FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
SMI7000     Mildred Bernice Smith                                          1854 Thomas J. Egan Rd.                             Krum              TX          76249                         ( ) ‐           ( ) ‐
SMI7340     SMITH, ODIST R                                                 PO BOX 19082                                        FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
SMI7366     Smith, Dawn M.                                                 248 Santa Fe Dr.                                    Raton             NM          87740                         ( ) ‐           ( ) ‐
SMI7537     Mary Elaine Minton Smith                                       3309 Mable Drive                                    Canyon            TX          79015                         ( ) ‐           ( ) ‐
SMI7647     Vicki L. Smith                                                 641 CR 611                                          Brownwood         TX          76801                         (325)784‐5027   ( ) ‐
SMI7658     SMITH, RICK C                                                  7408 LANDS END                                      ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
SMI7914     SMITH, YVONNE M                                                2733 HUNTER ST                                      FT WORTH          TX          76112                         ( ) ‐           ( ) ‐
SMI7918     SMITH, CECIL & TERESA PRICE                                    1008 OSBORNE LANE                                   FT WORTH          TX          76112                         ( ) ‐           ( ) ‐
SMI8276     SMITH, CLARA                                                   3013 MITCHELL BLVD                                  FORT WORTH        TX          76105                         ( ) ‐           ( ) ‐
SMI8289     SMITH, REATA B                                                 2212 JENSON ROAD                                    FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
SMI8475     SMITH, MICHAEL R                                               7236 EMORY OAK LANE                                 DALLAS            TX          75247                         ( ) ‐           ( ) ‐
SMI8532     SMITHLEE, MILLARD MITHEE & LINDA                               6607 GREENSPRING DR                                 ARLINGTON         TX          76016                         ( ) ‐           ( ) ‐
SMI8657     Smith, Troy R.                                                 2807 Westridge Dr.                                  Snyder            TX          79549                         ( ) ‐           ( ) ‐
SMI8932     Susan J. Smith                                                 PO Box 55                                           Childress         TX          79201                         ( ) ‐           ( ) ‐
SMI9570     CLIFTON SMITH                                                  14251 FM 94                                         TELL              TX          79259                         ( ) ‐           ( ) ‐
SMI9697     Smith, Geneva Lee                                              3259 CR 1105                                        Snyder            TX          79549                         ( ) ‐           ( ) ‐
SMI9875     Martha Nell Smith                                              502 Lincoln Avenue                                  Takoma Park       MD          20912                         ( ) ‐           ( ) ‐
SMI9999     Smith, Randy                                                                                                                                                                   ( ) ‐           ( ) ‐
SMO1476     SMOLIK, DONNA                                                                                                                                                                  ( ) ‐           ( ) ‐
SMO6107     Smoke Wagon Catering                                           3005 Bledsoe St.                                     Fort Worth       TX          76107                         ( ) ‐           ( ) ‐
SMU1656     SMU GEOTHERMAL LAB                                                                                                                                                             ( ) ‐           ( ) ‐
SMY9677     Martha J. Smyth                                                PO Box 988                                           Olton            TX          79064‐0988                    ( ) ‐           ( ) ‐
SNE0376     SNELL, GEORGE A                                                HERRING BANK BUILDING            2201 CIVIC CIR,     AMARILLO         TX          79109                         (806)359‐8611   ( ) ‐
SNE9699     Snelling                                                       PO Box 650765                                        Dallas           TX          75265‐0765                    (432)367‐7066   ( ) ‐
SNI7655     Michael Snizik                                     Michael     TownePlace Suites Marriott       10 West Church      Williamsport     PA          17701                         (570)567‐7467   ( ) ‐
SNO6051     Snowball Express                                               611 South Main Street, Ste 400                       Grapevine        TX          76051                         ( ) ‐           ( ) ‐
SNY1169     SNYDER, SR, BRUCE                                                                                                                                                              ( ) ‐           ( ) ‐
SNY2617     Snyder Abstract & Title Co., Inc.                              2617 College Avenue                                  Syder            TX          79549                         (325)573‐8558   (325)573‐0974
SNY3221     Snyder, James                                                  3193 Rock Fence Dr.                                  Columbus         OH          43221                         ( ) ‐           ( ) ‐
SNY7057     Snyder, Brian                                                  6425 Westheimer #1623                                Houston          TX          77057                         ( ) ‐           ( ) ‐
SNY9213     Snyder Properties, LLC                                         PO Box 720823                                        Oklahoma City    OK          73172          US             (405)373‐1290   ( ) ‐
SOC9649     SOCHA, JERONE C                                                7809 ASHE COURT                                      FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
SOF3042     Software Computer Group, Inc.                                  P.O. Box 3042                                        Charleston       WV          25331‐3042                    (304)343‐6480   ( ) ‐
SOL1971     SOLIS, JULIAN                                                  821 WEST HAMMOND STREET                              FORT WORTH       TX          76115                         ( ) ‐           ( ) ‐
SOL3295     Justina Padilla Solis and son, Sergio Solis                    PO Box 678                                           Stanton          TX          79782                         ( ) ‐           ( ) ‐
SOM0107     Somerville County Clerk                                        107 NE Vernon Street                                 Glen Rose        TX          76043                         (254)897‐4427   ( ) ‐
SOM0108     Somerset County Register of Wills                                                                                                                                              ( ) ‐           ( ) ‐
SOM0109     Somerset County Probate                                                                                                                                                        ( ) ‐           ( ) ‐
SOM4869     SOMMERS, LOUIS A                                               306 SAN CARLOS COURT                                 IRVING           TX          75062                         ( ) ‐           ( ) ‐
SON1504     SONGER, DEBORAH                                                                                                                                                                ( ) ‐           ( ) ‐
SON6703     SONTOYO, JORGE                                                 4048 VAUGHN BLVD                                     FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
SON7836     Sons of the Flag                                               8750 North Central Expy          Suite 510           Dallas           TX          75231                         (469)930‐6694   ( ) ‐
SOP0756     SOPKO, DAVID H                                                 2736 PUTNAM STREET                                   FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
SOR1234     Sorrells, Ben                                                                                                                                                                  ( ) ‐           ( ) ‐
SOS1902     Alfred Patrick Sosa                                                                                                                                                            ( ) ‐           ( ) ‐
SOT1000     SOTO, JUAN                                                     507 WATSON                                           FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
SOT4755     SOTO, LUIS ALBERTO                                             2032 BROOKS STREET                                   FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
SOT7320     SOTELO, AVELINO VILLA                                          4023 AVENUE L                                        FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
SOU0220     South Dakota Ringnecks, LLC                                    220 Ohio Ave.                                        Platte           SD          57369                         (605)680‐3269   ( ) ‐
SOU0250     SOUTHERN LIVING BOOKS,                                         PO BOX 6158                                          CLARION          IA          50526‐6158                    (800)294‐2908   ( ) ‐
SOU0427     South Fifth Energy, LLC                                        PO Box 130                                           Ruidoso          NM          88355                         (520)400‐4557   ( ) ‐
SOU1926     SOURS, JOSEPH R                                                2303 PETWORTH PLACE                                  FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
SOU2242     Southwest Abstract & Title Co.                                 P O BO X 13                                          RANKIN           TX          79778                         ( ) ‐           ( ) ‐
SOU3663     Southwest Petroleum Company, L.P.                              PO Box 702377                                        Dallas           TX          75370‐2377                    (214)361‐5949   ( ) ‐
SOU5763     Southern Cross Royalty, L.P.                                   PO Box 777                                           Davis            OK          73030                         (580)369‐8290   ( ) ‐
SOU7073     Southwestern Office Systems                                    321 Century Plaza Drive          Suite 120           Houston          TX          77073                         ( ) ‐           ( ) ‐
SOU7086     Jon M. Southerland                                             3911 E. Kiehl Ave.                                   Sherwood         AR          72120                         ( ) ‐           ( ) ‐
SOU8146     Southwest Land and Royalty WT, LLC                             PO Box 8146                                          Midland          TX          79708                         ( ) ‐           ( ) ‐
SOU9331     South Plains Abstract Co                                       P.O. Box 418                     401 N. 1st          Lamesa           TX          79331                         ( ) ‐           ( ) ‐
SPA0505     Sparkhound                                                     PO Box 53885                                         Lafayette        LA          70505‐3885                    ( ) ‐           ( ) ‐
SPA2131     ROBERT D. SPARKS                                               966 CAMINO REAL                                      VIRGINIA BEACH   WV          23456                         ( ) ‐           ( ) ‐
SPA2352     SPARKS, CYNTHIA E                                              3029 BRIGHT STREET                                   FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
SPE0099     Specialiazed Loan Servicing, LLC                                                                                                                                               ( ) ‐           ( ) ‐
SPE0483     SPEARS, KENNETH & IRMA                                       1000 CHARLESTON COURT                                  ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
SPE1047     George P. Spear                                    c/o Russo PO Box 1047                                            Montpelier       VT          05601                         (802)839‐8868   ( ) ‐
                                                          Case 21-10374-JTD                                          Doc 1                 Filed 02/04/21                       Page 72 of 82

Vendor ID                          Vendor Name        Attention              Address 1                  Address 2              City        State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
SPE4546     SPENCER, REVA                                         4546 LEIVASY ROAD                                      LEIVASY           WV          26676                         ( ) ‐           ( ) ‐
SPE5215     TERRY JOE SPEARS                                      2530 TOLAR STREET                                      VERNON            TX          76384                         ( ) ‐           ( ) ‐
SPE5924     William S. Spears                                     PO Box 3499                                            Tulsa             OK          74101                         (405)272‐2156   ( ) ‐
SPE6400     JIM B. SPEARS                                                                          2329 BISMARCK         VERNON            TX          76384                         ( ) ‐           ( ) ‐
SPE6653     SPECHT, ARTHUR                                        7050 GREEN MEADOW CT                                   FT WORTH          TX          76112                         ( ) ‐           ( ) ‐
SPE7387     Spectrum Events                                       Missie martinez                  P.O. Box 7130         The Woodlands     TX          77387                         ( ) ‐           ( ) ‐
SPE8670     SPECHT, PATRICIA E                                    7051 GREEN MEADOW CT                                   FT WORTH          TX          76112                         ( ) ‐           ( ) ‐
SPE9692     SPECKS, CHARLIE R                                     5316 EAST BERRY STREET                                 FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
SPH6292     Spherion Staffing LLC                                 62929 Collection Center Dr.                            Chicago           IL          60693‐0629                    (940)696‐2665   ( ) ‐
SPI0000     SPILLER ABSTRACT COMPANY                              122 EAST BELKNAP RD                                    JACKSBORO         TX          76458                         (940)567‐2271   ( ) ‐
SPI1230     Susan Spies                                                                                                                                                              ( ) ‐           ( ) ‐
SPI1630     Linda F. Spires                                       PO Box 579                                             Addison           TX          75001          US             ( ) ‐           ( ) ‐
SPI5491     Spickler, Mary Kathryn                                1187 N. Wilow, #103                                    Clovis            CA          93611                         ( ) ‐           ( ) ‐
SPI5556     Virginia B. Spitler Exempt Family Trust               Bank of America, NA, Agent for Co‐ PO Box 840738       Dallas            TX          75284‐0738                    (214)209‐2417   ( ) ‐
SPI8274     JACK L. SPINKS                                        109 MT. PISGAH DRIVE                                   COMFORT           TX          78013                         ( ) ‐           ( ) ‐
SPO0034     Spooner, Karis                                        901 West 1st Street #1211                              Fort Worth        TX          76102                         ( ) ‐           ( ) ‐
SPP7904     SP Plus Corporation                                   PO Box 790402                                          St. Louis         MO          63179‐0402                    (713)751‐3070   ( ) ‐
SPR1623     JEREMY SPRADLEY                                       1010 SOUTH FIRST STREET                                BOONVILLE         IN          47601                         (812)497‐4738   ( ) ‐
SPR5415     SPRATT, SAMUEL                                        2618 ANWELL DRIVE                                      RICHMOND          VA          23235                         ( ) ‐           ( ) ‐
SPR7383     Spring Glass & Mirror, Ltd.                           P.O. Box 2161                                          Spring            TX          77383‐2161                    (281)353‐1100   ( ) ‐
SPR9891     Springfield, William H.                               1203 Jaybird Lane                                      Springtown        TX          76082                         ( ) ‐           ( ) ‐
SPU0000     SPURGEON, JIMMY                                       P.O. BOX 161845                                        FT WORTH          TX          76161                         ( ) ‐           ( ) ‐
SPU2985     SPURGEON, GREGORY S                                   1011 S RIVERSIDE DR                                    FT WORTH          TX          76104                         ( ) ‐           ( ) ‐
SPU9401     SPURGEON, JIMMY                                       1011 SOUTH RIVERSIDE DRIVE                             FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
SQU0298     SQUIRE, SCARLETT                                                                                                                                                         ( ) ‐           ( ) ‐
SSL8000     Shearman & Sterling LLP                             Bank of America Tower              800 Capital Street,   Houston           TX          77002                         ( ) ‐           ( ) ‐
STA0015     THE STATE INSURANCE FUND                  DISABILIT P O BOX 5261                                             BINGHAMTON        NY          13902‐5261                    (866)697‐4332   ( ) ‐
STA0118     Staples Advantage                                   PO BOX 689020                                            DES MOINES        IA          50368‐9020                    ( ) ‐           ( ) ‐
STA0123     STATE TAX DEPARTMENT PROPERTY TAX DIV               TAX MAP SALES                      PO BOX 2389           CHARLESTON        WV          25328                         ( ) ‐           ( ) ‐
STA0376     Stephen J. Stanford                                 977 Pinebrooke Court                                     Norman            OK          73072                         (918)647‐9067   ( ) ‐
STA0543     Robert E. Stafford                                  173 Sweetbay Drive                                       Aiken             SC          29803                         (803)641‐6616   ( ) ‐
STA0696     Staples Advantage (HSI)                             Dept DAL                           PO Box 83689          Chicago           IL          60696‐3689                    ( ) ‐           ( ) ‐
STA0708     Clerk of Court (Rayville, LA)                       708 Julia Street, Suite 103                              Rayville          LA                                        (318)728‐4171   ( ) ‐
STA0715     Stark County District Library                       715 Market Ave. N                                        Canton            OH          44702                         (330)452‐0665   ( ) ‐
STA1000     STATE FARM BANK, FSB                                425 PHILLIPS BLVD.                                       EWING             NJ          08618                         ( ) ‐           ( ) ‐
STA1001     STAR BANK OF TEXAS                                  3930 BOAT CLUB ROAD                                      FORT WORTH        TX          76135                         ( ) ‐           ( ) ‐
STA1100     STANLEY, JUANITA                                    1613 E MORPHY ST                                         FORT WORTH        TX          76104                         ( ) ‐           ( ) ‐
STA1200     STARK, BRENT                                        403 EAST ANGELINA                                        PALESTINE         TX          75801                         ( ) ‐           ( ) ‐
STA1211     STARR, JAMES ERIC                                   6705 WATERHILL LANE                                      FORT WORTH        TX          76179                         (903)279‐5270   ( ) ‐
STA1219     State of Oregon (Multnomah Co.)                     Multnomah County Courthouse,       1021 SW 4th           Portland          OR          97204                         (503)988‐3003   ( ) ‐
STA1386     STANLEY, WILLIAM                                    PO BOX 13187                                             ARLINGTON         TX          76094                         ( ) ‐           ( ) ‐
STA1468     STADIUM DIVISION PROPERTY INC                                                                                                                                            ( ) ‐           ( ) ‐
STA1490     STANFORD, BRAD                                                                                                                                                           ( ) ‐           ( ) ‐
STA1532     STACK, DON                                            7112 HIGHTOWNER                                        FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
STA1542     STANDERFER, MARIA DEJESUS                             3804 MOUNT VERNON AVE                                  FORT WORTH        TX          76103                         (817)536‐9432   ( ) ‐
STA1599     STANDING OVATIONS                                     1035 DAIRY ASHFORD SUITE 220                           HOUSTON           TX          77079                         (832)448‐3311   ( ) ‐
STA1602     Stalder Farms, LLC                                    1602 Lakeshore Dr                                      Dunn              NC          28334                         ( ) ‐           ( ) ‐
STA1658     STAND GUARD                                           P.O. Box 974861                                        Dallas            TX          75397                         ( ) ‐           ( ) ‐
STA1734     STANDARD COFFEE SERVICE COMPANY                       PO BOX 122855                                          FORT WORTH        TX          76121                         (504)539‐5400   ( ) ‐
STA1870     Star‐Telegram                                         PO Box 901030                                          Fort Worth        TX          76101‐2030                    ( ) ‐           ( ) ‐
STA3158     Francis K. Stanley                                    128 Everest Drive                                      Slidell           LA          70458                         ( ) ‐           ( ) ‐
STA3400     Standpoint Promotions                                 3400 Bernie Anderson Ave.                              Fort Worth        TX          76116                         ( ) ‐           ( ) ‐
STA3500     Stag Land Services LLC                                3500 Hulen St. Suite A                                 Ft Worth          TX          76107                         ( ) ‐           ( ) ‐
STA3784     State Tax Dept. of West Virginia                      Revenue Division                 PO Box 2745           Charleston        WV          25330‐2745                    ( ) ‐           ( ) ‐
STA3844     STARK COUNTY RECORDER                                 51 3RD STREET EAST               PO BOX 130            DICKINSON         ND          58602‐0130                    (701)456‐7645   (701)456‐7628
STA3951     Stark County Health Department                        3951 Convenience Cir., NW                              Canton            OH          44718                         ( ) ‐           ( ) ‐
STA4163     STAMBAUGH, CRAIG & ERIN                               2214 NEWBURY                                           ARLINGTON         TX          76014                         ( ) ‐           ( ) ‐
STA4396     STAMPS, JASON                                         2173 GREEN HILL CIRCLE                                 FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
STA4702     Stark County Probate Court                            501 Stark County Office Bldg     110 Central Plaza     Canton            OH          44702                         ( ) ‐           ( ) ‐
STA5070     David L. Stanford                                     PO Box 976                                             Pawhuska          OK          74056                         (918)640‐1476   ( ) ‐
STA5086     Robert J. Stanford                                    PO Box 976                                             Pawhuska          OK          74056                         (918)630‐2185   ( ) ‐
STA5123     Thomas Scott Stalder                                  2451 30 Road                                           Brainard          NE          68626                         ( ) ‐           ( ) ‐
STA5124     Thomas S Stalder and Eileen D Rock                    2451 30 Road                                           Brainard          NE          68626                         ( ) ‐           ( ) ‐
STA5125     John Stalder, Jr.                                     2401 West 86 Terrace                                   Leawood           KS          66202                         ( ) ‐           ( ) ‐
STA5241     States Royalty Limited Partnership                    PO Box 911                                             Breckenridge      TX          76424‐0911                    ( ) ‐           ( ) ‐
STA5312     William S. Stalder & Wallis F. Swanson                801 West 59th Terrace                                  Kansas City       MO          64113                         ( ) ‐           ( ) ‐
STA5313     William S. Stalder                                    801 West 59th Terrace                                  Kansas City       MO          64113                         ( ) ‐           ( ) ‐
STA5404     Thomas J. and Rhonda Standerford                      71504 637 Ave.                                         Humboldt          NE          68376                         ( ) ‐           ( ) ‐
STA5924     TERA BETH MILES STAMPER                                                                                                                                                  ( ) ‐           ( ) ‐
STA6410     The Stafford Revocable Trust                          127 Roadrunner                                         Ponca City        OK          74504                         (580)762‐4249   ( ) ‐
STA6418     Stalder Cattle Company                                64180 703 Blvd                                         Salem             NE          68433                         ( ) ‐           ( ) ‐
STA7042     Statoil Gulf Services, LLC                            2103 City West Blvd              Suite 800             Houston           TX          77042                         ( ) ‐           ( ) ‐
STA7110     STANSBERRY, GENEVA BONITA                             5636 MARLENE DR                                        FT WORTH          TX          76148                         ( ) ‐           ( ) ‐
STA7300     Jolene Trolinder Starrak                              7133 US Hwy 84                                         Coleman           TX          76834                         ( ) ‐           ( ) ‐
STA7755     STANLEY, BRANDON AND JENNIFER                         1025 CHALK HILL LANE                                   HASLET            TX          76052                         ( ) ‐           ( ) ‐
STA8011     Stanislaus County Superior Court          Probate     City Towers, 4th Floor           801 10th Street       Modesto           CA          95354                         ( ) ‐           ( ) ‐
STA8881     STANLEY, STEVEN DALE                                  2845 HALBERT STREET                                    FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
STA9290     Jymmie Lea Stanton                                    3810 Warwick Court                                     Norman            OK          73072                         ( ) ‐           ( ) ‐
STA9701     Star Property Mgmt & Construction                     110 W. Louisiana, Suite 110                            Midland           TX          79701                         ( ) ‐           ( ) ‐
STA9846     James M. and Jeanne M. Standerford                    718 Grand Ave.                                         Humboldt          NE          68376                         ( ) ‐           ( ) ‐
STE0124     Garry Lee Stephens                                    Box 124                                                Yancey            TX          78886          US             (210)422‐1600   ( ) ‐
STE0155     Stella Street LTD                                     155 Chaparral Est.                                     Denton            TX          76208‐5738                    ( ) ‐           ( ) ‐
STE0167     STEWART TITLE NORTH TEXAS‐WFORD           JUSTIN      3575 LONE STAR CIRCLE                                  FT. WORTH         TX          76177                         (817)491‐       ( ) ‐
STE0198     Stewart Title‐Fort Worth                  JO          3575 LONE STAR CIRCLE            SUITE 122             FORT WORTH        TX          76177                         (817)491‐8999   ( ) ‐
STE0204     Stewart Title Border Division                         Attn: Marta Casarez              204 N. 5th Street     Carrizo Springs   TX          78834                         ( ) ‐           ( ) ‐
STE0205     Stewart Title Company ‐ Carrizo Springs               204 N. Fifth Street                                    Carrizo Springs   TX          78834                         (830)876‐2926   (866)771‐2926
STE0209     Steele Street Holdings, LLC                           PO Box 974497                                          Dallas            TX          75397‐4497                    ( ) ‐           ( ) ‐
STE0251     Steadfast Creative                                    251 Town Center Ln               Ste 2101              Keller            TX          76248                         (817)962‐2236   ( ) ‐
STE0377     Rita Stephenson                                       401 Rio Concho Dr.               Apt. 108              San Angelo        TX          76903‐5505                    (325)481‐3154   ( ) ‐
STE0884     STEWART III, JOHN N                                   131 STADIUM DRIVE                                      ARLINGTON         TX          76010                         ( ) ‐           ( ) ‐
STE0911     Lisa Steger                                           911 Montecito                                          San Angelo        TX          76901                         ( ) ‐           ( ) ‐
STE1000     STERETT, BROC L.                                      7600 CARRIAGE LANE                                     FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
STE1020     DO NOT USE                                                                                                                                                               ( ) ‐           ( ) ‐
STE1047     Luana C. Stephenson                       c/o Russo PO Box 1047                                              Montpelier        VT          05601                         (802)839‐8868   ( ) ‐
STE1067     JACKIE STEED                                        1308 NINTH STREET, NW                                    CHILDRESS         TX          79201                         ( ) ‐           ( ) ‐
STE1126     Stewart Title North Texas‐Dallas                    15950 DALLAS PARKWAY STE 100                             DALLAS            TX          75248                         (972)308‐8000   ( ) ‐
STE1144     Stevens Family Property Trust                       PO Box 470425                                            Fort Worth        TX          76147                         ( ) ‐           ( ) ‐
STE1601     Stewart Title Of Colorado, Inc.                     1620 Grand Avenue                                        Glenwood          CO          81601                         ( ) ‐           ( ) ‐
STE1651     STEELE, JONATHAN                                                                                                                                                         ( ) ‐           ( ) ‐
STE1662     STEPHENS CTY CLERK                                                                                                                                                       ( ) ‐           ( ) ‐
STE1737     Christopher Stephenson                                3065 Heritage Circle                                   Abilene           TX          79606                         ( ) ‐           ( ) ‐
STE1739     STEVENS, BARBARA LOU                                  6615 SUNSHINE VALLEY DRIVE                             ARLINGTON         TX                                        ( ) ‐           ( ) ‐
STE1817     Catherine Stevens                                     1817 N Shawnee Ave.                                    Oklahoma City     OK          73107                         ( ) ‐           ( ) ‐
STE2336     STEPHENS, CAREY                                       4628 VIRGIL STREET                                     FORT WORTH        TX          76119                         ( ) ‐           ( ) ‐
STE2471     STEELE, JAY                                           717 BEAR RUN DRIVE                                     GRAPEVINE         TX          76051                         ( ) ‐           ( ) ‐
STE3010     Tobi J. Stepan                                        301 Tammy Ct.                                          Collinsville      TX          76233          US             ( ) ‐           ( ) ‐
STE3289     STEEN & WANDA STEEN, RALPH                            12941 32ND STREET                                      ARNEGARD          ND          58835                         ( ) ‐           ( ) ‐
STE3876     ST STEPHEN'S EPISCCOPAL CHURCH                        7452 PRECINCT LINE ROAD                                HURST             TX          76054‐2356                    (817)498‐6090   ( ) ‐
STE4315     Kenneth Stephens                                      4315 W. Lover Ln.                Suite 103             Dallas            TX          75209                         ( ) ‐           ( ) ‐
STE4400     Richard Rea Stephens                                  306 W. Magnolia St.                                    Centralia         WA          98531                         (360)879‐9537   ( ) ‐
STE5091     Erin Stephens                                         344 NE Sequoia Ct.                                     Hillsboro         OR          97124                         (253)225‐9614   ( ) ‐
STE5182     STEVENSON & CONSTANCE JACKSON, ROLLIN J               6317 NORMA STREET                                      FORT WORTH        TX          76112                         ( ) ‐           ( ) ‐
STE5812     Stevenson, Joseph                                     2114 Zephyr Lane                                       Round Rock        TX          78664                         ( ) ‐           ( ) ‐
STE6094     STEGGER, EDDIE & BESSIE                               1736 MONTCLAIR DR                                      FT WORTH          TX          76103                         ( ) ‐           ( ) ‐
STE6273     STEWART, NELLIE                                       5528 WAINWRIGHT                                        FT WORTH          TX          76112                         ( ) ‐           ( ) ‐
                                                                       Case 21-10374-JTD                                         Doc 1            Filed 02/04/21                       Page 73 of 82

Vendor ID                         Vendor Name                   Attention                Address 1                 Address 2              City    State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
STE6424     Stephens County Abstract Company                                100 N. Baylor                                         Breckenridge    TX          76424                         ( ) ‐           ( ) ‐
STE6610     Katherine Stephenson                                            4501 E. Co. Rd. 60                                    Midland         TX          79705                         ( ) ‐           ( ) ‐
STE6950     Sterling County Public Library                                  PO Box 1130                                           Sterling City   TX          76951                         ( ) ‐           ( ) ‐
STE6951     Sterling Title Company                                          P.O. Box 2, Courthouse                                Sterling City   TX          76951                         (325)378‐2405   (325)378‐2750
STE7310     Joseph W. Stephens III                                          2541 Meadow Lake Dr.                                  Abilene         TX          79606                         ( ) ‐           ( ) ‐
STE7641     J. Ray Stewart                                                  PO Box 451                                            Midland         TX          79702                         (575)937‐4242   ( ) ‐
STE7891     WORLDINC, STEHANIES                                             715 W HARRIS                                          ARLINGTON       TX          76001                         ( ) ‐           ( ) ‐
STE7951     Stevens County Register of Deeds                                County Courthouse                 200 E. 6th St.      Hugoton         KS          67951                         ( ) ‐           ( ) ‐
STE8045     Stewart Title Company‐Laredo                                    1016 Monaco Blvd                                      Laredo          TX          78045                         ( ) ‐           ( ) ‐
STE8170     STEELE, AUSBON D                                                2414 VILLAGE CREEK ROAD                               FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
STE8372     Susan Madeley Stevenson                                         296 Elkins Lake                                       Huntsville      TX          77340                         ( ) ‐           ( ) ‐
STE8746     Robert Frank Stewart                                            2701 Creswick Drive                                   Plano           TX          75093                         (214)504‐4497   ( ) ‐
STE8954     Frances L. Stephens                                             1518 Rock Ridge Dr.                                   Cleveland       OK          74020                         ( ) ‐           ( ) ‐
STE9415     STETLER, CONNIE L                                               2701 MIMS STREET                                      FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
STE9701     Stewart Title Company‐Midland                                   206 N. Main                                           Midland         TX          79701                         ( ) ‐           ( ) ‐
STI3180     STILES, LINDA C                                                 6510 SPRINGFIELD DR                                   ARLINGTON       TX          76016                         ( ) ‐           ( ) ‐
STI3750     Stillion, Timothy B.                                            20161 Callahan Rd.                                    Senecaville     OH          43780‐9635                    ( ) ‐           ( ) ‐
STI5762     Thomas A. Stinnett                                              3156 Edgerock Drive                                   El Paso         TX          79935                         ( ) ‐           ( ) ‐
STI6412     Stiltner, Tim                                                   P.O. Box 52                                           Orlando         TX          26412                         ( ) ‐           ( ) ‐
STI6464     STILES, KEN & DEBBIE                                            920 SHADY BEND DRIVE                                  KENNEDALE       TX          76060                         ( ) ‐           ( ) ‐
STJ0999     Andrew St. John                                                                                                                                                                 ( ) ‐           ( ) ‐
STJ1136     ST.JOHN, ELIZABETH                                              2632 MORGAN ANN AVE                                   MANSFIELD       TX          76063                         (682)365‐3469   ( ) ‐
STJ5800     St. James Parish Clerk                                          PO Box 63                         5800 Highway 44     Convent         LA          70723                         (225)562‐2270   ( ) ‐
STJ6827     Saint Joseph's Catholic Academy                                 Box 556                           901 Boalsburg Pike Boalsburg        PA          16827                         ( ) ‐           ( ) ‐
STL0105     St. Louis County Circuit Clerk                                  Attn: Probate Court               105 S. Central Ave. Clayton         MO          63105                         ( ) ‐           ( ) ‐
STM0538     St. Mary Parish Assessment District                             PO Box 264                                            Franklin        LA          70538                         ( ) ‐           ( ) ‐
STO0925     Heath Stock                                                                                                                                                                     ( ) ‐           ( ) ‐
STO1001     STONEWALL COUNTY                                    BELINDA     DRAWER P                                              ASPERMONT       TX          79502                         (940)989‐2272   ( ) ‐
STO1262     STOVALL, DAVID                                                                                                                                                                  ( ) ‐           ( ) ‐
STO1292     Vesta Resources LLC (Jennifer Stolfa)                           12928 Saint Andrews Dr.                               Oklahoma City   OK          73120                         ( ) ‐           ( ) ‐
STO1447     STOOTS, SWANSON AND ELLEN F                                     621 SOUTH PERKINS STREET                              FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
STO1657     STONE, NELLIE F                                                 1202 CLAY HILL COURT                                  ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
STO2553     CAROL SHAWN STONE                                               1409 GINGER AVENUE                                    MOORE           OK          73160                         ( ) ‐           ( ) ‐
STO3014     Stoltz Family Partnership, LP                                   PO Box 1731                                           Midland         TX          79702                         (432)684‐5821   ( ) ‐
STO3205     JAMES G STOWERS                                     MARY J      4624 RAGGEDY POINT RD                                 FLEMMING        FL          32003                         ( ) ‐           ( ) ‐
STO3464     Christopher Stone                                               P O Box 26                                            Stanton         TX          79782                         ( ) ‐           ( ) ‐
STO3691     Stollar, Kerri                                                  33661 SR 78                                           Lewisville      OH          43754                         ( ) ‐           ( ) ‐
STO3723     Stoldt, Paula J. Graham                                         12580 Long St.                                        Byesville       OH          43723                         ( ) ‐           ( ) ‐
STO9999     Stoney, Jim                                                                                                                                                                     ( ) ‐           ( ) ‐
STR0082     STRIMPLE, CHERYL R                                           2128 SAN JOSE DRIVE                                      FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
STR0258     Donald Pascal Stringer                                       106 Meadowlake Dr.                                       Marble Falls    TX          78654                         (830)693‐4871   ( ) ‐
STR0603     Russell Eugene Stringfield                                   P.O. Box 603                                             Dimmitt         TX          79027          US             (817)504‐0647   ( ) ‐
STR0914     Lena Marie Stringer                                          5314 Marsh Drive                                         Odessa          TX          79762                         (432)362‐0575   ( ) ‐
STR1112     STRANAK, GERALD S AND SUSAN R                                3612 SHAWNEE ROAD                                        SAN DIEGO       CA          92117                         ( ) ‐           ( ) ‐
STR1724     STRAUB, RICKY A                                              3005 LOUISE STREET                                       FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
STR2319     STROUD, YOLANDA                                              PO BOX 50911                                             FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
STR6028     Strong, Christopher D.                                       13864 E. Riviera Dr.                                     Burleson        TX          76028                         ( ) ‐           ( ) ‐
STR6210     Strategic Value Media                                        8700 Indian Creek Parkway, Ste                           Overland Park   KS          66210                         (800)380‐5563   ( ) ‐
STR8689     Strateigc Business Communications                   Accounts 1979 Marcus Avenue, Suite 210                            Lake Success    NY          11042‐1022                    ( ) ‐           ( ) ‐
STS3876     ST. STEPHENS EPISCOPAL CHURCH                                7452 PRECINCT LINE ROAD                                  HURST           TX          76054                         (817)498‐6090   ( ) ‐
STU1313     STUDIO 2435, LLC                                             2435 SOUTH UNIVERSITY                                    FORT WORTH      TX          76109                         ( ) ‐           ( ) ‐
STU1657     STUART, SUSAN AND JOHN                                       1148 WHISTLE STOP DRIVE                                  SAGINAW         TX          76131                         ( ) ‐           ( ) ‐
STU2816     Michael Stuart & Robyn Stuart                                2816 Hedgeway Drive                                      Arlington       TX          76016                         ( ) ‐           ( ) ‐
STU3967     STUARD, BRADLEY                                              2701 LEWIS AVENUE                                        FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
STW2549     Stefanie Stewart                                             2549 Old Buck Dr.                                        Weatherford     TX          76087                         (817)300‐2785   ( ) ‐
SUA0877     SUAREZ, MARTIN                                               2408 NOTTINGHAM BLVD                                     FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
SUB0113     Subsurface Land Group, LLC                                   113 West Hutchinson Ave.                                 Pittsburgh      PA          15218                         (412)254‐4665   ( ) ‐
SUB0999     Sublett County Clerk                                                                                                                                                            ( ) ‐           ( ) ‐
SUB1000     SUBLET 287, L.P.                                                PO BOX 605                                            COLLEYVILLE     TX                                        ( ) ‐           ( ) ‐
SUB1438     Subigema, LP                                                    PO Box 2148                                           Midland         TX          79702‐2148                    ( ) ‐           ( ) ‐
SUB3265     Francis Catherine McMillan Sublett                              4770 Creek Road                                       Temple          TX          76501                         (281)614‐9146   ( ) ‐
SUD5266     Suddenlink (7032211‐02)                                         PO Box 660365                                         Dallas          TX          75266‐0365                    ( ) ‐           ( ) ‐
SUE6299     Shirley Sue Hamilton Estate                                     2256 CR 512                                           Hamilton        TX          76531                         (325)642‐0285   ( ) ‐
SUI1234     Suitt, Russell                                                                                                                                                                  ( ) ‐           ( ) ‐
SUL0349     JAMES SULLIVAN                                                                                    2231 VILBARGER      VERNON          TX          76384                         ( ) ‐           ( ) ‐
SUL1009     SULLIVAN, STEVE                                                                                                                                                                 ( ) ‐           ( ) ‐
SUL1792     Donna J. Sullivan                                               1301 Foxden Road                                      Ardmore         OK          73401                         ( ) ‐           ( ) ‐
SUL3992     SULLIVAN, SCOTTY                                                                                                                                                                ( ) ‐           ( ) ‐
SUL6548     SULLIVAN, KATRINA                                               1708 PAMELA LANE                                      FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
SUL8626     Sullivan County Treasurer                                       Attn: Jon Poler                   245 Muncy Street    Laport          PA          18626                         ( ) ‐           ( ) ‐
SUM0205     Summit County Clerk of Courts (OH)                              205 S. High Street                                    Akron           OH          44308                         (330)643‐2211   ( ) ‐
SUM0209     Summit County Probate Court (OH)                                209 S. High Street                                    Akron           OH          44308                         (330)643‐2350   ( ) ‐
SUM1091     Janet C. Summers                                                PO Box 185                                            Montague        TX          76251                         ( ) ‐           ( ) ‐
SUM1867     Summit County Public Health ‐ Vitals                            1867 W. Market Street                                 Akron           OH          44313                         ( ) ‐           ( ) ‐
SUM2300     Summit Midstream Partners, LLC                                  Attn: Michelle Flanagan           2300 Windy Ridge    Atlanta         GA          30339                         ( ) ‐           ( ) ‐
SUM5249     Summit Funding Group, Inc.                          Lynn        11500 Northlake Drive, Ste. 300                       Cincinnati      OH          45249                         ( ) ‐           ( ) ‐
SUM5542     SUMMONS, MARILYN                                                7554 CARRIAGE LANE                                    FT WORTH        TX          76112                         ( ) ‐           ( ) ‐
SUM6305     Summerville Investment Group                                    512 Main Street, Suite 1200                           Fort Worth      TX          76102                         (817)717‐1500   ( ) ‐
SUN1264     Sundance Energy, LLC                                            406 Crocus Road                                       Gunnison        CO          81230                         (970)596‐8784   ( ) ‐
SUN8760     THE SUN LUMBER COMPANY                                          22 WEST MAIN ST                                       WESTON          WV          26452                         ( ) ‐           ( ) ‐
SUP0700     Superior Court of California, County of Orange                  Attn: Records                     700 Civic Center    Santa Ana       CA          92701                         (657)622‐7806   ( ) ‐
SUP0905     Superior Court of San Mateo County                                                                                                                                              ( ) ‐           ( ) ‐
SUP0994     Superior Court of California, County of Calaveras                                                 400 Government      San Andreas     CA          95249‐9794                    (209)754‐9894   ( ) ‐
SUP0995     Superior Court of California, San Diego County                  Central County Courthouse         220 W. Broadway     San Diego       CA          92101                         ( ) ‐           ( ) ‐
SUP0996     Superior Court of San Francisco                                 400 McAllister Street             Probate Drpt. Rm.   San Francisco   CA          94102                         ( ) ‐           ( ) ‐
SUP0997     Superior Court of California, Los Angeles                       Archives and Records Center LA                                                                                  ( ) ‐           ( ) ‐
SUP0998     Superior Court of California, County of Riverside               Attn: Riverside Civil & Probate   4050 Main Street    Riverside       CA          92501                         ( ) ‐           ( ) ‐
SUP0999     Superior Court of California, Alameda County                                                                                                                                    ( ) ‐           ( ) ‐
SUP1080     Superior Court/Placer County Family Law                         10820 Justice Center Drive                            Roseville       CA          95678                         ( ) ‐           ( ) ‐
SUP4565     SUPER 8 STEUBENVILLE                                            1505 UNIVERSITY BLVD                                  STEUBENVILLE    OH          43952                         (740)282‐4565   (740)282‐4565
SUP6248     Super Surface                                                   125 Calverley Place                                   Keller          TX          76248                         ( ) ‐           ( ) ‐
SUR0434     Surprise HR, Inc.                                               Attn: Accounting                  434 Fayetteville    Raleigh         NC          27601                         ( ) ‐           ( ) ‐
SUS1001     Susquehanna County Register & Recorder                          218 COURT HOUSE                                       MONTROSE        PA          18801                         ( ) ‐           ( ) ‐
SUS4549     Susan Sloan Trust                                               Brian Hardin CPA Trustee          900 West Avenue     Austin          TX          78701                         ( ) ‐           ( ) ‐
SUS8365     Susan Landers Grantor Trust                                     c/o Amarillo National Bankm       PO Box 1            Amarillo        TX          79105‐0001                    (806)345‐1655   ( ) ‐
SUT1464     SUTTER AND CHERYL L HOOPER, ELLEN G                 EXEC TO                                                                                                                     ( ) ‐           ( ) ‐
SUT3279     SUTTICE, RONALD D & KATHERINE D                                 7733 STONEBANK COURT                                  FT WORTH        TX          76112                         ( ) ‐           ( ) ‐
SUT3720     Sutton, Lynda K.                                                9183 Rural Dale Road                                  Blue Rock       OH          43720                         ( ) ‐           ( ) ‐
SUT4426     JUDY C. SUTTLE                                                  16742 TOWNES RD                                       FRIENDSWOOD     TX          77546                         ( ) ‐           ( ) ‐
SUT5942     SUTTON, DON EDWARD                                              200 LOCUST STREET                                     AZLE            TX          76020                         ( ) ‐           ( ) ‐
SUZ9244     Suzanne Bristol Estate                                          1514 Tanglewood Drive                                 Wichita Falls   TX          76309                         (940)337‐1881   ( ) ‐
SWA1000     SWATEK, RUSSELL A. AND PATRICIA O.                              5116 HIDDEN OAKS LANE                                 ARLINGTON       TX          76017                         ( ) ‐           ( ) ‐
SWA1100     SWAIM, DONNA & RICHARD                                          4737 MEADOWBROOK DR                                   FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
SWA2076     Amanda Sue Swanzy                                               306 Live Oak Ln                                       Weatherford     TX          76086                         (817)521‐1554   ( ) ‐
SWA9234     Swan & Matheson Resources, LLC                                  805 Shadow Wood Drive                                 Edmond          OK          73034                         (405)235‐8325   ( ) ‐
SWA9923     SWANSON, BEN                                                    2615 HANDLEY                                          FT WORTH        TX          76112                         ( ) ‐           ( ) ‐
SWE1737     SWENEY, JANNIE J                                                6731 BRIDGE STREET APT 125                            FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
SWE4947     SWEET HOME BAPTIST CHURCH FORT WORTH                            5225 RAMEY AVENUE                                     FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
SWI1750     SWINDLE, TAMARE H                                               1201 RAMBLER ROAD                                     ARLINGTON       TX          76014                         ( ) ‐           ( ) ‐
SWI3793     Switzerland of Ohio School District                             304 Mill Street                                       Woodsfield      OH          43793                         (740)472‐5801   ( ) ‐
SWI6978     Gayle A & Linda K Swisegood Living Trust                        65052 706 Road                                        Falls CIty      NE          68355                         ( ) ‐           ( ) ‐
SWI7057     SWIM, PERRY AND LINDA                                           121 ORIOLE DRIVE                                      ARLINGTON       TX          76010                         ( ) ‐           ( ) ‐
SWO1639     SWORDS II, H LOGAN                                              4300 EAST LANCASTER AVENUE                            FORT WORTH      TX          76103                         ( ) ‐           ( ) ‐
SYA3768     SYAS, LATRICIA                                                  3120 MIMS STREET                                      FORT WORTH      TX          76112                         ( ) ‐           ( ) ‐
SYK1000     SYKES, JOANNE & LESLIE                                          1013 S HAYNES AVE                                     FORT WORTH      TX          76105                         ( ) ‐           ( ) ‐
                                                                Case 21-10374-JTD                                     Doc 1                  Filed 02/04/21                         Page 74 of 82

Vendor ID                         Vendor Name             Attention              Address 1           Address 2                     City        State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
SYL6070     Sylvia J. Benzo‐Brooke County Clerk                       201 Courthouse Square                                 Wellsburg          WV          26070                         ( ) ‐           ( ) ‐
SYS1624     System Electric Co                            dba         1278 Montalvo Way                                     Palm Springs       CA          92262                         ( ) ‐           ( ) ‐
T3C6108     T3‐Communications                                         8224 White Settlement Rd. Suite 207                   White Settlement   TX          76108                         (817)246‐9191   (817)246‐3996
TAB1000     TABER, JULIE D. & THOMAS N.                               4462 RAWLEIGH DRIVE                                   BENBROOK           TX          76126                         ( ) ‐           ( ) ‐
TAB1050     TABER, JAMES C                                            7445 MEADOWBROOK DRIVE                                FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
TAL2284     Talbott Family Limited Partnership                        W. 574 Bay Rd.                                        Park Falls         WI          54552                         ( ) ‐           ( ) ‐
TAL6138     TALLACH, ANNE R                                           2703 CONCORD DRIVE                                    ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
TAM7019     Tamara K Wink Land Services                               1302 Waugh Drive #532                                 Houston            TX          77019                         ( ) ‐           ( ) ‐
TAN3534     TAN & HAC PHI PHAN AKA HAC PHI TRAN, CHAU                 1009 ARCH STREET                                      FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
TAN4716     HAROLD TANNER                                 FAWN        2079 GUARDIAN                                         DIANA              WV          26217                         ( ) ‐           ( ) ‐
TAN5200     TANNER, LOVAL                                             604 SOUTH PERKINS                                     FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
TAN7015     Leroy Benedict Tangeman                                   2394 M Road                                           Seneca             KS          66538                         ( ) ‐           ( ) ‐
TAN9560     Sharon Katherine Tangeman                                 2394 M Road                                           Seneca             KS          66538                         (785)294‐0173   ( ) ‐
TAP9345     TAPIA AND ANTONIA RAMIREZ, JUAN M                         408 SOUTH HAYNES AVENUE                               FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
TAR0178     TARRANT COUNTY DISTRICT CLERK                             TARRANT COUNTY COURTHOUSE                             FORT WORTH         TX          76196‐0401                    ( ) ‐           ( ) ‐
TAR0415     VARGAS, JESUS                                             903 BRADBURY COURT                                    ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
TAR1000     TARPLEY, ACQUANETTA                                       1620 PAMELA LANE                                      FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
TAR1001     APPRAISAL REVIEW BOARD, TARRANT                           POB OX 185519                                         FT. WORTH          TX          76181‐0519                    (817)284‐8884   ( ) ‐
TAR1100     Tarrant County Tax Assessor‐Collector         Betsy       P O Box 961018                                        Fort Worth         TX          76102‐6902     US             (817)884‐1100   ( ) ‐
TAR1632     TARRANT ABSTRACT                                                                                                                                                             ( ) ‐           ( ) ‐
TAR1780     DO NOT USE                                                                                                                                                                   ( ) ‐           ( ) ‐
TAR3449     TARPLEY & RAYE BATTLES, TERESA                            708 HAYNES STREET                                     FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
TAR6195     Tarrant County Probate Court                                                                                                                                                 ( ) ‐           ( ) ‐
TAR6196     Tarrant County Clerk                                      100 W. Weatherford St.                                Fort Worth         TX          76196‐0401                    ( ) ‐           ( ) ‐
TAR7619     Tarrant County Tax Office                                 100 E. Weatherford Street                             Fort Worth         TX          76196                         ( ) ‐           ( ) ‐
TAR8102     BILLY L TARPLEY                                           3800 I‐40 WEST                                        AMARILLO           TX          79102                         ( ) ‐           ( ) ‐
TAR9235     PROPERTIES, TARRANT                                       715 WEST HARRIS ROAD                                  ARLINGTON          TX          76001                         ( ) ‐           ( ) ‐
TAR9380     TARVER, BOBBY                                             2503 SURREY CIRCLE                                    ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
TAS0123     TASC                                                      c/o New Business Development     2302 International   Madison            WI          53704                         ( ) ‐           ( ) ‐
TAT1264     T&T SYSTEMS, LLC                              TIM         10420 UNITY DRIVE                                     FORT WORTH         TX          76108                         ( ) ‐           ( ) ‐
TAT2776     TATNULL, EURAL AND CLEMMIE                                3601 CARRIAGE HILL DRIVE                              FORT WORTH         TX          76140                         ( ) ‐           ( ) ‐
TAT9999     Tata, Nona                                                1400 W. Magnolia Ave.                                 Fort Worth         TX          76104                         ( ) ‐           ( ) ‐
TAU2785     Taurus Royalty, LLC                                       PO Box 1477                                           Little Elm         TX          75068                         (972)294‐4700   ( ) ‐
TAV6092     TAVERA, JESUS GONZALES & LOURDES                          2500 MEADERS AVENUE                                   FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
TAX3547     Tax Assessor‐Collector (Harris County TX)                 Tax Assessor‐Collector           PO Box 4622          Houston            TX          77210‐4622                    ( ) ‐           ( ) ‐
TAY1000     TAYLOR, JR. & LOUISE CRAVEN, MACK                         5513 NORMA ST                                         FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
TAY1234     SHAY TAYLOR                                               1117 Univerisity Avenue          Unit 306             Morgantown         WV          26505                         ( ) ‐           ( ) ‐
TAY1254     ARTHUR AND CATHRYN TAYLOR                                 12161 FM ROAD 2073                                    VERNON             TX          76384                         ( ) ‐           ( ) ‐
TAY1867     TAYLOR, DEWAYNE AND SHEILA                                7109 JEWELL AVENUE                                    FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
TAY2167     TAYLOR, PHILLIP                                           825 SOUTH PERKINS STREET                              FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
TAY2901     John R. Taylor                                            2901 S. CR 1067                                       Midland            TX          79706          US             ( ) ‐           ( ) ‐
TAY3521     TAYLOR, JAMES F & MEG J                                   828 COPPIN DR                                         FT WORTH           TX          76102                         ( ) ‐           ( ) ‐
TAY4276     Taylor, Charlcye C.                                       865 CR 3102 N                                         Henderson          TX          75652                         ( ) ‐           ( ) ‐
TAY4463     TAYLOR, BOBBY & REBECA                                    1000 TERREBONNE COURT                                 ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
TAY6254     Taylor County Clerk (WV)                                  214 West Main Street                                  Grafton            WV          26452                         ( ) ‐           ( ) ‐
TAY6633     TAYLOR, SHEILA                                            7109 JEWELL AVENUE                                    FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
TAY6812     TAYLOR, JESSIE R AND ANNIE T                              4408 VILLAGE CREEK ROAD                               FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
TAY7868     TAYLOR, ROUDY T & ELIZABETH                               6917 GREENLEE ST                                      FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
TAY9197     TAYLOR, KEN                                               6904 SPRING VALLEY WAY                                FT WORTH           TX          76132                         ( ) ‐           ( ) ‐
TAY9602     Taylor County Clerk (TX)                                  300 Oak Street, Ste 100                               Abilene            TX          79602                         ( ) ‐           ( ) ‐
TAY9950     Taylor, Jessica                                           6802 Old Chisum Trail                                 Dexter             NM          88230                         (505)610‐6869   ( ) ‐
TCA5402     T‐CAP FUNDING CORPORATION DBA TEXAS FUNDING               3705 EAST LOOP 820 SOUTH                              FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
TCS1519     TCSewell Enterprises, LLC                                 1519 Prince Street                                    Houston            TX          77008                         (806)392‐2174   ( ) ‐
TCU1000     TARRANT COUNTY COLLEGE                                                                                                                                                       ( ) ‐           ( ) ‐
TCU2973     Texas Christian University                                TCU Center for Career &           TCU Box 297300      Fort Worth         TX          76129                         ( ) ‐           ( ) ‐
TEA0332     Teal Royalties LLC                                        15303 North Dallas Parkway Ste                        Addison            TX          75001                         (972)877‐7373   ( ) ‐
TEA0948     BEN JAY AND MELISSA TEAGUE                                912 AVENUE G NW                                       CHILDRESS          TX          79201                         ( ) ‐           ( ) ‐
TEA0959     BEN W AND PEGGY L TEAGUE                                  16026 FM 2465                                         CHILDRESS          TX          79201                         ( ) ‐           ( ) ‐
TEA3001     TeamViewer                                                3001 North Rocky Point Drive East Suite 200           Tampa              FL          33607                         ( ) ‐           ( ) ‐
TEC9549     Tech Dogs, LLC                                            PO Box 95498                                          Grapevine          TX          76099‐9752                    (972)985‐4730   ( ) ‐
TED3725     Tedrick, Jeffrey                                          37772 Barrett Hill Rd.                                Cambridge          OH          43725‐8878                    ( ) ‐           ( ) ‐
TEE7980     Teer Land Services                                        Chris Teer                        10309 Stoneside     Keller             TX          76244                         ( ) ‐           ( ) ‐
TEK8568     TEK Systems                                               P.O. Box 198568                                       Atlanta            GA          30384‐8568                    ( ) ‐           ( ) ‐
TEL0246     TELESYS (VOICE DATA SOLUTIONS)                                                                                                                                               ( ) ‐           ( ) ‐
TEL5397     Teladoc                                                   P.O. Box 974763                                       Dallas             TX          75397                         ( ) ‐           ( ) ‐
TEM9999     Justin Temples                                                                                                                                                               ( ) ‐           ( ) ‐
TEN1000     TENNARD, III, JAMES                                       4 TERRA BELLA                                      MANUEL                TX          77578                         ( ) ‐           ( ) ‐
TEN1754     TenPoint Media                                            1754 Tyson St.                                     Blue Mound            TX          76131                         (682)224‐0985   ( ) ‐
TER0756     TERRY, DAVID K                                            6216 GLENGARRY COURT                               N RICHLAND            TX          76180                         ( ) ‐           ( ) ‐
TER0790     Terrence W. Terrill, LLC                                  PO Box 1417                                        Hot Springs           AR          71902                         (501)623‐2611   ( ) ‐
TER1233     KEVIN TERRY                                               628 EASLEY STREET                                  FORT WORTH            TX          76108                         (817)851‐9461   ( ) ‐
TER9316     Terry County Clerk, Kim Carter                            Terry County Courthouse          500 W. Main, Room Brownfield            TX          79316                         ( ) ‐           ( ) ‐
TES5301     Teslovich, Brian                                          16 W. Cherry Ave.                                  Washington            PA          15301                         ( ) ‐           ( ) ‐
TET7757     Teton Properties, LLC                                     1437 S. Boulder Ave              Suite 1050        Tulsa                 OK          74119                         (918)744‐1023   ( ) ‐
TEX1000     TEXAS WIND ENERGY CLEARINGHOUSE                           117 EAST 3RD STREET                                SWEETWATER            TX          79556                         (325)236‐9499   ( ) ‐
TEX1001     TEXAS REAL ESTATE COMMISSION                                                                                                                                                 ( ) ‐           ( ) ‐
TEX1253     TEXAS COUNTY CLERK                                        PO BOX 197                                            GUYMON             OK          73942                         (580)338‐3141   ( ) ‐
TEX2626     TEXAS LAND INVESTORS                                      3129 ERIE STREET                                      FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
TEX2914     Texas Parks & Wildlife Foundation                         2914 Swiss Ave                                        Dallas             TX          75204                         ( ) ‐           ( ) ‐
TEX3211     Texas Tech University Career Fair                         3211 18th Street                 MS 45006             Lubbock            TX          79409                         (806)742‐2210   ( ) ‐
TEX3322     TEXAS TILE ROOFING COMPANY                                                                                                                                                   ( ) ‐           ( ) ‐
TEX5284     Texas Mutual Insurance                                                                                                                                                       ( ) ‐           ( ) ‐
TEZ5226     TEZKOL, MARY                                              3341 SOUTH MAIN STREET                                FORT WORTH         TX          76110                         ( ) ‐           ( ) ‐
THA2689     Greg Thagard                                              8204 Marina Vista Circle                              Leander            TX          78641                         ( ) ‐           ( ) ‐
THE0295     The Huntington National Bank                              Special Loans Department    Mail Stop OPC890          295 FirstMerit                                               (800)323‐4695   ( ) ‐
THE0638     Jessica Marie Thrasher                                    721 E. 6th Street                                     Krum               TX          76249                         ( ) ‐           ( ) ‐
THE1010     The Document Group                                        1010 Lamar, Suite 120                                 Houston            TX          77002                         (713)343‐4000   ( ) ‐
THE3372     THE RISING STAR CHURCH OF GOD IN CHRIST       CHARLES     1004 GREEN RIVER TRAIL                                FORT WORTH         TX          76103                         ( ) ‐           ( ) ‐
THE6104     The WARM Place                                            Attn Lisa A. Fellers        809 Lipscomb St.          Fort Worth         TX          76104                         ( ) ‐           ( ) ‐
THE7486     THELEN, DIANAH K                                          2919 TANGLE OAKS COURT                                BEDFORD            TX          76021                         (817)283‐8515   ( ) ‐
THI6537     THIBODEAU, JASON                                          3505 LANDERS LANE                                     ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
THI7276     STEVEN THIEBAUD                               JOHNI       1703 AMBER TRAIL LANE                                 RICHMOND           TX          77469‐5674                    ( ) ‐           ( ) ‐
THO0000     THOMAS, ROSA                                              4761 LEIVASY RD                                       NETTIE             WV          26676                         ( ) ‐           ( ) ‐
THO0100     THOMPSON, MARGARET                                        3620 AVE I                                            FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
THO0247     THOMAS REPROGRAPHICS                                      PO BOX 740967                                         DALLAS             TX          75374‐0967                    (817)336‐0565   ( ) ‐
THO0450     THOMPSON, IVER MARK                                       756 LOS ROBLES SOUTH AVE                              PASADENA           CA          91106                         ( ) ‐           ( ) ‐
THO0487     THOMAS, EARLY EARLINE                                     3918 MILLER AVENUE                                    FORT WORTH         TX          76119                         ( ) ‐           ( ) ‐
THO0605     LANE SCOTT THOMAS                                         13272 COUNTY ROAD 107 NORTH                           VERNON             TX          76384                         ( ) ‐           ( ) ‐
THO0614     Peggy L. Thompson                                         1002 Bel Air Drive                                    Athens             TX          75751                         (903)675‐7586   ( ) ‐
THO0694     Thomson Reuters Tax & Accounting                          PO Box 71687                                          Chicago            IL          60694                         ( ) ‐           ( ) ‐
THO0805     THOMAS, ELNORA                                            4233 STRONG AVENUE                                    FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
THO0971     THOMAS, J D                                               PO BOX 14959                                          HALTOM CITY        TX          76117                         ( ) ‐           ( ) ‐
THO1000     THOMAS, TAMMY                                             4421 CAROL AVENUE                                     FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
THO1012     DAN THOMAS HOMES                                          6654 LAUREL VALLEY DRIVE                              FORT WORTH         TX          76132                         (817)294‐3834   ( ) ‐
THO1100     THOMAS, STEPHANIE & ANDREW                                916 DORAL DR                                          FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
THO1571     Linda Thomas                                              2935 Village Circle                                   Edmond             OK          73013                         (405)475‐5070   ( ) ‐
THO1723     THOMAS, DOROTHY JEAN                                      2027 EAST MYRTLE STREET                               FORT WORTH         TX          76104                         ( ) ‐           ( ) ‐
THO1772     THOMAS, TERRELL AND SHIRLEY                               1712 SHEFFIELD PLACE                                  FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
THO1799     Thomas County Probate Court                               P.O. Box 1582                                         Thomasville        GA          31799                         ( ) ‐           ( ) ‐
THO1930     THOMAS, JEFF AND ESTHER                                   2304 LUCAS DRIVE                                      FORT WORTH         TX          76112                         ( ) ‐           ( ) ‐
THO2000     THOMAS, WILLIAM EARL                                      7110 BLACKBERRY DR                                    ARLINGTON          TX          76016                         (817)572‐4355   ( ) ‐
THO2196     THOMAS, CHEQUETTA D                                       PO BOX 8652                                           FORT WORTH         TX          76124                         ( ) ‐           ( ) ‐
THO2517     RANDAL DEAN THOMAS                                        PO BOX 3722                                           MIDLAND            TX          79702                         ( ) ‐           ( ) ‐
THO2559     THOMAS, ANDREW & STEPHANIE                                916 DORAL DRIVE                                       FT WORTH           TX          76112                         ( ) ‐           ( ) ‐
THO2619     Sharyn Gillespie Thornton                                 PO Box 470337                                         Fort Worth         TX          76147‐0337                    ( ) ‐           ( ) ‐
                                                                         Case 21-10374-JTD                                   Doc 1                Filed 02/04/21                       Page 75 of 82

Vendor ID                         Vendor Name                    Attention               Address 1               Address 2               City     State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
THO2884     THOMAS, JAMES SR AND NANCY                                       3901 AVENUE H                                       FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
THO3260     Donald S. Thompson & Norma K. Thompson                           70346 646 Ave.                                      Salem            NE          68433                         ( ) ‐           ( ) ‐
THO3604     Thompson & Knight LLP                                            777 Main Street                 Suite 3300          Fort Worth       TX          76102                         (817)347‐1700   (817)347‐1799
THO3709     THOMPSON & IDA BRIDGEWATER, SIDNEY                               5508 BONG DRIVE                                     FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
THO3739     THORNTON & MARGIE THORNTON, THOMAS E                             920 E DAVIS ST                                      FT WORTH         TX          70104                         ( ) ‐           ( ) ‐
THO3756     THOMAS, TEENA                                                    2305 FOXCROFT LANE                                  ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
THO3938     GREGORY KENT THOMAS                                              13274 COUNTY ROAD 107 NORTH                         VERNON           TX          76384                         ( ) ‐           ( ) ‐
THO3970     THOMAS RUBBER STAMP CO., INC.,                                   1306 THROCKMORTON STREET        PO BOX 1521         FORT WORTH       TX          76101                         (817)332‐2060   (817)332‐9822
THO4193     THOMAS, DANNAHUE & GLORIA                                        4304 WILHELM STREET                                 FT WORTH         TX          76119                         ( ) ‐           ( ) ‐
THO4308     Carol J. Thornton, Trustee of the Carol J Thornton               10351 Sundance Drive                                Yukon            OK          73099                         (405)373‐1577   ( ) ‐
THO4343     THOROBRED MOTORS INC                                             6017 WOODLAKE DRIVE                                 ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
THO4485     Judith Kaderli Thomas                                            8352 Park Brook Dr.                                 North Richland   TX          76182                         (214)212‐8520   ( ) ‐
THO4644     THOMAS, ALMA                                                     721 SOUTH HAYNES STREET                             FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
THO4703     Sharyn G Thornton                                                PO Box 47033                                        Fort Worth       TX          76147                         ( ) ‐           ( ) ‐
THO4724     Dwight L. Thompson and Lori L. Thompson                          64119 706 Road                                      Salem            NE          68433                         ( ) ‐           ( ) ‐
THO5268     THOMPSON, SHERYL                                                 1570 MALLARD CIRCLE                                 MANSFIELD        TX          76063                         ( ) ‐           ( ) ‐
THO5293     Thornhill, Betty                                                 1421 Willus Drive                                   Laurel           MS          39440                         ( ) ‐           ( ) ‐
THO5635     Thelma Alberta Thomas                                            5636 Wainwright Dr.                                 Fort Worth       TX          76112                         ( ) ‐           ( ) ‐
THO5712     Michael L. Thomas and Karla Thomas                               5717 Puerto Vallarta Drive                          North Richland   TX          76180                         (817)514‐6066   ( ) ‐
THO6183     Steven E. Thompson                                               2007 Nemaha Avenue                                  Falls City       NE          68355                         ( ) ‐           ( ) ‐
THO6292     Thomson Reuters‐West                                             Payment Center                  P.O. Box 6292       Carol Stream     IL          60197‐6292                    ( ) ‐           ( ) ‐
THO6306     THOMAS, LILLIAN                                                  4952 DUNBAR STREET                                  FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
THO6417     Thomas Hill Puff Trust                                           1320 Lake Street                                    Fort Worth       TX          76102                         (817)846‐0397   ( ) ‐
THO7034     Norma K Thompson                                                 70346 646 Ave                                       Salem            NE          68433                         (402)245‐5348   ( ) ‐
THO7056     Thomas, Jr, Willaim                                              1776 Yorktown                   Suite 300           Houston          TX          77056                         ( ) ‐           ( ) ‐
THO7058     THOMPSON, JERRY SANDERS                                          9312 CAPE ROYALE DRIVE                              FORT WORTH       TX          76179                         ( ) ‐           ( ) ‐
THO7409     Thomas Printworks                                    Attn:       PO Box 740967                                       Dallas           TX          75374‐0967                    (972)231‐7227   ( ) ‐
THO7422     THORNTON, MACK                                                   5637 MALCOLM LANE                                   FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
THO8486     THOMAS, TRAVIS J                                                 4115 FAWNHOLLOW DR.                                 DALLAS           TX          75244                         ( ) ‐           ( ) ‐
THO8668     THORNTON, JAMES K AND KRISTEN                                    6833 NORMA STREET                                   FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
THO8746     Thompson, Amanda                                                 3267 Bee Caves Road                                 Austin           TX          78746                         ( ) ‐           ( ) ‐
THO9135     THOMPSON, DEBRA SUE                                              2949 LOUIS STREET                                   FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
THO9734     Beverly Folsom Thomas                                            525 West Lloyd Street                               Krum             TX          76249                         (214)912‐2529   ( ) ‐
THO9760     THOMPSON, WALTER R AND ZONITA                                    6908 LOMA VISTA DRIVE                               FORT WORTH       TX          76133                         ( ) ‐           ( ) ‐
THO9825     THOMAS, ELGIN                                                    1416 NEW YORK                                       FT WORTH         TX          76104                         ( ) ‐           ( ) ‐
THO9999     Steven Thoroughman                                                                                                                                                              ( ) ‐           ( ) ‐
THR6483     Throckmorton County Abstract                                     P.O. Box 219                    107 West Chestnut                                                              ( ) ‐           ( ) ‐
THU1299     LIMITED, THURMAN GROUP                                           P.O. BOX 50007                                      FT WORTH         TX          76105                         ( ) ‐           ( ) ‐
THU2000     Thurston County Clerk                                            2000 Lakeridge Dr. SW Bldg #2                       Olympia          WA          98502                         (360)786‐5430   ( ) ‐
THU7580     THURMOND, MAURICE                                                4505 WIMAN DRIVE                                    FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
TIE6109     Tier 1 IP, Inc.                                                  3000 S. Hulen Street            Suite 124‐136       Fort Worth       TX          76109                         ( ) ‐           ( ) ‐
TIG6764     TIG Properties LP                                                PO Box 10508                                        Midland          TX          79702                         ( ) ‐           ( ) ‐
TIL3893     TILLERY, LEROY                                                   3401 RIDGEVIEW DRIVE                                WEATHERFORD      TX          76087                         ( ) ‐           ( ) ‐
TIL5899     TILLIS, ODIS                                                     3608 ADA AVENUE                                     FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
TIL6255     TILLIS, BETTY JO                                                 4236 WIMAN DRIVE                                    FT WORTH         TX          76119                         ( ) ‐           ( ) ‐
TIM0132     Time Warner Cable                                                P.O. Box 0916                                       Carol Stream     IL          60132‐0916                    ( ) ‐           ( ) ‐
TIM1000     TIMLEY, MARY                                                     1808 LLOYD AVE                                      FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
TIM1703     JAMES TIMMONS                                                    436 NORTH MAIN STREET                               CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
TIM5801     HOMES INC, TIMBERLAND CUSTOM                                     715 WEST GARRUS                                     ARLINGTON        TX          76001                         ( ) ‐           ( ) ‐
TIM6025     MORRIS TIMMONS                                                   751 US HWY 83                                       CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
TIM6164     Tim Love Catering                                                713 N. Main Street                                  Fort Worth       TX          76164                         ( ) ‐           ( ) ‐
TIM6254     Timberland Management, Inc.                                      6254 Webster Road                                   Summersville     WV          26651                         ( ) ‐           ( ) ‐
TIN1552     TINAJERO, MELCHOR A                                              320 WOODWARD AVE                                    CLEBURNE         TX          76033                         ( ) ‐           ( ) ‐
TIN3072     Meredith George Tinsley                                          71 Calle Ventoso West                               Santa Fe         NM          87506                         (505)321‐8471   ( ) ‐
TIN3706     TINSLEY, KAREN J                                                 1716 ELLINGTON DRIVE                                FT WORTH         TX          76112                         (817)825‐0879   ( ) ‐
TIN6102     Tindall Record Storage                                           630 N. Freeway, Ste 300                             Fort Worth       TX          76102‐1715                    ( ) ‐           ( ) ‐
TIO0056     Tioga County Real Property Office                                56 Main Street, Suite 103                           Owego            NY          13827                         (607)687‐8661   ( ) ‐
TIO8848     Tioga County Prothonotary                                        116 Main Street                                     Wellsboro        PA          16901                         ( ) ‐           ( ) ‐
TIO8849     Tioga County Register and Recorder                               116 Main Street                                     Wellsboro        PA          16901                         (570)724‐9260   ( ) ‐
TIO8850     Tioga County Tax Claim Bureau                                                                                                                                                   ( ) ‐           ( ) ‐
TIO9999     Tioga County Surrogate's Court                                                                                                                                                  ( ) ‐           ( ) ‐
TIP0010     Tipton Senior Citizens Center                                    102 East Main Street                                Tipton           OK          73570          US             (580)667‐4158   ( ) ‐
TIP2449     CORY TIPPEN                                                      5916 PACERS LN                                      FORT WORTH       TX          76179                         ( ) ‐           ( ) ‐
TIP5284     TIPRO                                                            P.O. Box 840229                                     Dallas           TX          75284                         ( ) ‐           ( ) ‐
TIP5560     TW TIPPETT                                                       1910 CR 29C                                         MEMPHIS          TX          79245                         ( ) ‐           ( ) ‐
TIP9999     Tippen, Bridget                                                                                                                                                                 ( ) ‐           ( ) ‐
TIS4670     TISBY, JAMES A                                                   3417 THANNISCH AVENUE                               FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
TIT0190     TITLE RESOURCES OF NORTH TEXAS                                   1112 DALLAS DRIVE, SUITE 402                        DENTON           TX          76205                         (940)381‐1006   ( ) ‐
TJF5715     T & J Farms                                                      2222 Paradise                                       Vernon           TX          76384                         ( ) ‐           ( ) ‐
TJO7400     T Jordan Towing Inc                                              7400 Calmar Ct.                                     Fort Worth       TX          76112                         ( ) ‐           ( ) ‐
TJO7401     T Jordan Salvage Inc                                             7400 Calmar Ct.                                     Fort Worth       TX          76112                         ( ) ‐           ( ) ‐
TLC3631     TLC Electric, LLC                                                3631‐C Cavalier                                     Garland          TX          75042                         (972)276‐8728   (972)272‐5848
TMO1080     T‐MOBILE (ROBERT GAUDIN'S CELL PHONE)                            PO BOX 660252                                       DALLAS           TX          75266‐0252                    ( ) ‐           ( ) ‐
TNT2400     TNT Shirt                                                        2400 Taft                                           Houston          TX          77006                         (713)522‐0986   ( ) ‐
TOB1448     TOBEY, DENISE                                                                                                                                                                   ( ) ‐           ( ) ‐
TOB3056     THOMAS, TRINIDAD                                                 1613 CANTERBURY CIRCLE                              FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
TOB5825     Tobias, Kim                                                      1153 Hughey Road                                    Brookville       PA          15825                         ( ) ‐           ( ) ‐
TOD3899     KELLI TODD                                                       7136 PLAYA                                          GRAND PRAIRIE    TX          75054          US             (817)473‐9492   ( ) ‐
TOL1804     Jodi Osburn Tolleson                                             1804 SE 9th Street                                  Mineral Wells    TX          76067                         ( ) ‐           ( ) ‐
TOL3327     TOLLEY, RUBEN AND WILLIE                                         3836 HARDEMAN STREET                                FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
TOL4740     Brett Tolliver                                                   301 Hillside Dr.                                    Princeton        WV          24740                         ( ) ‐           ( ) ‐
TOL5335     Barbara Rhea Tolbert and James W. Tolbert                        118 Dogwood Street                                  Wilson           OK          73463                         (580)276‐2659   ( ) ‐
TOL5532     TOLBERT, SONYA                                                   1418 CHEASAPEAKE DRIVE                              ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
TOL7367     TOLENTINO, HECTOR AND ESMERALDA                                  2742 AVENUE H                                       FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
TOL7965     Linda A Tole                                                     2037 LeMans Drive                                   Carrollton       TX          75006                         (972)768‐9657   ( ) ‐
TOM0055     Tompkins County Health Dept.                                     Attn: Vital Records             55 Brown Road       Ithaca           NY          14850                         ( ) ‐           ( ) ‐
TOM2438     TOMPKINS, BEN H & SHIRLEY                                        1708 DEAUVILLE COURT                                FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
TOM5067     James Ray Tomlinson                                              PO Box 774                                          Hatch            NM          87937                         ( ) ‐           ( ) ‐
TOM6905     Tom Green County Appraisal District                              Attn: Jan Bruce                 2302 Pulliam        San Angelo       TX          76905                         ( ) ‐           ( ) ‐
TOM6906     Tom Green County Clerks Office                                   Attn: Civil/Probate Records     124 West            San Angelo       TX          76903                         (325)659‐6551   ( ) ‐
TOM6907     Tom Green County Probate Court                                                                                                                                                  ( ) ‐           ( ) ‐
TOP1060     Topgolf Centennial                                               10601 E. Easter Ave.                                Centennial       CO          80112                         (720)616‐6726   ( ) ‐
TOP1803     TOPCUT LANDSCAPE SERVICES                                                                                                                                                       ( ) ‐           ( ) ‐
TOR0195     TORRES, ENRIQUE AND JOSEFINA                                     5525 MAC ARTHUR DRIVE                               FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
TOR1678     TORRES, ROGELIO                                                  5533 EISENHOWER DRIVE                               FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
TOR2054     TORUNO & LINDABRENUBE, JONATHAN                                  1101 CEDAR HILL LANE                                ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
TOR2317     TORRES, JOEL                                                     307 BEAN STREET                                     DEL RIO          TX          78840                         ( ) ‐           ( ) ‐
TOR3022     TORRES, RAUL S                                                   2420 GRANDVIEW DRIVE                                FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
TOR3724     Armando & Mayela Torres                                          3724 Waldorf Street                                 Fort Worth       TX          76119                         ( ) ‐           ( ) ‐
TOR4875     TORRES, MIGUEL & ROSE                                            1801 RANSON TEE                                     FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
TOR5605     TORRES, JOSE                                                     1913 WISEMAN AVENUE                                 FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
TOR6757     TORRES, ADAM                                                     3604 MEADOWBROOK DRIVE                              FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
TOR9503     Daniel Torres                                                    9503 Windswept Ln                                   Houston          TX          77063                         (713)817‐8331   ( ) ‐
TOR9714     TORRES, JORGE AND ANA HERNANDEZ                                  708 SOUTH KENTUCKY AVENUE                           FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
TOT1825     TOTTEN, PAUL & BONNIE                                            2405 CLEARHAVEN COURT                               ARLINGTON        TX          76104                         ( ) ‐           ( ) ‐
TOT6002     Total Technology Integration                                     109 Georgian Drive                                  Butler           PA          16002                         ( ) ‐           ( ) ‐
TOU6086     TOUMAZOS, CHARLES                                                56 ERBACON ROAD                                     COWEN            WV          26206                         ( ) ‐           ( ) ‐
TOW0246     Willa Dean Towler                                                11170 County Road 3536                              Ada              OK          74820                         (580)399‐3155   ( ) ‐
TOW0395     Towne Park                                                       One Park Place                  Suite 200           Annapolis        MD          21401                         ( ) ‐           ( ) ‐
TOW1024     TOW School                                                       P O Box 1024                                        Old Forge        NY          13420                         ( ) ‐           ( ) ‐
TOW1223     TRENT AND SUSIE TOWNSON                                          3826 WICHITA STREET                                 VERNON           TX          76384                         ( ) ‐           ( ) ‐
TOW1233     MICHELE TOWNSON                                                  8620 COUNTY ROAD 128 WEST                           VERNON           TX          76384                         ( ) ‐           ( ) ‐
TOW1757     TOWNSEND, VELMA LAVENE                                           611 UPTON AVENUE                                    FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
TOW4046     TOWNSON, BEVERLY FLOWERS                                         4455 BURKE ROAD                                     FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
TOW9854     TOWNSEND, LAWSON A                                               6913 GREENLEE STREET                                FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
                                                                          Case 21-10374-JTD                                        Doc 1           Filed 02/04/21                            Page 76 of 82

Vendor ID                          Vendor Name                      Attention               Address 1                 Address 2           City          State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
TRA0999     Travis County Clerk                                                                                                                                                                   ( ) ‐           ( ) ‐
TRA1784     TRAN, TUAN QUOC                                                                                                                                                                       ( ) ‐           ( ) ‐
TRA2500     TRAWICK, NORMA L                                                    509 W WILLIAMSBURG                                   ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
TRA3020     Trans United Inc.                                                   3389 Sheridan St, Suite 194                          Hollywood          FL          33020                         ( ) ‐           ( ) ‐
TRA3913     Harriet H. Trapani                                                  80 Kirkland Street               Apt. #2             Cambridge          MA          02138‐2033                    ( ) ‐           ( ) ‐
TRA5248     Travis Wolff LLP                                                    15950 N. Dallas Parkway, Suite                       Dallas             TX          75248                         (972)661‐1843   ( ) ‐
TRA6100     Trail Rock Minerals                                                 2310 N. Henderson Avenue         Ste. 312            Dallas             TX          75206                         ( ) ‐           ( ) ‐
TRA6102     Transcom Enhanced Services                                          307 W. 7th Street, Suite 1600                        Fort Worth         TX          76102                         ( ) ‐           ( ) ‐
TRA6524     TRAN, HAC PHI                                                       1108 ARCH STREET                                     FORT WORTH         TX          76105                         ( ) ‐           ( ) ‐
TRA7612     TRAN, TU                                                            1502 BALLESTEROS CT                                  ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
TRA8125     TRAMMELL, RODNEY E                                                  PO BOX 8672                                          FORT WORTH         TX          76124                         ( ) ‐           ( ) ‐
TRA8553     TRANTMAN, MICHAEL & PRISCILLA                                       2707 CONCORD DR                                      ARLINGTON          TX          76014                         ( ) ‐           ( ) ‐
TRE0130     Fern S Trevino                                                      130 N Garland Court #2611                            Chicago            IL          60602                         ( ) ‐           ( ) ‐
TRE0997     Treasurer, State of Connecticut (Norwich)                           100 Broadway                     Room 122, City Hall Norwich            CT          06360‐0038                    (860)887‐2160   ( ) ‐
TRE0998     Treasurer, State of Connecticut (Glastonbury‐Hebron)                2143 Main Street                 PO Box 6523         Glastonbury        CT          06033‐6523                    (860)652‐7629   ( ) ‐
TRE0999     Treasurer, State of Connecticut (Southbury)                                                                                                                                           ( ) ‐           ( ) ‐
TRE1015     Trey & the Tritones                                                 PO Box 101542                                       Fort Worth          TX          76185                         (817)614‐2628   (817)838‐6089
TRE1061     Trend Property and Management                                       PO Box 1061                                         Keller              TX          76244                         ( ) ‐           ( ) ‐
TRE5205     Treasurer‐City of Cincinnati                                        Vital Records 4th Floor          1525 Elm Street    Cincinnati          OH          45202                         ( ) ‐           ( ) ‐
TRE5367     TREVINO, GRACIA B                                                   3310 AVE M                                          FT WORTH            TX          76105                         ( ) ‐           ( ) ‐
TRG6347     TRG Tech Services, LLC                                              524 Point Vista Drive                               Aledo               TX          76008                         ( ) ‐           ( ) ‐
TRI1000     TRIPAN CAPITAL LLC                                                  2304 ROLLING HILLS TRAILS                           ARLINGTON           TX          76011                         ( ) ‐           ( ) ‐
TRI1230     Davis Tripp                                                         1230 Westlawn Drive                                 Norman              OK          73069                         ( ) ‐           ( ) ‐
TRI1758     Tri State Voice and Data                                            532 HORNE RUN ROAD                                  AMITY               PA          15311                         (724)225‐0994   ( ) ‐
TRI2006     Joe Carl Tripp                                                      2809 E. 87th Street                                 Tulsa               OK          74137                         ( ) ‐           ( ) ‐
TRI2183     INVESTMENT, TRINITY WAY                                             3400 AINSWORTH                                      ARLINGTON           TX          76016                         ( ) ‐           ( ) ‐
TRI3570     TRIMBLE, LAWRENCE E                                                 517 NORTH CIRCLE DRIVE                              ARLINGTON           TX          76010                         ( ) ‐           ( ) ‐
TRI5244     Trinity Signs                                                       4601 Langland Road, Ste. 104                        Dallas              TX          75244                         (972)239‐6500   ( ) ‐
TRI6882     NEIL D. TRIBBLE                                                     PO BOX 82                                           CHILDRESS           TX          79201                         ( ) ‐           ( ) ‐
TRI8207     Monroe R. Tripp, Jr.                                                PO Box 14408                                        Odessa              TX          79768                         ( ) ‐           ( ) ‐
TRO0000     TROUP, DELMA                                            DON         8121 WOODBRUSH DR NW                                NORTH CANTON        OH          44720                         ( ) ‐           ( ) ‐
TRO1000     Moon Delight, Tropical                                              449 Whitley Street                                  Cedar Hill          TX          75104                         ( ) ‐           ( ) ‐
TRO1462     Troy H. Phillips Irrevocable Trust                                  Tony Phillips as Trustee         1895 FM 403        Brownfield          TX          79316                         ( ) ‐           ( ) ‐
TRO1799     JC AND DANNA TROUT                                                                                                                                                                    ( ) ‐           ( ) ‐
TRU0161     Trumbull County Probate Court                                       161 High Street                                     Warren              OH          44481                         ( ) ‐           ( ) ‐
TRU1153     TRUJILLO, SHERRI                                                                                                                                                                      ( ) ‐           ( ) ‐
TRU1590     JOY ROSE                                                            PO BOX 584                                          CHILDRESS           TX          79102                         ( ) ‐           ( ) ‐
TRU2990     Thomas Trunnell                                                     2990 E 17th Ave                  Unit 806           Denver              CO          80206                         (720)939‐2171   ( ) ‐
TRU3654     TRUITT, DOVIE                                                       2905 SARAH JANE LANE                                FORT WORTH          TX          76119                         ( ) ‐           ( ) ‐
TRU4239     Truman, Wallace Leroy                                               2259 Barbara Drive                                  Santa Rosa VAlley   CA          93012                         ( ) ‐           ( ) ‐
TRU5861     Carolyn Truss                                                       2603 Cypress Circle                                 Bryan               TX          77803                         (979)574‐4367   ( ) ‐
TRU6300     Mary Smith True                                                     1104 Garland St.                                    Painview            TX          79072                         (806)518‐0332   ( ) ‐
TRU8155     TRUONG, HUNG T                                                      900 DUFF COURT                                      FORT WORTH          TX          76112                         ( ) ‐           ( ) ‐
TRU9999     True Oil LLC                                                        Scott Hedlund                    P.O. Drawer 2360   Casper              WY          82602                         ( ) ‐           ( ) ‐
TSI3220     Title Solutions, Inc.                                               32 Ashby Street                  Suite 201          Warrenton           VA          20186                         (540)347‐9707   (540)347‐9305
TU16023     Ha Tu                                                               6023 Lakehurst Drive                                Arlington           TX          76016                         (817)404‐7385   ( ) ‐
TUB4541     TUBBS, ANDREW LEE                                                   4067 EAST ROSEDALE                                  FORT WORTH          TX          76105                         ( ) ‐           ( ) ‐
TUC2212     Tucker, Yolanda                                                     2212 Hooks Lane                                     Fort Worth          TX          76112                         ( ) ‐           ( ) ‐
TUC7614     James A. Tucker                                                     10 Cason Street                                     Ardmore             OK          73401                         (580)465‐0938   ( ) ‐
TUL0221     Tulare County Superior Court                                        221 South Mooney Blvd                               Visalia             CA          93291                         (559)730‐5000   ( ) ‐
TUL0500     Tulsa County Court Clerk                                            500 South Denver Ave. W                             Tulsa               OK          74103                         (918)596‐5000   ( ) ‐
TUL0501     Tulsa County Archives                                               2929‐B East Apache                                  Tulsa               OK          74110                         ( ) ‐           ( ) ‐
TUM4834     Tumbleweed Royalty, LP                                              1401 Ballinger, Suite 200                           Ft Worth            TX          76102                         (817)928‐3260   ( ) ‐
TUM7760     Tumbleweed Tex Mex Grill                                                                                                                                                              ( ) ‐           ( ) ‐
TUR0807     Martha Turner                                                       807 E. 3rd Street                                   Monahans            TX          79756                         (432)943‐2380   ( ) ‐
TUR1181     TURRENTINE, DANIEL & DIANA                                          2513 RICHMOND DR                                    ARLINGTON           TX          76014                         ( ) ‐           ( ) ‐
TUR1222     TURKETT TRUST                                                       PO BOX 2271                                         VERNON              TX          76384                         ( ) ‐           ( ) ‐
TUR1237     Amy Jane Turner, Trustee of the Amy Jane Turner Trust               2600 Trails Head Drive                              Yukon               OK          73099                         (405)626‐8884   ( ) ‐
TUR3039     TURKEY TRACKS                                                       16444 COUNTY ROAD AA                                CHILDRESS           TX          79201                         ( ) ‐           ( ) ‐
TUR3945     Kevin Turvey                                                        3945 Hollow Lake Road                               Roanoke             TX          76262                         ( ) ‐           ( ) ‐
TUR5245     Theodore Claude Turner                                              5319 Kiam Street                                    Houston             TX          77007                         (281)627‐2853   ( ) ‐
TUR5349     TURNER, MARUICE                                                     914 ROLLING MEADOWS DRIVE                           ARLINGTON           TX          76015                         ( ) ‐           ( ) ‐
TUR5544     TURNER, JO ANN PORTERFIELD                                          3300 EAST ROSEDALE STREET                           FORT WORTH          TX          76105                         ( ) ‐           ( ) ‐
TUR6109     The Turet Law Group                                                 4412 Dunwick Lane                                   Fort Worth          TX          76109                         (214)563‐3418   (817)927‐1813
TUR7164     T R TURNER JR                                           JUANITA     BOX 310                                             RICHWOOD            WV          26261                         ( ) ‐           ( ) ‐
TUR7632     TURNER, ROSLYN                                                      2321 PENNINGTON DRIVE                               ARLINGTON           TX          76014                         ( ) ‐           ( ) ‐
TUR8028     Charlotte K. Turner                                                 1002 Sandra Lane                                    Grand Prairie       TX          75052                         (817)673‐1959   ( ) ‐
TUS0101     Tuscarawas County Probate Court                                     101 E. High Avenue, Room 103                        New Philadelphia    OH          44663                         ( ) ‐           ( ) ‐
TUS0316     Tusk Royalty, LLC                                                   316 Bailey Avenue, Suite 100                        Ft Worth            TX          76107                         ( ) ‐           ( ) ‐
TUS0440     Tuscola County Probate Court                            Crystal     440 N State Street                                  Caro                MI          48723                         ( ) ‐           ( ) ‐
TUS4464     Tuscarawas County Map Office                                                                                                                                                          ( ) ‐           ( ) ‐
TUS4465     Tuscarawas County Clerk of Courts                                   Jeanne M. Stephen                PO Box 628         New Philadelphia OH             44663‐0628                    ( ) ‐           ( ) ‐
TUS4663     Tuscarawas County Recorder                                          123 E. High Street                                  New Philadelphia OH             44663                         (330)365‐3284   ( ) ‐
TUS4664     Tuscarawas County Treasurer                                                                                                                                                           ( ) ‐           ( ) ‐
TUT4216     Willie Gene Tutt                                                4216 Hardeman Street                                    Fort Worth          TX          76119                         (817)614‐3449   ( ) ‐
TUT7289     Mary Calton Tutt                                                2116 Kenney Dr., Apt 20E                                Arlington           TX          76011                         ( ) ‐           ( ) ‐
TWE4598     TWEED, WILLIAM L                                                2230 TIERNEY ROAD                                       FORT WORTH          TX          76112                         ( ) ‐           ( ) ‐
TWO1235     TWO W FARMS                                                     PO BOX 233                                              CHILLICOTHE         TX          76225                         ( ) ‐           ( ) ‐
TWT1766     TW TELECOM                                                      PO BOX 172567                                           DENVER              CO          80217‐2567                    (800)829‐0420   ( ) ‐
TYL5239     Tyler Mountain Water                                            1 Commerce Drive                                        Pittsburgh          PA          15239                         (412)795‐3100   ( ) ‐
TYL5978     Tyler County Title, LLC                                         318 W. Dogwood St.                                      Woodville           TX          75979                         ( ) ‐           ( ) ‐
TYL5979     Tyler County Clerk                                              Donece Gregory                       116 South Charlton Woodville           TX          75979                         ( ) ‐           ( ) ‐
TYL6149     Tyler County Commission                                         Teresa Hamilton                      P.O. Box 6         Middlebourne        WV          26149‐0066                    ( ) ‐           ( ) ‐
TYL7874     Sandra K. Tyler                                                 2113 Smokey Mountain Trail                              Mesquite            TX          75149                         ( ) ‐           ( ) ‐
TYN5385     Tyner Minerals, LLC                                             P O Box 8809                                            Midland             TX          79708                         ( ) ‐           ( ) ‐
TYS1000     TYSON, EMILY BEYETTE                                            4804 RICE LANE                                          FORT WORTH          TX          76103                         ( ) ‐           ( ) ‐
TYS3740     TYSON BUILDING CORPORATION                                      7250 W VICKERY BLVD                                     FT WORTH            TX          76116                         ( ) ‐           ( ) ‐
UHC0293     UNITED HEALTH CARE INSURANCE CO.                                DEPT. CH 10151                                          PALATINE            IL          60055‐0151                    (888)842‐4571   ( ) ‐
UIN4078     Uintah County Recorder                                          147 East Main Street                                    Vernal              UT          84078                         ( ) ‐           ( ) ‐
ULI8874     ULINE Shipping Supply Specialists                               Attn: Accounts Receivable            PO Box 88741       Chicago             IL          60680‐1741                    ( ) ‐           ( ) ‐
UNB1000     JONATHAN CARROLL DBA UNBOTTLED STUDIO                   JONATHA 1 COUNTRY WAY                                           COLLEYVILLE         TX          76034                         (817)287‐1856   ( ) ‐
UNC5912     Uncompahgre Royalty, LP                                         PO Box 12705                                            Dallas              TX          75225                         (214)360‐0151   ( ) ‐
UNI0000     Union County Surrogate                                                                                                                                                                ( ) ‐           ( ) ‐
UNI0145     University of Texas System                                          The Board of Regents (Robert     PO Box 551         Midland             TX          79702                         ( ) ‐           ( ) ‐
UNI0158     United States Postal Service                                                                                                                                                          ( ) ‐           ( ) ‐
UNI0389     UNITED PRODUCTION                                                                                                                                                                     ( ) ‐           ( ) ‐
UNI0553     University Lands                                                    PO Box 553                                          Midland             TX          79702‐0553     US             (432)684‐4404   (432)687‐1812
UNI0642     University of New Mexico                                Exempt      1 University of New Mexico       MSC01 1300         Albuquerque         NM          87131                         (505)277‐4620   ( ) ‐
UNI0800     University of Tulsa                                                 Career Services                  800 S Tucker Dr.   Tulsa               OK          74104‐9700                    ( ) ‐           ( ) ‐
UNI0999     United Midwest Savings Bank                                                                                                                                                           ( ) ‐           ( ) ‐
UNI1043     UNIVERSAL SYSTEMS                                                                                                                                                                     ( ) ‐           ( ) ‐
UNI1116     Union Bank, Inc.                                                                                                                                                                      ( ) ‐           ( ) ‐
UNI1175     University Assembly of God                                          221 Solon Road                                      Waxahachie          TX          75165                         (972)937‐7810   ( ) ‐
UNI1234     United Way                                                                                                                                                                            ( ) ‐           ( ) ‐
UNI1828     US Department of the Interior‐BLM                                   PO Box 1828                                        Cheyenne             WY          82003                         ( ) ‐           ( ) ‐
UNI2115     Union FCB Texas, Ltd.                                               113 W 8th                                          Amarillo             TX          79101                         ( ) ‐           ( ) ‐
UNI3019     University of Oklahoma                                              Career Services                  900 ASP Ave, OMU Norman                OK          73019‐4057                    (405)325‐1974   ( ) ‐
UNI5800     UNITED HEALTHCARE INSURANCE                                         5800 GRANITE PARKWAY, SUITE                        PLANO                TX          75024                         ( ) ‐           ( ) ‐
UNI6511     UNIGOAL CORPORATION                                                 1008 EAST BERRY STREET                             FORT WORTH           TX          76110                         ( ) ‐           ( ) ‐
UNI7612     Universal Health Services Hospice                                   5651 Bridge Street                                 Fort Worth           TX          76112                         ( ) ‐           ( ) ‐
UNI7722     University of Evansville                                            Attn: Lance Wilkerson, Carson    1800 Lincoln Ave. Evansville           IN          47722                         ( ) ‐           ( ) ‐
UNI7723     University of Evansville Men's Soccer                               Attn: Lance Wilkerson            1800 Lincoln      Evansville           IL          47222                         ( ) ‐           ( ) ‐
UNI9999     United States Treasury                                                                                                                                                                ( ) ‐           ( ) ‐
UPS1000     UPSHUR COUNTY CLERK                                                                                                                                                                   ( ) ‐           ( ) ‐
UPT0099     Upton County Appraisal District                                     700 East 3rd St.                                    McCamey             TX          79752                         ( ) ‐           ( ) ‐
                                                             Case 21-10374-JTD                                        Doc 1               Filed 02/04/21                   Page 77 of 82

Vendor ID                         Vendor Name            Attention               Address 1                Address 2                City   State/Pro Zip/Postal   Country/Regi      Phone/Ext                Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
UPT9778     Upton County Clerk                                       P.O. Box 465                                         Rankin          TX       79778                        ( ) ‐           (   )   ‐
URB1477     URBAEZ, YOLANDA                                                                                                                                                     ( ) ‐           (   )   ‐
URI4586     Nikki Angel Uri                                          PO Box 110145                                        Naples          FL       34108                        (239)287‐1753   (   )   ‐
URI6225     Bobby Gwen Uri                                           1000 Gettysvue Drive                                 Knoxville       TN       37922                        (865)223‐9389   (   )   ‐
URQ1622     URQUHART, DELORES                                        7532 DANA LANE                                       N RICHLAND      TX       76180                        ( ) ‐           (   )   ‐
USA5074     USA Consulting, Inc.                                     701 E. Plano Pkwy. Suite 300                         Plano           TX       75074                        (972)673‐0333   (   )   ‐
USB2301     US Bank Home Mortgage                                    4801 Frederica St.                                   Owensboro       KY       42301                        ( ) ‐           (   )   ‐
USB2302     US Bank Loan Services                                                                                                                                               ( ) ‐           (   )   ‐
USH1627     USHER, STEPHANIE                                                                                                                                                    ( ) ‐           (   )   ‐
USH6418     Herald Dean Usher                                        2200 North 81st Street                               Lincoln         NE       68505                        ( ) ‐           (   )   ‐
UST9999     US Treasury                                                                                                                                                         ( ) ‐           (   )   ‐
UT05891     Utopia Holdings, LP                                      921 austin Street                                    Levelland       TX       79336                        ( ) ‐           (   )   ‐
UVA0099     Uvalde County Appraisal District                         209 North High St.                                   Uvalde          TX       78801                        ( ) ‐           (   )   ‐
VAC0582     VACA & LUZ RODRIGUEZ, FROLIAN                            3534 AVENUE I                                        FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
VAL1234     OSCAR VALDEZ                                             4864 STAR RIDGE DRIVE                                FORT WORTH      TX       76133                        ( ) ‐           (   )   ‐
VAL2963     VALDEZ, FRANCISCO J & IRIS                               1715 CASTLE ROAD                                     ARLINGTON       TX       76014                        ( ) ‐           (   )   ‐
VAL3559     VALLES, RAMON                                            6716 JEWELL AVENUE                                   FORT WORTH      TX       76112                        ( ) ‐           (   )   ‐
VAL4036     VALDEZ, LAURO AND MARIA CARMEN                           3824 AVENUE J                                        FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
VAL4564     VALDEZ, MARTIN & ARACELY                                 3643 AVE L                                           FT WORTH        TX       76105                        ( ) ‐           (   )   ‐
VAL5093     VALDEZ, SANTIAGO                                         3705 KNOX STREET                                     FORT WORTH      TX       76119                        ( ) ‐           (   )   ‐
VAL6214     Valimont, John R.                                        822 E. Main St.                                      Clarion         PA       16214                        ( ) ‐           (   )   ‐
VAL6241     Valley Business Systems                                  PO Box 2942                                          Elkins          WV       26241                        ( ) ‐           (   )   ‐
VAL6291     VILLA, EDUARDO                                                                                                                                                      ( ) ‐           (   )   ‐
VAL6396     Valon's Associates, LTD                                  2500 N. I‐35 #6                                      Denton          TX       76201                        (940)368‐5411   (   )   ‐
VAL6765     VALLADOLID, GUSTAVO                                      3001 STRONG AVENUE                                   FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
VAL8840     Val Verde Appraisal District                             Attn: Rudy                      417 Cantu Rd.        Del Rio         TX       78840                        ( ) ‐           (   )   ‐
VAL8841     Val Verde County Clerk                                   400 Pecan Street                                     Del Rio         TX       78840                        ( ) ‐           (   )   ‐
VAL9700     VALVERDE, RODRIGO A AND MARIA D                          5020 MEADOWBROOK                                     FORT WORTH      TX       76103                        ( ) ‐           (   )   ‐
VAM6107     Vamvakidis, Jarrett S.                                                                                                                                              ( ) ‐           (   )   ‐
VAN1030     Meredith Van Rite                                                                                                                                                   ( ) ‐           (   )   ‐
VAN1031     Josh Van Rite                                                                                                                                                       ( ) ‐           (   )   ‐
VAN1518     VANDERBILT, EVAN                                         5832 WATER RIDGE COURT                               FT. WORTH       TX       76179                        (817)913‐9747   (   )   ‐
VAN1630     Vanderbilt Mortgage and Finance Inc.                                                                                                                                ( ) ‐           (   )   ‐
VAN3691     Greg & Nancy Vance Limited Partnership                   8150 N. Central Expressway      Suite 1475           Dallas          TX       75206                        (972)680‐9737   (   )   ‐
VAN3705     VANDERBECK, JOY M                                        212 PARKVIEW DRIVE                                   ARLINGTON       TX       76010                        ( ) ‐           (   )   ‐
VAN5956     Jeremy Vansa                                                                                                                                                        ( ) ‐           (   )   ‐
VAN6734     VANDERFORD, GENE & CHRISS T                              3020 FOREST AVE                                      FT WORTH        TX       76112                        ( ) ‐           (   )   ‐
VAN7253     VAN NOY, THOMAS AND MARGARETTE                           1737 OAKLAND BLVD                                    FORT WORTH      TX       76103                        ( ) ‐           (   )   ‐
VAN7369     SANDRA KAY WEIR VANDIVER                                 1309 WEDGLEA DRIVE                                   BEDFORD         TX       76021                        ( ) ‐           (   )   ‐
VAN9358     Vannest, Robert                                          10633 Pt. Pleasant Rd                                Millwood        WV       25262                        (304)761‐8691   (   )   ‐
VAR1426     VARGAS & MARIA VARGAS, JOSE ELIO                         113 S PARKINS ST                                     FT WORTH        TX       76103                        ( ) ‐           (   )   ‐
VAR3060     Matthew Varrato                                          3060 Navajo Court                                    Gibsonia        PA       15044                        ( ) ‐           (   )   ‐
VAR5276     Variety the Children's Charity                           Three Penn Center West          Suite 229            Pittsburgh      PA       15276                        ( ) ‐           (   )   ‐
VAR8630     VARGAS, JOSE G AND JUANA                                 3101 LOUISE STREET                                   FORT WORTH      TX       76112                        ( ) ‐           (   )   ‐
VAS2545     VASQUEZ, CARMEN E                                        3345 S. JENNINGS AVE                                 FT WORTH        TX       76110                        ( ) ‐           (   )   ‐
VAS2597     VASQUEZ, ELADIO AND MARIA                                110 ORIOLE                                           ARLINGTON       TX       76010                        ( ) ‐           (   )   ‐
VAS2839     VASQUEZ, FELIX J                                         5178 PARIS STREET                                    FORT WORTH      TX       76119                        ( ) ‐           (   )   ‐
VAS4105     Alma Eugenia Guarneros‐Vasquez                           4105 SW Loop 820                Apt. 222             Fort Worth      TX       76132                        (817)842‐7075   (   )   ‐
VAS7982     VASQUEZ, ISAIAS                                          1428 ELVA WARREN COURT                               FORT WORTH      TX       76119                        ( ) ‐           (   )   ‐
VAU1236     Donald Vaughn                                            12362 Lakeside Ave.                                  Conneaut Lake   PA       16316                        ( ) ‐           (   )   ‐
VAU9279     George G. Vaught, Jr.                                    PO Box 13557                                         Denver          CO       80201‐3557                   ( ) ‐           (   )   ‐
VAZ2057     VAZQUEZ, ERNESTO AND ERICA                               3509 AVENUE M                                        FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
VEG1070     VEGA, JOSE AND MARIA                                     4059 EAST ROSEDALE                                   FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
VEG1528     VEGA & MARGARITA VEGA, VICTOR                                                                                                                                       ( ) ‐           (   )   ‐
VEG5560     Humberto & Maria Vega                                    5560 Cottey Street                                   Fort Worth      TX       76119                        ( ) ‐           (   )   ‐
VEL4588     VELA, ANGIE                                              3613 AVENUE L                                        FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
VEN2030     VendPro                                                  2030 Century Center Blvd #A                          Irving          TX       75062                        (972)948‐3431   (   )   ‐
VEN4353     Ventura Superior Court                                   4353 Vineyard Ave.                                   Oxnard          CA       93036                        (805)289‐8820   (   )   ‐
VEN5779     VENIOUS, VIRGINIA                                        6201 TRUMAN DRIVE                                    FORT WORTH      TX       76112                        ( ) ‐           (   )   ‐
VEN5948     Venable Royalty, Ltd.                                    5910 N. Central Expressway      Suite 1470           Dallas          TX       75206                        ( ) ‐           (   )   ‐
VEN6323     Venango County Courthouse                                1168 Liberty Street                                  Franklin        PA       16323                        (817)432‐9538   (   )   ‐
VEN9318     R.H. Venable Properties, Ltd                             3102 Oak Lawn, Ste 540                               Dallas          TX       75219                        ( ) ‐           (   )   ‐
VER0040     Vernon Parish Clerk of Court                             PO Box 40                                            Leesville       LA       71446                        ( ) ‐           (   )   ‐
VER0100     Vermillion Parish Clerk                                  100 N. State Street             Suite 101            Abbeville       LA       70510                        (337)898‐1992   (   )   ‐
VER0611     Vermont Superior Court                                                                                                                                              ( ) ‐           (   )   ‐
VER1613     VERNIA, ELMER & LORETTA                                  6800 VAN NATTA LANE                                  FT WORTH        TX       76112                        ( ) ‐           (   )   ‐
VER1786     Verizon (do not use)                                     PO BOX 660748                                        DALLAS          TX       75266‐0748                   (800)479‐1919   (   )   ‐
VER1787     Verizon (do not use) 2662359079                          P.O. Box 25505                                       Lehigh Valley   PA       18002‐5505                   ( ) ‐           (   )   ‐
VER1788     Verizon (do not use) 724‐228‐8045                        P.O. Box 15026                                       Albany          NY       12212‐5026                   ( ) ‐           (   )   ‐
VER1789     Verizon (do not use) 7247054540‐Hotspots                 PO Box 25505                                         Lehigh Valley   PA       18002‐5505                   ( ) ‐           (   )   ‐
VER2380     Verizon (do not use)                                     PO Box 920041                                        Dallas          TX       75392‐0041                   ( ) ‐           (   )   ‐
VER6609     VERMILLION, DENISE                                       3624 PURINGTON AVENUE                                FORT WORTH      TX       76103                        ( ) ‐           (   )   ‐
VER6869     Verizon Wireless‐ 686918681                              PO Box 660108                                        Dallas          TX       75266                        ( ) ‐           (   )   ‐
VER7319     VERGARA, ROBERTO & ELENA                                 300 CIRCLE DR                                        ARLINGTON       TX       76010                        ( ) ‐           (   )   ‐
VET0115     VETERANS OF FOREIGN WARS 2544                            2313 HANDLEY DRIVE                                   FT WORTH        TX       76112                        ( ) ‐           (   )   ‐
VIC1207     JAMES H VICK                                             12075 SAGITTARIUS DR EAST                            WILLIS          TX       77318                        (936)203‐2321   (   )   ‐
VIC1221     Jimmy Vick                                               1221 Lamar St.                  Suite 905            Houston         TX       77010                        ( ) ‐           (   )   ‐
VIC5946     Delila Marie Vice                                        64916 708 Road                                       Falls City      NE       68355                        ( ) ‐           (   )   ‐
VIC7901     Victoria Central Appraisal District                      2805 North Navarro, Ste. 300                         Victoria        TX       77901                        ( ) ‐           (   )   ‐
VIE8445     VIEYRA, EVA ANGELINA                                     4829 NOLAN                                           FT WORTH        TX       76119                        ( ) ‐           (   )   ‐
VIL1000     VILLAGOMEZ, JAVIER                                       5016 GLEN PARK DR                                    FORT WORTH      TX       76119                        ( ) ‐           (   )   ‐
VIL1162     VILLALOBOS, RICARDO                                      5224 DALLAS AVENUE                                   FORT WORTH      TX       76112                        ( ) ‐           (   )   ‐
VIL1176     VILLA, MANUEL                                            624 SOUTH HUGHES AVENUE                              FORT WORTH      TX       76103                        ( ) ‐           (   )   ‐
VIL1562     VILLANUEVA, OSCAR P                                      721 WHITE ST                                         DALY CITY       CA       94015                        ( ) ‐           (   )   ‐
VIL1987     VILLAPANDO, BERTHA                                       1605 HOLT STREET                                     FORT WORTH      TX       76103                        ( ) ‐           (   )   ‐
VIL3307     VILLAGOMEZ, PATRICIA                                     5016 GLEN PARK DR                                    FT WORTH        TX       76119                        ( ) ‐           (   )   ‐
VIL3622     VILLAFUERTE, ANGEL                                       4009 FRESHFIELD ROAD                                 FORT WORTH      TX       76119                        ( ) ‐           (   )   ‐
VIL4071     VILLEGAS, MARIO AND GENOVERA                             3700 AVENUE I                                        FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
VIL4181     VILLAGOMEZ, JAVIER                                       5016 GLEN PARK DRIVE                                 FT WORTH        TX       76119                        ( ) ‐           (   )   ‐
VIL4437     VILLARREAL, MARIE DUWARD AND RODOLFO                     513 NORTH CIRCLE DRIVE                               ARLINGTON       TX       76010                        ( ) ‐           (   )   ‐
VIL6291     VILLA, EDAURDO                                           1723 PRINCESS PL                                     ARLINGTON       TX       76014                        ( ) ‐           (   )   ‐
VIL7290     Freddy and Marianne Villa                                P O Box 1535                                         Stanton         TX       79782                        (432)308‐4670   (   )   ‐
VIL7661     VILLARREAL, GERALDO & ROSE                               406 GRANT'S PARKWAY                                  ARLINGTON       TX       76024                        ( ) ‐           (   )   ‐
VIL7733     Paula Villa                                              400 Front Street ‐ PO Box 382                        Stanton         TX       79782                        (432)756‐2329   (   )   ‐
VIL8445     VILLAGOMEZ, EVANGELINA                                   4728 NOLAN                                           FT WORTH        TX       76119                        ( ) ‐           (   )   ‐
VIL8710     VILLAGOMEZ, FIDEL                                        4828 NOLAN                                           FT WORTH        TX       76119                        ( ) ‐           (   )   ‐
VIL9593     VILLA, FELIPE                                            3709 AVENUE J                                        FORT WORTH      TX       76105                        ( ) ‐           (   )   ‐
VIN0382     VINSON, DONNA                                                                                                                                                       ( ) ‐           (   )   ‐
VIN3107     Marc Vinson                                                                                                                                                         ( ) ‐           (   )   ‐
VIN3322     Leslie Vinson                                            PO Box 8170                                          Waco            TX       76714                        ( ) ‐           (   )   ‐
VIN4071     LTD, VINO PATEL INVESTMENTS                              1200 W. WALNUT HILL LANE                             IRVING          TX       75058                        ( ) ‐           (   )   ‐
VIN5213     GINGER VINSON                                            250 BANDANA LANA                                     ABILENE         TX       79602                        ( ) ‐           (   )   ‐
VIN5941     William L. Vinson                                        PO Box 548                                           Claremore       OK       74018                        ( ) ‐           (   )   ‐
VIN8456     Vintage Senior Care Center, LLC                          2 Park Plaza, Ste. 800                               Irvine          CA       92614                        ( ) ‐           (   )   ‐
VIS0520     Vision Resources, LLC                        Becky       520 Post Oak Blvd.              Suite 200            Houston         TX       77027                        ( ) ‐           (   )   ‐
VIT0350     Vital Registration                                       Room 165                        350 Capitol Street   Charleston      WV       25301‐3701                   (301)558‐2931   (   )   ‐
VIT8663     VITELA, JOSE LUIS                                        1220 EAST MULKEY STREET                              FORT WORTH      TX       76104                        ( ) ‐           (   )   ‐
VIV1000     VIVAS & OSCAR A. NOLASCO, JR., VIVIAN                    1516 HAYNES AVE                                      FORT WORTH      TX       76103                        ( ) ‐           (   )   ‐
VO08716     VO, LE K LY & LAN                                        1307 REBACCA LANE                                    ARLINGTON       TX       76014                        ( ) ‐           (   )   ‐
VOG4547     Jay M. and Mary E. Vogelson                              9316 Guernsey Ln.                                    Dallas          TX       75220                        ( ) ‐           (   )   ‐
VOG9999     Vogel, Sharon                                                                                                                                                       ( ) ‐           (   )   ‐
VON1119     Donald J. Von Seggern                                    64889 706 Trail                                      Falls City      NE       68355                        ( ) ‐           (   )   ‐
VON2000     Vonda Louise Moore Trust                                 Cody W. Moore Trustee           2000 CR 2945         Zephyr          TX       76890                        (210)445‐1074   (   )   ‐
VON3019     O. William Von Seggern                                   PO Box 10                                            Falls City      NE       68355                        ( ) ‐           (   )   ‐
VON5711     Kenneth G & Patricia R Vonderschmidt Trust               721 West 20th Street                                 Falls City      NE       68355                        ( ) ‐           (   )   ‐
                                                                   Case 21-10374-JTD                                          Doc 1             Filed 02/04/21                       Page 78 of 82

Vendor ID                          Vendor Name               Attention               Address 1                  Address 2              City     State/Pro     Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
VON7684     DOROTHY VON TUNGELN                                          15391 FM ROAD 432                                     VERNON           TX          76384                         ( ) ‐           ( ) ‐
VON9280     DALE VON TUNGELN                                             15391 FM ROAD 432                                     VERNON           TX          76384                         ( ) ‐           ( ) ‐
VOR3734     Vorys, Sater, Seymour, and Pease LLP                         PO Box 373487                                         Cleveland        OH          44193                         ( ) ‐           ( ) ‐
VOR3915     VORARITSKUL, CHAICHART                                       1169 MAYWELL RD                                       HASLET           TX          76052                         ( ) ‐           ( ) ‐
VOS5403     James B. Vose Family Trust                                   PO Box 3499                                           Tulsa            OK          74101          US             ( ) ‐           ( ) ‐
VU01000     VU, PHOUNG LA                                                9637 CARSON RANCH                                     CROWLEY          TX          76036                         ( ) ‐           ( ) ‐
VU08188     VU AND SEN DO, BAO                                           6928 KIPLING                                          FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
WAD1171     Steven Wade                                                  406 Westwood Ct.                                      Lamesa           TX          79331                         (806)872‐6634   ( ) ‐
WAD1600     Anita Sue Wade                                               9327 N 3020 Road                                      Ringling         OK          73456                         (580)465‐4599   ( ) ‐
WAD1942     WADE, MILLARD AND BETTY JANE H                               5000 RAMEY APT B                                      FORT WORTH       TX          76105                         ( ) ‐           ( ) ‐
WAD3676     Iris Dell Wade                                               1014 Memorial Village Drive                           Houston          TX          77024                         (713)467‐5401   ( ) ‐
WAD5744     Brenton Wade                                                 209 Marquesa Trail                                    Georgetown       TX          78633                         ( ) ‐           ( ) ‐
WAD6384     Wade, Wanda Lamb                                             321 Marshall St.                                      Vernon           TX          76384                         ( ) ‐           ( ) ‐
WAD9891     WADDY, BEVERLY                                               2418 LIMESTONE DRIVE                                  ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
WAG6246     John H. Waggoner                                             65892 702 Rd.                                         Falls City       NE          68355                         ( ) ‐           ( ) ‐
WAG7006     WAGGONER NAT'L BANK, TRUSTEE OF THE                          GILBERT AND EUNICE WEETH          PO BOX 2271         VERNON           TX          76384                         ( ) ‐           ( ) ‐
WAI1283     Waite Mineral Interest Revocable Trust                       12834 Ashwood Drive                                   Sun City West    AZ          85375                         ( ) ‐           ( ) ‐
WAI3526     Waikiki Partners, L.P.                                       PO Box 2127                                           Midland          TX          79702‐2127                    ( ) ‐           ( ) ‐
WAI5243     Waine, Bob                                                   1183 Arrowood Dr                                      Pittsburgh       PA          15243                         ( ) ‐           ( ) ‐
WAK2177     LOWELL WAKEFIELD                                             301 3RD STREET, NE                                    CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
WAL0100     Wall Street Lofts                                            100 N. Main Street                                    Midland          TX          79701                         ( ) ‐           ( ) ‐
WAL0781     WALLACE, FRANK L                                             5900 WALSH ROAD                                       MILLINGTON       TN          38053                         ( ) ‐           ( ) ‐
WAL0836     Waller County Clerk                                          836 Austin St.                    Suite 217           Hempstead        TX          77445                         (979)826‐7711   ( ) ‐
WAL1000     WALKER, JULIE                                                2216 HOOKS LANE                                       FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
WAL1234     Carrie Wallace                                                                                                                                                                ( ) ‐           ( ) ‐
WAL1455     WALLACE, RYAN P                                              4108 BALBOA CT                                        ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
WAL1620     WALKER, WESLEY                                                                                                                                                                ( ) ‐           ( ) ‐
WAL1621     WALKER, WESLEY                                                                                                                                                                ( ) ‐           ( ) ‐
WAL1891     Frederic Wallingford                                         9587 CR 107                                           Vernon           TX          76384                         ( ) ‐           ( ) ‐
WAL2411     WALKER, THELMA                                               6412 DONNA LANE                                       FOREST HILL      TX          76119                         ( ) ‐           ( ) ‐
WAL2415     L. H. WALL                                                   PO BOX 31                                             CROWELL          TX          79227                         ( ) ‐           ( ) ‐
WAL2569     JACKSON WALKER LLP                               Jay         301 Commerce Street               Suite 2400          Fort Worth       TX          76102                         (817)334‐7200   (817)334‐7290
WAL2604     Barry Waldie                                                 1336 Realoaks Drive                                   Fort Worth       TX          76131                         ( ) ‐           ( ) ‐
WAL3667     WALDON, L H                                                  6017 WOODLAKE DRIVE                                   ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
WAL4179     WALDRUM, JAMES & GAYLE                                       1000 CHAMBLEE COURT                                   ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
WAL4623     WALLER, CASSANDRA                                            5709 HIETT COURT                                      FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
WAL4716     WALLIS, ELISHA L                                             1521 JENSON ROAD                                      FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
WAL5016     Walker Engineering, Inc.                                     P.O. Box 166109                                       Irving           TX          75016                         (817)540‐7777   ( ) ‐
WAL5459     Colleen Ellstrom Walker                                      2212 Vance Drive                                      Edmond           OK          73013                         (405)323‐6715   ( ) ‐
WAL5528     WALLS, ARTHUR & MARGARET                                     4708 SHOREWOOD DR                                     ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
WAL5647     WALLA TRUSTEE FOR THE JOSEPH L WALLA TRUST,                  601 SOUTH PARK RD #219                                SPOKANE VALLEY   WA          99212                         ( ) ‐           ( ) ‐
WAL6001     Walker, Diane                                                106 Jersey Lane                                       Butler           PA          16001                         ( ) ‐           ( ) ‐
WAL6281     WALDEN, DAVID                                                905 WEMBLEY RD                                        ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
WAL6347     WALTERS, THELMA                                              5101 CLIFFVIEW DRIVE                                  FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
WAL6621     WALDRUM, BRIAN DOUGLAS                                       1812 JENSON ROAD                                      FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
WAL6680     WALKER, LORETTA R                                            4000 HAMPSHIRE                                        FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
WAL6726     WALKER, WILLIE                                               1424 EAST MADDOX AVENUE                               FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
WAL6777     WALKER, HARDY                                                2712 STALCUP                                          FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
WAL7062     WALKER, DELTA                                                5208 MEADOWBROOK DRIVE                                FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
WAL7212     WALTHER, BARBARA                                             2607 CYPRESS HILLS COURT                              ARLINGTON        TX          76006                         ( ) ‐           ( ) ‐
WAL9016     Gayle F. Walker                                              9016 FM 2071                                          Valley View      TX          76272          US             ( ) ‐           ( ) ‐
WAL9032     Sherman Dan Wall                                                                               628 Ivy Street      Azle             TX          76020                         ( ) ‐           ( ) ‐
WAL9035     Richard Farrah Walters                                       2900 25th Street                                      Parkersburg      WV          26104          US             (304)422‐1790   ( ) ‐
WAL9999     Wal‐Mart‐Washington, PA                                                                                                                                                       ( ) ‐           ( ) ‐
WAR0885     Ward, Jean B.                                                408 Ward Rd.                                          Eureka Springs   AR          72631                         ( ) ‐           ( ) ‐
WAR1400     Ward County Recorder (ND)                                    315 3RD STREET SE                 PO BOX 5005         MINOT            ND          58702‐5005                    ( ) ‐           ( ) ‐
WAR1766     WARREN, SHERI A                                              919 CLARK ST                                          CAMBRIDGE        OH          43725                         (740)439‐3705   (740)680‐4291
WAR2162     Alvina C. Warner                                             169 Horseshoe Drive                                   Kirkwood         MO          63122                         (314)753‐6605   ( ) ‐
WAR2623     ROSALIE WARD                                                 4015 NETTIE RD                                        CANVAS           WV          26662                         ( ) ‐           ( ) ‐
WAR3874     Michael Lewis Ward                                           2417 Bluffview Court                                  Arlington        TX          76011                         (817)988‐7246   ( ) ‐
WAR4760     WARREN, CHERYL ROBERTS & CHRISTENIA L                        1414 E TIMBERVIEW LANE                                ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
WAR5696     WARD, DANNY & VIVIAN                                         605 N E COUNTRY ROAD                                  RICE             TX          75155                         ( ) ‐           ( ) ‐
WAR6699     WARDELL, JOSEPH & JANET S                                    7107 LAYLA RD                                         ARLINGTON        TX          76016                         ( ) ‐           ( ) ‐
WAR7523     WARD, JOHN AND ALMA JEAN                                     3704 BURNICE DRIVE                                    FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
WAR9634     ALENE WARD                                                   202 SOUTH ST                      APT 7               SUMMERSVILLE     WV          26651                         ( ) ‐           ( ) ‐
WAR9756     Ward County Clerk (do not use)                               400 S. ALLEN, SUITE 101                               MONAHANS         TX          79756‐4602                    ( ) ‐           ( ) ‐
WAR9757     Ward County Appraiser (TX)                                   Attn: Demi                        808 S. Betty St.    Monahans         TX          79756‐5020                    (432)943‐3224   ( ) ‐
WAR9758     Ward County Clerk (TX)                                       400 S. Allen, Suite 101                               Monahans         TX          79756                         ( ) ‐           ( ) ‐
WAS0418     Washington County Public Library                             Attn: Local History & Genealogy   418 Washington      Marietta         OH                                        ( ) ‐           ( ) ‐
WAS0722     Washington County Court Administration                                                                                                                                        ( ) ‐           ( ) ‐
WAS0900     Washington County Chancery (MS)                              900 Washington Ave.                                   Greenville       MS          38701                         ( ) ‐           ( ) ‐
WAS1002     MUTUAL BANK (FL), WASHINGTON                                 7757 BAYBERRY ROAD                                    JACKSONVILLE     FL          32256                         ( ) ‐           ( ) ‐
WAS1082     WASHINGTON MUTUAL BANK (SC)                                  2210 ENTERPRISE DRIVE             MAILSTOP:           FLORENCE         SC          29501                         ( ) ‐           ( ) ‐
WAS1234     Washington County Agricultural Fair                                                                                                                                           ( ) ‐           ( ) ‐
WAS1235     WASHINGTON COUNTY PUBLIC SAFETY DEPT             ZACH        100 WEST BEAU STREET              SUITE C‐1           WASHINGTON       PA          15301                         (724)228‐6911   ( ) ‐
WAS1622     Washington County Recorder (PA)                              100 WEST BEAU STREET, SUITE                           WASHINGTON       PA          15301                         (724)228‐6850   ( ) ‐
WAS1761     WASHINGTON REPORGRAPHICS                                     700 VISTA PARK DRIVE                                  PITTSBURGH       PA          15205                         ( ) ‐           ( ) ‐
WAS1998     Washington County Probate Court (OH)                         205 Putnam Street                                     Marietta         OH          45750                         ( ) ‐           ( ) ‐
WAS1999     Washington County (OH) Recorder                              205 Putnam Street‐Courthouse                          Marietta         OH          45750                         ( ) ‐           ( ) ‐
WAS2601     Washington Funding Corporation                               2601 Treeview Dr.                                     Arlington        TX          76016                         (817)429‐5454   ( ) ‐
WAS2954     WASHINGTON, WILLIE VON                                       2101 EAST MADDOX AVENUE                               FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
WAS3211     Washington County Prothonatary                   ERS         1 SOUTH MAIN STREET               SUITE 1001          WASHINGTON       PA          15301                         ( ) ‐           ( ) ‐
WAS4547     WASHINGTON, HOSEA AND JOANN                                  3504 MOUNT CASTLE                                     FORT WORTH       TX          76119                         ( ) ‐           ( ) ‐
WAS5298     WASHUTA, MARY EMERSON                                        2609 GREENE AVE                                       FORT WORTH       TX          76109                         ( ) ‐           ( ) ‐
WAS5301     Washington Trust Bldg, Inc.                      Building    Washington Trust Bldg, Ste 206    6 South Main Street Washington       PA          15301                         ( ) ‐           ( ) ‐
WAS6585     WASHINGTON, CHARLES & GLORIA                                 1125 E PULASKI                                        FT WORTH         TX          76104                         ( ) ‐           ( ) ‐
WAT0585     Watson, Michael R.                                           5608 Greenwood Creek Dr, Apt                          Benbrook         TX          76109                         ( ) ‐           ( ) ‐
WAT1249     WATSON, CLAIRE                                                                                                                                                                ( ) ‐           ( ) ‐
WAT1485     WATERCHASE GOLF CLUB                                                                                                                                                          ( ) ‐           ( ) ‐
WAT1531     Fred A. Watson                                               2639 Poco Lomas                                       Las Cruces       NM          88011                         (575)644‐9037   ( ) ‐
WAT1813     GARY WATTS                                                                                                                                                                    ( ) ‐           ( ) ‐
WAT3743     WATSON, ERNESTINE KAY                                        3432 AVE N                                            FT WORTH         TX          76105                         ( ) ‐           ( ) ‐
WAT4716     WATTERSON, KERRIE G                                          1600 CROOKED LANE                                     FT WORTH         TX          76112                         ( ) ‐           ( ) ‐
WAT6034     WATTERS, TERESA                                              717 BEAR RUN DRIVE                                    GRAPEVINE        TX          76051                         ( ) ‐           ( ) ‐
WAT6341     WATSON, LAVERN                                               521 SOUTH SARGENT                                     FORT WORTH       TX          76103                         ( ) ‐           ( ) ‐
WAT6685     Helen R. Towler Waters                                       13 Hill Place                                         Ardmore          OK          73401                         (580)213‐9635   ( ) ‐
WAT7311     Watson, Craig                                                14053 Zippo Way                                       Haslet           TX          76052                         ( ) ‐           ( ) ‐
WAT7416     RICKY AND MISTY WATSON                                       396 HWY 83 SOUTH                                      CHILDRESS        TX          79201                         ( ) ‐           ( ) ‐
WAT7962     WATKINS, BRENDA                                              963 E PULASKI ST                                      FT WORTH         TX          76104                         ( ) ‐           ( ) ‐
WAT8284     WATKINS, DEBRA                                               7240 MONTERREY DRIVE                                  FORT WORTH       TX          76112                         ( ) ‐           ( ) ‐
WAT8718     WATKINS, LILLIE R                                            921 CRAWFORD STREET APT 4103                          FORT WORTH       TX          76104                         ( ) ‐           ( ) ‐
WAT8978     WATKINS, AARON                                               1307 RAMBLER                                          ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
WAT9133     WATSON, FRANCES                                              4744 HAMPSHIRE BLVD                                   FT WORTH         TX          76103                         ( ) ‐           ( ) ‐
WAU9575     WAUGH, LINDA ELAINE                                          408 GRANTS PARKWAY                                    ARLINGTON        TX          76014                         ( ) ‐           ( ) ‐
WAY0054     Wayne County Surrogate's Court (NY)                          54 Broad St.                                          Lyons            NY          14489                         ( ) ‐           ( ) ‐
WAY0220     Wayne County Public Library                                  220 W. Liberty St.              PO Box 1349           Wooster          OH          44691                         ( ) ‐           ( ) ‐
WAY1305     Wayne County Probate Court (MI)                              1305 Coleman A. Young Municipal Two Woodward          Detroit          MI          48226‐3447                    (313)224‐5706   ( ) ‐
WAY4691     Wayne County Recorder (OH)                                   428 W. Liberty Street                                 Wooster          OH          44691                         (330)287‐5460   ( ) ‐
WAY4692     Wayne County Probate Court (OH)                              107 West Liberty Street                               Wooster          OH          44691                         (330)287‐5575   ( ) ‐
WAY4693     Wayne County Commisioner (OH)                                428 West Liberty Street                               Wooster          OH          44691                         (330)287‐5418   ( ) ‐
WAY8431     Wayne County Courthouse,Register of Wills (PA)               Register of Wills               925 Court Street      Honesdale        PA          18431‐1996                    ( ) ‐           ( ) ‐
WCC9000     W.C. Cox and Company                                         302 W. Elm Street                                     Tucson           AZ          85705                         ( ) ‐           ( ) ‐
WEA0197     Weakley County Clerk and Master                              PO Box 197                                            Dresden          TN          38225                         (731)364‐3454   ( ) ‐
WEA0405     Doris Ellen Weatherman                                       405 N. 9th Street                                     Alpine           TX          79830                         ( ) ‐           ( ) ‐
WEA1161     WEAVER & TIDWELL, LLP                                        1600 WEST 7TH ST. SUITE 300                           FT. WORTH        TX          76102                         (817)332‐7905   ( ) ‐
                                                                       Case 21-10374-JTD                                          Doc 1              Filed 02/04/21                    Page 79 of 82

Vendor ID                          Vendor Name                    Attention             Address 1                     Address 2          City         State/Pro Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
WEA1585     ORVILLE F. WEATHERBEE                                             16486 COUNTY ROAD P                                  CHILDRESS          TX       79201                        ( ) ‐           ( ) ‐
WEA1624     WEATHERFORD HIGH SCHOOL                                                                                                                                                         ( ) ‐           ( ) ‐
WEA4622     Weaver Line of Descent Trust fbo Barbara Weaver                   JPMorgan Chace Bank, N.A.          PO Drawer 99084   Fort Worth         TX       76199‐0084                   ( ) ‐           ( ) ‐
WEA4692     WEATHERALL AKA KIM WEATHERALL WALKER, KIM                         4225 SOUTH EDGEWOOD                                  FORT WORTH         TX       76119                        ( ) ‐           ( ) ‐
WEA8187     WEAVER, KINDRICK                                                  7621 RIPPLE CREEK COURT                              FORT WORTH         TX       76120                        ( ) ‐           ( ) ‐
WEA8342     Marcellous Weaver                                                 PO Box 931                                           Big Spring         TX       79721                        (432)267‐8840   ( ) ‐
WEA9017     WEAVER, SHARON LYNN                                               7621 RIPPLE CREEK COURT                              FORT WORTH         TX       76120                        ( ) ‐           ( ) ‐
WEB0279     Sam A. Webb                                                       50 Dowsett Ave.                                      Honolulu           HI       96817                        ( ) ‐           ( ) ‐
WEB0319     WEBB, JON                                                                                                                                                                       ( ) ‐           ( ) ‐
WEB1602     WEBB, IVORY M                                                   1040 EAST RAMSEY AVENUE                                FORT WORTH         TX       76105                        ( ) ‐           ( ) ‐
WEB2427     WEBBER, DANIEL G & LORRIANE                                     3629 DAHLIA DR                                         GRAND PRAIRIE      TX       75052                        ( ) ‐           ( ) ‐
WEB2508     Webster County Clerk                                  Terry J   2 Court Square Room C‐1                                Webster Springs    WV       26288‐1049                   (304)847‐2508   (304)847‐5780
WEB2913     WEBSTER, JULIUS                                                 1404 BELZISE TERRACE                                   FORT WORTH         TX       76104                        ( ) ‐           ( ) ‐
WEB3154     WEBB, RICHMOND                                                  18718 ARLAN LAKE DR                                    SPRING             TX       77388                        ( ) ‐           ( ) ‐
WEB3237     WEBSTER, T.C. AND DARLENE E                                     4817 PANOLA AVENUE                                     FORT WORTH         TX       76103                        ( ) ‐           ( ) ‐
WEB5903     WEBB, KAREN A                                                   224 GLENDALE STREET                                    BURLESON           TX       76028                        ( ) ‐           ( ) ‐
WEB6556     WEBER, JENNIFER                                                 3108 HANDLEY DRIVE                                     FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
WEB6698     Foye Dale Webb, Jr                                              2020 NE 100th Street                                   Oklahoma City      OK       73131                        (405)620‐7533   ( ) ‐
WEB6810     WEBSTER WOODLANDS INC.                                A FLORIDA PO BOX 552                                             WEBSTER            WV       26288                        ( ) ‐           ( ) ‐
WEB8043     Webb County Appraisal District                                  3302 Clark Blvd.                                       Laredo             TX       78043                        ( ) ‐           ( ) ‐
WEB9072     Nathan D. Webb, Jr.                                             927 Midnight Dr.                                       San Antonio        TX       78260                        ( ) ‐           ( ) ‐
WEB9999     Webb County Clerk                                                                                                                                                               ( ) ‐           ( ) ‐
WED1503     WEDGEWORTH, CHERRY                                                                                                                                                              ( ) ‐           ( ) ‐
WEG9999     Wegner, Brian                                                                                                                                                                   ( ) ‐           ( ) ‐
WEI5055     WEIR, WILLIAM P                                               PO BOX 100818                                            FORT WORTH         TX       76185‐0818                   ( ) ‐           ( ) ‐
WEI5363     William A. Weigel                                             PO Box 2077                                              Flowery Branch     GA       30542                        ( ) ‐           ( ) ‐
WEI6761     WEIDEMANN, RICHARD AND REBECCA                                1505 CLOVER HILL ROAD                                    MANSFIELD          TX       76063                        ( ) ‐           ( ) ‐
WEI9999     Weiheimer, Eric                                               3150 Sundance Court                                      Allison Park       PA       15101                        ( ) ‐           ( ) ‐
WEL0681     Rom Park Welborn                                              13504 Couri Pass                                         Austin             TX       78738                        (512)659‐9197   ( ) ‐
WEL0915     Weld County Combined Courts                                   915 10th Street                                          Greeley            CO       80631                        (970)475‐2400   ( ) ‐
WEL1000     WELLS FARGO BANK, NA (FT.WORTH)                               6550 CAMP BOWIE BLVD                                     FT. WORTH          TX       76116                        ( ) ‐           ( ) ‐
WEL1001     WELLS FARGO FINANCIAL TEXAS, INC                              800 WALNUT                                               DES MOINES         IA       50309                        ( ) ‐           ( ) ‐
WEL1002     WELLS FARGO BANK, N.A. (DOWNTOWN FT. WORTH)           RICHARD 201 MAIN STREET, SUITE 501                               FT. WORTH          TX       76126                        (814)334‐7102   ( ) ‐
WEL1003     Wells Fargo Bank, (Beaverton OR)                              Attn: Subordination Unit MAC           18700 NW Walker   Beaverton          OR       97006                        ( ) ‐           ( ) ‐
WEL1034     WELLS FARGO HOME MORTGAGE (MD)                                5325 SPECTRUM DRIVE                                      FREDERICK          MD       21703                        ( ) ‐           ( ) ‐
WEL1067     WELLS FARGO BANK‐OR                                           18700 NW WALKER RD BLVD 92                               BEAVERTON          OR       97006                        (866)234‐8271   ( ) ‐
WEL1256     WELL COFFEE                                                                                                                                                                     ( ) ‐           ( ) ‐
WEL1639     WELLS FARGO BANK‐ND                                                                                                                                                             ( ) ‐           ( ) ‐
WEL2337     Phyllis T. Wells, Trustee of the Howard B. Thornton               20131 SE 74th Street                                 Newalla            OK       74857                        (405)391‐2655   ( ) ‐
WEL3545     Ralph E. Welte Living Trust                                       18355 Jackson Street                                 Elkhorn            NE       68022                        ( ) ‐           ( ) ‐
WEL3700     WELCH, DORTHEA                                                    2419 EDGEWOOD TER                                    FT WORTH           TX       76103                        (817)536‐3452   ( ) ‐
WEL3958     WELLS, BERTHA                                                     509 OAKMONT LANE NORTH                               FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
WEL4066     LOUISE WELLBORN                                                   2009 WEST WASHINGTON STREET                          CHARLESTON         WV       25312                        ( ) ‐           ( ) ‐
WEL4166     Welsch, Debbie                                                    229 Opal Blvd                                        Steubenville       OH       43952                        (470)266‐2456   ( ) ‐
WEL9338     WELCH, BRENDA                                                     6610 HILLGREEN DRIVE                                 ARLINGTON          TX       76002                        ( ) ‐           ( ) ‐
WEL9349     Betty A. Welte Living Trust                                       18355 Jackson Street                                 Elkhorn            NE       68022                        ( ) ‐           ( ) ‐
WEL9988     Vicki Wells                                                       3302 CR A 3901                                       Stanton            TX       79782                        ( ) ‐           ( ) ‐
WEL9999     Nancy Welsh                                                                                                                                                                     ( ) ‐           ( ) ‐
WES0111     Westchester Surrogate's Court                                     111 Dr. Martin Luther King Jr. Blvd 19th Floor       White Plains       NY       10601                        (914)824‐5656   ( ) ‐
WES0918     Westmoreland Tax Claim Bureau                                                                                                                                                   ( ) ‐           ( ) ‐
WES1000     WESTBROOK, IRENE                                                  904 JEFFERSON                                        FORT WORTH         TX       76104                        ( ) ‐           ( ) ‐
WES1016     Western Michigan Genealogical Society                             111 Library Street NE                                Grand Rapids       MI       49503‐3268                   ( ) ‐           ( ) ‐
WES1264     Western State Colorado University c/o Foundation                  PO Box 1264                                          Gunnison           CO       81231                        ( ) ‐           ( ) ‐
WES1472     WEST, FRANCES O                                                   PO BOX 8245                                          FORT WORTH         TX       76124                        ( ) ‐           ( ) ‐
WES1475     WESTLAND HTS BAPTIST CHURCH                                       9700 SANTA PAULA DR                                  FT WORTH           TX       76116                        ( ) ‐           ( ) ‐
WES1530     West Penn Power                                                   800 Cabin Hill Drive                                 Greensburg         PA       15606‐0001                   ( ) ‐           ( ) ‐
WES1631     Westmoreland County GIS                                                                                                                                                         ( ) ‐           ( ) ‐
WES1767     WEST EQUIPMENT & SERVICES CORP                                    1663 HICKORY DRIVE SUITE H                           FORT WORTH         TX       76117                        (817)834‐5122   (817)834‐5611
WES1925     Jeffrey Allen West Trust                                          2139 Homestead Hills Drive                           Winston‐Salem      NC       27103                        ( ) ‐           ( ) ‐
WES1945     WESLEY, LEROY                                                     6409 FRANWOOD TERRACE                                FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
WES3749     WEST TEXAS DISTRICT CHURCH OF THE NAZARENE                                                                                                                                      ( ) ‐           ( ) ‐
WES3808     Linda Joyce Wesley                                             3808 Candace Drive                                      Fort Worth         TX       76119                        (817)266‐7351   ( ) ‐
WES3846     West Virginia State Tax Department                    PROPERTY PO BOX 2389                                             CHARLESTON         WV       25328                        ( ) ‐           ( ) ‐
WES3847     West Virginia Treasury                                                                                                                                                          ( ) ‐           ( ) ‐
WES4707     Westcliff Land Services, LLC                                      PO Box 470701                                        Fort Worth         TX       76147                        ( ) ‐           ( ) ‐
WES5250     West Virginia American Water                                      P.O. Box 371880                                      Pittsburgh         PA       15250‐7880                   ( ) ‐           ( ) ‐
WES5259     Western Commerce Bank                                             Agent for the Kirby D Schenck      PO Box 1627       Lovington          NM       88260                        ( ) ‐           ( ) ‐
WES5301     DO NOT USE                                                                                                                                                                      ( ) ‐           ( ) ‐
WES5483     MARY WESTMORELAND                                                                                                                                                               ( ) ‐           ( ) ‐
WES5601     Westmoreland County Recorder of Deeds                             2 North Main Street                Suite 503         Greensburg         PA       15601                        (724)830‐3518   ( ) ‐
WES5602     Westmoreland County Register of Wills                             2 North Main Street                Suite 301         Greensburg         PA                                    ( ) ‐           ( ) ‐
WES5603     Westmoreland Tax Claim Bureau                                                                                                                                                   ( ) ‐           ( ) ‐
WES5604     Westmoreland County Treasurer (Controller)                    2 North Main Street                    Suite 110         Greensburg         PA       15601                        ( ) ‐           ( ) ‐
WES6003     WesBanco Bank, Inc                                            1 Bank Plaza                                             Wheeling           PA       26003                        ( ) ‐           ( ) ‐
WES6141     2435 West Oak Medical Office, LLC                             531 N Locust St.                                         Denton             TX                                    ( ) ‐           ( ) ‐
WES6186     WEST TEXAS DISTRICT CHURCH OF THE NAZARENE DBA        TABERNA 6856 GRAPEVINE HIGHWAY                                   N RICHLAND         TX       76180                        ( ) ‐           ( ) ‐
WES6416     Marion M. Westmoreland                                        6416 Ramey Ave.                                          Fort Worth         TX       76112                        (682)553‐8519   ( ) ‐
WES6450     Weston Sanitary Board                                         171 Main Avenue                                          Weston             WV       26452                        ( ) ‐           ( ) ‐
WES6452     Weston Real Property Co.                                      c/o Boo Y. Lee                         P.O. Box 844      Weston             WV       26452                        ( ) ‐           ( ) ‐
WES8648     WESTMORELAND, EARNEST AND MARION                              6416 RAMEY AVENUE                                        FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
WES8738     WESTBROOK, DAVID SCOTT                                        2004 JENSON ROAD                                         FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
WES9230     WESTERLAGE, WILLIAM & REBECCA                                 403 WATERFORD COURT                                      ARLINGTON          TX       76014                        ( ) ‐           ( ) ‐
WES9705     West Texas Abstract & Title Company                           3700 N. Big Spring St.                                   Midland            TX       79705                        ( ) ‐           ( ) ‐
WES9772     Western Abstract & Title Co.                                  PO Box 989                             321 S. Oak        Pecos              TX       79772                        ( ) ‐           ( ) ‐
WET0156     Wetzel County Commission                                      Carol S. Haught, County Clerk          PO Box 156        New Martinsville   WV       26155‐0156                   ( ) ‐           ( ) ‐
WET9997     Wetzel County Assessor's Office                               PO Box 7, 210 Main St.                                   New Martinsville   WV       26155                        ( ) ‐           ( ) ‐
WET9998     Wetzel County Circuit Clerk                                                                                                                                                     ( ) ‐           ( ) ‐
WET9999     Wetzel County Clerk                                                                                                                                                             ( ) ‐           ( ) ‐
WFM7033     WFM Minerals LTD                                                  PO Box 339                                           Bridger            MT       59014                        ( ) ‐           ( ) ‐
WHA0309     Wharton County Clerk                                              309 E. Milan St. #700                                Wharton            TX       77488                        (979)532‐2381   ( ) ‐
WHE1170     WHEAT, TRAVIS                                                                                                                                                                   ( ) ‐           ( ) ‐
WHE1277     WHEELER, ANNA                                                     203 S COLLEGE STREET                                 LINDALE            TX       75771                        ( ) ‐           ( ) ‐
WHE1808     Corinna Wheeler                                                   1808 9th Street, Lot 12                              Bridgeport         TX       76426                        (940)210‐7661   ( ) ‐
WHE2424     Wheeler, Alexis G.                                                PO Box 835                                           Stanton            TX       79782                        ( ) ‐           ( ) ‐
WHE9441     WHEELER, FRANKIE E & AILEEN R                                     3159 MIMS STREET                                     FT WORTH           TX       76112                        ( ) ‐           ( ) ‐
WHI0048     Jack Eugene White Jr.                                             2427 Deaf Smith                                      Vernon             TX       76384                        ( ) ‐           ( ) ‐
WHI0082     WHITFIELD, WANDA                                                  1704 PACIFIC PLACE                                   FT WORTH           TX                                    ( ) ‐           ( ) ‐
WHI0223     COUNTY COLLECTOR, WHITE                                           PO BOX 369                                           CARMI              IL       62821                        ( ) ‐           ( ) ‐
WHI0230     William Whitley                                                   311 Overcreek Drive                                  Richardson         TX       75080                        (972)238‐8903   ( ) ‐
WHI1234     WHITE COUNTY CLERK                                                301 EAST MAIN                                        CARMI              IL       62821                        ( ) ‐           ( ) ‐
WHI1607     WHINERY, CHRIS                                                                                                                                                                  ( ) ‐           ( ) ‐
WHI1864     EURICE LEE WHITE                                                  9885 FM ROAD 1949                                    VERNON             TX       76384                        ( ) ‐           ( ) ‐
WHI1865     WHITE, MOYDESTER J                                                2008 DANIEL ST                                       FT WORTH           TX       76104                        (817)536‐6898   ( ) ‐
WHI2103     Albert D. White                                                   2402 Sweetwater Country Club                         Apopka             FL       32712                        (407)880‐7797   ( ) ‐
WHI2138     CHARLEY WHITTEN, TRUSTEE FOR Charley L. Whitten                   15950 CR W                                           Childress          TX       79201                        ( ) ‐           ( ) ‐
WHI2222     WHITE FARMS                                                       2300 INDIAN                                          VERNON             TX       73684                        ( ) ‐           ( ) ‐
WHI2223     CARL AND DORIS WHITE                                              4002 TEXAS                                           VERNON             TX       76384                        ( ) ‐           ( ) ‐
WHI2733     DELORIS WHITTINGTON                                               2733 LEIVASY ROAD                                    NETTIE             WV       26681                        ( ) ‐           ( ) ‐
WHI3216     WHITEHEAD, FERNANDO                                               22 EHLER STREET                                      BRENTWOOD          NY       11717                        ( ) ‐           ( ) ‐
WHI3738     WHITE & DOROTHY WHITE, JOSEPH                                     821 E DAVIS ST                                       FT WORTH           TX       76104                        ( ) ‐           ( ) ‐
WHI3741     WHITE, BEN M                                                      7250 W VICKERY BLVD                                  FT WORTH           TX       76116                        ( ) ‐           ( ) ‐
WHI3763     WHITE, FRENCHELL                                                  PO BOX 38491                                         TALLAHASSEE        FL       32315                        ( ) ‐           ( ) ‐
WHI3847     MARY WHITT                                                                                                                                                                      ( ) ‐           ( ) ‐
WHI4314     WHITNEY, JAMILYN L BLANTON & JAMES RAY                            5504 NORMA STREET                                    FORT WORTH         TX       76112                        ( ) ‐           ( ) ‐
WHI4672     Whitley Recorder                                                  220 West Van Buren Street          Suite 206         Columbia City      IN       46725                        (260)248‐3106   ( ) ‐
                                                               Case 21-10374-JTD                                          Doc 1                Filed 02/04/21                       Page 80 of 82

Vendor ID                          Vendor Name             Attention                Address 1                 Address 2             City       State/Pro     Zip/Postal   Country/Regi      Phone/Ext                Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
WHI5050     WHITAKER, DOROTHY JEAN                                     1921 AVE 13                                           FT WORTH          TX          76014                         ( ) ‐           (   )   ‐
WHI5583     Todd Whitworth                                             55835 Little Captina Road                             Powhatan Point    OH          43942                         (817)909‐5969   (   )   ‐
WHI5709     WHITE, DOUGLAS & MAGDALENA                                 3205 OAK TIMBER DR                                    FT WORTH          TX          76119                         ( ) ‐           (   )   ‐
WHI5959     LINDA K WHITTEN                                            15950 COUNTY ROAD W                                   CHILDRESS         TX          79201                         ( ) ‐           (   )   ‐
WHI6059     WHITTINGTON, DELORIS                                       2733 LEIVASY ROAD                                     NETTIE            WV          26681                         ( ) ‐           (   )   ‐
WHI6467     WHITNEY, HARRY AND EDITH                                   1020 BRADLEY STREET                                   FORT WORTH        TX          76105                         ( ) ‐           (   )   ‐
WHI6506     WHITE, LUCRETIA                                            7504 KINGSMILL TERR                                   FT WORTH          TX                                        ( ) ‐           (   )   ‐
WHI6903     WHITE, DORLIS                                              2611 BURNING TREE COURT                               ARLINGTON         TX          76014                         ( ) ‐           (   )   ‐
WHI7129     David A. Whitney Trust dated July 11, 2005                 2504 Hobbs Drive                                      Manhattan         KS          66502                         ( ) ‐           (   )   ‐
WHI7863     Sondra Kay White and Harold White                          6973 Dory Road                                        Marietta          OK          73448                         (580)276‐5612   (   )   ‐
WHI8427     WHISENAND, MARILYN S TOWNSEND & HELEN M                    2000 JENSON RD                                        FT WORTH          TX          76112                         ( ) ‐           (   )   ‐
WHI8874     WHITLOW, BABBY D & MARTHA G                                1600 CARLA AVE                                        ARLINGTON         TX          76104                         ( ) ‐           (   )   ‐
WHI9268     Michael White                                              2300 Indian                                           Vernon            TX          76384                         ( ) ‐           (   )   ‐
WHI9863     Alton C. White, Jr.                                        3112 Above Stratford Place                            Austin            TX          78746                         (512)328‐8564   (   )   ‐
WHI9999     Whittle, Callie                                                                                                                                                              ( ) ‐           (   )   ‐
WIA1818     BILL WIANT                                                                                                                                                                   ( ) ‐           (   )   ‐
WIC0589     WICKHAM, PRESCOTT BARTON                                   PO BOX 200188                                         ARLINGTON         TX          76006                         ( ) ‐           (   )   ‐
WIC0999     Wichita County Clerk                                                                                                                                                         ( ) ‐           (   )   ‐
WIC1234     DENNIS WICKS                                               6804 JERICHO LANE                                     FORT WORTH        TX          76108                         (817)504‐1360   (   )   ‐
WIC5201     Wick Phillips Gould & Martin LLP                           2100 Ross Ave, Ste 950                                Dallas            TX          75201                         (214)692‐6200   (   )   ‐
WIG0021     Amy Wigner                                                 21 Hill Ave.                      PO Box 487          Cokeburg          PA          15324                         ( ) ‐           (   )   ‐
WIG3715     WIGGINS, KAREN LYNNE                                       941 TUCKER ST                                         FT WORTH          TX          76104                         (817)335‐5420   (   )   ‐
WIK7244     Barbara Sue Wikstrom and Gary G. Wikstrom as               115 Comanche Trail                                    Lexington         NC          27295                         (336)956‐2536   (   )   ‐
WIL0005     WILLIAMS, COLETTE                              ERNEST      5 CHERRY STREET                                       RICHWOOD          WV          26261                         ( ) ‐           (   )   ‐
WIL0018     Jerry L. Wilhelm Trust                                     424 W. 28th Street                                    Falls City        NE          68355                         ( ) ‐           (   )   ‐
WIL0055     Eva Jean Wilhite                                           1410 Avenue G NW                                      Childress         TX          79201                         ( ) ‐           (   )   ‐
WIL0121     Travis Leon Williams                                       208 Mastick Ave                                       San Bruno         CA          94066                         (415)608‐0130   (   )   ‐
WIL0220     PRISCILLA WILLIS                                           4208 87TH STREET                                      LUBBOCK           TX          79424                         ( ) ‐           (   )   ‐
WIL0405     Williamson County Clerk                                    405 Martin Luther King            St #14              Georgetown        TX          78626                         (512)943‐1150   (   )   ‐
WIL0414     Wills/Orphans Court Division (PA)                          414 Grant Street,First Floor                          Pittsburg         PA          15219‐2469                    ( ) ‐           (   )   ‐
WIL0507     WILLIAMS‐BOOKMYER, SANDRA K                                11580 CR 190                                          KENTON            OH          43326                         ( ) ‐           (   )   ‐
WIL0557     WILLIAMS, THOMAS                                           311 WILLIAMS CT                                       KENTON            OH          43326                         ( ) ‐           (   )   ‐
WIL0861     R. D. WILSON, JR                                           19797 COUNTY ROAD 101                                 VERNON            TX          76384                         ( ) ‐           (   )   ‐
WIL0926     WILSON, JAYSON & TRACY                                     4523 NORMA ST                                         FT WORTH          TX          76103                         ( ) ‐           (   )   ‐
WIL0994     WILLIAMS, LYNNELL                                          6607 WHITE LAKE ROAD EAST                             FORT WORTH        TX          76112                         ( ) ‐           (   )   ‐
WIL1000     WILLEY, TRAVIS & EDNA                                      5405 HIDDEN OAKS LANE                                 ARLINGTON         TX          76017                         ( ) ‐           (   )   ‐
WIL1097     WILSON EVENTS LLC, TARA                                    P O BOX 100594                                        FORT WORTH        TX          76185                         (817)764‐2601   (   )   ‐
WIL1100     WILLIAMS, LAWRENCE                                         2736 AVENUE L                                         FORT WORTH        TX          76105                         ( ) ‐           (   )   ‐
WIL1110     WILLIAMS, BRENDA KAY                                       2621 HAYNIE ST                                        FORT WORTH        TX          76112                         ( ) ‐           (   )   ‐
WIL1125     WILLIAMSON, HEATHER                                                                                                                                                          ( ) ‐           (   )   ‐
WIL1173     WILLIAMS, ANNETTA                                          PO BOX 153                                            BEVERLY           WV          26253                         ( ) ‐           (   )   ‐
WIL1191     Jane C. Willeford                                          115 Byron Nelson                                      Stephenville      TX          76401                         (254)965‐5888   (   )   ‐
WIL1200     WILLIAMS, PATRICK L.                                       1613 HOLT ST                                          FORT WORTH        TX          76103                         ( ) ‐           (   )   ‐
WIL1234     WILBARGER COUNTY COURTHOUSE                                COUNTY CLERK'S OFFICE             1700 WILBARGER      VERNON            TX          76384                         ( ) ‐           (   )   ‐
WIL1249     WILHOIT, JOYCE                                             4248 WESTMONT COURT                                   FORT WORTH        TX          76109                         ( ) ‐           (   )   ‐
WIL1300     WILSON, GLEN E.                                            3703 MOSELLE DR                                       ARLINGTON         TX          76016                         ( ) ‐           (   )   ‐
WIL1385     WILLIAMS, KYLE                                             3916 ANNELS COURT                                     FORT WORTH        TX          76109                         ( ) ‐           (   )   ‐
WIL1395     STEVE WILKERSON                                                                                                                                                              ( ) ‐           (   )   ‐
WIL1414     WILEY, DAVID                                                                                                                                                                 ( ) ‐           (   )   ‐
WIL1429     Wilson County Abstract Company                             1429 Third Street                                     Floresville       TX          78114                         (830)393‐2810   (   )   ‐
WIL1444     Parrish Williams                                           1314 Palmer Dr. #022                                  West Lafayette    IN          47906                         ( ) ‐           (   )   ‐
WIL1445     WILSON, BLANCHE H                                          5318 WINDOWMERE STREET                                FORT WORTH        TX          76112                         ( ) ‐           (   )   ‐
WIL1557     Wilson County Clerk & Master (TN)                          P.O. Box 1557                                         Lebanon           TN          37088‐1557                    (615)444‐2835   (   )   ‐
WIL1614     WILLIAMS, STEVEN                                           3716 ARNOLD DRIVE                                     FT WORTH          TX          76140                         ( ) ‐           (   )   ‐
WIL1796     Jerry M. Grev ‐ (Williams County, ND)          COUNTY      PO BOX 2047                                           WILLISTON         ND          58802                         ( ) ‐           (   )   ‐
WIL1843     WILSON, VIVIAN                                             4129 BURKE ROAD                                       FORT WORTH        TX          76119                         ( ) ‐           (   )   ‐
WIL2222     RONNIE L WILSON                                            23965 HWY 283 NORTH                                   VERNON            TX          76384                         ( ) ‐           (   )   ‐
WIL2267     WILLIAMS, JOSEPHINE W                                      2124 DANIEZ ST                                        FT WORTH          TX          76104                         (817)536‐6147   (   )   ‐
WIL2401     Joyce Williams                                             5075 County Road 1570                                 Ada               OK          74820                         (580)456‐7879   (   )   ‐
WIL2449     WILLIAMS, RODNEY M                                         7702 ROCHESTER LANE                                   ARLINGTON         TX          76002                         ( ) ‐           (   )   ‐
WIL2655     Debra J. Willmon                                           8210 W University                                     Denton            TX          76207                         (940)453‐2651   (   )   ‐
WIL3102     WILKEY, NAOMI                                              2908 LOUIS STREET                                     FORT WORTH        TX          76112                         ( ) ‐           (   )   ‐
WIL3190     WILLIAMS, CYNTHIA L                                        4105 CHILDRESS                                        FORT WORTH        TX          76119                         ( ) ‐           (   )   ‐
WIL3381     L. Gene & Marsha L. Wilhelm                                71205 638 Avenue                                      Dawson            NE          68337                         ( ) ‐           (   )   ‐
WIL3486     WILLIAMS, CHARLES N                                        1801 PRINCESS PL                                      ARLINGTON         TX          76014                         ( ) ‐           (   )   ‐
WIL3500     Wild Acre Brewing Company                                                                                                                                                    ( ) ‐           (   )   ‐
WIL3634     WILBUR DON WILLIAMS                                        1411 AVENUE I NW                                      CHILDRESS         TX          79201                         ( ) ‐           (   )   ‐
WIL3714     WILSON, II, MILES HUTTON                                   921 E ROSEDALE ST                                     FT WORTH          TX          76104                         ( ) ‐           (   )   ‐
WIL3848     COUNTY RECORDER(ND), WILLIAMS                                                                                                                                                ( ) ‐           (   )   ‐
WIL3849     WILLIAMS, MATTIE B                                         4100 PATE DRIVE                                       FORT WORTH        TX          76119                         ( ) ‐           (   )   ‐
WIL3881     Cecil W. Wilson, Jr.                                       1742 Spring Creek Rd.                                 Watford City      ND          58854                         ( ) ‐           (   )   ‐
WIL4405     Williams, Nicole                                           432 Penhale Ave                                       Campbell          OH          44405                         ( ) ‐           (   )   ‐
WIL4531     WILSON, LEONARD                                            4531 Point Mountain Road                              Webster Springs   WV          26288‐8206                    ( ) ‐           (   )   ‐
WIL5293     WILSON, PEARLINE                                           1117 EAST BOWIE STREET                                FORT WORTH        TX          76104                         ( ) ‐           (   )   ‐
WIL5551     Kelvin Williams                                            5551 Turner Street                                    Fort Worth        TX          76119                         ( ) ‐           (   )   ‐
WIL5610     Connie Williams                                            4109 NW 44th Street                                   Oklahoma City     OK          73112                         (405)412‐0137   (   )   ‐
WIL5763     Awkia Williams                                             2912 Redwood Pkwy.                Apt. 60             Vallejo           CA          94951                         (813)476‐0108   (   )   ‐
WIL5948     WILBUR DON WILLIAMS LIFE ESTATE                            1411 AVENUE I NW                                      CHILDRESS         TX          79201                         ( ) ‐           (   )   ‐
WIL6050     Wiley Oil & Gas                                            P.O. Box 600130                                       Dallas            TX          75360                         ( ) ‐           (   )   ‐
WIL6289     WILLIAMS, GENE A & GRISELDA                                3420 FOXFORD TRAIL                                    ARLINGTON         TX          76014                         ( ) ‐           (   )   ‐
WIL6567     Carl Brian Wilmeth                                         PO Box 1132                                           Denver City       TX          79323                         (432)209‐3723   (   )   ‐
WIL6723     WILLRICH JR, LESLIE                                        3612 SANDGATE STREET                                  FORT WORTH        TX          76105                         ( ) ‐           (   )   ‐
WIL6814     WILLIAMS, ANTHONY                                          1529 HOLT STREET                                      FORT WORTH        TX          76103                         ( ) ‐           (   )   ‐
WIL6830     William A. Shaw, Prothonotary                              P.O. Box 549                                          Clearfield        PA          16830                         ( ) ‐           (   )   ‐
WIL6967     WILLIAM, MELISSA                                           1717 DRUID CT                                         FT WORTH          TX          76112                         ( ) ‐           (   )   ‐
WIL7120     WILLIAMS, MARY LEE                                         1414 E MADDOX AVE                                     FT WORTH          TX          76104                         ( ) ‐           (   )   ‐
WIL7159     WILLIAMS, GARY W                                           41 SUNSET MOUNTAIN ROAD                               LIPAR             TX          76462                         ( ) ‐           (   )   ‐
WIL7777     WILLIAMS JR, EDWARD JAMES                                  3524 CANYON RIDGE AVENUE                              FORT WORTH        TX          76103                         ( ) ‐           (   )   ‐
WIL7799     WILLIS, TOMMIE                                             1617 WARREN LANE                                      FORT WORTH        TX          76112                         ( ) ‐           (   )   ‐
WIL7828     Dana M. Wilkinson                                          2407 Charlcia Blvd.                                   Hobbs             NM          88240                         ( ) ‐           (   )   ‐
WIL8004     Sheila J. Williams                                         18303 Forest Town Dr.                                 Houston           TX          77084                         (281)859‐9959   (   )   ‐
WIL8125     WILSON, CLINTON & MACHELLE                                 2620 DIVER                                            FT WORTH          TX          76119                         ( ) ‐           (   )   ‐
WIL8208     Thomas A. & Susan Elizabeth Wilhelm                        318 E. 22nd Street                                    Falls City        NE          68355                         ( ) ‐           (   )   ‐
WIL8211     WILLIAMS, GAIL & WALTER                                    800 E TIMBERVIEW LANE                                 ARLINGTON         TX          76014                         ( ) ‐           (   )   ‐
WIL8292     Robert W. Williamson                                       71329 638 Ave.                                        Dawson            NE          68337                         ( ) ‐           (   )   ‐
WIL8400     WILLIAMS, FLOYD R                                          1801 DANIEL STREET                                    FT WORTH          TX          76014                         ( ) ‐           (   )   ‐
WIL8409     WILLIAMS, SONYA JACKSON                                    6700 NORMA STREET                                     FORT WORTH        TX          761112                        ( ) ‐           (   )   ‐
WIL8483     Matthew Carel Wilmeth                                      11505 Utica Ave.                                      Lubbock           TX          79424                         (806)778‐8998   (   )   ‐
WIL8653     WILSON, JAMES AND ALICE                                    3317 GRIGGS                                           FORT WORTH        TX          76119                         ( ) ‐           (   )   ‐
WIL8888     Randall Guy Wilmeth                                        5313 68th Street                                      Lubbock           TX          79424                         (806)773‐3460   (   )   ‐
WIL8999     Shadeis Cecelia Williams                                   8291 Dames Point Crossing Blvd.   Apt. 3306           Jacksonville      FL          32277                         (904)536‐1975   (   )   ‐
WIL9485     WILLIAMS, SHERRON LEE AND EVELYN J                         590 SOUTH HAMPSHIRE BLVD                              FORT WORTH        TX          76112                         ( ) ‐           (   )   ‐
WIL9562     Mary S Williams                                            3250 Blackmon Lane                                    Beaumont          TX          77703                         ( ) ‐           (   )   ‐
WIL9588     William S. Marshall Family Trust                           PO Box 50880                                          Midland           TX          79710‐0880                    ( ) ‐           (   )   ‐
WIL9737     WILLIAMS, TORRENCE L                                       1330 EAST DAVIS AVENUE                                FORT WORTH        TX          76104                         ( ) ‐           (   )   ‐
WIL9762     William E. Coggin Estate                                   2303 Castleford Rd.                                   Midland           TX          79705                         ( ) ‐           (   )   ‐
WIL9957     WILLIAMS, TAMMY                                            2321 HALBERT STREET                                   FORT WORTH        TX          76112                         ( ) ‐           (   )   ‐
WIM6101     Wimer Holdings Corporation                                                                                                                                                   ( ) ‐           (   )   ‐
WIN1118     Winkler County Clerk                                                                                                                                                         ( ) ‐           (   )   ‐
WIN1459     WINDOW WORKS AND MORE                                                                                                                                                        ( ) ‐           (   )   ‐
WIN1578     Wingerd Family Farms, LLC                                  PO Box 10                                             Matador           TX          79244                         ( ) ‐           (   )   ‐
WIN5401     Lance Winterhalter, Prothonotary                           Fayette County Courthouse         61 E. Main Street   Uniontown         PA          15401                         ( ) ‐           (   )   ‐
WIN5446     Winston Partners, Ltd.                                     601 Carlson Parkway               Suite 800           Minnetonka        MN          55305                         (432)684‐6375   (   )   ‐
WIN5698     WINTER, FRANK                                              HC 80 BOX 234                                         RIPLEY            WV          25271                         (304)373‐7981   (   )   ‐
WIN8609     Windom Royalties LLC                                       PO Box 660082                                         Dallas            TX          75266‐0082                    (972)720‐1888   (   )   ‐
                                                                Case 21-10374-JTD                                         Doc 1              Filed 02/04/21                   Page 81 of 82

Vendor ID                         Vendor Name               Attention               Address 1                 Address 2            City      State/Pro Zip/Postal   Country/Regi      Phone/Ext          Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
WIR6143     Wirt County Commission                                      Suellen Calebaugh, Clerk         P.O. Box 53        Elizabeth        WV       26143                        ( ) ‐           ( ) ‐
WIS0224     Wise County Clerk                                                                                                                                                      ( ) ‐           ( ) ‐
WIS1300     Janice J. Wisdom                                            PO Box 173                                          Kaufman          TX       75142                        (214)923‐6187   ( ) ‐
WIS6234     Wise County Title Company                                   P.O. Box 516                                        Decatur          TX       76234                        ( ) ‐           ( ) ‐
WIT0077     Witte, Effie Beatrice                                       3259 CR 1105                                        Snyder           TX       79549                        ( ) ‐           ( ) ‐
WIT1000     WITTROCK, TOM                                               3062 FOX DEN                                        ARDMORE          OK       73401                        ( ) ‐           ( ) ‐
WIT1025     Roy C Wittwer, Jr. & Edna M Wittwer                         1705 Roosevelt Street, #54                          Sabetha          KS       66534                        ( ) ‐           ( ) ‐
WIT6328     Dan C. and Janet C. Wittwer                                 64002 705 Road                                      Dawson           NB       68337                        ( ) ‐           ( ) ‐
WOL0484     WOLVERTON, MARY                                 JOHN        484 POLE CAT ROAD                                   CAMDEN‐ON‐       WV       62608                        ( ) ‐           ( ) ‐
WOL2337     Maurice M. Wolff Trust                                      6240 South Knoxville                                Tulsa            OK       74136                        (918)494‐8664   ( ) ‐
WOL5349     Wolf Ridge LP                                               2753 FM 1200                                        Gainesville      TX       76240                        ( ) ‐           ( ) ‐
WOL9999     Josh Wolcott                                                                                                                                                           ( ) ‐           ( ) ‐
WOM392      WOMEN OF WORTH INC                                          908 EAST ROSEDALE STREET                            FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
WOO0221     Woodsfield Utility Office                                   221 S. Main Street                                  Woodsfield       OH       43793                        (740)472‐1865   ( ) ‐
WOO0407     Woods County Clerk (OK)                                     407 Government Street                               Alva             OK       73717                        (580)327‐3119   ( ) ‐
WOO0999     Wood County Clerk (WV)                                                                                                                                                 ( ) ‐           ( ) ‐
WOO1000     WOODS, TYSON                                                6400 MARTHA LANE                                    FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
WOO1014     Woodsfield Savings Bank                                                                                                                                                ( ) ‐           ( ) ‐
WOO1193     WOODS, FLORENE D                                            4008 WILBARGER STREET                               FORT WORTH       TX       76119                        ( ) ‐           ( ) ‐
WOO1234     DONALD WOOLDRIDGE                                           354 H C R 4115                                      ITASCA           TX       76055                        (817)991‐6337   ( ) ‐
WOO2171     Mary Jean Boyle Wood                                        2802 Frontier Drive                                 Midland          TX       79705                        (432)520‐5505   ( ) ‐
WOO2493     WOODS, VICKI                                                5006 PARRISH ROAD                                   FT WORTH         TX       76117                        ( ) ‐           ( ) ‐
WOO3686     Deborah Thomas Wood                                         1250 S. Muldrow Street                              Tishomingo       OK       73460                        (580)371‐8476   ( ) ‐
WOO3793     Woodsfield Fire Department                                  38000 Old Airport Road                              Woodsfield       OH       43793                        ( ) ‐           ( ) ‐
WOO4416     Alissa Wood                                                 4416 Dunwick Ln.                                    Fort Worth       TX       76109                        ( ) ‐           ( ) ‐
WOO4523     Jan Woodhouse Trust                                         2775 Club Valley Court                              Jonesboro        CA       30236                        (404)787‐6587   ( ) ‐
WOO5182     Martha B. Woods                                             PO Box 355                                          Bellvue          CO       80512                        (970)484‐2571   ( ) ‐
WOO5633     Lisa and Roger Woodard                                      5633 Grenada Dr.                                    Fort Worth       TX       76119                        ( ) ‐           ( ) ‐
WOO6129     WOODS, ARNOLD                                               2211 FOXCROFT LANE                                  ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
WOO6433     WoodDoctor                                                  PO Box 41                                           Bluff Dale       TX       76433                        ( ) ‐           ( ) ‐
WOO6531     Howard L. Woodruff, II                                      PO Box 720958                                       Norman           OK       73070                        (405)329‐3416   ( ) ‐
WOO7008     WOODARD, ROBERT T                                           1400 EAST BALTIMORE AVENUE                          FORT WORTH       TX       76104                        ( ) ‐           ( ) ‐
WOO8317     WOODWARD, ROGER LEE & ZOLIA                                 3015 GLEN GARDEN N                                  FT WORTH         TX       76119                        ( ) ‐           ( ) ‐
WOO8754     WOODALL, RUTH                                               1201 SARGENT                                        FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
WOO8900     Barbara L. Woodruff                                         PO Box 720958                                       Norman           OK       73070                        (405)329‐3416   ( ) ‐
WOO9556     Wooten, Jordan                                              1529 Rocky Point Drive                              Lewisville       TX       75077                        ( ) ‐           ( ) ‐
WOP2130     World Oilman's Poker Tournament                             3830 Valley Centre Drive         Suite 705‐145      San Diego        CA       92130                        ( ) ‐           ( ) ‐
WOR0301     Workers' Compensation Board of New York State   Finance     20 Park Street                                      Albany           NY       12207                        (866)298‐7830   ( ) ‐
WOR1234     PASTY WORD, TRUSTEE PATSY WORD LIVING TRUST                 13272 CR 89 NORTH                                   VERNON           TX       76384                        ( ) ‐           ( ) ‐
WOR1235     JOE WORD                                                    13639 CR 89 NORTH                                   VERNON           TX       76384                        ( ) ‐           ( ) ‐
WOR1832     Joseph Irion Worsham, II                                    PO Box 25531                                        Dallas           TX       75225                        (214)886‐1276   ( ) ‐
WOR2873     Linda Fae Stephens Workman                                  2873 County Road 2010                               Ravenna          TX       75476         US             (903)583‐2697   ( ) ‐
WOR3834     DON WORD                                                    2405 HILLTOP                                        VERNON           TX       76384                        ( ) ‐           ( ) ‐
WOR5201     Workplace Solutions                                         2651 N. Harwood, Ste 120                            Dallas           TX       75201                        (214)741‐9667   ( ) ‐
WOU9999     Wounded Warrior Project                                                                                                                                                ( ) ‐           ( ) ‐
WRI0759     WRIGHT, LUCILLE                                             3925 CRENSHAW                                       FORT WORTH       TX       76105                        ( ) ‐           ( ) ‐
WRI2864     WRIGHT, ALBERT PHILLIP                                      1406 DRIESS STREET                                  FORT WORTH       TX       76104                        ( ) ‐           ( ) ‐
WRI3788     WRIGHT, MIKE T                                              124 WINGREN                                         ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
WRI5732     WRIGHT, LOIS D                                              1963 HALBERT STREET                                 FT WORTH         TX       76112                        ( ) ‐           ( ) ‐
WRI6900     Jean A Wright Trust, Jean A Wright Trustee                  PO Box 250969                                       Plano            TX       75025                        ( ) ‐           ( ) ‐
WRI7953     WRIGHT, WILBERT A AND ANDREA                                2508 YEAGER STREET                                  FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
WTG0211     WTG South Permian Midstream, LLC                            211 North Colorado                                  Midland          TX       79701‐4696                   (432)682‐6311   ( ) ‐
WUR1271     WURM, MEREDITH                                                                                                                                                         ( ) ‐           ( ) ‐
WVO6236     West Virginia oil and Natural Gas Association   WVONGA PO Box 3231                                              Charleston       WV       25332                        (304)343‐1609   ( ) ‐
WWW622      W W Worldwide, LLC                                     18124 Wedge Parkway, Suite 460                           Reno             NV       89511                        (775)770‐4741   ( ) ‐
WYA1376     WYATT, WALTER & ANGELIQUE                              1037 MORGAN DAIRY RD                                     MILNER           GA       30257                        ( ) ‐           ( ) ‐
WYA1795     Wyatt Energy Partners                                  PO Box 80579                                             Midland          TX       79708                        ( ) ‐           ( ) ‐
WYA6587     CAVIN WYATT                                            14649 FM 2042                                            TELL             TX       79259                        ( ) ‐           ( ) ‐
WYA9489     JOAN JARRELL WYATT                                     2438 CR 135 B                                            PLAINVIEW        TX       79072                        ( ) ‐           ( ) ‐
WYN2130     Wynn Las Vegas                                         3830 Valley Centre Drive       Suite 705‐145             San Diego        CA       92130                        ( ) ‐           ( ) ‐
WYN4011     WYNN, JAMES W AND MARY                                 4317 WILHELM STREET                                      FORT WORTH       TX       76119                        ( ) ‐           ( ) ‐
WYN8775     WYNNE, HARLON                                          5504 WAINWRIGHT                                          FT WORTH         TX       76112                        ( ) ‐           ( ) ‐
WYO1000     Wyoming County Recorder of Deeds                       1 Courthouse Square                                      Tunkhannock      PA       18657                        (570)996‐2237   ( ) ‐
WYO1012     Wyoming Association of Professional Landmen            PO Box 1012                                              Casper           WY       82602                        ( ) ‐           ( ) ‐
WYR1000     WYRICK, SR., ROBERT L.                                 204 ROUNDTREE DR                                         CROWLEY          TX       76036                        ( ) ‐           ( ) ‐
XER2013     Xerox Business Services, LLC                    ACS    PO Box 201322                                            Dallas           TX       75320‐1322                   ( ) ‐           ( ) ‐
XLM4523     XL Media, LLC                                          P.O. Box 4523                                            Biloxi           MS       39535                        ( ) ‐           ( ) ‐
XTO0525     XTO ENERGY                                                                                                                                                             ( ) ‐           ( ) ‐
YAG8481     Charles Edward Yager II                                     4524 Elm River Court                                Fort Worth       TX       76116                        ( ) ‐           ( ) ‐
YAN6119     Yang and Linya Li‐Junje                                                                                                                                                ( ) ‐           ( ) ‐
YAN7981     YANCEY, CHARLES L                                           1007 HOLLEY HILL CT                                 ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
YAN9956     YANCEY, ARLENE                                              408 COLGATE CT                                      ARLINGTON        TX       76014                        ( ) ‐           ( ) ‐
YAV0120     Yavapai County Clerk of Superior Court                      120 South Cortez                                    Prescott         AZ       86303                        (800)771‐2797   ( ) ‐
YDC7024     YDC ‐ Dinner & Roast                                        7941 Katy Freeway ‐ PMB 150                         Houston          TX       77024                        ( ) ‐           ( ) ‐
YOA0099     Yoakum County Appraisal District                            500 Cowboy Way                                      Plains           TX       79355                        ( ) ‐           ( ) ‐
YOA9355     Yoakum County Abstract Company                              630 Cowboy Way                   P.O. Box 457       Plains           TX       79355                        (806)456‐2615   (806)456‐2625
YOA9999     Yoakum County Clerk                                         Deborah L. Rushing               P.O. Box 309       Plains           TX       79355Q                       ( ) ‐           ( ) ‐
YOC3814     YOCHAM, ROYCE H                                             3817 GREENLEE STREET                                FORT WORTH       TX       76112                        ( ) ‐           ( ) ‐
YOK1215     Lori Kay Yokum                                                                                                                                                         ( ) ‐           ( ) ‐
YOR0045     York County Probate Court                                   45 Kennebunk Rd.                                     Alfred          ME       04002                        (207)324‐1577   ( ) ‐
YOR3996     YORK, LEROY J AND JOYCE A                                   508 NORTH HAVENWOOD LANE                             FORT WORTH      TX       76112                        ( ) ‐           ( ) ‐
YOS3793     Yoss Law Office                                             122 North Main St.                                   Woodsfield      OH       43793                        ( ) ‐           ( ) ‐
YOU0048     YOUNG, ARNOLD W                                             1726 YORKTOWN DR                                     ARLINGTON       TX       76014                        ( ) ‐           ( ) ‐
YOU0254     CORPORATION, YOUGHAL                                        P.O. BOX 171491                                      ARLINGTON       TX       76003                        ( ) ‐           ( ) ‐
YOU0717     Young, Robert B.                                            141 Harrison Ave                                     San Antonio     TX       78209                        ( ) ‐           ( ) ‐
YOU1000     YOUNG, DORRIS J.                                            2520 PERKINS ST                                      FORT WORTH      TX       76103                        ( ) ‐           ( ) ‐
YOU1078     NEDRA YOUELL                                                701 FM 3031                                          CHILDRESS       TX       79201                        ( ) ‐           ( ) ‐
YOU1536     YOUNG, IDA MAE                                              1809 DANIEL STREET                                   FORT WORTH      TX       76104                        ( ) ‐           ( ) ‐
YOU2304     Roberta Young                                               23043 Sunfield Drive                                 Boca Raton      FL       33433         US             (954)270‐2254   ( ) ‐
YOU2875     Roberta Young                                               23043 Sunfield Drive                                 Boca Raton      FL       33433                        ( ) ‐           ( ) ‐
YOU3190     Linda Matzner                                   LINDA       2733 QUINNN STREET                                   FT WORTH        TX       76105                        ( ) ‐           ( ) ‐
YOU3257     Young, Michael C.                                           126 El Monte                                         San Antonio     TX       78212                        ( ) ‐           ( ) ‐
YOU3576     Barbara June Henson‐Young                                   P O Box1278                                          Mason           TX       76856                        ( ) ‐           ( ) ‐
YOU3755     YOUNG & MAE YOUNG, JETHRO                                   5720 TRUMAN DRIVE                                    FT WORTH        TX       76112                        ( ) ‐           ( ) ‐
YOU4779     Mary Jane Young, LLC                                        2608 Cimmaron Ave.                                   Midland         TX       79705                        ( ) ‐           ( ) ‐
YOU5554     Tommy Young                                                 14964 W. State Hwy 31                                McAlester       OK       74501‐6252                   ( ) ‐           ( ) ‐
YOU6401     Jerry D. Young                                              6401 Truman Drive                                    Fort Worth      TX       76112                        ( ) ‐           ( ) ‐
YOU6450     Young County Clerk                                          516 4th Street, Room 104                             Graham          TX       76450                        ( ) ‐           ( ) ‐
YOU9455     Peggy A. Young                                              115 10th Avenue NW                                   Ardmore         OK       73401                        (580)223‐3521   ( ) ‐
YOU9496     Raymond E. Young                                            2393 Wine Ridge Drive                                Birmingham      AL       35244‐2418                   ( ) ‐           ( ) ‐
YOU9708     YOUR STARFISH, LLC                                          PO BOX 420                                           HILLSBORO       TX       76645                        ( ) ‐           ( ) ‐
YPE3101     YPE‐ Fort Worth                                             Attn: Cody Hodges/John Ratliff   PO Box 470855       Fort Worth      TX       470855                       ( ) ‐           ( ) ‐
YPE3102     YPE‐Oklahoma City                                           Sandridge Energy‐Dillon Orr      123 Robert S. Kerr Oklahoma City    OK       73102                        ( ) ‐           ( ) ‐
YPE3103     YPE‐Houston                                                 c/o Ashley Sloan‐Cadence Bank    2800 Post Oak Blvd, Houston         TX       77056                        ( ) ‐           ( ) ‐
ZAC1743     ZACHRY PUBLICATIONS                                         PO BOX 1739                                          ABILENE         TX       79604                        (325)673‐4822   (325)677‐2631
ZAC2492     ZACHA, MICHAEL & CHERYL                                     718 W WIILLIAMSBURG MANOR                            ARLINGTON       TX       76014                        ( ) ‐           ( ) ‐
ZAC9999     Shannon Zachry                                              1200 NW 63rd Street              Suite 300           Oklahoma City   OK                                    ( ) ‐           ( ) ‐
ZAJ5251     ZAJICEK, JACOB                                              6904 CHURCH STREET                                   FT WORTH        TX       76112                        ( ) ‐           ( ) ‐
ZAM0298     ZAMORA, YESSICA A                                           4126 MEADOWBROOK DR                                  FT WORTH        TX       76013                        ( ) ‐           ( ) ‐
ZAM6659     ZAMORA, ELOY & JOANA                                        3521 AVENUE M                                        FT WORTH        TX       76105                        ( ) ‐           ( ) ‐
ZAN6564     C Gene Zant                                                 14262 Gholson Rd.                                    Waco            TX       76705                        (432)296‐0303   ( ) ‐
ZAP0130     JKD, Inc. dba Zap Copy Center                               809 TAYLOR STREET                                    FORT WORTH      TX       76102                        (817)877‐1800   (817)877‐1864
ZAS1000     ZASKODA, DANIEL & MARIA                                     5510 GESSNER CT                                      ARLINGTON       TX       76018                        ( ) ‐           ( ) ‐
ZAV1905     ZAVALA, ALFREDO NAJERA                                      3001 BURCHHILL ROAD NORTH                            FORT WORTH      TX       76105                        ( ) ‐           ( ) ‐
ZAV6896     ZAVALA, YOLANDA                                             155 SOUTH A STREET                                   OXNARD          CA       93030                        ( ) ‐           ( ) ‐
                                                       Case 21-10374-JTD                                   Doc 1            Filed 02/04/21                       Page 82 of 82

Vendor ID                      Vendor Name         Attention               Address 1           Address 2            City    State/Pro     Zip/Postal   Country/Regi      Phone/Ext                Fax/Ext   Email   Tax   Tax   Tax ID 01 Tax ID 02 Tax ID 03 Tax ID 04
ZEI0160     ZEIGLER, RUBY                                      3640 AVE H                                   FT WORTH        TX          76105                         ( ) ‐           (   )   ‐
ZEM3249     Zeme, Inc.                                         17357 Monroe Cir.                            Omaha           NE          68135                         ( ) ‐           (   )   ‐
ZEN5236     ZENON, ROBERT                                      2215 PENNINGTON DRIVE                        ARLINGTON       TX          76014                         ( ) ‐           (   )   ‐
ZEN8439     Lewis J Zentner                                    2720 Schoenheit Street                       Falls City      NE          68355                         ( ) ‐           (   )   ‐
ZIM3756     ZIMMERMANN & KYRSTIN ZIMMERMANN, JIM               108 MEADOW GLEN CT                           ALEDO           TX          76008                         ( ) ‐           (   )   ‐
ZIM9695     ZIMPELMAN, MICHAEL & LESLIE                        4320 BELLAIRE DRIVE S APT 128                FT WORTH        TX          76109                         ( ) ‐           (   )   ‐
ZUB3077     ZUBER, CHARLES KIRK                                305 S COLLARD ST                             FT WORTH        TX          76103                         ( ) ‐           (   )   ‐
ZUL0374     Zula Cox Moore Family Holdings, LLC                374 Russell Ridge Drive                      Lawrenceville   GA          30043                         ( ) ‐           (   )   ‐
ZUN1000     ZUNIGA, PATRICIA                                   2724 VOGT                                    FORT WORTH      TX          76105                         ( ) ‐           (   )   ‐
ZUN1206     ZUNIGA, MIRIAM JANETH                              3400 AVENUE J                                FORT WORTH      TX          76105                         ( ) ‐           (   )   ‐
ZUN5202     ZUNIGA, PATRICIA                                   3429 GRAYSON ST                              FT WORTH        TX          76119                         ( ) ‐           (   )   ‐
ZUR9276     Teresa West Zurita                                 313 Johnson Avenue                           Everman         TX          76140                         (817)896‐7645   (   )   ‐
